Exhibit 10.1

 

EXECUTION COPY

 

 

 

$400,000,000

 

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of March 18, 2009

 

Among

 

CHEMTURA CORPORATION,
as Debtor and Debtor-in-Possession

 

as Borrower

 

and

 

THE GUARANTORS PARTY HERETO,
as Debtors and Debtors in Possession under Chapter 11 of the Bankruptcy Code

 

and

 

CITIBANK, N.A.

 

as Administrative Agent

 

and

 

ROYAL BANK OF SCOTLAND PLC

 

as Syndication Agent

 

and

 

CITIBANK, N.A.

 

as Initial Issuing Bank

THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

as Sole Lead Arranger and Sole Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01 Certain Defined Terms

1

Section 1.02 Computation of Time Periods; Other Definitional Provisions

35

Section 1.03 Accounting Terms

35

Section 1.04 Terms Generally

35

 

 

ARTICLE II

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES

 

AND THE LETTERS OF CREDIT

 

 

 

Section 2.01 The Advances

36

Section 2.02 Making the Advances

37

Section 2.03 Issuance of and Drawings and Reimbursement Under Non-rollup Letters
of Credit

38

Section 2.04 Repayment of Advances

44

Section 2.05 Termination or Reduction of Commitments, Etc.

45

Section 2.06 Prepayments

46

Section 2.07 Interest

48

Section 2.08 Fees

48

Section 2.09 Conversion of Advances

50

Section 2.10 Increased Costs, Etc.

51

Section 2.11 Payments and Computations

52

Section 2.12 Taxes

53

Section 2.13 Sharing of Payments, Etc.

55

Section 2.14 Use of Proceeds

55

Section 2.15 Defaulting Lenders

56

Section 2.16 Evidence of Debt

58

Section 2.17 Priority and Liens

58

Section 2.18 Payment of Obligations

59

Section 2.19 No Discharge: Survival of Claims

59

Section 2.20 Replacement of Certain Lenders

59

Section 2.21 Issuance of and Drawings and Reimbursement Under Rollup Letters of
Credit

60

 

 

ARTICLE III

 

 

 

CONDITIONS TO EFFECTIVENESS

 

 

 

Section 3.01 Conditions Precedent to Effectiveness

66

Section 3.02 Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit

70

Section 3.03 Conditions Precedent to the Term Borrowing

71

 

--------------------------------------------------------------------------------


 

Section 3.04 Determinations Under Sections 3.01 and 3.03

71

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01 Representations and Warranties of the Loan Parties

72

 

 

ARTICLE V

 

 

 

COVENANTS OF THE LOAN PARTIES

 

 

 

Section 5.01 Affirmative Covenants

76

Section 5.02 Negative Covenants

80

Section 5.03 Reporting Requirements

86

Section 5.04 Financial Covenants

89

 

 

ARTICLE VI

 

 

 

EVENTS OF DEFAULT

 

 

 

Section 6.01 Events of Default

90

Section 6.02 Actions in Respect of the Letters of Credit upon Default

94

 

 

ARTICLE VII

 

 

 

THE AGENTS

 

 

 

Section 7.01 Appointment and Authorization of the Agents

94

Section 7.02 Administrative Agent Individually

94

Section 7.03 Duties of Administrative Agent; Exculpatory Provisions

95

Section 7.04 Reliance by Administrative Agent

96

Section 7.05 Delegation of Duties

96

Section 7.06 Resignation of Administrative Agent

97

Section 7.07 Non-Reliance on Administrative Agent and Other Lender Parties

98

Section 7.08 No other Duties, etc.

99

Section 7.09 Indemnification of Agents

99

Section 7.10 Administrative Agent May File Proofs of Claim

99

Section 7.11 Collateral and Guaranty Matters

100

 

 

ARTICLE VIII

 

 

 

SUBSIDIARY GUARANTY

 

 

 

Section 8.01 Subsidiary Guaranty

100

Section 8.02 Guaranty Absolute

101

Section 8.03 Waivers and Acknowledgments

102

Section 8.04 Subrogation

102

 

ii

--------------------------------------------------------------------------------


 

Section 8.05 Additional Guarantors

103

Section 8.06 Continuing Guarantee; Assignments

103

Section 8.07 No Reliance

103

 

 

ARTICLE IX

 

 

 

SECURITY

 

 

 

Section 9.01 Grant of Security

104

Section 9.02 Further Assurances

108

Section 9.03 Rights of Lender; Limitations on Lenders’ Obligations

109

Section 9.04 Covenants of the Loan Parties with Respect to Collateral

109

Section 9.05 Performance by Agent of the Loan Parties’ Obligations

113

Section 9.06 The Administrative Agent’s Duties

114

Section 9.07 Remedies

114

Section 9.08 Modifications

116

Section 9.09 Release; Termination

117

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

Section 10.01 Amendments, Etc.

118

Section 10.02 Notices, Posting of Approved Electronic Communications, Etc.

119

Section 10.03 No Waiver; Remedies

121

Section 10.04 Costs, Fees and Expenses

121

Section 10.05 Right of Set-off

122

Section 10.06 Binding Effect

123

Section 10.07 Successors and Assigns

123

Section 10.08 Execution in Counterparts

126

Section 10.09 Confidentiality and Related Matters

126

Section 10.10 Treatment of Information

127

Section 10.11 Patriot Act Notice

129

Section 10.12 Jurisdiction, Etc.

129

Section 10.13 Governing Law

129

Section 10.14 Certain Matters Relating to Rollup Revolving Credit Commitments

129

Section 10.15 Waiver of Jury Trial

130

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

-

 

Commitments and Applicable Lending Offices

Schedule II

 

-

 

Intellectual Property

Schedule III

 

-

 

Material IP Agreements

Schedule IV

 

-

 

Initial Pledged Equity

Schedule V

 

-

 

Initial Pledged Debt

Schedule VI

 

-

 

Designated Account Debtors

Schedule VII

 

-

 

Form of Invoices

Schedule VIII

 

-

 

Non-Filing Domestic Subsidiaries

Schedule 4.01(a)

 

-

 

Equity Investments; Subsidiaries

Schedule 4.01(b)

 

-

 

Loan Parties

Schedule 4.01(i)

 

-

 

Disclosures

Schedule 4.01(m)

 

-

 

Environmental Liabilities

Schedule 4.01(t)

 

-

 

Surviving Debt

Schedule 4.01(u)

 

-

 

Lien

Schedule 5.02(g)

 

-

 

Investments in Joint Ventures

Schedule 5.02(p)

 

-

 

Sale and Lease Backs

 

EXHIBITS

 

Exhibit A-1

 

-

 

Form of Term Note

Exhibit A-2

 

-

 

Form of Non-rollup Revolving Credit Note

Exhibit A-3

 

-

 

Form of Rollup Revolving Credit Note

Exhibit B

 

-

 

Form of Notice of Borrowing

Exhibit C

 

-

 

Form of Assignment and Acceptance

Exhibit D-1

 

-

 

Form of Opinion of Kirkland & Ellis LLP

Exhibit E

 

-

 

Interim Order

Exhibit F

 

-

 

Form of Borrowing Base Certificate

Exhibit G

 

-

 

Form of IP Security Agreement Supplement

Exhibit H

 

-

 

Form of Guaranty Supplement

 

iv

--------------------------------------------------------------------------------


 

SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this
“Agreement”) dated as of March 18, 2009 among CHEMTURA CORPORATION, a Delaware
corporation and a debtor and debtor-in-possession in a case pending under
chapter 11 of the Bankruptcy Code (as hereinafter defined) (the “Borrower”), and
each of the direct and indirect Subsidiaries of the Borrower signatory hereto
(each, a “Guarantor”, and together with any person that becomes a Guarantor
hereunder pursuant to Section 8.05, the “Guarantors”), each of which is a debtor
and debtor-in-possession in a case pending under chapter 11 of the Bankruptcy
Code, the Initial Lenders (as hereinafter defined) and the other banks,
financial institutions and other institutional lenders party hereto (each, a
“Lender”, and together with the Initial Lenders and any other person that
becomes a Lender hereunder pursuant to Section 10.07, the “Lenders”), CITIBANK,
N.A. (“Citibank”), as the initial issuing bank (in such capacity, the “Initial
Issuing Bank”), Citibank, as administrative agent (or any successor appointed
pursuant to Article VII, the “Administrative Agent”) for the Lender Parties and
the other Secured Parties (each as hereinafter defined), ROYAL BANK OF SCOTLAND
PLC (“RBS”), as syndication agent (the “Syndication Agent”) and CITIGROUP GLOBAL
MARKETS INC., as sole lead arranger and sole bookrunner (the “Lead Arranger”).

 

PRELIMINARY STATEMENTS

 

(1)           On March 18, 2009 (the “Petition Date”), the Borrower and the
Guarantors filed voluntary petitions in the United States Bankruptcy Court for
the Southern District of New York (the “Bankruptcy Court”) for relief, and
commenced proceedings (the “Cases”) under chapter 11 of the U.S. Bankruptcy Code
(11 U.S.C. §§ 101 et seq.; the “Bankruptcy Code”) and have continued in the
possession of their assets and in the management of their businesses pursuant to
sections 1107 and 1108 of the Bankruptcy Code.

 

(2)           The Borrower has requested that the Agents and the Lender Parties
(each as hereinafter defined) enter into term, revolving credit and letter of
credit facilities (collectively, the “Facilities”) in an aggregate principal
amount not to exceed $400,000,000.  The Lender Parties have agreed to enter into
the Facilities on the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Account Collateral” has the meaning specified in Section 9.01(f).

 

“Account Debtor” means, with respect to any Account, the Person obligated on
such Account.

 

“Accounts” has the meaning set forth in the UCC.

 

--------------------------------------------------------------------------------


 

“Activities” has the meaning specified in Section 7.02(b).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank and identified to the
Borrower and the Lender Parties from time to time.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Term Advance, a Rollup Revolving Credit Advance, a Non-rollup
Revolving Credit Advance, a Rollup Letter of Credit Advance or a Non-rollup
Letter of Credit Advance.

 

“Affected Lender” has the meaning specified in Section 2.20.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

“After-Acquired Intellectual Property” has the meaning specified in
Section 9.04(g)(v).

 

“Agent’s Group” has the meaning specified in Section 7.02(b).

 

“Agents” means the Administrative Agent and the Lead Arranger.

 

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to:  (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement were being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary were the sole “Affected
Party,” and (iii) the Administrative Agent were the sole party determining such
payment amount (with the Administrative Agent reasonably making such
determination pursuant to the provisions of the form of Master Agreement);
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement reasonably determined by the Administrative Agent based on the
settlement price of such Hedge Agreement on such date of determination; or
(c) in all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party or
Subsidiary of a Loan Party party to such Hedge Agreement reasonably determined
by the Administrative Agent as the amount, if any, by which (i) the present
value of the future cash flows to be paid by such Loan Party or Subsidiary
exceeds (ii) the present value of the future cash flows to be received by such
Loan Party or Subsidiary pursuant to such Hedge Agreement;

 

2

--------------------------------------------------------------------------------


 

capitalized terms used and not otherwise defined in this definition or this
Agreement shall have the respective meanings set forth in the above described
Master Agreement or any other document governing such Hedge Agreement.

 

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

 

“Applicable Margin” means (a) in respect of the Term Facility, 7.5% per annum,
in the case of Eurodollar Advances, and 6.5% per annum, in the case of Base Rate
Advances, (b) in respect of the Non-rollup Revolving Credit Facility, 7.5% per
annum, in the case of Eurodollar Rate Advances, and 6.5% per annum, in the case
of Base Rate Advances and (c) in respect of the Rollup Revolving Credit
Facility, 3.5% per annum, in the case of Eurodollar Rate Advances, and 2.5% per
annum, in the case of Base Rate Advances; provided that during any Specified
Interest Accrual Period, the Applicable Margin stated herein for each Facility
shall be increased by 2.5% per annum.

 

“Appropriate Lender” means, at any time, with respect to (a) the Non-rollup
Revolving Credit Facility, the Rollup Revolving Credit Facility or the Term
Facility, a Lender that has a Commitment or Advances outstanding, in each case
with respect to or under such Facility at such time, and (b) the Letter of
Credit Sublimit, (i) any Issuing Bank, (ii) if the Non-rollup Revolving Credit
Lenders have made Non-rollup Letter of Credit Advances pursuant to
Section 2.03(c) that are outstanding at such time, each such Non-rollup
Revolving Credit Lender and (iii) if the Rollup Revolving Credit Lenders have
made Rollup Letter of Credit Advances pursuant to Section 2.21(c) that are
outstanding at such time, each such Rollup Revolving Credit Lender.

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any Notice of Borrowing,
Letter of Credit Application, notice of Conversion or continuation, and any
other notice, demand, communication, information, document and other material
relating to a request for a new, or a conversion of an existing, Borrowing,
(ii) any notice pursuant to Section 2.06 and any other notice relating to the
payment of any principal or other amount due under any Loan Document prior to
the scheduled date therefor, (iii) all notices of any Default or Event of
Default and (iv) any notice, demand, communication, information, document and
other material required to be delivered to satisfy any of the conditions set
forth in Article III or any other condition to any Borrowing or other extension
of credit hereunder or any condition precedent to the effectiveness of this
Agreement.

 

“Approved Electronic Platform” has the meaning specified in Section 10.02(d).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 10.07 and in substantially the form of Exhibit C
hereto.

 

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

 

“Availability” means, at any time, (a) the lesser of (i) the Borrowing Base at
such time (based on the most recent Borrowing Base Certificate), and (ii) the
aggregate Commitments at such time minus (b) the sum of (i) the Advances
outstanding at such time plus (ii) the aggregate Available Amount of all Letters
of Credit outstanding at such time.  Availability at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.03(p).

 

“Bank Product Reserves” means all reserves which the Administrative Agent from
time to time establishes in its reasonable judgment for the Obligations under
the Secured Cash Management Agreements and the Secured Hedge Agreements then
outstanding.

 

“Bankruptcy Code” has the meaning specified in the Preliminary Statements.

 

“Bankruptcy Court” has the meaning specified in the Preliminary Statements and
means the United States District Court for the Southern District of New York
when such court is exercising direct jurisdiction over the Cases.

 

“Base Rate” means the higher of (a) 4% per annum and (b) a fluctuating interest
rate per annum in effect from time to time, which rate per annum shall at all
times be equal to the higher of (i) the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate and
(ii) ½ of 1% per annum above the Federal Funds Rate.

 

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower and specified in writing to the Administrative Agent from time to time.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Appropriate Lenders.

 

“Borrowing Base” means:

 

(a) prior to the Final Term Advance Date, $190,000,000; and

 

(b) on or after the Final Term Advance Date, (i) 80% of the value of Eligible
Receivables, plus (ii) the lesser of (A) 85% of the Net Orderly Liquidation
Value Percentage of Eligible Inventory and (B) 75% of the cost of Eligible
Inventory, plus (iii) $125,000,000, minus (iv) Reserves.

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F hereto (with such changes therein as may be required in accordance
with the terms of this

 

4

--------------------------------------------------------------------------------


 

Agreement by the Administrative Agent or the Initial Lenders to reflect the
components of, and reserves against, the Borrowing Base as provided for
hereunder from time to time), executed and certified as accurate and complete by
a Responsible Officer of the Borrower or by the controller of the Borrower,
which shall include detailed calculations as to the Borrowing Base as reasonably
requested by the Administrative Agent or the Initial Lenders.

 

“Budget Variance Report” means a report, in each case certified by a Responsible
Officer of the Borrower, in form reasonably satisfactory to the Initial Lenders,
delivered in accordance with Section 5.03(e), showing actual cash flows and the
aggregate maximum amount of utilization of the Commitments for each such week as
of the end of the week immediately preceding the week during which such Budget
Variance Report is delivered and the variance (as a percentage) of such amounts
from the corresponding anticipated amounts therefor set forth in the DIP Budget.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

“Capital Expenditures” means, for any Person for any period, the sum (without
duplication) of all expenditures made, directly or indirectly, by such Person or
any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person.  For purposes of this definition, the purchase price of
equipment that is purchased simultaneously with the trade in of existing
equipment or with insurance proceeds shall be included in Capital Expenditures
only to the extent of the gross amount of such purchase price less the credit
granted by the seller of such equipment for the equipment being traded in at
such time or the amount of such proceeds, as the case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Carve-Out” means (i) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States Trustee under
Section 1930(a) of title 28 of the United States Code, (ii) Professional Fees
that are incurred prior to an Event of Default, and invoiced and payable under
sections 330 and 331 of the Bankruptcy Code, whether prior to or after an Event
of Default (the “Pre-Trigger Pipeline Claims”) (but only to the extent that such
fees are payable pursuant to an order of the Bankruptcy Court), and
(iii) without duplication of the amounts described in clause (ii) above,
Professional Fees in an aggregate amount not to exceed $8,000,000 (the
“Carve-Out Cap”) incurred after the occurrence and during the continuance of an
Event of Default (but only to the extent such fees are payable pursuant to an
order of the Bankruptcy Court); provided, however (to the extent allowed by the
Bankruptcy Court), that the Borrower and each Guarantor shall be permitted to
pay the Pre-Trigger Pipeline Claims, and the Carve-Out Cap shall not be reduced
by the amount of any compensation and reimbursement of expenses incurred prior
to the occurrence of an Event of Default (to the extent allowed by the
Bankruptcy Court), whether paid prior to or after an Event of Default, or any
fees, expenses, indemnities or other amounts paid to the Administrative Agent or
the Lenders and their respective attorneys and agents under this Agreement or
otherwise; and provided further that nothing herein shall be construed to impair
the ability of any party to object to any of the fees, expenses, reimbursement
or compensation described above in accordance with the Bankruptcy Code, the
Federal Rules of Bankruptcy Procedure, The Local Bankruptcy Rules for the
Southern District of New York,

 

5

--------------------------------------------------------------------------------


 

Guidelines for Reviewing Applications for Compensation & Reimbursement of
Expenses Filed Under 11 U.S.C. Section 330, and any applicable order of the
Bankruptcy Court.

 

“Cases” has the meaning specified in the Preliminary Statements.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks and the Non-rollup
Revolving Credit Lenders or Rollup Revolving Credit Lenders, as applicable, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount not less than 105% of the face amount of such L/C Obligations, pursuant
to customary documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Banks.  Derivatives of such term have
corresponding meanings.

 

“Cash Equivalents” means any of the following, to the extent having a maturity
of not greater than 12 months from the date of issuance thereof:  (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System that issues (or the
parent of which issues) commercial paper rated as described in clause (c), is
organized under the laws of the United States or any state thereof and has
combined capital and surplus of at least $1,000,000,000, (c) commercial paper in
an aggregate amount of no more than $25,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any state of the United
States and rated at least “Prime-1” (or the then equivalent grade) by Moody’s or
“A-1” (or the then equivalent grade) by S&P, and (d) Investments, classified in
accordance with GAAP, as current assets of the Borrower or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P
and which are approved by the Bankruptcy Court.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender Party or an Affiliate of a Lender Party, in
its capacity as a party to such Cash Management Agreement.

 

“CFC” means an entity that is a controlled foreign corporation of the Borrower
under Section 957 of the Internal Revenue Code.

 

“Change of Control” means and shall be deemed to have occurred upon the
occurrence of any of the following events:  (i) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of the
Borrower (or other securities convertible into such Voting Stock) representing
35% or more of the combined voting power of all Voting Stock of the Borrower; or
(ii) after the date of this Agreement, individuals who as of the date of this
Agreement were directors of the Borrower, together with each individual on the
board of directors of the Borrower who was either (x) elected or appointed by a
majority of those members of the board of directors of the Borrower who were
members at the time of such election or appointment or (y) nominated for
election or appointment

 

6

--------------------------------------------------------------------------------


 

by a majority of those members of the board of directors of the Borrower who
were members at the time of such nomination, shall cease for any reason to
constitute a majority of the board of directors of the Borrower.

 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

 

“Collateral” means all “Collateral” referred to in the Collateral Documents and
all other property of the Loan Parties that is or is purported to be subject to
any Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

“Collateral Access Agreement” means any landlord waiver, mortgagee waiver,
bailee letter, or any similar acknowledgment or agreement of any warehouseman or
processor that owns or is in possession of property where any Inventory is
stored or located, pursuant to which a Person shall waive or subordinate its
rights and claims as landlord, mortgagee, bailee, warehouseman or processor in
any Inventory of a Loan Party and grant access to the Administrative Agent for
the repossession and sale of such Inventory, in each case in form and substance
reasonably satisfactory to the Agent.

 

“Collateral Documents” means, collectively, the provisions of Article IX of this
Agreement, the Intellectual Property Security Agreement, the Mortgages and any
other agreement that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Commitment, a Rollup Revolving Credit Commitment, a
Non-rollup Revolving Credit Commitment or a Letter of Credit Commitment.

 

“Committee” means the unsecured creditors’ committee appointed in the Cases.

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

 

“Computer Software” has the meaning specified in Section 9.01(g)(iv).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Contract” means an agreement between any Loan Party and an Account Debtor in
any written form acceptable to such Loan Party, or in the case of any open
account agreement as evidenced by one of the forms of invoices set forth in
Schedule VII hereto or otherwise approved by the Administrative Agent from time
to time (which approval shall not be unreasonably withheld), pursuant to or
under which such Account Debtor shall be obligated to pay for goods or services
from time to time.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

7

--------------------------------------------------------------------------------


 

“Conversion”, “Convert” and “Converted” each refers to the conversion of
Advances from one Type to Advances of the other Type.

 

“Copyrights” has the meaning specified in Section 9.01(g)(iii).

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 90 days incurred in the ordinary course of such Person’s business),
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Guarantee Obligations and Synthetic Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations.

 

“Debtor Relief Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or any other applicable jurisdiction
from time to time in effect and affecting the rights of creditors generally.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to the Borrower pursuant to
Section 2.01, 2.02, 2.03 or 2.21 at or prior to such time which has not been
made by such Lender or by the Administrative Agent for the account of such
Lender pursuant to Section 2.02(e) as of such time.  In the event that a portion
of a Defaulted Advance shall be deemed made pursuant to Section 2.15(a), the
remaining portion of such Defaulted Advance shall be considered a Defaulted
Advance originally required to be made pursuant to Section 2.01 on the same date
as the Defaulted Advance so deemed made in part.

 

“Defaulted Amount” means, with respect to any Lender Party at any time, any
amount required to be paid by such Lender Party to the Administrative Agent or
any other Lender Party hereunder or under any other Loan Document at or prior to
such time which has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) any
Issuing Bank pursuant to Section 2.03(d) to purchase a portion of a Non-rollup
Letter of Credit Advance made by such Issuing Bank, (b) the Administrative Agent
pursuant to

 

8

--------------------------------------------------------------------------------


 

Section 2.02(e) to reimburse the Administrative Agent for the amount of any
Advance made by the Administrative Agent for the account of such Lender Party,
(c) any other Lender Party pursuant to Section 2.13 to purchase any
participation in Advances owing to such other Lender Party, (d) the
Administrative Agent or any Issuing Bank pursuant to Section 7.07 to reimburse
the Administrative Agent or such Issuing Bank for such Lender Party’s ratable
share of any amount required to be paid by the Lender Parties to the
Administrative Agent or such Issuing Bank as provided therein and (e) any
Issuing Bank pursuant to Section 2.21(d) to purchase a portion of a Rollup
Letter of Credit Advance made by such Issuing Bank.  In the event that a portion
of a Defaulted Amount shall be deemed paid pursuant to Section 2.15(b), the
remaining portion of such Defaulted Amount shall be considered a Defaulted
Amount originally required to be paid hereunder or under any other Loan Document
on the same date as the Defaulted Amount so deemed paid in part.

 

“Defaulting Lender” means, at any time, a Lender Party as to which the
Administrative Agent has notified the Borrower that (a) such Lender Party has
failed for two or more Business Days to comply with its obligations under this
Agreement to make an Advance or make a payment to an Issuing Bank in respect of
an Unreimbursed mount (each a “funding obligation”), (b) such Lender Party has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder, or has defaulted on its
funding obligations under any other loan agreement or credit agreement or other
similar/other financing agreement, (c) such Lender Party has, for two or more
Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (d) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender Party.  Any determination
that a Lender Party is a Defaulting Lender under any of clauses (a) through
(d) above (to the extent such a determination is contemplated in the preceding
sentence in order for the relevant Lender Party to be considered a Defaulting
Lender pursuant to such clause) will be made by the Administrative Agent in its
sole discretion acting in good faith.

 

“Designated Litigation Liabilities” means all criminal and civil judgments
rendered against, and all civil and criminal settlements entered into by, the
Borrower and any of its Subsidiaries in connection with the antitrust
investigations and related matters described under the heading “Antitrust
Investigation and Related Matters” set forth in the Borrower’s Form 10-K filed
with the SEC in respect of the Borrower’s fiscal year ended December 31, 2008
and all costs and expenses related thereto.

 

“DIP Budget” means, at any time, collectively (a) the forecast delivered
pursuant to Section 3.01(a)(ix) detailing the Borrower’s anticipated weekly cash
receipts and disbursements and anticipated weekly cash flow projections, on a
Consolidated basis for the Borrower and its Subsidiaries, and setting forth the
anticipated aggregate maximum amount of utilization of the Commitments for each
such week, together with a written set of assumptions supporting such
projections, for the thirteen week period commencing with the week in which the
Petition Date occurs and (b) the most recent supplement to such forecast, and
all intervening supplements to such forecast, delivered in accordance with
Section 5.03(f).

 

“DIP Financing Orders” means the Interim Order and the Final Order.

 

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case

 

9

--------------------------------------------------------------------------------


 

may be, or such other office of such Lender Party as such Lender Party may from
time to time specify to the Borrower and the Administrative Agent.

 

“EBITDA” means, for any Person for any period, (a) net income (or net loss) plus
(b) without duplication, to the extent included in the calculation of net income
of such Person for such period in accordance with GAAP, the sum of (i) Interest
Expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) non-cash charges related to restructuring, asset impairment or
other extraordinary items and costs and expenses and legal and other advisor
fees and expenses incurred in connection with the Cases and any related plan of
reorganization, and fees and expenses incurred in connection with European
Receivables Financing, (vi) charges for legal and other expenses in connection
with Designated Litigation Liabilities in an aggregate amount not to exceed
$40,000,000, (vii) the amount of all Designated Litigation Liabilities incurred
for such period in excess of $1,000,000 in the aggregate to the extent that the
same were deducted in arriving at net income (or net loss) for such period,
(viii) any losses from sales of assets other than in the ordinary course of
business, (ix) the amount of all fees, expenses and premiums incurred in
connection with obtaining and attempting to obtain debtor-in-possession
financing and receivables financing expense, including but not limited to fees,
expenses and premiums incurred in connection with the execution and delivery of
this Agreement and (x) non-cash expenses in respect of employees’ compensation
payable in Equity Interests, minus (c) without duplication, (i) cash payments
for non-cash restructuring charges reserved in a prior period to the extent a
charge or expense for such payments was included in EBITDA for a prior period
pursuant to clause (b) above and (ii) to the extent included in the calculation
of net income of such Person for such period in accordance with GAAP, any gains
from sales of assets other than in the ordinary course of business and any other
extraordinary gains.  For the purposes of calculating EBITDA for any period, if
during such period the Borrower or any of its Subsidiaries shall have made an
acquisition, EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition occurred on the first day of such period.

 

“Effective Date” means the date on which this Agreement became effective
pursuant to Section 3.01.

 

“Eligible Assignee” means with respect to any Facility (other than the Letter of
Credit Facility), (i) a Lender Party; (ii) an Affiliate of a Lender Party;
(iii) an Approved Fund; and (iv) any other Person (other than an individual)
approved by (x) the Administrative Agent and (y) in the case of an assignment of
a Non-rollup Revolving Credit Commitment, each Issuing Bank; provided, however,
that neither any Loan Party nor any Affiliate of a Loan Party shall qualify as
an Eligible Assignee under this definition.

 

“Eligible Inventory” means, at the time of any determination thereof, without
duplication, the Inventory Value of the Loan Parties at such time that is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (m) below.  No Inventory shall be deemed Eligible
Inventory if, without duplication:

 

(a)           a Loan Party does not have good, valid and unencumbered title
thereto, subject only to Liens granted to the Administrative Agent for the
benefit of the Secured Parties under the Loan Documents and Permitted Liens; or

 

(b)           it is not located in the United States; or

 

10

--------------------------------------------------------------------------------


 

(c)           it is either (i) not located on property owned by a Loan Party or
(ii) located at a third party processor or (except in the case of consigned
Inventory, which is covered by clause (f) below) in another location not owned
by a Loan Party (it being understood that the Borrower will provide its best
estimate of the value of such Inventory to be agreed to by the Administrative
Agent and reflected in the Borrowing Base Certificate), and either (A) is not
covered by a Collateral Access Agreement, (B) a Rent Reserve has not been taken
with respect to such Inventory or, in the case of any third party processor, a
Reserve has not been taken by the Administrative Agent in the exercise of its
reasonable discretion or (C) is not subject to an enforceable agreement in form
and substance reasonably satisfactory to the Administrative Agent pursuant to
which the relevant Loan Party has validly assigned its access rights to such
Inventory and property to the Administrative Agent; or

 

(d)           it is operating supplies, labels, packaging or shipping materials,
cartons, repair parts, labels or miscellaneous spare parts, nonproductive stores
inventory and other such materials, in each case not considered used for sale in
the ordinary course of business of the Loan Parties by the Administrative Agent
in its reasonable discretion from time to time; or

 

(e)           it is not subject to a valid and perfected first priority Lien in
favor of the Administrative Agent subject only to Permitted Liens; or

 

(f)            it has been sold or is consigned at a customer, supplier or
contractor location but still accounted for in the Loan Party’s inventory
balance; or

 

(g)           it is in transit (unless it is in transit from one location within
the United States of a Loan Party to another location of a Loan Party within the
United States and as to which a Reserve has been taken by the Administrative
Agent in the exercise of its reasonable discretion); or

 

(h)           it is obsolete, slow-moving, nonconforming or unmerchantable or is
identified as a write-off, overstock or excess by a Loan Party, or does not
otherwise conform to the representations and warranties contained in this
Agreement and the other Loan Documents applicable to Inventory; or

 

(i)            it is Inventory used as a sample or prototype, display or display
item; or

 

(j)            and to the extent any portion of Inventory Value thereof is
attributable to intercompany profit among Loan Parties or their Affiliates; or

 

(k)           it is damaged, defective or marked for return to vendor, has been
deemed by a Loan Party to require rework or is being held for quality control
purposes; or

 

(l)            it does not meet all material applicable standards imposed by any
Governmental Authority having regulatory authority over it; or

 

(m)          as to which the Administrative Agent shall not have completed its
due diligence investigation in scope, and with results, satisfactory to the
Administrative Agent.

 

“Eligible Receivables” means, at the time of any determination thereof, each
Account that satisfies the following criteria: such Account (i) has been
invoiced to, and represents the bona

 

11

--------------------------------------------------------------------------------


 

fide amounts due to a Loan Party from, the purchaser of goods or services, in
each case originated in the ordinary course of business of such Loan Party and
(ii) is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (v) below.  In determining the amount to
be so included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (A) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer pursuant to the terms of any written agreement or understanding),
(B) the aggregate amount of all limits and deductions provided for in this
definition and elsewhere in this Agreement, if any, and (C) the aggregate amount
of all cash received in respect of such Account but not yet applied by a Loan
Party to reduce the amount of such Account.  No Account shall be an Eligible
Receivable if, without duplication:

 

(a)   any representation or warranty contained in this Agreement or any other
Loan Document with respect to such specific Account is not true and correct with
respect to such Account; or

 

(b)   the Account Debtor on such Account has disputed liability or made any
claim with respect to such Account or any other Account due from such Account
Debtor to any Loan Party but only to the extent of such dispute or claim; or

 

(c)   the Account Debtor in respect of such Account or any of its Affiliates is
also a supplier to any Loan Party; provided that such Account shall be
ineligible pursuant to this clause (c) only to the extent of an amount equal to
the aggregate amount of accounts payable or other indebtedness owing by the Loan
Parties to such Account Debtor or any of its Affiliates as at such date, unless
the Account Debtor has executed a satisfactory no-offset letter; or

 

(d)   the transaction represented by such Account is to an Account Debtor which,
if a natural person, is not a resident of the United States or, if not a natural
person, is organized under the laws of a jurisdiction outside the United States
or has its chief executive office outside the United States, unless (i) such
Account is backed by a letter of credit in customary and reasonable form from an
issuer reasonably deemed creditworthy by the Administrative Agent, which letter
of credit is reasonably acceptable to the Administrative Agent in its reasonable
discretion and such letter of credit names the Administrative Agent as the
beneficiary or the issuer of such letter of credit has consented to the
assignment of the proceeds thereof to the Administrative Agent, (ii) such
Account Debtor is, if a natural person, a resident of Canada or the United
Kingdom or, if not a natural person, is organized under the laws of the United
Kingdom, Canada or a province of Canada and has its chief executive office in
the United Kingdom or Canada, as applicable, and such Account is denominated in
U.S. Dollars, (iii) such Account Debtor is listed on Schedule VI or (iv) such
Account is backed by insurance reasonably acceptable to the Administrative Agent
and the relevant insurance policy names the Administrative Agent as additional
insured and loss payee; provided that if the Account Debtor is located in a
jurisdiction outside the United States, the United Kingdom or Canada, this
clause (d) shall not apply with respect to Accounts to the extent that such
Accounts are denominated in U.S. Dollars and arise from sales of inventory
shipped from the United States and the face amount thereof does not exceed 10%
of the face amount of all Eligible Receivables; or

 

12

--------------------------------------------------------------------------------


 

(e)   the sale to the Account Debtor on such Account is on a bill-and-hold,
guaranteed sale, sale-and-return, sale-on-approval or consignment basis; or

 

(f)    such Account is not subject to a valid and perfected first priority Lien
in favor of the Administrative Agent for the benefit of the Secured Parties; or

 

(g)   such Account is subject to any deduction, offset, counterclaim, return
privilege or other conditions; or

 

(h)   the Account Debtor on such Account is located in any State of the United
States requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such State either to (i) receive a
certificate of authorization to do business in such State or be in good standing
in such State or (ii) file a Notice of Business Activities Report with the
appropriate office or agency of such State, in each case unless the holder of
such Account has received such a certificate of authority to do business, is in
good standing or, as the case may be, has duly filed such a notice in such
State; or

 

(i)    the Account Debtor on such Account is a Governmental Authority, unless
the applicable Loan Party has assigned its rights to payment of such Account to
the Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a federal Governmental Authority, and pursuant to
applicable law, if any, in the case of any other Governmental Authority, and
such assignment has been accepted and acknowledged by the appropriate government
officers; or

 

(j)    50% or more of the face amount of the Accounts of the Account Debtor are
not, or are determined by the Administrative Agent not to be, Eligible
Receivables as a result of the provisions of clause (o) below; or

 

(k)   the payment obligation represented by such Account is denominated in a
currency other than U.S. Dollars; or

 

(l)    such Account is not evidenced by an invoice or other writing in form
acceptable to the Agent, in its sole discretion; or

 

(m)  any Loan Party, in order to be entitled to collect such Account, is
required to deliver any additional goods or merchandise to, perform any
additional service for, or perform or incur any additional obligation to, the
Person to whom or to which it was made; or

 

(n)   the total Accounts of the Account Debtor on such Account to the Loan
Parties (taken as a whole) represent (a) if such Account Debtor has an
Investment Grade Rating, more than 15% of the face amount of the Eligible
Receivables of the Loan Parties (taken as a whole) at such time, or (b) if such
Account Debtor does not have an Investment Grade Rating, more than 5% of the
face amount of the Eligible Receivables of the Loan Parties (taken as a whole)
at such time, but in each case only to the extent of such excess; or

 

(o)   such Account (or any portion thereof) remains unpaid for more than (x) 60
days from the original payment due date, or (y) 90 days from the original
invoice date thereof, except that for purposes of clause (y) above, in the case
of an Account that is

 

13

--------------------------------------------------------------------------------


 

a Long Term Account, such Account shall be an Eligible Receivable for the period
commencing with the day that is 180 days prior to the original payment due date
for such Account until the day that is 60 days after the original payment due
date for such Account, notwithstanding that such Account remains unpaid for more
than 90 days from the original invoice date thereof; provided that the total
Long Term Accounts that represent (A) on any day in the month of January,
February, March, April, May or June, more than 35%, (B) on any day in the month
of July, more than 20%, (C) on any day in the month of August, September or
October, more than 10% or (D) on any day in the month of November or December,
more than 15%, in each case, of the face amount of the Eligible Receivables of
the Account Debtors (taken as a whole) at such time, shall not be Eligible
Receivables to the extent of such excess); or

 

(p)   the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any other relief under any Debtor Relief Law, (ii) made an assignment for the
benefit of creditors, (iii) had filed against it any petition or other
application for relief under any Debtor Relief Law, (iv) failed, suspended
business operations, become insolvent, called a meeting of its creditors for the
purpose of obtaining any financial concession or accommodation or (v) had or
suffered a receiver or a trustee to be appointed for all or a significant
portion of its assets or affairs; or

 

(q)   such Account is not payable into a deposit account maintained with the
Administrative Agent or which is the subject of an account control agreement
described in Section 5.01(k); or

 

(r)    such Account does not arise under a Contract which has been duly
authorized and which, together with such Account, is in full force and effect
and constitutes the legal, valid and binding obligation of the Account Debtor of
such Account enforceable against such Account Debtor in accordance with its
terms; or

 

(s)   such Account, together with the Contract related thereto, contravenes in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
or with respect to which any party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect; or

 

(t)    the inventory giving rise to such Account has not been sent to the
Account Debtor or the services giving rise to such Account have not yet been
rendered to the Account Debtor; or

 

(u)   the sale to such Account Debtor on such Account is not a final sale; or

 

(v)   such Account relates to inventory not yet shipped or services not yet
rendered.

 

For the avoidance of doubt, it is acknowledged and agreed that any calculation
of ineligibility made pursuant to more than one clause above shall be made
without duplication.

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

14

--------------------------------------------------------------------------------


 

“Environmental Action” means any action, suit, written demand, demand letter,
claim, notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit, any
Hazardous Material, or arising from alleged injury or threat to public or
employee health or safety, as such relates to exposure to Hazardous Material, or
to the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any applicable federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction or decree, or judicial or agency interpretation, relating to
pollution or protection of the environment, public or employee health or safety,
as such relates to exposure to Hazardous Material, or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning specified in the UCC.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414(b), (c), (m) or (o) of the
Internal Revenue Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any ERISA Plan unless the
30-day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of an ERISA Plan, and an
event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of
ERISA is reasonably expected to occur with respect to such ERISA Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to an ERISA Plan; (c) the provision by the administrator of any ERISA Plan of a
notice of intent to terminate such ERISA Plan, pursuant to Section 4041(a)(2) of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of

 

15

--------------------------------------------------------------------------------


 

ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for
imposition of a Lien under Section 302(f) of ERISA shall have been met with
respect to any ERISA Plan; (g) the adoption of an amendment to an ERISA Plan
requiring the provision of security to such ERISA Plan pursuant to Section 307
of ERISA; or (h) the institution by the PBGC of proceedings to terminate an
ERISA Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such ERISA Plan.

 

“ERISA Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Euro”, “€” and “EUR” means the single currency of participating member states
of the EMU.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Advance, a rate per annum equal to the higher of (a) 3% per annum and
(b) the rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =

 

Eurodollar Base Rate

 

 

 

1.00 – Eurodollar Rate Reserve Percentage

 

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate and such other commercially available alternative is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by Citibank and with
a term equivalent to such Interest Period would be offered by Citibank’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

16

--------------------------------------------------------------------------------


 

“Eurodollar Rate Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Advance shall be adjusted automatically as of the effective date
of any change in the Eurodollar Rate Reserve Percentage.

 

“European Receivables Financing” means (a) (i) the non-recourse factoring
agreements in effect as of the date hereof between Mediofactoring Spa and the
Foreign Subsidiaries named therein, and (ii) the non-recourse factoring
agreement to be entered into after the date hereof between Mediofactoring Spa
and Chemtura Sales France SA, each as referred to in the letter agreement dated
February 25, 2009 between the Borrower and Mediofactoring Spa and in effect as
of the date hereof (as such agreements may hereafter be amended, restated,
supplemented or otherwise modified (or in the case of the agreement described in
clause (a)(ii), entered into), so long as the terms thereof (other than
Permitted Modifications) are not less favorable to the Borrower, the
Subsidiaries and the Lenders than as in effect on the date hereof (or, in the
case of the agreement described in clause (a)(ii), than the agreements described
in clause (a)(i)), and (b) any other receivables factoring or any receivables
securitization financing for Foreign Subsidiaries, in each case (covered by this
clause (b)) on terms acceptable to the Required Lenders.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of July 1, 2005 and amended and restated as of July 31, 2007, among the
Borrower, Citibank, as administrative agent and the other lenders signatory
thereto from time to time.

 

“Existing Receivables Facility” means the sale and securitization of certain
Accounts of the Borrower and certain of its Subsidiaries pursuant to the
(a) Receivables Sale Agreement, dated as of January 23, 2009, among the
Borrower, Great Lakes Chemical Corporation, GLCC Laurel, LLC, Biolab, Inc. and
Chemtura Receivables LLC, and (b) Receivables Purchase Agreement, dated as
January 23, 2009, among Chemtura Receivables LLC, the Borrower, Citicorp
USA, Inc., Citigroup Global Markets Inc., The Royal Bank of Scotland PLC and the
other purchasers party thereto from time to time.

 

“Extraordinary Receipt” means any proceeds of property or casualty insurance (in
any event excluding proceeds of business interruption insurance to the extent
such proceeds constitute compensation for lost earnings) and condemnation awards
in respect of any equipment and fixed assets (and payments in lieu thereof).

 

“Facility” means the Term Facility, the Rollup Revolving Credit Facility, the
Non-rollup Revolving Credit Facility or the Letter of Credit Sublimit.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received

 

17

--------------------------------------------------------------------------------


 

by the Administrative Agent from three federal funds brokers of recognized
standing selected by it.

 

“Fee Letter” means the fee letter dated March 5, 2009 between the Borrower and
the Lead Arranger.

 

“Final Order” has the meaning specified in Section 3.02(b)(i)(C).

 

“Final Term Advance Date” means the date on which the Term Advances are made
pursuant to Section 2.01(a)(ii).

 

“First Day Orders” means all orders entered by the Bankruptcy Court on, or
within five days of, the Petition Date or based on motions filed on or about the
Petition Date.

 

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31.

 

“Fitch” means Fitch Ratings Ltd.

 

“Flow-Through Entity” has the meaning specified in Section 9.01(e)(iii).

 

“Foreign Subsidiary” means, at any time, any of the direct or indirect
Subsidiaries of the Borrower that are organized outside of the laws of the
United States or any state or political subdivision thereof at such time.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” has the meaning specified in Section 1.03.

 

“General Intangibles” has the meaning specified in the UCC.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

 

“Granting Lender” has the meaning specified in Section 10.07(k).

 

“Guarantee Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co-making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take-or-pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase

 

18

--------------------------------------------------------------------------------


 

property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof. 
The amount of any Guarantee Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made (or, if less, the maximum amount of such
primary obligation for which such Person may be liable pursuant to the terms of
the instrument evidencing such Guarantee Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

“Guarantor” has the meaning specified in the recital of parties to this
Agreement, but in any event shall exclude Non-Filing Domestic Subsidiaries.

 

“Guaranty” has the meaning specified in Section 8.01.

 

“Guaranty Supplement” has the meaning specified in Section 8.05.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, mold and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous, toxic
or words of similar import under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge
Agreement, is a Lender Party or an Affiliate of a Lender Party, in its capacity
as a party to such Hedge Agreement.

 

“Indemnified Liabilities” has the meaning specified in Section 10.04(b).

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.09.

 

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

 

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

 

“Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders; provided that any such bank, financial institution or other
institutional lender shall cease to be an Initial Lender on any date on which it
ceases to have a Commitment.

 

19

--------------------------------------------------------------------------------


 

“Initial Pledged Debt” means Debt in existence on the Petition Date which is
evidenced by a promissory note payable to a Loan Party by a third party with a
principal face amount in excess of $100,000 as listed opposite such Loan Party’s
name on and as otherwise described in Schedule V hereto.

 

“Initial Pledged Equity” means the shares of stock and other Equity Interests in
any Subsidiary of a Loan Party as set forth opposite each Loan Party’s name on
and as otherwise described in Schedule IV hereto.

 

“Intellectual Property” has the meaning specified in Section 9.01(g).

 

“Intellectual Property Security Agreement” has the meaning specified in
Section 3.01(a)(vii).

 

“Interest Expense” means the sum of (a) interest on, and amortization of debt
discount in respect of, Debt of the Borrower and its Subsidiaries and
(b) amortization of discount of receivables or other assets of the Borrower and
its Subsidiaries that are subject to factoring or securitization programs.  For
the purposes of calculating Interest Expense for any period, if during such
period the Borrower or any of its Subsidiaries shall have made an acquisition,
Interest Expense for such period shall be calculated after giving pro forma
effect thereto as if such acquisition occurred on the first day of such period.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two or three months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

(A)           THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD WITH RESPECT TO
ANY EURODOLLAR RATE ADVANCE UNDER A FACILITY THAT ENDS AFTER THE STATED MATURITY
DATE;

 

(B)           INTEREST PERIODS COMMENCING ON THE SAME DATE FOR EURODOLLAR RATE
ADVANCES COMPRISING PART OF THE SAME BORROWING SHALL BE OF THE SAME DURATION;

 

(C)           WHENEVER THE LAST DAY OF ANY INTEREST PERIOD WOULD OTHERWISE OCCUR
ON A DAY OTHER THAN A BUSINESS DAY, THE LAST DAY OF SUCH INTEREST PERIOD SHALL
BE EXTENDED TO OCCUR ON THE NEXT SUCCEEDING BUSINESS DAY, PROVIDED, HOWEVER,
THAT, IF SUCH EXTENSION WOULD CAUSE THE LAST DAY OF SUCH INTEREST PERIOD TO
OCCUR IN THE NEXT FOLLOWING CALENDAR MONTH, THE LAST DAY OF SUCH INTEREST PERIOD
SHALL OCCUR ON THE NEXT PRECEDING BUSINESS DAY; AND

 

(D)           WHENEVER THE FIRST DAY OF ANY INTEREST PERIOD OCCURS ON A DAY OF
AN INITIAL CALENDAR MONTH FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN
THE CALENDAR MONTH THAT SUCCEEDS SUCH INITIAL CALENDAR MONTH BY THE NUMBER OF
MONTHS EQUAL TO THE NUMBER OF MONTHS IN SUCH INTEREST PERIOD, SUCH INTEREST
PERIOD SHALL END ON THE LAST BUSINESS DAY OF SUCH SUCCEEDING CALENDAR MONTH.

 

20

--------------------------------------------------------------------------------


 

“Interim Order” has the meaning specified in Section 3.01(b).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Inventory” has the meaning specified in the UCC.

 

“Inventory Value” means with respect to any Inventory of a Loan Party at the
time of any determination thereof, (a) the lower of market value and standard
cost determined on a first-in-first-out basis and carried on the general ledger
or inventory system of such Loan Party stated on a basis consistent with its
current and historical accounting practices, in U.S. Dollars, determined in
accordance with the standard cost method of accounting less, (b) without
duplication, (i) any markup on Inventory from an affiliate and (ii) in the event
variances under the standard cost method are expensed, a reserve reasonably
determined by the Administrative Agent as appropriate in order to adjust the
standard cost of Eligible Inventory to approximate actual cost.

 

“Investment” means, with respect to any Person, (a) any direct or indirect
purchase or other acquisition (whether for cash, securities, property, services
or otherwise) by such Person of, or of a beneficial interest in, any Equity
Interests or Debt of any other Person, (b) any direct or indirect purchase or
other acquisition (whether for cash, securities, property, services or
otherwise) by such Person of all or substantially all of the property and assets
of any other Person or of any division, branch or other unit of operation of any
other Person, (c) any direct or indirect loan, advance, other extension of
credit or capital contribution by such Person to, or any other investment by
such Person in, any other Person (including, without limitation, any arrangement
pursuant to which the investor incurs indebtedness of the types referred to in
clause (i) or (j) of the definition of “Debt” set forth in this Section 1.01 in
respect of such other Person) and (d) any agreement irrevocably binding such
Person to make any Investment prior to the Stated Maturity Date.

 

“Investment Grade Rating” with respect to a Person means that the Public Debt
Rating of such Person is at least BBB- by S&P and Baa3 by Moody’s and such
rating shall not be accompanied by either, in the case of S&P, a negative
outlook, creditwatch negative or the equivalent thereof, or in the case of
Moody’s, a negative outlook, a review for possible downgrade or the equivalent
thereof (or, if such Person does not have a Public Debt Rating from S&P and
Moody’s, the Public Debt Rating of such Person is at least BBB- by Fitch, and
such rating shall not be accompanied by a negative watch or the equivalent
thereof).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means each Initial Issuing Bank and any other Non-rollup
Revolving Credit Lender approved as an Issuing Bank by the Administrative Agent
and any Eligible Assignee to which a Letter of Credit Commitment hereunder has
been assigned pursuant to Section 7.09 or 10.07.

 

“L/C Cash Collateral Account” means the account established by the Borrower in
the name of the Administrative Agent and under the sole and exclusive control of
the Administrative Agent  that shall be used solely for the purposes set forth
herein.

 

“L/C Obligations” means Non-rollup L/C Obligations or Rollup L/C Obligations.

 

21

--------------------------------------------------------------------------------


 

“Lead Arranger” has the meaning specified in the recital of parties to this
Agreement.

 

“Lender Insolvency Event” means that (a) a Lender Party or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender Party or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender Party
or its Parent Company, or such Lender Party or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

 

“Lender Party” means any Lender or any Issuing Bank.

 

“Lender Party Appointment Period” has the meaning specified in Section 7.06(a).

 

“Lenders” has the meaning specified in the recital of parties to this Agreement.

 

“Letter of Credit” means a Non-rollup Letter of Credit or Rollup Letter of
Credit.

 

“Letter of Credit Advance” means a Non-rollup Letter of Credit Advance or Rollup
Letter of Credit Advance.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

 

“Letter of Credit Commitment” means with respect to any Issuing Bank, at any
time, the obligation of such Issuing Bank to issue Letters of Credit pursuant to
the terms and conditions of this Agreement in (a) the dollar amount set forth
opposite such Issuing Bank’s name on Schedule I hereto under the caption “Letter
of Credit Commitment” or (b) if such Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such Issuing Bank in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Issuing Bank’s Letter of Credit Commitment,” in each case as the amount of such
obligation may be reduced at or prior to such time pursuant to Section 2.05.

 

“Letter of Credit Expiration Date” means the day that is 10 Business Days prior
to the Stated Maturity Date, or such later date as the applicable Issuing Bank
may, in its sole discretion, specify.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $50,000,000 as such amount may be reduced from time to time pursuant to
Section 2.05.  The Letter of Credit Sublimit is part of, and not in addition to,
the Non-rollup Revolving Credit Commitments and the Rollup Revolving Credit
Commitments.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

22

--------------------------------------------------------------------------------


 

“Loan Documents” means (i) this Agreement, (ii) the Notes, if any, (iii) the DIP
Financing Orders, (iv) the Collateral Documents, (v) the Fee Letter, (vi) solely
for purposes of the Collateral Documents, each Secured Hedge Agreement and
Secured Cash Management Agreement and (vii) any other document, agreement or
instrument executed and delivered by a Loan Party in connection with the
Facilities, in each case as amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

 

“Loan Parties” means, collectively, the Borrower and the Guarantors.

 

“Long Term Account” means an Account that relates to a Contract (a) which has an
original payment due date that is more than 90 days after the invoice date
specified in such Contract and (b) pursuant to or under which the Account Debtor
is obligated to pay for crop protection goods or services or consumer goods or
services (including pool and spa treatment products and household cleaning
products).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means any event or occurrence which has resulted in or
would reasonably be expected to result in any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties, contingent liabilities, material agreements or prospects of the
Borrower and each Guarantor, individually, and the Borrower, the Guarantors and
their respective Subsidiaries, taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties,
contingent liabilities, material agreements or prospects of the Borrower and
each Guarantor, individually, and the Borrower, the Guarantors and their
respective Subsidiaries, taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender Party under any Loan Document or (c) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is or is to be a party.

 

“Material Contract” means, with respect to any Person, each contract evidencing
such Person’s Debt for borrowed money in an aggregate principal amount exceeding
$10,000,000.

 

“Material Real Property” means any real property owned or leased by any Loan
Party reasonably determined by the Administrative Agent to be material.

 

“Material Subsidiary” means, on any date of determination, (a) any Subsidiary of
the Borrower that, on such date, has (i) assets with a fair value equal to or in
excess of $3,000,000, or (ii) annual net income in excess of $3,000,000 or
(b) any other Subsidiary designated by the Borrower as a Material Subsidiary;
provided that in no event shall all Subsidiaries of the Borrower that are not
Material Subsidiaries have (A) assets with an aggregate book value in excess of
$10,000,000, (B) aggregate annual net income in excess of $10,000,000 or
(C) liabilities in an aggregate amount in excess of $10,000,000.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of a Reorganization Plan.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

23

--------------------------------------------------------------------------------


 

“Mortgages” means, collectively, the deeds of trust, trust deeds, mortgages,
leasehold mortgages and leasehold deeds of trust executed by the Loan Parties in
favor of the Administrative Agent in form and substance reasonably satisfactory
to the Administrative Agent.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means, (a) with respect to any sale, lease, transfer or
other disposition of any asset of the Borrower or any Guarantor consummated
after the Petition Date (other than any sale, lease, transfer or other
disposition of assets pursuant to Section 5.02(h)(i), (ii), (iii), (v), (vi),
(vii), (viii) or (ix) or any single sale, lease, transfer or other disposition
(or series of related sales, leases, transfers or other dispositions) of assets
for cash proceeds of less than $50,000), the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such sale, lease, transfer
or other disposition (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the amount
required to be paid in respect of any Debt permitted hereunder (other than Debt
under the Loan Documents) that is secured by a lien permitted under
Section 5.02(a) on such asset and that is required to be repaid in connection
with such sale, lease, transfer or other disposition thereof, (B) the reasonable
and customary out-of-pocket costs, fees, commissions, premiums and expenses
incurred by the Borrower or its Subsidiaries, (C) federal, state, provincial,
foreign and local taxes reasonably estimated (on a Consolidated basis) to be
actually payable within the current or the immediately succeeding tax year as a
result of such sale, lease, transfer of other disposition, and (D) a reasonable
reserve (which reserve shall be deposited into an escrow account with the
Administrative Agent) for any purchase price adjustment or any indemnification
payments (fixed and contingent) or other liabilities attributable to the
seller’s obligations to the purchaser undertaken by the Borrower or any of its
Subsidiaries in connection with such sale, lease, transfer or other disposition
(but excluding any purchase price adjustment or any indemnity which, by its
terms, will not under any circumstances be made prior to the Stated Maturity
Date); and

 

(b) with respect to any Extraordinary Receipt of the Borrower or any Guarantor
after the Petition Date that is not otherwise included in clauses (a) above, the
excess, if any, of (i) the sum of the cash and Cash Equivalents received in
connection therewith in respect of an event that occurred after the Petition
Date over (ii) the sum of (A) the amount required to be paid in respect of any
Debt permitted hereunder (other than Debt under the Loan Documents) that is
secured by a lien permitted under Section 5.02(a) on the assets giving rise to
such Extraordinary Receipt and that is required to be repaid in connection with
such Extraordinary Receipt, (B) the amount required to be paid with such
Extraordinary Receipt under the terms of any contractual obligations permitted
hereunder then in effect, (C) the reasonable and customary out-of-pocket costs,
fees, commissions, premiums and expenses incurred by the Borrower or its
Subsidiaries, and (D) federal, state, provincial, foreign and local taxes
reasonably estimated (on a Consolidated

 

24

--------------------------------------------------------------------------------


 

basis) to be actually payable within the current or the immediately succeeding
tax year as a result of such Extraordinary Receipt.

 

“Net Orderly Liquidation Value Percentage” means, with respect to Inventory at
any time, the quotient (expressed as a percentage) of (a) the Net Orderly
Liquidation Value of all Inventory owned by the Borrower and the Guarantors
divided by (b) the gross inventory cost of such Inventory, determined on the
basis of the then most recently conducted third party appraisal in form and
substance, and performed by an independent appraisal firm, reasonably
satisfactory to the Administrative Agent.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, the orderly
liquidation value with respect to such Inventory, net of expenses estimated to
be incurred in connection with such liquidation, based on the most recent third
party appraisal in form and substance, and by an independent appraisal firm,
reasonably satisfactory to the Administrative Agent.

 

“Non-Consenting Lender” means, in the event that the Supermajority Lenders have
agreed to any consent, waiver or amendment pursuant to Section 10.01 that
requires the consent of one or more Lenders in addition to the Supermajority
Lenders or (other than in the case of any consent, waiver or amendment that
solely requires the consent of the Supermajority Lenders) the Required Lenders,
any Lender whose agreement is necessary for the effectiveness of such consent,
waiver or amendment but who does not so agree.

 

“Non-Defaulting Lender” means, at any time, a Lender Party that is not a
Defaulting Lender or a Potential Defaulting Lender.

 

“Non-Filing Domestic Subsidiary” means Chemtura Receivables LLC and each other
direct or indirect Subsidiary of the Borrower that is organized under the laws
of the United States or any state or other political subdivision thereof that is
not a guarantor under the Pre-Petition Document and is not a party to a Case. 
As of the Effective Date, except as listed on Schedule VIII, Chemtura
Receivables LLC is the only Non-Filing Domestic Subsidiary.

 

“Non-Loan Party” means any Subsidiary of a Loan Party that is not a Loan Party.

 

“Non-rollup Honor Date” has the meaning specified in Section 2.03(c).

 

“Non-rollup L/C Obligations” means, as at any date of determination, the
aggregate Available Amount of all outstanding Non-rollup Letters of Credit plus
the aggregate of all Non-rollup Unreimbursed Amounts, including all Non-rollup
Letter of Credit Advances.

 

“Non-rollup Letter of Credit” means any letter of credit issued under
Section 2.03.

 

“Non-rollup Letter of Credit Advance” means an advance made by any Issuing Bank
or Non-rollup Revolving Credit Lender pursuant to Section 2.03(c).

 

“Non-rollup Reduction Amount” has the meaning specified in Section 2.06(b)(iv).

 

“Non-rollup Revolving Credit Advance” has the meaning specified in
Section 2.01(b).

 

“Non-rollup Revolving Credit Commitment” means, with respect to any Lender at
any time, the amount set forth for such time opposite such Lender’s name on
Schedule I hereto under

 

25

--------------------------------------------------------------------------------


 

the caption “Non-rollup Revolving Credit Commitment” or, if such Lender has
entered into one or more Assignments and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 10.07(d) as such Lender’s “Non-rollup Revolving Credit Commitment”, as
such amount may be reduced at or prior to such time pursuant to Section 2.05. 
The aggregate principal amount of the Non-rollup Revolving Credit Commitments
shall be (a) $25,000,000 as of the Effective Date and (b) increased to an amount
not in excess of $63,532,482 as of the Final Term Advance Date in accordance
with Section 2.05(b).

 

“Non-rollup Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ Non-rollup Revolving Credit Commitments at such time.

 

“Non-rollup Revolving Credit Lender” means any Lender that has a Non-rollup
Revolving Credit Commitment.

 

“Non-rollup Revolving Credit Note” means a promissory note of the Borrower
payable to the order of any Non-rollup Revolving Credit Lender, in substantially
the form of Exhibit A-2 hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Non-rollup Revolving Credit Advances
made by such Lender.

 

“Non-Rollup Unreimbursed Amount” has the meaning specified in
Section 2.03(c)(i).

 

“Note” means a Term Note, a Rollup Revolving Credit Note or a Non-rollup
Revolving Credit Note.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding under any Debtor Relief Law. 
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.

 

“Other Taxes” has the meaning specified in Section 2.12(b).

 

“Outstanding Amount” means (a) with respect to Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Advances, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any
Letter of Credit Advance occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the Available Amount of any Letter of Credit taking effect
on such date.

 

26

--------------------------------------------------------------------------------


 

“Outstanding Financing Amount” means, at any time, with respect to any European
Receivables Financing, the aggregate cash amount invested by investors that are
not Affiliates of the Borrower and paid to the Foreign Subsidiaries of the
Borrower pursuant to such European Receivables Financing, as reduced by the
aggregate amounts received by such investors from the collection or payment of
receivables in connection therewith and applied to reduce such invested amount.

 

“Parent Company” means, with respect to a Lender Party, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender
Party, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender Party.

 

“Patents” has the meaning specified in Section 9.01(g)(i).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Permitted Discretion” means the Administrative Agent’s determination based upon
such credit and collateral considerations as it may deem appropriate, in its
sole discretion acting in a commercially reasonable manner and in accordance
with its customary business practices.

 

“Permitted Lien” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(or if commenced, shall have been stayed):  (a) Liens for taxes, assessments and
governmental charges or levies to the extent not required to be paid under
Section 5.01(b) hereof; (b) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s Liens and other similar Liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days and (ii) individually or together with
all other Permitted Liens outstanding on any date of determination do not
materially and adversely affect the use of the property to which they relate;
(c) pledges or deposits in the ordinary course of business to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (d) deposits to secure the performance of bids, trade
contracts and leases (other than Debt), statutory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(e) Liens securing judgments (or the payment of money not constituting a Default
under Section 9.01(g) or securing appeal or other surety bonds related to such
judgments; (e) any banker’s Lien or right of offset on moneys of the Borrower or
any of its Subsidiaries in favor of any lender or holder of its commercial paper
deposited with such lender or holder in the ordinary course of business;
(f) interest of lessees in property owned by the Borrower or any of its
Subsidiaries where such interests are created in the ordinary course of their
respective leasing activities and are not created directly or indirectly in
connection with the borrowing of money or the securing of Debt by the Borrower
or any of its Subsidiaries; (g) Liens in favor of customs or revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods; (h) Liens arising from or related to
precautionary UCC or like personal property security financing statements
regarding operating leases (if any) entered into by the Borrower and its
Subsidiaries in the ordinary course of business; (i) licenses, sublicenses,
leases and subleases, to the extent that such would be an encumbrance, in each
case entered into in the ordinary course of business and not materially
interfering with the business of the Borrower

 

27

--------------------------------------------------------------------------------


 

or any of its Subsidiaries, and (k) easements, restrictions (including zoning
restrictions), rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

 

“Permitted Modifications” means the modifications to the non-recourse factoring
agreements in effect as of the date hereof between Mediofactoring Spa and the
Foreign Subsidiaries named therein, as referred to in the letter agreement dated
February 25, 2009 between the Borrower and Mediofactoring Spa, as in effect as
of the date hereof (a) to implement full “with notification” provisions, (b) to
reduce to 60 days the maximum payment term for receivables to which the factor’s
risk assumption applies under section 6.1 of the general conditions to such
factoring agreements, (c) to increase the interest spread to a rate not in
excess of 4.0% per annum and (d) to impose additional factoring fees of not more
than 1.0% of the amount of factored invoices.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Petition Date” has the meaning specified in Preliminary Statement (1).

 

“Pledged Collateral” means, collectively, (a) the Initial Pledged Equity,
(b) the Initial Pledged Debt, (c) Pledged Equity which is Equity Interests in
any domestic Subsidiary of a Loan Party (other than the Initial Pledged Equity)
acquired after the Petition Date, (d) Pledged Debt (other than the Initial
Pledged Debt) which has a face principal amount in excess of $100,000 and which
arises after the Petition Date and (e) any Pledged Investment Property (other
than an Equity Interest), subject in the case of each of the foregoing to the
limitations and exclusions set forth in this Agreement.

 

“Pledged Debt” has the meaning specified in Section 9.01(e)(iv).

 

“Pledged Equity” has the meaning specified in Section 9.01(e)(iii).

 

“Pledged Investment Property” has the meaning specified in Section 9.01(e)(v).

 

“Potential Defaulting Lender” means, at any time, a Lender Party directly or
indirectly Controlled by a Person as to which an event of the kind referred to
in the definition of “Lender Insolvency Event” has occurred and is continuing in
respect of such Person.  Any determination that a Lender Party is a Potential
Defaulting Lender (to the extent the preceding sentence contemplates such a
determination in order for the relevant Lender Party to be considered a
Potential Defaulting Lender) will be made by the Administrative Agent in its
sole discretion acting in good faith.

 

“Pre-Petition Agent” means Citibank in its capacity as agent under the
Pre-Petition Security Agreement.

 

“Pre-Petition Collateral” means the “Collateral” as defined in the Pre-Petition
Security Agreement.

 

“Pre-Petition Debt” means Debt of the Loan Parties outstanding and unpaid on the
Effective Date.

 

28

--------------------------------------------------------------------------------


 

“Pre-Petition Document” means the “Credit Agreement” as defined in the
Pre-Petition Security Agreement.

 

“Pre-Petition Secured Creditors” means the Persons from time to time holding
Pre-Petition Secured Indebtedness.

 

“Pre-Petition Secured Indebtedness” means all indebtedness and other Obligations
of the Borrower and the Guarantors that are secured pursuant to the Pre-Petition
Security Agreement.

 

“Pre-Petition Security Agreement” means the Second Amended and Restated Pledge
and Security Agreement dated as of December 30, 2008 from the Borrower and the
other grantors referred to therein to Citibank, as agent.

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01, such Lender’s Commitment as in effect
immediately prior to such termination) under the applicable Facility or
Facilities at such time and the denominator of which is the amount of such
Facility or Facilities at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, the amount of such Facility or
Facilities as in effect immediately prior to such termination).

 

“Professional Fees” means the fees and expenses of any and all professional
Persons, retained by the Borrower or the Committee.

 

“Public Debt Rating” means, with respect to any Person, as of any date, the
rating that has been most recently announced by either S&P, Moody’s or Fitch, as
the case may be, for any class of non-credit enhanced long-term senior unsecured
debt issued by such Person or, if any such rating agency shall have issued more
than one such rating, the lowest such rating issued by such rating agency for
such debt of such Person.  For purposes of the foregoing, (a) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (b) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be.

 

“RBS” has the meaning specified in the recital of parties to this Agreement.

 

“Redeemable” means, with respect to any Equity Interest, Debt or other right or
Obligation, any such right or Obligation that (a) the issuer has undertaken to
redeem at a fixed or determinable date or dates, whether by operation of a
sinking fund or otherwise, or upon the occurrence of a condition not solely
within the control of the issuer or (b) is redeemable at the option of the
holder.

 

“Register” has the meaning specified in Section 10.07(d).

 

29

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Contracts” has the meaning specified in Section 9.01(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective administrators,
trustees, partners, directors, officers, employees, agents, fund managers and
advisors.

 

“Related Security” means,  with respect to any Account, (a) all of the
applicable Loan Party’s right, title and interest in and to the goods (including
returned or repossessed goods), if any, relating to the sale which gave rise to
such Account, (b) all other security interests or Liens and property subject
thereto from time to time purporting to secure payment of such Account, whether
pursuant to the obligation giving rise to such Account or otherwise, (c) all
guarantees and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Account whether pursuant to the
obligation giving rise to such Account or otherwise, (d) all records relating to
the foregoing and (e) all proceeds of the foregoing.

 

“Rent Reserve” means, with respect to any plant, warehouse distribution center
or other operating facility where any Inventory subject to landlords’ Liens or
other Liens arising by operation of law is located and a Collateral Access
Agreement has not been duly executed and delivered by the lessor or bailee at
such location, a reserve equal to three (3) month’s rent at such plant,
warehouse distribution center, or other operating facility, and such other
reserve amounts that may be determined by the Administrative Agent in its
reasonable discretion.

 

“Reorganization Plan” means a chapter 11 plan of reorganization in any of the
Cases of the Borrower or a Guarantor.

 

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate Unused Term
Commitments at such time, (d) the aggregate Unused Non-rollup Revolving Credit
Commitments at such time and (e) the aggregate Unused Rollup Revolving Credit
Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time, (iii) the Unused Term
Commitment of such Lender at such time, (iv) the Unused Non-rollup Revolving
Credit Commitment of such Lender at such time and (v) the Unused Rollup
Revolving Credit Commitment of such Lender at such time.  For purposes of this
definition, (A) the aggregate principal amount of Non-rollup Letter of Credit
Advances owing to the Issuing Banks and the Available Amount of each Non-rollup
Letter of Credit shall be considered to be owed to the Lenders ratably in
accordance with their respective Non-rollup Revolving Credit Commitments and
(B) the aggregate principal amount of Rollup Letter of Credit Advances owing to
the Issuing Banks and the Available Amount of each Rollup Letter of Credit shall
be considered to be owed to the Lenders ratably in accordance with their
respective Rollup Revolving Credit Commitments.

 

“Reserves” means, at any time of determination, (a) Bank Product Reserves,
(b) Rent Reserves, (c) the Carve-Out and (d) such other reserves as determined
from time to time in the

 

30

--------------------------------------------------------------------------------


 

Permitted Discretion of the Administrative Agent to preserve and protect the
value of the Collateral.

 

“Responsible Officer” means the chief executive officer, president, any
executive vice president, chief financial officer, principal accounting officer,
controller, chief restructuring officer or treasurer of a Loan Party.  Any
document delivered hereunder or under any other Loan Document that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricting Information” has the meaning specified in Section 10.10.

 

“Rollup Honor Date” has the meaning specified in Section 2.21(c).

 

“Rollup L/C Obligations” means, as at any date of determination, the aggregate
Available Amount of all outstanding Rollup Letters of Credit plus the aggregate
of all Rollup Unreimbursed Amounts, including all Rollup Letter of Credit
Advances.

 

“Rollup Letter of Credit” means any letter of credit issued under Section 2.21.

 

“Rollup Letter of Credit Advance” means an advance made by any Issuing Bank or
Rollup Revolving Credit Lender pursuant to Section 2.21(c).

 

“Rollup Reduction Amount” has the meaning specified in Section 2.06(b)(v).

 

“Rollup Revolving Credit Advance” has the meaning specified in Section 2.01(b).

 

“Rollup Revolving Credit Commitment” means, with respect to any Lender at any
time, the amount set forth for such time opposite such Lender’s name on
Schedule I hereto under the caption “Rollup Revolving Credit Commitment” or, if
such Lender has entered into one or more Assignments and Acceptances, set forth
for such Lender in the Register maintained by the Administrative Agent pursuant
to Section 10.07(d) as such Lender’s “Rollup Revolving Credit Commitment”, in
each case as such amount may be reduced at or prior to such time pursuant to
Section 2.05.  As of the Effective Date, the aggregate principal amount of the
Rollup Revolving Credit Commitments is $86,467,518.

 

“Rollup Revolving Credit Facility” means, at any time, the aggregate amount of
the Lenders’ Rollup Revolving Credit Commitments at such time.

 

“Rollup Revolving Credit Lender” means any Lender that has a Rollup Revolving
Credit Commitment.

 

“Rollup Revolving Credit Note” means a promissory note of the Borrower payable
to the order of any Rollup Revolving Credit Lender, in substantially the form of
Exhibit A-3 hereto, evidencing the aggregate indebtedness of the Borrower to
such Lender resulting from the Rollup Revolving Credit Advances made by such
Lender.

 

“Rollup Unreimbursed Amount” has the meaning specified in Section 2.21(c)(i).

 

“S&P” means Standard & Poor’s, a division of The Mc-Graw Hill Companies, Inc.

 

31

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission or any governmental authority
succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement
permitted under Article V that is entered into by and between any Loan Party and
any Cash Management Bank after the Petition Date, in each case solely to the
extent that the obligations in respect of such Cash Management Agreement are not
cash collateralized or otherwise secured (other than pursuant to the Collateral
Documents); provided that the aggregate principal or notional amount of
Obligations (in terms of Agreement Value in the case of Secured Hedge
Agreements) under all Secured Cash Management Agreements and Secured Hedge
Agreements shall not exceed $10,000,000 at any time outstanding.

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank after the
Petition Date, in each case solely to the extent that the obligations in respect
of such Hedge Agreement are not cash collateralized or otherwise secured (other
than pursuant to the Collateral Documents); provided that the aggregate
principal or notional amount of Obligations (in terms of Agreement Value in the
case of Secured Hedge Agreements) under all Secured Cash Management Agreements
and Secured Hedge Agreements shall not exceed $10,000,000 at any time
outstanding.

 

“Secured Obligation” has the meaning specified in Section 9.01.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lender
Parties, the Cash Management Banks and the Hedge Banks.

 

“Security Collateral” has the meaning specified in Section 9.01(e).

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“SPC” has the meaning specified in Section 10.07(k).

 

“Specified Interest Accrual Period” means any period of time commencing (whether
before or after the Effective Date) at such time that the aggregate Outstanding
Financing Amount under all European Receivables Financings plus, if any other
financing for Foreign Subsidiaries on terms acceptable to the Required Lenders
is in effect, the aggregate principal amount thereof, shall be less than
40,000,000 Euros and ending at such time thereafter that either (a) the
aggregate Outstanding Financing Amount under all European Receivables Financings
(then in effect) plus the aggregate principal amount of such other financing
shall equal or exceed 40,000,000 Euros or (b) the Borrower shall have
implemented European Receivables Financings and/or alternative arrangements with
respect to financing the operations of the Subsidiaries of the Borrower in
Europe that are, in the aggregate, reasonably acceptable to the Administrative
Agent or the Required Lenders.

 

“Stated Maturity Date” means the date that is 364 days following the Effective
Date.

 

“Subagent” has the meaning specified in Section 9.06(b).

 

32

--------------------------------------------------------------------------------


 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Superpriority Claim” means a claim against the Borrower or a Guarantor in any
of the Cases that is a superpriority administrative expense claim having
priority over any or all administrative expenses and other claims of the kind
specified in, or otherwise arising or ordered under, any sections of the
Bankruptcy Code (including, without limitation, sections 105, 326, 328, 330,
331, 503(b), 507(a), 507(b), 546(c) and/or 726 thereof), whether or not such
claim or expenses may become secured by a judgment Lien or other non-consensual
Lien, levy or attachment.

 

“Supermajority Lenders” means, at any time, Lenders owed or holding at least
662/3% in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (c) the aggregate Unused Term
Commitments at such time, (d) the aggregate Unused Non-rollup Revolving Credit
Commitments at such time and (e) the aggregate Unused Rollup Revolving Credit
Commitments at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (i) the aggregate principal amount of the
Advances owing to such Lender (in its capacity as a Lender) and outstanding at
such time, (ii) such Lender’s Pro Rata Share of the aggregate Available Amount
of all Letters of Credit outstanding at such time, (iii) the Unused Term
Commitment of such Lender at such time, (iv) the Unused Non-rollup Revolving
Credit Commitment of such Lender at such time and (iv) the Unused Rollup
Revolving Credit Commitment of such Lender at such time.  For purposes of this
definition, (A) the aggregate principal amount of Non-rollup Letter of Credit
Advances owing to the Issuing Banks and the Available Amount of each Non-rollup
Letter of Credit shall be considered to be owed to the Lenders ratably in
accordance with their respective Non-rollup Revolving Credit Commitments and
(B) the aggregate principal amount of Rollup Letter of Credit Advances owing to
the Issuing Banks and the Available Amount of each Rollup Letter of Credit shall
be considered to be owed to the Lenders ratably in accordance with their
respective Rollup Revolving Credit Commitments.

 

“Surviving Debt” means Debt of each Loan Party and its Subsidiaries outstanding
immediately before and after giving effect to the Initial Extension of Credit.

 

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Debt” or as a liability on the consolidated
balance sheet of such Person and its Subsidiaries in accordance with GAAP.

 

33

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 2.12(a).

 

“Term Advance” has the meaning specified in Section 2.01(a).

 

“Term Commitment” means, with respect to any Term Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Term Commitment” or, if such Lender has entered into one or more Assignments
and Acceptances, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 10.07(d) as such Lender’s “Term
Commitment”, in each case as such amount may be reduced at or prior to such time
pursuant to Section 2.05.  Before giving effect to any Term Advances, the
aggregate principal amount of the Term Commitments shall be $250,000,000 as of
the Effective Date.

 

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time.

 

“Term Lender” means any Lender that has a Term Commitment.

 

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit A-1 hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance made
by such Lender.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date and
(ii) the date of termination in whole of the Commitments pursuant to
Section 2.05 or 6.01.

 

“Testing Period” means for any calendar week (the “subject week”) with respect
to which compliance with Section 5.04(c) is being calculated, the period
commencing with the first day of the first calendar week of the DIP Budget and
ending with the last day of such subject week.

 

“Trade Secrets” has the meaning specified in Section 9.01(g)(v).

 

“Trademarks” has the meaning specified in Section 9.01(g)(ii).

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

 

“UCC” means the Uniform Commercial Code as in effect, from time to time, in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“Unreimbursed Amount” means a Non-rollup Unreimbursed Amount or Rollup
Unreimbursed Amount.

 

“Unrolled Pre-Petition Secured Indebtedness” means Pre-Petition Secured
Indebtedness that shall not be refinanced with the proceeds of the Rollup
Revolving Credit Advances pursuant to the Final Order.

 

“Unused Non-rollup Revolving Credit Commitment” means, with respect to any
Lender at any time, (a) such Lender’s Non-rollup Revolving Credit Commitment at
such time minus

 

34

--------------------------------------------------------------------------------


 

(b) the sum of (i) the aggregate principal amount of all Non-rollup Revolving
Credit Advances and Non-rollup Letter of Credit Advances made by such Lender (in
its capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Pro Rata Share of (A) the aggregate Available Amount of all Non-rollup Letters
of Credit outstanding at such time and (B) the aggregate principal amount of all
Non-rollup Letter of Credit Advances made by the Issuing Banks pursuant to
Section 2.03(c) and outstanding at such time.

 

“Unused Rollup Revolving Credit Commitment” means, with respect to any Lender at
any time, (a) such Lender’s Rollup Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Rollup Revolving
Credit Advances and Rollup Letter of Credit Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s Pro
Rata Share of (A) the aggregate Available Amount of all Rollup Letters of Credit
outstanding at such time and (B) the aggregate principal amount of all Rollup
Letter of Credit Advances made by the Issuing Banks pursuant to
Section 2.21(c) and outstanding at such time.

 

“Unused Term Commitment” means, with respect to any Term Lender at any time
(a) such Lender’s aggregate Term Commitments at such time minus (b) the
aggregate principal amount of all Term Advances made by such Lender (in its
capacity as a Lender).

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

Section 1.02  Computation of Time Periods; Other Definitional Provisions.  In
this Agreement in the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document) and (b) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.Section 1.03  Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(f) (“GAAP”).

 

Section 1.04  Terms Generally.  (a) When any Reserve is to be established or a
change in any amount, percentage, reserve, eligibility criteria or other item in
the definitions of the terms “Bank Product Reserves”, “Borrowing Base”,
“Eligible Inventory”, “Eligible Receivables”, “Rent Reserve” and “Reserves” is
to be determined in each case in the Administrative Agent’s “reasonable
discretion” or “Permitted Discretion”, such Reserve shall be implemented or such
change shall become effective on the second Business Day after the date of
delivery of a written notice thereof to the Borrower (a “Borrowing Base Change
Notice”), or immediately, without prior written notice, during the continuance
of an Event of Default.

 

35

--------------------------------------------------------------------------------


 

(b)           Nothing in this Agreement or any other Loan Document (other than
the DIP Financing Orders) shall be construed as limiting the amount of
Pre-Petition Secured Indebtedness or shall prejudice the right of the
Administrative Agent or any Lender Party to contest such amount.

 


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT

 

Section 2.01  The Advances.  (a)  The Term Advances.  Each Term Lender severally
agrees, on the terms and conditions hereinafter set forth, to (i) make a single
advance to the Borrower (together with any outstanding Non-rollup Revolving
Credit Advance converted pursuant to the second proviso to this sentence, “Term
Advances”) on the Effective Date in an amount not to exceed the lesser of
(x) such Lender’s Pro Rata Share of $165,000,000, (y) such Lenders’ Term
Commitment at such time and (z) such Lender’s Pro Rata Share of Availability at
such time, and (ii) make a single advance to the Borrower on any Business Day
within two Business Days after the entry of the Final Order, in an amount not to
exceed the lesser of (x) such Lender’s Pro Rata Share of the amount of
(1) $250,000,000 minus (2) the aggregate Term Advances made on the Effective
Date, (y) such Lender’s Term Commitment at such time and (z) such Lender’s Pro
Rata Share of Availability at such time; provided that the aggregate amount of
Advances that may be made at any time shall not exceed the Availability at such
time (without double-counting Non-rollup Revolving Credit Advances that are to
be converted into Term Advances); provided further that to the extent a Lender
holds both an Unused Term Commitment and any outstanding Non-rollup Revolving
Credit Advance immediately prior to the time when the Term Advance is required
to be made under Section 2.01(a)(ii), (A) on the Final Term Advance Date, such
outstanding Non-rollup Revolving Credit Advance shall be automatically converted
into a Term Advance of such Lender in the same Type and in the case of an
Eurodollar Rate Advance, with the same continued Interest Period (and the
Borrower shall be deemed to have requested such Term Advance on the Final Term
Advance Date in such Type and with such Interest Period) and (B) the amount so
converted shall be deemed to constitute for all purposes a Term Advance (such
that the amount of the single advance that such Term Lender is obligated to make
on the Final Term Advance Date shall be reduced by such amount).  Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.

 


(B)           THE REVOLVING CREDIT ADVANCES.  (I) EACH NON-ROLLUP REVOLVING
CREDIT LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, TO MAKE ADVANCES (EACH, A “NON-ROLLUP REVOLVING CREDIT ADVANCE”) TO THE
BORROWER FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD FROM THE
EFFECTIVE DATE UNTIL THE TERMINATION DATE IN AN AMOUNT FOR EACH SUCH ADVANCE NOT
TO EXCEED THE LESSER OF (A) SUCH NON-ROLLUP REVOLVING CREDIT LENDER’S NON-ROLLUP
REVOLVING CREDIT COMMITMENT AT SUCH TIME AND (B) SUCH NON-ROLLUP REVOLVING
CREDIT LENDER’S PRO RATA SHARE OF AVAILABILITY AT SUCH TIME; PROVIDED THAT THE
AGGREGATE AMOUNT OF ADVANCES THAT MAY BE MADE AT ANY TIME SHALL NOT EXCEED THE
AVAILABILITY AT SUCH TIME.


 

(ii) Each Rollup Revolving Credit Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Rollup Revolving
Credit Advance”) to the Borrower from time to time on any Business Day during
the period from the Final Term Advance Date until the Termination Date in an
amount for each such Advance not to exceed the lesser of (A) such Rollup
Revolver Credit Lender’s Rollup Revolving Credit Commitment at such time and
(B) such Rollup Revolving Credit Lender’s Pro Rata Share of Availability at such
time; provided that the aggregate amount of Advances that may be made at any
time shall not exceed the Availability at such time.

 

36

--------------------------------------------------------------------------------


 


(C)           BORROWINGS.  EACH BORROWING SHALL BE IN A PRINCIPAL AMOUNT OF
$5,000,000 OR AN INTEGRAL MULTIPLE OF $1,000,000 IN EXCESS THEREOF (OTHER THAN
(X) A BORROWING THE PROCEEDS OF WHICH SHALL BE USED SOLELY TO REPAY OR PREPAY IN
FULL OUTSTANDING LETTER OF CREDIT ADVANCES AND (Y) A BORROWING IN AN AMOUNT
EQUAL TO THE AGGREGATE UNUSED PRINCIPAL AMOUNT OF THE COMMITMENTS UNDER ANY
FACILITY) AND SHALL CONSIST OF ADVANCES MADE SIMULTANEOUSLY BY THE LENDERS UNDER
THE APPLICABLE FACILITY RATABLY ACCORDING TO THE LENDERS’ COMMITMENTS UNDER SUCH
FACILITY.  WITHIN THE LIMITS OF EACH LENDER’S UNUSED NON-ROLLUP REVOLVING CREDIT
COMMITMENT IN EFFECT FROM TIME TO TIME, THE BORROWER MAY BORROW UNDER
SECTION 2.01(B)(I), PREPAY PURSUANT TO SECTION 2.06, AND REBORROW UNDER
SECTION 2.01(B).  WITHIN THE LIMITS OF EACH LENDER’S UNUSED ROLLUP REVOLVING
CREDIT COMMITMENT IN EFFECT FROM TIME TO TIME, THE BORROWER MAY BORROW UNDER
SECTION 2.01(B)(II), PREPAY PURSUANT TO SECTION 2.06, AND REBORROW UNDER
SECTION 2.01(B).


 

Section 2.02  Making the Advances.  (a)   Except as otherwise provided in
Section 2.02(b), 2.03 or 2.21, each Borrowing shall be made on notice, given not
later than 11:00 A.M. (New York City time) (or (5:30 P.M. (New York City time)
in the case of any Base Rate Advance in the Initial Extension of Credit)) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telex or telecopier. 
Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed promptly in writing, or telex or telecopier, in substantially the form
of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) the Facility under which such Borrowing is to be made,
(iii) Type of Advances comprising such Borrowing, (iv) aggregate amount of such
Borrowing and (v) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance.  Each Lender shall,
before 11:00 A.M. (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders.  After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account or such other account as the
Borrower shall request; provided, however, that, in the case of Non-rollup
Revolving Credit Advances, the Administrative Agent shall first apply such funds
to prepay ratably the aggregate principal amount of any Letter of Credit
Advances outstanding on the date of such Borrowing, plus interest accrued and
unpaid thereon to and as of such date.

 


(B)           ANYTHING IN SUBSECTION (A) ABOVE TO THE CONTRARY NOTWITHSTANDING,
(I) THE BORROWER MAY NOT SELECT EURODOLLAR RATE ADVANCES FOR THE INITIAL
BORROWING HEREUNDER OR FOR ANY BORROWING IF THE AGGREGATE AMOUNT OF SUCH
BORROWING IS LESS THAN $5,000,000 OR IF THE OBLIGATION OF THE LENDERS TO MAKE
EURODOLLAR RATE ADVANCES SHALL THEN BE SUSPENDED PURSUANT TO SECTION 2.09 OR
2.10, (II) THE NON-ROLLUP REVOLVING CREDIT ADVANCES MAY NOT BE OUTSTANDING AS
PART OF MORE THAN 15 SEPARATE BORROWINGS AND (III) THE ROLLUP REVOLVING CREDIT
ADVANCES MAY NOT BE OUTSTANDING AS PART OF MORE THAN 15 SEPARATE BORROWINGS.


 


(C)           EACH NOTICE OF BORROWING SHALL BE IRREVOCABLE AND BINDING ON THE
BORROWER.  IN THE CASE OF ANY BORROWING THAT THE RELATED NOTICE OF BORROWING
SPECIFIES IS TO BE COMPRISED OF EURODOLLAR RATE ADVANCES, THE BORROWER SHALL
INDEMNIFY EACH LENDER AGAINST ANY LOSS, COST OR EXPENSE INCURRED BY SUCH LENDER
AS A RESULT OF ANY FAILURE TO FULFILL ON OR BEFORE THE DATE SPECIFIED IN SUCH
NOTICE OF BORROWING FOR SUCH BORROWING THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE III, INCLUDING, WITHOUT LIMITATION, ANY LOSS (EXCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND THE
ADVANCE TO BE MADE BY

 

37

--------------------------------------------------------------------------------


 


SUCH LENDER AS PART OF SUCH BORROWING WHEN SUCH ADVANCE, AS A RESULT OF SUCH
FAILURE, IS NOT MADE ON SUCH DATE.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
ANY LENDER PRIOR TO THE DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S RATABLE PORTION OF SUCH
BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT ON THE DATE OF SUCH BORROWING IN
ACCORDANCE WITH SUBSECTION (A) OF THIS SECTION 2.02 AND THE ADMINISTRATIVE AGENT
MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER ON SUCH
DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT SUCH LENDER SHALL NOT
HAVE SO MADE SUCH RATABLE PORTION AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH
LENDER AND THE BORROWER SEVERALLY AGREE TO REPAY OR PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT AND TO PAY INTEREST THEREON,
FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL
THE DATE SUCH AMOUNT IS REPAID OR PAID TO THE ADMINISTRATIVE AGENT, AT (I) IN
THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE AT SUCH TIME UNDER
SECTION 2.07 TO ADVANCES COMPRISING SUCH BORROWING AND (II) IN THE CASE OF SUCH
LENDER, THE FEDERAL FUNDS RATE.  IF SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S ADVANCE AS PART OF SUCH BORROWING FOR ALL PURPOSES OF THIS AGREEMENT.


 


(E)           THE FAILURE OF ANY LENDER TO MAKE THE ADVANCE TO BE MADE BY IT
SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION, IF ANY, HEREUNDER TO MAKE
ITS ADVANCE OR MAKE AVAILABLE ON THE DATE OF SUCH BORROWING, BUT NO LENDER SHALL
BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE THE ADVANCE TO BE
MADE BY IT.


 

Section 2.03  Issuance of and Drawings and Reimbursement Under Non-rollup
Letters of Credit.

 

(a)  The Letter of Credit Commitment.

 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) EACH
ISSUING BANK AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER NON-ROLLUP
REVOLVING CREDIT LENDERS SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME
ON ANY BUSINESS DAY DURING THE PERIOD FROM THE EFFECTIVE DATE UNTIL THE LETTER
OF CREDIT EXPIRATION DATE, TO ISSUE NON-ROLLUP LETTERS OF CREDIT FOR THE ACCOUNT
OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND TO AMEND NON-ROLLUP LETTERS OF
CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND
(2) TO HONOR DRAFTS UNDER THE NON-ROLLUP LETTERS OF CREDIT; AND (B) THE
NON-ROLLUP REVOLVING CREDIT LENDERS SEVERALLY AGREE TO PARTICIPATE IN NON-ROLLUP
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES; PROVIDED THAT THE ISSUING BANKS SHALL NOT BE OBLIGATED TO ISSUE
ANY NON-ROLLUP LETTER OF CREDIT, AND NO NON-ROLLUP REVOLVING CREDIT LENDER SHALL
BE OBLIGATED TO PARTICIPATE IN ANY NON-ROLLUP LETTER OF CREDIT, IF AS OF THE
DATE OF SUCH ISSUANCE, (X) THE AVAILABLE AMOUNT FOR ALL LETTERS OF CREDIT ISSUED
BY SUCH ISSUING BANK WOULD EXCEED THE LESSER OF THE LETTER OF CREDIT SUBLIMIT AT
SUCH TIME AND SUCH ISSUING BANK’S LETTER OF CREDIT COMMITMENT AT SUCH TIME,
(Y) THE AVAILABLE AMOUNT OF SUCH NON-ROLLUP LETTER OF CREDIT WOULD EXCEED THE
AGGREGATE UNUSED NON-ROLLUP REVOLVING CREDIT COMMITMENTS OR (Z) THE AVAILABLE
AMOUNT OF SUCH NON-ROLLUP LETTER OF CREDIT WOULD EXCEED THE AVAILABILITY AT SUCH
TIME.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWER’S ABILITY TO OBTAIN NON-ROLLUP LETTERS OF CREDIT SHALL BE
FULLY REVOLVING, AND ACCORDINGLY THE BORROWER MAY, DURING THE FOREGOING PERIOD,
OBTAIN NON-ROLLUP LETTERS OF CREDIT TO REPLACE NON-ROLLUP LETTERS OF CREDIT THAT
HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.

 

(II)           NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY
NON-ROLLUP LETTER OF CREDIT IF:  (A) ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR
RESTRAIN SUCH ISSUING BANK FROM ISSUING SUCH NON-ROLLUP LETTER OF CREDIT, OR ANY
LAW APPLICABLE TO SUCH ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT
HAVING THE FORCE OF LAW) FROM

 

38

--------------------------------------------------------------------------------


 

ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING BANK SHALL
PROHIBIT, OR REQUEST THAT SUCH ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH NON-ROLLUP LETTER OF CREDIT IN PARTICULAR OR
SHALL IMPOSE UPON SUCH ISSUING BANK ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH
SUCH ISSUING BANK IN GOOD FAITH DEEMS MATERIAL TO IT; (B) THE EXPIRY DATE OF
SUCH REQUESTED NON-ROLLUP LETTER OF CREDIT WOULD OCCUR AFTER THE LETTER OF
CREDIT EXPIRATION DATE, UNLESS ALL THE NON-ROLLUP REVOLVING CREDIT LENDERS HAVE
APPROVED SUCH EXPIRY DATE; (C) THE ISSUANCE OF SUCH NON-ROLLUP LETTER OF CREDIT
WOULD VIOLATE ONE OR MORE POLICIES OF SUCH ISSUING BANK; OR (D) SUCH NON-ROLLUP
LETTER OF CREDIT IS IN AN INITIAL AMOUNT LESS THAN $100,000 (UNLESS SUCH ISSUING
BANK AGREES OTHERWISE), OR IS TO BE DENOMINATED IN A CURRENCY OTHER THAN U.S.
DOLLARS.

 

(III)          NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO AMEND ANY
NON-ROLLUP LETTER OF CREDIT IF (A) SUCH ISSUING BANK WOULD HAVE NO OBLIGATION AT
SUCH TIME TO ISSUE SUCH NON-ROLLUP LETTER OF CREDIT IN ITS AMENDED FORM UNDER
THE TERMS HEREOF, OR (B) THE BENEFICIARY OF SUCH NON-ROLLUP LETTER OF CREDIT
DOES NOT ACCEPT THE PROPOSED AMENDMENT TO SUCH NON-ROLLUP LETTER OF CREDIT.

 

(IV)          NON-ROLLUP LETTERS OF CREDIT MAY BE ISSUED FOR THE ACCOUNT OF A
SUBSIDIARY THAT IS NOT A LOAN PARTY SO LONG AS SUCH SUBSIDIARY IS PRIMARILY
LIABLE FOR ITS REIMBURSEMENT OBLIGATIONS THEREUNDER PURSUANT TO A SEPARATE
REIMBURSEMENT AGREEMENT ENTERED INTO BETWEEN SUCH SUBSIDIARY AND THE APPLICABLE
ISSUING BANK, TO THE EXTENT PRACTICABLE (IN THE ISSUING BANK’S SOLE DISCRETION).

 

(V)           IN ADDITION TO THE OTHER CONDITIONS PRECEDENT HEREIN SET FORTH, IF
ANY NON-ROLLUP LENDER BECOMES, AND DURING THE PERIOD IT REMAINS, A DEFAULTING
LENDER OR A POTENTIAL DEFAULTING LENDER, NO ISSUING BANK SHALL BE REQUIRED TO
ISSUE ANY NON-ROLLUP LETTER OF CREDIT OR TO AMEND ANY OUTSTANDING NON-ROLLUP
LETTER OF CREDIT TO INCREASE THE FACE AMOUNT THEREOF, ALTER THE DRAWING TERMS
THEREUNDER OR EXTEND THE EXPIRY DATE THEREOF, UNLESS SUCH ISSUING BANK IS
SATISFIED THAT ANY EXPOSURE THAT WOULD RESULT THEREFROM IS ELIMINATED OR FULLY
COVERED BY THE NON-ROLLUP REVOLVING CREDIT COMMITMENTS OF THE NON-DEFAULTING
LENDERS OR BY CASH COLLATERALIZATION OR A COMBINATION THEREOF REASONABLY
SATISFACTORY TO SUCH ISSUING BANK.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF NON-ROLLUP LETTERS OF
CREDIT.


 

(I)            EACH NON-ROLLUP LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS
THE CASE MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE APPLICABLE
ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER
OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY
THE APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS SUCH
ISSUING BANK MAY AGREE IN A PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO
THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE
CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A NON-ROLLUP LETTER OF CREDIT, SUCH
LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE APPLICABLE ISSUING BANK: (A) THE PROPOSED ISSUANCE DATE OF
THE REQUESTED NON-ROLLUP LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY);
(B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF
THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY
IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER MATTERS AS SUCH ISSUING BANK MAY REASONABLY REQUIRE.  IN THE CASE OF A
REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING NON-ROLLUP LETTER OF CREDIT, SUCH
LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE APPLICABLE ISSUING BANK (A) THE NON-ROLLUP LETTER OF CREDIT
TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A
BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS SUCH ISSUING BANK MAY REASONABLY REQUIRE.

 

39

--------------------------------------------------------------------------------


 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION FOR A
NON-ROLLUP LETTER OF CREDIT, THE APPLICABLE ISSUING BANK WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND,
IF NOT, SUCH ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
THEREOF.  UPON RECEIPT BY SUCH ISSUING BANK OF CONFIRMATION FROM THE
ADMINISTRATIVE AGENT THAT THE REQUESTED ISSUANCE OR AMENDMENT IS PERMITTED IN
ACCORDANCE WITH THE TERMS HEREOF, THEN, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, SUCH ISSUING BANK SHALL, ON THE REQUESTED DATE, ISSUE A NON-ROLLUP
LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER OR ENTER INTO THE APPLICABLE
AMENDMENT, AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH SUCH ISSUING
BANK’S USUAL AND CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF
EACH NON-ROLLUP LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM SUCH ISSUING BANK A
RISK PARTICIPATION IN SUCH NON-ROLLUP LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE
PRODUCT OF SUCH LENDER’S PRO RATA SHARE IN RESPECT OF THE NON-ROLLUP REVOLVING
CREDIT FACILITY TIMES THE AMOUNT OF SUCH NON-ROLLUP LETTER OF CREDIT.

 

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY NON-ROLLUP LETTER OF CREDIT OR
ANY AMENDMENT TO A NON-ROLLUP LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE APPLICABLE ISSUING BANK WILL ALSO
DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF
SUCH NON-ROLLUP LETTER OF CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY NON-ROLLUP LETTER OF
CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH NON-ROLLUP LETTER OF CREDIT, THE
APPLICABLE ISSUING BANK SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT
THEREOF.  NOT LATER THAN 11:00 A.M. ON THE BUSINESS DAY FOLLOWING THE DATE OF
ANY PAYMENT BY THE APPLICABLE ISSUING BANK UNDER A NON-ROLLUP LETTER OF CREDIT,
SO LONG AS THE BORROWER HAS RECEIVED NOTICE OF SUCH DRAWING BY 10:00 A.M. ON
SUCH FOLLOWING BUSINESS DAY (EACH SUCH DATE, AN “NON-ROLLUP HONOR DATE”), THE
BORROWER SHALL REIMBURSE SUCH ISSUING BANK THROUGH THE ADMINISTRATIVE AGENT IN
AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING (TOGETHER WITH INTEREST THEREON AT
THE RATE SET FORTH IN SECTION 2.07 FOR NON-ROLLUP REVOLVING CREDIT ADVANCES
BEARING INTEREST AT THE BASE RATE).  IF THE BORROWER FAILS TO SO REIMBURSE THE
APPLICABLE ISSUING BANK BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH NON-ROLLUP REVOLVING CREDIT LENDER OF THE NON-ROLLUP HONOR DATE, THE
AMOUNT OF THE UNREIMBURSED DRAWING (THE “NON-ROLLUP UNREIMBURSED AMOUNT”), AND
THE AMOUNT OF SUCH NON-ROLLUP REVOLVING CREDIT LENDER’S PRO RATA SHARE THEREOF. 
IN SUCH EVENT, THE BORROWER SHALL BE DEEMED TO HAVE REQUESTED A BORROWING TO BE
DISBURSED ON THE NON-ROLLUP HONOR DATE IN AN AMOUNT EQUAL TO THE NON-ROLLUP
UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN
SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BORROWINGS, BUT SUBJECT TO THE AMOUNT
OF THE UNUSED NON-ROLLUP REVOLVING CREDIT COMMITMENTS AND THE CONDITIONS SET
FORTH IN SECTION 3.02 (OTHER THAN THE DELIVERY OF A NOTICE OF BORROWING).  ANY
NOTICE GIVEN BY AN ISSUING BANK OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)           EACH NON-ROLLUP REVOLVING CREDIT LENDER (INCLUDING A NON-ROLLUP
REVOLVING CREDIT LENDER ACTING AS ISSUING BANK) SHALL UPON ANY NOTICE PURSUANT
TO SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK AT THE ADMINISTRATIVE AGENT’S OFFICE IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE NON-ROLLUP UNREIMBURSED AMOUNT NOT
LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH NON-ROLLUP REVOLVING CREDIT LENDER THAT SO MAKES
FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A NON-ROLLUP LETTER OF CREDIT
ADVANCE TO THE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT
THE FUNDS SO RECEIVED TO THE APPLICABLE ISSUING BANK.

 

40

--------------------------------------------------------------------------------


 

(III)          WITH RESPECT TO ANY NON-ROLLUP UNREIMBURSED AMOUNT THAT IS NOT
FULLY REFINANCED BY A BORROWING BECAUSE THE CONDITIONS SET FORTH IN SECTION 3.02
CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE BORROWER SHALL BE DEEMED TO
HAVE INCURRED FROM THE APPLICABLE ISSUING BANK A NON-ROLLUP LETTER OF CREDIT
ADVANCE IN THE AMOUNT OF THE NON-ROLLUP UNREIMBURSED AMOUNT THAT IS NOT SO
REFINANCED, WHICH NON-ROLLUP LETTER OF CREDIT ADVANCE SHALL BE DUE AND PAYABLE
ON DEMAND (TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE DEFAULT RATE. 
IN SUCH EVENT, EACH NON-ROLLUP REVOLVING CREDIT LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK PURSUANT TO
SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN
SUCH NON-ROLLUP LETTER OF CREDIT ADVANCE AND SHALL CONSTITUTE A NON-ROLLUP
LETTER OF CREDIT ADVANCE FROM SUCH NON-ROLLUP REVOLVING CREDIT LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.03.

 

(IV)          UNTIL EACH NON-ROLLUP REVOLVING CREDIT LENDER FUNDS ITS NON-ROLLUP
REVOLVING CREDIT ADVANCE OR NON-ROLLUP LETTER OF CREDIT ADVANCE PURSUANT TO THIS
SECTION 2.03(C) TO REIMBURSE THE APPLICABLE ISSUING BANK FOR ANY AMOUNT DRAWN
UNDER ANY NON-ROLLUP LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH NON-ROLLUP
REVOLVING CREDIT LENDER’S PRO RATA SHARE OF SUCH AMOUNT SHALL BE SOLELY FOR THE
ACCOUNT OF SUCH ISSUING BANK.

 

(V)           EACH NON-ROLLUP REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
NON-ROLLUP LETTER OF CREDIT ADVANCES TO REIMBURSE THE APPLICABLE ISSUING BANK
FOR AMOUNTS DRAWN UNDER NON-ROLLUP LETTERS OF CREDIT, AS CONTEMPLATED BY THIS
SECTION 2.03(C), SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH NON-ROLLUP REVOLVING CREDIT LENDER MAY HAVE
AGAINST SUCH ISSUING BANK, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING. 
NO SUCH MAKING OF A NON-ROLLUP LETTER OF CREDIT ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWER TO REIMBURSE THE APPLICABLE
ISSUING BANK FOR THE AMOUNT OF ANY PAYMENT MADE BY SUCH ISSUING BANK UNDER ANY
NON-ROLLUP LETTER OF CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY NON-ROLLUP REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK ANY
AMOUNT REQUIRED TO BE PAID BY SUCH NON-ROLLUP REVOLVING CREDIT LENDER PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C) BY THE TIME SPECIFIED IN
SECTION 2.03(C)(II), SUCH ISSUING BANK SHALL BE ENTITLED TO RECOVER FROM SUCH
NON-ROLLUP REVOLVING CREDIT LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE SUCH ISSUING BANK AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT.  A CERTIFICATE OF THE APPLICABLE ISSUING BANK
SUBMITTED TO ANY NON-ROLLUP REVOLVING CREDIT LENDER (THROUGH THE ADMINISTRATIVE
AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY ISSUING BANK HAS MADE A PAYMENT UNDER ANY
NON-ROLLUP LETTER OF CREDIT AND HAS RECEIVED FROM ANY NON-ROLLUP REVOLVING
CREDIT LENDER SUCH NON-ROLLUP REVOLVING CREDIT LENDER’S NON-ROLLUP LETTER OF
CREDIT ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.03(C), IF
THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK
ANY PAYMENT IN RESPECT OF THE RELATED NON-ROLLUP UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH NON-ROLLUP REVOLVING CREDIT LENDER ITS PRO RATA
SHARE THEREOF (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO
REFLECT THE PERIOD OF TIME DURING WHICH SUCH NON-ROLLUP REVOLVING CREDIT
LENDER’S NON-ROLLUP LETTER OF CREDIT ADVANCE WAS OUTSTANDING) IN THE SAME FUNDS
AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

41

--------------------------------------------------------------------------------


 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK PURSUANT TO SECTION 2.03(C)(I) IS
REQUIRED TO BE RETURNED UNDER ANY CIRCUMSTANCES (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED INTO BY SUCH ISSUING BANK IN ITS DISCRETION), EACH NON-ROLLUP
REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH ISSUING BANK ITS PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE
AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH
AMOUNT IS RETURNED BY SUCH NON-ROLLUP REVOLVING CREDIT LENDER, AT A RATE PER
ANNUM EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
ANY ISSUING BANK FOR EACH DRAWING UNDER EACH NON-ROLLUP LETTER OF CREDIT AND TO
REPAY EACH NON-ROLLUP LETTER OF CREDIT ADVANCE SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH NON-ROLLUP LETTER
OF CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING
THERETO;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR
ANY TRANSFEREE OF SUCH NON-ROLLUP LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY
SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), SUCH ISSUING BANK OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH NON-ROLLUP LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH NON-ROLLUP LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH NON-ROLLUP LETTER OF
CREDIT;

 

(IV)          ANY PAYMENT BY THE ISSUING BANK UNDER SUCH NON-ROLLUP LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH NON-ROLLUP LETTER OF CREDIT; OR ANY PAYMENT MADE
BY SUCH ISSUING BANK UNDER SUCH NON-ROLLUP LETTER OF CREDIT TO ANY PERSON
PURPORTING TO BE A TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE
BENEFIT OF CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR
SUCCESSOR TO ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH NON-ROLLUP LETTER OF
CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR
RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER.

 

The Borrower shall promptly examine a copy of each Non-rollup Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will promptly notify the applicable Issuing Bank.  The Borrower
shall be conclusively deemed to have waived any such claim against the
applicable Issuing Bank and its correspondents unless such notice is given as
aforesaid.

 


(F)            ROLE OF ISSUING BANK.  EACH NON-ROLLUP REVOLVING CREDIT LENDER
AND THE BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A NON-ROLLUP LETTER OF
CREDIT, NO ISSUING BANK SHALL HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT
(OTHER THAN ANY SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY
THE NON-ROLLUP LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY
OR

 

42

--------------------------------------------------------------------------------


 


ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR
DELIVERING ANY SUCH DOCUMENT.  NONE OF THE ISSUING BANKS, ANY OF THEIR RELATED
PARTIES NOR ANY OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF
ANY ISSUING BANK SHALL BE LIABLE TO ANY NON-ROLLUP REVOLVING CREDIT LENDER FOR
(I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH
THE APPROVAL OF THE NON-ROLLUP REVOLVING CREDIT LENDERS OR THE REQUIRED LENDERS,
AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY
NON-ROLLUP LETTER OF CREDIT OR LETTER OF CREDIT APPLICATION THEREFOR.  THE
BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY NON-ROLLUP LETTER OF CREDIT; PROVIDED,
HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE
BORROWER FROM PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE
BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE
ISSUING BANKS, ANY OF THEIR RELATED PARTIES, NOR ANY OF THE RESPECTIVE
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY ISSUING BANK, SHALL BE LIABLE
OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST AN ISSUING BANK,
ANY OF ITS RELATED PARTIES, ANY OF THEIR RESPECTIVE CORRESPONDENTS, PARTICIPANTS
OR ASSIGNEES OF SUCH ISSUING BANK OR OF THEIR RELATED PARTIES, AND THEY MAY BE
LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS
OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWER WHICH
THE BORROWER PROVES WERE CAUSED BY SUCH ISSUING BANK’S, ANY SUCH RELATED
PARTY’S, OR ANY OF SUCH RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF
SUCH ISSUING BANK OR OF ANY SUCH RELATED PARTY’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OR SUCH ISSUING BANK’S WILLFUL FAILURE TO PAY UNDER ANY NON-ROLLUP
LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT
DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A
NON-ROLLUP LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, THE APPLICABLE ISSUING BANK MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR
FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND SUCH ISSUING BANK
SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT
TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A NON-ROLLUP
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL; DEFAULTING LENDERS.  (I) UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY
NON-ROLLUP LETTER OF CREDIT MAY FOR ANY REASON REMAIN OUTSTANDING AND PARTIALLY
OR WHOLLY UNDRAWN, THE BORROWER SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN
OUTSTANDING AMOUNT OF ALL NON-ROLLUP L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO 105%
OF SUCH OUTSTANDING AMOUNT DETERMINED AS OF THE DATE OF SUCH NON-ROLLUP LETTER
OF CREDIT ADVANCE OR THE LETTER OF CREDIT EXPIRATION DATE, AS THE CASE MAY BE). 
THE BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
ISSUING BANKS AND THE NON-ROLLUP REVOLVING CREDIT LENDERS, A SECURITY INTEREST
IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF
THE FOREGOING.  SUCH CASH COLLATERAL SHALL BE MAINTAINED IN THE L/C CASH
COLLATERAL ACCOUNT.


 

(ii)           If any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, if any Non-rollup Letter of
Credit is at the time outstanding, the Issuing Bank that issued such Non-rollup
Letter of Credit may, by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to such Issuing
Bank in respect of such Non-rollup Letter of Credit in amount equal to 105% of
the aggregate amount of the Obligations (contingent or otherwise) of such
Defaulting Lender or Potential Defaulting Lender in respect of such Non-rollup
Letter of Credit, and the Borrower shall thereupon either Cash Collateralize
such obligations or make other arrangements satisfactory to the Administrative
Agent, and to such Issuing Bank, in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender or Potential
Defaulting Lender.

 

43

--------------------------------------------------------------------------------


 

(iii)          In furtherance of the foregoing, if any Lender becomes, and
during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, each Issuing Bank is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, Notices of Borrowing pursuant to
Section 2.02 in such amounts and in such times as may be required to
(A) reimburse an outstanding Non-rollup Unreimbursed Amount and/or (B) Cash
Collateralize the Obligations of the Borrower in respect of outstanding
Non-rollup Letters of Credit in an amount equal to 105% of the aggregate amount
of the Obligations (contingent or otherwise) of such Defaulting Lender or
Potential Defaulting Lender in respect of such Non-rollup Letters of Credit.

 


(H)           APPLICABILITY OF ISP AND UCP.  UNLESS OTHERWISE EXPRESSLY AGREED
BY THE APPLICABLE ISSUING BANK AND THE BORROWER WHEN A NON-ROLLUP LETTER OF
CREDIT IS ISSUED, (I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY
NON-ROLLUP LETTER OF CREDIT, AND (II) THE RULES OF THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE SHALL APPLY TO EACH
COMMERCIAL NON-ROLLUP LETTER OF CREDIT.


 


(I)            CONFLICT WITH LETTER OF CREDIT APPLICATION.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY LETTER OF CREDIT
APPLICATION, THE TERMS HEREOF SHALL CONTROL.


 

Section 2.04  Repayment of Advances.  (a) Term Advances.  The Borrower shall
repay to the Administrative Agent for the ratable account of the Term Lenders on
the Termination Date the aggregate outstanding principal amount of the Term
Advances then outstanding together with exit fees then due and payable under
Section 2.08(e).

 


(B)           NON-ROLLUP REVOLVING CREDIT ADVANCES.  THE BORROWER SHALL REPAY TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE NON-ROLLUP REVOLVING
CREDIT LENDERS ON THE TERMINATION DATE THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE NON-ROLLUP REVOLVING CREDIT ADVANCES THEN OUTSTANDING.  IN
ADDITION, ON THE FINAL TERM ADVANCE DATE, THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE NON-ROLLUP REVOLVING CREDIT
LENDERS (OTHER THAN THOSE THAT ARE CONVERTING THEIR NON-ROLLUP REVOLVING CREDIT
ADVANCES INTO TERM ADVANCES PURSUANT TO SECTION 2.01(A)) A PRINCIPAL AMOUNT OF
THE NON-ROLLUP REVOLVING CREDIT ADVANCES OWING TO SUCH NON-ROLLUP REVOLVING
CREDIT LENDERS THEN OUTSTANDING SUCH THAT AFTER GIVING EFFECT TO SUCH REPAYMENT,
THE AMOUNT OF NON-ROLLUP REVOLVING CREDIT ADVANCES HELD BY ALL NON-ROLLUP
REVOLVING CREDIT LENDERS SHALL BE RATABLE IN ACCORDANCE WITH THEIR RESPECTIVE
NON-ROLLUP REVOLVING CREDIT COMMITMENTS.


 


(C)           ROLLUP REVOLVING CREDIT ADVANCES.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE ROLLUP REVOLVING CREDIT
LENDERS ON THE TERMINATION DATE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE ROLLUP REVOLVING CREDIT ADVANCES THEN OUTSTANDING.


 


(D)           NON-ROLLUP LETTER OF CREDIT ADVANCES.  THE BORROWER SHALL REPAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANKS AND EACH
NON-ROLLUP REVOLVING CREDIT LENDER THAT HAS MADE A NON-ROLLUP LETTER OF CREDIT
ADVANCE THE OUTSTANDING PRINCIPAL AMOUNT OF EACH NON-ROLLUP LETTER OF CREDIT
ADVANCE MADE BY EACH OF THEM ON THE EARLIER OF (I) THE DATE OF DEMAND THEREFOR
AND (II) THE TERMINATION DATE.


 


(E)           ROLLUP LETTER OF CREDIT ADVANCES.  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING BANKS AND EACH ROLLUP
REVOLVING CREDIT LENDER THAT HAS MADE A ROLLUP LETTER OF CREDIT ADVANCE THE
OUTSTANDING PRINCIPAL AMOUNT OF EACH ROLLUP LETTER OF

 

44

--------------------------------------------------------------------------------


 


CREDIT ADVANCE MADE BY EACH OF THEM ON THE EARLIER OF (I) THE DATE OF DEMAND
THEREFOR AND (II) THE TERMINATION DATE.


 

Section 2.05  Termination, Reduction or Automatic Increase of Commitments. 
(a)  Optional.  The Borrower may, upon at least three Business Days’ notice to
the Administrative Agent, terminate in whole or reduce in part the unused
portions of the Letter of Credit Sublimit or of the other Commitments (which
shall be applied ratably to the Unused Term Commitments, Unused Non-rollup
Revolving Credit Commitments and the Unused Rollup Revolving Credit Commitments
(it being understood that such “unused” portion of any such Commitments shall
include any portion that becomes unused as a result of any repayment occurring
concurrently with such Commitment reduction or termination)); provided, however,
that each partial reduction shall be in an aggregate amount of $10,000,000 or an
integral multiple of $5,000,000 in excess thereof.

 


(B)           MANDATORY.


 

(I)            UPON THE MAKING OF THE TERM ADVANCES PURSUANT TO
SECTION 2.01(A)(II), THE TERM COMMITMENTS SHALL BE AUTOMATICALLY AND PERMANENTLY
REDUCED TO ZERO.

 

(II)           THE NON-ROLLUP REVOLVING CREDIT FACILITY AND THE ROLLUP REVOLVING
CREDIT FACILITY SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED ON EACH DATE ON
WHICH PREPAYMENT THEREOF IS REQUIRED TO BE MADE PURSUANT TO SECTION 2.06(B)(I),
BY AN AMOUNT EQUAL TO THE NON-ROLLUP REDUCTION AMOUNT OR THE ROLLUP REDUCTION
AMOUNT, AS APPLICABLE.

 

(III)          THE LETTER OF CREDIT SUBLIMIT SHALL BE AUTOMATICALLY AND
PERMANENTLY REDUCED FROM TIME TO TIME ON THE DATE OF EACH REDUCTION IN THE
NON-ROLLUP REVOLVING CREDIT FACILITY AND THE ROLLUP REVOLVING CREDIT FACILITY BY
THE AMOUNT, IF ANY, BY WHICH THE AMOUNT OF THE LETTER OF CREDIT SUBLIMIT EXCEEDS
THE SUM OF THE NON-ROLLUP REVOLVING CREDIT FACILITY AND THE ROLLUP REVOLVING
CREDIT FACILITY AFTER GIVING EFFECT TO SUCH REDUCTION OF THE NON-ROLLUP
REVOLVING CREDIT FACILITY AND THE ROLLUP REVOLVING CREDIT FACILITY.

 


(C)           APPLICATION OF COMMITMENT REDUCTIONS.  UPON EACH REDUCTION OF THE
ROLLUP REVOLVING CREDIT FACILITY PURSUANT TO THIS SECTION 2.05, THE ROLLUP
REVOLVING CREDIT COMMITMENT OF EACH OF THE ROLLUP REVOLVING CREDIT LENDERS SHALL
BE REDUCED BY SUCH ROLLUP REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE AMOUNT
BY WHICH THE ROLLUP REVOLVING CREDIT FACILITY IS REDUCED IN ACCORDANCE WITH THE
LENDERS’ RESPECTIVE NON-ROLLUP REVOLVING CREDIT COMMITMENTS.  UPON EACH
REDUCTION OF THE NON-ROLLUP REVOLVING CREDIT FACILITY PURSUANT TO THIS
SECTION 2.05, THE NON-ROLLUP REVOLVING CREDIT COMMITMENT OF EACH OF THE
NON-ROLLUP REVOLVING CREDIT LENDERS SHALL BE REDUCED BY SUCH NON-ROLLUP
REVOLVING CREDIT LENDER’S PRO RATA SHARE OF THE AMOUNT BY WHICH THE NON-ROLLUP
REVOLVING CREDIT FACILITY IS REDUCED IN ACCORDANCE WITH THE LENDERS’ RESPECTIVE
NON-ROLLUP REVOLVING CREDIT COMMITMENTS; PROVIDED THAT THIS SENTENCE SHALL NOT
APPLY TO ANY REPAYMENT OF NON-ROLLUP REVOLVING CREDIT ADVANCES ON THE FINAL TERM
ADVANCE DATE PURSUANT TO THE SECOND SENTENCE OF SECTION 2.04(B).


 

(d)           Rollup Revolving Credit Commitments.  Any reduction or termination
of Rollup Revolving Credit Commitments pursuant to this Section 2.05 shall be
made together with the payment of exit fees then due and payable under
Section 2.08(c).

 

(e)           Non-rollup Revolving Credit Commitments.  Any reduction or
termination of Non-rollup Revolving Credit Commitments pursuant to this
Section 2.05 shall be made together with the payment of exit fees then due and
payable under Section 2.08(e).

 

45

--------------------------------------------------------------------------------


 

(f)            Term Commitments.  Any reduction or termination of Term
Commitments pursuant to Section 2.05(a) above shall be made together with the
payment of exit fees then due and payable under Section 2.08(e).

 

(g)           Increase of Non-rollup Revolving Credit Commitments.  Upon the
making of the Term Advances pursuant to Section 2.01(a)(ii), the Non-rollup
Revolving Credit Commitments shall be automatically and permanently increased to
an amount equal to $63,532,482 in accordance with Schedule I.

 

Section 2.06  Prepayments.  (a)  Optional.  The Borrower may, upon at least
three Business Days’ notice in the case of Eurodollar Rate Advances and one
Business Day’s notice in the case of Base Rate Advances, in each case to the
Administrative Agent received not later than 11:00 A.M. (New York, New York
time) stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of Advances, in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that each partial prepayment shall
be (i) in the case of Term Advances, in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof or, if less,
the aggregate outstanding principal amount of any Advance and (ii) in the case
of Non-rollup Revolving Credit Advances and in the case of Rollup Revolving
Credit Advances, in an aggregate principal amount of $1,000,000 or an integral
multiple of $500,000 in excess thereof or, if less, the aggregate outstanding
principal amount of any Advance.  Any prepayment of Advances pursuant to this
Section 2.06(a) shall be applied to any one or more of the Facilities as
directed by the Borrower.

 


(B)           MANDATORY.


 

(I)            THE BORROWER SHALL, ON THE BUSINESS DAY FOLLOWING THE DATE OF
RECEIPT OF ANY NET CASH PROCEEDS BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF THE ADVANCES EQUAL TO SUCH NET CASH
PROCEEDS; PROVIDED, HOWEVER, THAT (A) THE BORROWER SHALL NOT BE REQUIRED TO MAKE
ANY PREPAYMENT HEREUNDER WITH NET CASH PROCEEDS UNLESS AND UNTIL THE AGGREGATE
AMOUNT OF ALL SUCH NET CASH PROCEEDS (EXCLUDING NET CASH PROCEEDS FROM
EXTRAORDINARY RECEIPTS) THAT HAVE NOT THERETOFORE BEEN APPLIED TO PREPAY THE
ADVANCES PURSUANT TO THIS SECTION 2.06(B)(I) EXCEEDS $5,000,000 (AT SUCH TIME
THE BORROWER SHALL BE REQUIRED TO MAKE A PREPAYMENT HEREUNDER WITH ALL SUCH
EXCESS NET CASH PROCEEDS EXCEPT TO THE EXTENT SUCH PREPAYMENT IS NOT REQUIRED
UNDER CLAUSE (B), (C) OR (D) OF THIS PROVISO), (B) TO THE EXTENT THE AGGREGATE
AMOUNT OF ALL NET CASH PROCEEDS (EXCLUDING NET CASH PROCEEDS FROM EXTRAORDINARY
RECEIPTS) RECEIVED BY THE LOAN PARTIES AND THEIR SUBSIDIARIES SHALL EXCEED
$10,000,000, ONLY 75% OF ANY AMOUNT OF SUCH EXCESS AMOUNT OF NET CASH PROCEEDS
RECEIVED SHALL BE REQUIRED TO BE APPLIED TO PREPAYMENT HEREUNDER, (C) IN THE
CASE OF NET CASH PROCEEDS THAT ARE EXTRAORDINARY RECEIPTS IN RESPECT OF ANY
CASUALTY OR CONDEMNATION EVENT (“EXTRAORDINARY RECEIPTS PROCEEDS”), TO THE
EXTENT SUCH EXTRAORDINARY RECEIPTS PROCEEDS ARE USED TO REPAIR, RESTORE OR
REPLACE THE ASSETS THAT ARE THE SUBJECT OF SUCH EVENT IN SUBSTANTIALLY THE SAME
LOCATION PROMPTLY AFTER THE RECEIPT OF SUCH EXTRAORDINARY RECEIPTS PROCEEDS BY A
LOAN PARTY OR ANY OF ITS SUBSIDIARIES, NO SUCH EXTRAORDINARY RECEIPTS PROCEEDS
SHALL BE REQUIRED TO BE APPLIED TO ANY PREPAYMENT HEREUNDER, AND (D) IN THE CASE
OF EXTRAORDINARY RECEIPTS PROCEEDS RECEIVED WITH RESPECT TO A CASUALTY OR
CONDEMNATION EVENT IN RESPECT OF INVENTORY, NO SUCH EXTRAORDINARY RECEIPTS
PROCEEDS SHALL BE REQUIRED TO BE APPLIED TO ANY PREPAYMENT HEREUNDER.  EACH SUCH
PREPAYMENT SHALL BE APPLIED FIRST RATABLY TO THE OUTSTANDING TERM ADVANCES,
SECOND RATABLY TO THE OUTSTANDING NON-ROLLUP REVOLVING CREDIT FACILITY AS SET
FORTH IN CLAUSE (IV) BELOW AND THE ROLLUP REVOLVING CREDIT FACILITY AS SET FORTH
IN CLAUSE (V) BELOW, AND THIRD, IF REQUIRED UNDER SECTION 2.03(G) OR 2.21(G),
DEPOSITED IN THE L/C CASH COLLATERAL ACCOUNT.

 

46

--------------------------------------------------------------------------------


 

(II)           THE BORROWER SHALL, ON EACH BUSINESS DAY, IF APPLICABLE, PREPAY
AN AGGREGATE PRINCIPAL AMOUNT OF THE NON-ROLLUP REVOLVING CREDIT ADVANCES, THE
ROLLUP REVOLVING CREDIT ADVANCES, THE NON-ROLLUP LETTER OF CREDIT ADVANCES OR
THE ROLLUP LETTER OF CREDIT ADVANCES OR DEPOSIT AN AMOUNT IN THE L/C COLLATERAL
ACCOUNT IN AN AMOUNT EQUAL TO THE AMOUNT BY WHICH (A) THE SUM OF (X) THE
NON-ROLLUP REVOLVING CREDIT ADVANCES, THE ROLLUP REVOLVING CREDIT ADVANCES, THE
NON-ROLLUP LETTER OF CREDIT ADVANCES AND THE ROLLUP LETTER OF CREDIT ADVANCES
THEN OUTSTANDING PLUS (Y) THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF
CREDIT THEN OUTSTANDING EXCEEDS (B) THE LESSER OF (X) THE SUM OF THE AGGREGATE
NON-ROLLUP REVOLVING CREDIT COMMITMENTS AND THE ROLLUP REVOLVING CREDIT
COMMITMENTS AND (Y) (1) THE BORROWING BASE MINUS (2) THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM ADVANCES THEN OUTSTANDING.

 

(III)          THE BORROWER SHALL, ON EACH BUSINESS DAY, IF APPLICABLE, PAY TO
THE ADMINISTRATIVE AGENT FOR DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT AN
AMOUNT SUFFICIENT TO CAUSE THE AGGREGATE AMOUNT ON DEPOSIT IN SUCH L/C CASH
COLLATERAL ACCOUNT TO EQUAL THE AMOUNT BY WHICH THE AGGREGATE AVAILABLE AMOUNT
OF ALL LETTERS OF CREDIT THEN OUTSTANDING EXCEEDS THE LETTER OF CREDIT SUBLIMIT
ON SUCH BUSINESS DAY.

 

(IV)          PREPAYMENTS OF THE NON-ROLLUP REVOLVING CREDIT FACILITY MADE
PURSUANT TO CLAUSES (I) AND (II) ABOVE SHALL BE FIRST APPLIED TO PREPAY
NON-ROLLUP LETTER OF CREDIT ADVANCES THEN OUTSTANDING, IF ANY, UNTIL SUCH
ADVANCES ARE PAID IN FULL, SECOND APPLIED RATABLY TO PREPAY NON-ROLLUP REVOLVING
CREDIT ADVANCES THEN OUTSTANDING, IF ANY, UNTIL SUCH ADVANCES ARE PAID IN FULL
AND THIRD, IF REQUIRED UNDER SECTION 2.03(G), DEPOSITED IN THE L/C CASH
COLLATERAL ACCOUNT; AND, IN THE CASE OF ANY PREPAYMENT OF THE NON-ROLLUP
REVOLVING CREDIT FACILITY PURSUANT TO CLAUSE (I) ABOVE, THE AMOUNT REMAINING, IF
ANY, FROM THE NON-ROLLUP REVOLVING CREDIT FACILITY’S RATABLE PORTION OF SUCH NET
CASH PROCEEDS AFTER THE PREPAYMENT OF THE NON-ROLLUP LETTER OF CREDIT ADVANCES
AND THE NON-ROLLUP REVOLVING CREDIT ADVANCES THEN OUTSTANDING AND ANY REQUIRED
CASH COLLATERALIZATION OF NON-ROLLUP LETTERS OF CREDIT THEN OUTSTANDING (THE SUM
OF SUCH PREPAYMENT AMOUNTS, CASH COLLATERALIZATION AMOUNTS AND REMAINING AMOUNTS
BEING REFERRED TO HEREIN AS THE “NON-ROLLUP REDUCTION AMOUNT”) MAY BE RETAINED
BY THE BORROWER FOR USE IN ITS BUSINESS AND OPERATIONS.  UPON THE DRAWING OF ANY
NON-ROLLUP LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT IN THE L/C CASH
COLLATERAL ACCOUNT, SUCH FUNDS SHALL BE APPLIED TO REIMBURSE THE APPLICABLE
ISSUING BANK OR NON-ROLLUP REVOLVING CREDIT LENDERS, AS APPLICABLE.

 

(V)           PREPAYMENTS OF THE ROLLUP REVOLVING CREDIT FACILITY MADE PURSUANT
TO CLAUSES (I) AND (II) ABOVE SHALL BE FIRST APPLIED TO PREPAY ROLLUP LETTER OF
CREDIT ADVANCES THEN OUTSTANDING, IF ANY, UNTIL SUCH ADVANCES ARE PAID IN FULL,
SECOND APPLIED RATABLY TO PREPAY ROLLUP REVOLVING CREDIT ADVANCES THEN
OUTSTANDING, IF ANY, UNTIL SUCH ADVANCES ARE PAID IN FULL AND THIRD, IF REQUIRED
UNDER SECTION 2.21(G), DEPOSITED IN THE L/C CASH COLLATERAL ACCOUNT; AND, IN THE
CASE OF ANY PREPAYMENT OF THE ROLLUP REVOLVING CREDIT FACILITY PURSUANT TO
CLAUSE (I) ABOVE, THE AMOUNT REMAINING, IF ANY, FROM THE ROLLUP REVOLVING CREDIT
FACILITY’S RATABLE PORTION OF SUCH NET CASH PROCEEDS AFTER THE PREPAYMENT OF THE
ROLLUP LETTER OF CREDIT ADVANCES AND THE ROLLUP REVOLVING CREDIT ADVANCES THEN
OUTSTANDING AND ANY REQUIRED CASH COLLATERALIZATION OF ROLLUP LETTERS OF CREDIT
THEN OUTSTANDING (THE SUM OF SUCH PREPAYMENT AMOUNTS, CASH COLLATERALIZATION
AMOUNTS AND REMAINING AMOUNTS BEING REFERRED TO HEREIN AS THE “ROLLUP REDUCTION
AMOUNT”) MAY BE RETAINED BY THE BORROWER FOR USE IN ITS BUSINESS AND
OPERATIONS.  UPON THE DRAWING OF ANY ROLLUP LETTER OF CREDIT FOR WHICH FUNDS ARE
ON DEPOSIT IN THE L/C CASH COLLATERAL ACCOUNT, SUCH FUNDS SHALL BE APPLIED TO
REIMBURSE THE APPLICABLE ISSUING BANK OR ROLLUP REVOLVING CREDIT LENDERS, AS
APPLICABLE.

 

(VI)          ALL PREPAYMENTS UNDER THIS SUBSECTION (B) SHALL BE MADE TOGETHER
WITH ACCRUED INTEREST TO THE DATE OF SUCH PREPAYMENT ON THE PRINCIPAL AMOUNT
PREPAID.

 

(VII)         ALL PREPAYMENTS OF TERM ADVANCES UNDER THIS SECTION 2.06 SHALL BE
MADE TOGETHER WITH THE PAYMENT OF EXIT FEES THEN DUE AND PAYABLE UNDER
SECTION 2.08(E).

 

47

--------------------------------------------------------------------------------


 

Section 2.07  Interest.  (a)  Scheduled Interest.  The Borrower shall pay
interest on each Term Advance, each Non-rollup Revolving Credit Advance and each
Rollup Revolving Credit Advance owing to each Lender from the date of such Term
Advance, Non-rollup Revolving Credit Advance and Rollup Revolving Credit Advance
until such principal amount shall be paid in full, at the following rates per
annum:

 

(I)            BASE RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS A
BASE RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF (A) THE
BASE RATE IN EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE MARGIN IN EFFECT
FROM TIME TO TIME, PAYABLE IN ARREARS MONTHLY ON THE FIRST BUSINESS DAY OF EACH
MONTH DURING SUCH PERIODS AND ON THE DATE SUCH BASE RATE ADVANCE SHALL BE
CONVERTED OR PAID IN FULL.

 

(II)           EURODOLLAR RATE ADVANCES.  DURING SUCH PERIODS AS SUCH ADVANCE IS
A EURODOLLAR RATE ADVANCE, A RATE PER ANNUM EQUAL AT ALL TIMES DURING EACH
INTEREST PERIOD FOR SUCH ADVANCE TO THE SUM OF (A) THE EURODOLLAR RATE FOR SUCH
INTEREST PERIOD FOR SUCH ADVANCE PLUS (B) THE APPLICABLE MARGIN IN EFFECT ON THE
FIRST DAY OF SUCH INTEREST PERIOD, PAYABLE IN ARREARS ON THE LAST BUSINESS DAY
OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS A DURATION OF MORE THAN
ONE MONTH, ON THE FIRST BUSINESS DAY OF EACH MONTH THAT OCCURS DURING SUCH
INTEREST PERIOD EVERY MONTH FROM THE FIRST DAY OF SUCH INTEREST PERIOD AND ON
THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL BE CONVERTED OR PAID IN FULL.

 


(B)           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT THE BORROWER SHALL PAY INTEREST ON (I) THE UNPAID
PRINCIPAL AMOUNT OF EACH ADVANCE OWING TO EACH LENDER (WHETHER OR NOT DUE),
PAYABLE IN ARREARS ON THE DATES REFERRED TO IN CLAUSE (A) ABOVE AND ON DEMAND,
AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM
REQUIRED TO BE PAID ON SUCH ADVANCE PURSUANT TO CLAUSE (A) AND (II) TO THE
FULLEST EXTENT PERMITTED BY LAW, THE AMOUNT OF ANY INTEREST, FEE OR OTHER AMOUNT
PAYABLE HEREUNDER THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE
DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, PAYABLE IN ARREARS ON THE DATE SUCH
AMOUNT SHALL BE PAID IN FULL AND ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL
TIMES TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON ADVANCES
PURSUANT TO CLAUSE (A)(I) ABOVE.


 


(C)           NOTICE OF INTEREST RATE.  PROMPTLY AFTER RECEIPT OF A NOTICE OF
BORROWING PURSUANT TO SECTION 2.02(A), THE ADMINISTRATIVE AGENT SHALL GIVE
NOTICE TO THE BORROWER AND EACH LENDER OF THE INTEREST RATE DETERMINED BY THE
ADMINISTRATIVE AGENT FOR PURPOSES OF CLAUSE (A) ABOVE.


 

Section 2.08  Fees. (a)  Commitment Fees.  (i) The Borrower shall pay to the
Administrative Agent for the account of the Non-rollup Revolving Credit Lenders
a commitment fee, from the date hereof in the case of each such Initial Lender
and from the effective date specified in the Assignment and Acceptance pursuant
to which it became a Lender in the case of each other such Lender until the
Termination Date, payable in arrears on the Effective Date, thereafter monthly
on the first day of each month and on the Termination Date, at the rate of 1.5%
per annum on the average daily unused portion of the Unused Non-rollup Revolving
Credit Commitment of such Lender; provided, however, that no commitment fee
shall accrue on any of the Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

 

(ii) The Borrower shall pay to the Administrative Agent for the account of the
Rollup Revolving Credit Lenders a commitment fee, from the Final Term Advance
Date in the case of each such Initial Lender and (if such date is later than the
Final Term Advance Date) the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other such
Lender until the Termination Date, payable in arrears on the Effective Date,
thereafter monthly on the first day of each month and on the Termination Date,
at the rate of 1.5% per annum on the average daily

 

48

--------------------------------------------------------------------------------


 

unused portion of the Unused Rollup Revolving Credit Commitment of such Lender;
provided, however, that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender.

 


(B)           LETTER OF CREDIT FEES, ETC.


 

(I)            THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH NON-ROLLUP REVOLVING CREDIT LENDER A COMMISSION, PAYABLE IN
ARREARS ON THE FIRST BUSINESS DAY OF EACH MONTH, ON THE EARLIEST TO OCCUR OF THE
FULL DRAWING, EXPIRATION, TERMINATION OR CANCELLATION OF ANY SUCH NON-ROLLUP
LETTER OF CREDIT AND ON THE TERMINATION DATE, ON SUCH NON-ROLLUP REVOLVING
CREDIT LENDER’S PRO RATA SHARE OF THE AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT
DURING SUCH MONTH OF ALL NON-ROLLUP LETTERS OF CREDIT OUTSTANDING FROM TIME TO
TIME  DURING SUCH MONTH AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR
EURODOLLAR RATE ADVANCES UNDER THE NON-ROLLUP REVOLVING CREDIT FACILITY;
PROVIDED, HOWEVER, THAT NO SUCH COMMISSION SHALL ACCRUE ON ANY OF THE NON-ROLLUP
REVOLVING CREDIT COMMITMENTS OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL
BE A DEFAULTING LENDER.

 

(II)           THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH ROLLUP REVOLVING CREDIT LENDER A COMMISSION, PAYABLE IN ARREARS
ON THE FIRST BUSINESS DAY OF EACH MONTH, ON THE EARLIEST TO OCCUR OF THE FULL
DRAWING, EXPIRATION, TERMINATION OR CANCELLATION OF ANY SUCH ROLLUP LETTER OF
CREDIT AND ON THE TERMINATION DATE, ON SUCH ROLLUP REVOLVING CREDIT LENDER’S
PRO RATA SHARE OF THE AVERAGE DAILY AGGREGATE AVAILABLE AMOUNT DURING SUCH MONTH
OF ALL ROLLUP LETTERS OF CREDIT OUTSTANDING FROM TIME TO TIME  DURING SUCH MONTH
AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN FOR EURODOLLAR RATE ADVANCES
UNDER THE ROLLUP REVOLVING CREDIT FACILITY; PROVIDED, HOWEVER, THAT NO SUCH
COMMISSION SHALL ACCRUE ON ANY OF THE ROLLUP REVOLVING CREDIT COMMITMENTS OF A
DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER.

 

(III)          THE BORROWER SHALL PAY TO EACH ISSUING BANK, FOR ITS OWN ACCOUNT,
(A) A FRONTING FEE, PAYABLE IN ARREARS ON THE FIRST BUSINESS DAY OF EACH MONTH
AND ON THE TERMINATION DATE, ON THE AVERAGE DAILY AVAILABLE AMOUNT DURING SUCH
MONTH OF ALL LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK, AT THE RATE OF 0.25%
PER ANNUM AND (B) THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER
PROCESSING FEES, AND OTHER STANDARD COSTS AND CHARGES, OF SUCH ISSUING BANK.

 


(C)           EXIT FEES FOR ROLLUP REVOLVING CREDIT LENDERS.  (I) CONCURRENTLY
WITH ANY REDUCTION OR TERMINATION OF ANY AMOUNT OF THE ROLLUP REVOLVING CREDIT
COMMITMENTS PURSUANT TO SECTION 2.05, THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ROLLUP REVOLVING CREDIT LENDERS AN
EXIT FEE EQUAL TO 2% OF SUCH AMOUNT SO REDUCED OR TERMINATED AND (II) WITHOUT
DUPLICATION OF THE FEES IN CLAUSE (I), IMMEDIATELY UPON THE SUBSTANTIAL
CONSUMMATION OF A REORGANIZATION PLAN IN ANY OF THE CASES, THE BORROWER SHALL
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ROLLUP REVOLVING CREDIT
LENDERS AN EXIT FEE EQUAL TO 2% OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE ROLLUP REVOLVING CREDIT ADVANCES; PROVIDED THAT THE AGGREGATE AMOUNT OF EXIT
FEES PAYABLE UNDER THIS SECTION 2.08(C) SHALL NOT EXCEED 2% OF THE AGGREGATE
PRINCIPAL AMOUNT OF ROLLUP REVOLVING CREDIT ADVANCES USED TO PREPAY THE
PRE-PETITION SECURED INDEBTEDNESS.


 


(D)           INITIAL LENDER FEES.  THE BORROWER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE INITIAL LENDERS (OR THEIR RESPECTIVE AFFILIATES)
(I) THAT ARE TERM LENDERS AN UPFRONT FEE EQUAL TO 3% OF SUCH LENDERS’ TERM
COMMITMENTS ON THE EFFECTIVE DATE, (II) THAT ARE NON-ROLLUP REVOLVING CREDIT
LENDERS AN UPFRONT FEE EQUAL TO 3% OF SUCH LENDERS’ NON-ROLLUP REVOLVING CREDIT
COMMITMENTS ON THE EFFECTIVE DATE AND (III) SUCH OTHER FEES AS MAY BE FROM TIME
TO TIME AGREED AMONG THE BORROWER AND THE INITIAL LENDERS (OR THEIR RESPECTIVE
AFFILIATES).

 

49

--------------------------------------------------------------------------------


 


(E)           EXIT FEES FOR TERM LENDERS AND NON-ROLLUP REVOLVING CREDIT
LENDERS.  (I)(X) CONCURRENTLY WITH ANY REDUCTION OR TERMINATION OF ANY AMOUNT OF
THE NON-ROLLUP REVOLVING CREDIT COMMITMENTS PURSUANT TO SECTION 2.05, THE
BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE NON-ROLLUP
REVOLVING CREDIT LENDERS AN EXIT FEE EQUAL TO 3% OF SUCH AMOUNT SO REDUCED OR
TERMINATED AND (Y) WITHOUT DUPLICATION OF THE FEES IN CLAUSE (X), IMMEDIATELY
UPON THE SUBSTANTIAL CONSUMMATION OF A REORGANIZATION PLAN IN ANY OF THE CASES,
THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
NON-ROLLUP REVOLVING CREDIT LENDERS AN EXIT FEE EQUAL TO 3% OF THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE NON-ROLLUP REVOLVING CREDIT ADVANCES.


 

(ii)           (x) Concurrently with any repayment or prepayment of any amount
of the Term Advances pursuant to Sections 2.04(a) or 2.06 or any reduction or
termination of Term Commitments under Section 2.05(a), the Borrower shall pay to
the Administrative Agent for the account of the Term Lenders an exit fee equal
to 3% of such amount so repaid or prepaid and (y) without duplication of the
fees in clause (x), immediately upon the substantial consummation of a
Reorganization Plan in any of the Cases, the Borrower shall pay to the
Administrative Agent for the account of the Term Lenders an exit fee equal to 3%
of the aggregate outstanding principal amount of the Term Advances.

 

Section 2.09  Conversion of Advances.  (a)  Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion (or the Business Day prior to the date of the proposed
Conversion, in the case of a Conversion of a Eurodollar Rate Advance to a Base
Rate Advance) and subject to the provisions of Section 2.10, Convert all or any
portion of the Advances of one Type comprising the same Borrowing into Advances
of the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(c) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments.  Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Advances to be Converted and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 


(B)           MANDATORY.


 

(I)            ON THE DATE ON WHICH THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
EURODOLLAR RATE ADVANCES COMPRISING ANY BORROWING SHALL BE REDUCED, BY PAYMENT
OR PREPAYMENT OR OTHERWISE, TO LESS THAN $5,000,000, SUCH ADVANCES SHALL, AT THE
END OF THE APPLICABLE INTEREST PERIOD, AUTOMATICALLY CONVERT INTO BASE RATE
ADVANCES.

 

(II)           IF THE BORROWER SHALL FAIL TO SELECT THE DURATION OF ANY INTEREST
PERIOD FOR ANY EURODOLLAR RATE ADVANCES IN ACCORDANCE WITH THE PROVISIONS
CONTAINED IN THE DEFINITION OF “INTEREST PERIOD” IN SECTION 1.01, THE
ADMINISTRATIVE AGENT WILL FORTHWITH SO NOTIFY THE BORROWER AND THE LENDERS,
WHEREUPON EACH SUCH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY
OF THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE.

 

(III)          UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF
DEFAULT, (X) EACH EURODOLLAR RATE ADVANCE WILL AUTOMATICALLY, ON THE LAST DAY OF
THE THEN EXISTING INTEREST PERIOD THEREFOR, CONVERT INTO A BASE RATE ADVANCE AND
(Y) THE OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO,
EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED.

 

50

--------------------------------------------------------------------------------


 

Section 2.10  Increased Costs, Etc.  (a)  If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (x) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such demand to the Administrative Agent), pay
to the Administrative Agent for the account of such Lender Party additional
amounts sufficient to compensate such Lender Party for such increased cost.  A
certificate as to the amount of such increased cost, submitted to the Borrower
by such Lender Party, shall be conclusive and binding for all purposes, absent
manifest error.

 


(B)           IF ANY LENDER PARTY DETERMINES THAT COMPLIANCE WITH ANY LAW OR
REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW) AFFECTS OR WOULD
AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER PARTY OR ANY CORPORATION CONTROLLING SUCH LENDER PARTY AND THAT THE
AMOUNT OF SUCH CAPITAL IS INCREASED BY OR BASED UPON THE EXISTENCE OF SUCH
LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE IN LETTERS OF
CREDIT HEREUNDER AND OTHER COMMITMENTS OF SUCH TYPE OR THE ISSUANCE OR
MAINTENANCE OF OR PARTICIPATION IN THE LETTERS OF CREDIT (OR SIMILAR CONTINGENT
OBLIGATIONS), THEN, UPON DEMAND BY SUCH LENDER PARTY OR SUCH CORPORATION (WITH A
COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER PARTY, FROM TIME TO TIME AS
SPECIFIED BY SUCH LENDER PARTY, ADDITIONAL AMOUNTS SUFFICIENT TO COMPENSATE SUCH
LENDER PARTY IN THE LIGHT OF SUCH CIRCUMSTANCES, TO THE EXTENT THAT SUCH LENDER
PARTY REASONABLY DETERMINES SUCH INCREASE IN CAPITAL TO BE ALLOCABLE TO THE
EXISTENCE OF SUCH LENDER PARTY’S COMMITMENT TO LEND OR TO ISSUE OR PARTICIPATE
IN LETTERS OF CREDIT HEREUNDER OR TO THE ISSUANCE OR MAINTENANCE OF OR
PARTICIPATION IN ANY LETTERS OF CREDIT.  A CERTIFICATE AS TO SUCH AMOUNTS
SUBMITTED TO THE BORROWER BY SUCH LENDER PARTY SHALL BE CONCLUSIVE AND BINDING
FOR ALL PURPOSES, ABSENT MANIFEST ERROR.


 


(C)           IF, WITH RESPECT TO ANY EURODOLLAR RATE ADVANCES, THE REQUIRED
LENDERS NOTIFY THE ADMINISTRATIVE AGENT THAT THE EURODOLLAR RATE FOR ANY
INTEREST PERIOD FOR SUCH ADVANCES WILL NOT ADEQUATELY REFLECT THE COST TO SUCH
LENDERS OF MAKING, FUNDING OR MAINTAINING THEIR EURODOLLAR RATE ADVANCES FOR
SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL FORTHWITH SO NOTIFY THE
BORROWER AND THE LENDERS, WHEREUPON (I) EACH SUCH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, ON THE LAST DAY OF THE THEN EXISTING INTEREST PERIOD THEREFOR,
CONVERT INTO A BASE RATE ADVANCE AND (II) THE OBLIGATION OF THE LENDERS TO MAKE,
OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE ADVANCES SHALL BE SUSPENDED UNTIL
THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER THAT SUCH LENDERS HAVE
DETERMINED THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 


(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF THE
INTRODUCTION OF OR ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR
REGULATION SHALL MAKE IT UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY SHALL ASSERT THAT IT IS UNLAWFUL, FOR ANY LENDER OR ITS EURODOLLAR
LENDING OFFICE TO PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR RATE
ADVANCES OR TO CONTINUE TO FUND OR MAINTAIN EURODOLLAR RATE ADVANCES HEREUNDER,
THEN, ON NOTICE THEREOF AND DEMAND THEREFOR BY SUCH LENDER TO THE BORROWER
THROUGH THE ADMINISTRATIVE AGENT, (I) EACH EURODOLLAR RATE ADVANCE WILL
AUTOMATICALLY, UPON SUCH DEMAND, CONVERT INTO A BASE RATE ADVANCE AND (II) THE
OBLIGATION OF THE LENDERS TO MAKE, OR TO CONVERT ADVANCES INTO, EURODOLLAR RATE
ADVANCES SHALL BE SUSPENDED UNTIL THE

 

51

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER THAT SUCH LENDER HAS DETERMINED
THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST.


 

Section 2.11  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.15), not later than
11:00 A.M. (New York, New York time) on the day when due (or, in the case of
payments made by a Guarantor pursuant to Section 8.01, on the date of demand
therefor) in U.S. dollars to the Administrative Agent at the Administrative
Agent’s Account in same day funds.  The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if such payment by the
Borrower is in respect of principal, interest, commitment fees or any other
Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties (except as set forth in the
second sentence of Section 2.04(b)) and (ii) if such payment by the Borrower is
in respect of any Obligation then payable hereunder to one Lender Party, to such
Lender Party for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 10.07(d), from and after the
effective date of such Assignment and Acceptance, the Administrative Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 


(B)           IF THE ADMINISTRATIVE AGENT RECEIVES FUNDS FOR APPLICATION TO THE
OBLIGATIONS UNDER THE LOAN DOCUMENTS UNDER CIRCUMSTANCES FOR WHICH THE LOAN
DOCUMENTS DO NOT SPECIFY THE ADVANCES TO WHICH, OR THE MANNER IN WHICH, SUCH
FUNDS ARE TO BE APPLIED, THE ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE
OBLIGATED TO, ELECT TO DISTRIBUTE SUCH FUNDS TO EACH LENDER PARTY RATABLY IN
ACCORDANCE WITH SUCH LENDER PARTY’S PROPORTIONATE SHARE OF THE PRINCIPAL AMOUNT
OF ALL OUTSTANDING ADVANCES AND THE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT
THEN OUTSTANDING, IN REPAYMENT OR PREPAYMENT OF SUCH OF THE OUTSTANDING ADVANCES
OR OTHER OBLIGATIONS OWED TO SUCH LENDER PARTY, AND FOR APPLICATION TO SUCH
PRINCIPAL INSTALLMENTS, AS THE ADMINISTRATIVE AGENT SHALL DIRECT.


 


(C)           THE BORROWER HEREBY AUTHORIZES EACH LENDER PARTY, IF AND TO THE
EXTENT PAYMENT OWED TO SUCH LENDER PARTY IS NOT MADE WHEN DUE HEREUNDER OR, IN
THE CASE OF A LENDER, UNDER THE NOTE HELD BY SUCH LENDER, TO CHARGE FROM TIME TO
TIME AGAINST ANY OR ALL OF THE BORROWER’S ACCOUNTS WITH SUCH LENDER PARTY ANY
AMOUNT SO DUE (SUBJECT TO THE LIMITATIONS ON THE EXERCISE OF REMEDIES UPON AN
EVENT OF DEFAULT SET FORTH IN ARTICLE VI HEREOF AND IN THE INTERIM ORDER OR
FINAL ORDER, AS APPLICABLE).  EACH OF THE LENDER PARTIES HEREBY AGREES TO NOTIFY
THE BORROWER PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION SHALL BE MADE BY
SUCH LENDER PARTY; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE SUCH NOTICE SHALL
NOT AFFECT THE VALIDITY OF SUCH CHARGE.


 


(D)           ALL COMPUTATIONS OF INTEREST BASED ON THE BASE RATE SHALL BE MADE
BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE
CASE MAY BE, AND ALL COMPUTATIONS OF INTEREST BASED ON THE EURODOLLAR RATE OR
THE FEDERAL FUNDS RATE AND OF FEES AND LETTER OF CREDIT COMMISSIONS SHALL BE
MADE BY THE ADMINISTRATIVE AGENT ON THE BASIS OF A YEAR OF 360 DAYS, IN EACH
CASE FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH INTEREST, FEES OR COMMISSIONS
ARE PAYABLE.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN INTEREST
RATE, FEE OR COMMISSION HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL
PURPOSES, ABSENT MANIFEST ERROR.

 

52

--------------------------------------------------------------------------------


 


(E)           WHENEVER ANY PAYMENT HEREUNDER OR UNDER THE NOTES SHALL BE STATED
TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE
NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST OR COMMITMENT FEE, AS THE
CASE MAY BE; PROVIDED, HOWEVER, THAT, IF SUCH EXTENSION WOULD CAUSE PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE ADVANCES TO BE MADE IN THE NEXT
FOLLOWING CALENDAR MONTH, SUCH PAYMENT SHALL BE MADE ON THE NEXT PRECEDING
BUSINESS DAY.


 


(F)            UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO ANY LENDER PARTY
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE SUCH PAYMENT IN FULL
TO THE ADMINISTRATIVE AGENT ON SUCH DATE AND THE ADMINISTRATIVE AGENT MAY, IN
RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE DISTRIBUTED TO EACH SUCH LENDER PARTY
ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT THEN DUE SUCH LENDER PARTY.  IF
AND TO THE EXTENT THE BORROWER SHALL NOT HAVE SO MADE SUCH PAYMENT IN FULL TO
THE ADMINISTRATIVE AGENT, EACH SUCH LENDER PARTY SHALL REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH LENDER
PARTY TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS
DISTRIBUTED TO SUCH LENDER PARTY UNTIL THE DATE SUCH LENDER PARTY REPAYS SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS RATE.


 

Section 2.12  Taxes.  (a)  Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender Party and each Agent, taxes that are imposed on its
overall net income by the United States and taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction under the laws of which such Lender Party or such Agent, as
the case may be, is organized or any political subdivision thereof and, in the
case of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under any other
Loan Document being hereinafter referred to as “Taxes”).  If any Loan Party
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender Party or any
Agent, (i) the sum payable by such Loan Party shall be increased as may be
necessary so that after such Loan Party and the Administrative Agent have made
all required deductions (including deductions applicable to additional sums
payable under this Section 2.12) such Lender Party or such Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 


(B)           IN ADDITION, EACH LOAN PARTY SHALL PAY ANY PRESENT OR FUTURE
STAMP, DOCUMENTARY, EXCISE, PROPERTY, INTANGIBLE, MORTGAGE RECORDING OR SIMILAR
TAXES, CHARGES OR LEVIES THAT ARISE FROM ANY PAYMENT MADE BY SUCH LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENTS OR FROM THE EXECUTION, DELIVERY OR
REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS (HEREINAFTER REFERRED TO AS “OTHER TAXES”).


 


(C)           THE LOAN PARTIES SHALL INDEMNIFY EACH LENDER PARTY AND EACH AGENT
FOR AND HOLD THEM HARMLESS AGAINST THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND
FOR THE FULL AMOUNT OF TAXES OF ANY KIND IMPOSED OR ASSERTED BY ANY JURISDICTION
ON AMOUNTS PAYABLE UNDER THIS SECTION 2.12, IMPOSED ON OR PAID BY SUCH LENDER
PARTY OR SUCH AGENT (AS THE CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES,
ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO.  THIS INDEMNIFICATION

 

53

--------------------------------------------------------------------------------


 


SHALL BE MADE WITHIN 30 DAYS FROM THE DATE SUCH LENDER PARTY OR SUCH AGENT (AS
THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(D)           WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT OF TAXES, THE
APPROPRIATE LOAN PARTY SHALL FURNISH TO THE ADMINISTRATIVE AGENT, AT ITS ADDRESS
REFERRED TO IN SECTION 10.02, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT
EVIDENCING SUCH PAYMENT, TO THE EXTENT SUCH A RECEIPT IS ISSUED THEREFOR, OR
OTHER WRITTEN PROOF OF PAYMENT THEREOF THAT IS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN THE CASE OF ANY PAYMENT HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS BY OR ON BEHALF OF A LOAN PARTY THROUGH AN ACCOUNT OR BRANCH
OUTSIDE THE UNITED STATES OR BY OR ON BEHALF OF A LOAN PARTY BY A PAYOR THAT IS
NOT A UNITED STATES PERSON, IF SUCH LOAN PARTY DETERMINES THAT NO TAXES ARE
PAYABLE IN RESPECT THEREOF, SUCH LOAN PARTY SHALL FURNISH, OR SHALL CAUSE SUCH
PAYOR TO FURNISH, TO THE ADMINISTRATIVE AGENT, AT SUCH ADDRESS, AN OPINION OF
COUNSEL ACCEPTABLE TO THE ADMINISTRATIVE AGENT STATING THAT SUCH PAYMENT IS
EXEMPT FROM TAXES.  FOR PURPOSES OF SUBSECTIONS (D) AND (E) OF THIS
SECTION 2.12, THE TERMS “UNITED STATES” AND “UNITED STATES PERSON” SHALL HAVE
THE MEANINGS SPECIFIED IN SECTION 7701 OF THE INTERNAL REVENUE CODE.


 


(E)           EACH LENDER PARTY ORGANIZED UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE OF ITS EXECUTION AND
DELIVERY OF THIS AGREEMENT IN THE CASE OF EACH INITIAL LENDER PARTY AND ON THE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH IT BECOMES A LENDER
PARTY IN THE CASE OF EACH OTHER LENDER PARTY, AND FROM TIME TO TIME THEREAFTER
AS REASONABLY REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG THEREAFTER
AS SUCH LENDER PARTY REMAINS LAWFULLY ABLE TO DO SO), PROVIDE EACH OF THE
ADMINISTRATIVE AGENT AND BORROWER WITH TWO ORIGINAL INTERNAL REVENUE SERVICE
FORMS W-8BEN OR W-8ECI, (IN THE CASE OF A LENDER PARTY THAT HAS CERTIFIED IN
WRITING TO THE ADMINISTRATIVE AGENT THAT IT IS NOT (I) A “BANK” (WITHIN THE
MEANING OF SECTION 881(C)(3)(A) OF THE INTERNAL REVENUE CODE), (II) A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE INTERNAL REVENUE
CODE) OF ANY LOAN PARTY OR (III) A CONTROLLED FOREIGN CORPORATION RELATED TO THE
BORROWER (WITHIN THE MEANING OF SECTION 864(D)(4) OF THE INTERNAL REVENUE CODE),
INTERNAL REVENUE SERVICE FORM W-8BEN,) AS APPROPRIATE, OR ANY SUCCESSOR OR OTHER
FORM PRESCRIBED BY THE INTERNAL REVENUE SERVICE, CERTIFYING THAT SUCH LENDER
PARTY IS EXEMPT FROM OR ENTITLED TO A REDUCED RATE OF UNITED STATES WITHHOLDING
TAX ON PAYMENTS PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR, IN
THE CASE OF A LENDER PARTY THAT HAS CERTIFIED THAT IT IS NOT A “BANK” AS
DESCRIBED ABOVE, CERTIFYING THAT SUCH LENDER PARTY IS A FOREIGN CORPORATION,
PARTNERSHIP, ESTATE OR TRUST.  IF THE FORMS PROVIDED BY A LENDER PARTY AT THE
TIME SUCH LENDER PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT INDICATE A UNITED
STATES INTEREST WITHHOLDING TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH
RATE SHALL BE CONSIDERED EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH LENDER PARTY
PROVIDES THE APPROPRIATE FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON
WITHHOLDING TAX AT SUCH LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES
FOR PERIODS GOVERNED BY SUCH FORMS; PROVIDED, HOWEVER, THAT IF, AT THE EFFECTIVE
DATE OF THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH A LENDER PARTY BECOMES A
PARTY TO THIS AGREEMENT, THE LENDER PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS
UNDER SUBSECTION (A) OF THIS SECTION 2.12 IN RESPECT OF UNITED STATES
WITHHOLDING TAX WITH RESPECT TO INTEREST PAID AT SUCH DATE, THEN, TO SUCH
EXTENT, THE TERM TAXES SHALL INCLUDE (IN ADDITION TO WITHHOLDING TAXES THAT MAY
BE IMPOSED IN THE FUTURE OR OTHER AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED
STATES WITHHOLDING TAX, IF ANY, APPLICABLE WITH RESPECT TO THE LENDER PARTY
ASSIGNEE ON SUCH DATE.  IF ANY FORM OR DOCUMENT REFERRED TO IN THIS
SUBSECTION (E) REQUIRES THE DISCLOSURE OF INFORMATION, OTHER THAN INFORMATION
NECESSARY TO COMPUTE THE TAX PAYABLE AND INFORMATION REQUIRED ON THE DATE HEREOF
BY INTERNAL REVENUE SERVICE FORM W-8BEN OR W-8ECI, OR THE RELATED CERTIFICATE
DESCRIBED ABOVE, THAT THE APPLICABLE LENDER PARTY REASONABLY CONSIDERS TO BE
CONFIDENTIAL, SUCH LENDER PARTY SHALL GIVE NOTICE THEREOF TO THE BORROWER AND
SHALL NOT BE OBLIGATED TO INCLUDE IN SUCH FORM OR DOCUMENT SUCH CONFIDENTIAL
INFORMATION.


 


(F)            FOR ANY PERIOD WITH RESPECT TO WHICH A LENDER PARTY HAS FAILED TO
PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE OR OTHER DOCUMENT
DESCRIBED IN SUBSECTION (E) ABOVE

 

54

--------------------------------------------------------------------------------


 


(OTHER THAN IF SUCH FAILURE IS DUE TO A CHANGE IN LAW, OR IN THE INTERPRETATION
OR APPLICATION THEREOF, OCCURRING AFTER THE DATE ON WHICH A FORM, CERTIFICATE OR
OTHER DOCUMENT ORIGINALLY WAS REQUIRED TO BE PROVIDED OR IF SUCH FORM,
CERTIFICATE OR OTHER DOCUMENT OTHERWISE IS NOT REQUIRED UNDER
SUBSECTION (E) ABOVE), SUCH LENDER PARTY SHALL NOT BE ENTITLED TO
INDEMNIFICATION UNDER SUBSECTION (A) OR (C) OF THIS SECTION 2.12 WITH RESPECT TO
TAXES IMPOSED BY THE UNITED STATES BY REASON OF SUCH FAILURE; PROVIDED THAT
SHOULD A LENDER PARTY BECOME SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER
A FORM, CERTIFICATE OR OTHER DOCUMENT REQUIRED HEREUNDER, THE LOAN PARTIES SHALL
TAKE SUCH STEPS AS SUCH LENDER PARTY SHALL REASONABLY REQUEST TO ASSIST SUCH
LENDER PARTY TO RECOVER SUCH TAXES.


 

Section 2.13  Sharing of Payments, Etc.  If any Lender Party shall obtain at any
time any payment, whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise (other than pursuant to Section 2.10, 2.12, 10.04
or 10.07), (a) on account of Obligations due and payable to such Lender Party
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender Party at such time (other than pursuant to Section 2.10,
2.12, 10.04 or 10.07) to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time (other than
pursuant to Section 2.10, 2.12, 10.04 or 10.07) in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing to such
Lender Party at such time (other than pursuant to Section 2.10, 2.12, 10.04 or
10.07) to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations owing (but not due and payable) to all
Lender Parties hereunder and under the Notes at such time obtained by all of the
Lender Parties at such time, such Lender Party shall forthwith purchase from the
other Lender Parties such participations in the Obligations due and payable or
owing to them, as the case may be, as shall be necessary to cause such
purchasing Lender Party to share the excess payment ratably with each of them;
provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered.  The Borrower agrees that any Lender Party so purchasing a
participation from another Lender Party pursuant to this Section 2.13 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender Party were the direct creditor of the Borrower in the amount of
such participation.  Notwithstanding the foregoing, this Section 2.13 shall not
apply to the repayment of any Non-rollup Revolving Credit Advances pursuant to
the second sentence of Section 2.04(b).

 

Section 2.14  Use of Proceeds.  The proceeds of (a) the Non-rollup Revolving
Credit Advances and the Non-rollup Letters of Credit shall only be utilized
(i) to refinance the Existing Receivables Facility, (ii) to pay costs and
expenses in connection with such refinancing and the Cases, and (iii) to provide
financing for working capital, letters of credit, capital expenditures and other
general corporate purposes of the Borrower and the Guarantors, including but not
limited to Investments in other Subsidiaries of the Loan Parties to the extent
not prohibited under this Agreement and the refinancing of the Pre-Petition
Secured Indebtedness, (b) the Term Advances shall only be utilized (i) to
refinance the Existing Receivables Facility, (ii) to pay costs and expenses in
connection with such refinancing and the Cases, (iii) to repay or convert
Non-rollup Revolving Credit Advances and (iv) for other general corporate

 

55

--------------------------------------------------------------------------------


 

purposes of the Borrower and the Guarantors, including but not limited to
Investments in other Subsidiaries of the Loan Parties to the extent not
prohibited under this Agreement and the refinancing of the Pre-Petition Secured
Indebtedness and (c) the Rollup Revolving Credit Advances and the Rollup Letters
of Credit shall only be utilized (i) to refinance the Pre-Petition Secured
Indebtedness and (ii) for other general corporate purposes of the Loan Parties,
including but not limited to Investments in other Subsidiaries of the Loan
Parties to the extent not prohibited under this Agreement.

 

Section 2.15  Defaulting Lenders.  (a)  In the event that, at any time, (i) any
Lender Party shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe
a Defaulted Advance to the Borrower and (iii) the Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then the Borrower may, so long as no Default
shall occur or be continuing at such time and to the fullest extent permitted by
applicable law, set off and otherwise apply the Obligation of the Borrower to
make such payment to or for the account of such Defaulting Lender against the
obligation of such Defaulting Lender to make such Defaulted Advance.  In the
event that, on any date, the Borrower shall so set off and otherwise apply its
obligation to make any such payment against the obligation of such Defaulting
Lender to make any such Defaulted Advance on or prior to such date, the amount
so set off and otherwise applied by the Borrower shall constitute for all
purposes of this Agreement and the other Loan Documents an Advance by such
Defaulting Lender made on the date under the Facility pursuant to which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01.  Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Advance was originally required to have been made pursuant to
Section 2.01, even if the other Advances comprising such Borrowing shall be
Eurodollar Rate Advances on the date such Advance is deemed to be made pursuant
to this subsection (a).  The Borrower shall notify the Administrative Agent at
any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a).  Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.

 


(B)           IN THE EVENT THAT, AT ANY TIME, (I) ANY LENDER PARTY SHALL BE A
DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL OWE A DEFAULTED AMOUNT TO
THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER LENDER PARTIES AND (III) THE
BORROWER SHALL MAKE ANY PAYMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER, THEN THE
ADMINISTRATIVE AGENT MAY, ON ITS BEHALF OR ON BEHALF OF SUCH OTHER LENDER
PARTIES AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY AT SUCH
TIME THE AMOUNT SO PAID BY THE BORROWER TO OR FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER TO THE PAYMENT OF EACH SUCH DEFAULTED AMOUNT TO THE EXTENT REQUIRED TO
PAY SUCH DEFAULTED AMOUNT.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SHALL SO
APPLY ANY SUCH AMOUNT TO THE PAYMENT OF ANY SUCH DEFAULTED AMOUNT ON ANY DATE,
THE AMOUNT SO APPLIED BY THE ADMINISTRATIVE AGENT SHALL CONSTITUTE FOR ALL
PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PAYMENT, TO SUCH EXTENT,
OF SUCH DEFAULTED AMOUNT ON SUCH DATE.  ANY SUCH AMOUNT SO APPLIED BY THE
ADMINISTRATIVE AGENT SHALL BE RETAINED BY THE ADMINISTRATIVE AGENT OR
DISTRIBUTED BY THE ADMINISTRATIVE AGENT TO SUCH OTHER LENDER PARTIES, RATABLY IN
ACCORDANCE WITH THE RESPECTIVE PORTIONS OF SUCH DEFAULTED AMOUNTS PAYABLE AT
SUCH TIME TO THE ADMINISTRATIVE AGENT AND SUCH OTHER LENDER PARTIES AND, IF THE
AMOUNT OF SUCH PAYMENT MADE BY THE BORROWER SHALL AT SUCH TIME BE INSUFFICIENT
TO PAY ALL DEFAULTED AMOUNTS OWING AT SUCH TIME TO THE ADMINISTRATIVE AGENT AND
THE OTHER LENDER PARTIES, IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE ADMINISTRATIVE AGENT FOR ANY DEFAULTED AMOUNT THEN
OWING TO THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS ADMINISTRATIVE AGENT; AND

 

56

--------------------------------------------------------------------------------


 

(II)           SECOND, TO THE ISSUING BANKS FOR ANY DEFAULTED AMOUNTS THEN OWING
TO THEM, IN THEIR CAPACITIES AS SUCH, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO THE ISSUING BANKS; AND

 

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY DEFAULTED AMOUNTS THEN
OWING TO SUCH OTHER LENDER PARTIES, RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE
DEFAULTED AMOUNTS THEN OWING TO SUCH OTHER LENDER PARTIES.

 

Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.15.

 


(C)           IN THE EVENT THAT, AT ANY TIME, (I) ANY LENDER PARTY SHALL BE A
DEFAULTING LENDER, (II) SUCH DEFAULTING LENDER SHALL NOT OWE A DEFAULTED ADVANCE
OR A DEFAULTED AMOUNT AND (III) THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER PARTY SHALL BE REQUIRED TO PAY OR DISTRIBUTE ANY AMOUNT HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT TO OR FOR THE ACCOUNT OF SUCH DEFAULTING
LENDER, THEN THE BORROWER OR SUCH OTHER LENDER PARTY SHALL PAY SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT TO BE HELD BY THE ADMINISTRATIVE AGENT, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN ESCROW OR THE ADMINISTRATIVE AGENT SHALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HOLD IN ESCROW SUCH AMOUNT
OTHERWISE HELD BY IT.  ANY FUNDS HELD BY THE ADMINISTRATIVE AGENT IN ESCROW
UNDER THIS SUBSECTION (C) SHALL BE DEPOSITED BY THE ADMINISTRATIVE AGENT IN AN
ACCOUNT WITH CITIBANK, IN THE NAME AND UNDER THE CONTROL OF THE ADMINISTRATIVE
AGENT, BUT SUBJECT TO THE PROVISIONS OF THIS SUBSECTION (C).  THE TERMS
APPLICABLE TO SUCH ACCOUNT, INCLUDING THE RATE OF INTEREST PAYABLE WITH RESPECT
TO THE CREDIT BALANCE OF SUCH ACCOUNT FROM TIME TO TIME, SHALL BE CITIBANK’S
STANDARD TERMS APPLICABLE TO ESCROW ACCOUNTS MAINTAINED WITH IT.  ANY INTEREST
CREDITED TO SUCH ACCOUNT FROM TIME TO TIME SHALL BE HELD BY THE ADMINISTRATIVE
AGENT IN ESCROW UNDER, AND APPLIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME
IN ACCORDANCE WITH THE PROVISIONS OF, THIS SUBSECTION (C).  THE ADMINISTRATIVE
AGENT SHALL, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, APPLY ALL FUNDS
SO HELD IN ESCROW FROM TIME TO TIME TO THE EXTENT NECESSARY TO MAKE ANY ADVANCES
REQUIRED TO BE MADE BY SUCH DEFAULTING LENDER AND TO PAY ANY AMOUNT PAYABLE BY
SUCH DEFAULTING LENDER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER PARTY, AS AND WHEN SUCH ADVANCES OR
AMOUNTS ARE REQUIRED TO BE MADE OR PAID AND, IF THE AMOUNT SO HELD IN ESCROW
SHALL AT ANY TIME BE INSUFFICIENT TO MAKE AND PAY ALL SUCH ADVANCES AND AMOUNTS
REQUIRED TO BE MADE OR PAID AT SUCH TIME, IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO THE ADMINISTRATIVE AGENT FOR ANY AMOUNT THEN DUE AND
PAYABLE BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT HEREUNDER IN ITS
CAPACITY AS ADMINISTRATIVE AGENT;

 

(II)           SECOND, TO THE ISSUING BANKS FOR ANY AMOUNTS THEN DUE AND PAYABLE
TO THEM HEREUNDER, IN THEIR CAPACITIES AS SUCH, BY SUCH DEFAULTING LENDER,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO THE
ISSUING BANKS;

 

(III)          THIRD, TO ANY OTHER LENDER PARTIES FOR ANY AMOUNT THEN DUE AND
PAYABLE BY SUCH DEFAULTING LENDER TO SUCH OTHER LENDER PARTIES HEREUNDER,
RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN DUE AND PAYABLE TO SUCH
OTHER LENDER PARTIES; AND

 

(IV)          FOURTH, TO THE BORROWER FOR ANY ADVANCE THEN REQUIRED TO BE MADE
BY SUCH DEFAULTING LENDER PURSUANT TO A COMMITMENT OF SUCH DEFAULTING LENDER.

 

(x) In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, and (y) at any time after all principal,
interest and other outstanding amounts under the Loan Documents are repaid on or
after the Termination Date, any funds held by the Administrative Agent

 

57

--------------------------------------------------------------------------------


 

in escrow at such time with respect to such Lender Party shall be distributed by
the Administrative Agent to such Lender Party and applied by such Lender Party
to the Obligations owing to such Lender Party at such time under this Agreement
and the other Loan Documents ratably in accordance with the respective amounts
of such Obligations outstanding at such time; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender or Potential Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender or Potential Defaulting Lender.

 


(D)           THE RIGHTS AND REMEDIES AGAINST A DEFAULTING LENDER UNDER THIS
SECTION 2.15 ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES THAT THE BORROWER MAY
HAVE AGAINST SUCH DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED ADVANCE AND
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY MAY HAVE AGAINST SUCH
DEFAULTING LENDER WITH RESPECT TO ANY DEFAULTED AMOUNT.


 


SECTION 2.16  EVIDENCE OF DEBT.  (A)  THE ADVANCES MADE BY EACH LENDER SHALL BE
EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY
THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE ADVANCES MADE BY THE
LENDERS TO THE BORROWER AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO
SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT
THE OBLIGATION OF THE BORROWER HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO
THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY
LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWER SHALL EXECUTE AND
DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL
EVIDENCE SUCH LENDER’S ADVANCES IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH
LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, AMOUNT AND
MATURITY OF ITS ADVANCES AND PAYMENTS WITH RESPECT THERETO.(B) IN ADDITION TO
THE ACCOUNTS AND RECORDS REFERRED TO IN SUBSECTION (A), EACH LENDER AND THE
ADMINISTRATIVE AGENT SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES AND SALES BY SUCH LENDER OF
PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND
RECORDS OF ANY LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 


SECTION 2.17  PRIORITY AND LIENS.  (A)  EACH OF THE BORROWER AND EACH GUARANTOR
HEREBY COVENANTS, REPRESENTS AND WARRANTS THAT, UPON ENTRY OF THE INTERIM ORDER,
THE OBLIGATIONS OF THE BORROWER AND SUCH GUARANTOR HEREUNDER AND UNDER THE LOAN
DOCUMENTS:  (I) PURSUANT TO SECTION 364(C)(1) OF THE BANKRUPTCY CODE, SHALL AT
ALL TIMES CONSTITUTE AN ALLOWED SUPERPRIORITY CLAIM; (II) PURSUANT TO SECTION
364(C)(2) OF THE BANKRUPTCY CODE, SHALL AT ALL TIMES BE SECURED BY A PERFECTED
FIRST PRIORITY LIEN ON ALL UNENCUMBERED TANGIBLE AND INTANGIBLE PROPERTY OF THE
BORROWER AND SUCH GUARANTOR AND ON ALL CASH MAINTAINED IN THE L/C CASH
COLLATERAL ACCOUNT AND ANY INVESTMENTS OF THE FUNDS CONTAINED THEREIN, INCLUDING
ANY SUCH PROPERTY THAT IS SUBJECT TO VALID AND PERFECTED LIENS IN EXISTENCE ON
THE PETITION DATE, WHICH LIENS ARE THEREAFTER RELEASED OR OTHERWISE EXTINGUISHED
IN CONNECTION WITH THE SATISFACTION OF THE OBLIGATIONS SECURED BY SUCH LIENS
(EXCLUDING ANY AVOIDANCE ACTIONS UNDER THE BANKRUPTCY CODE OR THE PROCEEDS
THEREFROM); (III) PURSUANT TO SECTION 364(C)(3) OF THE BANKRUPTCY CODE, SHALL BE
SECURED BY A PERFECTED LIEN UPON ALL REAL, PERSONAL AND MIXED PROPERTY OF THE
BORROWER AND SUCH GUARANTOR THAT IS SUBJECT TO VALID AND PERFECTED LIENS IN
EXISTENCE ON THE PETITION DATE, JUNIOR TO SUCH VALID AND PERFECTED LIENS (OTHER
THAN LIENS SECURING THE PRE-PETITION SECURED INDEBTEDNESS) AND (IV) PURSUANT TO
SECTION 364(D)(1), SHALL BE SECURED BY A PERFECTED PRIMING LIEN UPON ALL
TANGIBLE AND INTANGIBLE PROPERTY OF THE BORROWER AND SUCH GUARANTOR THAT
PRESENTLY SECURE THE PRE-PETITION SECURED INDEBTEDNESS; PROVIDED THAT

 

58

--------------------------------------------------------------------------------


 


THE FOREGOING SHALL BE SUBJECT IN ALL RESPECTS TO THE CARVE-OUT.  (B)          
EACH OF THE BORROWER AND EACH GUARANTOR HEREBY COVENANTS, REPRESENTS AND
WARRANTS THAT, UPON ENTRY OF THE FINAL ORDER, THE OBLIGATIONS OF THE BORROWER
AND SUCH GUARANTOR HEREUNDER AND UNDER THE LOAN DOCUMENTS:  (I) PURSUANT TO
SECTION 364(C)(1) OF THE BANKRUPTCY CODE, SHALL AT ALL TIMES CONSTITUTE AN
ALLOWED SUPERPRIORITY CLAIM; (II) PURSUANT TO SECTION 364(C)(2) OF THE
BANKRUPTCY CODE, SHALL AT ALL TIMES BE SECURED BY A PERFECTED FIRST PRIORITY
LIEN ON ALL UNENCUMBERED TANGIBLE AND INTANGIBLE PROPERTY OF THE BORROWER AND
SUCH GUARANTOR AND ON ALL CASH MAINTAINED IN THE L/C CASH COLLATERAL ACCOUNT AND
ANY INVESTMENTS OF THE FUNDS CONTAINED THEREIN, INCLUDING ANY SUCH PROPERTY THAT
IS SUBJECT TO VALID AND PERFECTED LIENS IN EXISTENCE ON THE PETITION DATE, WHICH
LIENS ARE THEREAFTER RELEASED OR OTHERWISE EXTINGUISHED IN CONNECTION WITH THE
SATISFACTION OF THE OBLIGATIONS SECURED BY SUCH LIENS (EXCLUDING ANY AVOIDANCE
ACTIONS UNDER THE BANKRUPTCY CODE (BUT INCLUDING THE PROCEEDS THEREFROM));
(III) PURSUANT TO SECTION 364(C)(3) OF THE BANKRUPTCY CODE, SHALL BE SECURED BY
A PERFECTED LIEN UPON ALL REAL, PERSONAL AND MIXED PROPERTY OF THE BORROWER AND
SUCH GUARANTOR THAT IS SUBJECT TO VALID AND PERFECTED LIENS IN EXISTENCE ON THE
PETITION DATE, JUNIOR TO SUCH VALID AND PERFECTED LIENS (OTHER THAN LIENS
SECURING THE UNROLLED PRE-PETITION SECURED INDEBTEDNESS), AND (IV) PURSUANT TO
SECTION 364(D)(1), SHALL BE SECURED BY A PERFECTED PRIMING LIEN UPON ALL
TANGIBLE AND INTANGIBLE PROPERTY OF THE BORROWER AND SUCH GUARANTOR THAT SECURE
THE UNROLLED PRE-PETITION SECURED INDEBTEDNESS; PROVIDED THAT THE FOREGOING
SHALL BE SUBJECT IN ALL RESPECTS TO THE CARVE-OUT.


 


(C)           EXCEPT FOR THE CARVE-OUT HAVING PRIORITY OVER THE OBLIGATIONS, THE
SUPERPRIORITY CLAIMS SHALL AT ALL TIMES BE SENIOR TO THE RIGHTS OF THE BORROWER,
EACH GUARANTOR, ANY CHAPTER 11 TRUSTEE AND, SUBJECT TO SECTION 726 OF THE
BANKRUPTCY CODE, ANY CHAPTER 7 TRUSTEE, OR ANY OTHER CREDITOR (INCLUDING,
WITHOUT LIMITATION, POST-PETITION COUNTERPARTIES AND OTHER POST-PETITION
CREDITORS) IN THE CASES OR ANY SUBSEQUENT PROCEEDINGS UNDER THE BANKRUPTCY CODE,
INCLUDING, WITHOUT LIMITATION, ANY CHAPTER 7 CASES IF ANY OF THE BORROWER’S OR
THE GUARANTOR’S CASES ARE CONVERTED TO CASES UNDER CHAPTER 7 OF THE BANKRUPTCY
CODE.


 

Section 2.18  Payment of Obligations.  Subject to the provisions of Section 6.01
and the DIP Financing Orders, upon the maturity (whether by acceleration or
otherwise) of any of the Obligations under this Agreement or any of the other
Loan Documents of the Borrower and the Guarantors, the Lender Parties shall be
entitled to immediate payment of such Obligations without further application to
or order of the Bankruptcy Court.

 

Section 2.19  No Discharge: Survival of Claims.  Each of the Borrower and each
Guarantor agree that (i) its Obligations under this Agreement or any of the Loan
Documents shall not be discharged by the entry of an order confirming any
Reorganization Plan (and each of the Borrower and each Guarantor, pursuant to
section 1141(d)(4) of the Bankruptcy Code hereby waives any such discharge),
(ii) the Superpriority Claim granted to the Administrative Agent and the Lender
Parties pursuant to the DIP Financing Orders and described in Section 2.17 and
the Liens granted to the Administrative Agent and the Lender Parties pursuant to
the DIP Financing Orders and described in Section 2.17 shall not be affected in
any manner by the entry of any order by the Bankruptcy Court, including an order
confirming any Reorganization Plan, and (iii) notwithstanding the terms of any
Reorganization Plan, its Obligations hereunder and under each other Loan
Document shall be repaid in full in accordance with the terms hereof and the
terms of the DIP Financing Orders and the other Loan Documents.

 

Section 2.20  Replacement of Certain Lenders.  In the event a Lender (“Affected
Lender”) shall have (a) become a Defaulting Lender under Section 2.15,
(b) requested compensation from the Borrowers under Section 2.12 with respect to
Taxes or Other Taxes or with respect to increased costs or capital or under
Section 2.10 or other additional costs incurred by such Lender which, in any
case, are not being incurred generally by the other Lenders, (c) delivered a
notice pursuant to Section 2.10(d) claiming that such Lender is unable to extend
Eurodollar Rate Advances to the Borrower for reasons not

 

59

--------------------------------------------------------------------------------


 

generally applicable to the other Lenders or (d) become a Non-Consenting Lender,
then, in any case, the Borrower or the Administrative Agent may make written
demand on such Affected Lender (with a copy to the Administrative Agent in the
case of a demand by the Borrower and a copy to the Borrower in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall assign pursuant to one or more duly executed Assignments
and Acceptances within 5 Business Days after the date of such demand, to one or
more financial institutions that the Borrower or the Administrative Agent, as
the case may be, shall have engaged for such purpose, all of such Affected
Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, its Commitment, all Advances owing to
it, all of its participation interests in existing Letters of Credit, and its
obligation to participate in additional Letters of Credit hereunder), in
accordance with Section 10.07.  The Administrative Agent is authorized to
execute one or more of such Assignments and Acceptances as attorney-in-fact for
any Affected Lender failing to execute and deliver the same within 5 Business
Days after the date of such demand.  Further, with respect to such assignment,
the Affected Lender shall have concurrently received, in cash, all amounts due
and owing to the Affected Lender hereunder or under any other Loan Document;
provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10 and 10.04, as well as to any fees accrued for its
account hereunder and not yet paid, and shall continue to be obligated under
Section 7.09 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the date the Affected Lender is replaced.

 

Section 2.21  Issuance of and Drawings and Reimbursement Under Rollup Letters of
Credit.

 

(a)  The Letter of Credit Commitment.

 

(I)            SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) EACH
ISSUING BANK AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE OTHER ROLLUP
REVOLVING CREDIT LENDERS SET FORTH IN THIS SECTION 2.21, (1) FROM TIME TO TIME
ON ANY BUSINESS DAY DURING THE PERIOD FROM THE FINAL TERM ADVANCE DATE UNTIL THE
LETTER OF CREDIT EXPIRATION DATE, TO ISSUE ROLLUP LETTERS OF CREDIT FOR THE
ACCOUNT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND TO AMEND ROLLUP LETTERS
OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE WITH SUBSECTION (B) BELOW, AND
(2) TO HONOR DRAFTS UNDER THE ROLLUP LETTERS OF CREDIT; AND (B) THE ROLLUP
REVOLVING CREDIT LENDERS SEVERALLY AGREE TO PARTICIPATE IN ROLLUP LETTERS OF
CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;
PROVIDED THAT THE ISSUING BANKS SHALL NOT BE OBLIGATED TO ISSUE ANY ROLLUP
LETTER OF CREDIT, AND NO ROLLUP REVOLVING CREDIT LENDER SHALL BE OBLIGATED TO
PARTICIPATE IN ANY ROLLUP LETTER OF CREDIT, IF AS OF THE DATE OF SUCH ISSUANCE,
(X) THE AVAILABLE AMOUNT FOR ALL LETTERS OF CREDIT ISSUED BY SUCH ISSUING BANK
WOULD EXCEED THE LESSER OF THE LETTER OF CREDIT SUBLIMIT AT SUCH TIME AND SUCH
ISSUING BANK’S LETTER OF CREDIT COMMITMENT AT SUCH TIME, (Y) THE AVAILABLE
AMOUNT OF SUCH ROLLUP LETTER OF CREDIT WOULD EXCEED THE AGGREGATE UNUSED ROLLUP
REVOLVING CREDIT COMMITMENTS OR (Z) THE AVAILABLE AMOUNT OF SUCH ROLLUP LETTER
OF CREDIT WOULD EXCEED THE AVAILABILITY AT SUCH TIME.  WITHIN THE FOREGOING
LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE BORROWER’S ABILITY
TO OBTAIN ROLLUP LETTERS OF CREDIT SHALL BE FULLY REVOLVING, AND ACCORDINGLY THE
BORROWER MAY, DURING THE FOREGOING PERIOD, OBTAIN ROLLUP LETTERS OF CREDIT TO
REPLACE ROLLUP LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON
AND REIMBURSED.

 

(II)           NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY ROLLUP
LETTER OF CREDIT IF:  (A) ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL
AUTHORITY OR ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN SUCH
ISSUING BANK FROM ISSUING SUCH ROLLUP LETTER OF CREDIT, OR ANY LAW APPLICABLE TO
SUCH ISSUING BANK OR ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING BANK
SHALL PROHIBIT, OR REQUEST THAT SUCH ISSUING BANK REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH ROLLUP LETTER OF CREDIT IN

 

60

--------------------------------------------------------------------------------


 

PARTICULAR OR SHALL IMPOSE UPON SUCH ISSUING BANK ANY UNREIMBURSED LOSS, COST OR
EXPENSE WHICH SUCH ISSUING BANK IN GOOD FAITH DEEMS MATERIAL TO IT; (B) THE
EXPIRY DATE OF SUCH REQUESTED ROLLUP LETTER OF CREDIT WOULD OCCUR AFTER THE
LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE ROLLUP REVOLVING CREDIT LENDERS
HAVE APPROVED SUCH EXPIRY DATE; (C) THE ISSUANCE OF SUCH ROLLUP LETTER OF CREDIT
WOULD VIOLATE ONE OR MORE POLICIES OF SUCH ISSUING BANK; OR (D) SUCH ROLLUP
LETTER OF CREDIT IS IN AN INITIAL AMOUNT LESS THAN $100,000 (UNLESS SUCH ISSUING
BANK AGREES OTHERWISE), OR IS TO BE DENOMINATED IN A CURRENCY OTHER THAN U.S.
DOLLARS.

 

(III)          NO ISSUING BANK SHALL BE UNDER ANY OBLIGATION TO AMEND ANY ROLLUP
LETTER OF CREDIT IF (A) SUCH ISSUING BANK WOULD HAVE NO OBLIGATION AT SUCH TIME
TO ISSUE SUCH ROLLUP LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS
HEREOF, OR (B) THE BENEFICIARY OF SUCH ROLLUP LETTER OF CREDIT DOES NOT ACCEPT
THE PROPOSED AMENDMENT TO SUCH ROLLUP LETTER OF CREDIT.

 

(IV)          ROLLUP LETTERS OF CREDIT MAY BE ISSUED FOR THE ACCOUNT OF A
SUBSIDIARY THAT IS NOT A LOAN PARTY SO LONG AS SUCH SUBSIDIARY IS PRIMARILY
LIABLE FOR ITS REIMBURSEMENT OBLIGATIONS THEREUNDER PURSUANT TO A SEPARATE
REIMBURSEMENT AGREEMENT ENTERED INTO BETWEEN SUCH SUBSIDIARY AND THE APPLICABLE
ISSUING BANK, TO THE EXTENT PRACTICABLE (IN THE ISSUING BANK’S SOLE DISCRETION).

 

(V)           IN ADDITION TO THE OTHER CONDITIONS PRECEDENT HEREIN SET FORTH, IF
ANY ROLLUP LENDER BECOMES, AND DURING THE PERIOD IT REMAINS, A DEFAULTING LENDER
OR A POTENTIAL DEFAULTING LENDER, NO ISSUING BANK SHALL BE REQUIRED TO ISSUE ANY
ROLLUP LETTER OF CREDIT OR TO AMEND ANY OUTSTANDING ROLLUP LETTER OF CREDIT TO
INCREASE THE FACE AMOUNT THEREOF, ALTER THE DRAWING TERMS THEREUNDER OR EXTEND
THE EXPIRY DATE THEREOF, UNLESS SUCH ISSUING BANK IS SATISFIED THAT ANY EXPOSURE
THAT WOULD RESULT THEREFROM IS ELIMINATED OR FULLY COVERED BY THE ROLLUP
REVOLVING CREDIT COMMITMENTS OF THE NON-DEFAULTING LENDERS OR BY CASH
COLLATERALIZATION OR A COMBINATION THEREOF REASONABLY SATISFACTORY TO SUCH
ISSUING BANK.

 


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF ROLLUP LETTERS OF CREDIT.


 

(I)            EACH ROLLUP LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE
CASE MAY BE, UPON THE REQUEST OF THE BORROWER DELIVERED TO THE APPLICABLE
ISSUING BANK (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER
OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY
THE APPLICABLE ISSUING BANK AND THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS SUCH
ISSUING BANK MAY AGREE IN A PARTICULAR INSTANCE IN ITS SOLE DISCRETION) PRIOR TO
THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE
CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A ROLLUP LETTER OF CREDIT, SUCH
LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY
SATISFACTORY TO THE APPLICABLE ISSUING BANK: (A) THE PROPOSED ISSUANCE DATE OF
THE REQUESTED ROLLUP LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE
AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; AND (G) SUCH
OTHER MATTERS AS SUCH ISSUING BANK MAY REASONABLY REQUIRE.  IN THE CASE OF A
REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING ROLLUP LETTER OF CREDIT, SUCH LETTER
OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL REASONABLY SATISFACTORY
TO THE APPLICABLE ISSUING BANK (A) THE ROLLUP LETTER OF CREDIT TO BE AMENDED;
(B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A BUSINESS DAY);
(C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER MATTERS AS SUCH
ISSUING BANK MAY REASONABLY REQUIRE.

 

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION FOR A
ROLLUP LETTER OF CREDIT, THE APPLICABLE ISSUING BANK WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT
HAS RECEIVED A COPY OF SUCH LETTER OF CREDIT APPLICATION FROM THE BORROWER AND,
IF NOT, SUCH ISSUING BANK WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY
THEREOF.  UPON

 

61

--------------------------------------------------------------------------------


 

RECEIPT BY SUCH ISSUING BANK OF CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT
THE REQUESTED ISSUANCE OR AMENDMENT IS PERMITTED IN ACCORDANCE WITH THE TERMS
HEREOF, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, SUCH ISSUING BANK
SHALL, ON THE REQUESTED DATE, ISSUE A ROLLUP LETTER OF CREDIT FOR THE ACCOUNT OF
THE BORROWER OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH
CASE IN ACCORDANCE WITH SUCH ISSUING BANK’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH ROLLUP LETTER OF CREDIT, EACH
LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO,
PURCHASE FROM SUCH ISSUING BANK A RISK PARTICIPATION IN SUCH ROLLUP LETTER OF
CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH LENDER’S PRO RATA SHARE IN
RESPECT OF THE ROLLUP REVOLVING CREDIT FACILITY TIMES THE AMOUNT OF SUCH ROLLUP
LETTER OF CREDIT.

 

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY ROLLUP LETTER OF CREDIT OR ANY
AMENDMENT TO A ROLLUP LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO
OR TO THE BENEFICIARY THEREOF, THE APPLICABLE ISSUING BANK WILL ALSO DELIVER TO
THE BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH
ROLLUP LETTER OF CREDIT OR AMENDMENT.

 


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY ROLLUP LETTER OF CREDIT
OF ANY NOTICE OF A DRAWING UNDER SUCH ROLLUP LETTER OF CREDIT, THE APPLICABLE
ISSUING BANK SHALL NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT THEREOF. 
NOT LATER THAN 11:00 A.M. ON THE BUSINESS DAY FOLLOWING THE DATE OF ANY PAYMENT
BY THE APPLICABLE ISSUING BANK UNDER A ROLLUP LETTER OF CREDIT, SO LONG AS THE
BORROWER HAS RECEIVED NOTICE OF SUCH DRAWING BY 10:00 A.M. ON SUCH FOLLOWING
BUSINESS DAY (EACH SUCH DATE, AN “ROLLUP HONOR DATE”), THE BORROWER SHALL
REIMBURSE SUCH ISSUING BANK THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL
TO THE AMOUNT OF SUCH DRAWING (TOGETHER WITH INTEREST THEREON AT THE RATE SET
FORTH IN SECTION 2.07 FOR ROLLUP REVOLVING CREDIT ADVANCES BEARING INTEREST AT
THE BASE RATE).  IF THE BORROWER FAILS TO SO REIMBURSE THE APPLICABLE ISSUING
BANK BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH ROLLUP
REVOLVING CREDIT LENDER OF THE ROLLUP HONOR DATE, THE AMOUNT OF THE UNREIMBURSED
DRAWING (THE “ROLLUP UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH ROLLUP
REVOLVING CREDIT LENDER’S PRO RATA SHARE THEREOF.  IN SUCH EVENT, THE BORROWER
SHALL BE DEEMED TO HAVE REQUESTED A BORROWING TO BE DISBURSED ON THE ROLLUP
HONOR DATE IN AN AMOUNT EQUAL TO THE ROLLUP UNREIMBURSED AMOUNT, WITHOUT REGARD
TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT
OF BORROWINGS, BUT SUBJECT TO THE AMOUNT OF THE UNUSED ROLLUP REVOLVING CREDIT
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 3.02 (OTHER THAN THE
DELIVERY OF A NOTICE OF BORROWING).  ANY NOTICE GIVEN BY AN ISSUING BANK OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.21(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.

 

(II)           EACH ROLLUP REVOLVING CREDIT LENDER (INCLUDING A ROLLUP REVOLVING
CREDIT LENDER ACTING AS ISSUING BANK) SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.21(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK AT THE ADMINISTRATIVE AGENT’S OFFICE IN
AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF THE ROLLUP UNREIMBURSED AMOUNT NOT
LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.21(C)(III), EACH ROLLUP REVOLVING CREDIT LENDER THAT SO MAKES FUNDS
AVAILABLE SHALL BE DEEMED TO HAVE MADE A ROLLUP LETTER OF CREDIT ADVANCE TO THE
BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE APPLICABLE ISSUING BANK.

 

(III)          WITH RESPECT TO ANY ROLLUP UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A BORROWING BECAUSE THE CONDITIONS SET FORTH IN SECTION 3.02
CANNOT BE SATISFIED OR FOR ANY OTHER REASON, THE BORROWER SHALL BE DEEMED TO
HAVE INCURRED FROM THE APPLICABLE ISSUING BANK A ROLLUP LETTER OF CREDIT ADVANCE
IN THE AMOUNT OF THE ROLLUP UNREIMBURSED AMOUNT THAT IS NOT SO REFINANCED, WHICH
ROLLUP LETTER OF CREDIT ADVANCE SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR

 

62

--------------------------------------------------------------------------------


 

INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH ROLLUP REVOLVING CREDIT
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE
ISSUING BANK PURSUANT TO SECTION 2.21(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT
OF ITS PARTICIPATION IN SUCH ROLLUP LETTER OF CREDIT ADVANCE AND SHALL
CONSTITUTE A ROLLUP LETTER OF CREDIT ADVANCE FROM SUCH ROLLUP REVOLVING CREDIT
LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.21.

 

(IV)          UNTIL EACH ROLLUP REVOLVING CREDIT LENDER FUNDS ITS ROLLUP
REVOLVING CREDIT ADVANCE OR ROLLUP LETTER OF CREDIT ADVANCE PURSUANT TO THIS
SECTION 2.21(C) TO REIMBURSE THE APPLICABLE ISSUING BANK FOR ANY AMOUNT DRAWN
UNDER ANY ROLLUP LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH ROLLUP REVOLVING
CREDIT LENDER’S PRO RATA SHARE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF
SUCH ISSUING BANK.

 

(V)           EACH ROLLUP REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE ROLLUP
LETTER OF CREDIT ADVANCES TO REIMBURSE THE APPLICABLE ISSUING BANK FOR AMOUNTS
DRAWN UNDER ROLLUP LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.21(C),
SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE, INCLUDING (A) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH ROLLUP REVOLVING CREDIT LENDER MAY HAVE AGAINST SUCH
ISSUING BANK, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;
(B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE,
EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  NO SUCH
MAKING OF A ROLLUP LETTER OF CREDIT ADVANCE SHALL RELIEVE OR OTHERWISE IMPAIR
THE OBLIGATION OF THE BORROWER TO REIMBURSE THE APPLICABLE ISSUING BANK FOR THE
AMOUNT OF ANY PAYMENT MADE BY SUCH ISSUING BANK UNDER ANY ROLLUP LETTER OF
CREDIT, TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)          IF ANY ROLLUP REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK ANY
AMOUNT REQUIRED TO BE PAID BY SUCH ROLLUP REVOLVING CREDIT LENDER PURSUANT TO
THE FOREGOING PROVISIONS OF THIS SECTION 2.21(C) BY THE TIME SPECIFIED IN
SECTION 2.21(C)(II), SUCH ISSUING BANK SHALL BE ENTITLED TO RECOVER FROM SUCH
ROLLUP REVOLVING CREDIT LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE SUCH ISSUING BANK AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE
FROM TIME TO TIME IN EFFECT.  A CERTIFICATE OF THE APPLICABLE ISSUING BANK
SUBMITTED TO ANY ROLLUP REVOLVING CREDIT LENDER (THROUGH THE ADMINISTRATIVE
AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI) SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)           REPAYMENT OF PARTICIPATIONS.


 

(I)            AT ANY TIME AFTER ANY ISSUING BANK HAS MADE A PAYMENT UNDER ANY
ROLLUP LETTER OF CREDIT AND HAS RECEIVED FROM ANY ROLLUP REVOLVING CREDIT LENDER
SUCH ROLLUP REVOLVING CREDIT LENDER’S ROLLUP LETTER OF CREDIT ADVANCE IN RESPECT
OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.21(C), IF THE ADMINISTRATIVE AGENT
RECEIVES FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK ANY PAYMENT IN RESPECT
OF THE RELATED ROLLUP UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED
THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE
TO SUCH ROLLUP REVOLVING CREDIT LENDER ITS PRO RATA SHARE THEREOF (APPROPRIATELY
ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD OF TIME DURING
WHICH SUCH ROLLUP REVOLVING CREDIT LENDER’S ROLLUP LETTER OF CREDIT ADVANCE WAS
OUTSTANDING) IN THE SAME FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE APPLICABLE ISSUING BANK PURSUANT TO SECTION 2.21(C)(I) IS
REQUIRED TO BE RETURNED UNDER ANY CIRCUMSTANCES (INCLUDING PURSUANT TO ANY
SETTLEMENT ENTERED INTO BY SUCH ISSUING BANK IN ITS DISCRETION), EACH ROLLUP
REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
SUCH ISSUING BANK ITS

 

63

--------------------------------------------------------------------------------


 

PRO RATA SHARE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST
THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH
ROLLUP REVOLVING CREDIT LENDER, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
RATE FROM TIME TO TIME IN EFFECT.

 


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWER TO REIMBURSE
ANY ISSUING BANK FOR EACH DRAWING UNDER EACH ROLLUP LETTER OF CREDIT AND TO
REPAY EACH ROLLUP LETTER OF CREDIT ADVANCE SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH ROLLUP LETTER OF
CREDIT, THIS AGREEMENT, OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SET-OFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY OR
ANY TRANSFEREE OF SUCH ROLLUP LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), SUCH ISSUING BANK OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH ROLLUP LETTER OF CREDIT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH ROLLUP LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH ROLLUP LETTER OF CREDIT;

 

(IV)          ANY PAYMENT BY THE ISSUING BANK UNDER SUCH ROLLUP LETTER OF CREDIT
AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH ROLLUP LETTER OF CREDIT; OR ANY PAYMENT MADE BY SUCH
ISSUING BANK UNDER SUCH ROLLUP LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH ROLLUP LETTER OF CREDIT, INCLUDING ANY
ARISING IN CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

 

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER.

 

The Borrower shall promptly examine a copy of each Rollup Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuing Bank.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable
Issuing Bank and its correspondents unless such notice is given as aforesaid.

 


(F)            ROLE OF ISSUING BANK.  EACH ROLLUP REVOLVING CREDIT LENDER AND
THE BORROWER AGREE THAT, IN PAYING ANY DRAWING UNDER A ROLLUP LETTER OF CREDIT,
NO ISSUING BANK SHALL HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN
ANY SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE ROLLUP
LETTER OF CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF
ANY SUCH DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY
SUCH DOCUMENT.  NONE OF THE ISSUING BANKS, ANY OF THEIR RELATED PARTIES NOR ANY
OF THE RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY ISSUING BANK
SHALL BE LIABLE TO ANY ROLLUP REVOLVING CREDIT LENDER FOR (I) ANY ACTION TAKEN
OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF THE
ROLLUP REVOLVING CREDIT LENDERS OR THE

 

64

--------------------------------------------------------------------------------


 


REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY ROLLUP LETTER OF CREDIT OR LETTER OF CREDIT APPLICATION THEREFOR.  THE
BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR OMISSIONS OF ANY BENEFICIARY OR
TRANSFEREE WITH RESPECT TO ITS USE OF ANY ROLLUP LETTER OF CREDIT; PROVIDED,
HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE THE
BORROWER FROM PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE
BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE
ISSUING BANKS, ANY OF THEIR RELATED PARTIES, NOR ANY OF THE RESPECTIVE
CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF ANY ISSUING BANK, SHALL BE LIABLE
OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (V) OF
SECTION 2.21(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWER MAY HAVE A CLAIM AGAINST AN ISSUING BANK,
ANY OF ITS RELATED PARTIES, ANY OF THEIR RESPECTIVE CORRESPONDENTS, PARTICIPANTS
OR ASSIGNEES OF SUCH ISSUING BANK OR OF THEIR RELATED PARTIES, AND THEY MAY BE
LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS
OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWER WHICH
THE BORROWER PROVES WERE CAUSED BY SUCH ISSUING BANK’S, ANY SUCH RELATED
PARTY’S, OR ANY OF SUCH RESPECTIVE CORRESPONDENTS, PARTICIPANTS OR ASSIGNEES OF
SUCH ISSUING BANK OR OF ANY SUCH RELATED PARTY’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OR SUCH ISSUING BANK’S WILLFUL FAILURE TO PAY UNDER ANY ROLLUP LETTER
OF CREDIT AFTER THE PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND
CERTIFICATE(S) STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A ROLLUP
LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE
APPLICABLE ISSUING BANK MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN
ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY
NOTICE OR INFORMATION TO THE CONTRARY, AND SUCH ISSUING BANK SHALL NOT BE
RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A ROLLUP LETTER OF CREDIT OR THE
RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH
MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)           CASH COLLATERAL; DEFAULTING LENDERS.  (I) UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, IF, AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY ROLLUP
LETTER OF CREDIT MAY FOR ANY REASON REMAIN OUTSTANDING AND PARTIALLY OR WHOLLY
UNDRAWN, THE BORROWER SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN OUTSTANDING
AMOUNT OF ALL ROLLUP L/C OBLIGATIONS (IN AN AMOUNT EQUAL TO 105% OF SUCH
OUTSTANDING AMOUNT DETERMINED AS OF THE DATE OF SUCH ROLLUP LETTER OF CREDIT
ADVANCE OR THE LETTER OF CREDIT EXPIRATION DATE, AS THE CASE MAY BE).  THE
BORROWER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
ISSUING BANKS AND THE ROLLUP REVOLVING CREDIT LENDERS, A SECURITY INTEREST IN
ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE
FOREGOING.  SUCH CASH COLLATERAL SHALL BE MAINTAINED IN THE L/C CASH COLLATERAL
ACCOUNT.


 

(ii)           If any Lender becomes, and during the period it remains, a
Defaulting Lender or a Potential Defaulting Lender, if any Rollup Letter of
Credit is at the time outstanding, the Issuing Bank that issued such Rollup
Letter of Credit may, by notice to the Borrower and such Defaulting Lender or
Potential Defaulting Lender through the Administrative Agent, require the
Borrower to Cash Collateralize the obligations of the Borrower to such Issuing
Bank in respect of such Rollup Letter of Credit in amount equal to 105% of the
aggregate amount of the Obligations (contingent or otherwise) of such Defaulting
Lender or Potential Defaulting Lender in respect of such Rollup Letter of
Credit, and the Borrower shall thereupon either Cash Collateralize such
obligations or make other arrangements satisfactory to the Administrative Agent,
and to such Issuing Bank, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender.

 

(iii)          In furtherance of the foregoing, if any Lender becomes, and
during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, each Issuing Bank is hereby authorized by the Borrower (which
authorization is irrevocable and coupled with an interest) to give, in its
discretion, through the Administrative Agent, Notices of Borrowing pursuant to

 

65

--------------------------------------------------------------------------------


 

Section 2.02 in such amounts and in such times as may be required to
(A) reimburse an outstanding Rollup Unreimbursed Amount and/or (B) Cash
Collateralize the Obligations of the Borrower in respect of outstanding Rollup
Letters of Credit in an amount equal to 105% of the aggregate amount of the
Obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Rollup Letters of Credit.

 


(H)                                APPLICABILITY OF ISP AND UCP.  UNLESS
OTHERWISE EXPRESSLY AGREED BY THE APPLICABLE ISSUING BANK AND THE BORROWER WHEN
A ROLLUP LETTER OF CREDIT IS ISSUED, (I) THE RULES OF THE ISP SHALL APPLY TO
EACH STANDBY ROLLUP LETTER OF CREDIT, AND (II) THE RULES OF THE UNIFORM CUSTOMS
AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE SHALL APPLY TO EACH
COMMERCIAL ROLLUP LETTER OF CREDIT.


 


(I)                                    CONFLICT WITH LETTER OF CREDIT
APPLICATION.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS HEREOF AND THE
TERMS OF ANY LETTER OF CREDIT APPLICATION, THE TERMS HEREOF SHALL CONTROL.


 


ARTICLE III

CONDITIONS TO EFFECTIVENESS


 

Section 3.01  Conditions Precedent to Effectiveness.  The effectiveness of this
Credit Agreement, the obligation of each Term Lender to make a Term Advance
pursuant to Section 2.01(a)(i), the initial obligation of the Non-rollup
Revolving Credit Lenders to make Non-rollup Revolving Credit Advances, and the
obligation of the Initial Issuing Bank to issue the initial Letter of Credit
are, in each case, subject to the satisfaction of the following conditions
precedent:

 


(A)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ON OR BEFORE THE EFFECTIVE DATE THE FOLLOWING, EACH DATED SUCH DAY (UNLESS
OTHERWISE SPECIFIED), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
INITIAL LENDERS (UNLESS OTHERWISE SPECIFIED) AND (EXCEPT FOR THE NOTES) IN
SUFFICIENT COPIES FOR EACH INITIAL LENDER:


 

(I)            THE NOTES PAYABLE TO THE ORDER OF THE NON-ROLLUP REVOLVING CREDIT
LENDERS TO THE EXTENT REQUESTED IN ACCORDANCE WITH SECTION 2.16(A).

 

(II)           CERTIFIED COPIES OF THE RESOLUTIONS OF THE BOARDS OF DIRECTORS OF
EACH OF THE BORROWER AND EACH GUARANTOR APPROVING THE EXECUTION AND DELIVERY OF
THIS AGREEMENT.

 

(III)          A COPY OF THE CHARTER OR OTHER CONSTITUTIVE DOCUMENT OF EACH
GUARANTOR AND EACH AMENDMENT THERETO, CERTIFIED (AS OF A DATE REASONABLY NEAR
THE EFFECTIVE DATE), IF APPLICABLE, BY THE SECRETARY OF STATE OF THE
JURISDICTION OF ITS INCORPORATION OR ORGANIZATION, AS THE CASE MAY BE, THEREOF
AS BEING A TRUE AND CORRECT COPY THEREOF.

 

(IV)          A CERTIFICATE OF EACH OF THE BORROWER AND EACH GUARANTOR SIGNED ON
BEHALF OF THE BORROWER AND SUCH GUARANTOR, RESPECTIVELY, BY ITS PRESIDENT OR A
VICE PRESIDENT AND ITS SECRETARY OR ANY ASSISTANT SECRETARY, DATED THE EFFECTIVE
DATE (THE STATEMENTS MADE IN WHICH CERTIFICATE SHALL BE TRUE ON AND AS OF THE
EFFECTIVE DATE), CERTIFYING AS TO (A) THE ACCURACY AND COMPLETENESS OF THE
CHARTER OF THE BORROWER OR SUCH GUARANTOR AND THE ABSENCE OF ANY CHANGES
THERETO; (B) THE ACCURACY AND COMPLETENESS OF THE BYLAWS (OR EQUIVALENT
ORGANIZATIONAL DOCUMENT) OF THE BORROWER OR SUCH GUARANTOR AS IN EFFECT ON THE
DATE ON WHICH THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR PERSONS PERFORMING
SIMILAR FUNCTIONS) OF SUCH PERSON REFERRED TO IN SECTION 3.01(A)(II) WERE

 

66

--------------------------------------------------------------------------------


 

ADOPTED AND THE ABSENCE OF ANY CHANGES THERETO (A COPY OF WHICH SHALL BE
ATTACHED TO SUCH CERTIFICATE); AND (C) THE ABSENCE OF ANY PROCEEDING KNOWN TO BE
PENDING OR THREATENED IN WRITING FOR THE DISSOLUTION, LIQUIDATION OR OTHER
TERMINATION OF THE EXISTENCE OF THE BORROWER OR ANY GUARANTOR.

 

(V)           A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH
OF THE BORROWER AND EACH GUARANTOR CERTIFYING THE NAMES AND TRUE SIGNATURES OF
THE OFFICERS OF THE BORROWER AND SUCH GUARANTOR, RESPECTIVELY, AUTHORIZED TO
SIGN THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER.

 

(VI)          THE FOLLOWING:  (A) SUCH CERTIFICATES REPRESENTING THE INITIAL
PLEDGED EQUITY OF DOMESTIC ENTITIES REFERRED TO ON SCHEDULE IV HERETO,
ACCOMPANIED BY UNDATED STOCK POWERS, DULY EXECUTED IN BLANK, AND SUCH
INSTRUMENTS EVIDENCING THE INITIAL PLEDGED DEBT REFERRED TO ON SCHEDULE V
HERETO, DULY INDORSED IN BLANK, AS THE LOAN PARTIES MAY BE ABLE TO DELIVER USING
THEIR REASONABLE BEST EFFORTS, (B) PROPER FINANCING STATEMENTS (FORM UCC-1 OR A
COMPARABLE FORM) UNDER THE UCC OF ALL JURISDICTIONS THAT THE INITIAL LENDERS MAY
DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE LIENS AND
SECURITY INTEREST CREATED OR PURPORTED TO BE CREATED UNDER ARTICLE IX HEREOF,
COVERING THE COLLATERAL DESCRIBED IN ARTICLE IX HEREOF, IN EACH CASE COMPLETED
IN A MANNER REASONABLY SATISFACTORY TO THE LENDER PARTIES, AND (C) EVIDENCE OF
INSURANCE AS REASONABLY REQUESTED BY THE INITIAL LENDERS.

 

(VII)         AN INTELLECTUAL PROPERTY SECURITY AGREEMENT (AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME IN ACCORDANCE WITH ITS
TERMS, THE “INTELLECTUAL PROPERTY SECURITY AGREEMENT”), DULY EXECUTED BY EACH
LOAN PARTY, TOGETHER WITH EVIDENCE THAT ALL ACTIONS THAT THE INITIAL LENDERS MAY
DEEM REASONABLY NECESSARY OR DESIRABLE IN ORDER TO PERFECT AND PROTECT THE FIRST
PRIORITY LIENS AND SECURITY INTERESTS CREATED UNDER THE INTELLECTUAL PROPERTY
SECURITY AGREEMENT IN THE UNITED STATES HAVE BEEN TAKEN OR WILL BE TAKEN IN
ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS.

 

(VIII)        A FORECAST REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE INITIAL LENDERS DETAILING THE BORROWER’S ANTICIPATED MONTHLY INCOME
STATEMENT, BALANCE SHEET AND CASH FLOW STATEMENT, EACH ON A CONSOLIDATED BASIS
FOR THE BORROWER AND ITS SUBSIDIARIES, TOGETHER WITH A WRITTEN SET OF
ASSUMPTIONS SUPPORTING SUCH STATEMENTS, FOR EACH MONTH DURING THE PERIOD
COMMENCING ON THE PETITION DATE AND ENDING ON THE STATED MATURITY DATE AND
SETTING FORTH THE ANTICIPATED AGGREGATE MAXIMUM AMOUNT OF UTILIZATION OF THE
COMMITMENTS ON A MONTHLY BASIS.

 

(IX)           A DIP BUDGET REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND THE INITIAL LENDERS.

 

(X)            AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2008 FOR THE FISCAL YEAR THEN ENDED.

 

(XI)           A NOTICE OF BORROWING FOR ANY BORROWING TO BE MADE, AND/OR ONE OR
MORE LETTER OF CREDIT APPLICATIONS FOR EACH LETTER OF CREDIT TO BE ISSUED, ON
THE EFFECTIVE DATE.

 

(XII)          A FAVORABLE OPINION OF KIRKLAND & ELLIS LLP, COUNSEL TO THE LOAN
PARTIES, IN SUBSTANTIALLY THE FORM OF EXHIBIT D-1 HERETO.

 

67

--------------------------------------------------------------------------------


 


(B)                                 INTERIM ORDER.  AT THE TIME OF THE INITIAL
EXTENSION OF CREDIT, THE INITIAL LENDERS SHALL HAVE RECEIVED, ON OR BEFORE THE
EFFECTIVE DATE, A CERTIFIED COPY OF AN ORDER ENTERED BY THE BANKRUPTCY COURT IN
SUBSTANTIALLY THE FORM OF EXHIBIT E (THE “INTERIM ORDER”) APPROVING THE LOAN
DOCUMENTS AND GRANTING THE SUPERPRIORITY CLAIM STATUS AND THE LIENS DESCRIBED IN
SECTION 2.17, WHICH INTERIM ORDER (I)(A) SHALL AUTHORIZE EXTENSIONS OF CREDIT IN
RESPECT OF (X) THE NON-ROLLUP REVOLVING CREDIT FACILITY IN AN AGGREGATE AMOUNT
OF UP TO $25,000,000 AND (Y) THE TERM FACILITY IN AN AGGREGATE AMOUNT OF UP TO
$165,000,000, (B) SHALL AUTHORIZE AND DIRECT THE INDEFEASIBLE REPAYMENT OF ANY
OBLIGATIONS UNDER THE EXISTING RECEIVABLES FACILITY, WHICH REPAYMENT SHALL NOT
BE SUBJECT TO ANY FUTURE CHALLENGE BY ANY PERSON, (C) SHALL HAVE BEEN ENTERED
UPON AN APPLICATION OR MOTION OF THE BORROWER AND EACH GUARANTOR REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE INITIAL LENDERS, ON SUCH PRIOR NOTICE
TO SUCH PARTIES AS MAY IN EACH CASE BE REASONABLY SATISFACTORY TO THE INITIAL
LENDERS, (D) SHALL APPROVE THE PAYMENT BY THE BORROWER OF ALL OF THE FEES AND
EXPENSES THAT ARE REQUIRED TO BE PAID IN CONNECTION WITH THE FACILITIES AND
(E) SHALL HAVE BEEN ENTERED NOT LATER THAN FIVE DAYS AFTER THE PETITION DATE;
(II) SHALL HAVE AUTHORIZED THE USE BY THE BORROWER AND THE GUARANTORS OF ANY
CASH COLLATERAL IN WHICH ANY PRE-PETITION SECURED CREDITOR UNDER THE
PRE-PETITION SECURITY AGREEMENT MAY HAVE AN INTEREST AND SHALL HAVE PROVIDED, AS
ADEQUATE PROTECTION FOR THE USE OF SUCH CASH COLLATERAL AND THE AGGREGATE
REDUCTION IN THE PRE-PETITION COLLATERAL AS A CONSEQUENCE OF THE PRIMING LIENS
DESCRIBED IN SECTION 2.17 AND THE IMPOSITION OF THE AUTOMATIC STAY PURSUANT TO
SECTION 362 OF THE BANKRUPTCY CODE, FOR (A) THE MONTHLY CASH PAYMENT OF CURRENT
INTEREST AND LETTER OF CREDIT FEES ON THE PRE-PETITION SECURED INDEBTEDNESS AT
THE APPLICABLE NON-DEFAULT RATES APPLICABLE ON THE PETITION DATE PURSUANT TO THE
PRE-PETITION DOCUMENT, (B) A SUPERPRIORITY CLAIM AS CONTEMPLATED BY SECTION
507(B) OF THE BANKRUPTCY CODE, LIMITED IN AMOUNT TO THE DIMINUTION IN VALUE OF
THE PRE-PETITION COLLATERAL TO THE EXTENT OF THE PRE-PETITION SECURED
INDEBTEDNESS, RESULTING FROM THE SALE, LEASE OR USE BY THE BORROWER AND THE
GUARANTORS OF ANY PRE-PETITION COLLATERAL, THE PRIMING LIENS DESCRIBED IN
SECTION 2.17 AND THE IMPOSITION OF THE AUTOMATIC STAY PURSUANT TO SECTION 362 OF
THE BANKRUPTCY CODE, IMMEDIATELY JUNIOR TO THE CLAIMS UNDER SECTION 364(C)(1) OF
THE BANKRUPTCY CODE HELD BY THE ADMINISTRATIVE AGENT AND THE LENDERS (WITHOUT
THE REQUIREMENT TO FILE ANY MOTION OR PLEADING OR TO MAKE ANY DEMAND) AND
SUBJECT TO THE PAYMENT OF THE CARVE-OUT, (C) A LIEN ON SUBSTANTIALLY ALL OF THE
ASSETS OF THE BORROWER AND THE GUARANTORS HAVING A PRIORITY IMMEDIATELY JUNIOR
TO THE LIENS GRANTED IN FAVOR OF THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND (D) THE PAYMENT ON A CURRENT
BASIS OF THE REASONABLE FEES AND DISBURSEMENTS OF RESPECTIVE PROFESSIONALS
(INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
AND ADVISERS AS PERMITTED UNDER THE PRE-PETITION DOCUMENT) FOR THE PRE-PETITION
AGENT (INCLUDING THE PAYMENT ON THE EFFECTIVE DATE OR AS SOON THEREAFTER AS IS
PRACTICABLE OF ANY UNPAID PRE-PETITION FEES AND EXPENSES) AND THE CONTINUATION
OF THE PAYMENT TO THE PRE-PETITION AGENT ON A CURRENT BASIS OF THE FEES THAT ARE
PROVIDED FOR UNDER THE PRE-PETITION SECURITY AGREEMENT; (III) SHALL BE IN FULL
FORCE AND EFFECT; AND (IV) SHALL NOT HAVE BEEN STAYED, REVERSED, MODIFIED OR
AMENDED IN ANY RESPECT.


 


(C)                                  FIRST DAY ORDERS.  ALL OF THE FIRST DAY
ORDERS ENTERED BY THE BANKRUPTCY COURT AT THE TIME OF COMMENCEMENT OF THE CASES
SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INITIAL LENDERS.


 


(D)                                 PAYMENT OF FEES.  THE BORROWER SHALL HAVE
PAID ALL ACCRUED FEES AND EXPENSES THEN DUE AND PAYABLE OF THE LEAD ARRANGER,
THE ADMINISTRATIVE AGENT AND THE INITIAL LENDERS.


 


(E)                                  OTHERS.


 

(I)            THE INITIAL LENDERS SHALL BE SATISFIED IN THEIR REASONABLE
JUDGMENT THAT, EXCEPT AS AUTHORIZED BY THE INTERIM ORDER (AND WITHOUT
CONSIDERING THE EXISTING

 

68

--------------------------------------------------------------------------------


 

RECEIVABLES FACILITY FOR PURPOSES OF THIS CLAUSE (I)), THERE SHALL NOT OCCUR AS
A RESULT OF, AND AFTER GIVING EFFECT TO, THE INITIAL EXTENSION OF CREDIT UNDER
THE DIP FACILITY, A DEFAULT (OR ANY EVENT WHICH WITH THE GIVING OF NOTICE OR
LAPSE OF TIME OR BOTH WOULD BE A DEFAULT) UNDER ANY OF THE BORROWER’S, THE
GUARANTORS’ OR THEIR RESPECTIVE SUBSIDIARIES’ DEBT INSTRUMENTS AND OTHER
MATERIAL CONTRACTS WHICH, IN THE CASE OF THE BORROWER’S OR ANY GUARANTOR’S DEBT
INSTRUMENTS AND OTHER MATERIAL CONTRACTS, WOULD PERMIT THE COUNTERPARTY THERETO
TO EXERCISE REMEDIES THEREUNDER AFTER THE PETITION DATE.

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH FIELD AUDITS,
ASSET APPRAISALS AND SUCH OTHER REPORTS AS MAY REASONABLY BE REQUESTED BY THE
ADMINISTRATIVE AGENT, TO THE EXTENT THE SAME CAN BE DELIVERED PRIOR TO THE
INITIAL EXTENSION OF CREDIT AFTER THE EXERCISE BY THE LOAN PARTIES OF
COMMERCIALLY REASONABLE EFFORTS, IN EACH CASE, IN FORM, SCOPE AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE INITIAL LENDERS.

 

(III)          THERE SHALL EXIST NO ACTION, SUIT, INVESTIGATION, LITIGATION OR
PROCEEDING PENDING OR THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL INSTRUMENTALITY (OTHER THAN THE CASES) THAT WOULD NOT BE STAYED AND
(I) COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE DURING
THE TERM OF THE CASES OR (II) RESTRAINS, PREVENTS OR IMPOSES OR COULD REASONABLY
BE EXPECTED TO IMPOSE MATERIALLY ADVERSE CONDITIONS UPON THE FACILITIES OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

(IV)          ALL NECESSARY GOVERNMENTAL AND THIRD PARTY CONSENTS AND APPROVALS
NECESSARY IN CONNECTION WITH THE FACILITIES AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL HAVE BEEN OBTAINED (WITHOUT THE IMPOSITION OF ANY ADVERSE
CONDITIONS THAT ARE NOT REASONABLY ACCEPTABLE TO THE LENDERS) AND SHALL REMAIN
IN EFFECT; AND NO LAW OR REGULATION SHALL BE APPLICABLE IN THE JUDGMENT OF THE
INITIAL LENDERS THAT RESTRAINS, PREVENTS OR IMPOSES MATERIALLY ADVERSE
CONDITIONS UPON THE FACILITIES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(V)           THE INITIAL LENDERS SHALL HAVE RECEIVED, TO THE EXTENT REQUESTED,
ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY AUTHORITIES UNDER
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS,
INCLUDING THE PATRIOT ACT.

 

(VI)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ENDORSEMENTS (TO THE
EXTENT SUCH ENDORSEMENTS CAN BE DELIVERED PRIOR TO THE INITIAL EXTENSION OF
CREDIT AFTER THE EXERCISE OF THE LOAN PARTIES’ COMMERCIALLY REASONABLY EFFORTS)
NAMING THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL
INSURED AND LOSS PAYEE UNDER ALL INSURANCE POLICIES TO BE MAINTAINED WITH
RESPECT TO THE PROPERTIES OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES FORMING PART OF THE COLLATERAL.

 

(VII)         CONCURRENTLY WITH THE INITIAL EXTENSION OF CREDIT, THE EXISTING
RECEIVABLES FACILITY SHALL BE PAID IN FULL, ALL LIENS SECURING THE EXISTING
RECEIVABLES FACILITY SHALL BE TERMINATED, AND THE ACCOUNTS SUBJECT TO THE
EXISTING RECEIVABLES FACILITY SHALL BE TRANSFERRED TO THE LOAN PARTIES.

 

(VIII)        THE BORROWER SHALL HAVE RETAINED A TURNAROUND ADVISORY FIRM
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT (IT BEING UNDERSTOOD
ALVAREZ & MARSAL IS SATISFACTORY TO THE ADMINISTRATIVE AGENT) AND A CHIEF
RESTRUCTURING OFFICER REASONABLY SATISFACTORY TO THE REQUIRED LENDERS.

 

69

--------------------------------------------------------------------------------


 

Section 3.02  Conditions Precedent to Each Borrowing and Each Issuance of a
Letter of Credit.  Each of (a) the obligation of each Appropriate Lender to make
an Advance (other than a Letter of Credit Advance to be made by the Issuing
Banks or a Lender pursuant to Section 2.03(c) or 2.21(c)) on the occasion of
each Borrowing, and (b) the obligation of the Issuing Banks to issue a Letter of
Credit (including the initial issuance of a Letter of Credit hereunder) or to
renew a Letter of Credit, shall be subject to the further conditions precedent
that on the date of such Borrowing, issuance or renewal:

 

(I)                                    THE FOLLOWING STATEMENTS SHALL BE TRUE
(AND EACH OF THE GIVING OF THE APPLICABLE NOTICE OF BORROWING OR LETTER OF
CREDIT APPLICATION AND THE ACCEPTANCE BY THE BORROWER OF THE PROCEEDS OF SUCH
BORROWING OR THE ISSUANCE OR RENEWAL OF SUCH LETTER OF CREDIT, AS THE CASE MAY
BE, SHALL CONSTITUTE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT BOTH ON
THE DATE OF SUCH NOTICE AND ON THE DATE OF SUCH BORROWING, ISSUANCE OR RENEWAL
SUCH STATEMENTS ARE TRUE):

 

(A)          THE REPRESENTATIONS AND WARRANTIES CONTAINED IN EACH LOAN DOCUMENT,
ARE CORRECT IN ALL MATERIAL RESPECTS (PROVIDED THAT ANY REPRESENTATION AND
WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR
SIMILAR LANGUAGE SHALL BE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS OF SUCH
DATE, IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING,
ISSUANCE OR RENEWAL AND TO THE APPLICATION OF THE PROCEEDS THEREFROM, AS THOUGH
MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES
THAT, BY THEIR TERMS, REFER TO A SPECIFIC DATE OTHER THAN THE DATE OF SUCH
BORROWING, ISSUANCE OR RENEWAL, IN WHICH CASE SUCH REPRESENTATIONS OR WARRANTIES
WERE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (PROVIDED THAT ANY REPRESENTATION
AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY”, “MATERIAL ADVERSE EFFECT” OR
SIMILAR LANGUAGE WERE TRUE AND CORRECT IN ALL RESPECTS) AS OF SUCH SPECIFIC
DATE;

 

(B)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM SUCH
BORROWING, ISSUANCE OR RENEWAL OR FROM THE APPLICATION OF THE PROCEEDS, IF ANY,
THEREFROM, THAT CONSTITUTES A DEFAULT; AND

 

(C)           THE INTERIM ORDER IS IN FULL FORCE AND EFFECT AND HAS NOT BEEN
STAYED, REVERSED, MODIFIED OR AMENDED IN ANY RESPECT (EXCEPT PURSUANT TO THE
FINAL ORDER) WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS, PROVIDED THAT IF
AT THE TIME OF THE MAKING OF ANY ADVANCE OR THE ISSUANCE OF ANY LETTER OF
CREDIT, THE AMOUNT OF EITHER OF WHICH, WHEN ADDED TO THE SUM OF THE AGGREGATE
ADVANCES OUTSTANDING AND THE AGGREGATE AVAILABLE AMOUNT OF ALL LETTERS OF CREDIT
THEN OUTSTANDING, WOULD EXCEED THE AMOUNT AUTHORIZED BY THE INTERIM ORDER
(COLLECTIVELY, THE “ADDITIONAL CREDIT”), THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS SHALL HAVE RECEIVED A COPY OF AN ORDER OF THE BANKRUPTCY COURT
ENTERED IN THE CASES, IN SUBSTANTIALLY THE FORM OF THE INTERIM ORDER, WITH SUCH
MODIFICATIONS THERETO AS ARE SATISFACTORY TO THE LENDERS INCLUDING THE
MODIFICATIONS DESCRIBED IN THIS SECTION 3.02(B)(I)(C) (THE “FINAL ORDER”),
WHICH, IN ANY EVENT, (V) SHALL HAVE BEEN ENTERED BY THE BANKRUPTCY COURT NO
LATER THAN 40 DAYS AFTER ENTRY OF THE INTERIM ORDER, (W) AT THE TIME OF THE
EXTENSION OF ANY ADDITIONAL CREDIT SHALL BE IN FULL FORCE AND EFFECT, (X) SHALL
AUTHORIZE EXTENSIONS OF CREDIT IN RESPECT OF THE NON-ROLLUP REVOLVING CREDIT
FACILITY IN THE AGGREGATE AMOUNT OF UP TO $63,532,482, IN RESPECT OF THE TERM
FACILITY IN THE AGGREGATE AMOUNT OF UP TO $250,000,000 AND IN RESPECT OF THE
ROLLUP REVOLVING CREDIT FACILITY IN THE AGGREGATE AMOUNT OF UP TO $86,467,518,
(Y) SHALL AUTHORIZE AND DIRECT THE REPAYMENT OF THE PRE-PETITION SECURED
INDEBTEDNESS (OTHER THAN THE UNROLLED PRE-PETITION SECURED INDEBTEDNESS) AND
(Z) SHALL NOT HAVE BEEN STAYED, REVERSED, MODIFIED OR AMENDED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE LENDERS IN ANY RESPECT; AND

 

70

--------------------------------------------------------------------------------


 

(II)           THE LENDERS SHALL HAVE RECEIVED THE BORROWING BASE CERTIFICATE
MOST RECENTLY REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.03(P), THE
CALCULATIONS CONTAINED IN WHICH SHALL BE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

Section 3.03  Conditions Precedent to the Term Borrowing.  The obligation of
each Term Lender to make a Term Advance pursuant to Section 2.01(a)(ii) is
subject to the satisfaction of the following conditions precedent:

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF BORROWING
WITH RESPECT TO SUCH BORROWING AS REQUIRED BY SECTION 2.02.


 


(B)           THE FINAL ORDER SHALL HAVE BEEN ENTERED BY THE BANKRUPTCY COURT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH INITIAL FIELD
AUDITS, ASSET APPRAISALS AND SUCH OTHER REPORTS AS MAY REASONABLY BE REQUESTED
BY THE ADMINISTRATIVE AGENT, IN EACH CASE, IN FORM, SCOPE AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE INITIAL LENDERS.


 


(D)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT, THE LEAD
ARRANGER AND THE LENDERS THE THEN UNPAID BALANCE OF ALL ACCRUED AND UNPAID FEES
OF THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER AND THE LENDERS, AND THE
REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE
AGENT, THE LEAD ARRANGER AND THE LENDERS AS TO WHICH INVOICES HAVE BEEN ISSUED.


 


(E)           THE PRE-PETITION SECURED INDEBTEDNESS (OTHER THAN UNROLLED
PRE-PETITION SECURED INDEBTEDNESS) SHALL HAVE BEEN PAID IN FULL, ALL LIENS
SECURING THE PRE-PETITION SECURED INDEBTEDNESS (OTHER THAN LIENS SECURING THE
UNROLLED PRE-PETITION SECURED INDEBTEDNESS) SHALL HAVE BEEN TERMINATED, AND THE
PRE-PETITION DOCUMENT IN EFFECT PRIOR TO THE PETITION DATE SHALL HAVE BEEN
AMENDED IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE INITIAL LENDERS.


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ENDORSEMENTS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT NAMING THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED AND LOSS PAYEE UNDER
ALL INSURANCE POLICIES TO BE MAINTAINED WITH RESPECT TO THE PROPERTIES OF THE
BORROWER, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES FORMING PART OF THE
COLLATERAL.


 


(G)           THE BORROWER SHALL HAVE USED COMMERCIALLY REASONABLE EFFORTS TO
CAUSE THE FACILITIES TO BE RATED BY S&P AND AN ADDITIONAL NATIONAL RATING
AGENCY.


 


(H)           THE CONDITIONS SET FORTH IN SECTIONS 3.01 AND 3.02 SHALL HAVE BEEN
SATISFIED.


 

Section 3.04  Determinations Under Sections 3.01 and 3.03.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.03,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date or the Final Term Advance Date, as applicable,
specifying its objection thereto, and if a Borrowing occurs on the Effective
Date or the Final Term Advance Date, as applicable, such Lender Party shall not
have made available to the Administrative Agent such Lender Party’s ratable
portion of such Borrowing.

 

71

--------------------------------------------------------------------------------


 


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


 

Section 4.01  Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

 


(A)           EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES (I) IS A CORPORATION,
LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING (OR ITS EQUIVALENT) UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION OR FORMATION, EXCEPT WHERE THE FAILURE TO BE
SO DULY ORGANIZED, VALIDLY EXISTING OR IN GOOD STANDING IN THE CASE OF A FOREIGN
SUBSIDIARY HAS NOT HAD, OR COULD NOT REASONABLY BE EXPECTED TO HAVE, A MATERIAL
ADVERSE EFFECT, (II) IS DULY QUALIFIED AND IN GOOD STANDING AS A FOREIGN
CORPORATION OR COMPANY IN EACH OTHER JURISDICTION IN WHICH IT OWNS OR LEASES
PROPERTY OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES IT TO SO QUALIFY OR BE
LICENSED EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE LICENSED WOULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND (III) SUBJECT TO THE
ENTRY BY THE BANKRUPTCY COURT OF (X) THE INTERIM ORDER AT ANY TIME PRIOR TO THE
ENTRY OF THE FINAL ORDER AND (Y) THE FINAL ORDER AT ANY TIME THEREAFTER, HAS ALL
REQUISITE POWER AND AUTHORITY (INCLUDING, WITHOUT LIMITATION, ALL GOVERNMENTAL
LICENSES, PERMITS AND OTHER APPROVALS) TO OWN OR LEASE AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE FAILURE TO HAVE SUCH POWER OR AUTHORITY,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.  ALL OF THE OUTSTANDING CAPITAL STOCK OF EACH LOAN
PARTY (OTHER THAN THE BORROWER) HAS BEEN VALIDLY ISSUED, IS FULLY PAID AND
NON-ASSESSABLE AND IS OWNED BY THE PERSONS LISTED ON SCHEDULE 4.01(A) HERETO IN
THE PERCENTAGES SPECIFIED ON SCHEDULE 4.01(A) HERETO FREE AND CLEAR OF ALL
LIENS, EXCEPT THOSE CREATED UNDER THE COLLATERAL DOCUMENTS OR OTHERWISE
PERMITTED UNDER SECTION 5.02(A) HEREOF.


 


(B)           SET FORTH ON SCHEDULE 4.01(A) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL SUBSIDIARIES OF THE BORROWER, SHOWING AS OF THE EFFECTIVE DATE (AS
TO EACH SUCH SUBSIDIARY) THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION,
AS THE CASE MAY BE, AND THE PERCENTAGE OF THE EQUITY INTERESTS OWNED (DIRECTLY
OR INDIRECTLY) BY THE BORROWER OR ITS SUBSIDIARIES.  SET FORTH ON SCHEDULE
4.01(B) HERETO IS A COMPLETE AND ACCURATE LIST OF ALL LOAN PARTIES, SHOWING AS
OF THE DATE HEREOF (AS TO EACH LOAN PARTY) THE JURISDICTION OF ITS INCORPORATION
AND ITS U.S. TAXPAYER IDENTIFICATION NUMBER.  THE COPY OF THE CHARTER OF EACH
LOAN PARTY AND EACH AMENDMENT THERETO PROVIDED PURSUANT TO
SECTION 3.01(A)(III) IS A TRUE AND CORRECT COPY OF EACH SUCH DOCUMENT AS OF THE
EFFECTIVE DATE, EACH OF WHICH IS VALID AND IN FULL FORCE AND EFFECT.


 


(C)           SUBJECT TO THE ENTRY OF THE INTERIM ORDER BY THE BANKRUPTCY COURT,
THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THIS AGREEMENT,
THE NOTES AND EACH OTHER LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND
THE CONSUMMATION OF EACH ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY, ARE
WITHIN SUCH LOAN PARTY’S CONSTITUTIVE POWERS, HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY CONSTITUTIVE ACTION, AND DO NOT (I) CONTRAVENE SUCH LOAN PARTY’S
CONSTITUTIVE DOCUMENTS, (II) VIOLATE ANY LAW (INCLUDING, WITHOUT LIMITATION, THE
SECURITIES EXCHANGE ACT OF 1934), RULE, REGULATION (INCLUDING, WITHOUT
LIMITATION, REGULATION X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM), ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION OR AWARD
APPLICABLE TO SUCH LOAN PARTY, (III) CONFLICT WITH OR RESULT IN THE BREACH OF,
OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT, LOAN AGREEMENT, INDENTURE,
MORTGAGE, DEED OF TRUST, LEASE OR OTHER INSTRUMENT BINDING ON OR AFFECTING ANY
LOAN PARTY, OR ANY OF THEIR PROPERTIES TO THE EXTENT THE SAME IS ENFORCEABLE
AFTER THE PETITION DATE OR (IV) EXCEPT FOR THE LIENS CREATED UNDER THE LOAN
DOCUMENTS, THE INTERIM ORDER AND THE FINAL ORDER, RESULT IN OR REQUIRE THE
CREATION OR

 

72

--------------------------------------------------------------------------------


 


IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE PROPERTIES OF ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES.


 


(D)           EXCEPT FOR THE ENTRY OF THE DIP FINANCING ORDERS, NO
AUTHORIZATION, APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR REGULATORY BODY OR ANY OTHER THIRD PARTY IS REQUIRED
FOR (I) THE DUE EXECUTION, DELIVERY, RECORDATION, FILING OR PERFORMANCE BY ANY
LOAN PARTY OF THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT TO WHICH IT
IS OR IS TO BE A PARTY, OR FOR THE CONSUMMATION OF EACH ASPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, (II) THE GRANT BY ANY LOAN PARTY OF THE LIENS
GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (III) THE PERFECTION OR
MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE
REQUISITE PRIORITY SET FORTH IN THE DIP FINANCING ORDERS, IF AND TO THE EXTENT
PERFECTION WAS ACHIEVED BY THE ENTRY OF THE DIP FINANCING ORDERS) OR
(IV) SUBJECT TO THE DIP FINANCING ORDERS, THE EXERCISE BY THE ADMINISTRATIVE
AGENT OR ANY LENDER PARTY OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE REMEDIES
IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS, EXCEPT FOR
THOSE AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS WHICH HAVE BEEN
DULY OBTAINED, TAKEN, GIVEN, WAIVED OR MADE AND ARE IN FULL FORCE AND EFFECT.


 


(E)           THIS AGREEMENT HAS BEEN, AND EACH OF THE NOTES, IF ANY, AND EACH
OTHER LOAN DOCUMENT WHEN DELIVERED HEREUNDER WILL HAVE BEEN, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY PARTY THERETO.  THIS AGREEMENT IS, AND EACH OF THE
NOTES AND EACH OTHER LOAN DOCUMENT WHEN DELIVERED HEREUNDER WILL BE, SUBJECT TO
(X) THE ENTRY OF THE INTERIM ORDER AND THE TERMS THEREOF AT ANY TIME PRIOR TO
THE ENTRY OF THE FINAL ORDER AND (Y) THE ENTRY OF THE FINAL ORDER AND THE TERMS
THEREOF AT ANY TIME THEREAFTER, THE LEGAL, VALID AND BINDING OBLIGATION OF EACH
LOAN PARTY THERETO, ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE WITH ITS
TERMS AND THE TERMS OF THE DIP FINANCING ORDERS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY THE EFFECT OF FOREIGN LAWS, RULES AND REGULATIONS AS THEY
RELATE TO PLEDGED EQUITY IN FOREIGN SUBSIDIARIES.


 


(F)            THE CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES AS AT DECEMBER 31, 2008, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME AND CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE FISCAL YEAR
THEN ENDED, WHICH HAVE BEEN FURNISHED TO EACH LENDER PARTY, PRESENT FAIRLY THE
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD, ALL IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED.  SINCE DECEMBER 31, 2008, OTHER THAN THE COMMENCEMENT OF
THE CASES AND THE MATTERS DISCLOSED IN THE BORROWER’S ANNUAL REPORT ON FORM 10-K
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008, THERE HAS NOT OCCURRED A MATERIAL
ADVERSE CHANGE.


 


(G)           THE DIP BUDGET AND ALL PROJECTED CONSOLIDATED BALANCE SHEETS,
INCOME STATEMENTS AND CASH FLOW STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES
DELIVERED TO THE LENDER PARTIES PURSUANT TO SECTION 5.03 WERE PREPARED IN GOOD
FAITH ON THE BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE
FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH DIP
BUDGET OR PROJECTIONS, AS THE CASE MAY BE, IT BEING UNDERSTOOD THAT PROJECTIONS
ARE SUBJECT TO SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES MANY OF WHICH ARE
BEYOND THE BORROWER’S CONTROL, AND THAT NO GUARANTEES CAN BE GIVEN THAT THE
FORECASTS WILL BE REALIZED.


 


(H)           NO INFORMATION, EXHIBIT OR REPORT FURNISHED BY OR ON BEHALF OF THE
BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
NEGOTIATION AND SYNDICATION OF THE LOAN DOCUMENTS OR PURSUANT TO THE TERMS OF
THE LOAN DOCUMENTS CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED
TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS, TAKEN AS A WHOLE,
MADE THEREIN NOT MISLEADING IN ANY MATERIAL RESPECT IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH SUCH STATEMENTS WERE MADE.

 

73

--------------------------------------------------------------------------------


 


(I)            EXCEPT AS SET FORTH ON SCHEDULE 4.01(I) AND THE CASES, THERE IS
NO ACTION, SUIT, INVESTIGATION, LITIGATION OR PROCEEDING AFFECTING THE BORROWER
OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY ENVIRONMENTAL ACTION, PENDING OR
THREATENED BEFORE ANY COURT, GOVERNMENTAL AUTHORITY OR ARBITRATOR THAT (I) COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR (II) PURPORTS TO
ADVERSELY AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, ANY
NOTE OR ANY OTHER LOAN DOCUMENT.


 


(J)            THE BORROWER IS NOT ENGAGED IN THE BUSINESS OF EXTENDING CREDIT
FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK, AND NO PROCEEDS OF ANY
ADVANCE OR ANY DRAWING UNDER ANY LETTER OF CREDIT WILL BE USED TO PURCHASE OR
CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF
PURCHASING OR CARRYING ANY MARGIN STOCK.


 


(K)           THE BORROWER AND EACH OF ITS SUBSIDIARIES OWNS, OR IS LICENSED TO
USE, ALL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS BUSINESS AS
CURRENTLY CONDUCTED EXCEPT FOR THOSE THE FAILURE TO OWN OR LICENSE WHICH COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO CLAIM HAS BEEN
ASSERTED AND IS PENDING BY ANY PERSON CHALLENGING OR QUESTIONING THE USE OF ANY
SUCH INTELLECTUAL PROPERTY OR THE VALIDITY OR EFFECTIVENESS OF ANY SUCH
INTELLECTUAL PROPERTY, NOR DOES SUCH BORROWER OR SUBSIDIARY KNOW OF ANY VALID
BASIS FOR ANY SUCH CLAIM, EXCEPT, IN EITHER CASE, FOR SUCH CLAIMS THAT IN THE
AGGREGATE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
THE USE OF SUCH INTELLECTUAL PROPERTY BY THE BORROWER AND ITS SUBSIDIARIES DOES
NOT INFRINGE ON THE RIGHTS OF ANY PERSON, EXCEPT FOR SUCH CLAIMS AND
INFRINGEMENTS THAT, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(L)            (I)  OTHER THAN THE FILING OF THE CASES, NO ERISA EVENT HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PLAN THAT HAS
RESULTED IN OR IS REASONABLY EXPECTED TO RESULT IN A LIABILITY OF ANY LOAN PARTY
OR ANY ERISA AFFILIATE THAT IN THE AGGREGATE COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 

(ii)           Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan
that in the aggregate could reasonably be expected to result in a Material
Adverse Effect.

 

(iii)          Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 


(M)          EXCEPT AS SET FORTH ON SCHEDULE 4.01(M) OR AS COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, THE OPERATIONS AND
PROPERTIES OF THE BORROWER AND EACH OF ITS SUBSIDIARIES COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS, ALL
PAST NON-COMPLIANCE WITH SUCH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS HAS
BEEN RESOLVED WITHOUT ONGOING OBLIGATIONS OR COSTS, AND NO CIRCUMSTANCES EXIST
THAT COULD BE REASONABLY LIKELY TO (I) FORM THE BASIS OF AN ENVIRONMENTAL ACTION
AGAINST THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTIES
(WHETHER OWNED, LEASED OR OPERATED OR FORMERLY OWNED LEASED OR OPERATED) OR
(II) CAUSE ANY SUCH PROPERTY TO BE SUBJECT TO ANY RESTRICTIONS ON OWNERSHIP,
OCCUPANCY, USE OR TRANSFERABILITY UNDER ANY ENVIRONMENTAL LAW.

 

74

--------------------------------------------------------------------------------


 


(N)           EXCEPT TO THE EXTENT FAILURE TO DO SO IS PERMITTED BY CHAPTER 11
OF THE BANKRUPTCY CODE OR PURSUANT TO THE INTERIM ORDER OR THE FINAL ORDER, EACH
LOAN PARTY AND EACH OF ITS SUBSIDIARIES AND AFFILIATES HAS FILED, HAS CAUSED TO
BE FILED OR HAS BEEN INCLUDED IN ALL MATERIAL TAX RETURNS (FEDERAL, STATE, LOCAL
AND FOREIGN) REQUIRED TO BE FILED AND HAS PAID ALL TAXES SHOWN THEREON TO BE
DUE, TOGETHER WITH APPLICABLE INTEREST AND PENALTIES.


 


(O)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT, NEITHER THE
BUSINESS NOR THE PROPERTIES OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES ARE
AFFECTED BY ANY UNFAIR LABOR PRACTICES COMPLAINT, UNION REPRESENTATION
CAMPAIGNS, STRIKE, LOCKOUT OR OTHER LABOR DISPUTE.


 


(P)           OTHER THAN AS A RESULT OF THE FILING OF THE CASES, EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES IS IN COMPLIANCE WITH ALL CONTRACTS AND AGREEMENTS
TO WHICH IT IS A PARTY, EXCEPT SUCH NON-COMPLIANCES AS HAVE NOT HAD, AND COULD
NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.


 


(Q)           UPON THE ENTRY OF THE DIP FINANCING ORDERS, THE DIP FINANCING
ORDERS AND THE COLLATERAL DOCUMENTS CREATE A VALID AND PERFECTED SECURITY
INTEREST IN THE COLLATERAL HAVING THE PRIORITY SET FORTH THEREIN SECURING THE
PAYMENT OF THE SECURED OBLIGATIONS, AND ALL FILINGS AND OTHER ACTIONS NECESSARY
OR DESIRABLE, AS DETERMINED IN THE REASONABLE DISCRETION OF THE INITIAL LENDERS,
TO PERFECT AND PROTECT SUCH SECURITY INTEREST HAVE BEEN DULY TAKEN, IN EACH CASE
IF AND TO THE EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY OF THE DIP
FINANCING ORDERS.  THE LOAN PARTIES ARE THE LEGAL AND BENEFICIAL OWNERS OF THE
COLLATERAL FREE AND CLEAR OF ANY LIEN, EXCEPT FOR (I) THE LIENS AND SECURITY
INTERESTS CREATED OR PERMITTED UNDER THE LOAN DOCUMENTS AND (II) DEFECTS IN
LEGAL TITLE TO INTELLECTUAL PROPERTY THAT DO NOT MATERIALLY ADVERSELY AFFECT THE
USE OF SUCH PROPERTY FOR ITS PRESENT PURPOSES.


 


(R)            NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES IS AN
“INVESTMENT COMPANY”, OR AN “AFFILIATED PERSON” OF, OR “PROMOTER” OR “PRINCIPAL
UNDERWRITER” FOR, AN “INVESTMENT COMPANY”, AS SUCH TERMS ARE DEFINED IN THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NEITHER THE MAKING OF ANY ADVANCES,
NOR THE ISSUANCE OF ANY LETTERS OF CREDIT, NOR THE APPLICATION OF THE PROCEEDS
OR REPAYMENT THEREOF BY THE BORROWER, NOR THE CONSUMMATION OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS, WILL VIOLATE ANY PROVISION OF
ANY SUCH ACT OR ANY RULE, REGULATION OR ORDER OF THE SECURITIES AND EXCHANGE
COMMISSION THEREUNDER.


 


(S)           AS OF THE DATE HEREOF, THE EQUITY INTERESTS OWNED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES LISTED ON SCHEDULE 4.01(A) AND THE INITIAL PLEDGED
DEBT SET FORTH ON SCHEDULE V HERETO ARE ALL EQUITY INTERESTS AND DEBT (OTHER
THAN ANY EXCEPTION CONTAINED IN THE DEFINITION OF “INITIAL PLEDGED DEBT”) HELD
BY OR OWED TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES.


 


(T)            SET FORTH ON SCHEDULE 4.01(T) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL SURVIVING DEBT THAT IS DEBT FOR BORROWED MONEY (OTHER THAN SURVIVING
DEBT IN AN AGGREGATE AMOUNT NOT EXCEEDING $1,000,000), SHOWING AS OF THE DATE
HEREOF THE OBLIGOR AND THE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, THE MATURITY
DATE THEREOF AND THE AMORTIZATION SCHEDULE THEREFOR.


 


(U)           SET FORTH ON SCHEDULE 4.01(U) HERETO IS A COMPLETE AND ACCURATE
LIST OF ALL LIENS ON THE PROPERTY OR ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES SECURING ANY DEBT FOR BORROWED MONEY (OTHER THAN DEBT IN AGGREGATE
AMOUNT NOT EXCEEDING $1,000,000), SHOWING AS OF THE DATE HEREOF THE LIENHOLDER
THEREOF, THE PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY AND THE
PROPERTY OR ASSETS OF SUCH LOAN PARTY OR SUCH SUBSIDIARY SUBJECT THERETO.

 

75

--------------------------------------------------------------------------------


 


(V)           NO NON-FILING DOMESTIC SUBSIDIARY (OTHER THAN CHEMTURA RECEIVABLES
LLC) IS  A MATERIAL SUBSIDIARY.


 


ARTICLE V

COVENANTS OF THE LOAN PARTIES


 

Section 5.01  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit shall be outstanding and not Cash Collateralized or
any Lender Party shall have any Commitment hereunder, each Loan Party will:

 


(A)           CORPORATE EXISTENCE.  PRESERVE AND MAINTAIN, AND CAUSE EACH OF ITS
SUBSIDIARIES TO PRESERVE AND MAINTAIN, ITS CORPORATE EXISTENCE, MATERIAL RIGHTS
(CHARTER AND STATUTORY) AND MATERIAL FRANCHISES; PROVIDED, HOWEVER, THAT THE
BORROWER AND ITS SUBSIDIARIES MAY CONSUMMATE ANY TRANSACTION PERMITTED UNDER
SECTION 5.02(H) OR (L) AND PROVIDED FURTHER THAT NEITHER THE BORROWER NOR ANY OF
ITS SUBSIDIARIES SHALL BE REQUIRED TO PRESERVE ANY RIGHT OR FRANCHISE, OR THE
EXISTENCE OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY, IF THE BOARD OF DIRECTORS
(OR SIMILAR GOVERNING BODY) OF THE BORROWER OR SUCH SUBSIDIARY SHALL DETERMINE
THAT THE PRESERVATION THEREOF IS NO LONGER DESIRABLE IN THE CONDUCT OF THE
BUSINESS OF THE BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AND THAT THE
LOSS THEREOF IS NOT DISADVANTAGEOUS IN ANY MATERIAL RESPECT TO THE BORROWER,
SUCH SUBSIDIARY OR THE LENDER PARTIES.


 


(B)           COMPLIANCE WITH LAWS.  COMPLY, AND CAUSE EACH OF ITS SUBSIDIARIES
TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE LAWS, RULES,
REGULATIONS AND ORDERS MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION, COMPLIANCE WITH
ERISA, ENVIRONMENTAL LAWS AND THE PATRIOT ACT.


 


(C)           INSURANCE.  MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO
MAINTAIN, INSURANCE WITH RESPONSIBLE AND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS IN SUCH AMOUNTS AND COVERING SUCH RISKS AS IS USUALLY CARRIED BY
COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR PROPERTIES IN THE
SAME GENERAL AREAS IN WHICH THE BORROWER OR SUCH SUBSIDIARY OPERATES; PROVIDED,
HOWEVER, THAT THE BORROWER AND ITS SUBSIDIARIES MAY SELF-INSURE TO THE SAME
EXTENT AS OTHER COMPANIES ENGAGED IN SIMILAR BUSINESSES AND OWNING SIMILAR
PROPERTIES IN THE SAME GENERAL AREAS IN WHICH THE BORROWER OR SUCH SUBSIDIARY
OPERATES AND TO THE EXTENT CONSISTENT WITH PRUDENT BUSINESS PRACTICE.


 


(D)           OBLIGATIONS AND TAXES.  IN ACCORDANCE WITH THE BANKRUPTCY CODE AND
SUBJECT TO ANY REQUIRED APPROVAL BY AN APPLICABLE ORDER OF THE BANKRUPTCY COURT,
PAY ALL ITS MATERIAL OBLIGATIONS ARISING AFTER THE PETITION DATE THAT CONSTITUTE
ADMINISTRATIVE EXPENSES UNDER SECTION 503(B) OF THE BANKRUPTCY CODE IN THE CASES
PROMPTLY AND IN ACCORDANCE WITH THEIR TERMS AND PAY AND DISCHARGE AND CAUSE EACH
OF ITS SUBSIDIARIES TO PAY AND DISCHARGE PROMPTLY ALL MATERIAL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS
INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY ARISING, OR ATTRIBUTED TO THE
PERIOD, AFTER THE PETITION DATE, BEFORE THE SAME SHALL BECOME IN DEFAULT, AS
WELL AS ALL LAWFUL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES OR OTHERWISE ARISING
AFTER THE PETITION DATE WHICH, IF UNPAID, WOULD BECOME A LIEN OR CHARGE UPON
SUCH PROPERTIES OR ANY PART THEREOF; PROVIDED, HOWEVER, THAT THE BORROWER AND
EACH GUARANTOR SHALL NOT BE REQUIRED TO PAY AND DISCHARGE OR TO CAUSE TO BE PAID
AND DISCHARGED ANY SUCH TAX, ASSESSMENT, CHARGE, LEVY OR CLAIM SO LONG AS THE
(I) PAYMENT OR DISCHARGE THEREOF SHALL BE STAYED BY SECTION 362(A)(8) OF THE
BANKRUPTCY CODE, OR (II) THE VALIDITY OR AMOUNT THEREOF SHALL BE CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, IN EACH CASE, IF THE BORROWER AND THE

 

76

--------------------------------------------------------------------------------


 


GUARANTORS SHALL HAVE SET ASIDE ON THEIR BOOKS ADEQUATE RESERVES THEREFOR IN
CONFORMITY WITH GAAP.


 


(E)           ACCESS TO BOOKS AND RECORDS.


 

(I)            MAINTAIN OR CAUSE TO BE MAINTAINED AT ALL TIMES PROPER BOOKS AND
RECORDS IN ACCORDANCE WITH GAAP OF THE FINANCIAL OPERATIONS OF THE BORROWER AND
THE GUARANTORS; AND, UPON REASONABLE ADVANCE NOTICE, PROVIDE THE LENDER PARTIES
AND THEIR REPRESENTATIVES (COORDINATED BY THE ADMINISTRATIVE AGENT) ACCESS TO
ALL SUCH BOOKS AND RECORDS DURING REGULAR BUSINESS HOURS (PROVIDED THAT SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER SHALL NOT BE
REQUIRED TO PAY THE EXPENSES OF THE LENDER PARTIES FOR MORE THAN ONE VISIT PER
CALENDAR QUARTER), IN ORDER THAT THE LENDER PARTIES (COORDINATED BY THE
ADMINISTRATIVE AGENT) MAY EXAMINE AND MAKE ABSTRACTS FROM SUCH BOOKS, ACCOUNTS,
RECORDS AND OTHER PAPERS FOR THE PURPOSE OF VERIFYING THE ACCURACY OF THE
VARIOUS REPORTS DELIVERED BY THE BORROWER OR THE GUARANTORS TO ANY AGENT OR THE
LENDERS PURSUANT TO THIS AGREEMENT OR FOR OTHERWISE ASCERTAINING COMPLIANCE WITH
THIS AGREEMENT AND TO DISCUSS THE AFFAIRS, FINANCES AND CONDITION OF THE
BORROWER AND THE GUARANTORS WITH THE OFFICERS AND INDEPENDENT ACCOUNTANTS OF THE
BORROWER.

 

(II)           GRANT THE LENDER PARTIES (COORDINATED BY THE ADMINISTRATIVE
AGENT) ACCESS TO AND THE RIGHT TO INSPECT ALL REPORTS, AUDITS AND OTHER INTERNAL
INFORMATION OF THE BORROWER AND THE GUARANTORS RELATING TO ENVIRONMENTAL MATTERS
UPON REASONABLE NOTICE.

 

(III)          AT ANY REASONABLE TIME AND FROM TIME TO TIME DURING REGULAR
BUSINESS HOURS, UPON REASONABLE NOTICE, PERMIT THE INITIAL LENDERS AND/OR ANY
REPRESENTATIVES DESIGNATED BY THE INITIAL LENDERS (INCLUDING ANY CONSULTANTS,
ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE INITIAL LENDERS), IN EACH
CASE COORDINATED BY THE ADMINISTRATIVE AGENT, TO VISIT THE PROPERTIES OF THE
BORROWER AND THE GUARANTORS TO CONDUCT EVALUATIONS, APPRAISALS, ENVIRONMENTAL
ASSESSMENTS AND ONGOING MAINTENANCE AND MONITORING IN CONNECTION WITH THE
BORROWER’S COMPUTATION OF THE BORROWING BASE AND THE ASSETS INCLUDED IN THE
BORROWING BASE AND SUCH OTHER ASSETS AND PROPERTIES OF THE BORROWER OR ITS
SUBSIDIARIES AS THE INITIAL LENDERS MAY REQUIRE, AND TO MONITOR, EXAMINE AND
AUDIT THE COLLATERAL AND ALL RELATED SYSTEMS.

 

(IV)          PERMIT THIRD-PARTY APPRAISALS OF INVENTORY; PROVIDED THAT SUCH
THIRD-PARTY APPRAISALS MAY BE CONDUCTED (I) NO MORE THAN TWICE PER YEAR
(EXCLUDING THE APPRAISALS CONDUCTED PRIOR TO THE FINAL TERM ADVANCE DATE) OR
(II) AT ANY TIME (X) UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT
OR (Y) AFTER THE FINAL TERM ADVANCE DATE, THE AVAILABILITY SHALL HAVE BEEN LESS
THAN $75,000,000.

 


(F)            USE OF PROCEEDS.  USE THE PROCEEDS OF THE ADVANCES SOLELY FOR THE
PURPOSES, AND SUBJECT TO THE RESTRICTIONS, SET FORTH IN SECTION 2.14.


 


(G)           RESTRUCTURING ADVISOR; FINANCIAL ADVISOR.  RETAIN AT ALL TIMES
(I) A RESTRUCTURING ADVISOR AND (II) A FINANCIAL ADVISOR THAT, IN EACH CASE, HAS
SUBSTANTIAL EXPERIENCE AND EXPERTISE ADVISING CHAPTER 11 DEBTORS-IN-POSSESSION
IN LARGE AND COMPLEX BANKRUPTCY CASES (IT BEING UNDERSTOOD THAT ALVAREZ & MARSAL
AND LAZARD ARE ADVISORS DESCRIBED IN THIS CLAUSE (G)); PROVIDED THAT ANY FAILURE
TO COMPLY WITH THIS SECTION 5.01(G) SHALL NOT BE DEEMED TO HAVE OCCURRED SO LONG
AS THE LOAN PARTIES SHALL HAVE FILED A MOTION WITH THE BANKRUPTCY COURT TO
RETAIN A REPLACEMENT ADVISOR WITHIN 10 DAYS OF SUCH FAILURE.

 

77

--------------------------------------------------------------------------------


 


(H)           PRIORITY.  ACKNOWLEDGE PURSUANT TO SECTION 364(C)(1) OF THE
BANKRUPTCY CODE, THE OBLIGATIONS OF THE LOAN PARTIES HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS CONSTITUTE ALLOWED SUPERPRIORITY CLAIMS.


 


(I)            VALIDITY OF LOAN DOCUMENTS.  USE ITS COMMERCIALLY REASONABLE
EFFORTS TO OBJECT TO ANY APPLICATION MADE ON BEHALF OF ANY LOAN PARTY OR BY ANY
PERSON TO THE VALIDITY OF ANY LOAN DOCUMENT OR THE APPLICABILITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT OR WHICH SEEKS TO VOID, AVOID, LIMIT, OR
OTHERWISE ADVERSELY AFFECT THE SECURITY INTEREST CREATED BY OR IN ANY LOAN
DOCUMENT OR ANY PAYMENT MADE PURSUANT THERETO.


 


(J)            CASH MANAGEMENT SYSTEM.  MAINTAIN WITH THE ADMINISTRATIVE AGENT
AN ACCOUNT OR ACCOUNTS (I) TO BE USED BY THE BORROWER AND THE GUARANTORS AS
THEIR PRINCIPAL CONCENTRATION ACCOUNTS AND (II) INTO WHICH SHALL BE SWEPT OR
DEPOSITED, ON EACH BUSINESS DAY, ALL CASH OF THE BORROWER AND THE GUARANTORS IN
ALL OF THE OPERATING AND OTHER BANK ACCOUNTS OF THE BORROWER AND THE GUARANTORS
(OTHER THAN THE ACCOUNTS DESCRIBED IN THE PROVISO TO SECTION 5.01(K)) MAINTAINED
AT ANY INSTITUTION OTHER THAN CITIBANK; PROVIDED THAT THIS CLAUSE (II) SHALL NOT
APPLY TO ACCOUNTS IN WHICH THE AGGREGATE AMOUNT ON DEPOSIT FOR ALL SUCH ACCOUNTS
IS LESS THAN $500,000.


 


(K)           ACCOUNT CONTROL AGREEMENTS.  WITH RESPECT TO ALL LOCKBOXES AND
DEPOSIT ACCOUNTS OF EACH LOAN PARTY (OTHER THAN THOSE (FOR SO LONG AS CITIBANK
IS THE ADMINISTRATIVE AGENT HEREUNDER) MAINTAINED WITH CITIBANK), OBTAIN AND
DELIVER TO THE ADMINISTRATIVE AGENT, NO LATER THAN 10 DAYS FOLLOWING THE
EFFECTIVE DATE (OR SUCH LATER DATE AS THE ADMINISTRATIVE AGENT MAY REASONABLY
DETERMINE), ACCOUNT CONTROL AGREEMENTS IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER, THAT THIS
SECTION 5.01(K) SHALL NOT APPLY TO (I) PAYROLL ACCOUNTS, TRUST ACCOUNTS,
EMPLOYEE BENEFITS ACCOUNTS AND TAX ESCROW ACCOUNTS, IN EACH CASE MAINTAINED IN
THE ORDINARY COURSE OF BUSINESS, AND (II) DEPOSIT ACCOUNTS TO THE EXTENT THE
AGGREGATE AMOUNT ON DEPOSIT IN EACH SUCH DEPOSIT ACCOUNT DOES NOT EXCEED
$100,000 AT ANY TIME AND THE AGGREGATE AMOUNT ON DEPOSIT IN ALL SUCH DEPOSIT
ACCOUNTS DOES NOT EXCEED $500,000 AT ANY TIME.


 


(L)            MORTGAGES.  OBTAIN AND DELIVER TO THE ADMINISTRATIVE AGENT, NO
LATER THAN 45 DAYS FOLLOWING THE EFFECTIVE DATE (OR SUCH LATER DATE AS THE
ADMINISTRATIVE AGENT MAY REASONABLY DETERMINE), DULY EXECUTED MORTGAGES SUITABLE
FOR RECORDING WITH RESPECT TO ALL MATERIAL REAL PROPERTY AND SUCH OTHER
DOCUMENTS, INCLUDING A POLICY OR POLICIES OF TITLE INSURANCE ISSUED BY A
NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY, TOGETHER WITH SUCH ENDORSEMENTS,
COINSURANCE AND REINSURANCE AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, INSURING THE MORTGAGES AS VALID FIRST LIENS ON SUCH REAL PROPERTY, FREE
OF LIENS OTHER THAN THOSE PERMITTED UNDER SECTION 5.02(A), TOGETHER WITH SUCH
SURVEYS, ABSTRACTS, APPRAISALS AND LEGAL OPINIONS REQUIRED TO BE FURNISHED
PURSUANT TO THE TERMS OF THE MORTGAGES OR AS REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT.


 


(M)          ADDITIONAL GUARANTORS.  CAUSE EACH SUBSIDIARY THAT HEREAFTER
BECOMES PARTY TO A CASE TO EXECUTE A GUARANTY SUPPLEMENT WITHIN 10 DAYS OF
BECOMING PARTY THERETO; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE FOREGOING,
NO SUBSIDIARY WILL BE REQUIRED TO BECOME OR REMAIN A GUARANTOR OR PROVIDE OR
MAINTAIN A LIEN ON ANY OF ITS ASSETS AS SECURITY FOR ANY OF THE OBLIGATIONS
(A) IF SUCH SUBSIDIARY IS NOT A WHOLLY-OWNED SUBSIDIARY; OR (B) TO THE EXTENT
DOING SO WOULD (1) RESULT IN ANY MATERIAL ADVERSE TAX CONSEQUENCES OR (2) BE
PROHIBITED BY ANY APPLICABLE LAW.

 

78

--------------------------------------------------------------------------------


 


(N)           FURTHER ASSURANCES.


 

(I)            PROMPTLY UPON REQUEST BY ANY AGENT, OR ANY LENDER PARTY THROUGH
THE ADMINISTRATIVE AGENT, CORRECT, AND CAUSE EACH OF ITS SUBSIDIARIES PROMPTLY
TO CORRECT, ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN
DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF.

 

(II)           PROMPTLY UPON REQUEST BY ANY AGENT, OR ANY LENDER PARTY THROUGH
THE ADMINISTRATIVE AGENT, EXCEPT WITH RESPECT TO REAL PROPERTIES THAT ARE NOT
MATERIAL REAL PROPERTIES, DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD, RE-RECORD,
FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER ACTS, DEEDS,
CONVEYANCES, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST, TRUST DEEDS,
ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS THEREOF, TERMINATION
STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES, ASSURANCES AND OTHER
INSTRUMENTS AS ANY AGENT, OR ANY LENDER PARTY THROUGH THE ADMINISTRATIVE AGENT,
MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (A) CARRY OUT MORE
EFFECTIVELY THE PURPOSES OF THE LOAN DOCUMENTS, (B) TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S PROPERTIES, ASSETS, RIGHTS
OR INTERESTS TO THE LIENS NOW OR HEREAFTER REQUIRED TO BE COVERED BY ANY OF THE
COLLATERAL DOCUMENTS, (C) PERFECT AND MAINTAIN THE VALIDITY, EFFECTIVENESS AND
PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE LIENS REQUIRED TO BE
CREATED THEREUNDER AND (D) ASSURE, CONVEY, GRANT, ASSIGN, TRANSFER, PRESERVE,
PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE SECURED PARTIES THE RIGHTS GRANTED
OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE SECURED PARTIES UNDER ANY LOAN
DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED IN CONNECTION WITH ANY LOAN
DOCUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS OR IS TO BE A
PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO.

 

(III)          USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE TO BE DELIVERED
PROMPTLY TO THE ADMINISTRATIVE AGENT COPIES OF COLLATERAL ACCESS AGREEMENTS DULY
SIGNED BY ALL PARTIES THERETO WITH RESPECT TO ALL INVENTORY LOCATED AT A THIRD
PARTY PROCESSOR OR IN A LOCATION NOT OWNED BY A LOAN PARTY.

 

(IV)          CAUSE TO BE DELIVERED PROMPTLY TO THE ADMINISTRATIVE AGENT NO
LATER THAN 30 DAYS FOLLOWING THE EFFECTIVE DATE (OR SUCH LATER DATE AS THE
INITIAL LENDERS MAY REASONABLY DETERMINE) (A) SUCH FIELD AUDITS, ASSET
APPRAISALS AND SUCH OTHER REPORTS AS MAY REASONABLY BE REQUESTED BY THE
ADMINISTRATIVE AGENT, IN EACH CASE, IN FORM, SCOPE AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, (B) ENDORSEMENTS NAMING THE ADMINISTRATIVE AGENT, ON
BEHALF OF THE LENDERS, AS AN ADDITIONAL INSURED AND LOSS PAYEE UNDER ALL
INSURANCE POLICIES TO BE MAINTAINED WITH RESPECT TO THE PROPERTIES OF THE
BORROWER, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES FORMING PART OF THE
COLLATERAL, (C) FAVORABLE OPINIONS OF LOCAL COUNSEL TO GUARANTORS THAT ARE
REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE MATERIAL, WITH RESPECT
TO CUSTOMARY MATTERS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND (D) INFORMATION (WITH DETAILS REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT) SETTING FORTH, WITH RESPECT TO ANY PERCENTAGE OF
ANY VOTING FOREIGN STOCK OWNED BY ANY LOAN PARTY THAT IS NOT PLEDGED UNDER THIS
AGREEMENT TO THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES, THE
MATERIAL ADVERSE TAX CONSEQUENCES THAT WOULD RESULT TO THE BORROWER IF SUCH
PERCENTAGE OF SUCH VOTING FOREIGN STOCK WERE SO PLEDGED UNDER THIS AGREEMENT.

 


(O)           MAINTENANCE OF PROPERTIES, ETC.  MAINTAIN AND PRESERVE, AND CAUSE
EACH OF ITS SUBSIDIARIES TO MAINTAIN AND PRESERVE, ALL OF ITS MATERIAL
PROPERTIES THAT ARE USED OR USEFUL IN THE

 

79

--------------------------------------------------------------------------------


 


CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND
TEAR, CASUALTY AND CONDEMNATION EXCEPTED.


 


(P)           RATINGS.  CAUSE THE FACILITIES TO BE RATED BY S&P AND AN
ADDITIONAL NATIONAL RATING AGENCY NO LATER THAN 15 DAYS AFTER THE ENTRY OF THE
FINAL ORDER BY THE BANKRUPTCY COURT AND THEREAFTER AT ALL TIMES MAINTAIN RATINGS
OF THE FACILITIES BY S&P AND AN ADDITIONAL NATIONAL RATING AGENCY.


 

(r)            Monthly Conference Call.  Unless otherwise agreed by the
Administrative Agent, the Borrower shall host one or more conference calls or
meetings with the Lenders during each calendar month at times mutually agreed by
the Borrower and the Administrative Agent and upon reasonable advance notice to
the Administrative Agent.

 

Section 5.02  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:

 


(A)           LIENS.  INCUR, CREATE, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY
ASSET OF THE BORROWER OR ANY OF ITS SUBSIDIARIES NOW OWNED OR HEREAFTER ACQUIRED
BY ANY OF THE BORROWER OR THE GUARANTORS, OTHER THAN: (I) LIENS LISTED ON
SCHEDULE 4.01(U); (II) PERMITTED LIENS; (III) LIENS ON ASSETS OF FOREIGN
SUBSIDIARIES TO SECURE DEBT PERMITTED BY SECTION 5.02(B)(VI); (IV) LIENS IN
FAVOR OF THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES GRANTED UNDER THE LOAN
DOCUMENTS; (V) LIENS IN CONNECTION WITH DEBT PERMITTED TO BE INCURRED PURSUANT
TO SECTION 5.02(B)(VII) SO LONG AS SUCH LIENS EXTEND SOLELY TO THE PROPERTY (AND
IMPROVEMENTS AND PROCEEDS OF SUCH PROPERTY) ACQUIRED WITH THE PROCEEDS OF SUCH
DEBT OR SUBJECT TO THE APPLICABLE CAPITALIZED LEASE; (VI) LIENS ON ASSETS OF
FOREIGN SUBSIDIARIES SECURING DEBT PERMITTED UNDER SECTION 5.02(B)(X);
(VII) LIENS (A) OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE UNIFORM
COMMERCIAL CODE ON ITEMS IN THE COURSE OF COLLECTION AND (B) ATTACHING TO
COMMODITY TRADING ACCOUNTS OR OTHER COMMODITIES BROKERAGE ACCOUNTS INCURRED IN
THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE; (VIII) LIENS
UPON SPECIFIC ITEMS OF INVENTORY OR OTHER GOODS AND PROCEEDS OF ANY PERSON
SECURING SUCH PERSON’S OBLIGATIONS IN RESPECT OF DOCUMENTARY LETTERS OF CREDIT,
LIENS ON DOCUMENTS OF TITLE IN RESPECT OF DOCUMENTARY LETTERS OF CREDIT OR
BANKER’S ACCEPTANCES ISSUES OR CREDIT FOR THE ACCOUNT OF SUCH PERSON TO
FACILITATE THE PURCHASE, SHIPMENT OR STORAGE OF SUCH INVENTORY OR OTHER GOODS;
AND (IX) LIENS GRANTED BY A NON-LOAN PARTY IN FAVOR OF ANY LOAN PARTY.


 


(B)           DEBT.  CONTRACT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
DEBT, OR PERMIT ANY OF ITS SUBSIDIARIES TO CONTRACT, CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY DEBT, EXCEPT FOR (I) DEBT UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; (II) SURVIVING DEBT AND ANY DEBT EXTENDING THE MATURITY OF, OR
REFUNDING OR REFINANCING, IN WHOLE OR IN PART, ANY SURVIVING DEBT; PROVIDED THAT
THE TERMS OF ANY SUCH EXTENDING, REFUNDING OR REFINANCING DEBT, AND OF ANY
AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT ISSUED IN CONNECTION THEREWITH, ARE
OTHERWISE PERMITTED BY THE LOAN DOCUMENTS; PROVIDED FURTHER THAT THE PRINCIPAL
AMOUNT OF SUCH SURVIVING DEBT SHALL NOT BE INCREASED ABOVE THE PRINCIPAL AMOUNT
THEREOF (TOGETHER WITH FEES AND EXPENSES IN CONNECTION WITH SUCH EXTENSION,
REFUNDING OR REFINANCING) OUTSTANDING IMMEDIATELY PRIOR TO SUCH EXTENSION,
REFUNDING OR REFINANCING, AND THE DIRECT AND CONTINGENT OBLIGORS THEREFOR SHALL
NOT BE CHANGED, AS A RESULT OF OR IN CONNECTION WITH SUCH EXTENSION, REFUNDING
OR REFINANCING; AND PROVIDED FURTHER THAT THE TERMS RELATING TO PRINCIPAL
AMOUNT, AMORTIZATION, MATURITY, COLLATERAL (IF ANY) AND SUBORDINATION (IF ANY),
AND OTHER MATERIAL TERMS TAKEN AS A WHOLE, OF ANY SUCH EXTENDING, REFUNDING OR
REFINANCING DEBT, AND OF ANY AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT ISSUED
IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN ANY MATERIAL RESPECT TO THE
LOAN PARTIES OR THE LENDER PARTIES THAN THE TERMS OF ANY AGREEMENT OR INSTRUMENT
GOVERNING THE SURVIVING DEBT BEING

 

80

--------------------------------------------------------------------------------


 


EXTENDED, REFUNDED OR REFINANCED AND THE INTEREST RATE APPLICABLE TO ANY SUCH
EXTENDING, REFUNDING OR REFINANCING DEBT DOES NOT EXCEED THE THEN APPLICABLE
MARKET INTEREST RATE; (III) DEBT ARISING FROM INVESTMENTS AMONG THE BORROWER AND
ITS SUBSIDIARIES THAT ARE PERMITTED HEREUNDER; (IV) DEBT IN RESPECT OF CUSTOMARY
OVERDRAFT PROTECTION AND NETTING SERVICES AND RELATED LIABILITIES ARISING FROM
TREASURY, DEPOSITORY AND CASH MANAGEMENT SERVICES IN THE ORDINARY COURSE OF
BUSINESS; (V) DEBT CONSISTING OF GUARANTEE OBLIGATIONS PERMITTED BY
SECTION 5.02(C); (VI) DEBT OF FOREIGN SUBSIDIARIES OWING TO THIRD PARTIES IN AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT NOT IN EXCESS OF $10,000,000 AT ANY TIME
OUTSTANDING; (VII) DEBT (OTHER THAN DEBT OF FOREIGN SUBSIDIARIES) CONSTITUTING
PURCHASE MONEY DEBT AND CAPITALIZED LEASE OBLIGATIONS (NOT OTHERWISE INCLUDED IN
SUBCLAUSE (II) ABOVE) IN AN AGGREGATE OUTSTANDING AMOUNT NOT IN EXCESS OF
$10,000,000; (VIII) (A) DEBT (OTHER THAN DEBT OF FOREIGN SUBSIDIARIES) IN
RESPECT OF HEDGE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO
PROTECT AGAINST FLUCTUATIONS IN INTEREST RATES, FOREIGN EXCHANGE RATES AND
COMMODITY PRICES AND (B) DEBT (OTHER THAN DEBT OF FOREIGN SUBSIDIARIES) ARISING
ON AND AFTER THE PETITION DATE UNDER THE CASH MANAGEMENT AGREEMENTS, PROVIDED
THAT THE AGGREGATE AMOUNT OF DEBT UNDER THIS CLAUSE (VIII) SHALL NOT EXCEED
$10,000,000 AT ANY TIME OUTSTANDING; (IX) DEBT WHICH MAY BE DEEMED TO EXIST
PURSUANT TO ANY SURETY BONDS, APPEAL BONDS OR SIMILAR OBLIGATIONS INCURRED IN
CONNECTION WITH ANY JUDGMENT NOT CONSTITUTING AN EVENT OF DEFAULT; (X) DEBT OF
FOREIGN SUBSIDIARIES ARISING UNDER ANY EUROPEAN RECEIVABLES FINANCING OR ANY
OTHER RECEIVABLES FACTORING OR OTHER SECURITIZATION PROGRAMS, IN AN AGGREGATE
PRINCIPAL AMOUNT FOR ALL SUCH FINANCINGS NOT TO EXCEED €100,000,000 AT ANY TIME
OUTSTANDING (FOR PURPOSES OF THIS CLAUSE (X), THE “PRINCIPAL AMOUNT” OF A
RECEIVABLES FACTORING OR OTHER SECURITIZATION PROGRAM SHALL MEAN THE AMOUNT
INVESTED BY INVESTORS THAT ARE NOT AFFILIATES OF THE BORROWER AND PAID TO THE
BORROWER OR ITS SUBSIDIARIES, AS REDUCED BY THE AGGREGATE AMOUNTS RECEIVED BY
SUCH INVESTORS FROM THE PAYMENT OF RECEIVABLES AND APPLIED TO REDUCE SUCH
INVESTED AMOUNTS); AND (XI) DEBT NOT OTHERWISE PERMITTED HEREUNDER IN AN
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF $5,000,000.


 


(C)           GUARANTEES AND OTHER LIABILITIES.  CONTRACT, CREATE, INCUR, ASSUME
OR PERMIT TO EXIST, OR PERMIT ANY SUBSIDIARY TO CONTRACT, CREATE, ASSUME OR
PERMIT TO EXIST, ANY GUARANTEE OBLIGATIONS, EXCEPT (I) FOR ANY GUARANTY OF DEBT
OR OTHER OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR IF THE BORROWER OR SUCH
GUARANTOR COULD HAVE INCURRED SUCH DEBT OR OBLIGATIONS UNDER THIS AGREEMENT,
(II) BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS, (III) GUARANTEE OBLIGATIONS CONSTITUTING
INVESTMENTS OF THE BORROWER AND ITS SUBSIDIARIES PERMITTED HEREUNDER AND
(IV) (A) GUARANTEE OBLIGATIONS UNDER THE LETTER AGREEMENT DATED FEBRUARY 25,
2009 BETWEEN THE BORROWER AND MEDIOFACTORING SPA IN EFFECT AS OF THE DATE HEREOF
(AS SUCH AGREEMENT MAY HEREAFTER BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED, SO LONG AS THE TERMS THEREOF ARE NOT LESS FAVORABLE TO THE BORROWER
AND THE LENDERS THAN AS IN EFFECT ON THE DATE HEREOF (EXCEPT THAT THE PERMITTED
MODIFICATIONS OF THE PRIMARY OBLIGATIONS (AS DEFINED IN THE DEFINITION OF
“GUARANTEED OBLIGATIONS”) GUARANTEED UNDER SUCH LETTER AGREEMENT ARE PERMITTED)
AND (B) ANY OTHER SUPPORT ARRANGEMENTS SUPPORTING DEBT PERMITTED UNDER
SECTION 5.02(B)(X) THAT ARE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REQUIRED LENDERS.


 


(D)           CHAPTER 11 CLAIMS.  IN RESPECT OF ANY LOAN PARTY, INCUR, CREATE,
ASSUME, SUFFER TO EXIST OR PERMIT ANY OTHER SUPERPRIORITY CLAIM THAT IS PARI
PASSU WITH OR SENIOR TO THE CLAIMS OF THE AGENTS AND THE SECURED PARTIES AGAINST
THE BORROWER AND THE GUARANTORS EXCEPT WITH RESPECT TO THE CARVE-OUT AND LIENS
DESCRIBED IN CLAUSES (A) THROUGH (D) OF SECTION 9.08(A)(II).


 


(E)           DIVIDENDS; CAPITAL STOCK.  DECLARE OR PAY, DIRECTLY OR INDIRECTLY,
ANY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION, REDEMPTION, REPURCHASE OR PAYMENT,
WHETHER IN CASH, PROPERTY, SECURITIES OR A COMBINATION THEREOF, WITH RESPECT TO
(WHETHER BY REDUCTION OF CAPITAL OR OTHERWISE)

 

81

--------------------------------------------------------------------------------


 


ANY SHARES OF CAPITAL STOCK (OR ANY OPTIONS, WARRANTS, RIGHTS OR OTHER EQUITY
SECURITIES OR AGREEMENTS RELATING TO ANY CAPITAL STOCK) OF THE BORROWER, OR SET
APART ANY SUM FOR THE AFORESAID PURPOSES.


 


(F)            TRANSACTIONS WITH AFFILIATES.  ENTER INTO OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENTER INTO ANY TRANSACTION WITH ANY AFFILIATE, OTHER THAN ON
TERMS AND CONDITIONS AT LEAST AS FAVORABLE TO THE BORROWER OR SUCH SUBSIDIARY AS
WOULD REASONABLY BE OBTAINED AT THAT TIME IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE, EXCEPT FOR THE FOLLOWING:
(I) ANY TRANSACTION BETWEEN ANY LOAN PARTY AND ANY OTHER LOAN PARTY OR BETWEEN
ANY NON-LOAN PARTY AND ANY OTHER NON-LOAN PARTY; (II) ANY TRANSACTION BETWEEN
ANY LOAN PARTY AND ANY NON-LOAN PARTY THAT IS AT LEAST AS FAVORABLE TO SUCH LOAN
PARTY AS WOULD REASONABLY BE OBTAINED AT THAT TIME IN A COMPARABLE ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE; (III) ANY TRANSACTION
EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THE LOAN DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, INVESTMENTS PERMITTED UNDER SECTION 5.02(G); (IV) CUSTOMARY
FEES AND OTHER BENEFITS TO OFFICERS, DIRECTORS, MANAGERS AND EMPLOYEES OF THE
BORROWER AND ITS SUBSIDIARIES; (V) REASONABLE AND CUSTOMARY EMPLOYMENT AND
SEVERANCE ARRANGEMENTS WITH OFFICERS AND EMPLOYEES OF THE BORROWER AND ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; OR (VI) TRANSACTIONS PURSUANT
TO CONTRACTUAL OBLIGATIONS OR ARRANGEMENTS IN EXISTENCE ON THE PETITION DATE.


 


(G)           INVESTMENTS.  MAKE OR HOLD, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, ANY INVESTMENT IN ANY PERSON, EXCEPT FOR (I) INVESTMENTS DESCRIBED IN
SECTION 4.01(S); (II) INVESTMENTS IN CASH EQUIVALENTS (AND OTHER CUSTOMARY CASH
EQUIVALENTS ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION) AND
INVESTMENTS BY FOREIGN SUBSIDIARIES IN SECURITIES AND DEPOSITS SIMILAR IN NATURE
TO CASH EQUIVALENTS AND CUSTOMARY IN THE APPLICABLE JURISDICTION; (III) ADVANCES
AND LOANS EXISTING ON THE PETITION DATE AMONG THE BORROWER AND THE SUBSIDIARIES
(INCLUDING ANY REFINANCINGS OR EXTENSIONS THEREOF BUT EXCLUDING ANY INCREASES
THEREOF OR ANY FURTHER ADVANCES OF ANY KIND IN CONNECTION THEREWITH);
(IV) INVESTMENTS OR INTERCOMPANY LOANS OR ADVANCES MADE ON OR AFTER THE PETITION
DATE (A) BY ANY LOAN PARTY TO OR IN ANY OTHER LOAN PARTY, (B) BY ANY NON-LOAN
PARTY TO OR IN ANY LOAN PARTY (SO LONG AS ANY INDEBTEDNESS OWING BY A LOAN PARTY
TO A NON-LOAN PARTY IS SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN
FULL OF THE OBLIGATIONS ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT) OR
(C) BY ANY NON-LOAN PARTY TO OR IN ANY OTHER NON-LOAN PARTY; (V) INVESTMENTS
(A) RECEIVED IN SATISFACTION OR PARTIAL SATISFACTION THEREOF FROM FINANCIALLY
TROUBLED ACCOUNT DEBTORS OR IN CONNECTION WITH THE SETTLEMENT OF DELINQUENT
ACCOUNTS AND DISPUTES WITH CUSTOMERS AND SUPPLIERS, OR (B) RECEIVED  IN
SETTLEMENT OF DEBTS CREATED IN THE ORDINARY COURSE OF BUSINESS AND OWING TO THE
BORROWER OR ANY SUBSIDIARY OR IN SATISFACTION OF JUDGMENTS; (VI) INVESTMENTS
(A) IN THE FORM OF DEPOSITS, PREPAYMENTS AND OTHER CREDITS TO SUPPLIERS MADE IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICES, (B) IN THE FORM
OF EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS, OR (C) IN THE
FORM OF PREPAID EXPENSES AND DEPOSITS TO OTHER PERSONS IN THE ORDINARY COURSE OF
BUSINESS; (VII) INVESTMENTS MADE IN ANY PERSON TO THE EXTENT SUCH INVESTMENT
REPRESENTS THE NON-CASH PORTION OF CONSIDERATION RECEIVED FOR AN ASSET
DISPOSITION PERMITTED UNDER THE TERMS OF THE LOAN DOCUMENTS; (VIII) INVESTMENTS
CONSTITUTING GUARANTIES PERMITTED PURSUANT TO SECTION 5.02(C)(I), (II) OR
(IV) ABOVE; (IX) LOANS AND ADVANCES TO EMPLOYEES, DIRECTORS AND OFFICERS OF THE
BORROWER AND ITS SUBSIDIARIES (I) REQUIRED BY APPLICABLE EMPLOYMENT LAWS OR
(II) OTHERWISE IN THE ORDINARY COURSE OF BUSINESS FOR TRAVEL, BUSINESS, RELATED
ENTERTAINMENT, RELOCATION, AS PART OF A RECRUITMENT OR RETENTION PLAN AND
RELATED EXPENSES IN AN AGGREGATE PRINCIPAL AMOUNT OUTSTANDING NOT TO EXCEED
$500,000; (X) HEDGE AGREEMENTS AND CASH MANAGEMENT AGREEMENTS ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS AND OTHERWISE PERMITTED UNDER THIS AGREEMENT;
(XI) INVESTMENTS BY ANY FOREIGN SUBSIDIARY THROUGH THE LICENSING, CONTRIBUTION
OR TRANSACTIONS THAT ECONOMICALLY RESULT IN A CONTRIBUTION IN KIND OF
INTELLECTUAL PROPERTY RIGHTS PURSUANT TO JOINT VENTURE ARRANGEMENTS, IN EACH
CASE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE;
PROVIDED THAT, IN THE CASE

 

82

--------------------------------------------------------------------------------


 


OF THIS CLAUSE (XI), IN THE EVENT ANY NON-LOAN PARTY BECOMES A LOAN PARTY, ALL
SUCH INVESTMENTS MADE BY SUCH PERSON AND OUTSTANDING ON THE DATE SUCH PERSON
BECOMES A LOAN PARTY SHALL CONTINUE TO BE PERMITTED UNDER THIS
SECTION 5.02(G)(XI); (XII) INVESTMENTS IN THE FORM OF INTERCOMPANY LOANS BY ANY
LOAN PARTY TO ANY FOREIGN SUBSIDIARY NOT TO EXCEED $7,500,000 IN THE AGGREGATE
AT ANY TIME OUTSTANDING; (XIII) INVESTMENTS MADE BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES IN JOINT VENTURES THAT ARE NOT SUBSIDIARIES TO THE EXTENT SUCH
INVESTMENTS ARE REQUIRED TO BE MADE BY THE BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE, UNDER BINDING AGREEMENTS AS IN EFFECT ON THE DATE HEREOF, IN EACH
CASE DESCRIBED ON SCHEDULE 5.02(G); PROVIDED THAT THE AGGREGATE AMOUNT OF
INVESTMENTS UNDER THIS CLAUSE (XIII) SHALL NOT EXCEED $6,000,000; AND (XIV)
INVESTMENTS MADE IN CHEMTURA RECEIVABLES LLC ON THE EFFECTIVE DATE SOLELY TO
EXTENT NECESSARY FOR THE REPAYMENT ON THE EFFECTIVE DATE OF OBLIGATIONS UNDER
THE EXISTING RECEIVABLES FACILITY AND THE RECEIVABLES ASSETS REPURCHASED BY SUCH
REPAYMENT.


 


(H)           DISPOSITION OF ASSETS.  SELL OR OTHERWISE DISPOSE OF, OR PERMIT
ANY OF ITS SUBSIDIARIES TO SELL OR OTHERWISE DISPOSE OF, ANY ASSETS (INCLUDING,
WITHOUT LIMITATION, THE EQUITY INTERESTS IN ANY SUBSIDIARY) EXCEPT (I) SALES OR
OTHER DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF ITS BUSINESS; (II) IN
A TRANSACTION AUTHORIZED BY SECTION 5.02(L); (III) IN TRANSACTIONS BETWEEN OR
AMONG THE LOAN PARTIES OR BETWEEN OR AMONG THE NON-LOAN PARTIES;
(IV) DISPOSITIONS OF OBSOLETE OR WORN-OUT TOOLS, EQUIPMENT OR OTHER PROPERTY NO
LONGER USED OR USEFUL IN BUSINESS AND SALES OF INTELLECTUAL PROPERTY DETERMINED
TO BE UNECONOMICAL, NEGLIGIBLE OR OBSOLETE; (V) LICENSES AND SUB-LICENSES OF
INTELLECTUAL PROPERTY INCURRED IN THE ORDINARY COURSE OF BUSINESS;
(VI) DISPOSITIONS MADE IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION WITH ANY
INVESTMENT PERMITTED UNDER SECTION 5.02(G)(II), (V) OR (VI) ABOVE; (VII) LEASES
OF REAL PROPERTY; (VIII) EQUITY ISSUANCES BY ANY SUBSIDIARY TO THE BORROWER OR
ANY OTHER SUBSIDIARY TO THE EXTENT SUCH EQUITY ISSUANCE CONSTITUTES AN
INVESTMENT PERMITTED UNDER SECTION 5.02(G)(IV) ABOVE; (IX) TRANSFERS OF
RECEIVABLES AND RECEIVABLES RELATED ASSETS OR ANY INTEREST THEREIN BY ANY
FOREIGN SUBSIDIARY IN CONNECTION WITH ANY FACTORING OR SIMILAR ARRANGEMENT,
SUBJECT TO COMPLIANCE WITH SECTIONS 5.02(A)(VI) AND 5.02(B)(VI) ABOVE; (X) OTHER
SALES, LEASES, TRANSFERS OR DISPOSITIONS OF ASSETS FOR FAIR VALUE IN AN
AGGREGATE AMOUNT NOT TO EXCEED $10,000,000 IN THE PERIOD COMMENCING THE
EFFECTIVE DATE AND ENDING ON THE MATURITY DATE SO LONG AS (A) IN THE CASE OF ANY
SALE OR OTHER DISPOSITION, NOT LESS THAN 75% OF THE CONSIDERATION IS CASH AND
(B) NO DEFAULT OR EVENT OF DEFAULT EXISTS IMMEDIATELY BEFORE OR AFTER GIVING
EFFECT TO ANY SUCH SALE, LEASE, TRANSFER OR OTHER DISPOSITION; (XI) TRANSFERS OF
PROPERTY THAT IS THE SUBJECT OF A CASUALTY EVENT; (XII) SALES OR DISPOSITIONS BY
THE FOREIGN SUBSIDIARIES OF ASSETS OR OTHER PROPERTY THAT DO NOT EXCEED
$10,000,000 IN THE AGGREGATE; (XIII) SALES OR DISPOSITIONS OF PROPERTY IN THE
ORDINARY COURSE OF BUSINESS TO THE EXTENT THAT (A) SUCH PROPERTY IS EXCHANGED
FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR REPLACEMENT PROPERTY IN
SUBSTANTIALLY THE SAME LOCATION OR (B) THE PROCEEDS OF SUCH SALE OR DISPOSITION
ARE PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;
PROVIDED THAT, IN EACH CASE, THE PROCEEDS OF SUCH SALE OR DISPOSITION ARE
RETAINED AND APPLIED BY THE ENTITY MAKING THE SALE OR DISPOSITION TO PURCHASE
SUCH REPLACEMENT PROPERTY; (XIV) DISPOSITIONS OF CASH AND ISSUANCE OF EQUITY
INTERESTS SOLELY TO CONSUMMATE INVESTMENTS PERMITTED UNDER SECTION 5.02(G)(IV),
(IX), (XI), (XII) OR (XIII); AND (XV) DISPOSITIONS OF PROPERTY MADE OR DEEMED
MADE SOLELY BECAUSE LIENS PERMITTED UNDER SECTION 5.02(A) ON SUCH PROPERTY ARE
GRANTED.


 


(I)            NATURE OF BUSINESS.  ENGAGE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
ENGAGE IN ANY MATERIAL LINE OF BUSINESS SUBSTANTIALLY DIFFERENT FROM ITS
BUSINESS AS CONDUCTED AT OR PRIOR TO THE PETITION DATE OR RELATED BUSINESSES
(EXCEPT AS REQUIRED BY THE BANKRUPTCY CODE), IT BEING UNDERSTOOD THAT
TRANSACTIONS PERMITTED BY SECTIONS BY 5.02(A), 5.02(B), 5.02(C), 5.02(D),
5.02(E), 5.02(F) AND 5.02(G) AND DISCONTINUING OPERATIONS EXPRESSLY IDENTIFIED
AS OPERATIONS TO BE DISCONTINUED IN THE FORECAST DELIVERED PURSUANT TO
SECTION 3.01(A)(VIII) OR IN THE DIP BUDGET SHALL NOT CONSTITUTE A BREACH OF THE
FOREGOING.

 

83

--------------------------------------------------------------------------------


 


(J)            LIMITATION ON PREPAYMENTS AND CANCELLATION OF DEBT AND
PRE-PETITION OBLIGATIONS.  EXCEPT AS OTHERWISE ALLOWED PURSUANT TO THE INTERIM
ORDER, THE FINAL ORDER OR ANY ORDER OF THE BANKRUPTCY COURT AND APPROVED BY THE
REQUIRED LENDERS, (I) MAKE ANY PAYMENT OR PREPAYMENT OR REDEMPTION OR
ACQUISITION FOR VALUE (INCLUDING, WITHOUT LIMITATION, BY WAY OF DEPOSITING WITH
THE TRUSTEE WITH RESPECT THERETO MONEY OR SECURITIES BEFORE DUE FOR THE PURPOSE
OF PAYING WHEN DUE) OR ANY CANCELLATION OR OTHER RETIREMENT OF ANY PRE-PETITION
DEBT OR OTHER PRE-PETITION DATE OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR
OTHER THAN REFINANCINGS OTHERWISE PERMITTED BY THIS AGREEMENT, (II) PAY ANY
INTEREST ON ANY PRE-PETITION DEBT OF THE BORROWER OR GUARANTOR (WHETHER IN CASH,
IN KIND SECURITIES OR OTHERWISE), OR (III) MAKE ANY PAYMENT OR CREATE OR PERMIT
ANY LIEN PURSUANT TO SECTION 361 OF THE BANKRUPTCY CODE (OR PURSUANT TO ANY
OTHER PROVISION OF THE BANKRUPTCY CODE AUTHORIZING ADEQUATE PROTECTION) ON
PROPERTY OF THE LOAN PARTIES, OR APPLY TO THE COURT FOR THE AUTHORITY TO DO ANY
OF THE FOREGOING; PROVIDED THAT (X) THE BORROWER MAY MAKE PAYMENTS FOR
ADMINISTRATIVE EXPENSES THAT ARE ALLOWED AND PAYABLE UNDER SECTIONS 330 AND 331
OF THE BANKRUPTCY CODE, (Y) THE BORROWER MAY PREPAY THE OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND MAKE PAYMENTS PERMITTED BY THE FIRST DAY ORDERS, AND (Z) THE
BORROWER MAY MAKE PAYMENTS TO SUCH OTHER CLAIMANTS AND IN SUCH AMOUNTS AS MAY BE
CONSENTED TO BY THE INITIAL LENDERS AND APPROVED BY THE BANKRUPTCY COURT.  IN
ADDITION, NO LOAN PARTY SHALL PERMIT ANY OF ITS SUBSIDIARIES TO MAKE ANY
PAYMENT, REDEMPTION OR ACQUISITION ON BEHALF OF SUCH LOAN PARTY WHICH SUCH LOAN
PARTY IS PROHIBITED FROM MAKING UNDER THE PROVISIONS OF THIS SUBSECTION (J).


 


(K)           CAPITAL EXPENDITURES.  MAKE, OR PERMIT ANY OF ITS SUBSIDIARIES TO
MAKE, ANY CAPITAL EXPENDITURES THAT WOULD CAUSE THE AGGREGATE OF ALL SUCH
CAPITAL EXPENDITURES MADE BY THE BORROWER AND ITS SUBSIDIARIES (I) TO EXCEED
(A) $11,000,000 FOR THE FISCAL QUARTER ENDING JUNE 30, 2009, (B) $21,000,000 FOR
THE FISCAL QUARTER ENDING SEPTEMBER 30, 2009, OR (C) $24,000,000 FOR EACH
SUBSEQUENT FISCAL QUARTER, OR (II) DURING THE PERIOD FROM THE EFFECTIVE DATE TO
THE TERMINATION DATE TO EXCEED $75,000,000.


 


(L)            MERGERS.  MERGE INTO OR CONSOLIDATE WITH ANY PERSON OR PERMIT ANY
PERSON TO MERGE INTO IT, EXCEPT (I) FOR MERGERS OR CONSOLIDATION CONSTITUTING
PERMITTED INVESTMENTS UNDER SECTION 5.02(G) OR ASSET DISPOSITIONS PERMITTED
PURSUANT TO SECTION 5.02(H), (II) MERGERS, CONSOLIDATIONS, LIQUIDATIONS OR
DISSOLUTIONS (A) BY ANY LOAN PARTY (OTHER THAN THE BORROWER) WITH OR INTO ANY
OTHER LOAN PARTY, OR (B) BY ANY NON-LOAN PARTY WITH OR INTO ANY OTHER NON-LOAN
PARTY; PROVIDED THAT, IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION, THE
PERSON FORMED BY OR SURVIVING SUCH MERGER OR CONSOLIDATION SHALL BE A WHOLLY
OWNED SUBSIDIARY OF THE BORROWER, AND PROVIDED FURTHER THAT IN THE CASE OF ANY
SUCH MERGER OR CONSOLIDATION (X) TO WHICH THE BORROWER IS A PARTY, THE PERSON
FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE THE BORROWER AND (Y) TO WHICH A
LOAN PARTY (OTHER THAN THE BORROWER) IS A PARTY (OTHER THAN A MERGER OR
CONSOLIDATION MADE IN ACCORDANCE WITH SUBCLAUSE (D) ABOVE), THE PERSON FORMED BY
SUCH MERGER OR CONSOLIDATION SHALL BE A LOAN PARTY; AND (III) THE DISSOLUTION,
LIQUIDATION OR WINDING UP OF ANY SUBSIDIARY OF THE BORROWER, PROVIDED THAT SUCH
DISSOLUTION, LIQUIDATION OR WINDING UP WOULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT AND THE ASSETS OF THE PERSON SO DISSOLVED, LIQUIDATED
OR WOUND-UP ARE DISTRIBUTED TO THE BORROWER OR TO A LOAN PARTY OR IF SUCH ENTITY
IS A FOREIGN SUBSIDIARY, THE PERSONS HOLDING THE EQUITY INTERESTS OF SUCH
SUBSIDIARY.


 


(M)          AMENDMENTS OF CONSTITUTIVE DOCUMENTS.  AMEND (I) ITS CONSTITUTIVE
DOCUMENTS EXCEPT FOR AMENDMENTS THAT COULD NOT ADVERSELY AFFECT THE INTERESTS OF
THE LENDERS OR (II) ANY OF THE MATERIAL CONTRACTS, EXCEPT FOR AMENDMENTS THAT
WOULD NOT REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE INTERESTS OF
THE LENDERS.

 

84

--------------------------------------------------------------------------------


 


(N)           ACCOUNTING CHANGES.  WITHOUT THE CONSENT OF THE ADMINISTRATIVE
AGENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED), MAKE OR PERMIT ANY CHANGES
IN (I) ACCOUNTING POLICIES OR REPORTING PRACTICES, EXCEPT AS PERMITTED OR
REQUIRED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, OR (II) ITS FISCAL YEAR.


 


(O)           PAYMENT RESTRICTIONS AFFECTING SUBSIDIARIES.  DIRECTLY OR
INDIRECTLY, ENTER INTO OR ALLOW TO EXIST, OR ALLOW ANY SUBSIDIARY TO ENTER INTO
OR ALLOW TO EXIST, ANY AGREEMENT OR ARRANGEMENT PROHIBITING OR CONDITIONING THE
ABILITY OF THE BORROWER OR ANY SUCH SUBSIDIARY TO (I) CREATE OR ASSUME ANY LIEN
UPON ANY OF ITS PROPERTY OR ASSETS, (II) PAY DIVIDENDS TO, OR REPAY OR PREPAY
ANY DEBT OWED TO, ANY LOAN PARTY, (III) MAKE LOANS OR ADVANCES TO, OR OTHER
INVESTMENTS IN, ANY LOAN PARTY, OR (IV) TRANSFER ANY OF ITS ASSETS TO ANY LOAN
PARTY, OTHER THAN (A) ANY SUCH AGREEMENT WITH OR IN FAVOR OF THE ADMINISTRATIVE
AGENT OR THE LENDERS; (B) IN CONNECTION WITH (1) ANY AGREEMENT EVIDENCING ANY
LIENS PERMITTED PURSUANT TO SECTION 5.02(A)(III), (V), (VI), (VII) OR (VIII) (SO
LONG AS (X) IN THE CASE OF AGREEMENTS EVIDENCING LIENS PERMITTED UNDER
SECTION 5.02(A)(III), SUCH PROHIBITIONS OR CONDITIONS ARE CUSTOMARY FOR SUCH
LIENS AND THE OBLIGATIONS THEY SECURE AND (Y) IN THE CASE OF AGREEMENTS
EVIDENCING LIENS PERMITTED UNDER SECTION 5.02(A)(V), (VI), (VII) OR (VIII), SUCH
PROHIBITIONS OR CONDITIONS RELATE SOLELY TO THE ASSETS THAT ARE THE SUBJECT OF
SUCH LIENS) OR (2) ANY DEBT PERMITTED TO BE INCURRED UNDER SECTIONS 5.02(B)(II),
(VI), (VII), OR (VIII) ABOVE (SO LONG AS (X) IN THE CASE OF AGREEMENTS
EVIDENCING DEBT PERMITTED UNDER SECTION 5.02(B)(VI), SUCH PROHIBITIONS OR
CONDITIONS ARE CUSTOMARY FOR SUCH DEBT AND (Y) IN THE CASE OF AGREEMENTS
EVIDENCING DEBT PERMITTED UNDER SECTION 5.02(B)(VII) OR (VIII), SUCH
PROHIBITIONS OR CONDITIONS ARE LIMITED TO THE ASSETS SECURING SUCH DEBT);
(C) ANY AGREEMENT SETTING FORTH CUSTOMARY RESTRICTIONS ON THE SUBLETTING,
ASSIGNMENT OR TRANSFER OF ANY PROPERTY OR ASSET THAT IS A LEASE, LICENSE,
CONVEYANCE OR CONTRACT OF SIMILAR PROPERTY OR ASSETS; (D) ANY RESTRICTION OR
ENCUMBRANCE IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO BY THE
BORROWER OR ANY SUBSIDIARY FOR THE DISPOSITION OF ANY OF ITS PROPERTY OR ASSETS
SO LONG AS SUCH DISPOSITION IS OTHERWISE PERMITTED UNDER THE LOAN DOCUMENTS;
(E) ANY SUCH AGREEMENT IMPOSED IN CONNECTION WITH CONSIGNMENT AGREEMENTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS; (F) ANY AGREEMENT IN EXISTENCE ON THE
PETITION DATE; (G) ANY AGREEMENT IN EXISTENCE AT THE TIME A SUBSIDIARY IS
ACQUIRED SO LONG AS SUCH AGREEMENT WAS NOT ENTERED INTO IN CONTEMPLATION OF SUCH
ACQUISITION; (H) RESTRICTIONS ON CASH OR OTHER DEPOSITS IMPOSED BY CUSTOMERS
UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; AND
(I) CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENT OF ANY AGREEMENT ENTERED INTO IN
THE ORDINARY COURSE OF BUSINESS.


 


(P)           SALES AND LEASE BACKS.  EXCEPT AS SET FORTH ON SCHEDULE 5.02(P),
(I) BECOME OR REMAIN LIABLE AS LESSEE OR AS A GUARANTOR OR OTHER SURETY WITH
RESPECT TO ANY LEASE OF ANY PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED
(A) WHICH SUCH LOAN PARTY HAS SOLD OR TRANSFERRED OR IS TO SELL OR TRANSFER TO
ANY OTHER PERSON (OTHER THAN ANOTHER LOAN PARTY) OR (B) WHICH SUCH LOAN PARTY
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE AS ANY OTHER PROPERTY WHICH
HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY A LOAN PARTY TO ANY PERSON (OTHER
THAN ANOTHER LOAN PARTY) IN CONNECTION WITH SUCH LEASE, OR (II) CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY OBLIGATIONS AS LESSEE UNDER OPERATING LEASES OR
AGREEMENTS TO LEASE HAVING AN ORIGINAL TERM OF ONE YEAR OR MORE THAT WOULD CAUSE
THE DIRECT AND CONTINGENT LIABILITIES OF THE BORROWER AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS, IN RESPECT OF ALL SUCH OBLIGATIONS TO EXCEED $50,000,000
PAYABLE IN ANY PERIOD OF 12 CONSECUTIVE MONTHS.


 


(Q)           SPECULATIVE TRANSACTIONS.  ENGAGE, OR PERMIT ANY OF ITS
SUBSIDIARIES TO ENGAGE, IN ANY INTEREST RATE, COMMODITY, HEDGE, CURRENCY OR
FUTURE CONTRACT OR SIMILAR SPECULATIVE TRANSACTION, EXCEPT FOR HEDGE
TRANSACTIONS FOR THE SOLE PURPOSE OF RISK MANAGEMENT OF FLUCTUATIONS IN INTEREST
RATES, EXCHANGE RATES AND COMMODITY PRICES IN THE NORMAL COURSE OF BUSINESS AND
CONSISTENT WITH INDUSTRY PRACTICE.

 

85

--------------------------------------------------------------------------------


 


SECTION 5.03  REPORTING REQUIREMENTS. SO LONG AS ANY ADVANCE SHALL REMAIN
UNPAID, ANY LETTER OF CREDIT SHALL BE OUTSTANDING AND NOT CASH COLLATERALIZED OR
ANY LENDER PARTY SHALL HAVE ANY COMMITMENT HEREUNDER, THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT:


 


DEFAULT NOTICE.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN THREE BUSINESS DAYS
AFTER ANY LOAN PARTY OR ANY RESPONSIBLE OFFICER THEREOF HAS KNOWLEDGE OF THE
OCCURRENCE OF EACH DEFAULT OR WITHIN FIVE BUSINESS DAYS AFTER ANY LOAN PARTY OR
ANY RESPONSIBLE OFFICER THEREOF HAS KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT,
DEVELOPMENT OR OCCURRENCE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT
CONTINUING ON THE DATE OF SUCH STATEMENT, A STATEMENT OF A RESPONSIBLE OFFICER
(OR PERSON PERFORMING SIMILAR FUNCTIONS) OF THE BORROWER SETTING FORTH DETAILS
OF SUCH DEFAULT OR OTHER EVENT AND THE ACTION THAT THE BORROWER HAS TAKEN AND
PROPOSES TO TAKE WITH RESPECT THERETO.


 


(B)           MONTHLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
30 DAYS AFTER THE END OF EACH OF THE FIRST TWO MONTHS OF EACH FISCAL QUARTER, A
CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF
SUCH MONTH, AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER
AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS MONTH
AND ENDING WITH THE END OF SUCH MONTH, AND CONSOLIDATED STATEMENTS AND CASH
FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END
OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH MONTH, SETTING FORTH
(I) IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE FORECAST DELIVERED
PURSUANT TO SECTION 3.01(A)(VIII) AND (II) IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE CORRESPONDING MONTH OF THE IMMEDIATELY PRECEDING FISCAL YEAR,
ALL IN REASONABLE DETAIL AND DULY CERTIFIED BY A RESPONSIBLE OFFICER OF THE
BORROWER.


 


(C)           QUARTERLY FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 40 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL
YEAR (OR (X) IN RESPECT OF THE FISCAL QUARTER ENDING MARCH 31, 2009, WITHIN 60
DAYS AFTER THE END OF EACH SUCH QUARTER OR (Y) OR SUCH EARLIER DATE AS THE
BORROWER MAY BE REQUIRED BY THE SEC TO DELIVER ITS FORM 10-Q), A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH
QUARTER, AND CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER
AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING AT THE END OF THE PREVIOUS
QUARTER AND ENDING WITH THE END OF SUCH QUARTER, AND CONSOLIDATED STATEMENTS OF
INCOME CASH FLOWS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD COMMENCING
AT THE END OF THE PREVIOUS FISCAL YEAR AND ENDING WITH THE END OF SUCH QUARTER,
SETTING FORTH, IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR
THE CORRESPONDING PERIOD OF THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL IN
REASONABLE DETAIL AND DULY CERTIFIED (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS) BY A RESPONSIBLE OFFICER OF THE BORROWER AS HAVING BEEN PREPARED IN
ACCORDANCE WITH GAAP, TOGETHER WITH A CERTIFICATE OF SAID OFFICER STATING THAT
NO DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS
CONTINUING, A STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT THE
BORROWER HAS TAKEN AND PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER WITH A
SCHEDULE IN FORM REASONABLY SATISFACTORY TO THE INITIAL LENDERS OF THE
COMPUTATIONS USED IN DETERMINING, AS OF THE END OF SUCH FISCAL QUARTER,
COMPLIANCE WITH THE COVENANTS CONTAINED IN SECTIONS 5.02(K) AND 5.04; PROVIDED
THAT, IN THE EVENT OF ANY CHANGE IN GAAP USED IN THE PREPARATION OF SUCH
FINANCIAL STATEMENTS, THE BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE
DETERMINATION OF COMPLIANCE WITH SECTIONS 5.02(K) AND 5.04, A STATEMENT OF
RECONCILIATION CONFORMING SUCH FINANCIAL STATEMENTS TO GAAP.


 


(D)           ANNUAL FINANCIALS.  AS SOON AS AVAILABLE AND IN ANY EVENT NO LATER
THAN 90 DAYS FOLLOWING THE END OF THE FISCAL YEAR, A COPY OF THE ANNUAL AUDIT
REPORT FOR SUCH FISCAL YEAR, INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF
THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
CONSOLIDATED STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, IN EACH CASE ACCOMPANIED BY (A) AN OPINION OF
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING ACCEPTABLE TO THE
INITIAL LENDERS AND (B) A

 

86

--------------------------------------------------------------------------------


 


CERTIFICATE OF A RESPONSIBLE OFFICER OF THE BORROWER STATING THAT NO DEFAULT HAS
OCCURRED AND IS CONTINUING OR, IF A DEFAULT HAS OCCURRED AND IS CONTINUING, A
STATEMENT AS TO THE NATURE THEREOF AND THE ACTION THAT THE BORROWER HAS TAKEN
AND PROPOSES TO TAKE WITH RESPECT THERETO, TOGETHER WITH A SCHEDULE IN FORM
REASONABLY SATISFACTORY TO THE INITIAL LENDERS OF THE COMPUTATIONS USED IN
DETERMINING, AS OF THE END OF SUCH FISCAL YEAR, COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTIONS 5.02(K) AND 5.04; PROVIDED THAT, IN THE EVENT OF ANY
CHANGE IN GAAP USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE
BORROWER SHALL ALSO PROVIDE, IF NECESSARY FOR THE DETERMINATION OF COMPLIANCE
WITH SECTION 5.02(K) AND 5.04, A STATEMENT OF RECONCILIATION CONFORMING SUCH
FINANCIAL STATEMENTS TO GAAP.


 


(E)           BUDGET VARIANCE REPORT.  NO LATER THAN THE LAST BUSINESS DAY OF
EACH CALENDAR WEEK (COMMENCING WITH THE CALENDAR WEEK STARTING IMMEDIATELY AFTER
THE EFFECTIVE DATE), A BUDGET VARIANCE REPORT AS OF THE END OF THE IMMEDIATELY
PRECEDING CALENDAR WEEK.


 


(F)            DIP BUDGET SUPPLEMENT.  NO LATER THAN THE LAST BUSINESS DAY OF
EACH CALENDAR MONTH, AND ON ANY OTHER DATE ON WHICH THE BORROWER MAY DELIVER THE
SAME TO THE BANKRUPTCY COURT, A SUPPLEMENT TO THE DIP BUDGET SETTING FORTH ON A
WEEKLY BASIS FOR THE NEXT THIRTEEN WEEKS (COMMENCING WITH THE IMMEDIATELY
SUCCEEDING CALENDAR WEEK) AN UPDATED FORECAST OF THE INFORMATION CONTAINED IN
THE DIP BUDGET FOR SUCH PERIOD AND A WRITTEN SET OF SUPPORTING ASSUMPTIONS, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE REQUIRED LENDERS.


 


(G)           ERISA EVENTS AND ERISA REPORTS.  PROMPTLY AND IN ANY EVENT WITHIN
10 BUSINESS DAYS AFTER ANY LOAN PARTY OR ANY ERISA AFFILIATE KNOWS OR HAS REASON
TO KNOW THAT ANY ERISA EVENT HAS OCCURRED WITH RESPECT TO AN ERISA PLAN, A
STATEMENT OF A RESPONSIBLE OFFICER OF THE BORROWER DESCRIBING SUCH ERISA EVENT
AND THE ACTION, IF ANY, THAT SUCH LOAN PARTY OR SUCH ERISA AFFILIATE HAS TAKEN
AND PROPOSES TO TAKE WITH RESPECT THERETO, ON THE DATE ANY RECORDS, DOCUMENTS OR
OTHER INFORMATION MUST BE FURNISHED TO THE PBGC WITH RESPECT TO ANY ERISA PLAN
PURSUANT TO SECTION 4010 OF ERISA, A COPY OF SUCH RECORDS, DOCUMENTS AND
INFORMATION.


 


(H)           PLAN TERMINATIONS.  PROMPTLY AND IN ANY EVENT WITHIN TWO BUSINESS
DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA AFFILIATE, COPIES OF
EACH NOTICE FROM THE PBGC STATING ITS INTENTION TO TERMINATE ANY ERISA PLAN OR
TO HAVE A TRUSTEE APPOINTED TO ADMINISTER ANY ERISA PLAN.


 


(I)            ACTUARIAL REPORTS.  PROMPTLY UPON RECEIPT THEREOF BY ANY LOAN
PARTY OR ANY ERISA AFFILIATE, A COPY OF THE ANNUAL ACTUARIAL VALUATION REPORT
FOR EACH PLAN THE FUNDED CURRENT LIABILITY PERCENTAGE (AS DEFINED IN
SECTION 302(D)(8) OF ERISA) OF WHICH IS LESS THAN 90% OR THE UNFUNDED CURRENT
LIABILITY OF WHICH EXCEEDS $5,000,000.


 


(J)            MULTIEMPLOYER PLAN NOTICES.  PROMPTLY AND IN ANY EVENT WITHIN
FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY LOAN PARTY OR ANY ERISA
AFFILIATE FROM THE SPONSOR OF A MULTIEMPLOYER PLAN, COPIES OF EACH NOTICE
CONCERNING (I) THE IMPOSITION OF WITHDRAWAL LIABILITY BY ANY SUCH MULTIEMPLOYER
PLAN, (II) THE REORGANIZATION OR TERMINATION, WITHIN THE MEANING OF TITLE IV OF
ERISA, OF ANY SUCH MULTIEMPLOYER PLAN OR (III) THE AMOUNT OF LIABILITY INCURRED,
OR THAT MAY BE INCURRED, BY SUCH LOAN PARTY OR ANY ERISA AFFILIATE IN CONNECTION
WITH ANY EVENT DESCRIBED IN CLAUSE (I) OR (II) ABOVE.


 


(K)           LITIGATION.  PROMPTLY AFTER THE COMMENCEMENT THEREOF, NOTICE OF
EACH UNSTAYED ACTION, SUIT, INVESTIGATION, LITIGATION AND PROCEEDING BEFORE ANY
COURT OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, AFFECTING ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES THAT (I) COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE

 

87

--------------------------------------------------------------------------------


 


EFFECT OR (II) PURPORTS TO AFFECT THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(L)            SECURITIES REPORTS.  PROMPTLY AFTER THE SENDING OR FILING
THEREOF, COPIES OF ALL PROXY STATEMENTS, FINANCIAL STATEMENTS AND REPORTS THAT
THE BORROWER SENDS TO ITS PUBLIC STOCKHOLDERS, COPIES OF ALL REGULAR, PERIODIC
AND SPECIAL REPORTS, AND ALL REGISTRATION STATEMENTS, THAT THE BORROWER FILES
WITH THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY THAT
MAY BE SUBSTITUTED THEREFOR, OR WITH ANY NATIONAL SECURITIES EXCHANGE AND COPIES
OF ALL PRIVATE PLACEMENT OR OFFERING MEMORANDA PURSUANT TO WHICH SECURITIES OF
ANY LOAN PARTY THAT ARE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT ARE
PROPOSED TO BE ISSUED AND SOLD THEREBY; PROVIDED THAT SUCH DOCUMENTS MAY BE MADE
AVAILABLE BY POSTING ON THE BORROWER’S WEBSITE.


 


(M)          ENVIRONMENTAL CONDITIONS.  PROMPTLY AFTER THE ASSERTION OR
OCCURRENCE THEREOF, NOTICE OF ANY ENVIRONMENTAL ACTION AGAINST OR OF ANY
NON-COMPLIANCE BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES WITH ANY
ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT WOULD REASONABLY BE EXPECTED TO
(I) HAVE A MATERIAL ADVERSE EFFECT OR (II) CAUSE ANY OF ITS REAL PROPERTY TO BE
SUBJECT TO ANY RESTRICTIONS ON OWNERSHIP, OCCUPANCY, USE OR TRANSFERABILITY
UNDER ANY ENVIRONMENTAL LAW THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(N)           BANKRUPTCY PLEADINGS, ETC.  WITHIN FIVE DAYS AFTER THE SAME IS
AVAILABLE, COPIES OF ALL PLEADINGS, MOTIONS, APPLICATIONS, JUDICIAL INFORMATION,
FINANCIAL INFORMATION AND OTHER DOCUMENTS FILED BY OR ON BEHALF OF ANY OF THE
LOAN PARTIES WITH THE BANKRUPTCY COURT IN THE CASES, OR DISTRIBUTED BY OR ON
BEHALF OF ANY OF THE LOAN PARTIES TO THE COMMITTEE OR ANY OFFICIAL COMMITTEE
APPOINTED IN THE CASES AND, WITHIN FIVE DAYS AFTER THE SAME ARE FILED, PROVIDING
COPIES OF SAME TO THE INITIAL LENDERS AND COUNSEL FOR ADMINISTRATIVE AGENT;
PROVIDED THAT SUCH DOCUMENTS MAY BE MADE AVAILABLE (AND SHALL BE DEEMED MADE
AVAILABLE) BY POSTING ON A WEBSITE MAINTAINED BY THE BORROWER, AND IDENTIFIED TO
THE LENDERS, IN CONNECTION WITH THE CASES.


 


(O)           OTHER INFORMATION.  SUCH OTHER INFORMATION RESPECTING THE
BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS, PERFORMANCE,
PROPERTIES OR PROSPECTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AS ANY
LENDER PARTY (THROUGH THE ADMINISTRATIVE AGENT) OR THE ADMINISTRATIVE AGENT MAY
FROM TIME TO TIME REASONABLY REQUEST.


 


(P)           BORROWING BASE CERTIFICATE.  A BORROWING BASE CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT F AS OF THE DATE REQUIRED TO BE DELIVERED
OR SO REQUESTED, IN EACH CASE WITH SUPPORTING DOCUMENTATION, WHICH SHALL BE
FURNISHED TO THE INITIAL LENDERS:  (I) AS SOON AS AVAILABLE AND IN ANY EVENT
PRIOR TO THE INITIAL BORROWING TO BE MADE AFTER THE DATE OF ENTRY OF THE FINAL
ORDER, (II) AFTER SUCH INITIAL BORROWING, (A) ON OR BEFORE THE LAST BUSINESS DAY
OF EACH CALENDAR WEEK, WHICH WEEKLY BORROWING BASE CERTIFICATE SHALL REFLECT THE
ELIGIBLE RECEIVABLES UPDATED AS OF THE END OF THE BUSINESS DAY PRECEDING THE
DATE OF SUCH DELIVERY AND (B) ON OR BEFORE THE LAST BUSINESS DAY OF EACH
TWO-WEEK PERIOD, WHICH BIWEEKLY BORROWING BASE CERTIFICATE SHALL REFLECT THE
INVENTORY UPDATED AS OF THE END OF THE BUSINESS DAY PRECEDING THE DATE OF SUCH
DELIVERY, CERTIFIED BY A RESPONSIBLE OFFICER; PROVIDED THAT NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE BORROWER SHALL BE PERMITTED TO DELIVER AN
UPDATED BORROWING BASE CERTIFICATE ON ANY BUSINESS DAY, WHICH BORROWING BASE
CERTIFICATE SHALL REFLECT THE ELIGIBLE RECEIVABLES AND INVENTORY UPDATED AS OF
THE END OF THE PRECEDING BUSINESS DAY, CERTIFIED BY A RESPONSIBLE OFFICER, AND
(III) IF AT ANY TIME AFTER THE FINAL TERM ADVANCE DATE THE AVAILABILITY SHALL BE
LESS THAN $75,000,000, OR IF REASONABLY REQUESTED BY THE INITIAL LENDERS AT ANY
OTHER TIME WHEN THE INITIAL LENDERS REASONABLY BELIEVE THAT THE THEN EXISTING
BORROWING BASE CERTIFICATE IS MATERIALLY INACCURATE, AS SOON AS REASONABLY
AVAILABLE AFTER SUCH TIME OR SUCH REQUEST, IN EACH CASE WITH SUPPORTING
DOCUMENTATION AS THE INITIAL LENDERS MAY REASONABLY REQUEST.

 

88

--------------------------------------------------------------------------------


 

Section 5.04  Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit shall be outstanding and not Cash Collateralized or any
Lender Party shall have any Commitment hereunder, the Borrower will:

 


(A)           MINIMUM EBITDA.  MAINTAIN CONSOLIDATED EBITDA OF THE BORROWER AND
ITS SUBSIDIARIES FOR THE PERIOD SET FORTH BELOW AS AT THE LAST DAY OF EACH
CALENDAR MONTH NOT LESS THAN THE AMOUNT SET FORTH BELOW FOR SUCH PERIOD, AS
DETERMINED FOR SUCH PERIOD THEN ENDED:

 

Month

 

Period then Ended

 

EBITDA

 

 

 

 

 

 

 

March 2009

 

1 month

 

$

-15,000,000

 

 

 

 

 

 

 

April 2009

 

2 months

 

$

-8,000,000

 

 

 

 

 

 

 

May 2009

 

3 months

 

$

3,000,000

 

 

 

 

 

 

 

June 2009

 

4 months

 

$

30,000,000

 

 

 

 

 

 

 

July 2009

 

5 months

 

$

53,000,000

 

 

 

 

 

 

 

August 2009

 

6 months

 

$

77,000,000

 

 

 

 

 

 

 

September 2009

 

7 months

 

$

93,000,000

 

 

 

 

 

 

 

October 2009

 

8 months

 

$

107,000,000

 

 

 

 

 

 

 

November 2009

 

9 months

 

$

125,000,000

 

 

 

 

 

 

 

December 2009

 

10 months

 

$

150,000,000

 

 

 

 

 

 

 

January 2010

 

11 months

 

$

171,000,000

 

 

 

 

 

 

 

February 2010

 

12 months

 

$

193,000,000

 

 


(B)           MINIMUM AVAILABILITY.  NOT PERMIT AVAILABILITY TO BE LESS THAN
$40,000,000 ON ANY BUSINESS DAY AFTER THE FINAL TERM ADVANCE DATE.


 


(C)           COMPLIANCE WITH BUDGET.  NOT PERMIT VARIANCE FROM THE DIP BUDGET
OF ACTUAL CASH FLOW (EXCLUDING FROM THE CALCULATION THEREOF PAYMENTS FOR
(X) PURCHASES OF RAW MATERIALS AND (Y) PROFESSIONAL FEES NOT ATTRIBUTABLE TO ANY
LITIGATION) OF THE BORROWER ON A CONSOLIDATED BASIS TO EXCEED, FOR ANY TESTING
PERIOD FOR ANY CALENDAR WEEK (COMMENCING WITH THE WEEK THAT FIRST ENDS AFTER THE
30TH DAY FOLLOWING THE EFFECTIVE DATE) (I) ENDING DURING THE PERIOD FROM THE
EFFECTIVE DATE UNTIL THE FINAL TERM ADVANCE DATE, 10% OF THE AMOUNT SET FORTH IN
THE DIP BUDGET FOR SUCH NON-EXCLUDED CASH FLOWS FOR SUCH TESTING PERIOD, AND
(II) ENDING AFTER THE FINAL TERM ADVANCE DATE, 20% OF THE AMOUNT SET FORTH IN
THE DIP BUDGET FOR SUCH NON-EXCLUDED CASH FLOWS FOR SUCH TESTING PERIOD.

 

89

--------------------------------------------------------------------------------


 


ARTICLE VI

EVENTS OF DEFAULT


 

Section 6.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY ADVANCE OR ANY
UNREIMBURSED DRAWING WITH RESPECT TO ANY LETTER OF CREDIT WHEN THE SAME SHALL
BECOME DUE AND PAYABLE OR ANY LOAN PARTY SHALL FAIL TO MAKE ANY PAYMENT OF
INTEREST ON ANY ADVANCE OR ANY OTHER PAYMENT UNDER ANY LOAN DOCUMENT WITHIN TWO
BUSINESS DAYS AFTER THE SAME BECOMES DUE AND PAYABLE; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY (OR ANY OF
ITS OFFICERS) UNDER OR IN CONNECTION WITH ANY LOAN DOCUMENT SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(C)           ANY LOAN PARTY SHALL FAIL TO PERFORM OR OBSERVE (I) ANY TERM,
COVENANT OR AGREEMENT CONTAINED IN SECTION 2.14, 5.01(A) (WITH RESPECT TO THE
LOAN PARTIES), 5.01(C), 5.01(F), 5.02, 5.03 (OTHER THAN SUBSECTIONS (E), (F),
(L) AND (N) OF SECTION 5.03) OR 5.04, (II) ANY TERM, COVENANT OR AGREEMENT
CONTAINED IN SECTION 5.03(E) OR (F), IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR
ONE BUSINESS DAY, OR (III) ANY TERM, COVENANT OR AGREEMENT (OTHER THAN THOSE
LISTED IN CLAUSES (I) AND (II) ABOVE) CONTAINED IN ARTICLE V HEREOF, IF SUCH
FAILURE SHALL REMAIN UNREMEDIED FOR 10 DAYS; OR


 


(D)           ANY LOAN PARTY SHALL FAIL TO PERFORM ANY OTHER TERM, COVENANT OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED
IF SUCH FAILURE SHALL REMAIN UNREMEDIED FOR 20 DAYS; OR


 


(E)           (I) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL FAIL TO PAY
ANY PRINCIPAL OF, PREMIUM OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT
OF ONE OR MORE ITEMS OF DEBT ARISING AFTER THE PETITION DATE OF THE LOAN PARTIES
AND THEIR SUBSIDIARIES (EXCLUDING DEBT OUTSTANDING HEREUNDER) THAT IS
OUTSTANDING IN AN AGGREGATE PRINCIPAL OR NOTIONAL AMOUNT (OR, IN THE CASE OF ANY
HEDGE AGREEMENT, AN AGREEMENT VALUE) OF AT LEAST $10,000,000 WHEN THE SAME
BECOMES DUE AND PAYABLE (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND OR OTHERWISE), AND SUCH FAILURE SHALL CONTINUE AFTER THE
APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN THE AGREEMENTS OR INSTRUMENTS
RELATING TO ALL SUCH DEBT; OR (II) ANY OTHER EVENT SHALL OCCUR OR CONDITION
SHALL EXIST UNDER THE AGREEMENTS OR INSTRUMENTS RELATING TO ONE OR MORE ITEMS OF
DEBT ARISING AFTER THE PETITION DATE OF THE LOAN PARTIES AND THEIR SUBSIDIARIES
(EXCLUDING DEBT OUTSTANDING HEREUNDER) THAT IS OUTSTANDING IN AN AGGREGATE
PRINCIPAL OR NOTIONAL AMOUNT OF AT LEAST $10,000,000, AND SUCH OTHER EVENT OR
CONDITION SHALL CONTINUE AFTER THE APPLICABLE GRACE PERIOD, IF ANY, SPECIFIED IN
ALL SUCH AGREEMENTS OR INSTRUMENTS, IF THE EFFECT OF SUCH EVENT OR CONDITION IS
TO ACCELERATE, OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF SUCH DEBT OR
OTHERWISE TO CAUSE, OR TO PERMIT THE HOLDER THEREOF TO CAUSE, SUCH DEBT TO
MATURE; OR (III) ONE OR MORE ITEMS OF DEBT ARISING AFTER THE PETITION DATE OF
THE LOAN PARTIES AND THEIR SUBSIDIARIES (EXCLUDING DEBT OUTSTANDING HEREUNDER)
THAT IS OUTSTANDING IN AN AGGREGATE PRINCIPAL OR NOTIONAL AMOUNT (OR, IN THE
CASE OF ANY HEDGE AGREEMENT, AN AGREEMENT VALUE) OF AT LEAST $10,000,000 SHALL
BE DECLARED TO BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID OR REDEEMED (OTHER
THAN BY A REGULARLY SCHEDULED OR REQUIRED PREPAYMENT OR REDEMPTION), PURCHASED
OR DEFEASED, OR AN OFFER TO PREPAY, REDEEM, PURCHASE OR DEFEASE SUCH DEBT SHALL
BE REQUIRED TO BE MADE, IN EACH CASE PRIOR TO THE STATED MATURITY THEREOF; OR

 

90

--------------------------------------------------------------------------------


 


(F)            ONE OR MORE FINAL, NON-APPEALABLE JUDGMENTS OR ORDERS FOR THE
PAYMENT OF MONEY IN EXCESS OF $10,000,000 IN THE AGGREGATE AT ANY TIME, AS AN
ADMINISTRATIVE EXPENSE OF THE KIND SPECIFIED IN SECTION 503(B) OF THE BANKRUPTCY
CODE SHALL BE RENDERED AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES AND
ENFORCEMENT PROCEEDINGS SHALL HAVE BEEN COMMENCED, BUT NOT STAYED, BY ANY
CREDITOR UPON SUCH JUDGMENT OR ORDER; OR


 


(G)           ONE OR MORE NONMONETARY JUDGMENTS OR ORDERS SHALL BE RENDERED
AGAINST ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES THAT IS REASONABLY LIKELY TO
HAVE A MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY PERIOD OF 10 CONSECUTIVE
DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR ORDER, BY REASON OF
A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN EFFECT; OR


 


(H)           ANY PROVISION OF ANY LOAN DOCUMENT AFTER DELIVERY THEREOF PURSUANT
TO ARTICLE III SHALL FOR ANY REASON CEASE TO BE VALID AND BINDING ON OR
ENFORCEABLE AGAINST ANY LOAN PARTY INTENDED TO BE A PARTY TO IT, OR ANY SUCH
LOAN PARTY SHALL SO STATE IN WRITING; OR


 


(I)            ANY COLLATERAL DOCUMENT AFTER DELIVERY THEREOF PURSUANT TO
ARTICLE III SHALL FOR ANY REASON (OTHER THAN PURSUANT TO THE TERMS THEREOF)
CEASE TO CREATE A VALID AND PERFECTED LIEN ON AND SECURITY INTEREST IN THE
COLLATERAL PURPORTED TO BE COVERED THEREBY; OR


 


(J)            THE BORROWER OR ANY OF ITS ERISA AFFILIATES SHALL INCUR, OR SHALL
BE REASONABLY LIKELY TO INCUR LIABILITY AS A RESULT OF ONE OR MORE OF THE
FOLLOWING:  (I) THE OCCURRENCE OF ANY ERISA EVENT; (II) THE PARTIAL OR COMPLETE
WITHDRAWAL OF THE BORROWER OR ANY OF ITS ERISA AFFILIATES FROM A MULTIEMPLOYER
PLAN; OR (III) THE REORGANIZATION OR TERMINATION OF A MULTIEMPLOYER PLAN,
EXCEPT, IN EACH CASE, (A) ANY LIABILITY THAT IS REASONABLY EXPECTED TO BE
TREATED AS A GENERAL UNSECURED CLAIM IN THE CASES AND COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT AND (B) OTHER LIABILITIES NOT
GREATER THAN $10,000,000 IN THE AGGREGATE; OR


 


(K)           ANY OF THE CASES CONCERNING THE BORROWER OR GUARANTORS SHALL BE
DISMISSED OR CONVERTED TO A CASE UNDER CHAPTER 7 OF THE BANKRUPTCY CODE OR ANY
LOAN PARTY SHALL FILE A MOTION OR OTHER PLEADING OR SUPPORT A MOTION OR OTHER
PLEADING FILED BY ANY OTHER PERSON SEEKING THE DISMISSAL OF ANY OF THE CASES
CONCERNING THE BORROWER OR GUARANTORS UNDER SECTION 1112 OF THE BANKRUPTCY CODE
OR OTHERWISE; A TRUSTEE UNDER CHAPTER 7 OR CHAPTER 11 OF THE BANKRUPTCY CODE, A
RESPONSIBLE OFFICER OR AN EXAMINER WITH ENLARGED POWERS RELATING TO THE
OPERATION OF THE BUSINESS (POWERS BEYOND THOSE SET FORTH IN SECTION
1106(A)(3) AND (4) OF THE BANKRUPTCY CODE) UNDER SECTION 1106(B) OF THE
BANKRUPTCY CODE SHALL BE APPOINTED IN ANY OF THE CASES AND SUCH ORDER SHALL NOT
BE REVERSED OR VACATED WITHIN 30 DAYS AFTER THE ENTRY THEREOF; OR ANY LOAN PARTY
SHALL FILE A MOTION OR OTHER PLEADING OR SHALL CONSENT TO A MOTION OR OTHER
PLEADING FILED BY ANY OTHER PERSON SEEKING ANY OF THE FOREGOING;


 


(L)            THE EXISTENCE OF ANY OTHER SUPERPRIORITY CLAIM (OTHER THAN THE
CARVE-OUT) IN ANY OF THE CASES WHICH IS PARI PASSU WITH OR SENIOR TO THE CLAIMS
OF THE ADMINISTRATIVE AGENT AND THE LENDERS AGAINST THE BORROWER OR ANY
GUARANTOR HEREUNDER, OR THERE SHALL ARISE OR BE GRANTED ANY SUCH PARI PASSU OR
SENIOR SUPERPRIORITY CLAIM (OTHER THAN THE CARVE-OUT); OR


 


(M)          THE BANKRUPTCY COURT SHALL ENTER AN ORDER OR ORDERS GRANTING RELIEF
FROM THE AUTOMATIC STAY APPLICABLE UNDER SECTION 362 OF THE BANKRUPTCY CODE TO
THE HOLDER OR HOLDERS OF ANY SECURITY INTEREST TO PROCEED AGAINST, INCLUDING
FORECLOSURE (OR THE GRANTING OF A DEED IN LIEU OF FORECLOSURE OR THE LIKE) ON,
ANY ASSETS OF ANY OF THE BORROWER OR THE GUARANTORS THAT HAVE A VALUE IN EXCESS
OF $10,000,000 IN THE AGGREGATE, PROVIDED THAT THIS SUBSECTION (M) SHALL NOT
APPLY TO ANY ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY PURSUANT TO WHICH A
CREDITOR EXERCISES VALID SETOFF

 

91

--------------------------------------------------------------------------------


 


RIGHTS PURSUANT TO SECTION 553 OF THE BANKRUPTCY CODE, THE INTERIM ORDER, THE
FINAL ORDER, THE FIRST DAY ORDERS, PURSUANT TO SECTION 5.02(J), IN CONNECTION
WITH ANY LIEN PERMITTED PURSUANT TO SECTION 5.02(A)(II) THROUGH (V) OR IN
CONNECTION WITH ANY LIEN IN EXISTENCE ON THE PETITION DATE ON CASH COLLATERAL
SECURING A PERFORMANCE OBLIGATION (OTHER THAN INDEBTEDNESS FOR BORROWED MONEY);
OR


 


(N)                                 (I) THE FILING OF ANY MOTION SEEKING AN
ORDER OF THE BANKRUPTCY COURT (OR ANY OTHER COURT OF COMPETENT JURISDICTION)
(A) REVERSING, AMENDING, STAYING FOR A PERIOD IN EXCESS OF 10 DAYS OR VACATING
THE FINAL ORDER, (B) WITHOUT THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND
LENDER PARTIES, OTHERWISE AMENDING, SUPPLEMENTING OR MODIFYING THE FINAL ORDER
IN A MANNER THAT IS ADVERSE TO THE AGENTS AND THE LENDERS OR (C) TERMINATING THE
USE OF CASH COLLATERAL BY THE BORROWER OR THE GUARANTORS PURSUANT TO THE FINAL
ORDER; PROVIDED THAT SUCH EVENT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF SUCH
MOTION SHALL BE DISMISSED OR WITHDRAWN WITHIN 5 BUSINESS DAYS OF SUCH FILING AND
NO SUCH ORDER IS ENTERED BY THE BANKRUPTCY COURT AS A RESULT OF SUCH FILING; OR
ANY LOAN PARTY SHALL FILE A MOTION OR OTHER PLEADING OR SHALL CONSENT TO A
MOTION OR OTHER PLEADING FILED BY ANY OTHER PERSON SEEKING ANY OF THE FOREGOING;
OR


 

(ii) an order of the Bankruptcy Court (or any other court of competent
jurisdiction) shall be entered (A) reversing, amending, staying for a period in
excess of 10 days or vacating either of the DIP Financing Orders, (B) without
the written consent of the Administrative Agent and Lender Parties, otherwise
amending, supplementing or modifying either of the DIP Financing Orders in a
manner that is adverse to the Agents and the Lenders or (C) terminating the use
of cash collateral by the Borrower or the Guarantors pursuant to the DIP
Financing Orders; or

 


(O)                                 DEFAULT IN ANY MATERIAL RESPECT SHALL BE
MADE BY THE BORROWER OR ANY GUARANTOR IN THE DUE OBSERVANCE OR PERFORMANCE OF
ANY TERM OR CONDITION CONTAINED IN ANY DIP FINANCING ORDER; OR


 


(P)                                 A FINAL NON-APPEALABLE ORDER OF THE
BANKRUPTCY COURT SHALL BE ENTERED THAT PROVIDES FOR THE RECOVERY FROM ANY
PORTIONS OF THE COLLATERAL OF ANY COSTS OR EXPENSES OF PRESERVING OR DISPOSING
OF SUCH COLLATERAL UNDER SECTION 506(C) OF THE BANKRUPTCY CODE; OR ANY LOAN
PARTY SHALL BRING A MOTION IN THE CASES SEEKING, OR OTHERWISE CONSENT TO,
AUTHORITY FROM THE BANKRUPTCY COURT (I) TO RECOVER FROM ANY PORTIONS OF THE
COLLATERAL ANY COSTS OR EXPENSES OF PRESERVING OR DISPOSING OF SUCH COLLATERAL
UNDER SECTION 506(C) OF THE BANKRUPTCY CODE OR (II) TO EFFECT ANY OTHER ACTION
OR ACTIONS ADVERSE TO THE ADMINISTRATIVE AGENT OR LENDERS OR THEIR RIGHTS AND
REMEDIES HEREUNDER OR THEIR INTEREST IN THE COLLATERAL, EXCEPT TO THE EXTENT
SUCH ACTION (OR ACTIONS) IS AN INTEGRAL PART OF A TRANSACTION EXPRESSLY
PERMITTED UNDER THIS AGREEMENT;


 


(Q)                                 ANY LOAN PARTY SHALL BRING A MOTION IN THE
CASES: (I) TO OBTAIN WORKING CAPITAL FINANCING FROM ANY PERSON OTHER THAN
LENDERS UNDER SECTION 364(D) OF THE BANKRUPTCY CODE; OR (II) TO OBTAIN FINANCING
FOR SUCH LOAN PARTY FROM ANY PERSON OTHER THAN THE LENDERS UNDER SECTION
364(C) OF THE BANKRUPTCY CODE (OTHER THAN WITH RESPECT TO A FINANCING USED, IN
WHOLE OR PART, TO REPAY IN FULL THE OBLIGATIONS); OR (III) TO GRANT ANY LIEN
OTHER THAN THOSE PERMITTED UNDER SECTION 5.02(A) UPON OR AFFECTING ANY
COLLATERAL; OR (IV) TO USE CASH COLLATERAL OF THE ADMINISTRATIVE AGENT OR
LENDERS UNDER SECTION 363(C) OF THE BANKRUPTCY CODE WITHOUT THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS (AS PROVIDED IN SECTION 10.01), EXCEPT TO PAY
THE CARVE-OUT; OR


 


(R)                                    THE ENTRY OF THE FINAL ORDER SHALL NOT
HAVE OCCURRED WITHIN 40 DAYS OF THE ENTRY OF THE INTERIM ORDER; OR

 

92

--------------------------------------------------------------------------------


 


(S)                                  THE FILING OF A REORGANIZATION PLAN IN ANY
OF THE CASES THAT DOES NOT PROVIDE FOR THE INDEFEASIBLE PAYMENT IN FULL UPON
SUBSTANTIAL CONSUMMATION OF THE REORGANIZATION PLAN IN CASH OF ALL OBLIGATIONS
OWED UNDER THE LOAN DOCUMENTS TO THE LENDER PARTIES UNLESS OTHERWISE AGREED TO
BY THE LENDER PARTIES;


 


(T)                                    ANY PERSON SHALL CHALLENGE THE VALIDITY
OF ANY LOAN DOCUMENT OR THE APPLICABILITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT
OR SHALL SEEK TO VOID, AVOID, LIMIT, OR OTHERWISE ADVERSELY AFFECT THE SECURITY
INTEREST CREATED BY OR IN ANY LOAN DOCUMENT OR ANY PAYMENT MADE PURSUANT
THERETO; PROVIDED THAT IN THE CASE THAT SUCH CHALLENGE RELATES TO THE VALIDITY,
APPLICABILITY OR ENFORCEABILITY OF EITHER OF THE DIP FINANCING ORDERS OR
SECURITY INTERESTS CREATED BY OR IN EITHER OF THE DIP FINANCING ORDERS OR ANY
PAYMENT MADE PURSUANT THERETO, SUCH EVENT SHALL NOT CONSTITUTE AN EVENT OF
DEFAULT IF SUCH CHALLENGE SHALL BE DISMISSED OR WITHDRAWN WITHIN 5 BUSINESS DAYS
AND NONE OF SUCH VALIDITY, APPLICABILITY OR ENFORCEABILITY SHALL BE AFFECTED AND
NO SUCH SECURITY INTEREST OR PAYMENT SHALL BE ADVERSELY AFFECTED BY SUCH
CHALLENGE; OR


 


(U)                                 A CHANGE OF CONTROL SHALL OCCUR; OR


 


(V)                                 ANY NON-LOAN PARTY THAT IS A MATERIAL
SUBSIDIARY SHALL GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE, OR SHALL
ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY, OR SHALL MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR ANY PROCEEDING SHALL BE
INSTITUTED BY OR AGAINST ANY NON-LOAN PARTY THAT IS A MATERIAL SUBSIDIARY
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION,
WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT, PROTECTION, RELIEF, OR
COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY
OR REORGANIZATION OR RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR
RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER SIMILAR OFFICIAL FOR
IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE CASE OF ANY SUCH
PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT) THAT IS BEING
DILIGENTLY CONTESTED BY IT IN GOOD FAITH, EITHER SUCH PROCEEDING SHALL REMAIN
UNDISMISSED OR UNSTAYED FOR A PERIOD OF 30 DAYS OR ANY OF THE ACTIONS SOUGHT IN
SUCH PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE ENTRY OF AN ORDER FOR RELIEF
AGAINST, OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR
OFFICIAL FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL OCCUR; OR ANY
NON-LOAN PARTY THAT IS A MATERIAL SUBSIDIARY SHALL TAKE ANY CORPORATE ACTION TO
AUTHORIZE ANY OF THE ACTIONS SET FORTH ABOVE IN THIS SUBSECTION (V);


 

then, and in any such event, without further order of or application to the
Bankruptcy Court, the Administrative Agent (i) shall at the request, or may with
the consent, of the Required Lenders, by notice to the Borrower (with a copy to
counsel for the Committee and to the United States Trustee for the Southern
District of New York), declare the obligation of each Lender to make Advances
(other than Letter of Credit Advances by the Issuing Banks or a Lender pursuant
to Section 2.03(c) or 2.21(c)) and of the Issuing Banks to issue Letters of
Credit to be terminated, whereupon the same shall forthwith terminate,
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower (with a copy to counsel for the Committee and to the
United States Trustee for the Southern District of New York), declare the Notes,
all interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower, and (iii) shall at the
request, or may with the consent, of the Required Lenders, by five days’ notice
to the Borrower and subject to the Interim Order or the Final Order, as
applicable, (A) set-off amounts in the L/C Cash Collateral Account, or any other
accounts of the Loan Parties and apply such amounts to the Obligations of the
Loan Parties hereunder and under the other Loan Documents, and (B) exercise any
and all remedies against the Collateral under this Agreement, the Loan
Documents, the DIP Financing Orders, and applicable law available to the Agents
and the Lenders.

 

93

--------------------------------------------------------------------------------


 

Section 6.02  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to 105% of the aggregate Available
Amount of all Letters of Credit then outstanding.  If at any time the
Administrative Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the
Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such right and claim.

 


ARTICLE VII

THE AGENTS


 

Section 7.01  Appointment and Authorization of the Agents.  (a)  Each Lender
Party hereby irrevocably appoints Citibank to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 


(B)           EACH ISSUING BANK SHALL ACT ON BEHALF OF THE LENDERS WITH RESPECT
TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH,
AND EACH ISSUING BANK SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (I) PROVIDED
TO EACH AGENT IN THIS ARTICLE VII WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS
SUFFERED BY SUCH ISSUING BANK IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT
OR PROPOSED TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS
OF CREDIT PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “AGENT”
AS USED IN THIS ARTICLE VII INCLUDED SUCH ISSUING BANK WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (II) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH
ISSUING BANK.


 

Section 7.02  Administrative Agent Individually.  (a)  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender Party as any other Lender Party and may exercise the same
as though it were not the Administrative Agent and the term “Lender Party” or
“Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lender Parties.

 


(B)           EACH LENDER PARTY UNDERSTANDS THAT THE PERSON SERVING AS
ADMINISTRATIVE AGENT, ACTING IN ITS INDIVIDUAL CAPACITY, AND ITS AFFILIATES
(COLLECTIVELY, THE “AGENT’S GROUP”) ARE ENGAGED IN A WIDE RANGE OF FINANCIAL
SERVICES AND BUSINESSES (INCLUDING INVESTMENT MANAGEMENT, FINANCING, SECURITIES
TRADING, CORPORATE AND INVESTMENT BANKING AND RESEARCH) (SUCH SERVICES AND
BUSINESSES ARE COLLECTIVELY REFERRED TO IN THIS SECTION 7.02 AS “ACTIVITIES”)
AND MAY ENGAGE IN THE ACTIVITIES WITH OR ON BEHALF OF ONE

 

94

--------------------------------------------------------------------------------


 


OR MORE OF THE LOAN PARTIES OR THEIR RESPECTIVE AFFILIATES.  FURTHERMORE, THE
AGENT’S GROUP MAY, IN UNDERTAKING THE ACTIVITIES, ENGAGE IN TRADING IN FINANCIAL
PRODUCTS OR UNDERTAKE OTHER INVESTMENT BUSINESSES FOR ITS OWN ACCOUNT OR ON
BEHALF OF OTHERS (INCLUDING THE LOAN PARTIES AND THEIR AFFILIATES AND INCLUDING
HOLDING, FOR ITS OWN ACCOUNT OR ON BEHALF OF OTHERS, EQUITY, DEBT AND SIMILAR
POSITIONS IN THE BORROWER, ANOTHER LOAN PARTY OR THEIR RESPECTIVE AFFILIATES),
INCLUDING TRADING IN OR HOLDING LONG, SHORT OR DERIVATIVE POSITIONS IN
SECURITIES, LOANS OR OTHER FINANCIAL PRODUCTS OF ONE OR MORE OF THE LOAN PARTIES
OR THEIR AFFILIATES.  EACH LENDER PARTY UNDERSTANDS AND AGREES THAT IN ENGAGING
IN THE ACTIVITIES, THE AGENT’S GROUP MAY RECEIVE OR OTHERWISE OBTAIN INFORMATION
CONCERNING THE LOAN PARTIES OR THEIR AFFILIATES (INCLUDING INFORMATION
CONCERNING THE ABILITY OF THE LOAN PARTIES TO PERFORM THEIR RESPECTIVE
OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS) WHICH INFORMATION MAY
NOT BE AVAILABLE TO ANY OF THE LENDER PARTIES THAT ARE NOT MEMBERS OF THE
AGENT’S GROUP.  NONE OF THE ADMINISTRATIVE AGENT NOR ANY MEMBER OF THE AGENT’S
GROUP SHALL HAVE ANY DUTY TO DISCLOSE TO ANY LENDER PARTY OR USE ON BEHALF OF
THE LENDER PARTIES, AND SHALL NOT BE LIABLE FOR THE FAILURE TO SO DISCLOSE OR
USE, ANY INFORMATION WHATSOEVER ABOUT OR DERIVED FROM THE ACTIVITIES OR
OTHERWISE (INCLUDING ANY INFORMATION CONCERNING THE BUSINESS, PROSPECTS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION OR CREDITWORTHINESS OF ANY
LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY) OR TO ACCOUNT FOR ANY REVENUE OR
PROFITS OBTAINED IN CONNECTION WITH THE ACTIVITIES, EXCEPT THAT THE
ADMINISTRATIVE AGENT SHALL DELIVER OR OTHERWISE MAKE AVAILABLE TO EACH LENDER
PARTY SUCH DOCUMENTS AS ARE EXPRESSLY REQUIRED BY ANY LOAN DOCUMENT TO BE
TRANSMITTED BY THE ADMINISTRATIVE AGENT TO THE LENDER PARTIES.


 


(C)           EACH LENDER PARTY FURTHER UNDERSTANDS THAT THERE MAY BE SITUATIONS
WHERE MEMBERS OF THE AGENT’S GROUP OR THEIR RESPECTIVE CUSTOMERS (INCLUDING THE
LOAN PARTIES AND THEIR AFFILIATES) EITHER NOW HAVE OR MAY IN THE FUTURE HAVE
INTERESTS OR TAKE ACTIONS THAT MAY CONFLICT WITH THE INTERESTS OF ANY ONE OR
MORE OF THE LENDER PARTIES (INCLUDING THE INTERESTS OF THE LENDER PARTIES
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS).  EACH LENDER PARTY AGREES THAT NO
MEMBER OF THE AGENT’S GROUP IS OR SHALL BE REQUIRED TO RESTRICT ITS ACTIVITIES
AS A RESULT OF THE PERSON SERVING AS ADMINISTRATIVE AGENT BEING A MEMBER OF THE
AGENT’S GROUP, AND THAT EACH MEMBER OF THE AGENT’S GROUP MAY UNDERTAKE ANY
ACTIVITIES WITHOUT FURTHER CONSULTATION WITH OR NOTIFICATION TO ANY LENDER
PARTY.  NONE OF (I) THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT, (II) THE RECEIPT
BY THE AGENT’S GROUP OF INFORMATION (INCLUDING INFORMATION) CONCERNING THE LOAN
PARTIES OR THEIR AFFILIATES (INCLUDING INFORMATION CONCERNING THE ABILITY OF THE
LOAN PARTIES TO PERFORM THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS) NOR (III) ANY OTHER MATTER SHALL GIVE RISE TO ANY
FIDUCIARY, EQUITABLE OR CONTRACTUAL DUTIES (INCLUDING WITHOUT LIMITATION ANY
DUTY OF TRUST OR CONFIDENCE) OWING BY THE ADMINISTRATIVE AGENT OR ANY MEMBER OF
THE AGENT’S GROUP TO ANY LENDER PARTY INCLUDING ANY SUCH DUTY THAT WOULD PREVENT
OR RESTRICT THE AGENT’S GROUP FROM ACTING ON BEHALF OF CUSTOMERS (INCLUDING THE
LOAN PARTIES OR THEIR AFFILIATES) OR FOR ITS OWN ACCOUNT.


 

Section 7.03  Duties of Administrative Agent; Exculpatory Provisions.  (a)  The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

 


(B)           THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN
OR NOT TAKEN BY IT (I) WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED
LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE

 

95

--------------------------------------------------------------------------------


 


LENDERS AS SHALL BE NECESSARY, OR AS THE ADMINISTRATIVE AGENT SHALL BELIEVE IN
GOOD FAITH SHALL BE NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN
SECTION 6.01, 6.02 OR 10.01) OR (II) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  THE ADMINISTRATIVE AGENT SHALL BE DEEMED NOT TO HAVE
KNOWLEDGE OF ANY DEFAULT OR THE EVENT OR EVENTS THAT GIVE OR MAY GIVE RISE TO
ANY DEFAULT UNLESS AND UNTIL THE BORROWER OR ANY LENDER PARTY SHALL HAVE GIVEN
NOTICE TO THE ADMINISTRATIVE AGENT DESCRIBING SUCH DEFAULT AND SUCH EVENT OR
EVENTS.


 


(C)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY MEMBER OF THE AGENT’S
GROUP SHALL BE RESPONSIBLE FOR OR HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO
(I) ANY STATEMENT, WARRANTY, REPRESENTATION OR OTHER INFORMATION MADE OR
SUPPLIED IN OR IN CONNECTION WITH THIS AGREEMENT ANY OTHER LOAN DOCUMENT,
(II) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH OR THE ADEQUACY,
ACCURACY AND/OR COMPLETENESS OF THE INFORMATION CONTAINED THEREIN, (III) THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER TERMS OR
CONDITIONS SET FORTH HEREIN OR THEREIN OR THE OCCURRENCE OF ANY DEFAULT,
(IV) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED
OR PURPORTED TO BE CREATED BY THE COLLATERAL DOCUMENTS OR (V) THE SATISFACTION
OF ANY CONDITION SET FORTH IN ARTICLE III OR ELSEWHERE HEREIN, OTHER THAN (BUT
SUBJECT TO THE FOREGOING CLAUSE (II)) TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT.


 


(D)           NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL REQUIRE
THE ADMINISTRATIVE AGENT OR  ANY OF ITS RELATED PARTIES TO CARRY OUT ANY “KNOW
YOUR CUSTOMER” OR OTHER CHECKS IN RELATION TO ANY PERSON ON BEHALF OF ANY LENDER
PARTY AND EACH LENDER PARTY CONFIRMS TO THE ADMINISTRATIVE AGENT THAT IT IS
SOLELY RESPONSIBLE FOR ANY SUCH CHECKS IT IS REQUIRED TO CARRY OUT AND THAT IT
MAY NOT RELY ON ANY STATEMENT IN RELATION TO SUCH CHECKS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES.


 

Section 7.04  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent may presume that such condition is satisfactory
to such Lender Party unless an officer of the Administrative Agent responsible
for the transactions contemplated hereby shall have received notice to the
contrary from such Lender Party prior to the making of such Advance or the
issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or any other Loan
Party), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

 

Section 7.05  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this

 

96

--------------------------------------------------------------------------------


 

Article VII and Section 10.04 (as though such sub-agents were the
“Administrative Agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 

Section 7.06  Resignation of Administrative Agent.  (a)  The Administrative
Agent may at any time give 30 days’ prior written notice of its resignation to
the Lender Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided that such successor shall comply with the requirements of
Section 2.12(e) prior to becoming the successor under this Agreement; provided
further that, so long as there has been no Event of Default, the Required
Lenders shall not appoint a foreign agent as successor if such appointment would
result in a tax gross-up or indemnification payment under this Agreement unless
(i) the Required Lenders determine, in their reasonable discretion, that such
appointment is necessary to avoid material adverse economic, legal or regulatory
consequences, (ii) the appointment is at the request of the Borrowers’ Agent or
(iii) the appointment is required by law.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Party Appointment Period”), then
the retiring Administrative Agent may on behalf of the Lender Parties, appoint a
successor Administrative Agent meeting the qualifications set forth above.  In
addition and without any obligation on the part of the retiring Administrative
Agent to appoint, on behalf of the Lender Parties, a successor Administrative
Agent, the retiring Administrative Agent may at any time upon or after the end
of the Lender Party Appointment Period notify the Borrower and the Lender
Parties that no qualifying Person has accepted appointment as successor
Administrative Agent and the effective date of such retiring Administrative
Agent’s resignation.  Upon the resignation effective date established in such
notice and regardless of whether a successor Administrative Agent has been
appointed and accepted such appointment, the retiring Administrative Agent’s
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations as Administrative Agent hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security as nominee until such time as a successor Administrative Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender Party directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties as Administrative Agent of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations as Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 


(B)           ANY RESIGNATION PURSUANT TO THIS SECTION BY A PERSON ACTING AS
ADMINISTRATIVE AGENT SHALL, UNLESS SUCH PERSON SHALL NOTIFY THE BORROWER AND THE
LENDER PARTIES OTHERWISE, ALSO ACT TO RELIEVE SUCH PERSON AND ITS AFFILIATES OF
ANY OBLIGATION TO ISSUE NEW OR EXTEND EXISTING LETTERS OF CREDIT WHERE SUCH
ISSUANCE OR EXTENSION IS TO OCCUR ON OR AFTER THE EFFECTIVE DATE OF SUCH
RESIGNATION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE
AGENT HEREUNDER, (I) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL
OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ISSUING

 

97

--------------------------------------------------------------------------------


 


BANK, (II) THE RETIRING ISSUING BANK SHALL BE DISCHARGED FROM ALL OF THEIR
RESPECTIVE DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS,
AND (III) THE SUCCESSOR ISSUING BANK SHALL ISSUE LETTERS OF CREDIT IN
SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE TIME OF SUCH
SUCCESSION OR MAKE OTHER ARRANGEMENT SATISFACTORY TO THE RETIRING ISSUING BANK
TO EFFECTIVELY ASSUME THE OBLIGATIONS OF THE RETIRING ISSUING BANK WITH RESPECT
TO SUCH LETTERS OF CREDIT.


 


(C)           IN ADDITION TO THE FOREGOING, IF A LENDER BECOMES, AND DURING THE
PERIOD IT REMAINS, A DEFAULTING LENDER OR A POTENTIAL DEFAULTING LENDER, ANY
ISSUING BANK MAY, UPON PRIOR WRITTEN NOTICE TO THE BORROWER AND THE
ADMINISTRATIVE AGENT, RESIGN AS ISSUING BANK, EFFECTIVE AT THE CLOSE OF BUSINESS
NEW YORK TIME ON A DATE SPECIFIED IN SUCH NOTICE; PROVIDED THAT SUCH RESIGNATION
BY SUCH ISSUING BANK WILL HAVE NO EFFECT ON THE VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING BANK THEN OUTSTANDING OR ON THE
OBLIGATIONS OF THE BORROWER OR ANY LENDER UNDER THIS AGREEMENT WITH RESPECT TO
ANY SUCH OUTSTANDING LETTER OF CREDIT OR OTHERWISE TO SUCH ISSUING BANK.


 

Section 7.07  Non-Reliance on Administrative Agent and Other Lender Parties. 
(a)  Each Lender Party confirms to the Administrative Agent, each other Lender
Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Advances and other extensions of credit hereunder and
under the other Loan Documents and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Advances and other
extensions of credit hereunder and under the other Loan Documents is suitable
and appropriate for it.

 


(B)           EACH LENDER PARTY ACKNOWLEDGES THAT (I) IT IS SOLELY RESPONSIBLE
FOR MAKING ITS OWN INDEPENDENT APPRAISAL AND INVESTIGATION OF ALL RISKS ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE
AGENT, ANY OTHER LENDER PARTY OR ANY OF THEIR RESPECTIVE RELATED PARTIES, MADE
ITS OWN APPRAISAL AND INVESTIGATION OF ALL RISKS ASSOCIATED WITH, AND ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO, THIS AGREEMENT BASED ON SUCH
DOCUMENTS AND INFORMATION, AS IT HAS DEEMED APPROPRIATE AND (III) IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, ANY OTHER
LENDER PARTY OR ANY OF THEIR RESPECTIVE RELATED PARTIES, CONTINUE TO BE SOLELY
RESPONSIBLE FOR MAKING ITS OWN APPRAISAL AND INVESTIGATION OF ALL RISKS ARISING
UNDER OR IN CONNECTION WITH, AND ITS OWN CREDIT ANALYSIS AND DECISION TO TAKE OR
NOT TAKE ACTION UNDER, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, WHICH
MAY INCLUDE, IN EACH CASE:


 

(A)          the financial condition, status and capitalization of the Borrower
and each other Loan Party;

 

(B)           the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(C)           determining compliance or non-compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit and
the form and substance of all evidence delivered in connection with establishing
the satisfaction of each such condition; and

 

(D)          the adequacy, accuracy and/or completeness of any information
delivered by the Administrative Agent, any other Lender Party or by any of their
respective Related Parties under or in connection with this Agreement or any
other Loan Document, the transactions contemplated hereby and

 

98

--------------------------------------------------------------------------------


 

thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.

 

Section 7.08  No other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunner or Arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender Party hereunder.

 

Section 7.09  Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent and each of its Related Parties (to the extent not reimbursed by or
on behalf of any Loan Party and without limiting the obligation of any Loan
Party to do so), pro rata, and hold harmless each Agent and each Agent’s Related
Parties from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any Agent
or any of its Related Parties of any portion of such Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted primarily from such Agent’s or such Related
Party’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse each
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including all reasonable fees and expenses of counsel for the Agent) incurred
by any Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that such
Agent is not reimbursed for such expenses by or on behalf of the Borrower.  The
undertaking in this Section shall survive termination of the Commitments, the
payment of all other Obligations and the resignation of each of the Agents.  In
the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 7.09 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Lender Party, its directors, shareholders or creditors and whether or not the
transactions contemplated hereby are consummated.

 

Section 7.10  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE ADVANCES AND ALL OTHER
OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE AGENTS
(INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS
AND ADVANCES OF THE LENDERS AND THE AGENTS AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE AGENTS UNDER SECTIONS 2.08
AND 10.04) ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative

 

99

--------------------------------------------------------------------------------


 

Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due to the Administrative Agent under Sections 2.08 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 7.11  Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,

 


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF
CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION WITH ANY
SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) SUBJECT TO
SECTION 10.01, IF APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED
LENDERS;


 


(B)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 5.02(A);


 


(C)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER OR IF ALL OF SUCH PERSON’S ASSETS ARE SOLD OR LIQUIDATED AS PERMITTED
UNDER THE TERMS OF THE LOAN DOCUMENTS AND THE PROCEEDS THEREOF ARE DISTRIBUTED
TO THE BORROWER; AND


 


(D)           TO ACQUIRE, HOLD AND ENFORCE ANY AND ALL LIENS ON COLLATERAL
GRANTED BY AND OF THE LOAN PARTIES TO SECURE ANY OF THE SECURED OBLIGATIONS,
TOGETHER WITH SUCH OTHER POWERS AND DISCRETION AS ARE REASONABLY INCIDENTAL
THERETO.


 

Upon request by the Administrative Agent at any time, the Required Lenders
(acting on behalf of all the Lenders) will confirm in writing that the
Administrative Agent’s authority to release Liens or subordinate the interests
of the Secured Parties  in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.11.

 


ARTICLE VIII

SUBSIDIARY GUARANTY


 

Section 8.01  Subsidiary Guaranty.  Each Guarantor, jointly and severally,
unconditionally and irrevocably guarantees (the undertaking by each Guarantor
under this Article VIII being the “Guaranty”) the punctual payment when due,
whether at scheduled maturity or at a date fixed for prepayment or by
acceleration, demand or otherwise, of all of the Obligations of each of the
other Loan Parties now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnification payments, contract
causes of action, costs, expenses or otherwise (such Obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses

 

100

--------------------------------------------------------------------------------


 

(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent or any of the other Secured Parties solely
in enforcing any rights under this Guaranty.  Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any of the
other Loan Parties to the Administrative Agent or any of the other Secured
Parties under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

Section 8.02  Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any other Secured Party with respect thereto.  The
Obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any Loan Party under the Loan
Documents, and a separate action or actions may be brought and prosecuted
against such Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against any other Loan Party or whether any other Loan Party
is joined in any such action or actions.  The liability of each Guarantor under
this Guaranty shall be absolute, unconditional and irrevocable irrespective of,
and such Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to, any and all of the following:

 


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;


 


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS, OR ANY OTHER AMENDMENT OR WAIVER OF
OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS RESULTING FROM THE
EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE;


 


(C)           ANY TAKING, EXCHANGE, RELEASE OR NONPERFECTION OF ANY COLLATERAL,
OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO DEPARTURE FROM
ANY SUBSIDIARY GUARANTY OR ANY OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED
OBLIGATIONS;


 


(D)           ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO
ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF ANY LOAN PARTY UNDER THE LOAN DOCUMENTS, OR ANY OTHER
PROPERTY AND ASSETS OF ANY OTHER LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(E)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY OTHER LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


(F)            ANY FAILURE OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY TO DISCLOSE TO ANY LOAN PARTY ANY INFORMATION RELATING TO THE FINANCIAL
CONDITION, OPERATIONS, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY, AS THE
CASE MAY BE (SUCH GUARANTOR WAIVING ANY DUTY ON THE PART OF THE SECURED PARTIES
TO DISCLOSE SUCH INFORMATION);


 


(G)           THE FAILURE OF ANY OTHER PERSON TO EXECUTE THIS GUARANTY OR ANY
OTHER GUARANTEE OR AGREEMENT OF THE RELEASE OR REDUCTION OF THE LIABILITY OF ANY
OF THE OTHER LOAN PARTIES OR ANY OTHER GUARANTOR OR SURETY WITH RESPECT TO THE
GUARANTEED OBLIGATIONS; OR

 

101

--------------------------------------------------------------------------------


 


(H)           ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE
OF LIMITATIONS OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY) THAT MIGHT OTHERWISE CONSTITUTE
A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, SUCH GUARANTOR, ANY OTHER LOAN PARTY
OR ANY OTHER GUARANTOR OR SURETY OTHER THAN PAYMENT IN FULL IN CASH OF THE
GUARANTEED OBLIGATIONS.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any other Secured
Party or by any other Person upon the insolvency, bankruptcy or reorganization
of any other Loan Party or otherwise, all as though such payment had not been
made.

 

Section 8.03  Waivers and Acknowledgments.  (a)  Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty, and any requirement that the Administrative Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.

 


(B)           EACH GUARANTOR HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO REVOKE
THIS GUARANTY, AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN NATURE AND
APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE FUTURE.


 


(C)           EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
(I) ANY DEFENSE ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION
OF REMEDIES BY THE SECURED PARTIES WHICH IN ANY MANNER IMPAIRS, REDUCES,
RELEASES OR OTHERWISE ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT,
EXONERATION, CONTRIBUTION OR INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER
RIGHTS TO PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR OR
ANY OTHER PERSON OR ANY COLLATERAL, AND (II) ANY DEFENSE BASED ON ANY RIGHT OF
SETOFF OR COUNTERCLAIM AGAINST OR IN RESPECT OF SUCH GUARANTOR’S OBLIGATIONS
HEREUNDER.


 


(D)           EACH GUARANTOR ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT MAY,
WITHOUT NOTICE TO OR DEMAND UPON SUCH GUARANTOR AND WITHOUT AFFECTING THE
LIABILITY OF THE SUCH GUARANTOR UNDER THIS GUARANTY, FORECLOSE UNDER ANY
MORTGAGE BY NONJUDICIAL SALE, AND SUCH GUARANTOR HEREBY WAIVES ANY DEFENSE TO
THE RECOVERY BY THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AGAINST
SUCH GUARANTOR OF ANY DEFICIENCY AFTER SUCH NONJUDICIAL SALE AND ANY DEFENSE OR
BENEFITS THAT MAY BE AFFORDED BY APPLICABLE LAW.


 


(E)           EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL
DIRECT AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE
LOAN DOCUMENTS AND THAT THE WAIVERS SET FORTH IN SECTION 8.02 AND THIS
SECTION 8.03 ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


 

Section 8.04  Subrogation.  Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or may
hereafter acquire against any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of its
Obligations under this Guaranty or under any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of the Administrative Agent or any other Secured Party against such other
Loan Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from such other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy

 

102

--------------------------------------------------------------------------------


 

or right, until such time as all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash, all of
the Letters of Credit and all Secured Hedge Agreements shall have expired or
been terminated and the Commitments shall have expired or terminated.  If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the latest date of expiration or termination of all Letters of
Credit and all Secured Hedge Agreements, and (c) the Termination Date, such
amount shall be held in trust for the benefit of the Administrative Agent and
the other Secured Parties and shall forthwith be paid to the Administrative
Agent to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Loan Documents, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising.  If (i) any Guarantor shall pay to the Administrative Agent all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, (iii) all Letters of Credit and all Secured Hedge Agreements and Secured
Cash Management Agreements shall have expired or been terminated, and (iv) the
Termination Date shall have occurred, the Administrative Agent and the other
Secured Parties will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer of subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor. Section 8.05  Additional Guarantors.  Upon the
execution and delivery by any Person of a guaranty joinder agreement in
substantially the form of Exhibit H hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” shall also mean and
be a reference to such Additional Guarantor, and (ii) each reference herein to
“this Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty”,
“thereunder”, “thereof” or words of like import referring to this Guaranty,
shall include each such duly executed and delivered Guaranty Supplement.

 

Section 8.06  Continuing Guarantee; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of all of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the latest date of expiration or
termination of all Letters of Credit and all Secured Hedge Agreements (or the
date on which such obligations shall have been Cash Collateralized in the case
of Letters of Credit or cash collateralized in a manner reasonably satisfactory
to each applicable Hedge Bank in the case of Secured Hedge Agreements), and
(iii) the Termination Date, (b) be binding upon each Guarantor and its
successors and assigns and (c) inure to the benefit of, and be enforceable by,
the Administrative Agent and the other Secured Parties and their respective
successors, transferees and assigns.  Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender Party may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitment
or Commitments, the Advances owing to it and the Notes held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender Party under this Article VIII
or otherwise, in each case as provided in Section 10.07.

 

Section 8.07  No Reliance.  Each Guarantor has, independently and without
reliance upon any Agent or any Lender Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty and each other Loan Document to which it is
or is to be a party, and such Guarantor has established adequate means of
obtaining from each other Loan Party on a continuing basis information
pertaining to, and is now and on a

 

103

--------------------------------------------------------------------------------


 

continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 


ARTICLE IX

SECURITY


 

Section 9.01  Grant of Security.  To induce the Lenders to make the Advances,
and the Issuing Banks to issue Letters of Credit, each Loan Party hereby grants
to the Administrative Agent, for itself and for the ratable benefit of the
Secured Parties, as security for the full and prompt payment when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations of such
Loan Party under the Loan Documents, all Obligations of such Loan Party under
Secured Hedge Agreements and all Secured Cash Management Agreements, and each
agreement or instrument delivered by any Loan Party pursuant to any of the
foregoing (whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise)
(collectively, the “Secured Obligations”) a continuing first priority Lien and
security interest (but subject to the DIP Financing Orders) in accordance with
subsections 364(c)(2) and (3) and 364(d)(1) of the Bankruptcy Code in and to all
Collateral of such Loan Party.  “Collateral” means, except as otherwise
specified in the DIP Financing Orders, all of the property and assets of each
Loan Party and its estate, real and personal, tangible and intangible, whether
now owned or hereafter acquired or arising and regardless of where located,
including but not limited to:

 


(A)                                 ALL EQUIPMENT;


 


(B)                                ALL INVENTORY;


 


(C)                                 ALL ACCOUNTS (AND ANY AND ALL SUCH
SUPPORTING OBLIGATIONS, SECURITY AGREEMENTS, MORTGAGES, LIENS, LEASES, LETTERS
OF CREDIT AND OTHER CONTRACTS BEING THE “RELATED CONTRACTS”);


 


(D)                                 ALL GENERAL INTANGIBLES;


 


(E)                                 THE FOLLOWING (THE “SECURITY COLLATERAL”):


 

(I)            THE INITIAL PLEDGED EQUITY AND THE CERTIFICATES, IF ANY,
REPRESENTING THE INITIAL PLEDGED EQUITY, AND ALL DIVIDENDS, DISTRIBUTIONS,
RETURN OF CAPITAL, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE INITIAL PLEDGED EQUITY AND ALL SUBSCRIPTION WARRANTS, RIGHTS
OR OPTIONS ISSUED THEREON OR WITH RESPECT THERETO;

 

(II)           THE INITIAL PLEDGED DEBT AND THE INSTRUMENTS, IF ANY, EVIDENCING
THE INITIAL PLEDGED DEBT, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY
FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR
IN EXCHANGE FOR ANY OR ALL OF THE INITIAL PLEDGED DEBT;

 

(III)          ALL ADDITIONAL SHARES OF STOCK AND OTHER EQUITY INTERESTS FROM
TIME TO TIME ACQUIRED BY SUCH LOAN PARTY IN ANY MANNER (SUCH SHARES AND OTHER
EQUITY INTERESTS, TOGETHER WITH THE INITIAL PLEDGED EQUITY, BEING THE “PLEDGED
EQUITY”), AND THE CERTIFICATES, IF ANY, REPRESENTING SUCH ADDITIONAL SHARES OR
OTHER EQUITY INTERESTS, AND ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH SHARES
OR OTHER EQUITY INTERESTS AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS

 

104

--------------------------------------------------------------------------------


 

ISSUED THEREON OR WITH RESPECT THERETO; PROVIDED THAT SOLELY TO THE EXTENT AND
ONLY FOR SO LONG AS THE PLEDGE BY ANY LOAN PARTY OF MORE THAN 66% OF THE VOTING
FOREIGN STOCK IN A CFC UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT ON
BEHALF OF THE SECURED PARTIES WOULD RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES
TO THE BORROWER, NO LOAN PARTY SHALL BE REQUIRED TO PLEDGE ANY EQUITY INTERESTS
IN ANY CFC (OR ANY EQUITY INTERESTS IN ANY ENTITY THAT IS TREATED AS A
PARTNERSHIP OR A DISREGARDED ENTITY FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES AND IN EACH CASE WHOSE ASSETS ARE SOLELY EQUITY INTERESTS IN CFCS (A
“FLOW-THROUGH ENTITY”) THAT OWN DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OTHER
FLOW-THROUGH ENTITIES, EQUITY INTERESTS IN ANY CFCS) OWNED OR OTHERWISE HELD BY
SUCH LOAN PARTY WHICH, WHEN AGGREGATED WITH ALL OF THE OTHER EQUITY INTERESTS IN
SUCH CFC (OR FLOW-THROUGH ENTITY) PLEDGED BY ANY LOAN PARTY, WOULD RESULT (OR
WOULD BE DEEMED TO RESULT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES) IN MORE
THAN 66% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK IN A CFC
ENTITLED TO VOTE (WITHIN THE MEANING OF TREASURY REGULATION
SECTION 1.956-2(C)(2) PROMULGATED UNDER THE INTERNAL REVENUE CODE) (THE “VOTING
FOREIGN STOCK”) (ON A FULLY DILUTED BASIS) BEING PLEDGED TO THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE SECURED PARTIES, UNDER THIS AGREEMENT (ALTHOUGH ALL OF
THE SHARES OF STOCK IN A FOREIGN SUBSIDIARY NOT ENTITLED TO VOTE (WITHIN THE
MEANING OF TREASURY REGULATION SECTION 1.956-2(C)(2) PROMULGATED UNDER THE
INTERNAL REVENUE CODE) (THE “NON-VOTING FOREIGN STOCK”) SHALL BE PLEDGED BY EACH
OF THE LOAN PARTIES THAT OWNS OR OTHERWISE HOLDS ANY SUCH NON-VOTING FOREIGN
STOCK THEREIN); PROVIDED FURTHER THAT, IF, AS A RESULT OF ANY CHANGE IN THE TAX
LAWS OF THE UNITED STATES OF AMERICA AFTER THE DATE OF THIS AGREEMENT OR IN ANY
OTHER CIRCUMSTANCE, THE PLEDGE BY SUCH LOAN PARTY OF ANY ADDITIONAL SHARES OF
STOCK IN ANY SUCH FOREIGN SUBSIDIARY TO THE ADMINISTRATIVE AGENT, ON BEHALF OF
THE SECURED PARTIES, UNDER THIS AGREEMENT WOULD NOT RESULT IN MATERIAL ADVERSE
TAX CONSEQUENCES TO THE BORROWER, THEN, PROMPTLY AFTER THE CHANGE IN SUCH LAWS
OR CIRCUMSTANCE, ALL SUCH ADDITIONAL SHARES OF STOCK SHALL BE SO PLEDGED UNDER
THIS AGREEMENT;

 

(IV)          ALL ADDITIONAL INDEBTEDNESS FROM TIME TO TIME OWED TO SUCH LOAN
PARTY (SUCH INDEBTEDNESS, TOGETHER WITH THE INITIAL PLEDGED DEBT, BEING THE
“PLEDGED DEBT”) AND THE INSTRUMENTS, IF ANY, EVIDENCING SUCH INDEBTEDNESS, AND
ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL
OF SUCH INDEBTEDNESS; AND

 

(V)           ALL OTHER INVESTMENT PROPERTY (INCLUDING, WITHOUT LIMITATION, ALL
(A) SECURITIES, WHETHER CERTIFICATED OR UNCERTIFICATED, (B) SECURITY
ENTITLEMENTS, (C) SECURITIES ACCOUNTS, (D) COMMODITY CONTRACTS AND (E) COMMODITY
ACCOUNTS) IN WHICH SUCH LOAN PARTY HAS NOW, OR ACQUIRES FROM TIME TO TIME
HEREAFTER, ANY RIGHT, TITLE OR INTEREST IN ANY MANNER, AND THE CERTIFICATES OR
INSTRUMENTS, IF ANY, REPRESENTING OR EVIDENCING SUCH INVESTMENT PROPERTY, AND
ALL DIVIDENDS, DISTRIBUTIONS, RETURN OF CAPITAL, INTEREST, DISTRIBUTIONS, VALUE,
CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH
INVESTMENT PROPERTY AND ALL SUBSCRIPTION WARRANTS, RIGHTS OR OPTIONS ISSUED
THEREON OR WITH RESPECT THERETO (THE “PLEDGED INVESTMENT PROPERTY”);

 


(F)                                   THE FOLLOWING (COLLECTIVELY, THE “ACCOUNT
COLLATERAL”):


 

(I)            ALL DEPOSIT AND OTHER BANK ACCOUNTS AND ALL FUNDS AND FINANCIAL
ASSETS FROM TIME TO TIME CREDITED THERETO (INCLUDING, WITHOUT LIMITATION, ALL
CASH EQUIVALENTS), ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR

 

105

--------------------------------------------------------------------------------


 

ALL OF SUCH FUNDS AND FINANCIAL ASSETS, AND ALL CERTIFICATES AND INSTRUMENTS, IF
ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING SUCH ACCOUNTS;

 

(II)           ALL PROMISSORY NOTES, CERTIFICATES OF DEPOSIT, DEPOSIT ACCOUNTS,
CHECKS AND OTHER INSTRUMENTS FROM TIME TO TIME DELIVERED TO OR OTHERWISE
POSSESSED BY THE ADMINISTRATIVE AGENT FOR OR ON BEHALF OF SUCH LOAN PARTY,
INCLUDING, WITHOUT LIMITATION, THOSE DELIVERED OR POSSESSED IN SUBSTITUTION FOR
OR IN ADDITION TO ANY OR ALL OF THE THEN EXISTING ACCOUNT COLLATERAL; AND

 

(III)          ALL INTEREST, DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND
OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE THEN EXISTING ACCOUNT
COLLATERAL;

 


(G)                                THE FOLLOWING (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY”):


 

(I)            ALL PATENTS, PATENT APPLICATIONS, UTILITY MODELS AND STATUTORY
INVENTION REGISTRATIONS, ALL INVENTIONS CLAIMED OR DISCLOSED THEREIN AND ALL
IMPROVEMENTS THERETO (“PATENTS”);

 

(II)           ALL TRADEMARKS, SERVICE MARKS, DOMAIN NAMES, TRADE DRESS, LOGOS,
DESIGNS, SLOGANS, TRADE NAMES, BUSINESS NAMES, CORPORATE NAMES AND OTHER SOURCE
IDENTIFIERS, WHETHER REGISTERED OR UNREGISTERED (PROVIDED THAT NO SECURITY
INTEREST SHALL BE GRANTED IN UNITED STATES INTENT-TO-USE TRADEMARK APPLICATIONS
TO THE EXTENT THAT, AND SOLELY DURING THE PERIOD IN WHICH, THE GRANT OF A
SECURITY INTEREST THEREIN WOULD IMPAIR THE VALIDITY OR ENFORCEABILITY OF SUCH
INTENT-TO-USE TRADEMARK APPLICATIONS UNDER APPLICABLE FEDERAL LAW), TOGETHER, IN
EACH CASE, WITH THE GOODWILL SYMBOLIZED THEREBY (“TRADEMARKS”);

 

(III)          ALL COPYRIGHTS, INCLUDING, WITHOUT LIMITATION, COPYRIGHTS IN
COMPUTER SOFTWARE, INTERNET WEB SITES AND THE CONTENT THEREOF, WHETHER
REGISTERED OR UNREGISTERED (“COPYRIGHTS”);

 

(IV)          ALL COMPUTER SOFTWARE, PROGRAMS AND DATABASES (INCLUDING, WITHOUT
LIMITATION, SOURCE CODE, OBJECT CODE AND ALL RELATED APPLICATIONS AND DATA
FILES), FIRMWARE AND DOCUMENTATION AND MATERIALS RELATING THERETO, TOGETHER WITH
ANY AND ALL MAINTENANCE RIGHTS, SERVICE RIGHTS, PROGRAMMING RIGHTS, HOSTING
RIGHTS, TEST RIGHTS, IMPROVEMENT RIGHTS, RENEWAL RIGHTS AND INDEMNIFICATION
RIGHTS AND ANY SUBSTITUTIONS, REPLACEMENTS, IMPROVEMENTS, ERROR CORRECTIONS,
UPDATES AND NEW VERSIONS OF ANY OF THE FOREGOING (“COMPUTER SOFTWARE”);

 

(V)           ALL CONFIDENTIAL AND PROPRIETARY INFORMATION, INCLUDING, WITHOUT
LIMITATION, KNOW-HOW, TRADE SECRETS, MANUFACTURING AND PRODUCTION PROCESSES AND
TECHNIQUES, INVENTIONS, RESEARCH AND DEVELOPMENT INFORMATION, DATABASES AND
DATA, INCLUDING, WITHOUT LIMITATION, TECHNICAL DATA, FINANCIAL, MARKETING AND
BUSINESS DATA, PRICING AND COST INFORMATION, BUSINESS AND MARKETING PLANS AND
CUSTOMER AND SUPPLIER LISTS AND INFORMATION (COLLECTIVELY, “TRADE SECRETS”), AND
ALL OTHER INTELLECTUAL, INDUSTRIAL AND INTANGIBLE PROPERTY OF ANY TYPE,
INCLUDING, WITHOUT LIMITATION, INDUSTRIAL DESIGNS AND MASK WORKS;

 

(VI)          ALL REGISTRATIONS AND APPLICATIONS FOR REGISTRATION FOR ANY OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THOSE REGISTRATIONS AND APPLICATIONS
FOR REGISTRATION SET FORTH IN SCHEDULE II HERETO (AS SUCH SCHEDULE II MAY BE
SUPPLEMENTED FROM TIME TO TIME BY

 

106

--------------------------------------------------------------------------------


 

SUPPLEMENTS TO THE IP SECURITY AGREEMENT, EACH SUCH SUPPLEMENT BEING
SUBSTANTIALLY IN THE FORM OF EXHIBIT G HERETO (AN “IP SECURITY AGREEMENT
SUPPLEMENT”), EXECUTED BY SUCH LOAN PARTY TO THE ADMINISTRATIVE AGENT FROM TIME
TO TIME), TOGETHER WITH ALL REISSUES, DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, EXTENSIONS, RENEWALS AND REEXAMINATIONS THEREOF;

 

(VII)         ALL TANGIBLE EMBODIMENTS OF THE FOREGOING, ALL RIGHTS IN THE
FOREGOING PROVIDED BY INTERNATIONAL TREATIES OR CONVENTIONS, ALL RIGHTS
CORRESPONDING THERETO THROUGHOUT THE WORLD AND ALL OTHER RIGHTS OF ANY KIND
WHATSOEVER OF SUCH LOAN PARTY ACCRUING THEREUNDER OR PERTAINING THERETO;

 

(VIII)        ANY AND ALL CLAIMS FOR DAMAGES AND INJUNCTIVE RELIEF FOR PAST,
PRESENT AND FUTURE INFRINGEMENT, DILUTION, MISAPPROPRIATION, VIOLATION, MISUSE
OR BREACH WITH RESPECT TO ANY OF THE FOREGOING, WITH THE RIGHT, BUT NOT THE
OBLIGATION, TO SUE FOR AND COLLECT, OR OTHERWISE RECOVER, SUCH DAMAGES; AND

 

(IX)           ALL AGREEMENTS, PERMITS, CONSENTS, ORDERS AND FRANCHISES RELATING
TO THE LICENSE, DEVELOPMENT, USE OR DISCLOSURE OF ANY OF THE FOREGOING TO WHICH
SUCH LOAN PARTY, NOW OR HEREAFTER, IS A PARTY OR A BENEFICIARY, INCLUDING,
WITHOUT LIMITATION, THE MATERIAL AND KEY AGREEMENTS NOT ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS SET FORTH IN SCHEDULE III HERETO (SUCH SCHEDULED
AGREEMENTS, THE “IP AGREEMENTS”);

 


(H)                                ALL OF THE RIGHT, TITLE AND INTEREST OF THE
LOAN PARTIES IN ALL REAL PROPERTY THE TITLE TO WHICH IS HELD BY THE LOAN
PARTIES, OR THE POSSESSION OF WHICH IS HELD BY THE LOAN PARTIES PURSUANT TO
LEASEHOLD INTEREST, AND IN ALL SUCH LEASEHOLD INTERESTS, TOGETHER IN EACH CASE
WITH ALL OF THE RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN AND TO ALL
BUILDINGS, IMPROVEMENTS, AND FIXTURES RELATED THERETO, ANY LEASE OR SUBLEASE
THEREOF, ALL GENERAL INTANGIBLES RELATING THERETO AND ALL PROCEEDS THEREOF
(COLLECTIVELY, THE “REAL PROPERTY COLLATERAL”);


 


(I)                                    ALL BOOKS AND RECORDS (INCLUDING, WITHOUT
LIMITATION, CUSTOMER LISTS, CREDIT FILES, PRINTOUTS AND OTHER COMPUTER OUTPUT
MATERIALS AND RECORDS) OF SUCH LOAN PARTY PERTAINING TO ANY OF THE COLLATERAL;
AND


 


(J)                                    ALL PROCEEDS OF, COLLATERAL FOR, INCOME,
ROYALTIES AND OTHER PAYMENTS NOW OR HEREAFTER DUE AND PAYABLE WITH RESPECT TO,
AND SUPPORTING OBLIGATIONS RELATING TO, ANY AND ALL OF THE COLLATERAL
(INCLUDING, WITHOUT LIMITATION, PROCEEDS, COLLATERAL AND SUPPORTING OBLIGATIONS
THAT CONSTITUTE PROPERTY OF THE TYPES DESCRIBED IN CLAUSES (A) THROUGH (I) OF
THIS SECTION 9.01 AND THIS CLAUSE (K)) AND, TO THE EXTENT NOT OTHERWISE
INCLUDED, ALL (A) PAYMENTS UNDER INSURANCE (WHETHER OR NOT THE ADMINISTRATIVE
AGENT IS THE LOSS PAYEE THEREOF), OR ANY INDEMNITY, WARRANTY OR GUARANTY,
PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH RESPECT TO ANY OF THE
FOREGOING COLLATERAL, (B) TORT CLAIMS, INCLUDING, WITHOUT LIMITATION, ALL
COMMERCIAL TORT CLAIMS AND (C) CASH;


 

provided that Collateral shall not include any rights or interests of a Grantor
in any joint venture if, under applicable law or the terms of the applicable
contract with respect thereto, the valid grant of a security interest or other
Lien therein hereunder is prohibited and such prohibition has not been or is not
waived or the consent of each other party to such contract has not been or is
not otherwise obtained or under applicable law such prohibition cannot be
waived, provided further that the foregoing exclusion shall in no way be
construed (i) to apply if any such prohibition is ineffective or unenforceable
under the UCC (including Sections 9-406, 9-407, 9-408 or 9-409), by any order of
the Bankruptcy Court or any other applicable law or (ii) so as to limit, impair
or otherwise affects the Administrative Agent’s unconditional

 

107

--------------------------------------------------------------------------------


 

continuing security interest in and Lien upon any rights or interests of any
Grantor in or to monies due or to become due under any such contract.

 

Section 9.02  Further Assurances.  (a)  Each Loan Party agrees that from time to
time, at the expense of such Loan Party, such Loan Party will promptly execute
and deliver, or otherwise authenticate, all further instruments and documents,
and take all further action that may be necessary or desirable, or that any
Agent may reasonably request, in order to perfect and protect any pledge or
security interest granted or purported to be granted by such Loan Party
hereunder or to enable such Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Loan Party.  Without
limiting the generality of the foregoing, each Loan Party will promptly with
respect to Collateral of such Loan Party:  (i) if any such Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to such Agent hereunder such note or instrument or chattel paper duly
indorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to such Agent; (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be necessary or
desirable, or as any Agent may reasonably request, in order to perfect and
preserve the security interest granted or purported to be granted by such Loan
Party hereunder; (iii) deliver to such Agent for benefit of the Secured Parties
certificates representing Pledged Collateral that constitutes certificated
securities, accompanied by undated stock or bond powers executed in blank;
(iv) take all action necessary to ensure that such Agent has control of Pledged
Collateral and of Collateral consisting of deposit accounts, electronic chattel
paper, letter-of-credit rights and transferable records as provided in Sections
9-104, 9-105, 9-106 and 9-107 of the UCC and in Section 16 of the Uniform
Electronics Transactions Act, as in effect in the jurisdiction governing such
transferable record; (v) take all necessary action to ensure that such Agent’s
security interest is noted on any certificate of ownership related to any
Collateral evidenced by a certificate of ownership; (vi) cause such Agent to be
the beneficiary under all letters of credit that constitute Collateral, with the
exclusive right to make all draws under such letters of credit, and with all
rights of a transferee under Section 5-114(e) of the UCC; and (vii) deliver to
such Agent evidence that all other action that such Agent may deem reasonably
necessary or desirable in order to perfect and protect the security interest
created by such Loan Party under this Agreement has been taken.

 


(B)           EACH LOAN PARTY HEREBY AUTHORIZES EACH AGENT TO FILE ONE OR MORE
FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO, INCLUDING, WITHOUT
LIMITATION, ONE OR MORE FINANCING STATEMENTS INDICATING THAT SUCH FINANCING
STATEMENTS COVER ALL ASSETS OR ALL PERSONAL PROPERTY (OR WORDS OF SIMILAR
EFFECT) OF SUCH LOAN PARTY, IN EACH CASE WITHOUT THE SIGNATURE OF SUCH LOAN
PARTY, AND REGARDLESS OF WHETHER ANY PARTICULAR ASSET DESCRIBED IN SUCH
FINANCING STATEMENTS FALLS WITHIN THE SCOPE OF THE UCC OR THE GRANTING CLAUSE OF
THIS AGREEMENT.  A PHOTOCOPY OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY
FINANCING STATEMENT COVERING THE COLLATERAL OR ANY PART THEREOF SHALL BE
SUFFICIENT AS A FINANCING STATEMENT WHERE PERMITTED BY LAW.  EACH LOAN PARTY
RATIFIES ITS AUTHORIZATION FOR EACH AGENT TO HAVE FILED SUCH FINANCING
STATEMENTS, CONTINUATION STATEMENTS OR AMENDMENTS FILED PRIOR TO THE DATE
HEREOF.


 


(C)           EACH LOAN PARTY WILL FURNISH TO EACH AGENT FROM TIME TO TIME
STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL OF
SUCH LOAN PARTY AND SUCH OTHER REPORTS IN CONNECTION WITH SUCH COLLATERAL AS
SUCH AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE DETAIL.


 


(D)           NOTWITHSTANDING SUBSECTIONS (A) AND (B) OF THIS SECTION 9.02, OR
ANY FAILURE ON THE PART OF ANY LOAN PARTY OR ANY AGENT TO TAKE ANY OF THE
ACTIONS SET FORTH IN SUCH SUBSECTIONS, THE LIENS AND SECURITY INTERESTS GRANTED
HEREIN SHALL BE DEEMED VALID, ENFORCEABLE AND PERFECTED BY ENTRY OF THE INTERIM
ORDER AND THE FINAL ORDER, AS APPLICABLE IF AND TO THE EXTENT PERFECTION MAY BE
ACHIEVED BY THE ENTRY OF THE DIP FINANCING ORDERS.  NO FINANCING STATEMENT,
NOTICE OF LIEN, MORTGAGE, DEED OF TRUST OR SIMILAR INSTRUMENT IN ANY
JURISDICTION OR FILING OFFICE NEED BE FILED OR ANY OTHER ACTION TAKEN IN ORDER
TO VALIDATE

 

108

--------------------------------------------------------------------------------


 


AND PERFECT THE LIENS AND SECURITY INTERESTS GRANTED BY OR PURSUANT TO THIS
AGREEMENT, THE INTERIM ORDER OR THE FINAL ORDER.


 

Section 9.03  Rights of Lender; Limitations on Lenders’ Obligations.  (a) 
Subject to each Loan Party’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), and anything herein to the
contrary notwithstanding, (i) each Loan Party shall remain liable under the
contracts and agreements included in such Loan Party’s Collateral to the extent
set forth therein to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Administrative Agent of any of the rights hereunder shall not release any Loan
Party from any of its duties or obligations under the contracts and agreements
included in the Collateral and (iii) no Secured Party shall have any obligation
or liability under the contracts and agreements included in the Collateral by
reason of this Agreement or any other Loan Document, nor shall any Secured Party
be obligated to perform any of the obligations or duties of any Loan Party
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (B), EACH LOAN
PARTY WILL CONTINUE TO COLLECT, AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME
DUE SUCH LOAN PARTY UNDER THE ACCOUNTS AND RELATED CONTRACTS.  IN CONNECTION
WITH SUCH COLLECTIONS, SUCH LOAN PARTY MAY TAKE (AND AT THE ADMINISTRATIVE
AGENT’S REASONABLE DIRECTION, WILL TAKE) SUCH ACTION AS SUCH LOAN PARTY OR THE
ADMINISTRATIVE AGENT MAY REASONABLY DEEM NECESSARY OR ADVISABLE TO ENFORCE
COLLECTION OF THE ACCOUNTS AND RELATED CONTRACTS; PROVIDED, HOWEVER, THAT,
SUBJECT TO ANY REQUIREMENT OF NOTICE PROVIDED IN THE DIP FINANCING ORDERS OR IN
SECTION 6.01, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT AT ANY TIME, UPON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO NOTIFY THE
OBLIGORS UNDER ANY ACCOUNTS AND RELATED CONTRACTS OF THE ASSIGNMENT OF SUCH
ACCOUNTS AND RELATED CONTRACTS TO THE ADMINISTRATIVE AGENT AND TO DIRECT SUCH
OBLIGORS TO MAKE PAYMENT OF ALL AMOUNTS DUE OR TO BECOME DUE TO SUCH LOAN PARTY
THEREUNDER DIRECTLY TO THE ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND
AT THE EXPENSE OF SUCH LOAN PARTY, TO ENFORCE COLLECTION OF ANY SUCH ACCOUNTS
AND RELATED CONTRACTS, TO ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
THEREOF, IN THE SAME MANNER AND TO THE SAME EXTENT AS SUCH LOAN PARTY MIGHT HAVE
DONE, AND TO OTHERWISE EXERCISE ALL RIGHTS WITH RESPECT TO SUCH ACCOUNTS AND
RELATED CONTRACTS, INCLUDING, WITHOUT LIMITATION, THOSE SET FORTH IN
SECTION 9-607 OF THE UCC.  UPON AND DURING THE EXERCISE BY THE ADMINISTRATIVE
AGENT ON BEHALF OF THE LENDERS OF ANY OF THE REMEDIES DESCRIBED IN THE PROVISO
OF THE IMMEDIATELY PRECEDING SENTENCE, (I) ANY AND ALL AMOUNTS AND PROCEEDS
(INCLUDING, WITHOUT LIMITATION, INSTRUMENTS) RECEIVED BY SUCH LOAN PARTY IN
RESPECT OF THE ACCOUNTS AND RELATED CONTRACTS OF SUCH LOAN PARTY SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT HEREUNDER, SHALL
BE SEGREGATED FROM OTHER FUNDS OF SUCH LOAN PARTY AND SHALL BE FORTHWITH PAID
OVER TO THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED (WITH ANY
NECESSARY ENDORSEMENT) TO BE DEPOSITED IN A COLLATERAL ACCOUNT MAINTAINED WITH
THE ADMINISTRATIVE AGENT AND APPLIED AS PROVIDED IN SECTION 9.07(B) AND
(II) SUCH LOAN PARTY WILL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT
OF ANY ACCOUNT OR AMOUNT DUE ON ANY RELATED CONTRACT, RELEASE WHOLLY OR PARTLY
ANY OBLIGOR THEREOF, OR ALLOW ANY CREDIT OR DISCOUNT THEREON.  NO LOAN PARTY
WILL PERMIT OR CONSENT TO THE SUBORDINATION OF ITS RIGHT TO PAYMENT UNDER ANY OF
THE ACCOUNTS AND RELATED CONTRACTS TO ANY OTHER INDEBTEDNESS OR OBLIGATIONS OF
THE OBLIGOR THEREOF.


 


(C)           EACH INITIAL LENDER SHALL HAVE THE RIGHT TO MAKE TEST VERIFICATION
OF THE ACCOUNTS (OTHER THAN ACCOUNTS THAT ANY LOAN PARTY IS REQUIRED TO MAINTAIN
AS “CLASSIFIED”) IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT CONSIDERS
ADVISABLE IN ITS REASONABLE DISCRETION, AND EACH LOAN PARTY AGREES TO FURNISH
ALL SUCH ASSISTANCE AND INFORMATION AS ANY INITIAL LENDER MAY REASONABLY REQUIRE
IN CONNECTION THEREWITH.


 

Section 9.04  Covenants of the Loan Parties with Respect to Collateral.  Each
Loan Party hereby covenants and agrees with the Administrative Agent that from
and after the date of this Agreement

 

109

--------------------------------------------------------------------------------


 

and until the Secured Obligations (other than contingent indemnification
obligations which are not then due and payable) are fully satisfied or Cash
Collateralized:

 


(A)           DELIVERY AND CONTROL OF PLEDGED COLLATERAL.


 

(I)            ALL CERTIFICATES OR INSTRUMENTS REPRESENTING OR EVIDENCING
PLEDGED COLLATERAL SHALL BE DELIVERED TO AND HELD BY OR ON BEHALF OF THE
ADMINISTRATIVE AGENT PURSUANT HERETO, AND SHALL BE IN SUITABLE FORM FOR TRANSFER
BY DELIVERY, OR SHALL BE ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR
ASSIGNMENT IN BLANK, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  IN ADDITION, THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT AT ANY TIME TO EXCHANGE CERTIFICATES OR INSTRUMENTS REPRESENTING OR
EVIDENCING PLEDGED COLLATERAL FOR CERTIFICATES OR INSTRUMENTS OF SMALLER OR
LARGER DENOMINATIONS.

 

(II)           WITH RESPECT TO ANY PLEDGED COLLATERAL IN WHICH ANY LOAN PARTY
HAS ANY RIGHT, TITLE OR INTEREST AND THAT CONSTITUTES AN UNCERTIFICATED
SECURITY, SUCH LOAN PARTY WILL CAUSE THE ISSUER THEREOF EITHER (I) TO REGISTER
THE ADMINISTRATIVE AGENT AS THE REGISTERED OWNER OF SUCH SECURITY OR (II) TO
AGREE IN AN AUTHENTICATED RECORD WITH SUCH LOAN PARTY AND THE ADMINISTRATIVE
AGENT THAT SUCH ISSUER WILL COMPLY WITH INSTRUCTIONS WITH RESPECT TO SUCH
SECURITY ORIGINATED BY THE ADMINISTRATIVE AGENT WITHOUT FURTHER CONSENT OF SUCH
LOAN PARTY, SUCH AUTHENTICATED RECORD TO BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  WITH RESPECT TO ANY PLEDGED
COLLATERAL IN WHICH ANY LOAN PARTY HAS ANY RIGHT, TITLE OR INTEREST AND THAT IS
NOT AN UNCERTIFICATED SECURITY, SUCH LOAN PARTY WILL NOTIFY EACH SUCH ISSUER OF
PLEDGED EQUITY THAT SUCH PLEDGED EQUITY IS SUBJECT TO THE SECURITY INTEREST
GRANTED HEREUNDER.

 

(III)          EXCEPT AS PROVIDED IN SECTION 9.07, SUCH LOAN PARTY SHALL BE
ENTITLED TO RECEIVE ALL CASH DIVIDENDS PAID IN RESPECT OF THE PLEDGED COLLATERAL
(OTHER THAN LIQUIDATING OR DISTRIBUTING DIVIDENDS).  ANY SUMS PAID UPON OR IN
RESPECT OF ANY OF THE PLEDGED EQUITY UPON THE LIQUIDATION OR DISSOLUTION OF ANY
ISSUER OF ANY OF THE INITIAL PLEDGED EQUITY, ANY DISTRIBUTION OF CAPITAL MADE ON
OR IN RESPECT OF ANY OF THE INITIAL PLEDGED EQUITY OR ANY PROPERTY DISTRIBUTED
UPON OR WITH RESPECT TO ANY OF THE INITIAL PLEDGED EQUITY PURSUANT TO THE
RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ANY ISSUER OF INITIAL
PLEDGED EQUITY OR PURSUANT TO THE REORGANIZATION THEREOF SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT TO HOLD AS COLLATERAL FOR THE SECURED OBLIGATIONS.

 

(IV)          EXCEPT AS PROVIDED IN SECTION 9.07, SUCH LOAN PARTY WILL BE
ENTITLED TO EXERCISE ALL VOTING, CONSENT AND CORPORATE RIGHTS WITH RESPECT TO
PLEDGED EQUITY; PROVIDED, HOWEVER, THAT NO VOTE SHALL BE CAST, CONSENT GIVEN OR
RIGHT EXERCISED OR OTHER ACTION TAKEN BY SUCH LOAN PARTY WHICH WOULD MATERIALLY
IMPAIR THE PLEDGED COLLATERAL OR WHICH WOULD BE INCONSISTENT IN ANY MATERIAL
RESPECT WITH OR RESULT IN ANY VIOLATION OF ANY PROVISION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR, WITHOUT PRIOR NOTICE TO THE ADMINISTRATIVE AGENT, TO
ENABLE OR TAKE ANY OTHER ACTION TO PERMIT ANY ISSUER OF PLEDGED EQUITY TO ISSUE
ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OR TO ISSUE ANY OTHER
SECURITIES CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR
ANY STOCK OR OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER OF PLEDGED
EQUITY OTHER THAN ISSUANCES, TRANSFERS AND GRANTS TO A LOAN PARTY.

 

(V)           SUCH LOAN PARTY SHALL NOT GRANT CONTROL OVER ANY INVESTMENT
PROPERTY TO ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT, EXCEPT TO THE EXTENT
PERMITTED PURSUANT TO THIS AGREEMENT.

 

(VI)          IN THE CASE OF EACH LOAN PARTY WHICH IS AN ISSUER OF PLEDGED
EQUITY, SUCH LOAN PARTY AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT
RELATING TO THE PLEDGED EQUITY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS
INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT.

 

110

--------------------------------------------------------------------------------


 


(B)                                MAINTENANCE OF RECORDS.  SUCH LOAN PARTY WILL
KEEP AND MAINTAIN, AT ITS OWN COST AND EXPENSE, REASONABLY SATISFACTORY AND
COMPLETE RECORDS OF THE COLLATERAL, IN ALL MATERIAL RESPECTS, INCLUDING, WITHOUT
LIMITATION, A RECORD OF ALL PAYMENTS RECEIVED AND ALL CREDITS GRANTED WITH
RESPECT TO THE COLLATERAL AND ALL OTHER MATERIAL DEALINGS CONCERNING THE
COLLATERAL.  FOR THE ADMINISTRATIVE AGENT’S FURTHER SECURITY, EACH LOAN PARTY
AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE A PROPERTY INTEREST IN ALL OF
SUCH LOAN PARTY’S BOOKS AND RECORDS PERTAINING TO THE COLLATERAL AND, UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, SUCH LOAN PARTY
SHALL DELIVER AND TURN OVER ANY SUCH BOOKS AND RECORDS TO THE ADMINISTRATIVE
AGENT OR TO ITS REPRESENTATIVES AT ANY TIME ON DEMAND OF THE ADMINISTRATIVE
AGENT.


 


(C)                                 INDEMNIFICATION WITH RESPECT TO COLLATERAL. 
IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY THE ADMINISTRATIVE AGENT RELATING
TO ANY COLLATERAL FOR ANY SUM OWING THEREUNDER OR TO ENFORCE ANY PROVISION OF
ANY COLLATERAL, SUCH LOAN PARTY WILL SAVE, INDEMNIFY AND KEEP THE SECURED
PARTIES HARMLESS FROM AND AGAINST ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET
EXPENSE, LOSS OR DAMAGE SUFFERED BY THE SECURED PARTIES BY REASON OF ANY
DEFENSE, SETOFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION OF LIABILITY WHATSOEVER
OF THE OBLIGOR THEREUNDER, ARISING OUT OF A BREACH BY SUCH LOAN PARTY OF ANY
OBLIGATION THEREUNDER OR ARISING OUT OF ANY OTHER AGREEMENT, INDEBTEDNESS OR
LIABILITY AT ANY TIME OWING TO, OR IN FAVOR OF, SUCH OBLIGOR OR ITS SUCCESSORS
FROM SUCH LOAN PARTY, AND ALL SUCH OBLIGATIONS OF SUCH LOAN PARTY SHALL BE AND
REMAIN ENFORCEABLE AGAINST AND ONLY AGAINST SUCH LOAN PARTY AND SHALL NOT BE
ENFORCEABLE AGAINST THE ADMINISTRATIVE AGENT.


 


(D)                                LIMITATION ON LIENS ON COLLATERAL.  SUCH LOAN
PARTY WILL NOT CREATE, PERMIT OR SUFFER TO EXIST, AND WILL DEFEND THE COLLATERAL
AGAINST AND TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN ON THE
COLLATERAL EXCEPT LIENS PERMITTED UNDER SECTION 5.02(A) AND WILL DEFEND THE
RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT IN AND TO ALL OF SUCH LOAN
PARTY’S RIGHTS UNDER THE COLLATERAL AGAINST THE CLAIMS AND DEMANDS OF ALL
PERSONS WHOMSOEVER OTHER THAN CLAIMS OR DEMANDS ARISING OUT OF LIENS PERMITTED
UNDER SECTION 5.02(A).


 


(E)                                 LIMITATIONS ON MODIFICATIONS OF ELIGIBLE
RECEIVABLE.  SUCH LOAN PARTY WILL NOT, WITHOUT THE ADMINISTRATIVE AGENT’S PRIOR
WRITTEN CONSENT, GRANT ANY EXTENSION OF THE TIME OF PAYMENT UNDER OR IN RESPECT
OF ANY OF THE ELIGIBLE RECEIVABLE OR RELATED CONTRACTS, COMPROMISE, COMPOUND OR
SETTLE THE SAME FOR LESS THAN THE FULL AMOUNT THEREOF, RELEASE, WHOLLY OR
PARTLY, ANY PERSON LIABLE FOR THE PAYMENT THEREOF, OR ALLOW ANY CREDIT OR
DISCOUNT WHATSOEVER THEREON OTHER THAN ANY OF THE FOREGOING WHICH ARE DONE IN
THE ORDINARY COURSE OF BUSINESS, CONSISTENT WITH PAST PRACTICES, AND TRADE
DISCOUNTS GRANTED IN THE ORDINARY COURSE OF BUSINESS OF SUCH LOAN PARTY.


 


(F)                                   NOTICES.  SUCH LOAN PARTY WILL ADVISE THE
ADMINISTRATIVE AGENT PROMPTLY AFTER IT OBTAINS KNOWLEDGE THEREOF, IN REASONABLE
DETAIL, (I) OF ANY LIEN ASSERTED AGAINST ANY OF THE COLLATERAL OTHER THAN LIENS
PERMITTED UNDER SECTION 5.02(A), AND (II) OF THE OCCURRENCE OF ANY OTHER EVENT
WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT.


 


(G)                                AS TO INTELLECTUAL PROPERTY.


 

(I)            UNLESS SUCH LOAN PARTY SHALL HAVE PREVIOUSLY DETERMINED THAT SUCH
INTELLECTUAL PROPERTY IS NO LONGER DESIRABLE IN THE CONDUCT OF SUCH LOAN PARTY’S
BUSINESS AND THAT THE LOSS THEREOF WOULD NOT BE REASONABLY LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT, WITH RESPECT TO EACH ITEM OF INTELLECTUAL PROPERTY
OWNED BY SUCH LOAN PARTY AND THAT IS THE SUBJECT OF A PATENT, REGISTRATION OR
APPLICATION THEREFOR, EACH LOAN PARTY AGREES TO TAKE, AT ITS EXPENSE, ALL
COMMERCIALLY REASONABLE STEPS, INCLUDING, WITHOUT LIMITATION, IN THE U.S. PATENT
AND TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY OTHER UNITED

 

111

--------------------------------------------------------------------------------


 

STATES GOVERNMENTAL AUTHORITY, TO (A) MAINTAIN THE VALIDITY AND ENFORCEABILITY
OF SUCH INTELLECTUAL PROPERTY AND MAINTAIN SUCH INTELLECTUAL PROPERTY IN FULL
FORCE AND EFFECT, AND (B) PURSUE THE REGISTRATION AND MAINTENANCE OF EACH
PATENT, TRADEMARK REGISTRATION, OR COPYRIGHT REGISTRATION OR APPLICATION
THEREFOR, NOW OR HEREAFTER INCLUDED IN SUCH INTELLECTUAL PROPERTY OWNED BY SUCH
LOAN PARTY, INCLUDING, WITHOUT LIMITATION, TO THE EXTENT DETERMINED BY SUCH LOAN
PARTY TO BE DESIRABLE, THE PAYMENT OF REQUIRED FEES AND TAXES, THE FILING OF
RESPONSES TO OFFICE ACTIONS ISSUED BY THE U.S. PATENT AND TRADEMARK OFFICE, THE
U.S. COPYRIGHT OFFICE OR OTHER GOVERNMENTAL AUTHORITIES, THE FILING OF
APPLICATIONS FOR RENEWAL OR EXTENSION, THE FILING OF AFFIDAVITS UNDER SECTIONS 8
AND 15 OF THE U.S. TRADEMARK ACT, THE FILING OF DIVISIONAL, CONTINUATION,
CONTINUATION-IN-PART, REISSUE AND RENEWAL APPLICATIONS OR EXTENSIONS, THE
PAYMENT OF MAINTENANCE FEES AND THE PARTICIPATION IN INTERFERENCE,
REEXAMINATION, OPPOSITION, CANCELLATION, INFRINGEMENT AND MISAPPROPRIATION
PROCEEDINGS, IN EACH CASE AS APPLICABLE.  EXCEPT TO THE EXTENT PERMITTED
PURSUANT TO THIS AGREEMENT, NO LOAN PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT, ABANDON ANY PATENTED OR REGISTERED INTELLECTUAL
PROPERTY OWNED BY SUCH LOAN PARTY, OR ABANDON ANY RIGHT TO FILE AN APPLICATION
FOR PATENT, TRADEMARK, OR COPYRIGHT, UNLESS SUCH LOAN PARTY SHALL HAVE
PREVIOUSLY DETERMINED THAT THE PURSUIT OR MAINTENANCE OF SUCH INTELLECTUAL
PROPERTY IS NO LONGER DESIRABLE IN THE CONDUCT OF SUCH LOAN PARTY’S BUSINESS AND
THAT THE LOSS THEREOF WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT, IN WHICH CASE, SUCH LOAN PARTY WILL GIVE NOTICE QUARTERLY OF ANY SUCH
ABANDONMENT TO THE ADMINISTRATIVE AGENT.

 

(II)           IF THE RESULT OF SUCH ABANDONMENT, INVALIDITY, UNENFORCEABILITY
OR ANY OTHER ACTION IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, EACH
LOAN PARTY AGREES PROMPTLY TO NOTIFY THE ADMINISTRATIVE AGENT IF SUCH LOAN PARTY
BECOMES AWARE (A) THAT ANY ITEM OF THE INTELLECTUAL PROPERTY IT OWNS MAY HAVE
BECOME ABANDONED, PLACED IN THE PUBLIC DOMAIN, INVALID OR UNENFORCEABLE, OR OF
ANY ADVERSE DETERMINATION OR DEVELOPMENT REGARDING SUCH LOAN PARTY’S OWNERSHIP
OF ANY OF THE INTELLECTUAL PROPERTY OR ITS RIGHT TO REGISTER THE SAME OR TO KEEP
AND MAINTAIN AND ENFORCE THE SAME, OR (B) OF ANY ADVERSE DETERMINATION OR THE
INSTITUTION OF ANY PROCEEDING (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF
ANY PROCEEDING IN THE U.S. PATENT AND TRADEMARK OFFICE OR ANY COURT) REGARDING
ANY ITEM OF INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY.

 

(III)          IN THE EVENT THAT ANY LOAN PARTY BECOMES AWARE THAT ANY ITEM OF
THE INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY IS BEING INFRINGED OR
MISAPPROPRIATED BY A THIRD PARTY, AND SUCH INFRINGEMENT OR MISAPPROPRIATION IS
REASONABLY LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, SUCH LOAN PARTY SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND SHALL TAKE SUCH ACTIONS, AT ITS
EXPENSE, AS SUCH LOAN PARTY OR THE ADMINISTRATIVE AGENT DEEMS REASONABLE AND
APPROPRIATE UNDER THE CIRCUMSTANCES TO PROTECT OR ENFORCE SUCH INTELLECTUAL
PROPERTY, INCLUDING, WITHOUT LIMITATION, SUING FOR INFRINGEMENT OR
MISAPPROPRIATION AND FOR AN INJUNCTION AGAINST SUCH INFRINGEMENT OR
MISAPPROPRIATION.

 

(IV)          EACH LOAN PARTY SHALL TAKE ALL STEPS WHICH IT OR THE
ADMINISTRATIVE AGENT DEEMS REASONABLE AND APPROPRIATE UNDER THE CIRCUMSTANCES TO
PRESERVE AND PROTECT EACH ITEM OF INTELLECTUAL PROPERTY OWNED BY SUCH LOAN
PARTY, INCLUDING, WITHOUT LIMITATION, MAINTAINING THE QUALITY OF ANY AND ALL
PRODUCTS OR SERVICES USED OR PROVIDED IN CONNECTION WITH ANY OF THE TRADEMARKS
OWNED BY SUCH LOAN PARTY, SUBSTANTIALLY CONSISTENT WITH THE QUALITY OF THE
PRODUCTS AND SERVICES AS OF THE DATE HEREOF, AND TAKING ALL STEPS NECESSARY TO
ENSURE THAT ALL LICENSED USERS OF ANY OF THE TRADEMARKS OWNED BY SUCH PARTY USE
SUCH CONSISTENT STANDARDS OF QUALITY.

 

112

--------------------------------------------------------------------------------


 

(V)           EACH LOAN PARTY AGREES THAT SHOULD IT OBTAIN A MATERIAL OWNERSHIP
INTEREST IN ANY ITEM OF THE TYPE SET FORTH IN SECTION 9.01(G) THAT IS NOT ON THE
DATE HEREOF A PART OF THE INTELLECTUAL PROPERTY (“AFTER-ACQUIRED INTELLECTUAL
PROPERTY”) (I) THE PROVISIONS OF THIS AGREEMENT SHALL AUTOMATICALLY APPLY
THERETO, AND (II) ANY SUCH AFTER-ACQUIRED INTELLECTUAL PROPERTY AND, IN THE CASE
OF TRADEMARKS, THE GOODWILL SYMBOLIZED THEREBY, SHALL AUTOMATICALLY BECOME PART
OF THE INTELLECTUAL PROPERTY SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT WITH RESPECT THERETO.  AT THE END OF EACH QUARTER, EACH LOAN PARTY
SHALL GIVE PROMPT WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT IDENTIFYING THE
AFTER-ACQUIRED INTELLECTUAL PROPERTY THAT IS THE SUBJECT OF PATENTS OR
REGISTRATIONS OR APPLICATIONS FOR REGISTRATION THEREOF (OTHER THAN PATENT
APPLICATIONS THE DISCLOSURE OF WHICH SHALL NOT BE REQUIRED UNTIL A PATENT IS
ISSUED) ACQUIRED DURING SUCH QUARTER, AND SUCH LOAN PARTY SHALL EXECUTE AND
DELIVER TO THE ADMINISTRATIVE AGENT WITH SUCH WRITTEN NOTICE, OR OTHERWISE
AUTHENTICATE, AN IP SECURITY AGREEMENT SUPPLEMENT COVERING SUCH AFTER-ACQUIRED
INTELLECTUAL PROPERTY AND ANY NEWLY ISSUED PATENTS, WHICH IP SECURITY AGREEMENT
SUPPLEMENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT WITH THE U.S. PATENT AND
TRADEMARK OFFICE, THE U.S. COPYRIGHT OFFICE AND ANY OTHER GOVERNMENTAL
AUTHORITIES NECESSARY TO PERFECT THE SECURITY INTEREST HEREUNDER IN SUCH
AFTER-ACQUIRED INTELLECTUAL PROPERTY.

 

Section 9.05  Performance by Agent of the Loan Parties’ Obligations.

 

(a)  Administrative Agent Appointed Attorney-in-Fact.  Each Loan Party hereby
irrevocably appoints the Administrative Agent such Loan Party’s
attorney-in-fact, with full authority in the place and stead of such Loan Party
and in the name of such Loan Party or otherwise, from time to time following the
occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s discretion, to take any action and to execute any
instrument that the Administrative Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:

 

(I)            TO OBTAIN AND ADJUST INSURANCE REQUIRED TO BE PAID TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT,

 

(II)           TO ASK FOR, DEMAND, COLLECT, SUE FOR, RECOVER, COMPROMISE,
RECEIVE AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER
OR IN RESPECT OF ANY OF THE COLLATERAL,

 

(III)          TO RECEIVE, INDORSE AND COLLECT ANY DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS AND CHATTEL PAPER, IN CONNECTION WITH CLAUSE (I) OR (II) ABOVE, AND

 

(IV)          TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS
THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE FOR THE COLLECTION
OF ANY OF THE COLLATERAL OR OTHERWISE TO ENFORCE THE RIGHTS OF THE
ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE COLLATERAL.

 


(B)           ADMINISTRATIVE AGENT MAY PERFORM.  IF ANY LOAN PARTY FAILS TO
PERFORM ANY AGREEMENT CONTAINED HEREIN RELATED TO THE LIEN AND SECURITY INTEREST
GRANTED HEREUNDER IN THE COLLATERAL, THE ADMINISTRATIVE AGENT MAY, AS THE
ADMINISTRATIVE AGENT DEEMS REASONABLY NECESSARY TO PROTECT THE SECURITY INTEREST
GRANTED HEREUNDER IN THE COLLATERAL OR TO PROTECT THE VALUE THEREOF, BUT WITHOUT
ANY OBLIGATION TO DO SO AND WITHOUT NOTICE, ITSELF PERFORM, OR CAUSE PERFORMANCE
OF, SUCH AGREEMENT, AND THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN
CONNECTION THEREWITH SHALL BE PAYABLE BY SUCH LOAN PARTY UNDER SECTION 10.04.

 

113

--------------------------------------------------------------------------------


 


(C)           PERFORMANCE OF SUCH LOAN PARTY’S AGREEMENTS AS PERMITTED UNDER
THIS SECTION 9.05 SHALL IN NO WAY CONSTITUTE A VIOLATION OF THE AUTOMATIC STAY
PROVIDED BY SECTION 362 OF THE BANKRUPTCY CODE AND EACH LOAN PARTY HEREBY WAIVES
APPLICABILITY THEREOF.  MOREOVER, THE ADMINISTRATIVE AGENT SHALL IN NO WAY BE
RESPONSIBLE FOR THE PAYMENT OF ANY COSTS INCURRED IN CONNECTION WITH PRESERVING
OR DISPOSING OF COLLATERAL PURSUANT TO SECTION 506(C) OF THE BANKRUPTCY CODE AND
THE COLLATERAL MAY NOT BE CHARGED FOR THE INCURRENCE OF ANY SUCH COST.


 

Section 9.06  The Administrative Agent’s Duties.  (a)  The powers conferred on
the Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Collateral, as to ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral, whether or not any Secured
Party has or is deemed to have knowledge of such matters, or as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property.

 


(B)           ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME, WHEN THE ADMINISTRATIVE AGENT DEEMS
IT TO BE NECESSARY, APPOINT ONE OR MORE SUBAGENTS (EACH A “SUBAGENT”) FOR THE
ADMINISTRATIVE AGENT HEREUNDER WITH RESPECT TO ALL OR ANY PART OF THE
COLLATERAL.  IN THE EVENT THAT THE ADMINISTRATIVE AGENT SO APPOINTS ANY SUBAGENT
WITH RESPECT TO ANY COLLATERAL, (I) THE ASSIGNMENT AND PLEDGE OF SUCH COLLATERAL
AND THE SECURITY INTEREST GRANTED IN SUCH COLLATERAL BY EACH LOAN PARTY
HEREUNDER SHALL BE DEEMED FOR PURPOSES OF THIS SECURITY AGREEMENT TO HAVE BEEN
MADE TO SUCH SUBAGENT, IN ADDITION TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES, AS SECURITY FOR THE SECURED OBLIGATIONS OF SUCH
LOAN PARTY, (II) SUCH SUBAGENT SHALL AUTOMATICALLY BE VESTED, IN ADDITION TO THE
ADMINISTRATIVE AGENT, WITH ALL RIGHTS, POWERS, PRIVILEGES, INTERESTS AND
REMEDIES OF THE ADMINISTRATIVE AGENT HEREUNDER WITH RESPECT TO SUCH COLLATERAL,
AND (III) THE TERM “ADMINISTRATIVE AGENT,” WHEN USED HEREIN IN RELATION TO ANY
RIGHTS, POWERS, PRIVILEGES, INTERESTS AND REMEDIES OF THE ADMINISTRATIVE AGENT
WITH RESPECT TO SUCH COLLATERAL, SHALL INCLUDE SUCH SUBAGENT; PROVIDED, HOWEVER,
THAT NO SUCH SUBAGENT SHALL BE AUTHORIZED TO TAKE ANY ACTION WITH RESPECT TO ANY
SUCH COLLATERAL UNLESS AND EXCEPT TO THE EXTENT EXPRESSLY AUTHORIZED IN WRITING
BY THE ADMINISTRATIVE AGENT.


 

Section 9.07  Remedies.  If any Event of Default shall have occurred and be
continuing, at the written request, or with the written consent, of the Required
Lenders, by five days’ prior written notice to the Borrower and subject to the
Interim Order or the Final Order, as applicable:

 


(A)           SUBJECT TO AND IN ACCORDANCE WITH THE DIP FINANCING ORDERS, THE
ADMINISTRATIVE AGENT MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN ADDITION TO
OTHER RIGHTS AND REMEDIES PROVIDED FOR HEREIN OR OTHERWISE AVAILABLE TO IT, ALL
THE RIGHTS AND REMEDIES OF A SECURED PARTY UPON DEFAULT UNDER THE UCC (WHETHER
OR NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY:  (I) REQUIRE
EACH LOAN PARTY TO, AND EACH LOAN PARTY HEREBY AGREES THAT IT WILL AT ITS
EXPENSE AND UPON REQUEST OF THE ADMINISTRATIVE AGENT FORTHWITH, ASSEMBLE ALL OR
PART OF THE COLLATERAL AS DIRECTED BY THE ADMINISTRATIVE AGENT AND MAKE IT
AVAILABLE TO THE ADMINISTRATIVE AGENT AT A PLACE AND TIME TO BE DESIGNATED BY
THE ADMINISTRATIVE AGENT THAT IS REASONABLY CONVENIENT TO BOTH PARTIES;
(II) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW OR IN THE DIP FINANCING ORDERS,
SELL THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT PUBLIC OR
PRIVATE SALE, AT ANY OF THE ADMINISTRATIVE AGENT’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS THE
ADMINISTRATIVE AGENT MAY DEEM COMMERCIALLY REASONABLE; (III) OCCUPY ANY PREMISES
OWNED OR LEASED BY ANY OF THE LOAN PARTIES WHERE THE COLLATERAL OR ANY PART
THEREOF

 

114

--------------------------------------------------------------------------------


 


IS ASSEMBLED OR LOCATED FOR A REASONABLE PERIOD IN ORDER TO EFFECTUATE ITS
RIGHTS AND REMEDIES HEREUNDER OR UNDER LAW, WITHOUT OBLIGATION TO SUCH LOAN
PARTY IN RESPECT OF SUCH OCCUPATION; AND (IV) EXERCISE ANY AND ALL RIGHTS AND
REMEDIES OF ANY OF THE LOAN PARTIES UNDER OR IN CONNECTION WITH THE COLLATERAL,
OR OTHERWISE IN RESPECT OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION,
(A) ANY AND ALL RIGHTS OF SUCH LOAN PARTY TO DEMAND OR OTHERWISE REQUIRE PAYMENT
OF ANY AMOUNT UNDER, OR PERFORMANCE OF ANY PROVISION OF, THE ACCOUNTS, THE
RELATED CONTRACTS AND THE OTHER COLLATERAL, (B) WITHDRAW, OR CAUSE OR DIRECT THE
WITHDRAWAL, OF ALL FUNDS WITH RESPECT TO THE ACCOUNT COLLATERAL AND (C) EXERCISE
ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO THE ACCOUNTS, THE RELATED
CONTRACTS AND THE OTHER COLLATERAL, INCLUDING, WITHOUT LIMITATION, THOSE SET
FORTH IN SECTION 9-607 OF THE UCC.  EACH LOAN PARTY AGREES THAT, TO THE EXTENT
NOTICE OF SALE SHALL BE REQUIRED BY LAW, AT LEAST 5 DAYS’ NOTICE TO SUCH LOAN
PARTY OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION.  THE
ADMINISTRATIVE AGENT SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL
REGARDLESS OF NOTICE OF SALE HAVING BEEN GIVEN.  THE ADMINISTRATIVE AGENT MAY
ADJOURN ANY PUBLIC OR PRIVATE SALE FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME
AND PLACE FIXED THEREFOR, AND SUCH SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT
THE TIME AND PLACE TO WHICH IT WAS SO ADJOURNED.


 


(B)           ANY CASH HELD BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT AND ALL
CASH PROCEEDS RECEIVED BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT IN RESPECT OF
ANY SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
COLLATERAL MAY, SUBJECT TO THE DIP FINANCING ORDERS AND IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR,
AND/OR THEN OR AT ANY TIME THEREAFTER APPLIED (AFTER PAYMENT OF ANY AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.08) IN WHOLE OR IN
PART BY THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES
AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS, IN THE FOLLOWING MANNER:


 

(I)            FIRST, PAID RATABLY TO EACH AGENT FOR ANY AMOUNTS THEN OWING TO
SUCH AGENT PURSUANT TO SECTION 10.04 OR OTHERWISE UNDER THE LOAN DOCUMENTS;

 

(II)           SECOND: RATABLY (1) PAID TO THE LENDERS FOR ANY AMOUNTS THEN
OWING TO THEM, IN THEIR CAPACITIES AS SUCH, IN RESPECT OF THE OBLIGATIONS UNDER
THE FACILITIES RATABLY IN ACCORDANCE WITH SUCH RESPECTIVE AMOUNTS THEN OWING TO
SUCH LENDERS, (2) PAID TO EACH CASH MANAGEMENT BANK OR HEDGE BANK IN RESPECT OF
SECURED CASH MANAGEMENT AGREEMENTS AND SECURED HEDGE AGREEMENTS IN AN AGGREGATE
AMOUNT FOR ALL SUCH OBLIGATIONS NOT TO EXCEED THE BANK PRODUCT RESERVES AND
(3) DEPOSITED AS COLLATERAL IN THE L/C CASH COLLATERAL ACCOUNT UP TO AN AMOUNT
EQUAL TO 105% OF THE AGGREGATE AVAILABLE AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT, PROVIDED THAT IN THE EVENT THAT ANY SUCH LETTER OF CREDIT IS DRAWN, THE
ADMINISTRATIVE AGENT SHALL PAY TO THE ISSUING BANK THAT ISSUED SUCH LETTER OF
CREDIT THE AMOUNT HELD IN THE L/C CASH COLLATERAL ACCOUNT IN RESPECT OF SUCH
LETTER OF CREDIT, PROVIDED FURTHER THAT, TO THE EXTENT THAT ANY SUCH LETTER OF
CREDIT SHALL EXPIRE OR TERMINATE UNDRAWN AND AS A RESULT THEREOF THE AMOUNT OF
THE COLLATERAL IN THE L/C CASH COLLATERAL ACCOUNT SHALL EXCEED 105% OF THE
AGGREGATE AVAILABLE AMOUNT OF ALL THEN OUTSTANDING LETTERS OF CREDIT, SUCH
EXCESS AMOUNT OF SUCH COLLATERAL SHALL BE APPLIED IN ACCORDANCE WITH THE
REMAINING ORDER OF PRIORITY SET OUT IN THIS SECTION 9.07(B); AND

 

(III)          THIRD: RATABLY TO EACH HEDGE BANK AND CASH MANAGEMENT BANK, TO
THE EXTENT NOT INCLUDED IN CLAUSE (II) ABOVE, IN RESPECT OF ALL REMAINING
OBLIGATIONS UNDER SECURED HEDGE AGREEMENTS AND SECURED CASH MANAGEMENT
AGREEMENTS.

 

115

--------------------------------------------------------------------------------


 


(C)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ALL PAYMENTS RECEIVED BY ANY LOAN PARTY UNDER OR IN CONNECTION WITH THE
COLLATERAL SHALL BE RECEIVED IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT, AND SHALL BE SEGREGATED FROM OTHER FUNDS OF SUCH LOAN PARTY AND SHALL BE
FORTHWITH PAID OVER TO THE ADMINISTRATIVE AGENT IN THE SAME FORM AS SO RECEIVED
(WITH ANY NECESSARY ENDORSEMENT).


 


(D)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT MAY, WITHOUT NOTICE TO ANY LOAN PARTY EXCEPT
AS REQUIRED BY LAW OR BY THE DIP FINANCING ORDERS AND AT ANY TIME OR FROM TIME
TO TIME, CHARGE, SET OFF AND OTHERWISE APPLY ALL OR ANY PART OF THE SECURED
OBLIGATIONS AGAINST ANY FUNDS HELD WITH RESPECT TO THE ACCOUNT COLLATERAL OR IN
ANY OTHER DEPOSIT ACCOUNT.


 


(E)           IN THE EVENT OF ANY SALE OR OTHER DISPOSITION OF ANY OF THE
INTELLECTUAL PROPERTY OWNED BY ANY LOAN PARTY, THE GOODWILL SYMBOLIZED BY ANY
TRADEMARKS SUBJECT TO SUCH SALE OR OTHER DISPOSITION SHALL BE INCLUDED THEREIN,
AND SUCH LOAN PARTY SHALL SUPPLY TO THE ADMINISTRATIVE AGENT OR ITS DESIGNEE
SUCH LOAN PARTY’S KNOW-HOW AND EXPERTISE, AND DOCUMENTS AND THINGS RELATING TO
ANY INTELLECTUAL PROPERTY OWNED BY SUCH LOAN PARTY AND SUBJECT TO SUCH SALE OR
OTHER DISPOSITION, AND SUCH LOAN PARTY’S CUSTOMER LISTS AND OTHER RECORDS AND
DOCUMENTS RELATING TO SUCH INTELLECTUAL PROPERTY AND TO THE MANUFACTURE,
DISTRIBUTION, ADVERTISING AND SALE OF PRODUCTS AND SERVICES OF SUCH LOAN PARTY.


 


(F)            THE ADMINISTRATIVE AGENT IS AUTHORIZED, IN CONNECTION WITH ANY
SALE OF THE PLEDGED COLLATERAL PURSUANT TO THIS SECTION 9.07, TO DELIVER OR
OTHERWISE DISCLOSE TO ANY PROSPECTIVE PURCHASER OF THE PLEDGED COLLATERAL ANY
INFORMATION IN ITS POSSESSION RELATING TO SUCH PLEDGED COLLATERAL.


 


(G)           TO THE EXTENT THAT ANY RIGHTS AND REMEDIES UNDER THIS SECTION 9.07
WOULD OTHERWISE BE IN VIOLATION OF THE AUTOMATIC STAY OF SECTION 362 OF THE
BANKRUPTCY CODE, SUCH STAY SHALL BE DEEMED MODIFIED, AS SET FORTH IN THE INTERIM
ORDER OR FINAL ORDER, AS APPLICABLE, TO THE EXTENT NECESSARY TO PERMIT THE
ADMINISTRATIVE AGENT TO EXERCISE SUCH RIGHTS AND REMEDIES.


 

Section 9.08  Modifications.  (a)  Upon and following entry of the Final Order,
the Liens, lien priority, administrative priorities and other rights and
remedies granted to the Administrative Agent for the benefit of the Lenders
pursuant to this Agreement and the DIP Financing Orders (specifically,
including, but not limited to, the existence, perfection and priority of the
Liens provided herein and therein and the administrative priority provided
herein and therein) shall not be modified, altered or impaired in any manner by
any other financing or extension of credit or incurrence of Debt by any of the
Loan Parties (pursuant to section 364 of the Bankruptcy Code or otherwise), or
by any dismissal or conversion of any of the Cases, or by any other act or
omission whatsoever (other than in connection with any disposition permitted
hereunder).  Without limitation, notwithstanding any such order, financing,
extension, incurrence, dismissal, conversion, act or omission:

 

(I)            EXCEPT FOR THE CARVE-OUT HAVING PRIORITY OVER THE SECURED
OBLIGATIONS, NO COSTS OR EXPENSES OF ADMINISTRATION WHICH HAVE BEEN OR MAY BE
INCURRED IN ANY OF THE CASES OR ANY CONVERSION OF THE SAME OR IN ANY OTHER
PROCEEDINGS RELATED THERETO, AND NO PRIORITY CLAIMS, ARE OR WILL BE PRIOR TO OR
ON A PARITY WITH ANY CLAIM OF THE ADMINISTRATIVE AGENT OR THE LENDERS AGAINST
THE LOAN PARTIES IN RESPECT OF ANY OBLIGATION;

 

116

--------------------------------------------------------------------------------


 

(II)           THE LIENS AND SECURITY INTERESTS GRANTED HEREIN AND IN THE DIP
FINANCING ORDERS SHALL CONSTITUTE VALID AND PERFECTED FIRST PRIORITY LIENS AND
SECURITY INTERESTS (IF AND TO THE EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY
OF THE DIP FINANCING ORDERS) (SUBJECT ONLY TO (A) THE CARVE-OUT, (B) PERMITTED
LIENS IN EXISTENCE ON THE PETITION DATE, (C) LIENS PERMITTED UNDER SECTION
5.02(A)(V) AND IN EXISTENCE ON THE PETITION DATE AND (D) ONLY TO THE EXTENT SUCH
POST-PETITION PERFECTION IS EXPRESSLY PERMITTED BY THE BANKRUPTCY CODE, VALID,
NONAVOIDABLE AND ENFORCEABLE LIENS EXISTING AS OF THE PETITION DATE, BUT
PERFECTED AFTER THE PETITION DATE, IN ACCORDANCE WITH SUBSECTIONS 364(C)(2) AND
(3) AND 364(D) OF THE BANKRUPTCY CODE), AND SHALL BE PRIOR TO ALL OTHER LIENS
AND SECURITY INTERESTS (OTHER THAN THOSE SET FORTH IN SUB-CLAUSES (A) THROUGH
(D) HEREIN), NOW EXISTING OR HEREAFTER ARISING, IN FAVOR OF ANY OTHER CREDITOR
OR ANY OTHER PERSON WHATSOEVER; AND

 

(III)          THE LIENS AND SECURITY INTERESTS GRANTED HEREUNDER SHALL CONTINUE
VALID AND PERFECTED WITHOUT THE NECESSITY THAT FINANCING STATEMENTS BE FILED OR
THAT ANY OTHER ACTION BE TAKEN UNDER APPLICABLE NONBANKRUPTCY LAW (IF AND TO THE
EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY OF THE DIP FINANCING ORDERS).

 


(B)           NOTWITHSTANDING ANY FAILURE ON THE PART OF ANY LOAN PARTY OR THE
ADMINISTRATIVE AGENT OR THE LENDERS TO PERFECT, MAINTAIN, PROTECT OR ENFORCE THE
LIENS AND SECURITY INTERESTS IN THE COLLATERAL GRANTED HEREUNDER, THE INTERIM
ORDER AND THE FINAL ORDER (WHEN ENTERED) SHALL AUTOMATICALLY, AND WITHOUT
FURTHER ACTION BY ANY PERSON, PERFECT SUCH LIENS AND SECURITY INTERESTS AGAINST
THE COLLATERAL (IF AND TO THE EXTENT PERFECTION MAY BE ACHIEVED BY THE ENTRY OF
THE DIP FINANCING ORDERS).


 

Section 9.09  Release; Termination.  (a)  Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Loan Party in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Administrative Agent will, at such Loan Party’s
expense, execute and deliver to such Loan Party such documents as such Loan
Party shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby; provided,
however, that (i) at the time of such request and such release no Default shall
have occurred and be continuing, (ii) such Loan Party shall have delivered to
the Administrative Agent, at least 5 Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Loan Party to the effect
that the transaction is in compliance with the Loan Documents and as to such
other matters as the Administrative Agent may reasonably request, and (iii) the
Borrower shall comply with Section 2.06 with respect to such sale, lease,
transfer or other disposition.

 


(B)           UPON THE LATEST OF (I) THE PAYMENT IN FULL IN CASH OF THE SECURED
OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS WHICH ARE NOT
THEN DUE AND PAYABLE; PROVIDED THAT IN THE CASE OF ANY SUCH OBLIGATIONS AS TO
WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY HAS MADE A CLAIM WHICH HAS
NOT BEEN SATISFIED, SUCH OBLIGATIONS HAVE BEEN CASH COLLATERALIZED IN AN AMOUNT
SUFFICIENT IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER
PARTY TO SATISFY SUCH CLAIM), (II) THE TERMINATION DATE AND (III) THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT, THE PLEDGE AND SECURITY
INTEREST GRANTED HEREBY SHALL TERMINATE AND ALL RIGHTS TO THE COLLATERAL SHALL
REVERT TO THE APPLICABLE LOAN PARTY.  UPON ANY SUCH TERMINATION, THE
ADMINISTRATIVE AGENT WILL, AT THE APPLICABLE LOAN PARTY’S EXPENSE, EXECUTE AND
DELIVER TO SUCH LOAN PARTY SUCH DOCUMENTS AS SUCH LOAN PARTY SHALL REASONABLY
REQUEST TO EVIDENCE SUCH TERMINATION.

 

117

--------------------------------------------------------------------------------


 


ARTICLE X

MISCELLANEOUS


 

Section 10.01  Amendments, Etc.No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or the Initial Lenders, as applicable) and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 3.01 OR 3.03 WITHOUT THE
WRITTEN CONSENT OF EACH INITIAL LENDER;


 


(B)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 2.05 OR SECTION 6.01) WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER  (IT BEING UNDERSTOOD THAT A WAIVER OF ANY
CONDITION PRECEDENT IN ARTICLE III OR THE WAIVER OF ANY DEFAULT, EVENT OF
DEFAULT OR MANDATORY PREPAYMENT SHALL NOT CONSTITUTE AN INCREASE OF ANY
COMMITMENT OF A LENDER);


 


(C)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (BUT NOT ANY PREPAYMENT) OF PRINCIPAL, INTEREST, FEES
OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
ADVERSELY AFFECTED THEREBY;


 


(D)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY ADVANCE, OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT (IT BEING UNDERSTOOD THAT ANY WAIVER OF DEFAULT INTEREST
PAYABLE PURSUANT TO SECTION 2.07 OR ANY WAIVER OF A DEFAULT OR EVENT OF DEFAULT
AND ANY AMENDMENT OR WAIVER OF THE APPLICABILITY OF A SPECIFIED INTEREST ACCRUAL
EVENT, SHALL NOT CONSTITUTE A DECREASE IN THE RATE OF INTEREST OR FEES FOR THIS
PURPOSE) OR ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED HEREUNDER, WHETHER
BY MODIFICATION OF SECTION 2.11 OR 2.13 OR OTHERWISE, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY ADVERSELY AFFECTED THEREBY;


 


(E)           CHANGE THE DEFINITION OF “REQUIRED LENDERS”, “SUPERMAJORITY
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR
GRANT ANY CONSENT HEREUNDER, IN EACH CASE IN A MANNER THAT WOULD HAVE THE DIRECT
EFFECT OF REDUCING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE
OR OTHERWISE MODIFY ANY RIGHTS HEREUNDER OR GRANT ANY CONSENT HEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER;


 


(F)            RELEASE ONE OR MORE GUARANTORS (OR OTHERWISE LIMIT SUCH
GUARANTORS’ LIABILITY WITH RESPECT TO THE OBLIGATIONS OWING TO THE AGENTS AND
THE LENDER PARTIES UNDER THE GUARANTIES) IF SUCH RELEASE OR LIMITATION IS IN
RESPECT OF ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE GUARANTIES TO THE LENDER
PARTIES, OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL OR RELEASE THE
SUPERPRIORITY CLAIM OF THE LENDERS, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF
EACH LENDER; AND


 


(G)           AMEND, MODIFY OR WAIVE THE PROVISIONS OF SECTION 5.04(B) WITHOUT
THE CONSENT OF THE SUPERMAJORITY LENDERS;

 

118

--------------------------------------------------------------------------------


 


(H)           CHANGE THE DEFINITION OF ANY OF “AVAILABILITY”, “BANK PRODUCT
RESERVES”, “BORROWING BASE”, “ELIGIBLE INVENTORY”, “ELIGIBLE RECEIVABLES”, OR
“RESERVES”, IN EACH CASE IN A MANNER ADVERSE TO THE LENDERS, WITHOUT THE WRITTEN
CONSENT OF THE SUPERMAJORITY LENDERS; AND


 


(I)            AMEND, MODIFY OR WAIVE THE PROVISIONS OF (A) SECTION 6.01(N) OR
(T) RELATING TO THE ROLLUP REVOLVING CREDIT FACILITY (INCLUDING, WITHOUT
LIMITATION, THE USE OF ANY PROCEEDS OF THE ROLLUP REVOLVING CREDIT ADVANCES) OR
(B) SECTION 6.01(R) WITHOUT THE CONSENT OF EACH LENDER ADVERSELY AFFECTED
THEREBY;


 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Banks, in addition to the Lenders required
above, adversely affect the rights or duties of the Issuing Banks under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; and (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender (it being understood that a waiver of any condition precedent in
Article III or the waiver of any Default, Event of Default or mandatory
prepayment shall not constitute an increase of any Commitment of a Lender).

 

Section 10.02  Notices, Posting of Approved Electronic Communications, Etc. 
(a) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

 

(i)            if to the Borrower or any other Loan Party, Chemtura Corporation,
at 199 Benson Road, Middlebury, CT 06749, Attention: Chief Financial Officer,
Telecopier number: (203) 573-2214, E-mail Address: stephen.forsyth@chemtura.com,
with a copy to Kirkland & Ellis LLP, counsel to the Loan Parties, at its address
at 153 E 53rd Street, New York, New York 10022, Attention: Yongjin Im,
Telecopier number: (212) 446-6460, E-Mail Address: yim@kirkland.com

 

(ii)           if to the Administrative Agent, Citibank, N.A., Two Penns Way,
New Castle, 19720, Attention: Bank Loan Syndications Department, Telecopier
number (212) 994-0961, E-Mail Address: oploanswebadmin@citigroup.com

 

(iii)          if to any Issuing Bank or any other Lender Party, to it at its
address (or telecopier number) set forth in its Administrative Questionnaire,

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 


(B)           ALL NOTICES, DEMANDS, REQUESTS, CONSENTS AND OTHER COMMUNICATIONS
DESCRIBED IN SECTION 10.02(A) SHALL BE EFFECTIVE (I) IF DELIVERED BY HAND,
INCLUDING ANY OVERNIGHT COURIER SERVICE, UPON PERSONAL DELIVERY, (II) IF
DELIVERED BY MAIL, WHEN DEPOSITED IN THE MAILS, (III) IF DELIVERED BY POSTING TO
AN APPROVED ELECTRONIC PLATFORM, AN INTERNET WEBSITE OR A SIMILAR
TELECOMMUNICATION DEVICE REQUIRING THAT A USER HAVE PRIOR ACCESS TO SUCH
APPROVED ELECTRONIC PLATFORM, WEBSITE OR OTHER DEVICE (TO THE EXTENT PERMITTED
BY THIS SECTION 10.2 TO BE DELIVERED THEREUNDER), WHEN SUCH NOTICE, DEMAND,
REQUEST, CONSENT AND OTHER COMMUNICATION SHALL HAVE BEEN MADE GENERALLY
AVAILABLE ON SUCH APPROVED ELECTRONIC PLATFORM, INTERNET WEBSITE OR SIMILAR
DEVICE TO THE CLASS OF PERSON BEING NOTIFIED (REGARDLESS OF WHETHER

 

119

--------------------------------------------------------------------------------


 


ANY SUCH PERSON MUST ACCOMPLISH, AND WHETHER OR NOT ANY SUCH PERSON SHALL HAVE
ACCOMPLISHED, ANY ACTION PRIOR TO OBTAINING ACCESS TO SUCH ITEMS, INCLUDING
REGISTRATION, DISCLOSURE OF CONTACT INFORMATION, COMPLIANCE WITH A STANDARD USER
AGREEMENT OR UNDERTAKING A DUTY OF CONFIDENTIALITY) AND SUCH PERSON HAS BEEN
NOTIFIED IN RESPECT OF SUCH POSTING THAT A COMMUNICATION HAS BEEN POSTED TO THE
APPROVED ELECTRONIC PLATFORM AND (IV) IF DELIVERED BY ELECTRONIC MAIL OR ANY
OTHER TELECOMMUNICATIONS DEVICE, WHEN TRANSMITTED TO AN ELECTRONIC MAIL ADDRESS
(OR BY ANOTHER MEANS OF ELECTRONIC DELIVERY) AS PROVIDED IN SECTION 10.02(A);
PROVIDED, HOWEVER, THAT NOTICES AND COMMUNICATIONS TO THE ADMINISTRATIVE AGENT
PURSUANT TO ARTICLE II, III OR VII SHALL NOT BE EFFECTIVE UNTIL RECEIVED BY THE
ADMINISTRATIVE AGENT.


 


(C)           NOTWITHSTANDING SECTIONS 10.02(A) AND (B) (UNLESS THE
ADMINISTRATIVE AGENT REQUESTS THAT THE PROVISIONS OF SECTIONS 10.02(A) AND
(B) BE FOLLOWED) AND ANY OTHER PROVISION IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT PROVIDING FOR THE DELIVERY OF ANY APPROVED ELECTRONIC COMMUNICATION BY
ANY OTHER MEANS, THE LOAN PARTIES SHALL DELIVER ALL APPROVED ELECTRONIC
COMMUNICATIONS TO THE ADMINISTRATIVE AGENT BY PROPERLY TRANSMITTING SUCH
APPROVED ELECTRONIC COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT
ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO OPLOANSWEBADMIN@CITIGROUP.COM OR SUCH
OTHER ELECTRONIC MAIL ADDRESS (OR SIMILAR MEANS OF ELECTRONIC DELIVERY) AS THE
ADMINISTRATIVE AGENT MAY NOTIFY TO THE BORROWER.  NOTHING IN THIS
SECTION 10.02(C) SHALL PREJUDICE THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER PARTY TO DELIVER ANY APPROVED ELECTRONIC COMMUNICATION TO ANY LOAN PARTY
IN ANY MANNER AUTHORIZED IN THIS AGREEMENT OR TO REQUEST THAT THE BORROWER
EFFECT DELIVERY IN SUCH MANNER.


 


(D)           EACH OF THE LENDER PARTIES AND EACH LOAN PARTY AGREE THAT THE
ADMINISTRATIVE AGENT MAY, BUT SHALL NOT BE OBLIGATED TO, MAKE THE APPROVED
ELECTRONIC COMMUNICATIONS AVAILABLE TO THE LENDER PARTIES BY POSTING SUCH
APPROVED ELECTRONIC COMMUNICATIONS ON INTRALINKS™ OR A SUBSTANTIALLY SIMILAR
ELECTRONIC PLATFORM CHOSEN BY THE ADMINISTRATIVE AGENT TO BE ITS ELECTRONIC
TRANSMISSION SYSTEM (THE “APPROVED ELECTRONIC PLATFORM”).


 


(E)           ALTHOUGH THE APPROVED ELECTRONIC PLATFORM AND ITS PRIMARY WEB
PORTAL ARE SECURED WITH GENERALLY-APPLICABLE SECURITY PROCEDURES AND POLICIES
IMPLEMENTED OR MODIFIED BY THE ADMINISTRATIVE AGENT FROM TIME TO TIME
(INCLUDING, AS OF THE CLOSING DATE, A DUAL FIREWALL AND A USER ID/PASSWORD
AUTHORIZATION SYSTEM) AND THE APPROVED ELECTRONIC PLATFORM IS SECURED THROUGH A
SINGLE-USER-PER-DEAL AUTHORIZATION METHOD WHEREBY EACH USER MAY ACCESS THE
APPROVED ELECTRONIC PLATFORM ONLY ON A DEAL-BY-DEAL BASIS, EACH OF THE LENDER
PARTIES AND EACH LOAN PARTY ACKNOWLEDGES AND AGREES THAT THE DISTRIBUTION OF
MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE
ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION.  IN
CONSIDERATION FOR THE CONVENIENCE AND OTHER BENEFITS AFFORDED BY SUCH
DISTRIBUTION AND FOR THE OTHER CONSIDERATION PROVIDED HEREUNDER, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EACH OF THE LENDER PARTIES AND EACH
LOAN PARTY HEREBY APPROVES DISTRIBUTION OF THE APPROVED ELECTRONIC
COMMUNICATIONS THROUGH THE APPROVED ELECTRONIC PLATFORM AND UNDERSTANDS AND
ASSUMES THE RISKS OF SUCH DISTRIBUTION.


 


(F)            THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES

 

120

--------------------------------------------------------------------------------


 


IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.


 


(G)           EACH OF THE LENDER PARTIES AND EACH LOAN PARTY AGREE THAT THE
ADMINISTRATIVE AGENT MAY, BUT (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW)
SHALL NOT BE OBLIGATED TO, STORE THE APPROVED ELECTRONIC COMMUNICATIONS ON THE
APPROVED ELECTRONIC PLATFORM IN ACCORDANCE WITH THE ADMINISTRATIVE AGENT’S
GENERALLY-APPLICABLE DOCUMENT RETENTION PROCEDURES AND POLICIES.


 

Section 10.03  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 10.04  Costs, Fees and Expenses.  (a)  The Borrower agrees (i) to pay or
reimburse the Administrative Agent and the Lenders for all reasonable and
documented costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement (which shall be deemed
to include any predecessor transaction contemplated to be entered into with the
Administrative Agent or any of the Lenders) and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby (including the monitoring of, and participation
in, all aspects of the Cases), including all reasonable fees and expenses of 
outside counsel for the Administrative Agent and the reasonable fees and
expenses of one outside counsel for all Lenders as a group, and (ii) to pay or
reimburse the Lenders (including, without limitation, Citibank in its capacity
as Administrative Agent) for all out-of-pocket costs and expenses incurred in
connection with the ongoing maintenance and monitoring of Availability and
enforcement, attempted enforcement, or preservation of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all reasonable fees and expenses of counsel for
the Lenders (including, without limitation, Citibank in its capacity as
Administrative Agent).  The foregoing fees, costs and expenses shall include all
search, filing, recording, title insurance, collateral review, monitoring, and
appraisal charges and fees and taxes related thereto, and other reasonable
out-of-pocket expenses incurred by the Initial Lenders and the cost of
independent public accountants and other outside experts retained jointly by the
Initial Lenders.  All amounts due under this Section 10.04(a) shall be payable
within ten Business Days after demand therefor.  The agreements in this
Section shall survive the termination of the Commitments and repayment of all
other Obligations.

 


(B)           WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE
CONSUMMATED, THE BORROWER SHALL INDEMNIFY AND HOLD HARMLESS EACH AGENT, EACH
AGENT’S RELATED PARTIES, EACH LENDER AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ADVISORS, ATTORNEYS-IN-FACT AND
REPRESENTATIVES (COLLECTIVELY THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE AND DOCUMENTED FEES AND EXPENSES OF OUTSIDE COUNSEL),
JOINT OR SEVERAL THAT MAY BE INCURRED BY, OR ASSERTED OR AWARDED AGAINST ANY
INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR RELATING TO ANY
INVESTIGATION, LITIGATION OR PROCEEDING OR THE PREPARATION OF ANY DEFENSE WITH
RESPECT THERETO ARISING OUT OF OR IN CONNECTION WITH (I) THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE OR ADMINISTRATION OF ANY LOAN DOCUMENT OR ANY
OTHER AGREEMENT, LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, (II) ANY COMMITMENT, ADVANCE OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH

 

121

--------------------------------------------------------------------------------


 


DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER OR ANY
OTHER LOAN PARTY, OR ANY LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY
OTHER LOAN PARTY IN RESPECT OF ENVIRONMENTAL LAWS, OR (IV) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING
ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED
CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”), IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH CLAIM,
DAMAGE, LOSS, LIABILITY OR EXPENSE IS DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED PRIMARILY FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  IN THE CASE OF
AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 10.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, ANY SECURITY HOLDERS OR CREDITORS OF THE FOREGOING AN INDEMNITEE
OR ANY OTHER PERSON, OR AN INDEMNITEE IS OTHERWISE A PARTY THERETO AND WHETHER
OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.  NO INDEMNITEE
SHALL HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR
OTHERWISE) TO THE BORROWER OR ANY OF ITS SUBSIDIARIES FOR OR IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT SUCH LIABILITY IS
DETERMINED IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  IN NO EVENT, HOWEVER, SHALL ANY INDEMNITEE BE LIABLE ON ANY THEORY
OF LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY LOSS OF PROFITS, BUSINESS OR ANTICIPATED
SAVINGS).  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT.  ALL AMOUNTS DUE UNDER THIS SECTION 10.04(B) SHALL BE PAYABLE WITHIN
TEN BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY
LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR
DISCHARGE OF ALL THE OTHER OBLIGATIONS.


 


(C)           IF ANY PAYMENT OF PRINCIPAL OF, OR CONVERSION OF, ANY EURODOLLAR
RATE ADVANCE IS MADE BY THE BORROWER TO OR FOR THE ACCOUNT OF A LENDER PARTY
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, AS A RESULT
OF A PAYMENT OR CONVERSION PURSUANT TO SECTION 2.06, 2.09(B)(I) OR 2.10(D),
ACCELERATION OF THE MATURITY OF THE NOTES PURSUANT TO SECTION 6.01 OR FOR ANY
OTHER REASON, OR IF THE BORROWER FAILS TO MAKE ANY PAYMENT OR PREPAYMENT OF AN
ADVANCE FOR WHICH A NOTICE OF PREPAYMENT HAS BEEN GIVEN OR THAT IS OTHERWISE
REQUIRED TO BE MADE, WHETHER PURSUANT TO SECTION 2.04, 2.06 OR 6.01 OR
OTHERWISE, THE BORROWER SHALL, UPON DEMAND BY SUCH LENDER PARTY (WITH A COPY OF
SUCH DEMAND TO THE ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF SUCH LENDER PARTY ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER
PARTY FOR ANY ADDITIONAL LOSSES, COSTS OR EXPENSES THAT IT MAY REASONABLY INCUR
AS A RESULT OF SUCH PAYMENT OR CONVERSION OR SUCH FAILURE TO PAY OR PREPAY, AS
THE CASE MAY BE, INCLUDING, WITHOUT LIMITATION, ANY LOSS (INCLUDING LOSS OF
ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR
REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS ACQUIRED BY ANY LENDER PARTY TO FUND OR
MAINTAIN SUCH ADVANCE.


 

Section 10.05  Right of Set-off.  Subject to the DIP Financing Orders and the
last sentence of Section 6.01, upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender Party or such
Affiliate to or for the credit or the account of the Borrower against any and

 

122

--------------------------------------------------------------------------------


 

all of the Obligations of the Borrower now or hereafter existing under this
Agreement and the Note or Notes (if any) held by such Lender Party, irrespective
of whether such Lender Party shall have made any demand under this Agreement or
such Note or Notes and although such obligations may be unmatured.  Each Lender
Party agrees promptly to notify the Borrower after any such set-off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
Party and its respective Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender Party and its respective Affiliates may have.

 

Section 10.06  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Guarantors, each Agent, the
Initial Issuing Bank and the Administrative Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of each Lender Party.

 

Section 10.07  Successors and Assigns.  (a)  Each Lender may assign all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that
(i) unless otherwise agreed by the Administrative Agent each such assignment
shall be of a uniform, and not a varying, percentage of all rights and
obligations under and in respect of any or all Facilities, (ii) except in the
case of an assignment to a Person that, immediately prior to such assignment,
was a Lender, an Affiliate of any Lender or an Approved Fund of any Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
aggregate amount of the Commitments being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 under each Facility for which a Commitment is being assigned,
(iii) each such assignment shall be to an Eligible Assignee, (iv) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes (if any) subject to such assignment and a
processing and recordation fee of $3,500, (v) to the extent any such assignment
immediately upon becoming effective shall increase amounts payable under
Section 2.10 or 2.12, the Borrower shall not be liable for payment of such
increased amounts unless such assignment is made with the Borrower’s prior
consent after the Borrower has been informed of such increased amounts and
(vi) prior to such assignment, the assignor or the Administrative Agent shall
have given notice of such assignment to the Borrower.

 


(B)           UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND RECORDING, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, (I) THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND
OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER OR ISSUING BANK, AS THE
CASE MAY BE, HEREUNDER AND (II) THE LENDER OR ISSUING BANK ASSIGNOR THEREUNDER
SHALL, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY
IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (OTHER THAN
ITS RIGHTS UNDER SECTIONS 2.10, 2.12 AND 10.04 TO THE EXTENT ANY CLAIM
THEREUNDER RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE REMAINING PORTION OF AN ASSIGNING LENDER’S OR
ISSUING BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER OR
ISSUING BANK SHALL CEASE TO BE A PARTY HERETO).


 


(C)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, EACH
LENDER PARTY ASSIGNOR THEREUNDER AND EACH ASSIGNEE THEREUNDER CONFIRM TO AND
AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO AND HERETO AS FOLLOWS: 
(I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH

 

123

--------------------------------------------------------------------------------


 


ASSIGNING LENDER PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF, OR THE
PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR PURPORTED TO
BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING LENDER
PARTY MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR
OBSERVANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT
OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.01 AND SUCH OTHER
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH
ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT, SUCH ASSIGNING
LENDER PARTY OR ANY OTHER LENDER PARTY AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH
ASSIGNEE CONFIRMS THAT IT IS AN ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS
AND AUTHORIZES EACH AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO
EXERCISE SUCH POWERS AND DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO
SUCH AGENT BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT
BY THE TERMS OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR
ISSUING BANK, AS THE CASE MAY BE.


 


(D)           THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE (BUT ONLY FOR
THIS PURPOSE) AS THE AGENT OF THE BORROWER, SHALL MAINTAIN AT ITS ADDRESS
REFERRED TO IN SECTION 10.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED
TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDER PARTIES AND THE COMMITMENT UNDER EACH FACILITY OF, AND
PRINCIPAL AMOUNT OF THE ADVANCES OWING UNDER EACH FACILITY TO, EACH LENDER PARTY
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE AGENTS AND THE LENDER PARTIES MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A LENDER PARTY HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR
ANY AGENT OR ANY LENDER PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON
REASONABLE PRIOR NOTICE.


 


(E)           UPON ITS RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN
ASSIGNING LENDER PARTY AND AN ASSIGNEE, TOGETHER WITH ANY NOTE OR NOTES SUBJECT
TO SUCH ASSIGNMENT, THE ADMINISTRATIVE AGENT SHALL, IF SUCH ASSIGNMENT AND
ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT C
HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, (II) RECORD THE INFORMATION
CONTAINED THEREIN IN THE REGISTER AND (III) GIVE PROMPT NOTICE THEREOF TO THE
BORROWER AND EACH OTHER AGENT.  IN THE CASE OF ANY ASSIGNMENT BY A LENDER,
WITHIN FIVE BUSINESS DAYS AFTER ITS RECEIPT OF SUCH NOTICE, THE BORROWER, AT ITS
OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT IN EXCHANGE
FOR THE SURRENDERED NOTE OR NOTES (IF ANY) A NEW NOTE TO THE ORDER OF SUCH
ELIGIBLE ASSIGNEE IN AN AMOUNT EQUAL TO THE COMMITMENT ASSUMED BY IT UNDER EACH
FACILITY PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE AND, IF ANY ASSIGNING LENDER
THAT HAD A NOTE OR NOTES PRIOR TO SUCH ASSIGNMENT HAS RETAINED A COMMITMENT
HEREUNDER UNDER SUCH FACILITY, A NEW NOTE TO THE ORDER OF SUCH ASSIGNING LENDER
IN AN AMOUNT EQUAL TO THE COMMITMENT RETAINED BY IT HEREUNDER.  SUCH NEW NOTE OR
NOTES SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT AND ACCEPTANCE AND
SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A-1, A-2 OR A-3 HERETO,
AS THE CASE MAY BE.


 


(F)            EACH ISSUING BANK MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES
ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THE UNDRAWN PORTION OF ITS
LETTER OF CREDIT COMMITMENT AT ANY TIME; PROVIDED, HOWEVER, THAT (I) EACH SUCH
ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE AND (II) THE PARTIES TO EACH SUCH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, FOR ITS
ACCEPTANCE AND

 

124

--------------------------------------------------------------------------------


 


RECORDING IN THE REGISTER, AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $3,500.


 


(G)           EACH LENDER PARTY MAY SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN ANY LOAN PARTY OR ANY OF ITS AFFILIATES) IN OR TO ALL OR A PORTION
OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ALL OR A PORTION OF ITS COMMITMENTS, THE ADVANCES OWING TO IT AND
ANY NOTE OR NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH LENDER PARTY’S
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ITS
COMMITMENTS) SHALL REMAIN UNCHANGED, (II) SUCH LENDER PARTY SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) SUCH LENDER PARTY SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL
PURPOSES OF THIS AGREEMENT, (IV) THE BORROWER, THE AGENTS AND THE OTHER LENDER
PARTIES SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER PARTY IN
CONNECTION WITH SUCH LENDER PARTY’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT,
(V) NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, OR ANY CONSENT TO
ANY DEPARTURE BY ANY LOAN PARTY THEREFROM, EXCEPT TO THE EXTENT THAT SUCH
AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE PRINCIPAL OF, OR INTEREST (OTHER
THAN DEFAULT INTEREST) ON, THE ADVANCES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE ADVANCES OR
ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT
TO SUCH PARTICIPATION, OR RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF THE
COLLATERAL OR OF THE VALUE OF THE GUARANTIES, (VI) THE PARTICIPATING BANKS OR
OTHER ENTITIES SHALL BE ENTITLED TO THE BENEFIT OF SECTION 2.12 TO THE SAME
EXTENT AS IF THEY WERE A LENDER PARTY BUT, WITH RESPECT TO ANY PARTICULAR
PARTICIPANT, TO NO GREATER EXTENT THAN THE LENDER PARTY THAT SOLD THE
PARTICIPATION TO SUCH PARTICIPANT AND ONLY IF SUCH PARTICIPANT AGREES TO COMPLY
WITH SECTION 2.12(E) AS THOUGH IT WERE A LENDER PARTY AND (VII) TO THE EXTENT
ANY SUCH PARTICIPATION IMMEDIATELY UPON BECOMING EFFECTIVE SHALL INCREASE
AMOUNTS PAYABLE UNDER SECTION 2.10 OR 2.12, THE BORROWER SHALL NOT BE LIABLE FOR
PAYMENT OF SUCH INCREASED AMOUNTS UNLESS SUCH PARTICIPATION IS MADE WITH THE
BORROWER’S PRIOR CONSENT AFTER THE BORROWER HAS BEEN INFORMED OF SUCH INCREASED
AMOUNTS.


 


(H)           ANY LENDER PARTY MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS
SECTION 10.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER
PARTY BY OR ON BEHALF OF THE BORROWER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY INFORMATION RECEIVED BY IT
FROM SUCH LENDER PARTY IN ACCORDANCE WITH SECTION 10.09 HEREOF.


 


(I)            NOTWITHSTANDING ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT,
ANY LENDER PARTY MAY AT ANY TIME (AND WITHOUT THE CONSENT OF THE ADMINISTRATIVE
AGENT OR THE BORROWER) CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING
TO IT AND ANY NOTE OR NOTES HELD BY IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN
ACCORDANCE WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM


 


(J)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND THAT INVESTS IN BANK LOANS MAY CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF THE ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY
IT TO THE TRUSTEE FOR HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH
FUND AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES, PROVIDED, HOWEVER, THAT
UNLESS AND UNTIL SUCH TRUSTEE ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE
OTHER PROVISIONS OF THIS SECTION 10.07, (I) NO SUCH PLEDGE SHALL RELEASE THE
PLEDGING LENDER FROM ANY OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND
(II) SUCH TRUSTEE SHALL NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A
LENDER UNDER THE LOAN DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED
OWNERSHIP RIGHTS WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR
OTHERWISE.

 

125

--------------------------------------------------------------------------------


 


(K)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER PARTY (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING
VEHICLE ORGANIZED AND ADMINISTERED BY SUCH LENDER PARTY IDENTIFIED AS SUCH IN
WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND
THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR ANY PART OF ANY ADVANCE
THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS
AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY
SPC TO FUND ANY ADVANCE, AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION
OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH ADVANCE, THE GRANTING LENDER
SHALL BE OBLIGATED TO MAKE SUCH ADVANCE PURSUANT TO THE TERMS HEREOF.  THE
MAKING OF AN ADVANCE BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH ADVANCE WERE MADE BY SUCH
GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT (I) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER PARTY WOULD BE LIABLE, (II) NO SPC SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.10 AND 2.12 (OR ANY OTHER INCREASED COSTS PROTECTION
PROVISION) AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES, INCLUDING,
WITHOUT LIMITATION, THE APPROVAL OF ANY AMENDMENT OR WAIVER OF ANY PROVISION OF
ANY LOAN DOCUMENT, REMAIN THE LENDER PARTY OF RECORD HEREUNDER.  IN FURTHERANCE
OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF; PROVIDED THAT EACH LENDER PARTY DESIGNATING ANY SPC HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST,
DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH SPC DURING SUCH PERIOD OF FORBEARANCE.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT, ASSIGN ALL
OR ANY PORTION OF ITS INTEREST IN ANY ADVANCE TO THE GRANTING LENDER AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF ADVANCES TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF
ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS
SUBSECTION (K) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
GRANTING LENDER, ALL OR ANY PART OF WHOSE ADVANCES ARE BEING FUNDED BY THE SPC
AT THE TIME OF SUCH AMENDMENT.


 

Section 10.08  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
or by electronic transmission (e.g. “.pdf” or “tiff”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 10.09  Confidentiality and Related Matters.  Each of the Administrative
Agent and the Lender Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) on
a need-to-know basis to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document, any action
or proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any litigation or proceeding to
which the Administrative Agent or any Lender Party or any of its respective
Affiliates may be a party, (f) subject to an agreement containing

 

126

--------------------------------------------------------------------------------


 

provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) surety, reinsurer,
guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to the Obligations under the Loan Documents or to the
Borrower and its obligations or to this Agreement or payments hereunder,
(iii) to any rating agency when required by it, (iv) the CUSIP Service Bureau or
any similar organization, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender Party or any of their respective Affiliates on a nonconfidential
basis from a source other than an Loan Party; provided that in the case of
disclosure under subsections (b) (excluding disclosure to any bank regulatory
authority) and (c) of this Section 10.09, such party subject to such requirement
or request shall, to the extent permitted by law, provide the applicable Loan
Party written notice of such requirement and cooperate with such Loan Party to
obtain a protective order or other confidential treatment.  For purposes of this
Section, “Information” means all information received from an Loan Party or any
of its respective Subsidiaries relating to an Loan Party or any of its
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender
Party on a nonconfidential basis prior to disclosure by any Loan Party or any of
its respective Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Section 10.10  Treatment of Information.  (a)  Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”).  Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information. 
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the such issuer of such securities
or, subject to certain limited exceptions, from communicating such information
to any other Person.  Neither the Administrative Agent nor any of its Related
Parties shall, by making any Communications (including Restricting Information)
available to a Lender Party, by participating in any conversations or other
interactions with a Lender Party or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its Related Parties be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information.  In particular, none of the Administrative
Agent nor any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender Party has or has
not limited its access to Restricting Information, such Lender Party’s policies
or procedures regarding the safeguarding of material, nonpublic information or
such Lender Party’s compliance with applicable laws related thereto or
(ii) shall have, or incur, any liability to any Loan Party or Lender Party or
any of their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender Party.

 

127

--------------------------------------------------------------------------------


 


(B)           EACH LOAN PARTY AGREES THAT (I) ALL COMMUNICATIONS IT PROVIDES TO
THE ADMINISTRATIVE AGENT INTENDED FOR DELIVERY TO THE LENDER PARTIES WHETHER BY
POSTING TO THE APPROVED ELECTRONIC PLATFORM OR OTHERWISE SHALL BE CLEARLY AND
CONSPICUOUSLY MARKED “PUBLIC” IF SUCH COMMUNICATIONS DO NOT CONTAIN RESTRICTING
INFORMATION WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD “PUBLIC” SHALL APPEAR
PROMINENTLY ON THE FIRST PAGE THEREOF, (II) BY MARKING COMMUNICATIONS “PUBLIC,”
EACH LOAN PARTY SHALL BE DEEMED TO HAVE AUTHORIZED THE ADMINISTRATIVE AGENT AND
THE LENDER PARTIES TO TREAT SUCH COMMUNICATIONS AS EITHER PUBLICLY AVAILABLE
INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH, IN THIS LATTER CASE, SUCH
COMMUNICATIONS MAY CONTAIN SENSITIVE BUSINESS INFORMATION AND, THEREFORE, REMAIN
SUBJECT TO THE CONFIDENTIALITY UNDERTAKINGS OF SECTION 10.09) WITH RESPECT TO
SUCH LOAN PARTY OR ITS SECURITIES FOR PURPOSES OF UNITED STATES FEDERAL AND
STATE SECURITIES LAWS, (III) ALL COMMUNICATIONS MARKED “PUBLIC” MAY BE DELIVERED
TO ALL LENDER PARTIES AND MAY BE MADE AVAILABLE THROUGH A PORTION OF THE
APPROVED ELECTRONIC PLATFORM DESIGNATED “PUBLIC SIDE INFORMATION,” AND (IV) THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO TREAT ANY COMMUNICATIONS THAT ARE NOT
MARKED “PUBLIC” AS RESTRICTING INFORMATION AND MAY POST SUCH COMMUNICATIONS TO A
PORTION OF THE APPROVED ELECTRONIC PLATFORM NOT DESIGNATED “PUBLIC SIDE
INFORMATION.”  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES SHALL
BE RESPONSIBLE FOR ANY STATEMENT OR OTHER DESIGNATION BY AN LOAN PARTY REGARDING
WHETHER A COMMUNICATION CONTAINS OR DOES NOT CONTAIN MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO ANY OF THE LOAN PARTIES OR THEIR SECURITIES NOR
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES INCUR ANY LIABILITY TO
ANY LOAN PARTY, ANY LENDER PARTY OR ANY OTHER PERSON FOR ANY ACTION TAKEN BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES BASED UPON SUCH STATEMENT OR
DESIGNATION, INCLUDING ANY ACTION AS A RESULT OF WHICH RESTRICTING INFORMATION
IS PROVIDED TO A LENDER PARTY THAT MAY DECIDE NOT TO TAKE ACCESS TO RESTRICTING
INFORMATION.  NOTHING IN THIS SECTION 10.10 SHALL MODIFY OR LIMIT A LENDER
PARTY’S OBLIGATIONS UNDER SECTION 10.09 WITH REGARD TO COMMUNICATIONS AND THE
MAINTENANCE OF THE CONFIDENTIALITY OF OR OTHER TREATMENT OF INFORMATION.


 


(C)           EACH LENDER PARTY ACKNOWLEDGES THAT CIRCUMSTANCES MAY ARISE THAT
REQUIRE IT TO REFER TO COMMUNICATIONS THAT MIGHT CONTAIN RESTRICTING
INFORMATION.  ACCORDINGLY, EACH LENDER PARTY AGREES THAT IT WILL NOMINATE AT
LEAST ONE DESIGNEE TO RECEIVE COMMUNICATIONS (INCLUDING RESTRICTING INFORMATION)
ON ITS BEHALF AND IDENTIFY SUCH DESIGNEE (INCLUDING SUCH DESIGNEE’S CONTACT
INFORMATION) ON SUCH LENDER PARTY’S ADMINISTRATIVE QUESTIONNAIRE.  EACH LENDER
PARTY AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME OF SUCH LENDER
PARTY’S DESIGNEE’S E-MAIL ADDRESS TO WHICH NOTICE OF THE AVAILABILITY OF
RESTRICTING INFORMATION MAY BE SENT BY ELECTRONIC TRANSMISSION.


 


(D)           EACH LENDER PARTY ACKNOWLEDGES THAT COMMUNICATIONS DELIVERED
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS MAY CONTAIN RESTRICTING INFORMATION
AND THAT SUCH COMMUNICATIONS ARE AVAILABLE TO ALL LENDER PARTIES GENERALLY. 
EACH LENDER PARTY THAT ELECTS NOT TO TAKE ACCESS TO RESTRICTING INFORMATION DOES
SO VOLUNTARILY AND, BY SUCH ELECTION, ACKNOWLEDGES AND AGREES THAT THE
ADMINISTRATIVE AGENT AND OTHER LENDER PARTIES MAY HAVE ACCESS TO RESTRICTING
INFORMATION THAT IS NOT AVAILABLE TO SUCH ELECTING LENDER PARTY.  NONE OF THE
ADMINISTRATIVE AGENT NOR ANY LENDER PARTY WITH ACCESS TO RESTRICTING INFORMATION
SHALL HAVE ANY DUTY TO DISCLOSE SUCH RESTRICTING INFORMATION TO SUCH ELECTING
LENDER PARTY OR TO USE SUCH RESTRICTING INFORMATION ON BEHALF OF SUCH ELECTING
LENDER PARTY, AND SHALL NOT BE LIABLE FOR THE FAILURE TO SO DISCLOSE OR USE,
SUCH RESTRICTING INFORMATION.


 


(E)           THE PROVISIONS OF THE FOREGOING CLAUSES OF THIS SECTION 10.10 ARE
DESIGNED TO ASSIST THE ADMINISTRATIVE AGENT, THE LENDER PARTIES AND THE LOAN
PARTIES, IN COMPLYING WITH THEIR RESPECTIVE CONTRACTUAL OBLIGATIONS AND
APPLICABLE LAW IN CIRCUMSTANCES WHERE CERTAIN LENDER PARTIES EXPRESS A DESIRE
NOT TO RECEIVE RESTRICTING INFORMATION NOTWITHSTANDING THAT CERTAIN
COMMUNICATIONS HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR OTHER INFORMATION
PROVIDED TO THE LENDER PARTIES HEREUNDER OR THEREUNDER MAY CONTAIN RESTRICTING
INFORMATION.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS OR MAKES ANY OTHER STATEMENT WITH RESPECT TO THE ADEQUACY OF SUCH
PROVISIONS TO ACHIEVE SUCH PURPOSE NOR DOES THE ADMINISTRATIVE AGENT OR ANY OF
ITS RELATED PARTIES

 

128

--------------------------------------------------------------------------------


 


WARRANT OR MAKE ANY OTHER STATEMENT TO THE EFFECT THAT AN LOAN PARTY’S OR LENDER
PARTY’S ADHERENCE TO SUCH PROVISIONS WILL BE SUFFICIENT TO ENSURE COMPLIANCE BY
SUCH LOAN PARTY OR LENDER PARTY WITH ITS CONTRACTUAL OBLIGATIONS OR ITS DUTIES
UNDER APPLICABLE LAW IN RESPECT OF RESTRICTING INFORMATION AND EACH OF THE
LENDER PARTIES AND EACH LOAN PARTY ASSUMES THE RISKS ASSOCIATED THEREWITH.


 


SECTION 10.11  PATRIOT ACT NOTICE.  EACH LENDER PARTY AND EACH AGENT (FOR ITSELF
AND NOT ON BEHALF OF ANY LENDER PARTY) HEREBY NOTIFIES THE LOAN PARTIES THAT
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF SUCH LOAN PARTY AND OTHER INFORMATION THAT WILL
ALLOW SUCH LENDER PARTY OR SUCH AGENT, AS APPLICABLE, TO IDENTIFY SUCH LOAN
PARTY IN ACCORDANCE WITH THE PATRIOT ACT.  THE BORROWER SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, PROVIDE THE EXTENT COMMERCIALLY REASONABLE, SUCH
INFORMATION AND TAKE SUCH ACTIONS AS ARE REASONABLY REQUESTED BY ANY AGENTS OR
ANY LENDER PARTY IN ORDER TO ASSIST THE AGENTS AND THE LENDER PARTIES IN
MAINTAINING COMPLIANCE WITH THE PATRIOT ACT.


 

Section 10.12  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Bankruptcy Court and, if the Bankruptcy Court
does not have (or abstains from) jurisdiction, to the nonexclusive jurisdiction
of any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Loan Documents in the courts of
any jurisdiction.

 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


 

Section 10.13  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York and, to
the extent applicable, the Bankruptcy Code.

 

Section 10.14  Certain Matters Relating to Rollup Revolving Credit Commitments. 
Each Rollup Revolving Credit Lender that is party to this Agreement represents
and warrants on the date hereof that its ratable share (expressed as a
percentage of the aggregate Rollup Revolving Credit Commitments) of the
aggregate Rollup Revolving Credit Commitments held by all Rollup Revolving
Credit Lenders as of the date hereof equals its ratable share (expressed as a
percentage of the aggregate principal amount of Pre-Petition Secured
Indebtedness) of the aggregate principal amount of Pre-Petition Secured
Indebtedness held of record by all Rollup Revolving Credit Lenders as of the
date hereof.

 

[The remainder of this page left intentionally blank]

 

129

--------------------------------------------------------------------------------


 

Section 10.15  Waiver of Jury Trial.  Each of the Guarantors, the Borrower, the
Agents and the Lender Parties irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the Loan Documents, the Advances
or the actions of the Administrative Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

CHEMTURA CORPORATION, a debtor and a

 

debtor-in-possession, as Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

A & M CLEANING PRODUCTS, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AQUA CLEAR INDUSTRIES, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASCK, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ASEPSIS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOLAB COMPANY STORE, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOLAB FRANCHISE COMPANY, LLC

 

--------------------------------------------------------------------------------


 

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIOLAB TEXTILE ADDITIVES, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BIO-LAB, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CNK CHEMICAL REALTY CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CROMPTON COLORS INCORPORATED

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

CROMPTON HOLDING CORPORATION

 

--------------------------------------------------------------------------------


 

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CROMPTON MONOCHEM, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GLCC LAUREL, LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GREAT LAKES CHEMICAL CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GREAT LAKES CHEMICAL GLOBAL, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GT SEED TREATMENT, INC.

 

--------------------------------------------------------------------------------


 

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

HOMECARE LABS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ISCI, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

KEM MANUFACTURING

 

CORPORATION

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LAUREL INDUSTRIES HOLDINGS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

MONOCHEM, INC.

 

--------------------------------------------------------------------------------


 

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NAUGATUCK TREATMENT COMPANY

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RECREATIONAL WATER PRODUCTS, INC.

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

UNIROYAL CHEMICAL COMPANY LIMITED (DELAWARE)

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEBER CITY ROAD LLC

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

WRL OF INDIANA, INC.

 

--------------------------------------------------------------------------------


 

 

As a debtor and a debtor-in-possession, and as a Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as

 

Administrative Agent, Initial Lender and Initial Issuing Bank

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF SCOTLAND PLC, as

 

Syndication Agent and Initial Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

SCHEDULES

 

TO

 

SENIOR SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

 

Dated as of March 18, 2009

 

Among

 

CHEMTURA CORPORATION,
as Debtor and Debtor-in-Possession

 

and

 

THE GUARANTORS PARTY HERETO,
as Debtors and Debtors in Possession under Chapter 11 of the Bankruptcy Code

 

and

 

CITIBANK, N.A.,

as Administrative Agent

 

and

 

CITIBANK, N.A.,

as Initial Issuing Bank,

 

and

 

THE INITIAL LENDERS AND THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

Schedule I

Commitments and Applicable Lending Offices

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule II

Intellectual Property

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule III

Material IP Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule IV

Initial Pledged Equity

 

Grantor

 

Issuer

 

Class of Equity
Interest

 

Number
of Shares

 

Chemtura Corporation

 

Chemtura Receivables LLC

 

Uncertificated

 

 

 

Chemtura Holdings GmbH

 

Crompton Europe Financial Services Company

 

Certificated

 

330

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

Crompton Holding Corporation

 

Certificated

 

750

 

Great Lakes Chemical Corporation

 

Chemtura Holding Company, Inc.

 

Certificated

 

330

 

Chemtura Corporation

 

Chemtura Holding Company, Inc.

 

Certificated

 

330

 

Chemtura Corporation

 

Chemtura Holding Company, Inc.

 

Certificated

 

330

 

Chemtura Corporation (successor to Chemtura USA Corporation)

 

Crompton & Knowles Receivables Corporation

 

Certificated

 

1,000

 

Chemtura Corporation

 

Weber City Road LLC

 

Uncertificated

 

N/A

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

CNK Chemical Realty Corporation

 

Certificated

 

100

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

Naugatuck Treatment Company

 

Certificated

 

100

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

GT Seed Treatment, Inc.

 

Certificated

 

116,310

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

Kem Manufacturing Corporation

 

Certificated

 

5,000

 

Chemtura Corporation (successor to Chemtura USA Corporation)

 

Uniroyal Chemical Company Limited

 

Certificated

 

3,997

 

Chemtura Corporation

 

Great Lakes Chemical Corporation

 

Certificated

 

100

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

Monochem, Inc.

 

Certificated

 

502,020

 

Chemtura Corporation (successor to Uniroyal Chemical Company, Inc.)

 

Crompton Monochem, Inc.

 

Certificated

 

1,000

 

Chemtura Corporation

 

Crompton Specialties Sdn. Bhd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

PT Crompton Indonesia

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura (Thailand) Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Taiwan Limited

 

Uncertificated

 

 

 

 

--------------------------------------------------------------------------------


 

Grantor

 

Issuer

 

Class of Equity
Interest

 

Number
of Shares

 

Chemtura Corporation

 

Crompton, Inc.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Hong Kong Limited

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura (HK) Holding Co. Limited

 

Uncertificated

 

 

 

Chemtura Corporation

 

Crompton Specialties Asia Pacific Pte. Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Singapore Pte. Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Crompton Specialties Shanghai Company Limited

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Chemicals (Nanjing) Co., Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Australia Pty. Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Chemicals India Private Limited

 

Uncertificated

 

 

 

Chemtura Corporation

 

Crompton & Knowles of Canada Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

0956-0921 Quebec Inc.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Quimica Argentina S.A.C.I.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Colombia Ltda.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Crompton Corporation Ltda.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Corporation Mexico de R.L. de C.V.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Crompton Servicios S.A. de C.V.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Specialties Ecuador S.A.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Belgium N.V.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Korea Inc.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Uniroyal Chemical S.A.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Europe Limited

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura (Pty.) Ltd.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Uniroyal Chemical S.A.R.L.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Crompton S.A.

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Management GmbH

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Holdings GmbH

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura Verwaltungs GmbH

 

Uncertificated

 

 

 

Chemtura Corporation

 

Chemtura LLC

 

Uncertificated

 

 

 

Chemtura Corporation (as successor to

 

Uniroyal Chemical Taiwan Limited

 

Uncertificated

 

 

 

 

--------------------------------------------------------------------------------


 

Grantor

 

Issuer

 

Class of Equity
Interest

 

Number
of Shares

 

Chemtura USA Corporation)

 

 

 

 

 

 

 

Great Lakes Chemical Corporation

 

GLCC Laurel, LLC

 

Uncertificated

 

 

 

Laurel Industries Holdings, Inc.

 

GLCC Laurel, LLC

 

Uncertificated

 

 

 

Great Lakes Chemical Global, Inc.

 

Laurel Industries Holdings, Inc.

 

Uncertificated

 

 

 

Bio-Lab, Inc.

 

BioLab Company Store, LLC

 

Uncertificated

 

 

 

Bio-Lab, Inc.

 

BioLab Franchise Company, LLC

 

Uncertificated

 

 

 

Crompton Holding Corporation

 

Crompton Colors Incorporated

 

Certificated

 

500

 

Great Lakes Chemical Corporation

 

QO Chemicals, Inc.

 

Certificated

 

6,600

 

Great Lakes Chemical Corporation

 

Great Lakes Chemical Global, Inc.

 

Certificated

 

1,000

 

Great Lakes Chemical Corporation

 

Bio-Lab, Inc.

 

Certificated

 

915

 

Great Lakes Chemical Corporation

 

WRL of Indiana, Inc.

 

Certificated

 

10

 

Great Lakes Chemical Corporation

 

ISCI, Inc.

 

Certificated

 

6,526

 

Great Lakes Chemical Corporation

 

Chemtura Sales Mexico S. de R.L. de C.V.

 

Uncertificated

 

 

 

Bio-Lab, Inc.

 

ASCK, Inc.

 

Certificated

 

10

 

Bio-Lab, Inc.

 

Aqua Clear Industries, LLC

 

Certificated

 

100,000

 

Bio-Lab, Inc.

 

ASEPSIS, Inc.

 

Certificated

 

1,000

 

Bio-Lab, Inc.

 

HomeCare Labs, Inc.

 

Certificated

 

100

 

Bio-Lab, Inc.

 

Recreational Water Products, Inc.

 

Certificated

 

1,000

 

Bio-Lab, Inc.

 

Poolbrite (SA) (PTY) Ltd.

 

Uncertificated

 

 

 

Bio-Lab, Inc.

 

Recreational Water Products Inc. (Canada)

 

Uncertificated

 

 

 

Bio-Lab, Inc.

 

A & M Cleaning Products, LLC

 

Uncertificated

 

N/A

 

Bio-Lab, Inc.

 

BioLab Textile Additives, LLC

 

Uncertificated

 

N/A

 

Chemtura Corporation

 

Hatco Advanced Technologies Corporation

 

Certificated

 

66

 

Chemtura Corporation

 

Anderol B.V.

 

Uncertificated

 

 

 

Great Lakes Chemical Corporation

 

Niagara Insurance Company Ltd. (Bermuda Company)

 

Uncertificated

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule V

Initial Pledged Debt

 

None.

 

--------------------------------------------------------------------------------


 

Schedule VI

Designated Account Debtors

 

Kuraray Co LTD

 

Japan

Chevron Japan LTD

 

Japan

LG Chem LTD

 

South Korea

Shell Eastern Petroleum PTE Ltd

 

Singapore

Exxon Mobil Chemical Asia Pacific

 

Singapore

 

--------------------------------------------------------------------------------


 

Schedule VII

Form of Invoices

 

(See Attached)

 

--------------------------------------------------------------------------------


 

Schedule VIII

Non-Filing Domestic Subsidiaries

 

Crompton Europe Financial Services Company

Crompton LLC

Chemtura Holding Company, Inc.

Chemtura Receivables LLC

Assured Insurance Company

Hatco Advanced Technologies Corporation

QO Chemicals, Inc.

Great Lakes Trading Company, Inc.

GLCC Mexico Holdings, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 4.01(a)

Equity Investments; Subsidiaries

 

Subsidiary

 

Percentage Owned
directly or indirectly
by the Borrower

 

State or Country of
Formation

9056-0921 Quebec Inc.

 

100

 

Canada

A & M Cleaning Products, LLC

 

100

 

Delaware

Anderol B.V.

 

100

 

The Netherlands

Anderol Italia S.r.l.

 

51

 

Italy

Antimony Products (Proprietary) Ltd.

 

75

 

South Africa

Aqua Clear Industries, LLC

 

100

 

New York

ASCK, Inc.

 

100

 

Delaware

ASEPSIS Inc.

 

100

 

Canada

Asepsis U.K. Limited

 

100

 

United Kingdom

ASEPSIS, Inc.

 

100

 

Georgia

ASIA Stabilizers Co., Ltd.

 

65

 

Korea

Assured Insurance Company

 

100

 

Vermont

Baxenden Chemicals Limited

 

100

 

United Kingdom

Baxenden Scandinavia A.S.

 

100

 

Denmark

BAYROL Deutschland GmbH

 

100

 

Germany

BAYROL France S.A.S.

 

100

 

France

BAYROL Iberica S.A.

 

100

 

Spain

BAYROL Scandinavia A/S

 

100

 

Denmark

BioLab Australia Pty. Ltd.

 

100

 

Australia

BioLab Company Store, LLC

 

100

 

Delaware

BioLab Franchise Company, LLC

 

100

 

Delaware

BioLab Textile Additives, LLC

 

100

 

Delaware

BioLab U.K. Limited

 

100

 

United Kingdom

Bio-Lab Canada Inc.

 

100

 

Canada

Bio-Lab, Inc.

 

100

 

Delaware

BLSA Industries (Proprietary) Limited

 

100

 

South Africa

Blue Systèmes S.A.S.

 

100

 

France

Certis Europe B.V.

 

15

 

The Netherlands

Chemol Reszvenytarsasag International

 

78.3

 

Hungary

Chemtura (HK) Holding Co. Limited

 

100

 

China-Hong Kong

Chemtura (PTY) Limited

 

100

 

South Africa

Chemtura (Thailand) Limited

 

100

 

Thailand

Chemtura Australia Pty. Ltd.

 

100

 

Australia

Chemtura Belgium N.V.

 

100

 

Belgium

Chemtura Canada Co./Cie

 

100

 

Canada

Chemtura Chemicals (Nanjing) Company Limited

 

100

 

China-PRC

Chemtura Chemicals India Private Limited

 

100

 

India

Chemtura Colombia Limitada

 

100

 

Colombia

Chemtura Corporation U.K. Limited

 

100

 

United Kingdom

Chemtura Corporation Mexico, S. de R.L. de C.V.

 

100

 

Mexico

Chemtura Europe d.o.o.

 

100

 

Slovenia

Chemtura Europe GmbH

 

100

 

Switzerland

Chemtura Europe Limited

 

100

 

United Kingdom

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Percentage Owned
directly or indirectly
by the Borrower

 

State or Country of
Formation

Chemtura France SAS

 

100

 

France

Chemtura Holding Company, Inc.

 

100

 

Delaware

Chemtura Holdings GmbH

 

100

 

Germany

Chemtura Hong Kong Limited

 

100

 

China-Hong Kong

Chemtura Industria Quimica do Brasil Limitada

 

100

 

Brazil

Chemtura Italy S.r.l.

 

100

 

Italy

Chemtura Japan Limited

 

100

 

Japan

Chemtura Korea Inc.

 

100

 

Korea

Chemtura LLC

 

100

 

Russia

Chemtura Management GmbH

 

100

 

Germany

Chemtura Manufacturing Germany GmbH

 

100

 

Germany

Chemtura Manufacturing Italy S.r.I.

 

100

 

Italy

Chemtura Manufacturing UK Limited

 

100

 

United Kingdom

Chemtura Netherlands B.V.

 

100

 

The Netherlands

Chemtura New Zealand Limited

 

100

 

New Zealand

Chemtura Organometallics GmbH

 

100

 

Germany

Chemtura Receivables LLC

 

100

 

Delaware

Chemtura Quimica Argentina S.A.C.I.

 

100

 

Argentina

Chemtura Sales Europe GmbH

 

100

 

Switzerland

Chemtura Sales France SAS

 

100

 

France

Chemtura Sales Germany GmbH

 

100

 

Germany

Chemtura Sales Mexico, S. de R.L. de C.V.

 

100

 

Mexico

Chemtura Sales UK Limited

 

100

 

United Kingdom

Chemtura Shanghai Co., Ltd.

 

100

 

China-PRC

Chemtura Singapore Pte. Ltd.

 

100

 

Singapore

Chemtura Specialties Ecuador S.A.

 

100

 

Ecuador

Chemtura Taiwan Limited

 

100

 

Taiwan

Chemtura Technology B.V.

 

100

 

The Netherlands

Chemtura Technology Belgium N.V.

 

100

 

Belgium

Chemtura UK Limited

 

100

 

United Kingdom

Chemtura Vermögensverwaltungs GmbH & Co. KG

 

100

 

Germany

Chemtura Verwaltungs GmbH

 

50

 

Germany

Chemtura Vinyl Additives GmbH

 

100

 

Germany

CNK Chemical Realty Corporation

 

100

 

Pennsylvania

CPC Bayrol Limited

 

100

 

United Kingdom

Crompton & Knowles of Canada Limited

 

100

 

Canada

Crompton (Uniroyal Chemical) Registrations Limited

 

100

 

United Kingdom

Crompton Chemicals B.V.

 

100

 

The Netherlands

Crompton Colors Incorporated

 

100

 

Delaware

Crompton Corporation Ltda.

 

100

 

Chile

Crompton Europe Financial Services Company

 

100

 

Delaware

Crompton European Holdings B.V.

 

100

 

The Netherlands

Crompton Financial Holdings

 

100

 

Ireland

Crompton Holding Corporation

 

100

 

Delaware

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Percentage Owned
directly or indirectly
by the Borrower

 

State or Country of
Formation

Crompton Holdings B.V.

 

100

 

The Netherlands

Crompton Investments S.A.S.

 

100

 

France

Crompton Ireland Investment Company Limited

 

100

 

Ireland

Crompton Kazakhstan LLP

 

100

 

Kazakhstan

Crompton LLC

 

100

 

Delaware

Crompton Monochem, Inc.

 

100

 

Louisiana

Crompton Overseas B.V.

 

100

 

The Netherlands

Crompton S.A.

 

100

 

Switzerland

Crompton Services B.V.B.A.

 

100

 

Belgium

Crompton Servicios S.A. de C.V.

 

100

 

Mexico

Crompton Specialties Asia Pacific Pte. Ltd.

 

100

 

Singapore

Crompton Specialties GmbH

 

100

 

Germany

Crompton Specialties Limited

 

92

 

Thailand

Crompton Specialties Sdn. Bhd.

 

100

 

Malaysia

Crompton Specialties Shanghai Company Limited

 

100

 

China-PRC

Crompton, Inc.

 

100

 

Philippines

DiaKhem Technologies, LLC

 

30

 

Michigan

EPA B.V.

 

100

 

The Netherlands

Estech GmbH & Co. KG

 

49

 

Germany

Estech Managing GmbH

 

49

 

Germany

GL Development, Ltd.

 

100

 

British West Indies

GLCC Laurel de Mexico, S.A. de C.V.

 

100

 

Mexico

GLCC Laurel, LLC

 

100

 

Delaware

GLCC Mexico Holdings, Inc.

 

100

 

Delaware

Great Lakes Chemical (Far East) Limited

 

100

 

Hong Kong

Great Lakes Chemical (Netherlands) B.V.

 

100

 

The Netherlands

Great Lakes Chemical (S) Pte. Ltd

 

100

 

Singapore

Great Lakes Chemical Corporation

 

100

 

Delaware

Great Lakes Chemical Global, Inc.

 

100

 

Delaware

Great Lakes Chemical Konstanz GmbH

 

100

 

Germany

Great Lakes Europe Unlimited

 

100

 

United Kingdom

Great Lakes Holding (Europe) A.G.

 

100

 

Switzerland

Great Lakes Holding Deutschland GmbH

 

100

 

Germany

Great Lakes Holding S.A.S.

 

100

 

France

Great Lakes Trading Company, Inc.

 

100

 

Delaware

Great Lakes Vermögensverwaltungs GmbH & Co. KG

 

100

 

Germany

GT Seed Treatment, Inc.

 

100

 

Minnesota

Gulf Stabilizers Industries Sales FZCO

 

52

 

Dubai

Gulf Stabilizers Industries, Ltd.

 

49

 

Saudi Arabia

Hatco Advanced Technologies Corporation

 

100

 

Delaware

Hattech GmbH

 

100

 

Germany

HomeCare Labs, Inc.

 

100

 

Delaware

Hydrotech Chemical Corporation

 

100

 

Canada

Hydrotech Chemical Corporation Pty. Ltd.

 

100

 

Australia

INTERBAYROL, A.G.

 

100

 

Switzerland

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Percentage Owned
directly or indirectly
by the Borrower

 

State or Country of
Formation

ISCI, Inc.

 

100

 

Indiana

Isofoam Limited

 

100

 

England

Kem Manufacturing Corporation

 

100

 

Georgia

Knight Investments B.V.

 

100

 

The Netherlands

Laurel Industries Holdings, Inc.

 

100

 

Delaware

Monochem, Inc.

 

100

 

Louisiana

MPC S.A.R.L.

 

100

 

France

Nanjing Crompton Shuguang Organosilicon Specialties Co., Ltd.

 

85

 

China-PRC

Naugatuck Treatment Company

 

100

 

Connecticut

Niagara Insurance Company, Ltd.

 

100

 

Bermuda

Penn Speciality Chemicals Inc.

 

29.8

 

Delaware

NPC Services, Inc.

 

12.75

 

Louisiana

Poolbrite (SA) (Pty) Ltd

 

100

 

South Africa

POOLTIME GmbH

 

100

 

Germany

PT Crompton Indonesia

 

100

 

Indonesia

QO Chemicals GmbH

 

100

 

Germany

QO Chemicals, Inc.

 

100

 

Delaware

Recreational Water Products Inc.

 

100

 

Canada

Recreational Water Products Pty. Ltd.

 

100

 

Australia

Recreational Water Products, Inc.

 

100

 

Delaware

Rubicon LLC

 

50

 

Utah

Sonneborn Crompton Sodium Joint Venture B.V.

 

50

 

The Netherlands

TETRABROM Technologies Ltd.

 

50

 

Israel

Unimers India Limited

 

1.62

 

India

Uniroyal Chemical Company Limited

 

100

 

Bahamas

Uniroyal Chemical Company Limited (Delaware)

 

100

 

Delaware

Uniroyal Chemical S.A.

 

100

 

Spain

Uniroyal Chemical S.A.R.L.

 

100

 

Switzerland

Uniroyal Chemical Taiwan Limited

 

80

 

Taiwan

VenOmix, Inc.

 

8.12

 

Delaware

Weber City Road LLC

 

100

 

Louisiana

WRL of Indiana, Inc.

 

100

 

Indiana

 

--------------------------------------------------------------------------------


 

Schedule 4.01(b)

Loan Parties

 

Loan Party

 

Jurisdiction of
Formation

 

Taxpayer ID
Number/Non-US
Unique ID Number

Chemtura Corporation

 

Delaware

 

52-2183153

A & M Cleaning Products, LLC

 

Delaware

 

20-0994712

Aqua Clear Industries, LLC

 

New York

 

14-1801394

ASCK, Inc.

 

Delaware

 

35-2024489

ASEPSIS, Inc.

 

Georgia

 

58-6016270

BioLab Company Store,  LLC

 

Delaware

 

41-2260131

Bio-Lab Franchise Company, LLC

 

Delaware

 

77-0706709

Bio-Lab, Inc.

 

Delaware

 

22-2268754

BioLab Textile Additives, LLC

 

Delaware

 

36-4514348

CNK Chemical Realty Corporation

 

Pennsylvania

 

25-1885340

Crompton Colors Incorporated

 

Delaware

 

06-1413341

Crompton Holding Corporation

 

Delaware

 

06-1413342

Crompton Monochem, Inc.

 

Louisiana

 

62-1873574

GLCC Laurel, LLC

 

Delaware

 

16-1695687

Great Lakes Chemical Corporation

 

Delaware

 

95-1765035

Great Lakes Chemical Global, Inc.

 

Delaware

 

35-2024486

GT Seed Treatment, Inc.

 

Minnesota

 

41-0795292

HomeCare Labs, Inc.

 

Delaware

 

57-1095038

ISCI, Inc.

 

Indiana

 

35-1427696

Kem Manufacturing Corporation

 

Georgia

 

58-0620603

Laurel Industries Holdings, Inc.

 

Delaware

 

76-0213635

Monochem, Inc.

 

Louisiana

 

72-0545612

Naugatuck Treatment Company

 

Connecticut

 

06-0902035

Recreational Water Products, Inc.

 

Delaware

 

22-2268754

Uniroyal Chemical Company Limited (Delaware)

 

Delaware

 

98-0159910

Weber City Road LLC

 

Louisiana

 

62-1864381

WRL of Indiana, Inc.

 

Indiana

 

35-1119136

 

--------------------------------------------------------------------------------


 

Schedule 4.01(i)

Disclosures

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.01(m)

Environmental Liabilities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 4.01(t)

Surviving Debt

 

Borrower

 

Lender/Trustee

 

Description

 

Transaction
Currency Balance as
of March 16, 2009

 

Crompton Corporation

 

JPMorganChase

 

$150 million of 6.875% Debentures due 2026

 

$

150,000,000.00

 

Crompton Corporation

 

JPMorganChase

 

$500 million of 6.875% Debentures due 2016

 

$

500,000,000.00

 

Great Lakes Corporation

 

Citigroup

 

$400 million of 7.00% Debentures due 2009

 

$

370 ,000,00000

 

Chemtura Corporation

 

Citibank

 

Revolving Credit Agreement

 

$

180,000,000.00

 

Chemtura/Crompton

 

Deutsche Bank

 

Old Republic Insurance Co.

 

$

5,000,000.00

 

Chemtura

 

Deutsche Bank

 

Pennsylvania Dept. of Environmental Protection - Petrolia

 

$

701,501.00

 

Chemtura

 

Deutsche Bank

 

Pennsylvania Dept. of Environmental Protection

 

$

751,738.00

 

Chemtura

 

Deutsche Bank

 

Pennsylvania.  Dept. of Environmental Protection

 

$

376,377.00

 

Chemtura/Crompton

 

Deutsche Bank

 

RLI Insurance Company

 

$

72,000.00

 

Chemtura/Crompton

 

Deutsche Bank

 

Self Insurance Division Bureau of W/C Pa.

 

$

1,300,000.00

 

Chemtura/Crompton

 

Deutsche Bank

 

State of Vermont (Capitalization of Captive Ins Co)

 

$

250,000.00

 

Chemtura

 

Deutsche Bank

 

VIP Builders LLC - Brooklyn

 

$

599,200.13

 

Chemtura

 

Deutsche Bank

 

Regional Admin. Region 4 - EPA

 

$

501,000.00

 

Chemtura/Witco

 

Deutsche Bank

 

National Union Fire Insurance

 

$

625,000.00

 

Chemtura/Uniroyal

 

Deutsche Bank

 

National Union Fire Insurance Co.

 

$

511,712.00

 

Chemtura

 

Deutsche Bank

 

Ace American Insurance Company

 

$

1,442,000.00

 

Chemtura

 

Deutsche Bank

 

State of N.J. - E.P.A.

 

$

250,000.00

 

Chemtura

 

BOA/Fleet

 

Deutsche as Trustee - Dublin, OH IRB

 

$

8,756,165.00

 

Chemtura

 

Deutsche Bank

 

Old Republic Insurance Co.

 

$

25,000.00

 

Chemtura/Uniroyal

 

Deutsche Bank

 

JP Morgan Chase Bank -as Trustee for the Witco Benefits Trust

 

$

1,000,000.00

 

Chemtura USA

 

Deutsche Bank

 

West Virginia Workers’ Compensation Commission

 

$

225,000.00

 

Chemtura

 

Deutsche Bank

 

US Nuclear Regulatory Commission

 

$

142,731.65

 

 

--------------------------------------------------------------------------------


 

Borrower

 

Lender/Trustee

 

Description

 

Transaction
Currency Balance as
of March 16, 2009

 

Chemtura USA

 

Deutsche Bank

 

JP Morgan Trust Company -Bayou Sorrel Trust

 

$

429,919.00

 

Chemtura

 

Deutsche Bank

 

Lousiana Commissioner of Cnservation (Geismar)

 

$

100,133.00

 

Chemtura

 

Deutsche Bank

 

Lousiana Commissioner of Conservation (Taft)

 

$

60,080.00

 

Chemtura

 

Deutsche Bank

 

Lousiana Commissioner of Conservation (Gretna)

 

$

2,394,280.00

 

Chemtura USA

 

Deutsche Bank

 

California Dept. of Toxic Subst. Cntrl

 

$

692,383.00

 

Chemtura USA

 

Deutsche Bank

 

Alabama Dept. of Environmental Management

 

$

1,131,828.00

 

Chemtura USA

 

Deutsche Bank

 

Connecticut DEP - Closure Care Naugutuck

 

$

2,000,000.00

 

Chemtura USA

 

Deutsche Bank

 

Connecticut DEP - SAO

 

$

2,000,000.00

 

Chemtura USA

 

Deutsche Bank

 

1.35M Euro Banca Intesa

 

$

2,097,765.00

 

Chemtura USA

 

Deutsche Bank

 

CT DEP Corrective Action

 

$

1,522,014.00

 

Bio Lab Company Store

 

Deutsche Bank

 

Lease Agreement for BioLab Company Store Front

 

$

200,000.00

 

Chemtura USA

 

Deutsche Bank

 

Lion Backstop BOFA

 

$

1,560,983.00

 

Chemtura USA

 

Deutsche Bank

 

Koch Industries Supplier Security

 

$

1,000,000.00

 

Chemtura USA

 

Deutsche Bank

 

Southern California Edison Utility Security

 

$

16,660.00

 

Chemtura/GLCC

 

ABN-AMRO

 

Travelers Casualty and Surety Co. of America

 

$

182,186.00

 

Chemtura/GLCC

 

Wachovia Bank

 

Lumberman’s Mutual (Kemper)

 

$

642,000.00

 

Chemtura/GLCC

 

Wachovia Bank

 

Old Republic Insurance Co.

 

$

500,000.00

 

Chemtura/GLCC

 

Wachovia Bank

 

Reliance

 

$

464,000.00

 

Chemtura/GLCC

 

Citibank

 

Zurich American Ins

 

$

2,295,200.00

 

Chemtura/GLCC

 

Citibank

 

XL Insurance

 

$

300,000.00

 

Chemtura

 

Citibank

 

Ace American Insurance Company

 

$

9,102,404.00

 

Chemtura

 

Citibank

 

Mitsui - Supplier Guarantee

 

$

600,000.00

 

Chemtura

 

Citibank

 

Helm Supplier Guarantee

 

$

560,550.00

 

Chemtura

 

Citibank

 

Occidental Supplier Guarantee

 

$

1,600,000.00

 

BAYROL Deutschalnd GMBH

 

Deutsche

 

Dr. Klein/ M -Quadrat(Bolckmans Immobilien)EUR 58,275

 

$

85,892.84

 

Chemtura

 

Bank of America

 

GLCC Union County IRB

 

$

9,333,617.00

 

 

--------------------------------------------------------------------------------


 

Borrower

 

Lender/Trustee

 

Description

 

Transaction
Currency Balance as
of March 16, 2009

 

GLCC

 

Calyon

 

United States EPA - Eldorado

 

$

1,600,000.00

 

Bio Lab

 

Calyon

 

United States EPA -  Adrian UIC Wells P & A

 

$

401,000.00

 

GLCC

 

Calyon

 

Arkansas Dept of Env. Quality - Eldorado

 

$

11,880,106.00

 

GLCC

 

Calyon

 

Arkansas Dept of Env. Quality - Eldorado

 

$

8,000,000.00

 

 

 

Deutsche

 

1.75M Euro Dutch Early Retirement - Re: RP Sale

 

$

2,719,325.00

 

 

 

Deutsche

 

JP Morgan Chase Bank -as Trustee for the Witco Benefits Trust

 

$

1,810,931.99

 

Chemtura

 

Citibank

 

Mitsui & Co

.

$

600,000.00

 

Chemtura

 

Citibank

 

Helm USA Corporation

 

$

560,550.00

 

Chemtura

 

Citibank

 

Occidental Chemical

 

$

1,600,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 4.01(u)

Lien

 

1.     Asia Stabilizers Co., Ltd. has granted liens against its land, building
and new production line as collateral to secure loan agreements with certain
Korean banks, in an aggregate principal amount of approximately KRW 10 Billion
(approximately US$9.3MM)

 

2.     Chemtura Corporation, in accordance with the December 31, 2008 executed
Waiver and Amendment No. 2 to the Amended and Restated Credit Agreement dated as
of July 31, 2008, has granted to the Agent, a security interest as defined in
Section 2 of the executed Second Amended and Restated Pledge and Security
Agreement, dated as of December 31, 2008

 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

A&M Cleaning Products, LLC

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4330567

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

NY- Secretary of State

 

Aqua Clear Industries, LLC

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
200812310857433

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

ASCK, Inc.

 

Citibank, N.A., as agent
Two Penn Way
New Castle, DE 19720

 

12/31/08
2008-4331425

 

Blanket Security Interest

 

--------------------------------------------------------------------------------


 

GA- Cooperative Authority

 

ASEPSIS, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/2/09

060-2009-000004

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-lab Franchise Company, LLC

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4331623

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

Citibank, N.A., as Agent
Tow Penns Way
New Castle, DE 19720

 

6/27/07
2007-2437125

 

Blank Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

Citibank, N.A., as Agent
Tow Penns Way
New Castle, DE 19720

 

12/31/08
2008-4239387

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Bio-Lab, Inc. (Seller)

 

Citicorp USA, Inc., as Agent (Buyer)
390 Greenwich Street, 1st Fl.
New York, NY 10013

 

1/26/09
2009-0248523

 

Blank Security Interest in all Seller Receivables.

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Biolab Company Store, LLC

 

Citibank, N.A., as agent
Two Penn Way
New Castle, DE 19720

 

12/31/08
2008-4331490

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Biolab Textile Additives, LLC

 

Citibank, N.A., as agent
Two Penn Way
New Castle, DE 19720

 

12/31/08
2008-4331680

 

Blanket Security Interest

 

--------------------------------------------------------------------------------


 

DE-Secretary of State

 

Chemtura Corporation

 

Citicorp USA, Inc., as Agent (Buyer)
390 Greenwich Street, 1st Fl.
New York, NY 10013

 

1/26/09
2009-0248358

 

Blank Security Interest in all Seller Receivables.

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

Citibank, N.A., as Agent
Two Penns Way
New Castle, DE 19720

 

6/27/07
2007-2437175

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Chemtura Receivables, LLC

 

Citicorp USA, Inc., as Agent
390 Greenwich Street, 1st Floor New York, NY 10013

 

1/26/09
2009-0248440

 

All assets of the Seller (Debtor)

 

 

 

 

 

 

 

 

 

PA- Department of State

 

CNK Chemical Realty Corporation

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/2/09
2009010503921

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Crompton & Knowles Receivables Corporation c/o Chemtura Corporation

 

Chemtura Corporation
199 Benson Road
Middlebury, CT 06749

 

2/2/09

2009-0344249

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Crompton Colors Incorporated

 

Citibank, N.A., as Agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4331722

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Crompton Holding Corporation

 

Citibank, N.A., as Agent
Two Penns Way
New Castle, DE 19720 to

 

6/27/07
2007-2437209

 

Blanket Security Interest

 

--------------------------------------------------------------------------------


 

LA- Database Acadia Parish

 

Crompton Monochem, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/5/09
01-090027

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

GLCC Laurel, LLC

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4331821

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

GLCC Laurel, LLC

 

Citicorp USA, Inc., as agent
390 Greenwich Street, 1st Fl
New York, NY 10013

 

1/26/09
2009-0248481

 

Blank Security Interest in all Seller Receivables.

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Global, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4331862

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

Citibank N.A., as agent
Two Penns Way
New Castle, DE 19720

 

6/27/07
2007-2437274

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

Citicorp USA, Inc., as Agent 390 Greenwich Street, 1st Floor New York, NY 10013

 

1/26/09
2009-0248465

 

Blank Security Interest in all Seller Receivables.

 

 

 

 

 

 

 

 

 

MN- Secretary of State

 

GT Seed Treatment, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1//2/09
200914420231

 

Blanket Security Interest

 

--------------------------------------------------------------------------------


 

DE- Secretary of State

 

Homecare Labs, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4331896

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

IN- Secretary of State

 

ISCI, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/2/09
200900000052654

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

GA- Cooperative Authority Fulton County MN- Secretary of State

 

KEM Manufacturing Corporation

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1//2/09
060-2009-000003

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Laurel Industries

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4331979

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

LA- Database LA- Database Acadia Parish

 

Monochem, Inc.

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/5/09
01-090026

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

CT Secretary of State

 

Naugatuck Treatment

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/2/09
0002673336

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Recreational Water

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

12/31/08
2008-4332043

 

Blanket Security Interest

 

--------------------------------------------------------------------------------


 

LA- Database Acadia Parish

 

Weber City Road LLC

 

Citibank, N.A., as agent
Two Penns Way
New Castle, DE 19720

 

1/5/09
01-090025

 

Blanket Security Interest

 

 

 

 

 

 

 

 

 

IN- Secretary of State

 

WRL of Indiana, Inc.

 

Citibank, N.A., as
Agent Two Penns Way
New Castle, DE 19720

 

1/2/09
200900000052765

 

Blanket Security Interest

 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

CT- Secretary of State

 

Chemtura Corporation

 

MB Financial Bank, N.A.
6111 North River Road
Rosemont, IL 60018

 

6/29/07
0002465329
Page 1 of 2 of
Vol U-00360

 

Leased Equipment under Master Lease with Schedule #001 dated 5/8/07

 

 

 

 

 

 

 

 

 

CT- Secretary of State

 

Chemtura Corporation

 

LaSalle Systems Leasing, Inc.
6111 North River Road
Rosemont, IL 60018

 

12/14/07
0002608607
Page 1 of 1 of
Vol U-00372

 

Leased Equipment under Master Lease dated 5/8/07 with Schedule #002 dated 8/6/07

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

Lyondell Chemical Company
1221 McKinney, Suite 1600
Houston, TX 77010

 

7/10/08
2008-2361598

 

Continuation of 3328252

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

Citicorp Del Lease, Inc. d/b/a Citicorp Dealer Finance
450 Mamaroneck Ave,
Harrison, NY 10528

 

10/7/05
53114197

 

Amendment to 22314312 to correct Debtor’s name to “Chemtura Corporation” and
change Debtor address to 199 Benson Road, Middlebury, CT 06749

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Chemtura Corporation

 

Bankers/Softech, a Division of Citicapital Technology Finance, Inc.
450 Mamaroneck Ave
Harrison, NY 10528

 

9/30/05
53027381

 

In lieu statement from SOS-CT - Leased equipment

 

--------------------------------------------------------------------------------


 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Chemtura Corporation

 

 

IOS Capital

1738 Bass Road

Macon, GA 31210

 

11/15/05

53531424

 

Leased equipment under Master Lease Agreement

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Chemtura Corporation

 

 

General Electric Capital Corporation

10 Riverview Drive

Danbury, CT 06810

 

1/17/06

60166371

 

All accounts receivable for which Honeywell International us the Account Debtor
and which have been purchased by the Debtor pursuant to an Agreement dated
12/17/99.

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

 

IDB Leasing Inc.

1001 Durham Ave.

South Plainfield, NJ 07080

 

4/19/06

61313733

 

Lease Equipment - under Master Lease dated 2/18/00 by and between Debtor and
Secured Party

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

1/3/07

2007-0013267

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC.

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

 

1st Constitution Bank

2650 Route 130

Cranbury, NJ 08512

 

2/9/07

2007-0522549

 

Lease Equipment - under Master Lease dated 2/18/00 by and between Debtor and
Secured Party

 

--------------------------------------------------------------------------------


 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Lanxess Corporation

111 Ridc Park West Drive

Pittsburg, PA 15275

 

3/2/07

2007-0798727

 

Debtor shall direct Baxter-Harris Co, Inc. to grant Secured Party first priority
purchase money security interest in the Consignment Products -trade name
Terrazole-Technical (CAS 63721-05-1)

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

De Lage Landen Financial Services Inc.

1111 Old Eagle School Road

Wayne, PA 19087

 

4/27/07

2007-1583110

 

Leased Equipment

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

5/9/07

2007-1747947

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC.

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

 

1st Constitution Bank

2650 Route 130

Cranbury, NJ 08512

 

6/20/07

2007-2331105

 

Lease Equipment - under Master Lease dated 2/18/00 by and between Debtor and
Secured Party

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Cisco Systems Capital Corporation

111 Old Eagle School  Road

Wayne, PA 19087

 

6/20/07

2007-2557758

 

Lease Equipment

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

 

1st Constitution Bank

2650 Route 130

Cranbury, NJ 08512

 

8/20/07

2007-3157285

 

Lease Equipment - under Master Lease dated 2/18/00 by and between Debtor and
Secured Party

 

--------------------------------------------------------------------------------


 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

8/29/07

2007-3305983

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

AEL Financial LLC

600 North Buffalo Grove Road

Buffalo Grove, IL 60089

 

8/29/07

2007-3680781

 

Leased Equipment - Water Purification System

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

10/3/07

2007-3729695

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Trilogy Leasing Co., LLC

2551 Route 130

Cranbury, NJ 08512

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

2/29/08

2008-0736585

 

Amendment to 2007-3729695 to amend collateral description

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

Cisco Systems Capital Corporation

111 Old Eagle School  Road

Wayne, PA 19087

 

11/16/07

2007-4418439

 

Leased Equipment

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

2/29/08

2008-0736551

 

Amendment to 2007-4644224 to amend collateral description

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

1/30/08

2008-0358968

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC

 

--------------------------------------------------------------------------------


 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

5/19/08

2008-1713278

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Chemtura Corporation

 

 

MB Financial Bank, N.A.

6111 N. River Road

Rosemont, IL 60018

 

8/22/08

2008-2868006

 

Leased Equipment under Master Lease Agreement dated 2/18/00 by and between
Debtor and Trilogy Leasing Co., LLC

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Recycle America Alliance, L.L.C.

4600 North Port Washington Road

Milwaukee, WI 53212

 

11/17/03

33009928

 

 

Leased Equipment- Selco 60 VS-HD Bailer

 

 

 

 

 

 

 

 

 

DE-Secretary of State

 

Bio-Lab, Inc.

 

 

Crown Credit Company

40 S. Washington Street

New Bremen, OH 45869

 

1/14/05

50169434

 

Leased Equipment - 3 Crown Lift Trucks

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

2/23/05

50586223

 

Leased Equipment - 10 Toyota Fort Lift T-Model Trucks

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

4/25/05

51255893

 

Leased Equipment - 12 Toyota Fork Lift T-Model Trucks

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

5/3/05

51353672

 

Leased Equipment - 16 Toyota Fork Lift T-Model Trucks

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

12/27/07

2007-4873815

 

Leased Equipment - 4 Toyota Fork Lifts

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

2/12/08

2008-0516748

 

Leased Equipment - 10 Toyota Fork Lifts

 

--------------------------------------------------------------------------------


 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

2/21/08

2008-0625531

 

Leased Equipment - 3 new Toyota Fork Lifts

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

5/13/08

2008-1650470

 

Leased Equipment - 7 new Toyota Fork lifts

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

6/10/08

2008-1981985

 

Leased Equipment - 3 Used Fork lifts

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Bio-Lab, Inc.

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

7/21/08

2008-2491759

 

Leased Equipment - 6 new Toyota Fork lifts

 

 

 

 

 

 

 

 

 

GA- Barrow County Clerk of Superior Court

 

Bio-Lab, Inc.

 

 

Fuji film

850 Central Avenue

Hanover Park, IL 60133

 

11/12/04

007200415541

 

Fuji Graphic Arts equipment

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

GLCC Laurel, LLC

 

 

Fifth Third Bank

215 N. Illinois, Suite 1000

Indianapolis, IN 46204

 

5/6/04

41262932

 

All acquired investory, accounts, supporting obligation, software, rents,
issues, profits, products and proceeds

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha, NE 681759

 

5/28/03

31352502

 

All of the Debtor’s right title and interest in and as a LP of House Investments
- 1997 Tax Credits LP including  interest in the property and assets of the
Partnership and its interest in its capital accounts of the Partnership

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

Steel case Financial Services Inc.

1111 44th Street SE

Grand Rapids, MI 45908

 

11/11/03

32961962

 

Amendment to 32625435 to change secured party address of 901 44th Street S.E.,
Grand Rapids, MI 45908

 

--------------------------------------------------------------------------------


 

JURISDICTION

 

DEBTOR

 

SECURED PARTY

 

DATE & FILE
NO.

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

5/26/04

41463234

 

Leased Equipment - 1 new Toyota forklift

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

The CIT Group/Equipment Financing , Inc.

One CIT Drive,

Livingston, NJ 07039

 

6/14/04

41740531

 

Leased Equipment -assorted

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

2/17/05

50537309

 

Leased Equipment

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

Toyota Motor Credit Corporation

P.O. Box 3457

Torrance, CA 90510

 

2/17/05

50537440

 

Leased Equipment

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

General Electric Capital Corporation

40 Liberty Blvd.

Malvern, PA 19355

 

11/30/05

53693950

 

In lieu statement from SOS-AR.  All accounts receivable for with Honeywell
International Inc, is the debtor and which have been purchased by the Debtor
pursuant to an agreement dated 11/10/99

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Great Lakes Chemical Corporation

 

 

General Electric Capital Corporation

10 Riverview Drive

Danbury, CT 06810

 

1/17/06

60166470

 

All accounts receivable for with Honeywell International Inc, is the debtor and
which have been purchased by the Debtor pursuant to an agreement dated 11/10/99

 

 

 

 

 

 

 

 

 

DE- Secretary of State

 

Uniroyal Chemical Company Ltd.

 

 

IOS Capital

1728 Bass Road

Macon, GA 31210

 

10/9/03

32739590

 

Leased Equipment pursuant to Master Lease Agreement, Schedule No. SK4921

 

--------------------------------------------------------------------------------


 

Schedule 5.02(g)

Investments in Joint Ventures

 

(See Attached)

 

--------------------------------------------------------------------------------


 

Schedule 5.02(p)

Sale and Lease Backs

 

None.

 

--------------------------------------------------------------------------------


 

 

Schedule I

Commitments and Applicable Lending Offices

 

See attached.

 

--------------------------------------------------------------------------------


 

 

 

Schedule I to

 

 

Credit Agreement

 

 

 

Commitments and Applicable Lending Offices

 

 

 

AMOUNT

 

COMMITMENT

 

FACILITY

 

 

 

 

 

FACILITIES TOTAL

 

 

 

 

 

Citibank, N.A. (1)

 

$

187,135,135.14

 

46.78

%

Royal Bank of Scotland Plc

 

$

20,077,220.38

 

5.01

%

ABN Amro Bank N.V.

 

$

50,193,049.89

 

12.54

%

Wachovia Bank, N.A.

 

$

35,135,135.14

 

8.785

%

Sumitomo Mitsui Banking Corporation

 

$

20,270,270.27

 

5.07

%

ING Capital LLC

 

$

23,000,000.00

 

5.75

%

Calyon New York Branch

 

$

20,270,270.27

 

5.07

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

16,891,891.89

 

4.22

%

Intesa Sanpaolo, S.p.A., New York Branch

 

$

13,513,513.51

 

3.38

%

BNP Paribas

 

$

13,513,513.51

 

3.38

%

 

 

 

 

 

 

 

Total

 

$

400,000,000.00

 

100.00

%

 

INTERIM ORDER

 

 

 

AMOUNT

 

COMMITMENT %

 

Term Facility

 

 

 

 

 

Citibank, N.A. (1)

 

$

149,129,744.30

 

90.37

%

Royal Bank of Scotland Plc

 

$

1,255,502.73

 

0.76

%

ABN Amro Bank N.V.

 

$

3,138,756.76

 

1.90

%

Wachovia Bank, N.A.

 

$

2,197,129.74

 

1.33

%

Sumitomo Mitsui Banking Corporation

 

$

1,267,574.85

 

0.77

%

ING Capital LLC

 

$

3,997,304.58

 

2.42

%

Calyon New York Branch

 

$

1,267,574.85

 

0.77

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

1,056,312.38

 

0.64

%

Intesa Sanpaolo, S.p.A., New York Branch

 

$

845,049.90

 

0.51

%

BNP Paribas

 

$

845,049.90

 

0.51

%

 

 

 

 

 

 

Total

 

$

165,000,000.00

 

100.00

%

 

 

 

 

 

 

Non-rollup Revolving Credit Facility

 

 

 

 

 

Citibank, N.A.

 

$

4,043,126.68

 

16.17

%

Royal Bank of Scotland Plc

 

$

2,002,310.29

 

8.00

%

ABN Amro Bank N.V.

 

$

5,005,775.87

 

20.015

%

Wachovia Bank, N.A.

 

$

3,504,043.13

 

14.02

%

Sumitomo Mitsui Banking Corporation

 

$

2,021,563.34

 

8.09

%

ING Capital LLC

 

$

2,021,563.34

 

8.09

%

Calyon New York Branch

 

$

2,021,563.34

 

8.09

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

1,684,636.12

 

6.74

%

Intesa Sanpaolo, S.p.A., New York Branch

 

$

1,347,708.89

 

5.39

%

BNP Paribas

 

$

1,347,708.89

 

5.39

%

 

 

 

 

 

 

Total

 

$

25,000,000.00

 

100.00

%

 

--------------------------------------------------------------------------------

(1) Citi to allocate certain commitments via assignment

 

1

--------------------------------------------------------------------------------


 

FINAL ORDER

 

 

 

 

 

 

 

 

AMOUNT

 

COMMITMENT %

 

Term Facility

 

 

 

 

 

Citibank, N.A. (1)

 

$

162,876,375.04

 

65.15

%

Royal Bank of Scotland Plc

 

$

8,063,358.05

 

3.22

%

ABN Amro Bank N.V.

 

$

20,158,394.70

 

8.06

%

Wachovia Bank, N.A.

 

$

14,110,876.38

 

5.64

%

Sumitomo Mitsui Banking Corporation

 

$

8,140,890.22

 

3.26

%

ING Capital LLC

 

$

10,870,619.95

 

4.35

%

Calyon New York Branch

 

$

8,140,890.22

 

3.26

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

6,784,075.18

 

2.71

%

Intesa Sanpaolo, S.p.A., New York Branch

 

$

5,427,260.14

 

2.17

%

BNP Paribas

 

$

5,427,260.14

 

2.17

%

 

 

 

 

 

 

Total

 

$

250,000,000.00

 

100.00

%

 

 

 

 

 

 

Rollup Revolving Credit Facility

 

 

 

 

 

Citibank, N.A.

 

$

11,555,383.74

 

13.37

%

Royal Bank of Scotland Plc

 

$

6,986,872.69

 

8.08

%

ABN Amro Bank N.V.

 

$

17,467,181.36

 

20.20

%

Wachovia Bank, N.A.

 

$

10,014,665.90

 

11.58

%

Sumitomo Mitsui Banking Corporation

 

$

5,777,691.87

 

6.68

%

ING Capital LLC

 

$

5,777,691.87

 

6.68

%

Calyon New York Branch

 

$

7,054,054.05

 

8.16

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

8,397,683.40

 

9.71

%

Intesa Sanpaolo, S.p.A., New York Branch

 

$

6,718,146.72

 

7.77

%

BNP Paribas

 

$

6,718,146.72

 

7.77

%

 

 

 

 

 

 

Total

 

$

86,467,518.32

 

100.00

%

 

 

 

 

 

 

Non-rollup Revolving Credit Facility

 

 

 

 

 

Citibank, N.A.

 

$

12,703,376.37

 

20

%

Royal Bank of Scotland Plc

 

$

5,026,989.64

 

7.91

%

ABN Amro Bank N.V.

 

$

12,567,473.83

 

19.78

%

Wachovia Bank, N.A.

 

$

11,009,592.86

 

17.32

%

Sumitomo Mitsui Banking Corporation

 

$

6,351,688.19

 

10

%

ING Capital LLC

 

$

6,351,688.19

 

10

%

Calyon New York Branch

 

$

5,075,326.00

 

7.99

%

Commerzbank AG, New York and Grand Cayman Branches

 

$

1,710,133.31

 

2.7

%

Intesa Sanpaolo, S.p.A., New York Branch

 

$

1,368,106.65

 

2.15

%

BNP Paribas

 

$

1,368,106.65

 

2.15

%

 

 

 

 

 

 

Total

 

$

63,532,481.68

 

100.00

%

 

2

--------------------------------------------------------------------------------


 

LENDERS

 

APPLICABLE LENDING OFFICE

 

 

 

Citibank, N.A.

 

2 Penns Way, Suite 100

 

 

New Castle, DE 19720

 

 

T: (302) 894-6010

 

 

F: (212) 994-0961

 

 

 

The Royal Bank of Scotland Plc

 

101 Park Avenue, 12th Floor

 

 

New York, NY 10178

 

 

Attn: Joseph Sileo

 

 

T: (212) 401-1320

 

 

F: (212) 401-1390

 

 

 

ABN Amro Bank N.V.

 

101 Park Avenue, 12th Floor

 

 

New York, NY 10178

 

 

Attn: Neil J. Bivona

 

 

T: (212) 401-3505

 

 

F: (203) 873-3015

 

 

 

Wachovia Bank, National Association

 

201 S. College Street, NC1183

 

 

Charlotte, NC 28244

 

 

Attn: Lekeisha Neely

 

 

T: (704) 374-6145

 

 

F: (704) 715-0095

 

 

 

Sumitomo Mitsui Banking Corporation., New York

 

277 Park Avenue

 

 

New York, NY 10172

 

 

Attn: Kimberly Rosario-Calviat

 

 

T: (212) 224-4392

 

 

F: (212) 224-5192

 

 

 

ING Capital LLC

 

1325 Avenue of the Americas

 

 

Attn: Ermelinda Young

 

 

New York, NY 10019

 

 

T: (646) 424-8240

 

 

F: (646) 424-8251

 

 

 

Calyon New York Branch

 

1301 Avenue of the Americas

 

 

New York, NY, 10019

 

 

Attn: Lissa Guillaume

 

 

T: (212) 261-7182

 

 

F: (212) 261-7696

 

3

--------------------------------------------------------------------------------


 

Commerzbank AG, New York and Grand

 

 

Cayman Branches

 

2 World Financial Center

 

 

New York, NY, 10281

 

 

Attn: Victoria Montero

 

 

T: (212) 266-7441

 

 

F: (212) 266-7772

 

 

 

Banca Intesa S.p.A., New York Branch

 

1 William Street

 

 

New York, NY 10004

 

 

F: (212) 809-2124

BNP Paribas

 

 

 

 

787 Seventh Avenue

 

 

New York, NY 10019

 

 

Attn: Michael Kowalczuk

 

 

T: (212) 841-2081

 

 

F: (212) 841-3049

 

4

--------------------------------------------------------------------------------


 

CHEMTURA COPYRIGHTS

 

Copyright Registrations

 

Title

 

Record Owner

 

Reg. Date

 

Reg. Number

 

K&E
Comments

 

 

 

 

 

 

 

 

 

AQUA CLEAR

 

Aqua Clear Industries, LLC

 

31-Dec-97

 

TX0005069576

 

 

 

 

 

 

 

 

 

 

 

ASK ALAN: SWIMMING POOL & SPA Q&A

 

Aqua Clear Industries, LLC

 

19-Aug-99

 

TX0005050042

 

 

 

 

 

 

 

 

 

 

 

POOL CARE MAINTENANCE GUIDE

 

Aqua Clear Industries, LLC

 

20-Aug-99

 

TX0005019487

 

 

 

 

 

 

 

 

 

 

 

SPA CARE GUIDE

 

Aqua Clear Industries, LLC

 

23-Aug-23

 

TX0005040197

 

 

 

 

 

 

 

 

 

 

 

SUN INFOSOURCE POOL & SPA WATER CARE

 

Aqua Clear Industries, LLC

 

20-Dec-99

 

TX0005085773

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTOR WATER ANALYSIS SOFTWARE.

 

Asepsis, Inc.

 

27-Feb-98

 

TX4737285

 

 

 

 

 

 

 

 

 

 

 

OMNI POOL CARE GUIDE

 

Asepsis, Inc., a wholly-owned subsidiary of Bio-Lab, Inc.

 

8-Jul-86

 

TX0001867589

 

 

 

 

 

 

 

 

 

 

 

OMNI TRAINING MANUAL

 

Asepsis, Inc., a wholly-owned subsidiary of Bio-Lab, Inc.

 

8-Jul-86

 

TX0001867103

 

 

 

 

 

 

 

 

 

 

 

SPA CARE GUIDE

 

Asepsis, Inc., a wholly-owned subsidiary of Bio-Lab, Inc.

 

8-Jul-86

 

TX0001858386

 

 

 

 

 

 

 

 

 

 

 

SOFTSWIM POOL CARE GUIDE : A COMPLETE GUIDE TO PERSONALIZED POOL CARE FROM
BIOGUARD.

 

BioLab, Inc.

 

5-Apr-93

 

TX3515891

 

 

 

 

 

 

 

 

 

 

 

[KISS]

 

Bio-Lab, Inc.

 

31-Mar-94

 

TX0003663057

 

 

 

 

 

 

 

 

 

 

 

ALEX BAS

 

Bio-Lab, Inc.

 

10-Apr-96

 

TX0004254213

 

 

 

 

 

 

 

 

 

 

 

ALEX INTERACTIVE SOFTWARE

 

Bio-Lab, Inc.

 

15-Jun-89

 

TX0002748927

 

 

 

 

 

 

 

 

 

 

 

ALEX SOFTWARE PROGRAM

 

Bio-Lab, Inc.

 

15-Oct-93

 

TX0003665449

 

 

 

 

 

 

 

 

 

 

 

ALGAE CONTROL AND TREATMENT IN SWIMMING POOLS

 

Bio-Lab, Inc.

 

7-Jan-74

 

A506078

 

 

 

 

 

 

 

 

 

 

 

AUTOMATIC CHLORINATION

 

Bio-Lab, Inc.

 

5-Jan-73

 

A419253

 

 

 

 

 

 

 

 

 

 

 

BIOGUARD

 

Bio-Lab, Inc.

 

8-Jul-86

 

TX0001858286

 

 

 

 

 

 

 

 

 

 

 

BIO-GUARD

 

Bio-Lab, Inc.

 

15-Aug-89

 

TX2633127

 

 

 

 

 

 

 

 

 

 

 

CHEMICAL TECHNOLOGY & MARKETING PROGRAM

 

Bio-Lab, Inc.

 

14-Oct-74

 

A589720

 

 

 

 

 

 

 

 

 

 

 

COMPUTERIZED POOL WATER ANALYSIS AND TREATMENT

 

Bio-Lab, Inc.

 

17-Sep-79

 

TX0000329737

 

 

 

1

--------------------------------------------------------------------------------


 

Title

 

Record Owner

 

Reg. Date

 

Reg. Number

 

K&E
Comments

 

 

 

 

 

 

 

 

 

SEQUENCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPUTERIZED WATER ANALYSIS DATA SHEET

 

Bio-Lab, Inc.

 

17-Sep-79

 

TX0000329738

 

 

 

 

 

 

 

 

 

 

 

LOOK UP COMPUTERIZED WATER ANALYSIS DATA SHEET FOR WINTERIZATION

 

Bio-Lab, Inc.

 

17-Sep-79

 

TX0000329739

 

 

 

 

 

 

 

 

 

 

 

OMNI/PROGUARD: DISTRIBUTOR VERSION

 

Bio-Lab, Inc.

 

15-Aug-89

 

TX0002642151

 

 

 

 

 

 

 

 

 

 

 

POOL BOOK: A COMPLETE GUIDE TO POOL CARE, OPENING TO CLOSING

 

Bio-Lab, Inc.

 

15-May-86

 

TX0001797302

 

 

 

 

 

 

 

 

 

 

 

POOL GUARDIAN: A PUBLICATION FOR BIOGUARD POOL & SPA DEALERS

 

Bio-Lab, Inc.

 

1-Jan-87

 

CSN0074704

 

CSN registrations are for collective works. It can be used as a reference to the
entire collection of multiple registered works. This collection includes
registration TX0002102981.

 

 

 

 

 

 

 

 

 

POOL GUARDIAN: A PUBLICATION FOR BIOGUARD POOL & SPA DEALERS

 

Bio-Lab, Inc.

 

1-May-87

 

TX2102981

 

 

 

 

 

 

 

 

 

 

 

THE BIO-GUARD TECHNICAL SERVICES MANUAL

 

Bio-Lab, Inc.

 

1-Mar-72

 

A348006

 

 

 

 

 

 

 

 

 

 

 

THE SPA BOOK: A COMPLETE GUIDE TO SPA AND HOT TUB CARE

 

Bio-Lab, Inc.

 

31-Oct-84

 

TX00018588287

 

 

 

 

 

 

 

 

 

 

 

THE POOL BOOK : A COMPLETE GUIDE TO PERSONALIZED POOL CARE.

 

Biolabs, Inc.

 

26-May-92

 

TX3321190

 

 

 

 

 

 

 

 

 

 

 

SADTLER SPECTRA 300 MHZ PROTON NUCLEAR MAGNETIC RESONANCE STATNDARDS : VOL. 21

 

Bio-Labs, Inc.; Sadtler Research Laboratories

 

2-Oct-96

 

TX4352390

 

Company to advise if Sadtler Research Laboratories maintains an interest in this
copyright.

 

 

 

 

 

 

 

 

 

GREAT LAKES CHEMICAL CORP. : A HISTORY OF INNOVATION AND SUCCESS / EMERSON
KAMPEN.

 

Great Lakes Chemical Corporation

 

22-Jun-90

 

TX2847365

 

 

 

 

 

 

 

 

 

 

 

K E M ELECTRONIC IGNITION : BOX NO. 117.

 

KEM Manufacturing Company, Inc.

 

11-Oct-84

 

VA182711

 

 

 

2

--------------------------------------------------------------------------------


 

Title

 

Record Owner

 

Reg. Date

 

Reg. Number

 

K&E
Comments

 

 

 

 

 

 

 

 

 

K E M MAG-PLUS : MAGNETIC SUPPRESSION IGNITION WIRE SET.

 

KEM Manufacturing Company, Inc.

 

1-Jun-87

 

VA266417

 

 

 

 

 

 

 

 

 

 

 

AERACE SPRAY MARK & STAIN REMOVER

 

Systems General, Inc.; Kem Manufacturing Corporation; and Madison Bionics

 

3-Jul-89

 

TX2585109

 

Company to advise if Systems General, Inc. and Madison Bionics maintain an
interest in this copyright.

 

 

 

 

 

 

 

 

 

RUS-T-RACE DE-RUSTS, DEGREASES, CLEANS, ETCHES

 

Systems General, Inc.; Kem Manufacturing Corporation; and Madison Bionics

 

3-Jul-89

 

TX2585111

 

Company to advise if Systems General, Inc. and Madison Bionics maintain an
interest in this copyright.

 

 

 

 

 

 

 

 

 

[SAFE AND SORRY]

 

Uniroyal Chemical Company, Inc. (NJ)

 

8-Jul-86

 

TXu000278155

 

 

 

 

 

 

 

 

 

 

 

PESTICIDE WORKER SAFETY INFORMATION

 

Uniroyal Chemical Company, Inc. (NJ)

 

8-Sep-82

 

PA0000607479

 

 

 

 

 

 

 

 

 

 

 

PESTICIDE WORKER SAFETY INFORMATION

 

Uniroyal Chemical Company, Inc. (NJ)

 

8-Sep-82

 

TX0003501412

 

 

 

 

 

 

 

 

 

 

 

POWERGRIP HTD SYSTEMS FOR INDUSTRIAL DRIVES: POWER TRANSMISSION BELT DRIVES.

 

Uniroyal, Inc.

 

1-Jul-85

 

TX0001626668

 

 

 

 

 

 

 

 

 

 

 

SAFETY COMMUNICATIONS FOR SUPERVISORS AND EMPLOYEES

 

Uniroyal, Inc.

 

1-Feb-79

 

TX0000186144

 

 

 

 

 

 

 

 

 

 

 

HARD WORK AND INTEGRITY: THE WITCO STORY/BY ALAN S. BROWN

 

Witco Corporation(1)

 

16-Jan-96

 

TX0004214643

 

 

 

 

 

 

 

 

 

 

 

SONNEBORN INVENTORY CONTROL SYSTEM

 

Witco Corporation

 

12-Oct-88

 

TXu000343458

 

 

 

--------------------------------------------------------------------------------

(1) Company has confirmed that Chemtura Corporation is the beneficial owner of
all copyrights currently held by Witco Corporation.

 

3

--------------------------------------------------------------------------------


 

CHEMTURA CORPORATION

TRADEMARKS

 

Trademark Applications and Registrations

 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ANDEROL

 

Algeria

 

Anderol, Inc.(1)

 

Pending

 

073383

 

25-Dec-2007

 

 

 

 

 

 

ANDEROL

 

Argentina

 

Anderol, Inc.

 

Pending

 

2792653

 

14-Dec-2007

 

 

 

 

 

 

EVEREST

 

Australia

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ROYCO

 

Australia

 

Anderol, Inc.

 

Registered

 

1164102

 

02-Mar-2007

 

1164102

 

15-Oct-2007

 

 

ANDEROL

 

Austria

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

Bangladesh

 

Anderol, Inc.

 

Pending

 

110925

 

30-Dec-2007

 

 

 

 

 

 

ANDEROL

 

Bolivia

 

Anderol, Inc.

 

Pending

 

SM585907

 

14-Dec-2007

 

 

 

 

 

 

ANDEROL

 

Brazil

 

Anderol, Inc.

 

Published

 

829249885

 

25-Jul-2007

 

 

 

 

 

 

ROYCO

 

Brazil

 

Anderol, Inc.

 

Pending

 

829651144

 

20-Mar-2008

 

 

 

 

 

 

ROYCO

 

Brazil

 

Anderol, Inc.

 

Pending

 

829651163

 

20-Mar-2008

 

 

 

 

 

 

ANDEROL

 

Bulgaria

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

Chile

 

Anderol, Inc.

 

Published

 

799780

 

13-Dec-2007

 

 

 

 

 

 

ANDEROL

 

China (Peoples Republic)

 

Anderol, Inc.

 

Pending

 

6219218

 

13-Aug-2007

 

 

 

 

 

 

ANDEROL in Chinese

 

China (Peoples Republic)

 

Anderol, Inc.

 

Registered

 

4650010

 

11-May-2005

 

4650010

 

07-Oct-2008

 

 

ANDEROL in Chinese

 

China (Peoples Republic)

 

Anderol, Inc.

 

Registered

 

4650011

 

11-May-2005

 

4650011

 

07-Oct-2008

 

 

EVEREST

 

China (Peoples Republic)

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

Czech Republic

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

Dominican Republic

 

Anderol, Inc.

 

Registered

 

200744064

 

21-Dec-2007

 

166268

 

17-Mar-2008

 

 

 

--------------------------------------------------------------------------------

(1) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Anderol, Inc.

 

1

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

EVEREST

 

European Community

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ROYCO

 

European Community

 

Anderol, Inc.

 

Registered

 

006249734

 

21-Aug-2007

 

006249734

 

19-Jun-2008

 

 

ANDEROL

 

Finland

 

Anderol, Inc.

 

Registered

 

0280167

 

21-Jul-1967

 

52822

 

22-Jul-1968

 

 

ANDEROL

 

France

 

Anderol, Inc.

 

Registered

 

INPI868414

 

23-Jul-1987

 

1419584

 

23-Jul-1987

 

 

ANDEROL

 

France

 

Anderol, Inc.

 

Registered

 

INPI211513

 

22-May-1990

 

1593399

 

22-May-1990

 

 

ANDEROL

 

Germany

 

Anderol, Inc.

 

Registered

 

R121164WZ

 

25-Jul-1967

 

920620

 

18-Jul-1974

 

 

ANDEROL

 

Indonesia

 

Anderol, Inc.

 

Pending

 

D002007043223

 

28-Dec-2007

 

 

 

 

 

 

ANDEROL

 

Int’l Registration - Madrid Agreement / Protocol

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

EVEREST

 

Int’l Registration - Madrid Protocol Only

 

Anderol, Inc.

 

Registered

 

980363

 

 

 

980363

 

17-Sep-2008

 

 

ANDEROL PQ

 

Japan

 

Anderol, Inc.

 

Pending

 

217142008

 

24-Mar-2008

 

 

 

 

 

 

AOSYN

 

Japan

 

Anderol, Inc.

 

Registered

 

860422007

 

03-Aug-2007

 

5143498

 

20-Jun-2008

 

 

EVEREST

 

Japan

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ROYCO

 

Japan

 

Anderol, Inc.

 

Registered

 

860412007

 

03-Aug-2007

 

5135802

 

23-May-2008

 

 

ROYCO (in Katakana)

 

Japan

 

Anderol, Inc.

 

Registered

 

877232007

 

09-Aug-2007

 

5135806

 

23-May-2008

 

 

ANDEROL

 

Korea, Republic of

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

EVEREST

 

Korea, Republic of

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

Montenegro

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

Nicaragua

 

Anderol, Inc.

 

Pending

 

20074616

 

14-Dec-2007

 

 

 

 

 

 

ANDEROL

 

Norway

 

Anderol, Inc.

 

Registered

 

93439

 

21-Jul-1967

 

75043

 

29-Aug-1968

 

 

EVEREST

 

Norway

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

Panama

 

Anderol, Inc.

 

Registered

 

200733967

 

14-Dec-2007

 

167267

 

22-Aug-2008

 

 

ANDEROL

 

Paraguay

 

Anderol, Inc.

 

Pending

 

431002007

 

17-Dec-2007

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ANDEROL

 

Peru

 

Anderol, Inc.

 

Registered

 

3384422007

 

13-Dec-2007

 

139331

 

10-Jun-2008

 

 

ANDEROL

 

Philippines

 

Anderol, Inc.

 

Registered

 

42007012382

 

08-Nov-2007

 

42007012382

 

03-Mar-2008

 

 

ANDEROL

 

Poland

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

Russian Federation

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

EVEREST

 

Russian Federation

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

Serbia (Old Code)

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

Singapore

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

EVEREST

 

Singapore

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

Slovakia

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

ANDEROL

 

South Africa

 

Anderol, Inc.

 

Registered

 

673217

 

24-Jul-1967

 

673217

 

24-Jul-1997

 

 

ANDEROL

 

Switzerland

 

Anderol, Inc.

 

Registered

 

4708

 

10-Aug-1967

 

356837

 

10-Aug-1967

 

 

ANDEROL

 

Taiwan

 

Anderol, Inc.

 

Pending

 

96050212

 

25-Oct-2007

 

 

 

 

 

 

ANDEROL

 

Trinidad and Tobago

 

Anderol, Inc.

 

Published

 

39310

 

19-Dec-2007

 

 

 

 

 

 

ANDEROL

 

Turkey

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

EVEREST

 

Turkey

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

Ukraine

 

Anderol, Inc.

 

Registered

 

941130

 

02-Oct-2007

 

941130

 

02-Oct-2007

 

 

EVEREST

 

Ukraine

 

Anderol, Inc.

 

Registered

 

980363

 

17-Sep-2008

 

980363

 

17-Sep-2008

 

 

ANDEROL

 

United States of America

 

Anderol, Inc.

 

Registered

 

76148904

 

18-Oct-2000

 

2503969

 

06-Nov-2001

 

 

PQ

 

United States of America

 

Anderol, Inc.

 

Registered

 

75006147

 

09-Sep-1988

 

1549762

 

01-Aug-1989

 

 

R in circle design with ROYCO

 

United States of America

 

Anderol, Inc.

 

Pending, ITU

 

77260292

 

21-Aug-2007

 

 

 

 

 

 

ROYCO

 

United States of America

 

Anderol, Inc.

 

Registered

 

74265106

 

05-Jan-1993

 

1744221

 

05-Jan-1993

 

 

ROYCO

 

United States of America

 

Anderol, Inc.

 

Registered

 

77252282

 

10-Aug-2007

 

3401602

 

25-Mar-2008

 

 

 

3

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ROYCO Stylized

 

United States of America

 

Anderol, Inc.

 

Registered

 

73785828

 

10-Mar-1989

 

1572700

 

26-Dec-1989

 

 

TRIPLE DROP DEVICE

 

United States of America

 

Anderol, Inc.

 

Registered

 

75006147

 

16-Oct-1995

 

2050404

 

08-Apr-1997

 

 

TIMONOX

 

Italy

 

Anzon Limited(2)

 

Registered

 

213724

 

08-May-1967

 

781802

 

08-May-1967

 

 

SUN-BURN

 

Australia

 

Aqua Clear Industries, LLC

 

Registered

 

469326

 

21-Jul-1987

 

469326

 

02-Nov-1989

 

 

SUN

 

Canada

 

Aqua Clear Industries, LLC

 

Registered

 

562568

 

14-May-1986

 

TMA325855

 

10-Apr-1987

 

 

SUN

 

Canada

 

Aqua Clear Industries, LLC

 

Registered

 

406065

 

11-Jan-1977

 

TMA226692

 

17-Mar-1978

 

 

SUN & Full Sun Design

 

Canada

 

Aqua Clear Industries, LLC

 

Registered

 

562567

 

14-May-1986

 

TMA342195

 

30-Jun-1988

 

 

SUN & Full Sun Design

 

France

 

Aqua Clear Industries, LLC

 

Registered

 

592216

 

26-Mar-1981

 

1721717

 

26-Mar-1981

 

 

SUN & Full Sun Design

 

Germany

 

Aqua Clear Industries, LLC

 

Registered

 

F303885Wz

 

20-Mar-1981

 

1034862

 

24-Jun-1982

 

 

SUN & Full Sun Design

 

Italy

 

Aqua Clear Industries, LLC

 

Registered

 

18322C/81

 

03-Apr-1981

 

393891

 

22-Jan-1986

 

 

SUN

 

Mexico

 

Aqua Clear Industries, LLC

 

Registered

 

178371

 

05-Jan-1981

 

272554

 

06-Apr-1982

 

 

SUN & Full Sun Design

 

United Kingdom

 

Aqua Clear Industries, LLC

 

Registered

 

1126242

 

28-Dec-1979

 

1126242

 

11-Apr-1984

 

 

MARK WITH CAT DESIGN

 

Switzerland

 

Argus Chemical Corporation(3)

 

Registered

 

3828

 

18-May-1989

 

372765

 

30-Oct-1989

 

 

POOL SEASON

 

Canada

 

Asepsis Inc.

 

Registered

 

692198

 

21-Oct-1991

 

509559

 

18-Mar-1999

 

 

SPECTRACANE

 

Australia

 

Biolab Limited

 

Registered

 

 

 

30-May-2005

 

1057462

 

18-Jan-2006

 

 

SPECTRACANE

 

New Zealand

 

Biolab Limited

 

Registered

 

 

 

24-May-2005

 

730118

 

24-Nov-2005

 

 

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

 

 

07-Aug-2003

 

965337

 

23-Dec-2005

 

 

 

--------------------------------------------------------------------------------

(2) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Anzon Limited.

(3) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Argus Chemical Corporation.

 

4

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612272

 

22-Sep-1993

 

612272

 

05-Nov-1996

 

 

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612273

 

22-Sep-1993

 

612273

 

16-Jul-1996

 

 

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612274

 

22-Sep-1993

 

612274

 

16-Jul-1996

 

 

BIOLAB

 

Australia

 

Biolab Services, Inc.

 

Registered

 

612275

 

22-Sep-1993

 

612275

 

05-Nov-1996

 

 

PROGUARD WATER SOLUTIONS

 

Australia

 

Biolab Services, Inc.

 

Registered

 

1023647

 

05-Oct-2004

 

1,023,647

 

21-Feb-2005

 

 

PROGUARD WATER SOLUTIONS

 

Canada

 

Biolab Services, Inc.

 

Published

 

1233132

 

07-Oct-2004

 

 

 

 

 

 

BIOLAB

 

European Community

 

Biolab Services, Inc.

 

Registered

 

4175477

 

30-Dec-2004

 

4175477

 

05-Dec-2005

 

 

PROGUARD WATER SOLUTIONS

 

European Community

 

Biolab Services, Inc.

 

Published

 

4061776

 

05-Oct-2004

 

 

 

 

 

 

LIQUIBROM

 

France

 

Biolab Services, Inc.

 

Registered

 

033219077

 

04-Apr-2003

 

033219077

 

12-Sep-2003

 

 

PROGUARD WATER SOLUTIONS

 

Mexico

 

Biolab Services, Inc.

 

Registered

 

680490

 

05-Oct-2004

 

860,455

 

25-Nov-2004

 

 

LIQUIBROM

 

United States of America

 

Biolab Services, Inc.

 

Registered

 

78289890

 

20-Aug-2003

 

2895633

 

19-Oct-2004

 

 

PROGUARD WATER SOLUTIONS

 

United States of America

 

Biolab Services, Inc.

 

Registered

 

78/398,942

 

08-Apr-2004

 

3074498

 

28-Mar-2006

 

 

AQUA CHEM

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2069786

 

17-Feb-1997

 

1763976

 

25-Nov-1999

 

 

BIOGUARD

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2069787

 

17-Feb-1997

 

1746461

 

27-Jul-1999

 

 

Miscellaneous Design (2-Wave Swimmer Logo) in color

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2069785

 

17-Feb-1997

 

1672773

 

29-Jun-1998

 

 

POOL TIME

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2312448

 

20-Oct-2000

 

1869189

 

26-Apr-2002

 

 

POOL TIME & Ladder Design

 

Argentina

 

Bio-Lab, Inc.

 

Registered

 

2312449

 

20-Oct-2000

 

1869190

 

26-Apr-2002

 

 

ARMOUR

 

Australia

 

Bio-Lab, Inc.

 

Pending

 

1250520

 

09-Jul-2008

 

 

 

 

 

 

BACK-UP

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

419345

 

07-Dec-1984

 

419345

 

07-Dec-1984

 

 

 

5

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BEGINNINGS

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

858330

 

24-Nov-2000

 

858330

 

24-Nov-2000

 

 

BURN OUT EXTREME

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

878089

 

05-Jun-2001

 

878089

 

01-Mar-2004

 

 

BURN OUT SMART SHOCK

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

878088

 

05-Jun-2001

 

878088

 

01-Mar-2004

 

 

BURN-OUT

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

377024

 

18-Jun-1982

 

377024

 

18-Jun-1982

 

 

CLEARGUARD

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

649621

 

30-Dec-1994

 

649621

 

07-Mar-1996

 

 

LIQUIBROM

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

591084

 

23-Nov-1992

 

591084

 

06-Jul-1994

 

 

LITE

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

667087

 

19-Jul-1995

 

667087

 

20-Jun-1997

 

 

MAGIC PILL

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

757968

 

23-Mar-1998

 

757968

 

06-Nov-1998

 

 

SMART SHOCK

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

988246

 

09-Feb-2004

 

988246

 

15-Jun-2004

 

 

SMART STICKS

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

581295

 

26-Jun-1992

 

581295

 

25-Mar-1994

 

 

SOFT SWIM

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

580849

 

22-Jun-1992

 

580849

 

25-Oct-1993

 

 

STINGY STICK (Stylized)

 

Australia

 

Bio-Lab, Inc.

 

Registered

 

419346

 

07-Dec-1984

 

419346

 

03-Dec-1987

 

 

SYMMETRY

 

Australia

 

Bio-Lab, Inc.

 

Published

 

1250515

 

09-Jul-2008

 

 

 

 

 

 

VELVET

 

Australia

 

Bio-Lab, Inc.

 

Pending

 

1250518

 

09-Jul-2008

 

 

 

 

 

 

AQUABROME

 

Austria

 

Bio-Lab, Inc.

 

Registered

 

AM40002008

 

10-Jun-2008

 

247617

 

22-Oct-2008

 

 

AQUABROME DIHALO & Globe Design

 

Austria

 

Bio-Lab, Inc.

 

Registered

 

AM103983

 

20-Apr-1983

 

103859

 

12-Oct-1983

 

 

AQUABROME

 

Benelux

 

Bio-Lab, Inc.

 

Registered

 

651758

 

30-Jul-1982

 

383158

 

18-Feb-1983

 

 

AQUA CHEM

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

825627907

 

30-Jun-2003

 

 

 

 

 

 

AQUA CHEM

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

819976334

 

17-Jul-1997

 

819976334

 

07-May-2002

 

 

AQUA CHEM

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

825627893

 

30-Jun-2003

 

825627893

 

05-Jun-2007

 

 

BIOGUARD

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

819886831

 

15-Apr-1997

 

819886831

 

24-Aug-1999

 

 

BIOGUARD & 2-Wave Swimmer Logo

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

827501617

 

10-Jun-2005

 

 

 

 

 

 

BIOGUARD & 2-Wave Swimmer Logo

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

827501633

 

10-Jun-2005

 

 

 

 

 

 

BIOGUARD & 2-Wave Swimmer Logo

 

Brazil

 

Bio-Lab, Inc.

 

Published

 

827501625

 

10-Jun-2005

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

Miscellaneous Design (2-Wave Swimmer Logo)

 

Brazil

 

Bio-Lab, Inc.

 

Registered

 

819886858

 

15-Apr-1997

 

819886858

 

24-Aug-1999

 

 

ALGICIDE PLUS

 

Canada

 

Bio-Lab, Inc.

 

Published

 

1373550

 

26-Nov-2007

 

 

 

 

 

 

AQUA CHEM

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

734690

 

09-Aug-1993

 

TMA478011

 

18-Jun-1997

 

 

AQUA CHEM (Stylized)

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

653455

 

19-Mar-1990

 

TMA452908

 

26-Jan-1996

 

 

BLN & Design

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

774243

 

24-Dec-1993

 

TMA451502

 

08-Dec-1995

 

 

BURN OUT EXTREME

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

1105368

 

05-Jun-2001

 

709562

 

14-Mar-2008

 

 

BURN-OUT

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

388202

 

25-Jul-1975

 

TMA233332

 

01-Jun-1979

 

 

INITIATOR

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

752661

 

19-Apr-1994

 

TMA448053

 

22-Sep-1995

 

 

MAGIC PILL

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

872700

 

19-Mar-1998

 

TMA562041

 

15-May-2002

 

 

PRODUCT ADVISOR

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

772726

 

11-Jan-1995

 

TMA512590

 

30-Jun-1999

 

 

SMART SHOCK

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

1205420

 

05-Feb-2004

 

TMA638368

 

26-Apr-2005

 

 

SMART STICKS

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

707912

 

29-Jun-1992

 

TMA458221

 

31-May-1996

 

 

SMART TABS

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

751468

 

05-Apr-1994

 

TMA454997

 

08-Mar-1996

 

 

SOFTSWIM

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

707618

 

23-Jun-1992

 

TMA471571

 

25-Feb-1997

 

 

WATER MASTER

 

Canada

 

Bio-Lab, Inc.

 

Registered

 

748697

 

02-Mar-1994

 

TMA463365

 

13-Sep-1996

 

 

POOL TIME

 

Chile

 

Bio-Lab, Inc.

 

Registered

 

514996

 

18-Jan-2001

 

625549

 

25-May-2002

 

 

POOL TIME & Ladder Design

 

Chile

 

Bio-Lab, Inc.

 

Registered

 

514995

 

18-Jan-2001

 

625548

 

25-Mar-2002

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015554

 

23-Apr-2007

 

 

 

 

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015553

 

23-Apr-2007

 

 

 

 

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015552

 

23-Apr-2007

 

 

 

 

 

 

BIOGUARD

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6015551

 

23-Apr-2007

 

 

 

 

 

 

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6024201

 

27-Apr-2007

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6024200

 

27-Apr-2007

 

 

 

 

 

 

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6024199

 

27-Apr-2007

 

 

 

 

 

 

BIOGUARD (in Chinese)

 

China (Peoples Republic)

 

Bio-Lab, Inc.

 

Pending

 

6024268

 

23-Apr-2007

 

 

 

 

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

 

 

04-Oct-1988

 

76202

 

10-Jul-1991

 

 

GUARDEX & Squares Design

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

20028626

 

28-Nov-2002

 

139679

 

06-Aug-2003

 

 

GUARDEX & Squares Design

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

20028627

 

28-Nov-2002

 

139678

 

06-Aug-2003

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Costa Rica

 

Bio-Lab, Inc.

 

Pending

 

2002-5094

 

29-Jul-2002

 

 

 

 

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

53898

 

28-Jan-1998

 

111993

 

26-Feb-1999

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Costa Rica

 

Bio-Lab, Inc.

 

Registered

 

54198

 

28-Jan-1998

 

120995

 

30-Jun-2000

 

 

GUARDEX & Squares Design

 

Dominican Republic

 

Bio-Lab, Inc.

 

Registered

 

2002169173

 

27-Nov-2002

 

139056

 

30-Nov-2003

 

 

GUARDEX & Squares Design

 

Dominican Republic

 

Bio-Lab, Inc.

 

Registered

 

2002169174

 

27-Nov-2002

 

139011

 

30-Nov-2003

 

 

GUARDEX & Squares Design

 

European Community

 

Bio-Lab, Inc.

 

Registered

 

2968485

 

28-Nov-2002

 

2968485

 

17-Mar-2004

 

 

SMART SHOCK

 

European Community

 

Bio-Lab, Inc.

 

Registered

 

3663655

 

11-Feb-2004

 

3663655

 

11-Feb-2004

 

 

AQUABROME & Globe Design

 

France

 

Bio-Lab, Inc.

 

Registered

 

636397

 

26-Jul-1982

 

1210196

 

26-Jul-1982

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

France

 

Bio-Lab, Inc.

 

Registered

 

681791

 

17-Nov-1983

 

1251311

 

17-Nov-1983

 

 

 

8

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

GUARDEX

 

France

 

Bio-Lab, Inc.

 

Registered

 

243355

 

28-Mar-1977

 

1428411

 

28-Mar-1977

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

France

 

Bio-Lab, Inc.

 

Registered

 

97/709299

 

17-Dec-1997

 

97709299

 

29-May-1998

 

 

SMART STICKS

 

France

 

Bio-Lab, Inc.

 

Registered

 

97699,048

 

13-Oct-1997

 

97699048

 

27-Mar-1998

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Georgia

 

Bio-Lab, Inc.

 

Registered

 

T2445

 

01-Oct-1980

 

T2445

 

01-Oct-1980

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Georgia

 

Bio-Lab, Inc.

 

Registered

 

T2446

 

01-Oct-1980

 

T2446

 

01-Oct-1980

 

 

WKND.

 

Georgia

 

Bio-Lab, Inc.

 

Registered

 

1304

 

09-Sep-2008

 

S24288

 

09-Sep-2008

 

 

WKND.

 

Georgia

 

Bio-Lab, Inc.

 

Registered

 

1305

 

09-Sep-2008

 

S24309

 

09-Sep-2008

 

 

WKND.

 

Georgia

 

Bio-Lab, Inc.

 

Registered

 

 

 

 

 

S24284

 

02-Oct-2008

 

 

AQUABROME

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

H50872/5Wz

 

22-Jan-1983

 

1061831

 

03-Apr-1984

 

 

AQUABROME & Globe Design (label)

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

H50277/1 Wz

 

02-Aug-1982

 

1047326

 

19-Apr-1983

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

B721521 Wz

 

27-Sep-1983

 

1154503

 

16-Feb-1990

 

 

BROMINATOR

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

39510982.5

 

10-Mar-1995

 

39510982

 

20-May-1996

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Germany

 

Bio-Lab, Inc.

 

Registered

 

39760885.3

 

18-Dec-1997

 

39760885

 

14-Jan-1999

 

 

GUARDEX & Squares Design

 

Guatemala

 

Bio-Lab, Inc.

 

Registered

 

2002-8366

 

27-Nov-2002

 

126799

 

13-Nov-2003

 

 

GUARDEX & Squares Design

 

Guatemala

 

Bio-Lab, Inc.

 

Registered

 

2002-8367

 

27-Nov-2002

 

126801

 

13-Nov-2003

 

 

AQUABROME

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

722951991

 

09-Jul-1991

 

4365436

 

03-Mar-2000

 

 

AQUABROME with Katakana

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

H03025223

 

12-Mar-1991

 

2537008

 

31-May-1993

 

 

HYDROTECH & Globe Design

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

952012004

 

18-Oct-2004

 

4993860

 

06-Oct-2006

 

 

 

9

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HYDROTECH & Globe Design

 

Japan

 

Bio-Lab, Inc.

 

Registered

 

722941991

 

09-Jul-1991

 

2643882

 

28-Apr-1994

 

 

AQUA CHEM

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

242938

 

11-Sep-1995

 

556337

 

28-Aug-1997

 

 

BIOGUARD

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

706662

 

10-Mar-2005

 

952257

 

14-Sep-2006

 

 

BIOGUARD

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

600130

 

09-May-2003

 

842380

 

09-May-2003

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

147841

 

19-Aug-1992

 

429567

 

20-Jan-1993

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

318148

 

18-Dec-1997

 

577034

 

22-May-1998

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

318147

 

18-Dec-1997

 

656206

 

30-May-2000

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

Mexico

 

Bio-Lab, Inc.

 

Registered

 

318146

 

18-Dec-1997

 

577243

 

25-May-1998

 

 

ARMOUR

 

New Zealand

 

Bio-Lab, Inc.

 

Pending

 

792473

 

09-Jul-2008

 

 

 

 

 

 

LITE

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

251365

 

18-Jul-1995

 

251365

 

10-Nov-1997

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

286309

 

17-Dec-1997

 

286309

 

17-Jun-1998

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

286310

 

17-Dec-1997

 

286310

 

21-Oct-1998

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

286311

 

17-Dec-1997

 

286311

 

21-Oct-1998

 

 

PERFECT BALANCE

 

New Zealand

 

Bio-Lab, Inc.

 

Pending

 

792471

 

09-Jul-2008

 

 

 

 

 

 

SMART SHOCK

 

New Zealand

 

Bio-Lab, Inc.

 

Registered

 

707828

 

09-Feb-2004

 

707828

 

12-Aug-2004

 

 

VELVET

 

New Zealand

 

Bio-Lab, Inc.

 

Published

 

792472

 

09-Jul-2008

 

 

 

 

 

 

AQUA CHEM

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

103487

 

28-Oct-1999

 

103487

 

28-Oct-1999

 

 

BIOGUARD

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

103486

 

28-Oct-1999

 

103486

 

28-Oct-1999

 

 

 

10

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

GUARDEX & Squares Design

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

124432

 

28-Nov-2002

 

124432

 

22-Dec-2003

 

 

GUARDEX & Squares Design

 

Panama

 

Bio-Lab, Inc.

 

Registered

 

124431

 

28-Nov-2002

 

124431

 

22-Dec-2003

 

 

AQUABROME (Stylized)

 

Portugal

 

Bio-Lab, Inc.

 

Registered

 

217264

 

05-Aug-1982

 

217264

 

20-Dec-1988

 

 

GUARDEX & Squares Design

 

Singapore

 

Bio-Lab, Inc.

 

Registered

 

T0218217H

 

27-Nov-2002

 

T02/18217H

 

28-May-2002

 

 

GUARDEX & Squares Design

 

Singapore

 

Bio-Lab, Inc.

 

Registered

 

T0218218F

 

27-Nov-2002

 

T02/18218F

 

28-May-2002

 

 

BACK-UP

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

846137

 

12-Jul-1984

 

846137

 

17-Sep-1985

 

 

BEGINNINGS

 

South Africa

 

Bio-Lab, Inc.

 

Published

 

200023634

 

27-Nov-2000

 

 

 

 

 

 

BIOGUARD

 

South Africa

 

Bio-Lab, Inc.

 

Pending

 

200522646

 

21-Oct-2005

 

 

 

 

 

 

BIOGUARD

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

826200

 

11-Aug-1982

 

826200

 

11-Aug-1982

 

 

BIOGUARD

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

86199

 

11-Aug-1982

 

826199

 

11-Aug-1982

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837125

 

05-Oct-1983

 

837125

 

30-Apr-1986

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837129

 

05-Oct-1983

 

837129

 

30-Apr-1986

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837126

 

05-Oct-1983

 

837126

 

29-Nov-1984

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837127

 

05-Oct-1983

 

837127

 

29-Nov-1984

 

 

BIOGUARD & 3-Wave Swimmer Logo (Stacked)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

837128

 

05-Oct-1983

 

837128

 

29-Nov-1984

 

 

BURN OUT EXTREME

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

200109723

 

06-Jun-2001

 

200109723

 

07-May-2007

 

 

BURN-OUT

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

846138

 

12-Jul-1984

 

846138

 

17-Sep-1985

 

 

 

11

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

Miscellaneous Design (2-Wave Swimmer Logo)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

9719504

 

17-Dec-1997

 

9719504

 

03-Jan-2002

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

9719505

 

17-Dec-1997

 

9719505

 

03-Jan-2002

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

9719506

 

17-Dec-1997

 

9719506

 

03-Jan-2002

 

 

SOFTSWIM

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

925162

 

22-Jun-1992

 

925162

 

04-Dec-1994

 

 

SOFTSWIM

 

South Africa

 

Bio-Lab, Inc.

 

Registered

 

925163

 

22-Jun-1992

 

925163

 

04-Dec-1994

 

 

AQUABROME

 

Spain

 

Bio-Lab, Inc.

 

Registered

 

1013378

 

29-Jul-1982

 

1013378

 

20-Dec-1983

 

 

SOFTSWIM

 

Spain

 

Bio-Lab, Inc.

 

Registered

 

1709718

 

26-Jun-1992

 

1709718

 

05-May-1995

 

 

SOFTSWIM

 

Spain

 

Bio-Lab, Inc.

 

Registered

 

1709719

 

26-Jun-1992

 

1709719

 

05-May-1995

 

 

AQUABROME

 

Sweden

 

Bio-Lab, Inc.

 

Registered

 

824580

 

04-Aug-1982

 

187687

 

12-Aug-1983

 

 

AQUABROME

 

Switzerland

 

Bio-Lab, Inc.

 

Registered

 

01280/2003

 

27-Feb-2003

 

520635

 

20-Apr-2004

 

 

REOMOL

 

Tunisia

 

Bio-Lab, Inc.

 

Pending

 

EE081131

 

30-Apr-2008

 

 

 

 

 

 

BEGINNINGS

 

United Kingdom

 

Bio-Lab, Inc.

 

Registered

 

2254262

 

28-Nov-2000

 

2254262

 

25-May-2001

 

 

LIQUIBROM

 

United Kingdom

 

Bio-Lab, Inc.

 

Registered

 

1518883

 

13-Nov-1992

 

1518883

 

24-Jun-1994

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

United Kingdom

 

Bio-Lab, Inc.

 

Registered

 

2154248

 

22-Dec-1997

 

2154248

 

19-Feb-1999

 

 

3 Droplets Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75381539

 

29-Oct-1997

 

2217231

 

12-Jan-1999

 

 

3” TABLETS PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76392163

 

08-Apr-2002

 

2692851

 

04-Mar-2003

 

 

4-IN-1

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78269185

 

01-Jul-2003

 

2903296

 

16-Nov-2004

 

 

4-IN-1 (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73072053

 

17-Dec-1975

 

1060530

 

08-Mar-1977

 

 

ACCU-DEMAND 30

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78724190

 

30-Sep-2005

 

3341365

 

20-Nov-2007

 

 

 

12

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ACCU-SCAN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75399313

 

03-Dec-1997

 

2247398

 

25-May-1999

 

 

ALGAE ALL 60

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78553738

 

25-Jan-2005

 

3054436

 

31-Jan-2006

 

 

ALGAE PREDATOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76378038

 

06-Mar-2002

 

2832648

 

13-Apr-2004

 

 

ALGAECIDE PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77079962

 

20-Jan-2007

 

3285366

 

25-Aug-2007

 

 

ALGALATOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73222924

 

11-Jul-1979

 

1174683

 

27-Oct-1981

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

ALGICIDE PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75811586

 

29-Sep-1999

 

2505287

 

06-Nov-2001

 

 

AQUA BURN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235491

 

23-Dec-1991

 

1717321

 

22-Sep-1992

 

 

AQUA CHEM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74090109

 

21-Aug-1990

 

1664646

 

19-Nov-1991

 

 

AQUA CHEM (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73396774

 

30-Sep-1982

 

1428018

 

10-Feb-1987

 

 

AQUA CHEM and Swirl Design

 

United States of America

 

Bio-Lab, Inc.

 

Pending, ITU

 

77/610298

 

07-Nov-2008

 

 

 

 

 

 

AQUA CHEM SKIMMER SCREEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78310466

 

07-Oct-2003

 

3130548

 

15-Aug-2006

 

 

AQUA CHLOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74234580

 

02-Jan-1992

 

1753484

 

23-Feb-1993

 

 

AQUA CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75381538

 

29-Oct-1997

 

2207204

 

01-Dec-1998

 

 

 

13

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

AQUA CLEAR & Stylized 3 Droplet Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78351279

 

13-Jan-2004

 

2970220

 

19-Jul-2005

 

 

AQUA STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235490

 

23-Dec-1991

 

1723106

 

13-Oct-1992

 

 

AQUA TABS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235492

 

23-Dec-1991

 

1717322

 

22-Sep-1992

 

 

AQUABROME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73350457

 

16-Feb-1982

 

1246145

 

26-Jul-1983

 

 

ARCTIC BLUE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75764084

 

30-Jul-1999

 

2507761

 

13-Nov-2001

 

 

ASSIST

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74666307

 

27-Apr-1995

 

1960371

 

05-Mar-1996

 

 

BACK UP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73400603

 

25-Oct-1982

 

1266822

 

14-Feb-1984

 

 

BACKYARD ESSENTIALS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78498596

 

12-Oct-2004

 

3151890

 

03-Oct-2006

 

 

BACKYARD ESSENTIALS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78360447

 

30-Jan-2004

 

3030345

 

13-Dec-2005

 

 

BALANCE PAK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72409870

 

10-Dec-1971

 

949632

 

02-Jan-1973

 

 

BANISH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75522664

 

21-Jul-1998

 

2396307

 

17-Oct-2000

 

 

BEGINNINGS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76058909

 

30-May-2000

 

2523516

 

25-Dec-2001

 

 

BIO-CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74294812

 

16-Jul-1992

 

1769578

 

11-May-1993

 

 

BIOGUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73683779

 

14-Sep-1987

 

1599055

 

05-Jun-1990

 

 

BIOGUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72167697

 

29-Apr-1963

 

782646

 

05-Jan-1965

 

 

BIO-GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73183195

 

23-Aug-1978

 

1128786

 

08-Jan-1980

 

 

 

14

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BIOGUARD & 2-Wave Swimmer Logo (Stacked)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73266764

 

18-Jun-1980

 

1210211

 

28-Sep-1982

 

 

BREAKOUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77434261

 

28-Mar-2008

 

3520429

 

21-Oct-2008

 

 

BURN OUT EXTREME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76177559

 

07-Dec-2000

 

2929942

 

08-Mar-2005

 

 

BURN-OUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72/291958

 

27-Feb-1968

 

866704

 

18-Mar-1969

 

 

CHEM-OUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73126649

 

16-May-1977

 

1083039

 

24-Jan-1978

 

 

CHLOREXTRA

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78499726

 

14-Oct-2004

 

3189944

 

26-Dec-2006

 

 

CHLORINATING GRANULES PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76389866

 

02-Apr-2002

 

2697567

 

18-Mar-2003

 

 

CLARITABS (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73002276

 

28-Sep-1973

 

1039017

 

11-May-1976

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

CLC2

 

United States of America

 

Bio-Lab, Inc.

 

Pending

 

77262427

 

23-Aug-2007

 

 

 

 

 

 

CLEAR COMFORT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75530942

 

04-Aug-1998

 

2375956

 

08-Aug-2000

 

 

CLEAR MAGIC

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74257886

 

23-Mar-1992

 

1964360

 

26-Mar-1996

 

 

CLEAR-OUT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74435939

 

15-Sep-1993

 

1841596

 

28-Jun-1994

 

 

 

15

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CONVERT

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77/546,746

 

14-Aug-2008

 

 

 

 

 

 

CPC

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73010180

 

04-Jan-1974

 

997826

 

12-Nov-1974

 

 

CRYSTAL CLEAR MULTI-SHOCK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75565805

 

07-Oct-1998

 

2449677

 

08-May-2001

 

 

EASY SHOCK & SWIM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78386562

 

18-Mar-2004

 

2933333

 

15-Mar-2005

 

 

ENZY-CLEAN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74294811

 

16-Jul-1992

 

1769577

 

11-May-1993

 

 

ERASE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75348898

 

28-Aug-1997

 

2175148

 

21-Jul-1998

 

 

EVERYDAY CHLORINATING GRANULES

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78287534

 

14-Aug-2003

 

2934762

 

22-Mar-2005

 

 

FERRITABS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73033882

 

07-Oct-1974

 

1029120

 

06-Jan-1976

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

FILTER CLEANER PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76189805

 

04-Jan-2001

 

2840692

 

11-May-2004

 

 

FILTER SAND PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78316304

 

21-Oct-2003

 

3098873

 

30-May-2006

 

 

 

16

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FOAM BUSTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73361723

 

26-Apr-1982

 

1281142

 

12-Jun-1984

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

GREAT POOL CARE. EXPECT IT.

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76355219

 

07-Jan-2002

 

2860780

 

06-Jul-2004

 

 

GUARDEX

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73030374

 

26-Aug-1974

 

1031099

 

27-Jan-1976

 

 

GUARDEX & Squares Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76417436

 

28-May-2002

 

2690819

 

25-Feb-2003

 

 

HARMONY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78465185

 

10-Aug-2004

 

3286795

 

28-Aug-2007

 

 

HYDRO-QUEST

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73/222,922

 

11-Jul-1979

 

1159610

 

07-Jul-1981

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

HYDROTECH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420132

 

17-May-2004

 

2955134

 

24-May-2005

 

 

HYDROTECH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420141

 

17-May-2004

 

2955136

 

24-May-2005

 

 

HYDROTECH

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420144

 

17-May-2004

 

2965238

 

05-Jul-2005

 

 

 

17

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HYDROTECH & Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420635

 

18-May-2004

 

2983223

 

09-Aug-2005

 

 

HYDROTECH & Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420641

 

18-May-2004

 

2955139

 

24-May-2005

 

 

HYDROTECH & Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78420645

 

18-May-2004

 

2965244

 

05-Jul-2005

 

 

IMAGINE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78/465,191

 

10-Aug-2004

 

3015354

 

15-Nov-2005

 

 

IMPROVE

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77/546,729

 

14-Aug-2008

 

 

 

 

 

 

INHIBIT

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77/546738

 

14-Aug-2008

 

 

 

 

 

 

INITIATOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74519328

 

15-Apr-1994

 

1928723

 

17-Oct-1995

 

 

INSIGNIA

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78386180

 

17-Mar-2004

 

2943847

 

26-Apr-2005

 

 

KLEEN IT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73345253

 

11-Jan-1982

 

1,252,055

 

27-Sep-1983

 

 

LO ‘N SLO

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72/300,549

 

17-Jun-1968

 

0877630

 

30-Sep-1969

 

 

MAINTAIN

 

United States of America

 

Bio-Lab, Inc.

 

Pending, ITU

 

77/546,741

 

14-Aug-2008

 

 

 

 

 

 

MAXIMIZER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78472506

 

24-Aug-2004

 

3143177

 

12-Sep-2006

 

 

MINERAL SPRINGS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75741044

 

01-Jul-1999

 

2472207

 

24-Jul-2001

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75315980

 

27-Jun-1997

 

2212469

 

22-Dec-1998

 

 

Miscellaneous Design (2-Wave Swimmer Logo)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73387959

 

23-Sep-1982

 

1257256

 

15-Nov-1983

 

 

MOMENTS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75565806

 

07-Oct-1998

 

2482919

 

28-Aug-2001

 

 

 

18

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

MUSTARD BUSTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74011166

 

15-Dec-1989

 

1652119

 

30-Jul-1991

 

 

MUSTARD MASTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74011167

 

15-Dec-1989

 

1646586

 

04-Jun-1991

 

 

‘NICE-N-CLEAR’
(Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73423016

 

25-Apr-1983

 

1314238

 

15-Jan-1985

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

OFF THE WALL

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73592439

 

09-Apr-1986

 

1433517

 

24-Mar-1987

 

 

OMNI & Swatch O Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73690551

 

16-Oct-1987

 

1504458

 

20-Sep-1988

 

 

OPTIMIZER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74666309

 

27-Apr-1995

 

1960373

 

05-Mar-1996

 

 

OPTIMIZER PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78322283

 

03-Nov-2003

 

2906643

 

30-Nov-2004

 

 

OPTIMUM

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77437619

 

02-Apr-2008

 

 

 

 

 

 

OXYSHEEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73417815

 

18-Mar-1983

 

1282899

 

26-Jun-1984

 

 

 

19

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OXY-SHOCK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73222923

 

11-Jul-1979

 

1160514

 

14-Jul-1981

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

PERFECTLY CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74302945

 

10-Aug-1992

 

1801781

 

02-Nov-1993

 

 

PHOS-AWAY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75718360

 

01-Jun-1999

 

2400987

 

31-Oct-2000

 

 

POLYSHEEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73083767

 

13-Apr-1976

 

1052711

 

16-Nov-1976

 

 

POOL MAGNET

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73/027,545

 

23-Jul-1974

 

1012715

 

10-Jun-1975

 

 

POOL POD Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78793820

 

18-Jan-2006

 

3248724

 

29-May-2007

 

 

POOL PODS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78722902

 

29-Sep-2005

 

3299354

 

25-Sep-2007

 

 

POOL SALT PLUS and Design

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77/535,697

 

31-Jul-2008

 

 

 

 

 

 

POOL TIME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73144095

 

11-Oct-1977

 

1139129

 

02-Sep-1980

 

 

POOL TIME & Ladder Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76174294

 

01-Dec-2000

 

2708426

 

22-Apr-2003

 

 

POWER CHLOR

 

United States of America

 

Bio-Lab, Inc.

 

Pending

 

77622135

 

26-Nov-2008

 

 

 

 

 

 

POWER CHLOR

 

United States of America

 

Bio-Lab, Inc.

 

Pending

 

77659168

 

29-Jan-2009

 

 

 

 

 

 

PRO CARE & Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73822838

 

25-Aug-1989

 

1612517

 

11-Sep-1990

 

 

 

20

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75895689

 

12-Jan-2000

 

2415844

 

26-Dec-2000

 

 

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73514229

 

18-Dec-1984

 

1353530

 

13-Aug-1985

 

 

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78395709

 

02-Apr-2004

 

2938257

 

05-Apr-2005

 

 

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78395706

 

02-Apr-2004

 

2938256

 

05-Apr-2005

 

 

PRO GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78395700

 

02-Apr-2004

 

3036710

 

27-Dec-2005

 

 

QUICK CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74011168

 

15-Dec-1989

 

1639448

 

02-Apr-1991

 

 

REMEDY

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77/546,734

 

14-Aug-2008

 

 

 

 

 

 

RENEWAL

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76008077

 

23-Mar-2000

 

2534823

 

29-Jan-2002

 

 

RESTORE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78465198

 

10-Aug-2004

 

3031771

 

20-Dec-2005

 

 

SHOCK AND SWIM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74160481

 

24-Apr-1991

 

1693869

 

16-Jun-1992

 

 

SHOCK ‘N CLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76384798

 

20-Mar-2002

 

2726732

 

17-Jun-2003

 

 

SHOCK PLUS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75367012

 

02-Oct-1997

 

2178683

 

04-Aug-1998

 

 

SHOCKRIGHT

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73795090

 

24-Apr-1989

 

1572714

 

26-Dec-1989

 

 

SHOCKXTRA BLUE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78305328

 

25-Sep-2003

 

2884410

 

14-Sep-2004

 

 

SILK SMART STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77480911

 

22-May-2008

 

 

 

 

 

 

SILK STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78912381

 

20-Jun-2006

 

3,360,881

 

25-Dec-2007

 

 

SILK TABS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78912366

 

20-Jun-2006

 

3446932

 

10-Jun-2008

 

 

 

21

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SILKGUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78912317

 

20-Jun-2006

 

3416140

 

22-Apr-2008

 

 

SILKGUARD & Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77042361

 

13-Nov-2006

 

3379152

 

05-Feb-2008

 

 

SIMPLICITY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74593475

 

01-Nov-1994

 

2024409

 

17-Dec-1996

 

 

SINK ‘N SWEEP

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77438898

 

03-Apr-2008

 

 

 

 

 

 

SKIM MOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76478371

 

26-Dec-2002

 

2884911

 

14-Sep-2004

 

 

SMART GUARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74593483

 

01-Nov-1994

 

2044348

 

11-Mar-1997

 

 

SMART SHOCK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78287543

 

14-Aug-2003

 

2877552

 

24-Aug-2004

 

 

SMART STICKS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74235634

 

07-Jan-1992

 

1805023

 

16-Nov-1993

 

 

SNAP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74593476

 

01-Nov-1994

 

2027593

 

31-Dec-1996

 

 

SOFT SOAK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74427121

 

20-Aug-1993

 

1899500

 

13-Jun-1995

 

 

SOFTSWIM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74483444

 

27-Jan-1994

 

1922782

 

26-Sep-1995

 

 

SPA BROM

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73235692

 

18-Oct-1979

 

1192704

 

30-Mar-1982

 

 

SPA ESSENTIALS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75187287

 

24-Oct-1996

 

2241811

 

27-Apr-1999

 

 

SPA GUARD (Stylized)

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73175723

 

23-Jun-1978

 

1125285

 

25-Sep-1979

 

 

SPA SILKEN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75793972

 

03-Sep-1999

 

2375198

 

08-Aug-2000

 

 

SPA SYMMETRY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77103355

 

09-Feb-2007

 

3412378

 

15-Apr-2008

 

 

SPACLEAR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76450552

 

12-Sep-2002

 

2717535

 

20-May-2003

 

 

 

22

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SPACLEAR & Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76461055

 

21-Oct-2002

 

2717539

 

20-May-2003

 

 

SPARKALIZER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73361725

 

26-Apr-1982

 

1277590

 

15-May-1984

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

SPARKLE UP

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73027549

 

23-Jul-1974

 

1008667

 

15-Apr-1975

 

 

SPA-TIME

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73592403

 

09-Apr-1986

 

1418819

 

02-Dec-1986

 

 

SPOT KILL

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73041314

 

09-Jan-1975

 

1053827

 

07-Dec-1976

 

 

STINGY STICK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75128732

 

25-Jun-1996

 

2071759

 

17-Jun-1997

 

 

STOW-AWAY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73082126

 

30-Mar-1976

 

1051665

 

02-Nov-1976

 

 

STRIP-KWIK

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73082125

 

30-Mar-1976

 

1061451

 

15-Mar-1977

 

 

SUMMER ALGAE PROTECTOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75697047

 

04-May-1999

 

2351034

 

16-May-2000

 

 

SUMMER ALGAE PROTECTOR

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78825442

 

28-Feb-2006

 

3180990

 

05-Dec-2006

 

 

SUN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73720150

 

31-Mar-1988

 

1513263

 

22-Nov-1988

 

 

SUN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73059384

 

01-Aug-1975

 

1044613

 

27-Jul-1976

 

 

SUN & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73204518

 

21-Feb-1979

 

1154338

 

19-May-1981

 

 

 

23

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SUN & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73216221

 

18-May-1979

 

1138312

 

29-Jul-1980

 

 

SUN & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73207091

 

12-Mar-1979

 

1135461

 

20-May-1980

 

 

SUN SUPER TAB & Full Sun Design

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74120213

 

03-Dec-1990

 

1676464

 

25-Feb-1992

 

 

SUN-BRITE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74645764

 

13-Mar-1995

 

2018342

 

19-Nov-1996

 

 

SUN-BURN

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

75131637

 

09-Jul-1996

 

2081365

 

22-Jul-1997

 

 

SUN-BURN EXTRA

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

77278724

 

13-Sep-2007

 

3,491,595

 

26-Aug-2008

 

 

SUNSHIELD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

76020767

 

07-Apr-2000

 

2446373

 

24-Apr-2001

 

 

SUPER TAB

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74120579

 

03-Dec-1990

 

1669049

 

24-Dec-1991

 

 

SWIM FREE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73055852

 

23-Jun-1975

 

1031173

 

27-Jan-1976

 

Security interest granted to Norstar Bank of Upstate NY by Aqua Clear
Industries, Inc. executed on 1/31/99.  A release will be recorded after closing.

SYNERGY

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74368851

 

18-Mar-1993

 

1852826

 

06-Sep-1994

 

 

TABGARD

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

72/378163

 

08-Dec-1970

 

928533

 

08-Feb-1972

 

 

TRU-BLUE

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74645763

 

13-Mar-1995

 

2014462

 

05-Nov-1996

 

 

WATER MASTER

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

73571478

 

03-Dec-1985

 

1401044

 

15-Jul-1986

 

 

 

24

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

WE KNOW POOLS

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

74161403

 

11-Apr-1991

 

1678035

 

03-Mar-1992

 

 

WKND.

 

United States of America

 

Bio-Lab, Inc.

 

Pending, ITU

 

77223660

 

06-Jul-2007

 

 

 

 

 

 

WKND.

 

United States of America

 

Bio-Lab, Inc.

 

Published

 

77975591

 

06-Jul-2007

 

 

 

 

 

 

WONDER TAB

 

United States of America

 

Bio-Lab, Inc.

 

Registered

 

78354090

 

20-Jan-2004

 

2999140

 

20-Sep-2005

 

 

AQUA CHEM

 

Venezuela

 

Bio-Lab, Inc.

 

Registered

 

6288-1995

 

09-Nov-1995

 

P204917

 

08-May-1998

 

 

BIOLAB

 

Venezuela

 

Bio-Lab, Inc.

 

Registered

 

305087

 

12-Mar-1987

 

D25882

 

01-Dec-1989

 

 

CHEMTURA

 

Albania

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Albania

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ENVIROMITE

 

Angola

 

Chemtura Corporation

 

Pending

 

19964

 

29-Aug-2008

 

 

 

 

 

 

CHEMTURA

 

Antigua and Barbuda

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Antigua and Barbuda

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ABDERUS

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664639

 

20-Apr-2006

 

2162814

 

07-Jun-2007

 

 

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600834

 

01-Jul-2005

 

2176780

 

24-Aug-2007

 

 

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600835

 

01-Jul-2005

 

2176781

 

24-Aug-2007

 

 

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600836

 

01-Jul-2005

 

2176779

 

24-Aug-2007

 

 

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600838

 

01-Jul-2005

 

2176778

 

24-Aug-2007

 

 

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600840

 

01-Jul-2005

 

2176777

 

24-Aug-2007

 

 

 

25

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Argentina

 

Chemtura Corporation

 

Registered

 

2600841

 

01-Jul-2005

 

2176317

 

24-Aug-2007

 

 

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386108

 

15-Aug-2002

 

1970856

 

19-Feb-2004

 

 

CROMPTON

 

Argentina

 

Chemtura Corporation

 

Registered

 

2386111

 

15-Aug-2002

 

1930577

 

05-Jun-2003

 

 

DIMENSION

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664057

 

18-Apr-2006

 

2246878

 

04-Sep-2008

 

 

HIVALLOY

 

Argentina

 

Chemtura Corporation

 

Registered

 

2421406

 

28-Mar-2003

 

1982915

 

31-Mar-1993

 

 

HYBASE

 

Argentina

 

Chemtura Corporation

 

Registered

 

1341238

 

10-Aug-1982

 

2059044

 

19-Nov-1984

 

 

INOVATE

 

Argentina

 

Chemtura Corporation

 

Pending

 

2664056

 

18-Apr-2006

 

 

 

 

 

 

LANGIS

 

Argentina

 

Chemtura Corporation

 

Registered

 

2677936

 

13-Jun-2006

 

2223351

 

08-Apr-2008

 

 

LOGICO

 

Argentina

 

Chemtura Corporation

 

Registered

 

 

 

 

 

1668286

 

15-May-1998

 

 

MARK OBS

 

Argentina

 

Chemtura Corporation

 

Pending

 

2601540

 

04-Jul-2005

 

 

 

 

 

 

PLANTSEG

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664637

 

20-Apr-2006

 

2162810

 

07-Jun-2007

 

 

ROYALFLO

 

Argentina

 

Chemtura Corporation

 

Registered

 

2645440

 

16-Jan-2006

 

2150574

 

30-Mar-2007

 

 

SEED LOCK

 

Argentina

 

Chemtura Corporation

 

Registered

 

2664638

 

20-Apr-2006

 

2162812

 

07-Jun-2007

 

 

CHEMTURA

 

Armenia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Armenia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

ACRAMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

840733

 

29-Jun-2000

 

840733

 

17-May-2001

 

 

ADIPRENE

 

Australia

 

Chemtura Corporation

 

Registered

 

118487

 

25-May-1954

 

118487

 

25-May-1954

 

 

 

26

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE EXTREME

 

Australia

 

Chemtura Corporation

 

Registered

 

978130

 

13-Nov-2003

 

978130

 

07-Jul-2004

 

 

ADOBE

 

Australia

 

Chemtura Corporation

 

Registered

 

866962

 

23-Feb-2001

 

866962

 

24-Oct-2001

 

 

ALAR

 

Australia

 

Chemtura Corporation

 

Registered

 

196826

 

20-Aug-1965

 

A196826

 

20-Aug-1965

 

 

ASSAULT

 

Australia

 

Chemtura Corporation

 

Registered

 

895067

 

15-Nov-2001

 

895067

 

24-Mar-2003

 

 

BLENDEX

 

Australia

 

Chemtura Corporation

 

Registered

 

 

 

06-Mar-1962

 

172414

 

30-Aug-1964

 

 

B-NINE

 

Australia

 

Chemtura Corporation

 

Registered

 

542846

 

27-Sep-1990

 

542846

 

17-Dec-1992

 

 

BRYTON

 

Australia

 

Chemtura Corporation

 

Registered

 

154183

 

02-Jun-1959

 

A154183

 

25-Oct-1960

 

 

CASORON

 

Australia

 

Chemtura Corporation

 

Registered

 

0000160588

 

08-Jun-1960

 

160588

 

18-Oct-1961

 

 

CHEMTURA AND DESIGN

 

Australia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

CROMPTON

 

Australia

 

Chemtura Corporation

 

Registered

 

923019

 

13-Aug-2002

 

923019

 

06-Dec-2004

 

 

DEVICE (BULLSEYE)

 

Australia

 

Chemtura Corporation

 

Registered

 

0000321988

 

12-Sep-1978

 

321988

 

12-Sep-1978

 

 

DEVICE (HEAD)

 

Australia

 

Chemtura Corporation

 

Registered

 

344875

 

10-Apr-1980

 

A344875

 

10-Apr-1980

 

 

DIMILIN

 

Australia

 

Chemtura Corporation

 

Registered

 

000283068

 

06-Nov-1974

 

283068

 

02-Mar-1977

 

 

DRAPEX

 

Australia

 

Chemtura Corporation

 

Registered

 

0000342839

 

13-Feb-1980

 

342839

 

26-Oct-1981

 

 

DU-CASON

 

Australia

 

Chemtura Corporation

 

Registered

 

233181

 

10-Oct-1969

 

233181

 

04-Feb-1971

 

 

DURAZONE

 

Australia

 

Chemtura Corporation

 

Registered

 

566145

 

29-Oct-1991

 

566145

 

28-May-1993

 

 

EVERSHIELD

 

Australia

 

Chemtura Corporation

 

Registered

 

834297

 

09-May-2000

 

834297

 

28-Mar-2001

 

 

 

27

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLEXZONE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000158204

 

03-Feb-1960

 

A158204

 

03-Feb-1960

 

 

FLORAMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

1134956

 

12-Sep-2006

 

1134956

 

30-Apr-2007

 

 

HYBASE

 

Australia

 

Chemtura Corporation

 

Registered

 

154011

 

21-May-1959

 

154011

 

21-May-1994

 

 

INTERLOY

 

Australia

 

Chemtura Corporation

 

Registered

 

955756

 

29-May-2003

 

955756

 

17-Nov-2003

 

 

JAG

 

Australia

 

Chemtura Corporation

 

Registered

 

895068

 

15-Nov-2001

 

895068

 

15-Jul-2002

 

 

MARK

 

Australia

 

Chemtura Corporation

 

Registered

 

932551

 

31-Oct-2002

 

932551

 

16-Feb-2004

 

 

MICROMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000337428

 

05-Sep-1979

 

A337428

 

05-Sep-1979

 

 

NAUGALUBE

 

Australia

 

Chemtura Corporation

 

Registered

 

340462

 

23-Nov-1979

 

A340462

 

23-Nov-1979

 

 

NAUGARD

 

Australia

 

Chemtura Corporation

 

Registered

 

0000207339

 

06-Jan-1967

 

A207339

 

06-Jan-1967

 

 

NAUGAWHITE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000158203

 

03-Feb-1960

 

A158203

 

03-Feb-1960

 

 

OMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000208214

 

20-Feb-1967

 

208214

 

20-Feb-1967

 

 

PANTERA

 

Australia

 

Chemtura Corporation

 

Registered

 

486105

 

29-Apr-1988

 

A486105

 

03-Jan-1991

 

 

PLANTVAX

 

Australia

 

Chemtura Corporation

 

Registered

 

0235252

 

24-Dec-1969

 

A235252

 

24-Dec-1969

 

 

POLYBOND

 

Australia

 

Chemtura Corporation

 

Registered

 

344280

 

24-Mar-1980

 

344280

 

24-Mar-1980

 

 

POLYLOC

 

Australia

 

Chemtura Corporation

 

Registered

 

882342

 

13-Jul-2001

 

882342

 

22-May-2003

 

 

POLYWET

 

Australia

 

Chemtura Corporation

 

Registered

 

340463

 

23-Nov-1979

 

A340463

 

23-Nov-1979

 

 

RANCONA

 

Australia

 

Chemtura Corporation

 

Pending

 

awaiting

 

03-Nov-2008

 

 

 

 

 

 

 

28

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

RIBBON FLOW

 

Australia

 

Chemtura Corporation

 

Registered

 

614936

 

29-Oct-1993

 

A614936

 

03-Feb-1995

 

 

ROYALFLO

 

Australia

 

Chemtura Corporation

 

Registered

 

657370

 

31-Mar-1995

 

657370

 

01-Jul-1996

 

 

SCREEN

 

Australia

 

Chemtura Corporation

 

Registered

 

866961

 

23-Feb-2001

 

866961

 

24-Oct-2001

 

 

TEDION V18

 

Australia

 

Chemtura Corporation

 

Registered

 

123938

 

04-Mar-1955

 

123938

 

31-Oct-1969

 

 

TERRA-COAT

 

Australia

 

Chemtura Corporation

 

Registered

 

0000264772

 

04-Jan-1973

 

A264772

 

04-Jan-1973

 

 

TERRAZOLE

 

Australia

 

Chemtura Corporation

 

Registered

 

0000265057

 

18-Jan-1973

 

A265057

 

18-Jan-1973

 

 

ULTRANOX

 

Australia

 

Chemtura Corporation

 

Registered

 

 

 

20-Jun-1985

 

428608

 

16-Oct-1987

 

 

UNIMITE

 

Australia

 

Chemtura Corporation

 

Registered

 

561582

 

13-Aug-1991

 

A561582

 

11-Mar-1993

 

 

VIBRABOND

 

Australia

 

Chemtura Corporation

 

Registered

 

339687

 

01-Nov-1979

 

A339687

 

01-Nov-1979

 

 

VIBRASPRAY

 

Australia

 

Chemtura Corporation

 

Registered

 

360173

 

13-May-1981

 

360173

 

13-May-1981

 

 

VIBRASPRAY

 

Australia

 

Chemtura Corporation

 

Registered

 

0000332652

 

10-May-1979

 

332652

 

10-May-1979

 

 

VITAFLO

 

Australia

 

Chemtura Corporation

 

Registered

 

 

 

22-Mar-1978

 

316710

 

22-Mar-1978

 

 

VITAVAX

 

Australia

 

Chemtura Corporation

 

Registered

 

210815

 

09-Jun-1967

 

210815

 

09-Jun-1967

 

 

WITCOBOND

 

Australia

 

Chemtura Corporation

 

Registered

 

500047

 

22-Nov-1988

 

500047

 

28-Dec-1990

 

 

WRM

 

Australia

 

Chemtura Corporation

 

Registered

 

612231

 

24-Sep-1993

 

612231

 

19-Feb-1996

 

 

ALAR

 

Austria

 

Chemtura Corporation

 

Registered

 

012/67

 

03-Jan-1967

 

59486

 

16-May-1967

 

 

BLENDEX

 

Austria

 

Chemtura Corporation

 

Registered

 

64878

 

24-Jul-1969

 

64878

 

20-Oct-1969

 

 

 

29

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HIVALLOY

 

Austria

 

Chemtura Corporation

 

Registered

 

AM 5057/90

 

05-Oct-1990

 

134854

 

26-Feb-1991

 

 

INTERLOY

 

Austria

 

Chemtura Corporation

 

Registered

 

AM35662003

 

27-May-2003

 

212302

 

12-Sep-2003

 

 

ULTRANOX

 

Austria

 

Chemtura Corporation

 

Registered

 

 

 

26-May-1992

 

144196

 

08-Oct-1992

 

 

WESTON

 

Austria

 

Chemtura Corporation

 

Registered

 

 

 

06-Feb-1984

 

107559

 

30-Nov-1984

 

 

BLENDEX

 

Azerbaijan

 

Chemtura Corporation

 

Registered

 

1498-PRT

 

15-Apr-1994

 

960082

 

02-Oct-1996

 

 

ULTRANOX

 

Azerbaijan

 

Chemtura Corporation

 

Registered

 

940497

 

11-May-1994

 

981971

 

30-Nov-1998

 

 

WESTON

 

Azerbaijan

 

Chemtura Corporation

 

Registered

 

940533

 

18-May-1994

 

981970

 

30-Nov-1998

 

 

BLENDEX

 

Belarus

 

Chemtura Corporation

 

Registered

 

 

 

04-Oct-1993

 

1818

 

23-Nov-1993

 

 

CHEMTURA

 

Belarus

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Cyrillic)

 

Belarus

 

Chemtura Corporation

 

Registered

 

20052837

 

19-Oct-2005

 

27862

 

23-Jul-2008

 

 

CHEMTURA AND DESIGN

 

Belarus

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ELASTIQ (in Cyrillic)

 

Belarus

 

Chemtura Corporation

 

Pending

 

20071091

 

27-Mar-2007

 

 

 

 

 

 

RANCONA

 

Belarus

 

Chemtura Corporation

 

Pending

 

awaiting

 

03-Nov-2008

 

 

 

 

 

 

STIRRUP

 

Belarus

 

Chemtura Corporation

 

Pending

 

20083913

 

17-Oct-2008

 

 

 

 

 

 

STIRRUP in Cyrillic

 

Belarus

 

Chemtura Corporation

 

Pending

 

20083914

 

17-Oct-2008

 

 

 

 

 

 

ULTRANOX

 

Belarus

 

Chemtura Corporation

 

Registered

 

1591

 

10-Dec-1993

 

4422

 

02-Jul-1996

 

 

WESTON

 

Belarus

 

Chemtura Corporation

 

Registered

 

1632

 

10-Dec-1993

 

4825

 

30-Aug-1996

 

 

 

30

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BLENDEX

 

Benelux

 

Chemtura Corporation

 

Registered

 

568868

 

24-Dec-1971

 

102624

 

24-Sep-1974

 

 

CHEMTURA AND DESIGN

 

Benelux

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

DRAPEX

 

Benelux

 

Chemtura Corporation

 

Registered

 

65589

 

13-Dec-1988

 

459241

 

01-Dec-1989

 

 

DUCASON

 

Benelux

 

Chemtura Corporation

 

Registered

 

1110394

 

21-Apr-2006

 

804615

 

21-Apr-2006

 

 

DU-DIM

 

Benelux

 

Chemtura Corporation

 

Registered

 

699498

 

30-Jun-1987

 

430999

 

04-Jan-1988

 

 

FLEXZONE

 

Benelux

 

Chemtura Corporation

 

Registered

 

0069417

 

22-Oct-1971

 

0069417

 

14-Sep-1973

 

 

HIVALLOY

 

Benelux

 

Chemtura Corporation

 

Registered

 

752831

 

03-Oct-1990

 

486959

 

01-Jul-1991

 

 

HYBASE

 

Benelux

 

Chemtura Corporation

 

Registered

 

504678

 

04-Feb-1971

 

005545

 

11-Aug-1971

 

 

INTERLOY

 

Benelux

 

Chemtura Corporation

 

Registered

 

1033557

 

26-May-2003

 

745107

 

26-May-2003

 

 

ISOFOAM

 

Benelux

 

Chemtura Corporation

 

Registered

 

633486

 

21-Nov-1979

 

363240

 

20-Jun-1980

 

 

MARK

 

Benelux

 

Chemtura Corporation

 

Registered

 

65590

 

13-Dec-1988

 

459242

 

01-Dec-1989

 

 

PETRONATE

 

Benelux

 

Chemtura Corporation

 

Registered

 

027609

 

30-Dec-1971

 

104167

 

30-Dec-1996

 

 

ULTRANOX

 

Benelux

 

Chemtura Corporation

 

Registered

 

 

 

20-Jun-1985

 

410736

 

12-Feb-1986

 

 

WESTON

 

Benelux

 

Chemtura Corporation

 

Registered

 

25303

 

22-Dec-1971

 

98422

 

22-Dec-1980

 

 

CHEMTURA

 

Bhutan

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Bhutan

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105076

 

26-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105116

 

28-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105077

 

25-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105066

 

25-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105068

 

25-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105067

 

25-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105075

 

25-Aug-2006

 

 

CHEMTURA

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

21-Oct-2005

 

105078

 

25-Aug-2006

 

 

CRUSADER

 

Bolivia

 

Chemtura Corporation

 

Registered

 

 

 

03-Dec-2004

 

101905-C

 

09-Jan-2006

 

 

CRUSOE

 

Bolivia

 

Chemtura Corporation

 

Registered

 

SM-0172-2006

 

19-Jan-2006

 

105064-C

 

25-Aug-2006

 

 

RANCONA

 

Bolivia

 

Chemtura Corporation

 

Pending

 

014511

 

30-Oct-2008

 

 

 

 

 

 

RANCONA

 

Bolivia

 

Chemtura Corporation

 

Pending

 

014512

 

30-Oct-2008

 

 

 

 

 

 

BLENDEX

 

Bosnia and Herzegovina

 

Chemtura Corporation

 

Registered

 

BAZR 972505A

 

11-Jul-1997

 

BAZR972505

 

19-Feb-2002

 

 

ENVIROMITE

 

Botswana

 

Chemtura Corporation

 

Pending

 

BW/M/08/00546

 

02-Sep-2008

 

 

 

 

 

 

ACTAFOAM

 

Brazil

 

Chemtura Corporation

 

Published

 

829958452

 

15-Sep-2008

 

 

 

 

 

 

ARRANKE

 

Brazil

 

Chemtura Corporation

 

Registered

 

827541961

 

27-Jun-2005

 

827541961

 

29-Apr-2008

 

 

ARROMAX

 

Brazil

 

Chemtura Corporation

 

Published

 

827867344

 

19-Oct-2005

 

 

 

 

 

 

 

32

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528418

 

22-Jun-2005

 

827528418

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529570

 

22-Jun-2005

 

827529570

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528450

 

22-Jun-2005

 

827528450

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529562

 

22-Jun-2005

 

827529562

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528469

 

22-Jun-2005

 

827528469

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827528400

 

22-Jun-2005

 

827528400

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529597

 

22-Jun-2005

 

827529597

 

03-Jun-2008

 

 

CHEMTURA

 

Brazil

 

Chemtura Corporation

 

Registered

 

827529589

 

22-Jun-2005

 

827529589

 

03-Jun-2008

 

 

DIMENSION

 

Brazil

 

Chemtura Corporation

 

Published

 

828289727

 

17-Apr-2006

 

 

 

 

 

 

FLORAMITE

 

Brazil

 

Chemtura Corporation

 

Registered

 

827207026

 

28-Feb-2005

 

827207026

 

02-Oct-2007

 

 

INOVATE

 

Brazil

 

Chemtura Corporation

 

Published

 

828389179

 

19-May-2006

 

 

 

 

 

 

RANCONA

 

Brazil

 

Chemtura Corporation

 

Pending

 

 

 

31-Oct-2008

 

 

 

 

 

 

RANCONA

 

Brazil

 

Chemtura Corporation

 

Pending

 

 

 

31-Oct-2008

 

 

 

 

 

 

TEMPRANO

 

Brazil

 

Chemtura Corporation

 

Pending

 

 

 

19-Nov-2008

 

 

 

 

 

 

WITCOLINK

 

Brazil

 

Chemtura Corporation

 

Registered

 

828272492

 

22-Mar-2006

 

828272492

 

03-Jun-2008

 

 

CHEMTURA

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Bulgaria

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CRUSOE

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DEVICE (BULLSEYE)

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

 

 

13-Sep-1978

 

11839

 

25-May-1979

 

 

ELASTIQ

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

84029

 

17-Jan-2006

 

61581

 

17-Jan-2006

 

 

ELASTIQ (in Cyrillic)

 

Bulgaria

 

Chemtura Corporation

 

Registered

 

85757

 

23-Mar-2006

 

62969

 

23-Mar-2006

 

 

LEVEL

 

Bulgaria

 

Chemtura Corporation

 

Pending

 

94658

 

16-Mar-2007

 

 

 

 

 

 

RANCONA

 

Bulgaria

 

Chemtura Corporation

 

Pending

 

awaiting

 

03-Nov-2008

 

 

 

 

 

 

BI-LARV

 

Cambodia

 

Chemtura Corporation

 

Registered

 

2543506

 

20-Jun-2006

 

2466406

 

20-Jun-2006

 

 

ADOBE

 

Canada

 

Chemtura Corporation

 

Pending

 

1372395

 

16-Nov-2007

 

 

 

 

 

 

ATTENDANT

 

Canada

 

Chemtura Corporation

 

Published

 

1382308

 

06-Feb-2008

 

 

 

 

 

 

AXION

 

Canada

 

Chemtura Corporation

 

Published

 

1249056

 

02-Mar-2005

 

 

 

 

 

 

BI-LARV

 

Canada

 

Chemtura Corporation

 

Published

 

1317928

 

26-Sep-2006

 

 

 

 

 

 

BLENDEX

 

Canada

 

Chemtura Corporation

 

Registered

 

267912

 

02-Mar-1962

 

134359

 

24-Jan-1964

 

 

BROADSWORD

 

Canada

 

Chemtura Corporation

 

Pending

 

1401051

 

25-Jun-2008

 

 

 

 

 

 

CHEMTURA

 

Canada

 

Chemtura Corporation

 

Published

 

1292195

 

02-Mar-2006

 

 

 

 

 

 

CRUSOE

 

Canada

 

Chemtura Corporation

 

Pending

 

1372396

 

16-Nov-2007

 

 

 

 

 

 

DELAC

 

Canada

 

Chemtura Corporation

 

Registered

 

0000237496

 

21-Sep-1956

 

0000106614

 

10-May-1957

 

 

DELETE

 

Canada

 

Chemtura Corporation

 

Registered

 

0347823

 

15-Nov-1971

 

187988

 

19-Jan-1973

 

 

 

34

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLEXZONE

 

Canada

 

Chemtura Corporation

 

Registered

 

0000260823

 

21-Jan-1961

 

TMA123076

 

04-Aug-1961

 

 

FLORAMITE

 

Canada

 

Chemtura Corporation

 

Registered

 

1245107

 

27-Jan-2005

 

TMA702203

 

04-Dec-2007

 

 

HYBASE

 

Canada

 

Chemtura Corporation

 

Registered

 

239595

 

23-Feb-1957

 

107975

 

13-Sep-1957

 

 

INOVATE

 

Canada

 

Chemtura Corporation

 

Published

 

1319319

 

10-Oct-2006

 

 

 

 

 

 

INTERLOY

 

Canada

 

Chemtura Corporation

 

Published

 

1181165

 

10-Jun-2003

 

 

 

 

 

 

ISO-FLO

 

Canada

 

Chemtura Corporation

 

Registered

 

0447017

 

22-Nov-1979

 

TMA248195

 

18-Jul-1980

 

 

OXAF

 

Canada

 

Chemtura Corporation

 

Registered

 

0000341222

 

22-Mar-1971

 

TMA182201

 

30-Mar-1972

 

 

PREVAMITE

 

Canada

 

Chemtura Corporation

 

Published

 

1,379,437

 

16-Jan-2008

 

 

 

 

 

 

RANCONA

 

Canada

 

Chemtura Corporation

 

Pending

 

1416167

 

28-Oct-2008

 

 

 

 

 

 

REPRESS

 

Canada

 

Chemtura Corporation

 

Pending

 

1401053

 

25-Jun-2008

 

 

 

 

 

 

SEENOX

 

Canada

 

Chemtura Corporation

 

Registered

 

470635

 

29-May-1981

 

280373

 

17-Jun-1983

 

 

TEMPRANO

 

Canada

 

Chemtura Corporation

 

Published

 

1379433

 

16-Jan-2008

 

 

 

 

 

 

TRIMENE BASE

 

Canada

 

Chemtura Corporation

 

Registered

 

588884

 

29-Jul-1987

 

398876

 

05-Jun-1992

 

 

ULTRANOX

 

Canada

 

Chemtura Corporation

 

Registered

 

547790

 

16-Aug-1985

 

TMA339645

 

29-Apr-1988

 

 

VETO

 

Canada

 

Chemtura Corporation

 

Pending

 

1372791

 

19-Nov-2007

 

 

 

 

 

 

WESTON

 

Canada

 

Chemtura Corporation

 

Pending

 

1417786

 

10-Nov-2008

 

 

 

 

 

 

WIT-CA-FIL

 

Canada

 

Chemtura Corporation

 

Registered

 

500010

 

09-Mar-1983

 

304853

 

16-Oct-2000

 

 

 

35

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ACTAFOAM

 

Chile

 

Chemtura Corporation

 

Pending

 

840017

 

07-Oct-2008

 

 

 

 

 

 

BLENDEX

 

Chile

 

Chemtura Corporation

 

Registered

 

 

 

 

 

731867

 

25-May-1995

 

 

CHEMTURA

 

Chile

 

Chemtura Corporation

 

Registered

 

692533

 

22-Jun-2005

 

754039

 

21-Mar-2006

 

 

INOVATE

 

Chile

 

Chemtura Corporation

 

Registered

 

745187

 

25-Sep-2006

 

781966

 

12-Mar-2007

 

 

RANCONA

 

Chile

 

Chemtura Corporation

 

Pending

 

843436

 

04-Nov-2008

 

 

 

 

 

 

VITAVAX S.P.

 

Chile

 

Chemtura Corporation

 

Registered

 

211347

 

16-Jun-1992

 

582439

 

27-Oct-1972

 

 

WESTON

 

Chile

 

Chemtura Corporation

 

Registered

 

 

 

23-May-1984

 

705206

 

08-Aug-1984

 

 

ACRAMITE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6316724

 

11-Oct-2007

 

 

 

 

 

 

ACRAMITE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024203

 

27-Apr-2007

 

 

 

 

 

 

ACRAMITE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024202

 

27-Apr-2007

 

 

 

 

 

 

ADIPRENE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3800710

 

27-Nov-2003

 

3800710

 

14-Sep-2005

 

 

ADIPRENE EXTREME

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3800711

 

17-Nov-2003

 

3800711

 

14-Sep-2005

 

 

ASSAULT

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3013681

 

08-Nov-2001

 

3013681

 

21-Dec-2002

 

 

AXION (with Chinese characters)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6162802

 

13-Jul-2007

 

 

 

 

 

 

BLENDEX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4404309

 

08-Dec-2004

 

4404309

 

14-Mar-2008

 

 

B-NINE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

930001146

 

28-Apr-1993

 

70508

 

25-Oct-1993

 

 

BXA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001011

 

14-Dec-1994

 

75038

 

15-Jan-1995

 

 

 

36

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

4965947

 

27-Oct-2005

 

 

 

 

 

 

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

4965949

 

27-Oct-2005

 

 

 

 

 

 

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

4965950

 

27-Oct-2005

 

 

 

 

 

 

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

4965954

 

27-Oct-2005

 

 

 

 

 

 

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965951

 

27-Oct-2005

 

4965951

 

21-Sep-2008

 

 

CHEMTURA (in Chinese) (Phase I)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

4965952

 

27-Oct-2005

 

4965952

 

21-Sep-2008

 

 

CHEMTURA AND DESIGN

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146806

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146805

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146804

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146803

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146820

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146821

 

28-Jan-2006

 

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146802

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146801

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146809

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146807

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146808

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146810

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146812

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5146822

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146811

 

28-Jan-2006

 

 

 

 

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

5146813

 

28-Jan-2006

 

 

 

 

 

 

COMITE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

94097104

 

24-Sep-1994

 

854078

 

14-Jul-1996

 

 

COMITE (in Chinese) (Simplified)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

09800063892

 

12-Jun-1998

 

1322783

 

14-Oct-1999

 

 

 

38

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

COMITE (in Chinese) (Simplified)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

200321038

 

25-Oct-2000

 

2018123

 

07-Dec-2004

 

 

COMITE and Bullseye Design

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6886343

 

07-Aug-2008

 

 

 

 

 

 

COMITE in Chinese (Traditional Characters)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

7109386

 

12-Dec-2008

 

 

 

 

 

 

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320585

 

26-Sep-2002

 

3320585

 

21-Sep-2004

 

 

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320586

 

26-Sep-2002

 

3320586

 

07-May-2004

 

 

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320587

 

26-Sep-2002

 

3320587

 

14-Mar-2004

 

 

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320588

 

26-Sep-2002

 

3320588

 

28-May-2004

 

 

CROMPTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320589

 

26-Sep-2002

 

3320589

 

28-May-2004

 

 

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

3320590

 

26-Sep-2002

 

 

 

 

 

 

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320592

 

26-Sep-2002

 

3320592

 

14-Mar-2004

 

 

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320593

 

26-Sep-2002

 

3320593

 

28-May-2004

 

 

CROMPTON (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3320594

 

26-Sep-2002

 

3320594

 

28-May-2004

 

 

DELAC

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001221

 

13-Jul-1992

 

166114

 

30-Nov-1992

 

 

DELAC MOR

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001222

 

13-Jul-1992

 

166115

 

29-Nov-1992

 

 

DELAC NS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001223

 

13-Jul-1992

 

166116

 

30-Nov-1982

 

 

DELAC S

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001225

 

13-Jul-1992

 

166117

 

30-Nov-1982

 

 

DIMILIN in Chinese Characters

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6834914

 

11-Jul-2008

 

 

 

 

 

 

 

39

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLEXZONE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001224

 

13-Jul-1992

 

166118

 

30-Nov-1992

 

 

FLEXZONE 3C

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001226

 

13-Jul-1991

 

166119

 

30-Nov-1992

 

 

FLEXZONE 7F

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001198

 

13-Jul-1992

 

166120

 

30-Nov-1992

 

 

FLEXZONE 7L

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001199

 

13-Jul-1992

 

166121

 

30-Nov-1992

 

 

GENOX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3260643

 

01-Aug-2002

 

3260643

 

21-Mar-2004

 

 

HIVALLOY

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

90050753

 

04-Dec-1990

 

573926

 

10-Dec-1991

 

 

INTERLOY

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3576340

 

02-Jun-2003

 

3576340

 

14-May-2005

 

 

JAG

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3013683

 

08-Nov-2001

 

3013683

 

20-Dec-2002

 

 

LANCER (in Chinese)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6019589

 

25-Apr-2007

 

 

 

 

 

 

LANGIS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3484870

 

13-Mar-2003

 

3484870

 

14-Dec-2004

 

 

LANGIS (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3484869

 

13-Mar-2003

 

3484869

 

14-Dec-2004

 

 

LANGIS SUPER

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6750787

 

28-May-2008

 

 

 

 

 

 

LANGIS SUPER (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Published

 

4865703

 

29-Aug-2005

 

 

 

 

 

 

MARK OBS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

 

 

23-Jun-2005

 

 

 

 

 

 

MBT

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001200

 

13-Jul-1992

 

166122

 

29-Nov-1992

 

 

MBTS

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001201

 

13-Jul-1992

 

166123

 

29-Nov-1992

 

 

NAUGARD

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001009

 

14-Dec-1994

 

75036

 

15-Jan-1995

 

 

 

40

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OCTAMINE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001010

 

14-Dec-1994

 

75037

 

15-Jan-1995

 

 

OMITE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0930001829

 

23-Oct-1993

 

70506

 

25-Oct-1993

 

 

OMITE (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0960082921

 

16-Jul-1996

 

1099523

 

14-Sep-1997

 

 

OXAF

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001007

 

14-Dec-1994

 

75039

 

15-Jan-1995

 

 

PANTERA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0950108005

 

25-Aug-1995

 

978798

 

13-Apr-1997

 

 

PANTERA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0008821034

 

28-Jun-1988

 

345858

 

20-Apr-1989

 

 

PANTERA (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

09800065985

 

17-Jun-1998

 

1322750

 

14-Oct-1999

 

 

POLYBOND

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5163121

 

17-Feb-2006

 

 

 

 

 

 

POLYLOC

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3023315

 

23-Nov-2001

 

3023315

 

28-Dec-2002

 

 

POLYLOC (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3023311

 

23-Nov-2001

 

3023311

 

28-Dec-2002

 

 

PROVAX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0088026364

 

04-Aug-1988

 

351785

 

20-Jun-1989

 

 

RANCONA

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

 

RIBBON FLOW

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0093114429

 

24-Nov-1993

 

751218

 

21-Jun-1995

 

 

ROYAL MH (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

9800063853

 

12-Jun-1998

 

1322596

 

14-Oct-1999

 

 

ROYAL MH-30

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0930001147

 

28-Apr-1993

 

70509

 

25-Oct-1993

 

 

ROYALCAP

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6822320

 

04-Jul-2008

 

 

 

 

 

 

ROYALCAP (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

5443072

 

26-Jun-2006

 

 

 

 

 

 

 

41

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ROYALFLO

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0095046975

 

21-Apr-1995

 

932584

 

21-Jan-1997

 

 

SIGNAL (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

3008965

 

01-Nov-2001

 

3008965

 

14-Dec-2002

 

 

TEBUCONAZOLE  (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024205

 

27-Apr-2007

 

 

 

 

 

 

TEBUCONAZOLE  (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6024204

 

27-Apr-2007

 

 

 

 

 

 

TEBUVAX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Pending

 

6116233

 

18-Jun-2007

 

 

 

 

 

 

TERRAZOLE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0086019849

 

01-May-1986

 

279392

 

28-Feb-1987

 

 

TUEX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0092001202

 

13-Jul-1992

 

166124

 

29-Nov-1992

 

 

ULTRANOX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

 

 

11-Nov-1985

 

263669

 

29-Sep-1986

 

 

UNIROYAL CHEMICAL COMPANY (IN CHINESE)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

2000163850

 

25-Oct-2000

 

1900038

 

21-Nov-2002

 

 

VIBRATHANE

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0940001024

 

16-Dec-1994

 

75040

 

15-Jan-1995

 

 

VITAVAX

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0930001337

 

20-May-1993

 

70503

 

25-Oct-1993

 

 

VITAVAX (IN CHINESE CHARACTERS)

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

0960002689

 

14-Aug-1997

 

300007

 

30-Sep-1987

 

 

WESTON

 

China (Peoples Republic)

 

Chemtura Corporation

 

Registered

 

 

 

10-May-1994

 

798348

 

14-Dec-1995

 

 

BLENDEX

 

Colombia

 

Chemtura Corporation

 

Registered

 

311295

 

10-Oct-1989

 

137111

 

13-Feb-1992

 

 

CRUSOE

 

Colombia

 

Chemtura Corporation

 

Registered

 

0608828

 

31-Jan-2006

 

321104

 

23-Aug-2006

 

 

FLEXZONE

 

Colombia

 

Chemtura Corporation

 

Registered

 

97864

 

25-May-1966

 

67902

 

19-Sep-1968

 

 

 

42

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

INOVATE

 

Colombia

 

Chemtura Corporation

 

Registered

 

06105049

 

18-Oct-2006

 

333830

 

29-May-2007

 

 

VITAVAX

 

Colombia

 

Chemtura Corporation

 

Published

 

06016900

 

21-Feb-2006

 

 

 

 

 

 

VITAVAX

 

Colombia

 

Chemtura Corporation

 

Registered

 

262873

 

12-Nov-1986

 

129527

 

23-Jul-1990

 

 

WESTON

 

Colombia

 

Chemtura Corporation

 

Registered

 

 

 

30-May-1984

 

119168

 

31-Aug-1987

 

 

ARROMAX

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

6860-2005

 

06-Sep-2005

 

182335

 

17-Nov-2008

 

 

LOGICO

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

2005-743

 

01-Feb-2005

 

158553

 

18-May-2006

 

 

MARK OBS

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

2005-5092

 

07-Jul-2005

 

159966

 

06-Jul-2006

 

 

PANAREX

 

Costa Rica

 

Chemtura Corporation

 

Registered

 

2005-2509

 

06-Apr-2005

 

159294

 

05-Jun-2006

 

 

PANTHER

 

Costa Rica

 

Chemtura Corporation

 

Pending

 

2005-744

 

01-Feb-2005

 

 

 

 

 

 

BLENDEX

 

Croatia

 

Chemtura Corporation

 

Registered

 

Z931517

 

21-Apr-1993

 

Z931517

 

01-Jun-1995

 

 

CHEMTURA

 

Croatia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Croatia

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

FLEXZONE

 

Croatia

 

Chemtura Corporation

 

Registered

 

00Z942276N

 

09-Nov-1994

 

Z942276

 

04-Dec-1995

 

 

CHEMTURA

 

Cuba

 

Chemtura Corporation

 

Published

 

A0001803

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA AND DESIGN

 

Cuba

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

BLENDEX

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

42917

 

13-Mar-1969

 

160690

 

13-Mar-1969

 

 

CHEMTURA

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

 

 

24-Jun-2005

 

278296

 

23-Jan-2006

 

 

 

43

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ELASTIQ

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

0426026

 

04-May-2005

 

285358

 

27-Nov-2006

 

 

ULTRANOX

 

Czech Republic

 

Chemtura Corporation

 

Registered

 

68810

 

26-May-1992

 

175524

 

29-Mar-1994

 

 

BLENDEX

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA198605084

 

05-Aug-1986

 

VR199000234

 

19-Jan-1990

 

 

CK & DESIGN

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA199207643

 

28-Oct-1992

 

VR199407585

 

11-Nov-1994

 

 

CK CROMPTON & KNOWLES CORPORATION

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA199207642

 

28-Oct-1992

 

US

 

11-Nov-1994

 

 

CYCLOL

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA198908785

 

24-Nov-1989

 

VR199200513

 

31-Jan-1992

 

 

DRAPEX

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA200101391

 

05-Apr-2001

 

VR200102065

 

09-May-2001

 

 

HIVALLOY

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA199007539

 

04-Oct-1990

 

VR199106988

 

18-Oct-1991

 

 

HYBASE

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA195703031

 

03-Dec-1957

 

VR195802259

 

15-Nov-1958

 

 

INTERLOY

 

Denmark

 

Chemtura Corporation

 

Registered

 

VA200302077

 

27-May-2003

 

VR200301944

 

04-Jun-2003

 

 

ARROMAX

 

Dominican Republic

 

Chemtura Corporation

 

Published

 

2005-60845

 

14-Sep-2005

 

 

 

 

 

 

ARROMAX

 

Ecuador

 

Chemtura Corporation

 

Registered

 

161382

 

31-Aug-2005

 

6011-07

 

06-Jun-2007

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163673

 

26-Oct-2005

 

375506

 

06-Sep-2006

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163672

 

26-Oct-2005

 

375406

 

06-Sep-2006

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163671

 

26-Oct-2005

 

375306

 

06-Sep-2006

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163670

 

26-Oct-2005

 

375206

 

06-Sep-2006

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163677

 

26-Oct-2005

 

374906

 

06-Sep-2006

 

 

 

44

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163668

 

26-Oct-2005

 

375006

 

06-Sep-2006

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163669

 

26-Oct-2005

 

375106

 

06-Sep-2006

 

 

CHEMTURA

 

Ecuador

 

Chemtura Corporation

 

Registered

 

163666

 

26-Oct-2005

 

374806

 

06-Sep-2006

 

 

CRUSOE

 

Ecuador

 

Chemtura Corporation

 

Registered

 

167219

 

02-Feb-2006

 

1497-07

 

15-Jan-2007

 

 

DIMILIN

 

Ecuador

 

Chemtura Corporation

 

Registered

 

 

 

05-Jul-1979

 

4031

 

22-Nov-1979

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176552

 

25-Jun-2005

 

176552

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176553

 

25-Jun-2005

 

176553

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176554

 

25-Jun-2005

 

176554

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176555

 

25-Jun-2005

 

176555

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176556

 

25-Jun-2005

 

176556

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176557

 

25-Jun-2005

 

176557

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176558

 

25-Jun-2005

 

176558

 

25-Jun-2005

 

 

CHEMTURA

 

Egypt

 

Chemtura Corporation

 

Registered

 

176559

 

25-Jun-2005

 

176559

 

25-Jun-2005

 

 

ENVIROMITE

 

Egypt

 

Chemtura Corporation

 

Pending

 

221182

 

02-Sep-2008

 

 

 

 

 

 

ELASTIQ

 

Estonia

 

Chemtura Corporation

 

Registered

 

m200700375

 

19-Mar-2007

 

45482

 

01-Sep-2008

 

 

ULTRANOX

 

Estonia

 

Chemtura Corporation

 

Registered

 

 

 

13-Dec-1993

 

18068

 

19-Dec-1995

 

 

WESTON

 

Estonia

 

Chemtura Corporation

 

Registered

 

 

 

13-Dec-1993

 

18067

 

19-Dec-1995

 

 

 

45

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

AXION

 

European Community

 

Chemtura Corporation

 

Registered

 

845506

 

25-Feb-2005

 

845506

 

25-Feb-2005

 

 

BLENDEX

 

European Community

 

Chemtura Corporation

 

Registered

 

002821494

 

02-Aug-2002

 

002821494

 

14-Oct-2003

 

 

CHEMTURA

 

European Community

 

Chemtura Corporation

 

Published

 

007189467

 

26-Aug-2008

 

 

 

 

 

 

CHEMTURA

 

European Community

 

Chemtura Corporation

 

Registered

 

000876101

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

European Community

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

 

 

 

CROMPTON

 

European Community

 

Chemtura Corporation

 

Registered

 

2207108

 

07-May-2001

 

2207108

 

26-Aug-2002

 

 

DEVICE

 

European Community

 

Chemtura Corporation

 

Registered

 

4623609

 

07-Sep-2005

 

4623609

 

31-Aug-2006

 

 

GENOX

 

European Community

 

Chemtura Corporation

 

Registered

 

002790632

 

26-Jul-2002

 

002790632

 

07-Dec-2004

 

 

INOVATE

 

European Community

 

Chemtura Corporation

 

Registered

 

A0005904

 

20-Sep-2006

 

900762

 

20-Sep-2006

 

 

MARK OBS

 

European Community

 

Chemtura Corporation

 

Registered

 

 

 

23-Jun-2005

 

858778

 

23-Jun-2005

 

 

RANCONA

 

European Community

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

 

RANGO

 

European Community

 

Chemtura Corporation

 

Registered

 

4509485

 

27-Jun-2005

 

4509485

 

25-Aug-2006

 

 

THIRAFLO

 

European Community

 

Chemtura Corporation

 

Registered

 

5915641

 

18-May-2007

 

5915641

 

26-Mar-2008

 

 

ULTRANOX

 

European Community

 

Chemtura Corporation

 

Registered

 

002821502

 

02-Aug-2002

 

002821502

 

30-Oct-2003

 

 

WESTON

 

European Community

 

Chemtura Corporation

 

Registered

 

002821403

 

02-Aug-2002

 

002821403

 

29-Jun-2004

 

 

BLENDEX

 

Finland

 

Chemtura Corporation

 

Registered

 

275569

 

17-Jun-1969

 

58347

 

05-May-1971

 

 

DRAPEX

 

Finland

 

Chemtura Corporation

 

Registered

 

101680

 

14-Feb-1980

 

81717

 

20-May-1982

 

 

 

46

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HIVALLOY

 

Finland

 

Chemtura Corporation

 

Registered

 

503590

 

04-Oct-1990

 

117935

 

20-Mar-1992

 

 

INTERLOY

 

Finland

 

Chemtura Corporation

 

Registered

 

200301342

 

28-May-2003

 

229638

 

13-Feb-2004

 

 

MARK

 

Finland

 

Chemtura Corporation

 

Registered

 

T200400339

 

13-Feb-2004

 

233966

 

31-Aug-2005

 

 

ULTRANOX

 

Finland

 

Chemtura Corporation

 

Registered

 

 

 

18-Jun-1992

 

131119

 

07-Mar-1994

 

 

WESTON

 

Finland

 

Chemtura Corporation

 

Registered

 

 

 

08-Feb-1984

 

93548

 

20-Aug-1985

 

 

ACTAFOAM

 

France

 

Chemtura Corporation

 

Published

 

083598933

 

17-Sep-2008

 

 

 

 

 

 

BLENDEX

 

France

 

Chemtura Corporation

 

Registered

 

 

 

27-Nov-1986

 

1381768

 

27-Nov-1986

 

 

CASTOCURE

 

France

 

Chemtura Corporation

 

Registered

 

194388

 

09-Mar-1990

 

1579575

 

09-Mar-1990

 

 

CASTOMER

 

France

 

Chemtura Corporation

 

Registered

 

194389

 

09-Mar-1990

 

1579576

 

09-Mar-1990

 

 

CAYTUR

 

France

 

Chemtura Corporation

 

Registered

 

846012

 

20-Mar-1987

 

1399603

 

20-Mar-1987

 

 

FLEXZONE

 

France

 

Chemtura Corporation

 

Registered

 

718578

 

23-Oct-1984

 

1287566

 

23-Oct-1994

 

 

HIVALLOY

 

France

 

Chemtura Corporation

 

Registered

 

243063

 

12-Oct-1990

 

1638121

 

12-Oct-1990

 

 

HYBASE

 

France

 

Chemtura Corporation

 

Registered

 

645315

 

16-Nov-1982

 

1223924

 

16-Nov-1982

 

 

INTERLOY

 

France

 

Chemtura Corporation

 

Registered

 

033245759

 

16-Sep-2003

 

033245759

 

06-Sep-2004

 

 

ISO-FLO

 

France

 

Chemtura Corporation

 

Registered

 

194387

 

09-Mar-1990

 

1579574

 

09-Mar-1990

 

 

ISOFOAM

 

France

 

Chemtura Corporation

 

Registered

 

194390

 

09-Mar-1990

 

1579577

 

09-Mar-1990

 

 

NAUGARD

 

France

 

Chemtura Corporation

 

Registered

 

 

 

10-Oct-1986

 

1374210

 

10-Oct-1986

 

 

 

47

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OMITE

 

France

 

Chemtura Corporation

 

Registered

 

817152

 

03-Oct-1986

 

1373353

 

03-Oct-1986

 

 

PETROMIX and Design

 

France

 

Chemtura Corporation

 

Registered

 

190612

 

23-Feb-1990

 

1577150

 

23-Feb-1990

 

 

TERRAZOLE

 

France

 

Chemtura Corporation

 

Registered

 

795487

 

09-May-1986

 

1354021

 

09-May-1986

 

 

ULTRANOX

 

France

 

Chemtura Corporation

 

Registered

 

 

 

21-Jun-1985

 

1315992

 

21-Jun-1985

 

 

WESTON

 

France

 

Chemtura Corporation

 

Registered

 

 

 

07-Feb-1984

 

1259823

 

07-Feb-1984

 

 

WITCO

 

France

 

Chemtura Corporation

 

Registered

 

1197419

 

05-Mar-1982

 

1197419

 

05-Mar-1982

 

 

CHEMTURA

 

Georgia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Cyrillic)

 

Georgia

 

Chemtura Corporation

 

Registered

 

AM2005036024

 

20-Oct-2005

 

M17129

 

28-Nov-2006

 

 

CHEMTURA AND DESIGN

 

Georgia

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

ULTRANOX

 

Georgia

 

Chemtura Corporation

 

Registered

 

T1993001952

 

27-Jul-1993

 

8013

 

08-Jan-1998

 

 

WESTON

 

Georgia

 

Chemtura Corporation

 

Registered

 

T1993001951

 

27-Jul-1993

 

8012

 

08-Jan-1998

 

 

ACTAFOAM

 

Germany

 

Chemtura Corporation

 

Pending

 

DE302008052238.8/01

 

07-Aug-2008

 

 

 

 

 

 

BLENDEX

 

Germany

 

Chemtura Corporation

 

Registered

 

W46368

 

19-Mar-1969

 

636975

 

26-Jan-1970

 

 

CASTOMER

 

Germany

 

Chemtura Corporation

 

Registered

 

W 30248/1 Wz

 

27-Nov-1979

 

1037328

 

25-Aug-1982

 

 

DRAPEX

 

Germany

 

Chemtura Corporation

 

Registered

 

30659887601

 

28-Sep-2006

 

30659887.6

 

23-Mar-2007

 

 

HIVALLOY

 

Germany

 

Chemtura Corporation

 

Registered

 

H64146/1Wz

 

04-Oct-1990

 

2014466

 

22-May-1992

 

 

HYBASE

 

Germany

 

Chemtura Corporation

 

Registered

 

C 7559/20bWz

 

25-Nov-1957

 

727070

 

25-Nov-1987

 

 

 

48

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

INTERLOY

 

Germany

 

Chemtura Corporation

 

Registered

 

303273232

 

27-May-2003

 

30327323

 

19-Nov-2003

 

 

NAUGARD

 

Germany

 

Chemtura Corporation

 

Registered

 

U2795/6 WZ

 

03-Jan-1967

 

838556

 

31-Oct-1967

 

 

PANAREX

 

Germany

 

Chemtura Corporation

 

Pending

 

DE 302008038466.2/05

 

13-Jun-2008

 

 

 

 

 

 

POLYGARD

 

Germany

 

Chemtura Corporation

 

Registered

 

 

 

26-Jan-1957

 

710677

 

26-Jan-1957

 

 

ULTRANOX

 

Germany

 

Chemtura Corporation

 

Registered

 

 

 

14-Jun-1985

 

1081440

 

06-Sep-1985

 

 

ULTRANOX

 

Germany

 

Chemtura Corporation

 

Registered

 

 

 

12-Sep-1990

 

650480

 

06-Apr-1992

 

 

ACRAMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

146017

 

06-Feb-2001

 

146017

 

17-Jul-2002

 

 

ALAR

 

Greece

 

Chemtura Corporation

 

Registered

 

36797

 

17-Jan-1967

 

36797

 

17-Jan-1968

 

 

BLENDEX

 

Greece

 

Chemtura Corporation

 

Registered

 

42057

 

16-Jun-1969

 

42057

 

17-Aug-1970

 

 

B-NINE

 

Greece

 

Chemtura Corporation

 

Registered

 

152221

 

07-Feb-2007

 

152221

 

18-Jun-2008

 

 

CASORON

 

Greece

 

Chemtura Corporation

 

Registered

 

25719

 

11-Jun-1960

 

25719

 

17-Aug-1961

 

 

CHEMTURA SEEDKARE

 

Greece

 

Chemtura Corporation

 

Published

 

152848

 

09-Nov-2007

 

 

 

 

 

 

COMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

113681

 

09-Apr-1993

 

113681

 

17-Oct-1995

 

 

COMITE (IN GREEK)

 

Greece

 

Chemtura Corporation

 

Registered

 

114613

 

11-Jun-1993

 

114613

 

17-May-1996

 

 

DEVICE (BULLSEYE)

 

Greece

 

Chemtura Corporation

 

Registered

 

61935

 

08-Sep-1978

 

61935

 

17-Feb-1980

 

 

DIMILIN

 

Greece

 

Chemtura Corporation

 

Registered

 

60560

 

09-Feb-1978

 

60560

 

17-Aug-1979

 

 

DU-DIM

 

Greece

 

Chemtura Corporation

 

Registered

 

87887

 

02-Feb-1988

 

87887

 

17-Apr-1990

 

 

 

49

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLORAMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

146016

 

06-Feb-2001

 

146016

 

17-Jul-2002

 

 

HIVALLOY

 

Greece

 

Chemtura Corporation

 

Registered

 

101032

 

10-Oct-1990

 

101032

 

17-Dec-1993

 

 

INTERLOY

 

Greece

 

Chemtura Corporation

 

Registered

 

148829

 

12-Jun-2003

 

148829

 

19-Oct-2004

 

 

OMITE

 

Greece

 

Chemtura Corporation

 

Registered

 

49165

 

03-Oct-1972

 

49165

 

17-Oct-1973

 

 

OMITE (IN GREEK)

 

Greece

 

Chemtura Corporation

 

Registered

 

114614

 

11-Jun-1993

 

114614

 

17-May-1996

 

 

PANAREX

 

Greece

 

Chemtura Corporation

 

Registered

 

145533

 

27-Oct-2000

 

145533

 

17-May-2002

 

 

PROVAX

 

Greece

 

Chemtura Corporation

 

Registered

 

90097

 

09-Aug-1988

 

90097

 

19-May-1992

 

 

R. MH-30

 

Greece

 

Chemtura Corporation

 

Registered

 

87136

 

03-Nov-1987

 

87136

 

19-Mar-1990

 

 

R. MH-30

 

Greece

 

Chemtura Corporation

 

Registered

 

87669

 

13-Jan-1988

 

87669

 

17-Jan-1990

 

 

ROYALTAC

 

Greece

 

Chemtura Corporation

 

Registered

 

78204

 

05-Oct-1984

 

78204

 

17-Feb-1987

 

 

ROYALTAC

 

Greece

 

Chemtura Corporation

 

Registered

 

87650

 

12-Jan-1988

 

87650

 

17-Apr-1992

 

 

TERRAZOLE

 

Greece

 

Chemtura Corporation

 

Registered

 

59278

 

15-Jul-1977

 

59278

 

17-Jan-1981

 

 

TRIVAX

 

Greece

 

Chemtura Corporation

 

Registered

 

61828

 

24-Aug-1978

 

61828

 

17-Jul-1987

 

 

UNIROYAL CHEMICAL FLAME

 

Greece

 

Chemtura Corporation

 

Registered

 

141430

 

11-Aug-1999

 

141430

 

17-Aug-2001

 

 

VITAVAX

 

Greece

 

Chemtura Corporation

 

Registered

 

37576

 

09-Jun-1967

 

37576

 

17-Jul-1968

 

 

VITAVAX (IN GREEK)

 

Greece

 

Chemtura Corporation

 

Registered

 

114637

 

14-Jun-1993

 

114637

 

17-May-1996

 

 

VITAVAX-C

 

Greece

 

Chemtura Corporation

 

Pending

 

152605

 

26-Jul-2007

 

 

 

 

 

 

 

50

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

WESTON

 

Greece

 

Chemtura Corporation

 

Registered

 

76742

 

21-Mar-1984

 

76742

 

17-Jul-1986

 

 

ACTAFOAM

 

Guatemala

 

Chemtura Corporation

 

Pending

 

2008-7899

 

26-Sep-2008

 

 

 

 

 

 

MARK OBS

 

Guatemala

 

Chemtura Corporation

 

Registered

 

2005-4904

 

07-Jul-2005

 

143827

 

20-Jul-2006

 

 

BLENDEX

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

863

 

01-Sep-1965

 

19660130

 

31-Jan-1986

 

 

CHEMTURA

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300499131

 

22-Sep-2005

 

300499131

 

22-Sep-2005

 

 

CHEMTURA in Chinese (Simplified And Traditional)

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300572724

 

26-Jan-2006

 

300572724

 

26-Jan-2006

 

 

HIVALLOY

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

8245/90

 

10-Oct-1990

 

199201736

 

30-Apr-1992

 

 

INTERLOY

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300026171

 

29-May-2003

 

300026171

 

26-Nov-2003

 

 

POLYBOND

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

300579376

 

11-Feb-2006

 

300579376

 

11-Feb-2006

 

 

ULTRANOX

 

Hong Kong

 

Chemtura Corporation

 

Registered

 

19852103

 

21-Jun-1985

 

19861236

 

21-May-1986

 

 

BLENDEX

 

Hungary

 

Chemtura Corporation

 

Registered

 

121250

 

18-Apr-1969

 

121250

 

30-Oct-1969

 

 

CHEMTURA

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0502100

 

21-Jun-2005

 

187621

 

21-Jun-2005

 

 

ELASTIQ

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0502131

 

23-Jun-2005

 

187008

 

07-Nov-2006

 

 

FLEXZONE

 

Hungary

 

Chemtura Corporation

 

Registered

 

111684

 

21-Oct-1968

 

120523

 

13-Mar-1969

 

 

HARDFLEX

 

Hungary

 

Chemtura Corporation

 

Pending

 

M0704101

 

11-Dec-2007

 

 

 

 

 

 

HIVALLOY

 

Hungary

 

Chemtura Corporation

 

Registered

 

3934/90

 

05-Oct-1990

 

131607

 

15-Jun-2002

 

 

INTERLOY

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0302374

 

02-Jun-2003

 

180166

 

16-Dec-2004

 

 

 

51

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SUNFLEX

 

Hungary

 

Chemtura Corporation

 

Registered

 

M0704100

 

11-Dec-2007

 

195273

 

03-Sep-2008

 

 

ULTRANOX

 

Hungary

 

Chemtura Corporation

 

Registered

 

M9203058

 

05-Jun-1992

 

136048

 

28-Jun-1993

 

 

CHEMTURA

 

Iceland

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Iceland

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ALLEGIANCE

 

India

 

Chemtura Corporation

 

Published

 

1409467

 

27-Dec-2005

 

 

 

 

 

 

AXION

 

India

 

Chemtura Corporation

 

Published

 

01348879

 

05-Apr-2005

 

 

 

 

 

 

BI-LARV

 

India

 

Chemtura Corporation

 

Published

 

1390429

 

07-Oct-2005

 

 

 

 

 

 

CHEMTURA

 

India

 

Chemtura Corporation

 

Registered

 

1373204

 

22-Jul-2005

 

1373204

 

22-Jul-2005

 

 

CROMPTON

 

India

 

Chemtura Corporation

 

Published

 

1335373

 

31-Jan-2005

 

 

 

 

 

 

CRUSOE

 

India

 

Chemtura Corporation

 

Published

 

1418308

 

01-Feb-2006

 

 

 

 

 

 

DRAPEX

 

India

 

Chemtura Corporation

 

Registered

 

359382

 

10-Mar-1980

 

359382

 

10-Mar-1980

 

 

HYBASE

 

India

 

Chemtura Corporation

 

Registered

 

190426

 

23-May-1959

 

190426

 

23-May-1959

 

 

IMIVAX

 

India

 

Chemtura Corporation

 

Pending

 

1428362

 

06-Mar-2006

 

 

 

 

 

 

INTERLOY

 

India

 

Chemtura Corporation

 

Registered

 

01204013

 

04-Jun-2003

 

1204013

 

04-Jun-2003

 

 

MASTAMITE

 

India

 

Chemtura Corporation

 

Pending

 

awaiting

 

19-Jan-2009

 

 

 

 

 

 

PANTERA

 

India

 

Chemtura Corporation

 

Published

 

1354742

 

03-May-2005

 

 

 

 

 

 

PETRONATE

 

India

 

Chemtura Corporation

 

Registered

 

 

 

18-Aug-1971

 

274370

 

02-Apr-1974

 

 

 

52

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ACRAMITE

 

Indonesia

 

Chemtura Corporation

 

Published

 

D00200502179

 

07-Oct-2005

 

 

 

 

 

 

RANCONA

 

International

 

Chemtura Corporation

 

Pending

 

A0014334

 

03-Nov-2008

 

 

 

 

 

 

OBS

 

Int’l Registration - Madrid Agreement / Protocol

 

Chemtura Corporation

 

Registered

 

76468

 

18-Jul-2001

 

764638

 

18-Jul-2001

 

 

AXION

 

Int’l Registration - Madrid Protocol Only

 

Chemtura Corporation

 

Registered

 

845506

 

25-Feb-2005

 

845506

 

25-Feb-2005

 

 

CHEMTURA

 

Int’l Registration - Madrid Protocol Only

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Int’l Registration - Madrid Protocol Only

 

Chemtura Corporation

 

Registered

 

A0002161

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

CRUSOE

 

Int’l Registration - Madrid Protocol Only

 

Chemtura Corporation

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

INOVATE

 

Int’l Registration - Madrid Protocol Only

 

Chemtura Corporation

 

Registered

 

A0005904

 

20-Sep-2006

 

900762

 

20-Sep-2006

 

 

MARK OBS

 

Int’l Registration - Madrid Protocol Only

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jan-2005

 

858778

 

23-Jun-2005

 

 

BLENDEX

 

Iran

 

Chemtura Corporation

 

Registered

 

46886

 

19-Jun-1969

 

33154

 

28-Sep-1969

 

 

CHEMTURA

 

Iran

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Iran

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

BLENDEX

 

Ireland

 

Chemtura Corporation

 

Registered

 

42969

 

10-Mar-1969

 

74820

 

25-Nov-1970

 

 

 

53

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DIMILIN

 

Ireland

 

Chemtura Corporation

 

Registered

 

0003294/77

 

30-Dec-1977

 

94538

 

19-Sep-1984

 

 

DRAPEX

 

Ireland

 

Chemtura Corporation

 

Registered

 

344/80

 

11-Feb-1980

 

97015

 

30-Sep-1982

 

 

INTERLOY

 

Ireland

 

Chemtura Corporation

 

Registered

 

9622003

 

26-May-2003

 

227178

 

26-May-2003

 

 

VITAVAX

 

Ireland

 

Chemtura Corporation

 

Registered

 

0000001664

 

01-Aug-1972

 

81561

 

13-Jul-1976

 

 

BLENDEX

 

Israel

 

Chemtura Corporation

 

Registered

 

29968

 

13-Mar-1969

 

29968

 

18-Feb-1971

 

 

B-NINE

 

Israel

 

Chemtura Corporation

 

Registered

 

 

 

31-Jul-1972

 

35934

 

03-Oct-1974

 

 

ENVIROMITE

 

Israel

 

Chemtura Corporation

 

Pending

 

214435

 

21-Aug-2008

 

 

 

 

 

 

FLORAMITE

 

Israel

 

Chemtura Corporation

 

Registered

 

146479

 

05-Feb-2001

 

146479

 

02-Jan-2002

 

 

HIVALLOY

 

Israel

 

Chemtura Corporation

 

Registered

 

77767

 

03-Oct-1990

 

77767

 

08-Dec-1993

 

 

INTERLOY

 

Israel

 

Chemtura Corporation

 

Registered

 

164587

 

26-May-2003

 

164587

 

14-Apr-2004

 

 

TERRAZOLE

 

Israel

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-1972

 

35936

 

04-Mar-1974

 

 

BI-LARV

 

Italy

 

Chemtura Corporation

 

Pending

 

TO2006C001081

 

18-Apr-2006

 

 

 

 

 

 

BLENDEX

 

Italy

 

Chemtura Corporation

 

Registered

 

MI96C002183

 

04-Mar-1996

 

00747755

 

15-May-1998

 

 

CHEMTURA SEEDKARE

 

Italy

 

Chemtura Corporation

 

Pending

 

T02007C003843

 

30-Nov-2007

 

 

 

 

 

 

CLEAN-SOIL

 

Italy

 

Chemtura Corporation

 

Pending

 

2004C003338

 

15-Nov-2004

 

 

 

 

 

 

DICLOSOL

 

Italy

 

Chemtura Corporation

 

Pending

 

2004C003339

 

15-Nov-2004

 

 

 

 

 

 

DRAPEX

 

Italy

 

Chemtura Corporation

 

Registered

 

RM99C005062

 

08-Oct-1999

 

892953

 

21-May-2003

 

 

 

54

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ENVIROMITE

 

Italy

 

Chemtura Corporation

 

Pending

 

MI2008C009321

 

26-Aug-2008

 

 

 

 

 

 

FLEXZONE

 

Italy

 

Chemtura Corporation

 

Registered

 

099C004040

 

22-Dec-1999

 

884077

 

05-Mar-2003

 

 

FORTUNE

 

Italy

 

Chemtura Corporation

 

Pending

 

2004C003336

 

15-Nov-2004

 

 

 

 

 

 

HIVALLOY

 

Italy

 

Chemtura Corporation

 

Registered

 

2000C006054

 

18-Oct-1990

 

601735

 

14-Jul-1993

 

 

HYBASE

 

Italy

 

Chemtura Corporation

 

Registered

 

097C007657

 

13-Aug-1957

 

810796

 

13-Apr-2000

 

 

INDIPENDENT

 

Italy

 

Chemtura Corporation

 

Pending

 

2004C003337

 

15-Nov-2004

 

 

 

 

 

 

INTERLOY

 

Italy

 

Chemtura Corporation

 

Registered

 

T02003C001556

 

04-Jun-2003

 

1056348

 

07-Jul-2007

 

 

MARK

 

Italy

 

Chemtura Corporation

 

Registered

 

RM99C005061

 

08-Oct-1999

 

892952

 

08-Oct-1999

 

 

NO-LARV

 

Italy

 

Chemtura Corporation

 

Registered

 

MI2007C005031

 

09-May-2007

 

awaiting

 

14-May-2007

 

 

OXAF

 

Italy

 

Chemtura Corporation

 

Registered

 

092C000453

 

03-May-1992

 

0000634571

 

21-Nov-1994

 

 

ULTRANOX

 

Italy

 

Chemtura Corporation

 

Registered

 

95C006309

 

19-Jun-1995

 

728103

 

13-Oct-1997

 

 

WESTON

 

Italy

 

Chemtura Corporation

 

Registered

 

RM94C000685

 

18-Feb-1994

 

686876

 

18-Sep-1996

 

 

ZETOS

 

Italy

 

Chemtura Corporation

 

Pending

 

MI2007C010948

 

14-Oct-2007

 

 

 

 

 

 

ADIPRENE

 

Japan

 

Chemtura Corporation

 

Registered

 

2007117290

 

21-Nov-2007

 

5132241

 

25-Apr-2008

 

 

AXION

 

Japan

 

Chemtura Corporation

 

Registered

 

845506

 

25-Feb-2005

 

845506

 

25-Feb-2005

 

 

BLENDEX

 

Japan

 

Chemtura Corporation

 

Registered

 

2711962

 

10-Jan-1962

 

0612768

 

16-May-1963

 

 

BLENDEX (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

S53-087472

 

04-Dec-1978

 

1527102

 

30-Jul-1982

 

 

 

55

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

B-NINE

 

Japan

 

Chemtura Corporation

 

Registered

 

0135602/96

 

29-Nov-1996

 

4145976

 

15-May-1998

 

 

B-NINE (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0141202/96

 

13-Dec-1996

 

4151407

 

29-May-1998

 

 

CHEMTURA

 

Japan

 

Chemtura Corporation

 

Registered

 

2007-126227

 

21-Dec-2007

 

5141882

 

13-Jun-2008

 

 

CHEMTURA

 

Japan

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Katakana)

 

Japan

 

Chemtura Corporation

 

Registered

 

2005-097125

 

12-Oct-2005

 

5015061

 

05-Jan-2007

 

 

CHEMTURA AND DESIGN

 

Japan

 

Chemtura Corporation

 

Published

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA AND DESIGN

 

Japan

 

Chemtura Corporation

 

Registered

 

2007-126228

 

21-Dec-2007

 

5141883

 

13-Jun-2008

 

 

CROMPTON

 

Japan

 

Chemtura Corporation

 

Registered

 

2002-071262

 

22-Aug-2002

 

4753509

 

05-Mar-2004

 

 

DEMILIN

 

Japan

 

Chemtura Corporation

 

Registered

 

0023296/76

 

14-Apr-1976

 

1459897

 

30-Apr-1981

 

 

DEMILIN (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0163616/74

 

17-Dec-1974

 

1381208

 

29-Jun-1979

 

 

DIMILIN (in Katakana)

 

Japan

 

Chemtura Corporation

 

Registered

 

2007086609

 

07-Aug-2007

 

5107396

 

25-Jan-2008

 

 

FLEXZONE

 

Japan

 

Chemtura Corporation

 

Registered

 

0207036/92

 

05-Feb-1960

 

0576203

 

01-Jul-1961

 

 

FLEXZONE

 

Japan

 

Chemtura Corporation

 

Registered

 

2004-026035

 

19-Mar-2004

 

4843300

 

04-Mar-2005

 

 

GENOX

 

Japan

 

Chemtura Corporation

 

Registered

 

2002065439

 

02-Aug-2002

 

4684996

 

20-Jun-2003

 

 

HIVALLOY

 

Japan

 

Chemtura Corporation

 

Registered

 

110896/90

 

03-Oct-1990

 

2525820

 

28-Apr-1993

 

 

HYBASE

 

Japan

 

Chemtura Corporation

 

Registered

 

4684/1961

 

17-Feb-1961

 

0597441

 

18-Sep-1962

 

 

INTERLOY

 

Japan

 

Chemtura Corporation

 

Registered

 

2003-056850

 

08-Jul-2003

 

4818091

 

12-Nov-2004

 

 

 

56

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

MARK OBS

 

Japan

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

 

 

MITO-KOHNE and Katakana

 

Japan

 

Chemtura Corporation

 

Registered

 

 

 

 

 

4489946

 

13-Jul-2001

 

 

MITOKOHNE in Katakana

 

Japan

 

Chemtura Corporation

 

Registered

 

 

 

 

 

2097089

 

30-Nov-1988

 

 

NAUGARD XL-1

 

Japan

 

Chemtura Corporation

 

Registered

 

0120452/84

 

01-Nov-1984

 

1926464

 

28-Jan-1987

 

 

PETRONATE

 

Japan

 

Chemtura Corporation

 

Registered

 

34389/1955

 

15-Dec-1955

 

493608

 

19-Dec-1956

 

 

PLANTVAX

 

Japan

 

Chemtura Corporation

 

Registered

 

0200991/87

 

 

 

1270885

 

16-May-1977

 

 

PLANTVAX (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0017234/72

 

07-Feb-1972

 

1313151

 

25-Nov-1977

 

 

POLYBOND

 

Japan

 

Chemtura Corporation

 

Pending

 

200601474

 

21-Feb-2006

 

 

 

 

 

 

POLYGARD

 

Japan

 

Chemtura Corporation

 

Registered

 

 

 

28-Jan-1957

 

508594

 

12-Oct-1957

 

 

TEDEON V18 (IN KATAKANA)

 

Japan

 

Chemtura Corporation

 

Registered

 

0000018968

 

16-May-1956

 

500376

 

17-Apr-1957

 

 

ULTRANOX

 

Japan

 

Chemtura Corporation

 

Registered

 

63655/1985

 

24-Jun-1985

 

2302355

 

27-Feb-1991

 

 

WITCOBOND

 

Japan

 

Chemtura Corporation

 

Registered

 

27268/1988

 

11-Mar-1988

 

2701771

 

22-Dec-1994

 

 

WITCOBOND

 

Japan

 

Chemtura Corporation

 

Registered

 

111350/1992

 

08-May-1992

 

2708017

 

30-Jun-1995

 

 

BLENDEX

 

Jersey

 

Chemtura Corporation

 

Registered

 

2821494

 

02-Aug-2002

 

2821494

 

14-Oct-2003

 

 

GENOX

 

Jersey

 

Chemtura Corporation

 

Registered

 

2790632

 

26-Jul-2002

 

002790632

 

07-Dec-2004

 

 

ULTRANOX

 

Jersey

 

Chemtura Corporation

 

Registered

 

2821502

 

02-Aug-2002

 

2821502

 

30-Oct-2003

 

 

WESTON

 

Jersey

 

Chemtura Corporation

 

Registered

 

2821403

 

02-Aug-2002

 

2821403

 

29-Jun-2004

 

 

 

57

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BLENDEX

 

Jordan

 

Chemtura Corporation

 

Registered

 

 

 

07-Nov-1986

 

24127

 

07-Nov-1986

 

 

ENVIROMITE

 

Jordan

 

Chemtura Corporation

 

Pending

 

103108

 

09-Oct-2008

 

 

 

 

 

 

BLENDEX

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

4037

 

21-Oct-1993

 

2369

 

17-Jul-1995

 

 

CHEMTURA (in Cyrillic)

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

32454

 

18-Oct-2005

 

22761

 

18-Oct-2005

 

 

CRUSOE

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

33536

 

01-Feb-2006

 

24010

 

07-Feb-2008

 

 

ELASTIQ

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

33367

 

18-Jan-2006

 

23146

 

14-Sep-2007

 

 

ELASTIQ (in Cyrillic)

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

34294

 

30-Mar-2006

 

24044

 

07-Feb-2008

 

 

RANCONA

 

Kazakhstan

 

Chemtura Corporation

 

Pending

 

45092

 

31-Oct-2008

 

 

 

 

 

 

STIRRUP

 

Kazakhstan

 

Chemtura Corporation

 

Pending

 

44944

 

17-Oct-2008

 

 

 

 

 

 

STIRRUP in Cyrillic

 

Kazakhstan

 

Chemtura Corporation

 

Pending

 

44945

 

17-Oct-2008

 

 

 

 

 

 

ULTRANOX

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

10850

 

21-Oct-1993

 

2370

 

21-Oct-2003

 

 

WESTON

 

Kazakhstan

 

Chemtura Corporation

 

Registered

 

4039

 

21-Oct-1993

 

4162

 

02-Sep-1996

 

 

BADGER

 

Kenya

 

Chemtura Corporation

 

Registered

 

56754

 

11-Nov-2004

 

56754

 

11-Nov-2004

 

 

CHEMTURA

 

Kenya

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Kenya

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ENVIROMITE

 

Kenya

 

Chemtura Corporation

 

Pending

 

not recd

 

27-Aug-2008

 

 

 

 

 

 

INGWE

 

Kenya

 

Chemtura Corporation

 

Registered

 

56779

 

22-Nov-2004

 

56779

 

22-Nov-2004

 

 

 

58

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

INOVATE

 

Kenya

 

Chemtura Corporation

 

Pending

 

A0005904

 

20-Sep-2006

 

 

 

 

 

 

ROYALKARE

 

Kenya

 

Chemtura Corporation

 

Registered

 

60039

 

23-Oct-2006

 

60039

 

07-Mar-2007

 

 

ROYALKOTE

 

Kenya

 

Chemtura Corporation

 

Registered

 

60040

 

23-Oct-2006

 

60040

 

06-Feb-2007

 

 

ROYALMARQ

 

Kenya

 

Chemtura Corporation

 

Registered

 

60041

 

23-Oct-2006

 

60041

 

06-Feb-2007

 

 

ROYALNEX

 

Kenya

 

Chemtura Corporation

 

Registered

 

60042

 

23-Oct-2006

 

60042

 

06-Feb-2007

 

 

TERRAGUARD

 

Kenya

 

Chemtura Corporation

 

Registered

 

58059

 

20-Sep-2005

 

58059

 

20-Sep-2005

 

 

CHEMTURA

 

Korea, Democratic People’s Republic of

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Korea, Democratic People’s Republic of

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ACTAFOAM

 

Korea, Republic of

 

Chemtura Corporation

 

Pending

 

4020080045118

 

18-Sep-2008

 

 

 

 

 

 

CHEMTURA

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

19-Nov-2008

 

 

CHEMTURA AND DESIGN

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

CROMPTON

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

200236668

 

12-Aug-2002

 

596510

 

20-Oct-2004

 

 

GENOX

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

200235101

 

31-Jul-2002

 

604267

 

29-Dec-2004

 

 

GENOX

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

199313267

 

22-Apr-1993

 

338496

 

29-Apr-1996

 

 

HIVALLOY

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

90-29721

 

10-Oct-1990

 

235219

 

07-Apr-1992

 

 

 

59

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

INTERLOY

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

40200323556

 

26-May-2003

 

592808

 

09-Sep-2004

 

 

MARK OBS

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

 

 

NAUGARD

 

Korea, Republic of

 

Chemtura Corporation

 

Pending

 

4020080010671

 

06-Mar-2008

 

 

 

 

 

 

NAUGARD PHR

 

Korea, Republic of

 

Chemtura Corporation

 

Pending

 

4020080010672

 

06-Mar-2008

 

 

 

 

 

 

ULTRANOX

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

92-16630

 

17-Jun-1992

 

274428

 

16-Sep-1993

 

 

VITATHIRAM (IN KOREAN CHARACTERS)

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

86-9899

 

30-May-1986

 

143712

 

30-Jul-1987

 

 

WESTON

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

9416508

 

25-Apr-1994

 

331063

 

11-Jan-1996

 

 

WITCO

 

Korea, Republic of

 

Chemtura Corporation

 

Registered

 

2449/1980

 

18-Nov-1980

 

72765

 

18-Nov-1980

 

 

ENVIROMITE

 

Kuwait

 

Chemtura Corporation

 

Pending

 

99473

 

18-Nov-2008

 

 

 

 

 

 

BLENDEX

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

2294

 

31-Mar-1999

 

1697

 

30-Nov-1994

 

 

CHEMTURA

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Cyrillic)

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

200504133

 

19-Oct-2005

 

8129

 

31-May-2007

 

 

CHEMTURA AND DESIGN

 

Kyrgyz Republic

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ULTRANOX

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

940632.3

 

31-Oct-1994

 

3069

 

30-Jan-1996

 

 

WESTON

 

Kyrgyz Republic

 

Chemtura Corporation

 

Registered

 

940631.3

 

31-Oct-1994

 

3261

 

29-Mar-1996

 

 

BI-LARV

 

Laos

 

Chemtura Corporation

 

Registered

 

14834

 

20-Jul-2006

 

14382

 

13-Mar-2007

 

 

ELASTIQ

 

Latvia

 

Chemtura Corporation

 

Registered

 

M0652

 

17-Jan-2006

 

M58042

 

20-Sep-2007

 

 

 

60

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ULTRANOX

 

Latvia

 

Chemtura Corporation

 

Registered

 

M922269

 

01-Dec-1992

 

M30838

 

30-Sep-1995

 

 

WESTON

 

Latvia

 

Chemtura Corporation

 

Registered

 

M92-2268

 

01-Dec-1992

 

M30837

 

30-Sep-1995

 

 

BLENDEX

 

Lebanon

 

Chemtura Corporation

 

Registered

 

 

 

02-Apr-1969

 

79062

 

08-Mar-1999

 

 

ENVIROMITE

 

Lebanon

 

Chemtura Corporation

 

Registered

 

6225

 

03-Sep-2008

 

118375

 

12-Sep-2008

 

 

CHEMTURA

 

Lesotho

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Lesotho

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA

 

Liechtenstein

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-2005

 

13650

 

01-Aug-2005

 

 

CHEMTURA

 

Liechtenstein

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Liechtenstein

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ELASTIQ

 

Lithuania

 

Chemtura Corporation

 

Registered

 

20060935

 

12-May-2006

 

55408

 

12-May-2006

 

 

ULTRANOX

 

Lithuania

 

Chemtura Corporation

 

Registered

 

ZP12547

 

30-Sep-1993

 

23707

 

09-May-1997

 

 

WESTON

 

Lithuania

 

Chemtura Corporation

 

Registered

 

12548

 

30-Sep-1993

 

23708

 

18-Oct-1996

 

 

CHEMTURA

 

Macedonia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Macedonia

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

BADGER

 

Malawi

 

Chemtura Corporation

 

Registered

 

562/2004

 

11-Nov-2004

 

562/2004

 

11-Nov-2004

 

 

INGWE

 

Malawi

 

Chemtura Corporation

 

Registered

 

608/2004

 

25-Nov-2004

 

6082004

 

25-Nov-2004

 

 

ANDEROL

 

Malaysia

 

Chemtura Corporation

 

Pending

 

08016150

 

13-Aug-2008

 

 

 

 

 

 

 

61

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

AXION

 

Malaysia

 

Chemtura Corporation

 

Pending

 

07012357

 

27-Jun-2007

 

 

 

 

 

 

BI-LARV

 

Malaysia

 

Chemtura Corporation

 

Registered

 

2006/09196

 

30-May-2006

 

2006/09196

 

15-Oct-2008

 

 

BLENDEX

 

Malaysia

 

Chemtura Corporation

 

Registered

 

 

 

12-Sep-1968

 

MB50688

 

12-Sep-1968

 

 

DRAPEX

 

Malaysia

 

Chemtura Corporation

 

Registered

 

M/85868

 

27-Mar-1980

 

M/85868

 

16-Jul-1987

 

 

PANTERA

 

Malaysia

 

Chemtura Corporation

 

Registered

 

MA/2626/88

 

06-Jun-1988

 

88002626

 

19-Jul-1994

 

 

POLYBOND

 

Malaysia

 

Chemtura Corporation

 

Registered

 

200602610

 

23-Feb-2006

 

06002610

 

23-Feb-2006

 

 

RIBBON FLOW

 

Malaysia

 

Chemtura Corporation

 

Registered

 

MA/8578/93

 

01-Nov-1993

 

93008578

 

19-May-1995

 

 

TEDION V18

 

Malaysia

 

Chemtura Corporation

 

Registered

 

0MA67286

 

21-Feb-1986

 

86000672

 

16-Mar-1995

 

 

TERRAZOLE

 

Malaysia

 

Chemtura Corporation

 

Registered

 

MA/7422/89

 

30-Nov-1989

 

89007422

 

30-Jul-1994

 

 

ULTRANOX

 

Malaysia

 

Chemtura Corporation

 

Registered

 

200210552

 

27-Aug-2002

 

201010552

 

27-Aug-2002

 

 

ACTAFOAM

 

Mexico

 

Chemtura Corporation

 

Registered

 

962350

 

19-Sep-2008

 

1064993

 

30-Sep-2008

 

 

ADOBE

 

Mexico

 

Chemtura Corporation

 

Pending

 

968306

 

16-Oct-2008

 

 

 

 

 

 

ADOBE

 

Mexico

 

Chemtura Corporation

 

Registered

 

968305

 

16-Oct-2008

 

1070074

 

30-Oct-2008

 

 

BLENDEX

 

Mexico

 

Chemtura Corporation

 

Registered

 

 

 

07-Aug-1979

 

236039

 

15-Nov-1979

 

 

CARBOVAX

 

Mexico

 

Chemtura Corporation

 

Registered

 

677882

 

21-Sep-2004

 

913362

 

21-Sep-2004

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725848

 

29-Jun-2005

 

897433

 

26-Aug-2005

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725849

 

29-Jun-2005

 

897434

 

26-Aug-2005

 

 

 

62

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725850

 

29-Jun-2005

 

897435

 

26-Aug-2005

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725851

 

29-Jun-2005

 

897436

 

26-Aug-2005

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725852

 

29-Jun-2005

 

903849

 

17-Oct-2005

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725853

 

29-Jun-2005

 

897437

 

26-Aug-2005

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725854

 

29-Jun-2005

 

925710

 

27-Mar-2006

 

 

CHEMTURA

 

Mexico

 

Chemtura Corporation

 

Registered

 

725855

 

29-Jun-2005

 

897438

 

26-Aug-2005

 

 

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560929

 

13-Aug-2002

 

814000

 

25-Nov-2003

 

 

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560,930

 

13-Aug-2002

 

761,834

 

27-Aug-2002

 

 

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560,931

 

13-Aug-2002

 

761,835

 

27-Aug-2002

 

 

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560932

 

13-Aug-2002

 

795107

 

12-Jun-2003

 

 

CROMPTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

560,933

 

13-Aug-2002

 

761,836

 

27-Aug-2002

 

 

CRUSOE

 

Mexico

 

Chemtura Corporation

 

Registered

 

686644

 

08-Nov-2004

 

862884

 

30-Nov-2004

 

 

DELAC

 

Mexico

 

Chemtura Corporation

 

Registered

 

95609

 

07-Sep-1990

 

424203

 

22-Oct-1992

 

 

DRAPEX

 

Mexico

 

Chemtura Corporation

 

Registered

 

601715

 

21-May-2003

 

795603

 

23-Jun-2003

 

 

FLEXZONE

 

Mexico

 

Chemtura Corporation

 

Registered

 

 

 

12-Feb-1960

 

101845

 

20-Oct-1960

 

 

INOVATE

 

Mexico

 

Chemtura Corporation

 

Registered

 

816138

 

30-Oct-2006

 

983099

 

30-Oct-2006

 

 

INTERLOY

 

Mexico

 

Chemtura Corporation

 

Registered

 

604705

 

10-Jun-2003

 

808022

 

29-Sep-2003

 

 

 

63

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

MARK OBS

 

Mexico

 

Chemtura Corporation

 

Registered

 

726786

 

05-Jul-2005

 

975478

 

05-Jul-2005

 

 

RANCONA

 

Mexico

 

Chemtura Corporation

 

Pending

 

971641

 

31-Oct-2008

 

 

 

 

 

 

RANCONA

 

Mexico

 

Chemtura Corporation

 

Pending

 

971642

 

31-Oct-2008

 

 

 

 

 

 

ULTRANOX

 

Mexico

 

Chemtura Corporation

 

Registered

 

74035

 

19-Oct-1989

 

457296

 

19-Oct-1989

 

 

WESTON

 

Mexico

 

Chemtura Corporation

 

Registered

 

 

 

14-Jun-1979

 

252064

 

03-Oct-1980

 

 

WITCOLINK

 

Mexico

 

Chemtura Corporation

 

Registered

 

774120

 

27-Mar-2006

 

986169

 

27-Mar-2006

 

 

BLENDEX

 

Moldova

 

Chemtura Corporation

 

Registered

 

002801

 

12-Jul-1994

 

R2035

 

03-Aug-1995

 

 

CHEMTURA

 

Moldova

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Moldova

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ELASTIQ

 

Moldova

 

Chemtura Corporation

 

Registered

 

020902

 

19-Mar-2007

 

16648

 

19-Jun-2008

 

 

RANCONA

 

Moldova

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

 

ROYALFLO

 

Moldova

 

Chemtura Corporation

 

Registered

 

020732

 

16-Feb-2007

 

16710

 

09-Jul-2008

 

 

STIRRUP

 

Moldova

 

Chemtura Corporation

 

Pending

 

024439

 

16-Oct-2008

 

 

 

 

 

 

STIRRUP in Cyrillic

 

Moldova

 

Chemtura Corporation

 

Pending

 

024440

 

16-Oct-2008

 

 

 

 

 

 

ULTRANOX

 

Moldova

 

Chemtura Corporation

 

Registered

 

002447

 

13-Jul-1994

 

R 2780

 

01-Dec-1995

 

 

WESTON

 

Moldova

 

Chemtura Corporation

 

Registered

 

002428

 

12-Jul-1994

 

R3671

 

27-Mar-1996

 

 

BLENDEX

 

Monaco

 

Chemtura Corporation

 

Registered

 

 

 

29-Aug-1986

 

17234

 

28-Aug-1996

 

 

 

64

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Monaco

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Monaco

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA

 

Mongolia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Mongolia

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA

 

Montenegro

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Montenegro

 

Chemtura Corporation

 

Registered

 

 

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

CHEMTURA

 

Morocco

 

Chemtura Corporation

 

Registered

 

 

 

30-Jun-2005

 

98507

 

30-Jun-2005

 

 

CHEMTURA

 

Morocco

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Morocco

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA

 

Mozambique

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Mozambique

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

CHEMTURA

 

Namibia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Namibia

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

DRAPEX

 

Nepal

 

Chemtura Corporation

 

Registered

 

 

 

26-Jul-2001

 

17093058

 

18-Oct-2001

 

 

MARK

 

Nepal

 

Chemtura Corporation

 

Registered

 

 

 

 

 

18604/059

 

03-Jan-2003

 

 

VITAVAX

 

Nepal

 

Chemtura Corporation

 

Registered

 

 

 

01-Oct-1993

 

9486/050

 

04-Nov-1993

 

 

CHEMTURA

 

Netherlands Antilles

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

 

65

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA AND DESIGN

 

Netherlands Antilles

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ACRAMITE

 

New Zealand

 

Chemtura Corporation

 

Registered

 

617753

 

28-Jun-2000

 

617753

 

04-Jan-2001

 

 

BANISH

 

New Zealand

 

Chemtura Corporation

 

Registered

 

755645

 

22-Sep-2006

 

755645

 

22-Mar-2007

 

 

BLENDEX

 

New Zealand

 

Chemtura Corporation

 

Registered

 

83122

 

06-Jan-1967

 

83122

 

15-Jan-1968

 

 

BRYTON

 

New Zealand

 

Chemtura Corporation

 

Registered

 

63994

 

02-Jun-1959

 

63994

 

19-Aug-1960

 

 

CHEMTURA

 

New Zealand

 

Chemtura Corporation

 

Registered

 

731468

 

21-Jun-2005

 

731468

 

10-May-2007

 

 

CRUSOE

 

New Zealand

 

Chemtura Corporation

 

Published

 

788208

 

24-Apr-2008

 

 

 

 

 

 

DRAPEX

 

New Zealand

 

Chemtura Corporation

 

Registered

 

131364

 

14-Feb-1980

 

131364

 

28-Jun-1982

 

 

HIVALLOY

 

New Zealand

 

Chemtura Corporation

 

Registered

 

205215

 

03-Oct-1990

 

205215

 

13-Feb-1995

 

 

HYBASE

 

New Zealand

 

Chemtura Corporation

 

Registered

 

63919

 

19-May-1959

 

63919

 

13-May-1960

 

 

INTERLOY

 

New Zealand

 

Chemtura Corporation

 

Registered

 

679619

 

26-May-2003

 

679619

 

09-Oct-2003

 

 

TERRA-COAT

 

New Zealand

 

Chemtura Corporation

 

Registered

 

102823

 

04-Jan-1973

 

102823

 

16-Mar-1974

 

 

FLEXZONE

 

Nicaragua

 

Chemtura Corporation

 

Registered

 

 

 

24-Oct-1969

 

22176

 

30-Jan-1970

 

 

CHEMTURA

 

Norway

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Norway

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

DRAPEX

 

Norway

 

Chemtura Corporation

 

Registered

 

800412

 

12-Feb-1980

 

108045

 

09-Apr-1981

 

 

HIVALLOY

 

Norway

 

Chemtura Corporation

 

Registered

 

905114

 

04-Oct-1990

 

151843

 

20-Aug-1992

 

 

 

66

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

INTERLOY

 

Norway

 

Chemtura Corporation

 

Registered

 

20030527

 

27-May-2003

 

224048

 

17-Aug-2004

 

 

MARK OBS

 

Norway

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

 

 

ENVIROMITE

 

Oman

 

Chemtura Corporation

 

Pending

 

52992

 

24-Aug-2008

 

 

 

 

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210812

 

23-Jun-2005

 

210812

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210811

 

23-Jun-2005

 

210811

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210805

 

23-Jun-2005

 

210805

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210810

 

23-Jun-2005

 

210810

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210809

 

23-Jun-2005

 

210809

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210808

 

23-Jun-2005

 

210808

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210807

 

23-Jun-2005

 

210807

 

15-May-2008

 

 

CHEMTURA

 

Pakistan

 

Chemtura Corporation

 

Registered

 

210806

 

23-Jun-2005

 

210806

 

15-May-2008

 

 

DRAPEX

 

Pakistan

 

Chemtura Corporation

 

Registered

 

175213

 

01-Dec-2001

 

175213

 

07-Dec-2001

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32619-2005

 

26-Oct-2005

 

294177

 

11-Jul-2006

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32620-2005

 

26-Oct-2005

 

294178

 

11-Jul-2006

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32621-2005

 

26-Oct-2005

 

294179

 

11-Jul-2006

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32622-2005

 

26-Oct-2005

 

294180

 

11-Jul-2006

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32623-2005

 

26-Oct-2005

 

294181

 

11-Jul-2006

 

 

 

67

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32624-2005

 

26-Oct-2005

 

294182

 

11-Jul-2006

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32625-2005

 

26-Oct-2005

 

291768

 

21-Aug-2006

 

 

CHEMTURA

 

Paraguay

 

Chemtura Corporation

 

Registered

 

32626-2005

 

26-Oct-2005

 

291769

 

21-Aug-2006

 

 

CRUSADER

 

Paraguay

 

Chemtura Corporation

 

Registered

 

34189-2004

 

02-Dec-2004

 

279446

 

21-Jun-2005

 

 

CRUSOE

 

Paraguay

 

Chemtura Corporation

 

Registered

 

10272006

 

20-Jan-2006

 

295356

 

12-Dec-2006

 

 

BLENDEX

 

Peru

 

Chemtura Corporation

 

Registered

 

52269

 

28-Dec-1981

 

45322

 

19-Aug-1982

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258757-2005/OSD

 

26-Oct-2005

 

118030

 

07-Aug-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258758-2005/OSD

 

26-Oct-2005

 

116213

 

12-Jun-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258759-2005/OSD

 

26-Oct-2005

 

113446

 

15-Mar-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258760-2005/OSD

 

26-Oct-2005

 

118031

 

07-Aug-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258761-2005/OSD

 

26-Oct-2005

 

118032

 

07-Aug-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258762-2005/OSD

 

26-Oct-2005

 

118033

 

07-Aug-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258763-2005/OSD

 

26-Oct-2005

 

113447

 

15-Mar-2006

 

 

CHEMTURA

 

Peru

 

Chemtura Corporation

 

Registered

 

258764-2005/OSD

 

26-Oct-2005

 

118034

 

07-Aug-2006

 

 

BLENDEX

 

Poland

 

Chemtura Corporation

 

Registered

 

68318

 

07-May-1969

 

48680

 

28-Nov-1969

 

 

CASORON

 

Poland

 

Chemtura Corporation

 

Registered

 

000Z-85011

 

29-Sep-1987

 

63260

 

02-Sep-1989

 

 

CHEMTURA SEEDKARE

 

Poland

 

Chemtura Corporation

 

Pending

 

Z-332565

 

12-Nov-2007

 

 

 

 

 

 

 

68

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ELASTIQ

 

Poland

 

Chemtura Corporation

 

Registered

 

Z296479

 

14-Jun-2005

 

R193840

 

14-Jun-2005

 

 

FLEXZONE

 

Poland

 

Chemtura Corporation

 

Registered

 

0000Z67765

 

03-Oct-1968

 

0000048468

 

03-Oct-1968

 

 

MARK OBS

 

Poland

 

Chemtura Corporation

 

Registered

 

858778

 

23-Jun-2005

 

858778

 

23-Jun-2005

 

 

ULTRANOX

 

Poland

 

Chemtura Corporation

 

Registered

 

108916

 

05-May-1992

 

78679

 

27-Sep-1994

 

 

WESTON

 

Poland

 

Chemtura Corporation

 

Registered

 

108915

 

05-May-1992

 

78678

 

12-Oct-1994

 

 

ANDEROL

 

Portugal

 

Chemtura Corporation

 

Registered

 

211858

 

28-May-1981

 

211858

 

02-Nov-1998

 

 

BLENDEX

 

Portugal

 

Chemtura Corporation

 

Registered

 

236322

 

08-Aug-1986

 

236322

 

17-Jul-1992

 

 

CHEMTURA

 

Romania

 

Chemtura Corporation

 

Registered

 

M2005007065

 

22-Jun-2005

 

70949

 

22-Jun-2005

 

 

CHEMTURA

 

Romania

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Romania

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ELASTIQ

 

Romania

 

Chemtura Corporation

 

Registered

 

2005006533

 

08-Jun-2005

 

70346

 

08-Jun-2005

 

 

LEVEL

 

Romania

 

Chemtura Corporation

 

Pending

 

awaiting

 

07-Jan-2009

 

 

 

 

 

 

RANCONA

 

Romania

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

 

ULTRANOX

 

Romania

 

Chemtura Corporation

 

Registered

 

 

 

 

 

18147

 

21-Jul-1992

 

 

WESTON

 

Romania

 

Chemtura Corporation

 

Registered

 

27364

 

21-Jul-1992

 

18148

 

21-Jul-1992

 

 

BLENDEX

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

53172

 

31-Mar-1969

 

39078

 

12-Dec-1969

 

 

B-NINE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

84347

 

07-Sep-1978

 

63827

 

23-Mar-1979

 

 

 

69

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Cyrillic)

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2005724064

 

20-Sep-2005

 

324871

 

21-Sep-2005

 

 

CHEMTURA (in Cyrillic)

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2005725727

 

10-Oct-2005

 

319064

 

10-Oct-2005

 

 

CHEMTURA AND DESIGN

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

DIMILIN (IN CYRILLIC)

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

107961

 

19-Jan-1998

 

83667

 

12-Sep-1988

 

 

ELASTIQ (in Cyrillic)

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

2007708248

 

26-Mar-2007

 

 

 

 

 

 

FLEXZONE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

51604

 

30-Sep-1968

 

37948

 

23-Jun-1969

 

 

FOMREZ

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

2008707500

 

14-Mar-2008

 

 

 

 

 

 

HIVALLOY

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

126920

 

04-Oct-1990

 

96764

 

17-Mar-1991

 

 

INOVATE

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

A0005904

 

20-Sep-2006

 

 

 

 

 

 

INTERLOY

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2003711074

 

04-Jun-2003

 

267989

 

28-Apr-2004

 

 

NAUGARD

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

83701

 

21-Jun-1978

 

63671

 

19-Jan-1979

 

 

POLYBOND

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

2007731214

 

09-Oct-2007

 

 

 

 

 

 

RANCONA

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

 

SEEDKARE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

2007707195

 

16-Mar-2007

 

355334

 

21-Jul-2008

 

 

STIRRUP

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

20087330079

 

16-Oct-2008

 

 

 

 

 

 

STIRRUP in Cyrillic

 

Russian Federation

 

Chemtura Corporation

 

Pending

 

20087330078

 

16-Oct-2008

 

 

 

 

 

 

 

70

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIMENE BASE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

5106

 

30-Sep-1968

 

37949

 

23-Jun-1969

 

 

ULTRANOX

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

159506

 

01-Jun-1992

 

117480

 

26-Apr-1994

 

 

VIBRATHANE

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

83703

 

21-Jun-1978

 

63343

 

26-Jan-1979

 

 

WESTON

 

Russian Federation

 

Chemtura Corporation

 

Registered

 

159507

 

01-Jun-1992

 

122123

 

09-Dec-1994

 

 

DU-DIM

 

Saudi Arabia

 

Chemtura Corporation

 

Registered

 

116715

 

24-Apr-2007

 

96626

 

06-Jan-2008

 

 

BLENDEX

 

Serbia (Old Code)

 

Chemtura Corporation

 

Registered

 

Z184/69

 

27-Mar-1969

 

18946

 

22-Jun-1971

 

 

CHEMTURA

 

Serbia (Old Code)

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Serbia (Old Code)

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

FLEXZONE

 

Serbia (Old Code)

 

Chemtura Corporation

 

Registered

 

00Z-691/68

 

26-Sep-1968

 

0018570

 

21-Apr-1970

 

 

CHEMTURA

 

Sierra Leone

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Sierra Leone

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ADIPRENE EXTREME

 

Singapore

 

Chemtura Corporation

 

Registered

 

T04/10974E

 

06-Jul-2004

 

T04/10974E

 

06-Jul-2004

 

 

BLENDEX

 

Singapore

 

Chemtura Corporation

 

Registered

 

44670

 

11-Sep-1968

 

T68/44670Z

 

11-Sep-1968

 

 

CHEMTURA

 

Singapore

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA (in Chinese Characters Simplified) (Phase I)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0520746E

 

20-Oct-2005

 

T0520746E

 

20-Oct-2005

 

 

CHEMTURA (in Chinese Characters Simplified) (Phase I)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0520754F

 

20-Oct-2005

 

T0520754F

 

20-Oct-2005

 

 

 

71

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA AND DESIGN

 

Singapore

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

01-Aug-2005

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02232I

 

06-Feb-2006

 

T06/022321

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602233G

 

06-Feb-2006

 

T0602233G

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02234E

 

06-Feb-2006

 

T06/02234E

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02235C

 

06-Feb-2006

 

T06/02235C

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02236A

 

06-Feb-2006

 

T06/02236A

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02237Z

 

06-Feb-2006

 

T06/02237Z

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02238H

 

06-Feb-2006

 

T06/02238H

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602239F

 

06-Feb-2006

 

T06/02239F

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602221C

 

06-Feb-2006

 

T0602221C

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602222A

 

06-Feb-2006

 

T0602222A

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602223Z

 

06-Feb-2006

 

T06/02223Z

 

02-Jun-2006

 

 

 

72

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602224H

 

06-Feb-2006

 

T0602224H

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602225F

 

06-Feb-2006

 

T0602225F

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602226D

 

06-Feb-2006

 

T0602226D

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02228J

 

06-Feb-2006

 

T06/02228J

 

06-Feb-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase II)

 

Singapore

 

Chemtura Corporation

 

Registered

 

T0602229I

 

06-Feb-2006

 

T06/02229I

 

06-Feb-2006

 

 

DRAPEX

 

Singapore

 

Chemtura Corporation

 

Registered

 

1159/80

 

24-Mar-1980

 

T80/01159

 

24-Mar-1980

 

 

INTERLOY

 

Singapore

 

Chemtura Corporation

 

Registered

 

0308572I

 

06-Jun-2003

 

T03/08572I

 

04-Aug-2003

 

 

POLYBOND

 

Singapore

 

Chemtura Corporation

 

Registered

 

T06/02829G

 

13-Feb-2006

 

T0602829G

 

13-Feb-2006

 

 

ULTRANOX

 

Singapore

 

Chemtura Corporation

 

Registered

 

2786/85

 

21-Jun-1985

 

T85/02736A

 

21-Jun-1985

 

 

WESTON

 

Singapore

 

Chemtura Corporation

 

Registered

 

4309/92

 

10-Jun-1992

 

T92/04309A

 

10-Jun-1992

 

 

BLENDEX

 

Slovakia

 

Chemtura Corporation

 

Registered

 

42917

 

13-Mar-1969

 

160690

 

07-Feb-1972

 

 

ELASTIQ

 

Slovakia

 

Chemtura Corporation

 

Registered

 

11212005

 

16-Jun-2005

 

213845

 

09-May-2006

 

 

FLEXZONE

 

Slovakia

 

Chemtura Corporation

 

Registered

 

0000042327

 

27-Sep-1968

 

159170

 

04-Aug-1969

 

 

ULTRANOX

 

Slovakia

 

Chemtura Corporation

 

Registered

 

68810

 

26-May-1992

 

173775

 

10-Feb-1995

 

 

BLENDEX

 

Slovenia

 

Chemtura Corporation

 

Registered

 

Z6980184

 

16-Feb-1994

 

6980184

 

22-Aug-1996

 

 

 

73

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ACRAMITE

 

South Africa

 

Chemtura Corporation

 

Published

 

2007/25661

 

06-Nov-2007

 

 

 

 

 

 

BADGER

 

South Africa

 

Chemtura Corporation

 

Published

 

200420349

 

09-Nov-2004

 

 

 

 

 

 

BLENDEX

 

South Africa

 

Chemtura Corporation

 

Registered

 

 

 

10-Mar-1969

 

690955

 

19-May-1970

 

 

CASTOCURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

79/6252

 

22-Nov-1979

 

79/6252

 

15-Jan-1982

 

 

CASTOMER

 

South Africa

 

Chemtura Corporation

 

Registered

 

79/6251

 

22-Nov-1979

 

79/6251

 

15-Jan-1982

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512222

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512223

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512224

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512225

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512226

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512227

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512228

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA

 

South Africa

 

Chemtura Corporation

 

Published

 

200512229

 

21-Jun-2005

 

 

 

 

 

 

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500986

 

19-Jan-2005

 

200500986

 

04-Aug-2008

 

 

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500987

 

19-Jan-2005

 

200500987

 

27-Aug-2008

 

 

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500988

 

19-Jan-2005

 

200500988

 

26-Aug-2008

 

 

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500989

 

19-Jan-2005

 

200500989

 

18-Jan-2005

 

 

 

74

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CROMPTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

200500990

 

19-Jan-2005

 

200500990

 

26-Aug-2008

 

 

CRUSOE

 

South Africa

 

Chemtura Corporation

 

Published

 

2006/01238

 

19-Jan-2006

 

 

 

 

 

 

DRAPEX

 

South Africa

 

Chemtura Corporation

 

Registered

 

80/0800

 

18-Feb-1980

 

80/0800

 

10-Apr-1981

 

 

ENVIROMITE

 

South Africa

 

Chemtura Corporation

 

Pending

 

200819724

 

25-Aug-2008

 

 

 

 

 

 

FLEXZONE

 

South Africa

 

Chemtura Corporation

 

Registered

 

690124

 

14-Jan-1969

 

690124

 

09-Mar-1970

 

 

HIVALLOY

 

South Africa

 

Chemtura Corporation

 

Registered

 

90/8609

 

03-Oct-1990

 

90/8609

 

31-Aug-1993

 

 

HYBASE

 

South Africa

 

Chemtura Corporation

 

Registered

 

59/1482

 

20-May-1959

 

59/1482

 

14-Sep-1959

 

 

INGWE

 

South Africa

 

Chemtura Corporation

 

Published

 

200421132

 

22-Nov-2004

 

 

 

 

 

 

INOVATE

 

South Africa

 

Chemtura Corporation

 

Pending

 

2006/22745

 

22-Sep-2006

 

 

 

 

 

 

INTERLOY

 

South Africa

 

Chemtura Corporation

 

Registered

 

200308524

 

26-May-2003

 

2003/08524

 

08-Apr-2003

 

 

NAUGARD

 

South Africa

 

Chemtura Corporation

 

Registered

 

670019

 

03-Jan-1967

 

670019

 

24-Aug-1967

 

 

OMITE

 

South Africa

 

Chemtura Corporation

 

Registered

 

670577

 

16-Feb-1967

 

670577

 

04-Mar-1968

 

 

PETRONATE

 

South Africa

 

Chemtura Corporation

 

Registered

 

72/3279

 

20-Jun-1972

 

72/3279

 

20-Jun-1972

 

 

PROCURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512890

 

28-Jun-2005

 

2005/12890

 

04-Aug-2008

 

 

ROYALKARE

 

South Africa

 

Chemtura Corporation

 

Published

 

200623307

 

02-Oct-2006

 

 

 

 

 

 

ROYALKOTE

 

South Africa

 

Chemtura Corporation

 

Published

 

200623308

 

02-Oct-2006

 

 

 

 

 

 

ROYALMARQ

 

South Africa

 

Chemtura Corporation

 

Published

 

200623309

 

02-Oct-2006

 

 

 

 

 

 

 

75

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ROYALNEX

 

South Africa

 

Chemtura Corporation

 

Pending

 

2007/05395

 

14-Mar-2007

 

 

 

 

 

 

ROYALNEX

 

South Africa

 

Chemtura Corporation

 

Published

 

200623310

 

02-Oct-2006

 

 

 

 

 

 

TERRAGUARD

 

South Africa

 

Chemtura Corporation

 

Registered

 

200512891

 

28-Jun-2005

 

2005/12891

 

04-Aug-2008

 

 

ULTRANOX

 

South Africa

 

Chemtura Corporation

 

Registered

 

 

 

08-Jun-1992

 

924735

 

16-May-1995

 

 

VIBRABOND

 

South Africa

 

Chemtura Corporation

 

Registered

 

873087

 

30-Apr-1987

 

873087

 

19-Feb-1991

 

 

VIBRABOND

 

South Africa

 

Chemtura Corporation

 

Registered

 

873088

 

30-Apr-1987

 

873088

 

19-Feb-1991

 

 

VIBRACURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873085

 

30-Apr-1987

 

873085

 

19-Feb-1991

 

 

VIBRACURE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873086

 

30-Apr-1987

 

873086

 

19-Feb-1991

 

 

VIBRASPRAY

 

South Africa

 

Chemtura Corporation

 

Registered

 

873083

 

30-Apr-1987

 

873083

 

19-Feb-1991

 

 

VIBRASPRAY

 

South Africa

 

Chemtura Corporation

 

Registered

 

873084

 

30-Apr-1987

 

873084

 

19-Feb-1991

 

 

VIBRATHANE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873081

 

30-Apr-1987

 

873081

 

30-May-1991

 

 

VIBRATHANE

 

South Africa

 

Chemtura Corporation

 

Registered

 

873082

 

30-Apr-1987

 

873082

 

30-May-1991

 

 

VITAFLO

 

South Africa

 

Chemtura Corporation

 

Registered

 

771489

 

07-Apr-1977

 

771489

 

21-Jul-1978

 

 

VITAVAX

 

South Africa

 

Chemtura Corporation

 

Registered

 

672375

 

06-Jun-1967

 

672375

 

04-Aug-1968

 

 

WESTON

 

South Africa

 

Chemtura Corporation

 

Registered

 

92/24734

 

08-Jun-1992

 

B92/4734

 

03-May-1995

 

 

BLENDEX

 

Spain

 

Chemtura Corporation

 

Registered

 

398729

 

17-Mar-1962

 

398729

 

25-Feb-1965

 

 

B-NINE

 

Spain

 

Chemtura Corporation

 

Published

 

2841872(7)

 

26-Aug-2008

 

 

 

 

 

 

 

76

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CAYTUR

 

Spain

 

Chemtura Corporation

 

Registered

 

 

 

19-Apr-1967

 

532096

 

23-Sep-1969

 

 

MARK

 

Spain

 

Chemtura Corporation

 

Registered

 

2686765

 

26-Dec-2005

 

2686765

 

29-Mar-2007

 

 

OMITE

 

Spain

 

Chemtura Corporation

 

Registered

 

 

 

17-Feb-1967

 

524834

 

10-Jul-1969

 

 

PETRONATE

 

Spain

 

Chemtura Corporation

 

Registered

 

666691

 

15-Feb-1972

 

666691

 

01-Feb-1978

 

 

POLYBOND

 

Spain

 

Chemtura Corporation

 

Registered

 

1689021

 

01-Jul-1992

 

1689021

 

03-Mar-1995

 

 

ROYAL MH

 

Spain

 

Chemtura Corporation

 

Registered

 

02781871/3

 

09-Jul-2007

 

2781871

 

17-Jan-2008

 

 

ROYAL MH NO BROTES

 

Spain

 

Chemtura Corporation

 

Registered

 

02781876/4

 

09-Jul-2007

 

2781876

 

17-Jan-2008

 

 

ROYAL MH-30

 

Spain

 

Chemtura Corporation

 

Registered

 

1706553

 

10-Jun-1992

 

1706553

 

21-Feb-1994

 

 

ULTRANOX

 

Spain

 

Chemtura Corporation

 

Registered

 

1109753

 

21-Jun-1985

 

1109753

 

05-May-1992

 

 

WESTON

 

Spain

 

Chemtura Corporation

 

Registered

 

1959234

 

13-Feb-1984

 

1060234

 

13-Feb-1987

 

 

MARK

 

Sri Lanka

 

Chemtura Corporation

 

Pending

 

128946

 

23-Nov-2005

 

 

 

 

 

 

CHEMTURA

 

Swaziland

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Swaziland

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

BLENDEX

 

Sweden

 

Chemtura Corporation

 

Registered

 

86-5766

 

05-Aug-1986

 

238810

 

14-Aug-1992

 

 

DRAPEX

 

Sweden

 

Chemtura Corporation

 

Registered

 

80-0806

 

14-Feb-1980

 

175189

 

06-Feb-1981

 

 

HIVALLOY

 

Sweden

 

Chemtura Corporation

 

Registered

 

909054

 

03-Oct-1990

 

234531

 

15-May-1992

 

 

INTERLOY

 

Sweden

 

Chemtura Corporation

 

Registered

 

200303292

 

26-May-2003

 

363458

 

10-Oct-2003

 

 

 

77

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ULTRANOX

 

Sweden

 

Chemtura Corporation

 

Registered

 

85-4511

 

20-Jun-1985

 

204839

 

06-Mar-1987

 

 

BLENDEX

 

Switzerland

 

Chemtura Corporation

 

Registered

 

00527/1989

 

25-Apr-1989

 

369498

 

13-Jun-1989

 

 

CHEMTURA

 

Switzerland

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Switzerland

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

HIVALLOY

 

Switzerland

 

Chemtura Corporation

 

Registered

 

7252/1990.3

 

03-Oct-1990

 

394590

 

21-Aug-1991

 

 

INTERLOY

 

Switzerland

 

Chemtura Corporation

 

Registered

 

04061/2003

 

06-Aug-2003

 

514436

 

24-Sep-2003

 

 

ULTRANOX

 

Switzerland

 

Chemtura Corporation

 

Registered

 

3884

 

20-Jun-1985

 

340312

 

23-Sep-1985

 

 

WESTON

 

Switzerland

 

Chemtura Corporation

 

Registered

 

691

 

09-Feb-1984

 

P332266

 

12-Sep-1984

 

 

CHEMTURA

 

Syria

 

Chemtura Corporation

 

Published

 

A0001803

 

21-Jun-2005

 

 

 

 

 

 

CHEMTURA AND DESIGN

 

Syria

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ANDEROL

 

Taiwan

 

Chemtura Corporation

 

Registered

 

 

 

06-Nov-2006

 

1270305

 

16-Jul-2007

 

 

BLENDEX

 

Taiwan

 

Chemtura Corporation

 

Registered

 

14316

 

01-Jul-1962

 

14592

 

01-Jan-1963

 

 

CHEMTURA

 

Taiwan

 

Chemtura Corporation

 

Registered

 

094029722

 

22-Jun-2005

 

1229896

 

16-Sep-2006

 

 

CHEMTURA in Chinese (Simplified) (Phase II)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

095008034

 

21-Feb-2006

 

1235577

 

01-Nov-2006

 

 

CHEMTURA in Chinese (Traditional) (Phase I)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

094052954

 

02-Nov-2005

 

1235479

 

01-Nov-2006

 

 

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036832

 

30-Aug-2002

 

1056674

 

16-Sep-2003

 

 

 

78

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036833

 

30-Aug-2002

 

1053041

 

16-Aug-2003

 

 

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036834

 

30-Aug-2002

 

1056963

 

16-Sep-2003

 

 

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036835

 

30-Aug-2002

 

1063033

 

31-Oct-2003

 

 

CROMPTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036836

 

30-Aug-2002

 

1059685

 

01-Oct-2003

 

 

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036837

 

30-Aug-2002

 

1056675

 

16-Sep-2003

 

 

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036838

 

30-Aug-2002

 

1053042

 

16-Aug-2003

 

 

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036839

 

30-Aug-2002

 

1056964

 

16-Sep-2003

 

 

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036840

 

30-Aug-2002

 

1063034

 

01-Nov-2003

 

 

CROMPTON (IN TAIWANESE)

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91036841

 

30-Aug-2002

 

1059686

 

01-Oct-2003

 

 

FLEXZONE

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040747

 

19-Aug-1998

 

866521

 

16-Sep-1999

 

 

FLEXZONE 11

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040743

 

19-Aug-1998

 

866582

 

16-Sep-1999

 

 

FLEXZONE 3C

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040741

 

19-Aug-1998

 

866580

 

16-Sep-1999

 

 

FLEXZONE 4L

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0870040742

 

19-Aug-1998

 

866581

 

16-Sep-1999

 

 

FLEXZONE 7F

 

Taiwan

 

Chemtura Corporation

 

Registered

 

0087040744

 

19-Aug-1998

 

866583

 

16-Sep-1999

 

 

HIVALLOY

 

Taiwan

 

Chemtura Corporation

 

Registered

 

79-44024

 

08-Oct-1990

 

520358

 

16-May-1991

 

 

HIVALLOY

 

Taiwan

 

Chemtura Corporation

 

Registered

 

79050453

 

20-Nov-1990

 

530064

 

16-Jul-1991

 

 

MARK OBS

 

Taiwan

 

Chemtura Corporation

 

Registered

 

94031534

 

30-Jun-2005

 

1195631

 

16-Feb-2006

 

 

 

79

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGEX

 

Taiwan

 

Chemtura Corporation

 

Registered

 

79039547

 

07-Sep-1990

 

530853

 

16-Aug-1991

 

 

PANTERA

 

Taiwan

 

Chemtura Corporation

 

Registered

 

85031322

 

26-Jun-1996

 

752551

 

16-Mar-1997

 

 

POLYBOND

 

Taiwan

 

Chemtura Corporation

 

Registered

 

95006748

 

14-Feb-2006

 

1246128

 

16-Jan-2007

 

 

TERRAZOLE

 

Taiwan

 

Chemtura Corporation

 

Registered

 

75011815

 

18-Mar-1986

 

342697

 

01-Nov-1986

 

 

ULTRANOX

 

Taiwan

 

Chemtura Corporation

 

Registered

 

 

 

01-Jul-1985

 

312902

 

01-Feb-1976

 

 

WESTON

 

Taiwan

 

Chemtura Corporation

 

Registered

 

91035450

 

16-Aug-2002

 

1046033

 

16-Jun-2003

 

 

BLENDEX

 

Tajikistan

 

Chemtura Corporation

 

Registered

 

94000421

 

01-Jul-1994

 

276

 

01-Jul-1994

 

 

ULTRANOX

 

Tajikistan

 

Chemtura Corporation

 

Registered

 

94000433

 

01-Jul-1994

 

2360

 

01-Jul-1994

 

 

WESTON

 

Tajikistan

 

Chemtura Corporation

 

Registered

 

94000422

 

01-Jul-1994

 

2574

 

16-Jul-1997

 

 

ENVIROMITE

 

Tanganyika

 

Chemtura Corporation

 

Pending

 

awaiting

 

28-Aug-2008

 

 

 

 

 

 

BLENDEX

 

Thailand

 

Chemtura Corporation

 

Registered

 

369337

 

18-Sep-1968

 

TM80603

 

10-Sep-1998

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603536

 

16-Sep-2005

 

TM278209

 

24-Mar-2008

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603537

 

16-Sep-2005

 

TM260122

 

16-Sep-2005

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603538

 

16-Sep-2005

 

TM251670

 

27-Nov-2006

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603539

 

16-Sep-2005

 

TM242061

 

26-May-2006

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603540

 

16-Sep-2005

 

TM257435

 

16-Sep-2005

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603541

 

16-Sep-2005

 

TM255603

 

16-Sep-2005

 

 

 

80

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603542

 

16-Sep-2005

 

TM275984

 

16-Sep-2005

 

 

CHEMTURA

 

Thailand

 

Chemtura Corporation

 

Registered

 

603543

 

16-Sep-2005

 

TM269039

 

16-Oct-2007

 

 

FLEXZONE

 

Thailand

 

Chemtura Corporation

 

Registered

 

405272

 

26-Dec-1989

 

TM107472

 

14-Jan-1991

 

 

HIVALLOY

 

Thailand

 

Chemtura Corporation

 

Registered

 

435129

 

17-Oct-2000

 

126338

 

18-Jan-2003

 

 

POLYBOND

 

Thailand

 

Chemtura Corporation

 

Registered

 

618889

 

24-Feb-2006

 

TM259820

 

24-Feb-2006

 

 

TERRAZOLE

 

Thailand

 

Chemtura Corporation

 

Registered

 

310572

 

30-Jun-1976

 

TM47158

 

30-Jun-1976

 

 

ULTRANOX

 

Thailand

 

Chemtura Corporation

 

Registered

 

230966

 

21-Jul-1992

 

TM4481

 

25-Aug-1993

 

 

WESTON

 

Thailand

 

Chemtura Corporation

 

Registered

 

230965

 

21-Jul-1992

 

TM13308

 

25-Jul-1994

 

 

BLENDEX

 

Tunisia

 

Chemtura Corporation

 

Registered

 

 

 

29-Oct-1986

 

EE011996

 

29-Oct-1986

 

 

ENVIROMITE

 

Tunisia

 

Chemtura Corporation

 

Pending

 

EE08 2181

 

28-Aug-2008

 

 

 

 

 

 

AXION

 

Turkey

 

Chemtura Corporation

 

Registered

 

2007041375

 

01-Aug-2007

 

2007041375

 

25-Sep-2008

 

 

BLENDEX

 

Turkey

 

Chemtura Corporation

 

Registered

 

17325

 

15-Apr-1969

 

110566

 

15-Apr-1989

 

 

CHEMTURA

 

Turkey

 

Chemtura Corporation

 

Registered

 

2005/032666

 

05-Aug-2005

 

2005 32666

 

05-Aug-2005

 

 

CHEMTURA

 

Turkey

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Turkey

 

Chemtura Corporation

 

Registered

 

873323

 

01-Aug-2005

 

873323

 

 

 

 

CRUSOE

 

Turkey

 

Chemtura Corporation

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DIMILIN

 

Turkey

 

Chemtura Corporation

 

Registered

 

97/6558

 

12-May-1997

 

184875

 

12-May-1997

 

 

 

81

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLORAMITE

 

Turkey

 

Chemtura Corporation

 

Registered

 

2006042410

 

04-Sep-2006

 

200642410

 

04-Sep-2006

 

 

ULTRANOX

 

Turkey

 

Chemtura Corporation

 

Registered

 

5767/92

 

13-Jul-1992

 

137320

 

13-Jul-1992

 

 

WESTON

 

Turkey

 

Chemtura Corporation

 

Registered

 

9346/84

 

13-Feb-1984

 

80465

 

13-Feb-1984

 

 

WESTON CHEMICAL

 

Turkey

 

Chemtura Corporation

 

Registered

 

43872

 

15-Jul-1971

 

129659

 

15-Jul-1971

 

 

CHEMTURA

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Turkmenistan

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ULTRANOX

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

1(3600)

 

28-Jun-1996

 

380

 

25-Feb-1997

 

 

WESTON

 

Turkmenistan

 

Chemtura Corporation

 

Registered

 

1(3601)

 

28-Jun-1996

 

382

 

25-Feb-1997

 

 

BADGER

 

Uganda

 

Chemtura Corporation

 

Registered

 

27148

 

09-Nov-2004

 

27148

 

15-Nov-2004

 

 

ENVIROMITE

 

Uganda

 

Chemtura Corporation

 

Published

 

31428

 

27-Aug-2008

 

 

 

 

 

 

INGWE

 

Uganda

 

Chemtura Corporation

 

Registered

 

27168

 

19-Nov-2004

 

27168

 

19-Nov-2004

 

 

BLENDEX

 

Ukraine

 

Chemtura Corporation

 

Registered

 

39078

 

31-Mar-1989

 

5756

 

30-Jun-1994

 

 

CASORON

 

Ukraine

 

Chemtura Corporation

 

Registered

 

m200703652

 

07-Mar-2007

 

86756

 

10-Jan-2008

 

 

CHEMTURA

 

Ukraine

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Ukraine

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

DIMILIN

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200617747

 

13-Nov-2006

 

91359

 

12-May-2008

 

 

ELASTIQ

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200506225

 

08-Jun-2005

 

74250

 

10-Apr-2007

 

 

 

82

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ELASTIQ (in Cyrillic)

 

Ukraine

 

Chemtura Corporation

 

Registered

 

m200604619

 

30-Mar-2006

 

81988

 

10-Sep-2007

 

 

FAZOR

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200617746

 

13-Nov-2006

 

91538

 

12-May-2008

 

 

INOVATE

 

Ukraine

 

Chemtura Corporation

 

Pending

 

A0005904

 

20-Sep-2006

 

 

 

 

 

 

OMITE

 

Ukraine

 

Chemtura Corporation

 

Registered

 

200703653

 

07-Mar-2007

 

87247

 

25-Jan-2008

 

 

RANCONA

 

Ukraine

 

Chemtura Corporation

 

Pending

 

 

 

03-Nov-2008

 

 

 

 

 

 

STIRRUP

 

Ukraine

 

Chemtura Corporation

 

Pending

 

m200818780

 

16-Oct-2008

 

 

 

 

 

 

STIRRUP in Cyrillic

 

Ukraine

 

Chemtura Corporation

 

Pending

 

m200818779

 

16-Oct-2008

 

 

 

 

 

 

ULTRANOX

 

Ukraine

 

Chemtura Corporation

 

Registered

 

2001095622

 

07-Sep-2001

 

35828

 

17-Nov-2003

 

 

WESTON

 

Ukraine

 

Chemtura Corporation

 

Registered

 

2001095623

 

07-Sep-2001

 

35829

 

17-Nov-2003

 

 

DU-DIM

 

United Arab Emirates

 

Chemtura Corporation

 

Pending

 

96292

 

19-Jun-2007

 

 

 

 

 

 

ENVIROMITE

 

United Arab Emirates

 

Chemtura Corporation

 

Pending

 

120871

 

20-Oct-2008

 

 

 

 

 

 

ACTAFOAM

 

United Kingdom

 

Chemtura Corporation

 

Published

 

2497664

 

15-Sep-2008

 

 

 

 

 

 

BLENDEX

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

831835

 

09-Mar-1962

 

831835

 

09-Mar-1962

 

 

B-NINE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

996005

 

28-Jul-1972

 

996005

 

28-Jul-1972

 

 

CASTOMER

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

836173

 

25-Jun-1962

 

836173

 

25-Jun-1962

 

 

CYCLOFOR

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

900166

 

06-Oct-1966

 

900166

 

06-Oct-1987

 

 

CYCLOFOR

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

718555

 

30-May-1953

 

718555

 

30-May-1953

 

 

 

83

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DIMILIN

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1066911

 

09-Aug-1976

 

1066911

 

23-May-1977

 

 

DRAPEX

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1124514

 

23-Nov-1979

 

1124514

 

02-Sep-1981

 

 

FAZOR SG

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1290387

 

08-Nov-1986

 

1290387

 

08-Nov-1986

 

 

FOMREZ

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1189699

 

01-Feb-1983

 

1189699

 

06-Feb-1985

 

 

FORMREZ

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1189698

 

01-Feb-1983

 

1189698

 

06-Feb-1985

 

 

HYBASE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

770908

 

06-Nov-1957

 

770908

 

10-Jun-1958

 

 

INTERLOY

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

2333219

 

27-May-2003

 

2333219

 

19-Dec-2003

 

 

NAUGAWHITE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

0000783293

 

29-Oct-1958

 

0000783293

 

29-Oct-1958

 

 

POLYBOND

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

2376720

 

27-Oct-2004

 

2376720

 

27-Oct-2004

 

 

SEEDKARE

 

United Kingdom

 

Chemtura Corporation

 

Published

 

2471643

 

07-Nov-2007

 

 

 

 

 

 

TERRAZOLE

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1003908

 

29-Dec-1972

 

1003908

 

29-Dec-1972

 

 

ULTRANOX

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1244466

 

20-Jun-1985

 

1244466

 

13-Oct-1989

 

 

WESTON

 

United Kingdom

 

Chemtura Corporation

 

Registered

 

1508701

 

04-Aug-1992

 

1508701

 

03-May-1996

 

 

ACRAMITE

 

United States of America

 

Chemtura Corporation

 

Registered

 

076/021640

 

10-Apr-2000

 

2669716

 

31-Dec-2002

 

 

ADIPRENE EXTREME

 

United States of America

 

Chemtura Corporation

 

Registered

 

76/389930

 

02-Apr-2002

 

2674910

 

14-Jan-2003

 

 

ADOBE

 

United States of America

 

Chemtura Corporation

 

Published

 

77588032

 

09-Oct-2008

 

 

 

 

 

 

ANDEROL

 

United States of America

 

Chemtura Corporation

 

Registered

 

76301630

 

09-Aug-2001

 

2707819

 

15-Apr-2003

 

 

 

84

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ATTENDANT

 

United States of America

 

Chemtura Corporation

 

Pending

 

77/671655

 

17-Feb-2009

 

 

 

 

 

 

ATTENDANT

 

United States of America

 

Chemtura Corporation

 

Published

 

77/544049

 

11-Aug-2008

 

 

 

 

 

 

AXION

 

United States of America

 

Chemtura Corporation

 

Registered

 

78546531

 

12-Jan-2005

 

3,442,269

 

03-Jun-2008

 

 

BARIUM PETRONATE

 

United States of America

 

Chemtura Corporation

 

Registered

 

268492

 

30-Jun-1980

 

1188288

 

02-Feb-1982

 

 

BEAN GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

74014200

 

26-Dec-1989

 

1640896

 

09-Apr-1991

 

 

BI-LARV

 

United States of America

 

Chemtura Corporation

 

Published

 

77006868

 

25-Sep-2006

 

 

 

 

 

 

BLENDEX

 

United States of America

 

Chemtura Corporation

 

Registered

 

72077900

 

17-Jul-1959

 

724952

 

12-Dec-1961

 

 

BROADSWORD

 

United States of America

 

Chemtura Corporation

 

Published

 

77506105

 

24-Jun-2008

 

 

 

 

 

 

CALCIUM PETRONATE

 

United States of America

 

Chemtura Corporation

 

Registered

 

454084

 

06-Apr-1973

 

984262

 

21-May-1974

 

 

CAYTUR

 

United States of America

 

Chemtura Corporation

 

Registered

 

243428

 

14-Apr-1966

 

820999

 

27-Dec-1966

 

 

CHEMTURA

 

United States of America

 

Chemtura Corporation

 

Published

 

78624868

 

06-May-2005

 

 

 

 

 

 

CHEMTURA AND DESIGN

 

United States of America

 

Chemtura Corporation

 

Published

 

78656421

 

22-Jun-2005

 

 

 

 

 

 

CROMPTON

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/917235

 

14-Feb-2000

 

2843342

 

18-May-2004

 

 

DELAC

 

United States of America

 

Chemtura Corporation

 

Registered

 

71442080

 

29-Mar-1941

 

389108

 

22-Jul-1941

 

 

DEO-BASE (STYLIZED)

 

United States of America

 

Chemtura Corporation

 

Registered

 

331126

 

10-Oct-1932

 

300910

 

14-Feb-1933

 

 

DIAMOND

 

United States of America

 

Chemtura Corporation

 

Registered

 

76319561

 

28-Sep-2001

 

3407641

 

08-Apr-2008

 

 

DIMILIN

 

United States of America

 

Chemtura Corporation

 

Registered

 

0000122448

 

12-Apr-1977

 

1091663

 

23-May-1978

 

 

 

85

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DRAPEX

 

United States of America

 

Chemtura Corporation

 

Registered

 

388181

 

02-Apr-1971

 

938406

 

25-Jul-1972

 

 

DURACAST

 

United States of America

 

Chemtura Corporation

 

Published

 

77571319

 

16-Sep-2008

 

 

 

 

 

 

DURAZONE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/138268

 

10-Jul-1996

 

2069836

 

10-Jun-1997

 

 

ENHANCE

 

United States of America

 

Chemtura Corporation

 

Pending

 

77489370

 

03-Jun-2008

 

 

 

 

 

 

ENHANCE

 

United States of America

 

Chemtura Corporation

 

Registered

 

443833

 

15-Sep-1983

 

1297311

 

25-Sep-1984

 

 

EVEREST

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77317832

 

31-Oct-2007

 

 

 

 

 

 

FINDING BETTER SOLUTIONS

 

United States of America

 

Chemtura Corporation

 

Registered

 

76975677

 

09-Feb-2001

 

2921370

 

25-Jan-2005

 

 

FIRESTORM

 

United States of America

 

Chemtura Corporation

 

Registered

 

78686504

 

05-Aug-2005

 

3262698

 

10-Jul-2007

 

 

FLEXZONE

 

United States of America

 

Chemtura Corporation

 

Registered

 

72056897

 

08-Aug-1958

 

0688940

 

01-Dec-1959

 

 

FLORAMITE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75443383

 

02-Mar-1998

 

2512973

 

27-Nov-2001

 

 

FOMREZ

 

United States of America

 

Chemtura Corporation

 

Registered

 

013944

 

14-Aug-1956

 

651899

 

24-Sep-1957

 

 

FOMREZ

 

United States of America

 

Chemtura Corporation

 

Registered

 

72094539

 

06-Apr-1960

 

706829

 

08-Nov-1960

 

 

FOMREZ

 

United States of America

 

Chemtura Corporation

 

Registered

 

539857

 

28-May-1985

 

1374445

 

10-Dec-1985

 

 

GENOX

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/148898

 

30-Jul-2002

 

2791181

 

09-Dec-2003

 

 

GERMATE

 

United States of America

 

Chemtura Corporation

 

Registered

 

74163223

 

03-May-1991

 

1736007

 

01-Dec-1992

 

 

GRAIN GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

74118830

 

28-Nov-1990

 

1712864

 

08-Sep-1992

 

 

HI MOLY/CAPTAN

 

United States of America

 

Chemtura Corporation

 

Registered

 

73342516

 

21-Dec-1981

 

1258197

 

22-Nov-1983

 

 

 

86

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HIVALLOY

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/235267

 

08-Apr-2003

 

2844843

 

25-May-2004

 

 

HYBASE

 

United States of America

 

Chemtura Corporation

 

Registered

 

698339

 

16-Nov-1955

 

642468

 

12-Mar-1957

 

 

HYDROSLIP

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/416944

 

12-Jan-1998

 

2376454

 

16-Aug-2000

 

 

INOVATE

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77002998

 

20-Sep-2006

 

 

 

 

 

 

INTERLOY

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/235254

 

08-Apr-2003

 

2840271

 

11-May-2004

 

 

KERNEL GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

73663032

 

26-May-1987

 

1516981

 

20-Dec-1988

 

 

KERNEL GUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

73621905

 

25-Sep-1986

 

1480304

 

15-Mar-1988

 

 

LIQUID MOLY

 

United States of America

 

Chemtura Corporation

 

Registered

 

73179300

 

24-Jul-1978

 

1132500

 

08-Apr-1980

 

 

LOBASE

 

United States of America

 

Chemtura Corporation

 

Registered

 

74/691750

 

21-Jun-1995

 

1996731

 

27-Aug-1996

 

 

MARK

 

United States of America

 

Chemtura Corporation

 

Registered

 

72164302

 

11-Mar-1963

 

780503

 

24-Nov-1964

 

 

MARK OBS

 

United States of America

 

Chemtura Corporation

 

Published

 

78630089

 

13-May-2005

 

 

 

 

 

 

MARKLEAR

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/550689

 

10-Sep-1998

 

2380460

 

29-Aug-2000

 

 

MARKLUBE

 

United States of America

 

Chemtura Corporation

 

Registered

 

75550899

 

10-Sep-1998

 

2389163

 

26-Sep-2000

 

 

MARKSCREEN

 

United States of America

 

Chemtura Corporation

 

Registered

 

78257976

 

04-Jun-2003

 

2958151

 

31-May-2005

 

 

MARKSTAT

 

United States of America

 

Chemtura Corporation

 

Registered

 

389513

 

19-Apr-1971

 

939393

 

01-Aug-1972

 

 

MONEX

 

United States of America

 

Chemtura Corporation

 

Registered

 

075119365

 

14-Jun-1996

 

2055380

 

02-Apr-1997

 

 

NAUGALUBE

 

United States of America

 

Chemtura Corporation

 

Registered

 

248269

 

16-Jun-1966

 

835794

 

26-Sep-1967

 

 

 

87

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

243606

 

15-Apr-1966

 

822207

 

17-Jan-1967

 

 

NITRO-FIX

 

United States of America

 

Chemtura Corporation

 

Registered

 

73179537

 

24-Jul-1978

 

1120803

 

26-Jun-1979

 

 

OFF-SHOOT-T

 

United States of America

 

Chemtura Corporation

 

Registered

 

314855

 

19-Dec-1968

 

873293

 

22-Jul-1969

 

 

OXAF

 

United States of America

 

Chemtura Corporation

 

Registered

 

75/119364

 

14-Jun-1996

 

2055379

 

22-Apr-1997

 

 

PETROFLOTE (STYLIZED)

 

United States of America

 

Chemtura Corporation

 

Registered

 

656532

 

17-Nov-1953

 

595051

 

14-Sep-1954

 

 

PETRONATE (STYLIZED)

 

United States of America

 

Chemtura Corporation

 

Registered

 

71388853

 

12-Feb-1937

 

348440

 

27-Jul-1937

 

 

PLANTVAX

 

United States of America

 

Chemtura Corporation

 

Registered

 

72253371

 

29-Aug-1966

 

0837381

 

24-Oct-1967

 

 

PREVAIL

 

United States of America

 

Chemtura Corporation

 

Registered

 

74081178

 

23-Jul-1990

 

1677314

 

03-Mar-1992

 

 

PREVAMITE

 

United States of America

 

Chemtura Corporation

 

Published

 

77366160

 

08-Jan-2008

 

 

 

 

 

 

R in circle design

 

United States of America

 

Chemtura Corporation

 

Pending, ITU

 

77260263

 

21-Aug-2007

 

 

 

 

 

 

RANCONA

 

United States of America

 

Chemtura Corporation

 

Published

 

77589064

 

09-Oct-2008

 

 

 

 

 

 

REPRESS

 

United States of America

 

Chemtura Corporation

 

Published

 

77506115

 

24-Jun-2008

 

 

 

 

 

 

SEENOX

 

United States of America

 

Chemtura Corporation

 

Registered

 

291122

 

29-Dec-1980

 

1212045

 

12-Oct-1982

 

 

TEMPRANO

 

United States of America

 

Chemtura Corporation

 

Published

 

77366152

 

08-Jan-2008

 

 

 

 

 

 

TERRAGUARD

 

United States of America

 

Chemtura Corporation

 

Registered

 

604949

 

19-Jun-1986

 

1460567

 

13-Oct-1987

 

 

TERRAMASTER

 

United States of America

 

Chemtura Corporation

 

Registered

 

76051222

 

18-May-2000

 

2586245

 

25-Jun-2002

 

 

TERRAZOLE

 

United States of America

 

Chemtura Corporation

 

Registered

 

0000241505

 

21-Mar-1966

 

835756

 

26-Sep-1967

 

 

 

88

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIPLE-NOCTIN

 

United States of America

 

Chemtura Corporation

 

Registered

 

72456069

 

30-Apr-1973

 

982426

 

23-Apr-1974

 

 

UBOB

 

United States of America

 

Chemtura Corporation

 

Registered

 

73205573

 

26-Feb-1979

 

1151356

 

21-Apr-1981

 

 

ULTRANOX

 

United States of America

 

Chemtura Corporation

 

Registered

 

73391087

 

28-Sep-1982

 

1417977

 

25-Nov-1986

 

 

VETO

 

United States of America

 

Chemtura Corporation

 

Registered

 

77297303

 

05-Oct-2007

 

3525377

 

28-Oct-2008

 

 

VITAFLO

 

United States of America

 

Chemtura Corporation

 

Pending

 

77284121

 

20-Sep-2007

 

 

 

 

 

 

VITAVAX

 

United States of America

 

Chemtura Corporation

 

Registered

 

253369

 

29-Aug-1966

 

862225

 

24-Dec-1968

 

 

VITICURE

 

United States of America

 

Chemtura Corporation

 

Published

 

77589504

 

09-Oct-2008

 

 

 

 

 

 

WESTON

 

United States of America

 

Chemtura Corporation

 

Registered

 

78/060496

 

26-Apr-2001

 

2702620

 

01-Apr-2003

 

 

WITCOBOND

 

United States of America

 

Chemtura Corporation

 

Registered

 

350018

 

29-Jan-1970

 

919631

 

07-Sep-1971

 

 

WITCOBOND

 

United States of America

 

Chemtura Corporation

 

Registered

 

403216

 

20-Sep-1971

 

951716

 

30-Jan-1973

 

 

WITCOLINK

 

United States of America

 

Chemtura Corporation

 

Registered

 

78827636

 

02-Mar-2006

 

3386667

 

19-Feb-2008

 

 

BLENDEX

 

Uruguay

 

Chemtura Corporation

 

Registered

 

100905

 

14-Feb-1964

 

362333

 

30-May-1995

 

 

CHEMTURA

 

Uruguay

 

Chemtura Corporation

 

Registered

 

366681

 

04-Nov-2005

 

366681

 

15-Sep-2006

 

 

CRUSADER

 

Uruguay

 

Chemtura Corporation

 

Registered

 

359639

 

18-Jan-2005

 

359639

 

02-Sep-2005

 

 

CRUSOE

 

Uruguay

 

Chemtura Corporation

 

Pending

 

368283

 

23-Jan-2006

 

 

 

 

 

 

DIMILIN

 

Uruguay

 

Chemtura Corporation

 

Registered

 

310550

 

12-Feb-1999

 

310550

 

08-May-1999

 

 

FAZOR

 

Uruguay

 

Chemtura Corporation

 

Registered

 

332664

 

12-Jul-2001

 

332664

 

28-Nov-2001

 

 

 

89

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OMITE

 

Uruguay

 

Chemtura Corporation

 

Registered

 

334558

 

11-Oct-2001

 

334558

 

03-Dec-2001

 

 

VITAVAX

 

Uruguay

 

Chemtura Corporation

 

Registered

 

339783

 

16-Apr-2002

 

339783

 

15-May-2002

 

 

BLENDEX

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

3635

 

21-Mar-1989

 

2154

 

25-Nov-1994

 

 

CRUSOE

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

MGU20060064

 

01-Feb-2006

 

MGU 14716

 

24-Nov-2006

 

 

ULTRANOX

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

10880

 

24-Dec-1993

 

4197

 

27-May-1996

 

 

WESTON

 

Uzbekistan

 

Chemtura Corporation

 

Registered

 

9301045.3

 

24-Dec-1993

 

4196

 

27-May-1996

 

 

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137042005

 

23-Jun-2005

 

269718

 

17-Apr-2006

 

 

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137052005

 

23-Jun-2005

 

269719

 

17-Apr-2006

 

 

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137062005

 

23-Jun-2005

 

269720

 

17-Apr-2006

 

 

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137072005

 

23-Jun-2005

 

269721

 

17-Apr-2006

 

 

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

137082005

 

23-Jun-2005

 

269722

 

17-Apr-2006

 

 

CHEMTURA

 

Venezuela

 

Chemtura Corporation

 

Registered

 

130792005

 

23-Jun-2005

 

research1

 

17-Jul-2006

 

 

CROMPTON

 

Venezuela

 

Chemtura Corporation

 

Registered

 

1031-2005

 

25-Jan-2005

 

265905

 

11-Nov-2005

 

 

DIMILIN

 

Venezuela

 

Chemtura Corporation

 

Registered

 

3794-1979

 

04-Jun-1979

 

100485-F

 

27-Aug-1982

 

 

BI-LARV

 

Viet Nam

 

Chemtura Corporation

 

Registered

 

4-2006-11349

 

19-Jul-2006

 

83305

 

25-Jun-2007

 

 

OMITE

 

Viet Nam

 

Chemtura Corporation

 

Registered

 

4200511328

 

01-Sep-2005

 

86821

 

21-Aug-2007

 

 

BADGER

 

Zambia

 

Chemtura Corporation

 

Registered

 

748/2004

 

17-Nov-2004

 

7482004

 

17-Nov-2004

 

 

 

90

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Zambia

 

Chemtura Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

876101

 

21-Jun-2005

 

 

CHEMTURA AND DESIGN

 

Zambia

 

Chemtura Corporation

 

Pending

 

 

 

01-Aug-2005

 

 

 

 

 

 

ENVIROMITE

 

Zambia

 

Chemtura Corporation

 

Pending

 

717/2008

 

28-Aug-2008

 

 

 

 

 

 

INGWE

 

Zambia

 

Chemtura Corporation

 

Registered

 

758/2004

 

22-Nov-2004

 

7582004

 

22-Nov-2004

 

 

ROYALKARE

 

Zambia

 

Chemtura Corporation

 

Published

 

7982006

 

19-Oct-2006

 

 

 

 

 

 

ROYALKOTE

 

Zambia

 

Chemtura Corporation

 

Published

 

7992006

 

19-Oct-2006

 

 

 

 

 

 

ROYALMARQ

 

Zambia

 

Chemtura Corporation

 

Published

 

8002006

 

19-Oct-2006

 

 

 

 

 

 

ROYALNEX

 

Zambia

 

Chemtura Corporation

 

Published

 

8012006

 

19-Oct-2006

 

 

 

 

 

 

CRUSOE

 

Zimbabwe

 

Chemtura Corporation

 

Registered

 

872006

 

26-Jan-2006

 

872006

 

26-Jan-2006

 

 

PROVAX

 

Zimbabwe

 

Chemtura Corporation

 

Registered

 

447/88

 

25-Jul-1988

 

447/88

 

28-Mar-1989

 

 

ROYALKARE

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

128306

 

20-Oct-2006

 

 

 

 

 

 

ROYALKOTE

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

128406

 

20-Oct-2006

 

 

 

 

 

 

ROYALMARQ

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

125806

 

20-Oct-2006

 

 

 

 

 

 

ROYALNEX

 

Zimbabwe

 

Chemtura Corporation

 

Published

 

128606

 

20-Oct-2006

 

 

 

 

 

 

VIBRATHANE

 

Argentina

 

Chemtura USA Corporation(4)

 

Registered

 

0002030799

 

23-Apr-1996

 

2197898

 

28-Oct-1996

 

 

VIBRATHANE

 

Argentina

 

Chemtura USA Corporation

 

Registered

 

2030798

 

23-Apr-1996

 

2197848

 

28-Oct-1996

 

 

 

--------------------------------------------------------------------------------

(4)  Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Chemtura USA Corporation.

 

91

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VIBRATHANE

 

Argentina

 

Chemtura USA Corporation

 

Registered

 

2030800

 

23-Apr-1996

 

2197896

 

28-Oct-1996

 

 

NAUGARD

 

Benelux

 

Chemtura USA Corporation

 

Registered

 

547224

 

17-Sep-1971

 

50943

 

21-Feb-1973

 

 

TERRAZOLE

 

Benelux

 

Chemtura USA Corporation

 

Registered

 

0000009188

 

06-Aug-1971

 

0000056039

 

06-Aug-1971

 

 

DIMILIN

 

Colombia

 

Chemtura USA Corporation

 

Registered

 

0151351

 

16-Apr-1975

 

88553

 

25-Oct-1976

 

 

B-NINE

 

Costa Rica

 

Chemtura USA Corporation

 

Registered

 

1991-3864

 

27-Aug-1991

 

95788

 

08-Aug-1996

 

 

VITAVAX

 

Costa Rica

 

Chemtura USA Corporation

 

Registered

 

1900-6689205

 

19-Jan-1984

 

66892

 

22-Sep-1986

 

 

ALAR

 

Finland

 

Chemtura USA Corporation

 

Registered

 

 

 

23-Aug-1965

 

48268

 

05-Aug-1966

 

 

TERRAZOLE

 

Germany

 

Chemtura USA Corporation

 

Registered

 

O5695

 

10-Oct-1966

 

834873

 

07-Jul-1967

 

 

ALANAP

 

Greece

 

Chemtura USA Corporation

 

Registered

 

78243

 

11-Oct-1984

 

78243

 

15-Jun-1990

 

 

ALLEGIANCE

 

Greece

 

Chemtura USA Corporation

 

Registered

 

141623

 

01-Sep-1999

 

141623

 

19-Jun-2001

 

 

FAZOR

 

Greece

 

Chemtura USA Corporation

 

Registered

 

75338

 

12-Aug-1983

 

75338

 

17-May-1985

 

 

NEMAREX

 

Greece

 

Chemtura USA Corporation

 

Registered

 

146032

 

08-Feb-2001

 

146032

 

17-Jul-2002

 

 

PLANTVAX

 

Greece

 

Chemtura USA Corporation

 

Registered

 

49166

 

03-Oct-1972

 

49166

 

17-Oct-1973

 

 

PLANTVAX (IN GREEK)

 

Greece

 

Chemtura USA Corporation

 

Registered

 

114638

 

14-Jun-1993

 

114638

 

17-May-1996

 

 

POLYBOND

 

Greece

 

Chemtura USA Corporation

 

Registered

 

108368

 

31-Mar-1992

 

108368

 

17-Apr-1995

 

 

POLYLOC

 

Greece

 

Chemtura USA Corporation

 

Registered

 

146772

 

26-Jul-2001

 

146772

 

17-Dec-2002

 

 

ROYALFLO

 

Greece

 

Chemtura USA Corporation

 

Registered

 

120723

 

31-Aug-1994

 

120723

 

17-Sep-1997

 

 

 

92

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE

 

Indonesia

 

Chemtura USA Corporation

 

Published

 

D002006037064

 

14-Nov-2006

 

 

 

 

 

 

VIBRATHANE

 

Ireland

 

Chemtura USA Corporation

 

Registered

 

 

 

12-Oct-1971

 

79426

 

07-Feb-1974

 

 

VIBRATHANE

 

Ireland

 

Chemtura USA Corporation

 

Registered

 

 

 

14-Oct-1971

 

79427

 

07-Feb-1974

 

 

NAUGARD

 

Italy

 

Chemtura USA Corporation

 

Registered

 

096C002817

 

23-Oct-1996

 

754205

 

20-Aug-1998

 

 

OMITE

 

Malaysia

 

Chemtura USA Corporation

 

Registered

 

M060546

 

01-Sep-1972

 

60546

 

01-Sep-1972

 

 

ACRAMITE

 

Norway

 

Chemtura USA Corporation

 

Registered

 

200101817

 

07-Feb-2001

 

210103

 

23-Aug-2001

 

 

ADIPRENE

 

Norway

 

Chemtura USA Corporation

 

Registered

 

 

 

18-May-1954

 

45139

 

04-Nov-1954

 

 

ALAR

 

Norway

 

Chemtura USA Corporation

 

Registered

 

86122

 

05-Jul-1965

 

79349

 

05-Nov-1969

 

 

CASORON

 

Norway

 

Chemtura USA Corporation

 

Registered

 

70077

 

07-Jun-1960

 

56000

 

08-Sep-1960

 

 

DIMILIN

 

Norway

 

Chemtura USA Corporation

 

Registered

 

791331

 

10-May-1979

 

108082

 

15-Apr-1981

 

 

POLYBOND

 

Norway

 

Chemtura USA Corporation

 

Registered

 

921137

 

06-Mar-1992

 

169712

 

05-Nov-1995

 

 

RIBBON FLOW

 

Norway

 

Chemtura USA Corporation

 

Registered

 

935396

 

05-Nov-1993

 

175373

 

18-Jul-1996

 

 

VIBRABOND

 

Norway

 

Chemtura USA Corporation

 

Registered

 

811895

 

14-Jul-1981

 

115045

 

08-Dec-1983

 

 

VIBRASPRAY

 

Norway

 

Chemtura USA Corporation

 

Registered

 

811895

 

14-Jul-1981

 

115046

 

08-Dec-1983

 

 

VITAVAX

 

Norway

 

Chemtura USA Corporation

 

Registered

 

92993

 

05-Jun-1967

 

74797

 

18-Jul-1968

 

 

COMITE

 

Peru

 

Chemtura USA Corporation

 

Registered

 

0010172/96

 

09-May-1996

 

0000029395

 

20-Sep-1996

 

 

FUERA

 

Peru

 

Chemtura USA Corporation

 

Registered

 

 

 

 

 

30103

 

16-Oct-1996

 

 

 

93

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FUERA

 

Peru

 

Chemtura USA Corporation

 

Registered

 

 

 

 

 

30104

 

16-Oct-1996

 

 

VITAVAX

 

Peru

 

Chemtura USA Corporation

 

Registered

 

93146

 

01-Aug-1985

 

61980

 

03-Jul-1986

 

 

DIMILIN

 

Poland

 

Chemtura USA Corporation

 

Registered

 

0000Z76088

 

06-Jan-1977

 

R55284

 

06-Jan-1977

 

 

ACRAMITE

 

Portugal

 

Chemtura USA Corporation

 

Registered

 

353361

 

07-Feb-2001

 

353361

 

26-Nov-2001

 

 

FLORAMITE

 

Portugal

 

Chemtura USA Corporation

 

Registered

 

353362

 

07-Feb-2001

 

353362

 

26-Nov-2001

 

 

VIBRATHANE

 

United Kingdom

 

Chemtura USA Corporation

 

Registered

 

981842

 

14-Oct-1971

 

981842

 

14-Oct-1971

 

 

VIBRATHANE

 

United Kingdom

 

Chemtura USA Corporation

 

Registered

 

981843

 

14-Oct-1971

 

981843

 

14-Oct-1971

 

 

VITAVAX

 

United Kingdom

 

Chemtura USA Corporation

 

Registered

 

977158

 

02-Jul-1971

 

977158

 

02-Jul-1971

 

 

LINTPLUS

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

075/749039

 

14-Jun-1999

 

2451966

 

15-May-2001

 

 

MICROMITE

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

0000561013

 

30-Sep-1985

 

1409149

 

16-Sep-1986

 

 

NAUGEX

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

0000559838

 

23-Sep-1985

 

1395444

 

03-Jun-1986

 

 

OMITE

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

0000194086

 

23-May-1964

 

0000811553

 

26-Jul-1966

 

 

ROYALCAST

 

United States of America

 

Chemtura USA Corporation

 

Registered

 

73574346

 

19-Dec-1985

 

1406366

 

26-Aug-1986

 

 

TIMONOX

 

India

 

Cookson Industrial (5) Materials Ltd.

 

Registered

 

138689

 

09-May-1949

 

138689

 

09-May-1949

 

 

TIMONOX

 

India

 

Cookson Industrial Materials Ltd.

 

Registered

 

138690

 

09-May-1949

 

138690

 

09-May-1949

 

 

 

--------------------------------------------------------------------------------

(5) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Cookson Industrial Materials Ltd.

 

94

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BIOGUARD & 2-Wave Swimmer Logo (Horizontal)

 

European Community

 

CPC Bayrol Limited(6)

 

Registered

 

940940

 

25-Sep-1998

 

940940

 

16-Jul-2001

 

 

ANDEROL

 

Australia

 

Creanova Inc.(7)

 

Registered

 

211977

 

25-Jul-1967

 

A211977

 

25-Jul-1967

 

 

ANDEROL

 

Australia

 

Creanova Inc.

 

Registered

 

211978

 

25-Jul-1967

 

A211978

 

25-Jul-1967

 

 

CK CROMPTON & KNOWLES CORPORATION

 

Italy

 

Crompton & Knowles Corp.(8)

 

Registered

 

092C003999

 

30-Oct-1992

 

00644604

 

02-Mar-1995

 

 

ALANAP

 

Canada

 

Crompton Co./Cie.(9)

 

Registered

 

0000227925

 

08-Dec-1954

 

0000100818

 

17-Jun-1955

 

 

ANCHOR

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000521840

 

14-May-1984

 

TMA304781

 

12-Jul-1985

 

 

ARANOX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241243

 

29-Jun-1957

 

0000109134

 

17-Jan-1958

 

 

ARREST

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000648399

 

09-Jan-1990

 

388634

 

06-Sep-1991

 

 

BLE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

598710

 

12-Jan-1988

 

352537

 

03-Mar-1989

 

 

B-NINE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000278438

 

22-Oct-1963

 

0000137088

 

28-Aug-1964

 

 

BUTAZATE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000255148

 

04-Feb-1960

 

119265

 

26-Aug-1960

 

 

BXA

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000325245

 

20-Aug-1969

 

0000169905

 

03-Jul-1970

 

 

CATAPULT

 

Canada

 

Crompton Co./Cie.

 

Registered

 

460104

 

15-Oct-1980

 

264278

 

13-Nov-1981

 

 

CEREVAX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000621772

 

23-Dec-1988

 

362503

 

03-Nov-1989

 

 

 

--------------------------------------------------------------------------------

(6) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by CPC Bayrol Limited.

(7) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Creanova Inc.

(8) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Crompton & Knowles Corp..

(9) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Crompton Co./Cie..

 

95

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CEREVAX EXTRA

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000621773

 

23-Dec-1988

 

362504

 

03-Nov-1989

 

 

CLOAK

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000460673

 

29-Oct-1980

 

TMA264283

 

13-Nov-1981

 

 

CROWN

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000545693

 

05-Jul-1985

 

TMA317212

 

08-Aug-1986

 

 

DEVICE (HEAD OF GRAIN)

 

Canada

 

Crompton Co./Cie.

 

Registered

 

418963

 

16-Dec-1977

 

TMA241299

 

14-Mar-1980

 

 

DYNASEAL

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000834551

 

24-Jan-1997

 

TMA489482

 

06-Feb-1998

 

 

GOLDEN APPLE AWARD

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000566616

 

24-Jul-1986

 

TMA349766

 

06-Jan-1989

 

 

METHAZATE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241425

 

29-May-1957

 

0000109136

 

17-Jan-1958

 

 

MICROMITE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000443978

 

05-Sep-1979

 

0000253005

 

21-Nov-1980

 

 

MONEX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

131709

 

30-Aug-1927

 

TMDA42224

 

30-Aug-1927

 

 

NAUGALUBE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000319535

 

04-Feb-1969

 

0000166518

 

28-Nov-1969

 

 

NAUGARD

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000319586

 

06-Feb-1969

 

0000166519

 

28-Nov-1969

 

 

NAUGATUCK

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000320392

 

05-Mar-1969

 

0000166534

 

28-Nov-1969

 

 

NAUGAWHITE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000249290

 

04-Feb-1959

 

115185

 

04-Sep-1959

 

 

OCTAMINE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000211912

 

06-Jul-1951

 

0152/38904

 

06-Jul-1951

 

 

OMITE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000316284

 

21-Sep-1968

 

0000163676

 

04-Jul-1969

 

 

PLANTVAX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000305748

 

16-Jun-1967

 

0000156476

 

19-Apr-1968

 

 

POLYGARD

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241426

 

29-Jun-1957

 

0000109203

 

24-Jan-1958

 

 

 

96

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PROCURE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

535354

 

24-Jan-1985

 

316785

 

01-Aug-1986

 

 

PRO-GRO

 

Canada

 

Crompton Co./Cie.

 

Registered

 

339756

 

27-Jan-1971

 

181264

 

11-Feb-1972

 

 

ROYAL MH-30

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000464433

 

26-Jan-1981

 

267896

 

02-Apr-1982

 

 

ROYALAC

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000326175

 

25-Sep-1969

 

0000171002

 

04-Sep-1970

 

 

ROYALBOND

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000876410

 

27-Apr-1998

 

0TMA514241

 

11-Aug-1999

 

 

ROYALCAST

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000570727

 

10-Oct-1986

 

0000333015

 

16-Oct-1987

 

 

SELAZATE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

598709

 

12-Jan-1988

 

352536

 

03-Mar-1989

 

 

THIOSTOP-N

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000227920

 

08-Dec-1954

 

0000100819

 

17-Jun-1955

 

 

TUEX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241424

 

29-Jun-1957

 

0000109135

 

17-Jan-1958

 

 

VIBRABOND

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000446789

 

15-Nov-1979

 

0000251544

 

10-Oct-1980

 

 

VIBRAPAIR

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000421666

 

02-Mar-1978

 

0000274286

 

26-Nov-1982

 

 

VIBRATHANE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000241987

 

15-Aug-1957

 

0000109460

 

21-Feb-1958

 

 

VITAFLO

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000339739

 

26-Jan-1971

 

TMA181263

 

11-Feb-1972

 

 

VITAVAX

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000307294

 

26-Aug-1967

 

TMA160087

 

20-Dec-1968

 

 

VITAVAX SINGLE

 

Canada

 

Crompton Co./Cie.

 

Registered

 

0000543101

 

05-Jun-1985

 

0000325152

 

27-Mar-1987

 

 

 

97

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DEVICE (HEAD OF GRAIN)

 

United States of America

 

Crompton Co./Cie.

 

Registered

 

78369867

 

18-Feb-2004

 

3019779

 

29-Nov-2005

 

 

BLENDEX

 

Argentina

 

Crompton Corporation(10)

 

Registered

 

 

 

 

 

1652027

 

21-Oct-1966

 

 

CHEMTURA

 

Argentina

 

Crompton Corporation

 

Pending

 

2600837

 

01-Jul-2005

 

 

 

 

 

 

CHEMTURA

 

Argentina

 

Crompton Corporation

 

Pending

 

2600839

 

01-Jul-2005

 

 

 

 

 

 

CROMPTON

 

Argentina

 

Crompton Corporation

 

Registered

 

2386109

 

15-Aug-2002

 

1930575

 

05-Jun-2003

 

 

CROMPTON

 

Argentina

 

Crompton Corporation

 

Registered

 

2386110

 

15-Aug-2002

 

1930576

 

05-Jun-2003

 

 

CROMPTON

 

Argentina

 

Crompton Corporation

 

Registered

 

2386112

 

15-Aug-2002

 

1930578

 

05-Jun-2003

 

 

INTERLOY

 

Argentina

 

Crompton Corporation

 

Registered

 

2434750

 

03-Jun-2003

 

1994509

 

07-Oct-2004

 

 

RANGO

 

Argentina

 

Crompton Corporation

 

Registered

 

1736296

 

06-Apr-1990

 

1627694

 

04-Mar-1997

 

 

WESTON

 

Argentina

 

Crompton Corporation

 

Registered

 

 

 

29-May-1984

 

2212231

 

03-Dec-1986

 

 

CHEMTURA

 

Australia

 

Crompton Corporation

 

Registered

 

A0001803

 

21-Jun-2005

 

1102475

 

10-Jul-2006

 

 

DRAPEX

 

Bangladesh

 

Crompton Corporation

 

Registered

 

16060

 

20-Aug-1980

 

16060

 

23-Dec-1984

 

 

CASTOMER

 

Benelux

 

Crompton Corporation

 

Registered

 

633485

 

21-Nov-1979

 

364381

 

21-Nov-1979

 

 

CRUSADER

 

Brazil

 

Crompton Corporation

 

Registered

 

827059310

 

11-Nov-2004

 

827059310

 

11-Sep-2007

 

 

HIVALLOY

 

Brazil

 

Crompton Corporation

 

Registered

 

816092710

 

05-Mar-1991

 

816092710

 

03-Nov-1992

 

 

HYBASE

 

Brazil

 

Crompton Corporation

 

Registered

 

30921

 

21-Sep-1961

 

03538087

 

19-Apr-1967

 

 

 

--------------------------------------------------------------------------------

(10) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Crompton Corporation.

 

98

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

MARK OBS

 

Brazil

 

Crompton Corporation

 

Published

 

827543948

 

29-Jun-2005

 

 

 

 

 

 

PANAREX

 

Brazil

 

Crompton Corporation

 

Published

 

827279213

 

30-Mar-2005

 

 

 

 

 

 

PROGARD

 

Brazil

 

Crompton Corporation

 

Pending

 

827313608

 

07-Apr-2005

 

 

 

 

 

 

TAPAK

 

Brazil

 

Crompton Corporation

 

Published

 

827044151

 

29-Dec-2004

 

 

 

 

 

 

VITABACTER

 

Brazil

 

Crompton Corporation

 

Registered

 

826876765

 

06-Sep-2004

 

826876765

 

11-Sep-2007

 

 

VITABACTER PLUS

 

Brazil

 

Crompton Corporation

 

Published

 

827528426

 

22-Jun-2005

 

 

 

 

 

 

VITAPACK MICRO

 

Brazil

 

Crompton Corporation

 

Published

 

827528442

 

22-Jun-2005

 

 

 

 

 

 

VORATE

 

Brazil

 

Crompton Corporation

 

Registered

 

827054173

 

08-Nov-2004

 

827054173

 

11-Sep-2007

 

 

RELOADED

 

Canada

 

Crompton Corporation

 

Published

 

1195997

 

06-Nov-2003

 

 

 

 

 

 

CROMPTON

 

Chile

 

Crompton Corporation

 

Registered

 

674059

 

20-Jan-2005

 

727796

 

17-Jun-2005

 

 

VITAVAX

 

Chile

 

Crompton Corporation

 

Registered

 

707062

 

13-Oct-2005

 

750202

 

09-Feb-2006

 

 

AXION

 

China (Peoples Republic)

 

Crompton Corporation

 

Published

 

 

 

25-Feb-2005

 

 

 

 

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066735

 

07-Jul-2005

 

312862

 

27-Feb-2006

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066746

 

07-Jul-2005

 

312903

 

03-Mar-2006

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066736

 

07-Jul-2005

 

312864

 

27-Feb-2006

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066740

 

07-Jul-2005

 

312868

 

27-Feb-2006

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066742

 

07-Jul-2005

 

312869

 

27-Feb-2006

 

 

 

99

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066743

 

07-Jul-2005

 

312870

 

27-Feb-2006

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066738

 

07-Jul-2005

 

312866

 

27-Feb-2006

 

 

CHEMTURA

 

Colombia

 

Crompton Corporation

 

Registered

 

05066748

 

07-Jul-2005

 

312872

 

27-Feb-2006

 

 

CROMPTON

 

Colombia

 

Crompton Corporation

 

Registered

 

02106725

 

25-Nov-2002

 

278769

 

18-Dec-2003

 

 

CROMPTON

 

Colombia

 

Crompton Corporation

 

Registered

 

02105302

 

20-Nov-2002

 

278766

 

18-Dec-2003

 

 

CROMPTON

 

Colombia

 

Crompton Corporation

 

Registered

 

02105301

 

20-Nov-2002

 

278765

 

18-Dec-2003

 

 

CROMPTON

 

Colombia

 

Crompton Corporation

 

Registered

 

02105303

 

20-Nov-2002

 

278767

 

18-Dec-2003

 

 

CROMPTON

 

Colombia

 

Crompton Corporation

 

Registered

 

02105297

 

20-Nov-2002

 

278764

 

18-Dec-2003

 

 

INTERLOY

 

Colombia

 

Crompton Corporation

 

Registered

 

03046541

 

03-Jun-2003

 

284102

 

31-May-2004

 

 

MARK OBS

 

Colombia

 

Crompton Corporation

 

Registered

 

0568803

 

13-Jul-2005

 

312873

 

27-Feb-2006

 

 

PANAREX

 

Colombia

 

Crompton Corporation

 

Registered

 

0533727

 

12-Apr-2005

 

320507

 

28-Jul-2006

 

 

ADIPRENE EXTREME

 

Malaysia

 

Crompton Corporation

 

Registered

 

2004/09344

 

08-Jul-2004

 

04009344

 

08-Jul-2004

 

 

DRAPEX

 

Nigeria

 

Crompton Corporation

 

Registered

 

36798/80/4

 

03-Apr-1980

 

36798

 

24-May-1988

 

 

MARK

 

Nigeria

 

Crompton Corporation

 

Registered

 

36797/80/4

 

04-Apr-1980

 

36797

 

04-Apr-1987

 

 

ISOFOAM

 

South Africa

 

Crompton Corporation

 

Registered

 

 

 

22-Nov-1979

 

79/6254

 

22-Nov-1979

 

 

DRAPEX

 

Sri Lanka

 

Crompton Corporation

 

Registered

 

41206

 

24-Apr-1980

 

41206

 

24-May-1988

 

 

BADGER

 

Tanzania

 

Crompton Corporation

 

Registered

 

002015

 

24-Nov-2004

 

30827

 

16-Nov-2004

 

 

 

100

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

INGWE

 

Tanzania

 

Crompton Corporation

 

Registered

 

002040

 

23-Nov-2004

 

30932

 

23-Nov-2004

 

 

CYCLORYL

 

United Kingdom

 

Crompton Corporation

 

Registered

 

715943

 

19-Mar-1953

 

715943

 

19-Mar-1953

 

 

CHEMTURA

 

Venezuela

 

Crompton Corporation

 

Registered

 

137102005

 

23-Jun-2005

 

research2

 

17-Apr-2006

 

 

CHEMTURA

 

Venezuela

 

Crompton Corporation

 

Registered

 

137112005

 

23-Jun-2005

 

research3

 

17-Jul-2006

 

 

CROMPTON

 

Venezuela

 

Crompton Corporation

 

Registered

 

1033-2005

 

24-Jan-2005

 

P265906

 

11-Nov-2005

 

 

HIVALLOY

 

Venezuela

 

Crompton Corporation

 

Registered

 

17431-1990

 

15-Oct-1990

 

160290

 

10-Jun-1994

 

 

INTERLOY

 

Venezuela

 

Crompton Corporation

 

Registered

 

70132003

 

30-May-2003

 

261901

 

26-Sep-2005

 

 

WESTON

 

Venezuela

 

Crompton Corporation

 

Registered

 

1943-1984

 

08-Jun-1984

 

124083-F

 

19-May-1986

 

 

BADGER

 

Zimbabwe

 

Crompton Corporation

 

Registered

 

92904

 

12-Nov-2004

 

92904

 

12-Nov-2004

 

 

ACRAMITE

 

Ecuador

 

Crompton Manufacturing Company, Inc.(11)

 

Registered

 

0000105420

 

28-Jun-2000

 

10643

 

15-Feb-2001

 

 

FLORAMITE

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0000105421

 

28-Jun-2000

 

10644

 

15-Feb-2001

 

 

FLUPRO

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0000111602

 

23-Feb-2001

 

16091

 

20-Mar-2002

 

 

MICROMITE

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

102037

 

17-Feb-2000

 

6432

 

14-Sep-2000

 

 

 

--------------------------------------------------------------------------------

(11) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Crompton Manufacturing Company, Inc..

 

101

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PANTERA

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

96492

 

16-Jun-1999

 

3444

 

26-Jun-2000

 

 

TEDION V18

 

Ecuador

 

Crompton Manufacturing Company, Inc.

 

Registered

 

 

 

13-Apr-1960

 

343

 

14-Aug-1961

 

 

ALAR

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0D97 22702

 

16-Oct-1997

 

410475

 

20-Apr-1998

 

 

BI-LARV

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

409120

 

04-Jan-1990

 

502308

 

14-May-2002

 

 

DIMILIN

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

9616108

 

01-Aug-1996

 

365891

 

30-Aug-1996

 

 

DURAZONE

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

101-976

 

28-Jan-1992

 

323352

 

20-Aug-1996

 

 

OMITE

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

00D9615725

 

29-Jul-1996

 

391431

 

19-Sep-1997

 

 

PANTERA

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

0009811465

 

02-Jul-1998

 

445889

 

23-May-2000

 

 

VITAVAX

 

Indonesia

 

Crompton Manufacturing Company, Inc.

 

Registered

 

8373

 

27-Apr-2000

 

450462

 

07-Nov-2000

 

 

REOFLAM

 

Brazil

 

FMC Corporation(12)

 

Registered

 

810995204

 

 

 

810995204

 

31-Jan-1994

 

 

REOFOS

 

Brazil

 

FMC Corporation

 

Registered

 

7046758

 

 

 

7046758

 

10-Jan-1980

 

 

REOMOL

 

Brazil

 

FMC Corporation

 

Registered

 

816659370

 

 

 

816659370

 

27-Nov-1994

 

 

 

--------------------------------------------------------------------------------

(12) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by FMC Corporation.

 

102

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PLIABRAC with Chinese characters

 

China (Peoples Republic)

 

FMC Corporation

 

Registered

 

9900022330

 

10-Mar-1999

 

1425095

 

28-Jul-2000

 

 

PLIABRAC

 

Czech Republic

 

FMC Corporation

 

Registered

 

43688

 

31-Oct-1969

 

159925

 

31-Oct-1969

 

 

REOFOS

 

Hong Kong

 

FMC Corporation

 

Registered

 

413088

 

11-Jul-1988

 

641990

 

09-Jan-1990

 

 

REOFOS

 

Poland

 

FMC Corporation

 

Registered

 

 

 

29-Jul-1969

 

48,456

 

29-Jul-1969

 

 

REOPLEX

 

Russian Federation

 

FMC Corporation

 

Registered

 

63380

 

01-Nov-1972

 

46,768

 

08-Aug-1973

 

 

REOMOL

 

United Kingdom

 

FMC Corporation

 

Registered

 

609522

 

28-Oct-1939

 

609522

 

28-Feb-1940

 

 

GENOX

 

Brazil

 

GE Specialties, Inc.(13)

 

Published

 

824849663

 

05-Aug-2002

 

 

 

 

 

 

ULTRANOX

 

Brazil

 

GE Specialties, Inc.

 

Registered

 

 

 

27-Jun-1985

 

812054067

 

23-Dec-1986

 

 

ULTRANOX

 

Colombia

 

GE Specialties, Inc.

 

Registered

 

 

 

11-Aug-1992

 

144795

 

31-Dec-1993

 

 

ULTRANOX

 

India

 

GE Specialties, Inc.

 

Registered

 

574595

 

03-Jun-1992

 

574595

 

14-May-1999

 

 

ULTRANOX

 

Indonesia

 

GE Specialties, Inc.

 

Registered

 

195749477

 

03-Nov-2001

 

514363

 

14-Aug-2002

 

 

BLENDEX

 

Macedonia

 

GE Specialties, Inc.

 

Registered

 

PZ54995

 

11-Jul-1995

 

04727

 

02-Apr-1997

 

 

WESTON

 

Malaysia

 

GE Specialties, Inc.

 

Registered

 

200210551

 

27-Aug-2002

 

02010551

 

05-Apr-2008

 

 

WESTON CHEMICAL

 

Germany

 

GE Specialty Chemicals, Inc.(14)

 

Registered

 

 

 

29-Jun-1971

 

1051409

 

25-Jul-1983

 

 

WESTON CHEMICAL

 

Germany

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

12-Sep-1990

 

DD650491

 

06-Apr-1992

 

 

BLENDEX (IN CHINESE AND ENGLISH)

 

Hong Kong

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

03-Nov-1967

 

GE Specialty Chemicals, Inc.

 

17-Apr-1968

 

 

 

--------------------------------------------------------------------------------

(13) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by GE Specialties, Inc.

(14) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by GE Specialties Chemicals, Inc.

 

103

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BLENDEX (IN CHINESE AND JAPANESE CHARACTERS)

 

Taiwan

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

12-Jul-1967

 

30297

 

01-May-1968

 

 

BLENDEX (IN CHINESE CHARACTERS)

 

Taiwan

 

GE Specialty Chemicals, Inc.

 

Registered

 

 

 

06-Oct-1967

 

31121

 

01-Jul-1968

 

 

THERMOGUARD

 

Australia

 

GLCC Laurel, LLC

 

Registered

 

169091

 

06-Sep-1961

 

169091

 

06-Sep-1961

 

 

TIMONOX

 

Australia

 

GLCC Laurel, LLC

 

Registered

 

179639

 

09-Apr-1963

 

179639

 

09-Apr-1973

 

 

TIMONOX

 

Australia

 

GLCC Laurel, LLC

 

Registered

 

179640

 

09-Apr-1963

 

179,640

 

09-Apr-1973

 

 

TIMONOX

 

Benelux

 

GLCC Laurel, LLC

 

Registered

 

739561

 

08-Jan-1990

 

474725

 

28-Oct-1999

 

 

TIMONOX

 

Canada

 

GLCC Laurel, LLC

 

Registered

 

104810

 

27-Jul-1921

 

TMDA28854

 

27-Jul-1921

 

 

TIMONOX

 

Denmark

 

GLCC Laurel, LLC

 

Registered

 

14791919

 

22-Dec-1919

 

VR1920277

 

13-Mar-1920

 

 

TIMONOX

 

Finland

 

GLCC Laurel, LLC

 

Registered

 

195902097

 

06-Aug-1959

 

36200

 

27-Jan-1961

 

 

THERMOGUARD

 

France

 

GLCC Laurel, LLC

 

Registered

 

960184

 

11-Oct-1988

 

1493245

 

11-Oct-1988

 

 

TIMONOX

 

France

 

GLCC Laurel, LLC

 

Registered

 

852735

 

27-Apr-1987

 

1522697

 

27-Apr-1987

 

 

TIMONOX

 

Germany

 

GLCC Laurel, LLC

 

Registered

 

A17956WZ

 

27-Nov-1951

 

633213

 

28-Jan-1953

 

 

TIMONOX

 

Hong Kong

 

GLCC Laurel, LLC

 

Registered

 

16122

 

17-Feb-1922

 

19920161

 

17-Feb-1922

 

 

TIMONOX

 

Ireland

 

GLCC Laurel, LLC

 

Registered

 

43334

 

18-Jun-1918

 

43334

 

18-Jun-1918

 

 

TIMONOX

 

Ireland

 

GLCC Laurel, LLC

 

Registered

 

43335

 

18-Jun-1918

 

43335

 

18-Jun-1919

 

 

THERMOGUARD

 

Japan

 

GLCC Laurel, LLC

 

Registered

 

H06020849

 

04-Mar-1994

 

4039779

 

08-Aug-1997

 

 

 

104

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TIMONOX

 

Japan

 

GLCC Laurel, LLC

 

Registered

 

49110860

 

19-Aug-1974

 

1343520

 

25-Aug-1978

 

 

TIMONOX

 

Malaysia

 

GLCC Laurel, LLC

 

Registered

 

20951

 

03-Mar-1952

 

20951

 

03-Mar-1952

 

 

THERMOGUARD

 

New Zealand

 

GLCC Laurel, LLC

 

Registered

 

69526

 

21-Sep-1961

 

69526

 

18-Dec-1963

 

 

TIMONOX

 

New Zealand

 

GLCC Laurel, LLC

 

Registered

 

73023

 

17-Apr-1963

 

73023

 

27-Feb-1964

 

 

TIMONOX

 

New Zealand

 

GLCC Laurel, LLC

 

Registered

 

73024

 

17-Apr-1963

 

73024

 

27-Feb-1964

 

 

TIMONOX

 

Norway

 

GLCC Laurel, LLC

 

Registered

 

 

 

06-Jul-1959

 

54159

 

06-Jul-1959

 

 

TIMONOX

 

Singapore

 

GLCC Laurel, LLC

 

Registered

 

13112

 

13-Nov-1950

 

T5013112Z

 

13-Nov-1950

 

 

TIMONOX

 

South Africa

 

GLCC Laurel, LLC

 

Registered

 

664821

 

29-Nov-1966

 

664821

 

29-Nov-1966

 

 

TIMONOX

 

South Africa

 

GLCC Laurel, LLC

 

Registered

 

664820

 

29-Nov-1966

 

664820

 

29-Nov-1966

 

 

TIMONOX

 

Sweden

 

GLCC Laurel, LLC

 

Registered

 

196903316

 

15-Jul-1969

 

128918

 

24-Oct-1969

 

 

TIMONOX (Stylized)

 

Sweden

 

GLCC Laurel, LLC

 

Registered

 

28116

 

21-Dec-1923

 

28116

 

05-Feb-1924

 

 

TIMONOX

 

Switzerland

 

GLCC Laurel, LLC

 

Registered

 

231388

 

07-Apr-1948

 

362222

 

07-Apr-1948

 

 

TIMONOX

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

426826

 

06-Jun-1922

 

426826

 

06-Jun-1922

 

 

TIMONOX

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

392424

 

18-Jun-1919

 

392424

 

18-Jun-1919

 

 

TIMONOX (Stylized)

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

744135

 

06-Jul-1955

 

744135

 

06-Jul-1955

 

 

TRUTINT

 

United Kingdom

 

GLCC Laurel, LLC

 

Registered

 

1175618

 

25-May-1982

 

1175618

 

11-Jan-1986

 

 

AZUB

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

75/226,800

 

16-Jan-1997

 

2390129

 

26-Sep-2000

 

 

 

105

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

MICROFINE

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73626013

 

20-Oct-1986

 

1471098

 

05-Jan-1988

 

 

ONGARD

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73041005

 

06-Jan-1975

 

1063613

 

19-Apr-1977

 

 

PYROBLOC

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73433151

 

05-Jul-1983

 

1413846

 

21-Oct-1986

 

 

SMOKEBLOC

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73466286

 

21-Feb-1984

 

1310630

 

25-Dec-1984

 

 

THERMOGUARD

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73521412

 

08-Feb-1985

 

1359955

 

17-Sep-1985

 

 

TIMONOX

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

78505847

 

26-Oct-2004

 

3092434

 

16-May-2006

 

 

TMS

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

74109566

 

26-Oct-1990

 

1679994

 

24-Mar-1992

 

 

TRUTINT

 

United States of America

 

GLCC Laurel, LLC

 

Registered

 

73332836

 

16-Oct-1981

 

1228023

 

22-Feb-1983

 

 

TIMONOX

 

Pakistan

 

GLCC Technologies, Inc.(15)

 

Registered

 

5135

 

30-Apr-1949

 

5135

 

30-Apr-1949

 

 

TIMONOX

 

Pakistan

 

GLCC Technologies, Inc.

 

Registered

 

5136

 

30-Apr-1949

 

5136

 

30-Apr-1949

 

 

TIMONOX

 

Portugal

 

GLCC Technologies, Inc.

 

Registered

 

149364

 

04-Jun-1968

 

149364

 

05-Nov-1969

 

 

ANZON

 

United Kingdom

 

GLCC Technologies, Inc.

 

Registered

 

1159728

 

19-Aug-1981

 

1159728

 

19-Aug-1981

 

 

AZ & Design

 

United Kingdom

 

GLCC Technologies, Inc.

 

Registered

 

1079766

 

15-Jun-1977

 

1079766

 

15-Jun-1977

 

 

FIREMASTER

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2367956

 

04-Mar-2002

 

1915987

 

28-Feb-2003

 

 

FYREBLOC

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2490724

 

23-Jan-2004

 

2047762

 

17-Oct-2005

 

 

 

--------------------------------------------------------------------------------

(15) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by GLCC Technologies, Inc.

 

106

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NDB

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2361389

 

10-Dec-2001

 

1910835

 

16-Jan-2003

 

 

PBS-64

 

Argentina

 

Great Lakes Chemical Corporation

 

Registered

 

2300485

 

03-Aug-2000

 

1858472

 

17-Jan-2002

 

 

BLOOMGARD

 

Australia

 

Great Lakes Chemical Corporation

 

Registered

 

844801

 

02-Aug-2000

 

844801

 

02-Aug-2000

 

 

NDB

 

Austria

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

NDB

 

Benelux

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

AGRIBROM

 

Brazil

 

Great Lakes Chemical Corporation

 

Registered

 

814020593

 

31-Dec-1987

 

814020593

 

21-Aug-1990

 

 

NDB

 

Bulgaria

 

Great Lakes Chemical Corporation

 

Registered

 

57477

 

11-Dec-2001

 

44917

 

28-May-2003

 

 

DURAD

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

488712

 

22-Jun-1982

 

TMA301615

 

04-Apr-1985

 

 

FIREMASTER

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1130248

 

05-Feb-2002

 

TMA607987

 

19-Apr-2004

 

 

FYREBLOC

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1205027

 

22-Jan-2004

 

TMA721699

 

21-Aug-2008

 

 

GEOBROM

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

623053

 

11-Jan-1989

 

TMA393010

 

24-Jan-1992

 

 

 

107

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

LIQUIBROM

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

716943

 

16-Nov-1992

 

TMA461128

 

16-Aug-1996

 

 

METH-O-GAS

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

376635

 

02-Jul-1974

 

TMA206833

 

02-May-1975

 

 

NDB

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1124475

 

06-Dec-2001

 

TMA592274

 

15-Oct-2003

 

 

REOFLAM

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

494304

 

02-Nov-1982

 

TMA290670

 

04-May-1984

 

 

REOFOS

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

512211

 

10-Nov-1983

 

TMA295786

 

05-Oct-1984

 

 

REOGARD

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

1132659

 

28-Feb-2002

 

604440

 

08-Mar-2004

 

 

REOLUBE

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

339687

 

25-Jan-1971

 

TMA181618

 

03-Mar-1972

 

 

REOMOL

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

512210

 

10-Nov-1983

 

299198

 

18-Jan-1985

 

 

REOPLEX

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

512212

 

10-Nov-1983

 

TMA 294572

 

31-Aug-1984

 

 

TERR-O-GAS

 

Canada

 

Great Lakes Chemical Corporation

 

Registered

 

519743

 

03-Apr-1984

 

TMA299598

 

01-Feb-1985

 

 

VECAP and Design

 

Canada

 

Great Lakes Chemical Corporation

 

Pending

 

1355783

 

16-Jul-2007

 

 

 

 

 

 

 

108

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FIREMASTER

 

Chile

 

Great Lakes Chemical Corporation

 

Registered

 

563114

 

28-Mar-2002

 

672419

 

02-Sep-2003

 

 

FYREBLOC

 

Chile

 

Great Lakes Chemical Corporation

 

Registered

 

635250

 

23-Jan-2004

 

702833

 

08-Sep-2004

 

 

NDB

 

Chile

 

Great Lakes Chemical Corporation

 

Registered

 

552414

 

11-Dec-2001

 

658239

 

19-Feb-2003

 

 

BLOOMGARD

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

200116225

 

21-Jan-2002

 

1700004

 

21-Jan-2002

 

 

FIREMASTER

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

3092669

 

07-Feb-2002

 

3092669

 

21-May-2003

 

 

GEOBROM

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

2000029388

 

15-Mar-2000

 

1628104

 

07-Sep-2001

 

 

NDB

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Registered

 

3036762

 

11-Dec-2001

 

3036762

 

28-Mar-2003

 

 

VECAP and Design

 

China (Peoples Republic)

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

 

 

FIREMASTER

 

Colombia

 

Great Lakes Chemical Corporation

 

Registered

 

218107

 

27-Feb-2002

 

257317

 

30-Oct-2002

 

 

FYREBLOC

 

Colombia

 

Great Lakes Chemical Corporation

 

Registered

 

4005077

 

23-Jan-2004

 

288524

 

29-Oct-2004

 

 

NDB

 

Colombia

 

Great Lakes Chemical Corporation

 

Registered

 

1105515

 

10-Dec-2001

 

265247

 

30-Jan-2003

 

 

 

109

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NDB

 

Cyprus, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

NDB

 

Czech Republic

 

Great Lakes Chemical Corporation

 

Registered

 

174635

 

11-Dec-2001

 

250810

 

 

 

 

AGRIBROM

 

Denmark

 

Great Lakes Chemical Corporation

 

Registered

 

8645-1987

 

23-Dec-1987

 

795-1990

 

16-Feb-1990

 

 

NDB

 

Denmark

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

NDB

 

Ecuador

 

Great Lakes Chemical Corporation

 

Registered

 

119574

 

07-Dec-2001

 

19036

 

09-Aug-2002

 

 

NDB

 

Estonia

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

FIREMASTER

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

2561199

 

04-Feb-2002

 

2561199

 

02-May-2003

 

 

FYREBLOC

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

3629466

 

23-Jan-2004

 

3629466

 

23-Jun-2004

 

 

NDB

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

VECAP and Design

 

European Community

 

Great Lakes Chemical Corporation

 

Registered

 

005628821

 

19-Jan-2007

 

005628821

 

04-Feb-2008

 

 

NDB

 

Finland

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

 

110

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BLOOMGARD

 

France

 

Great Lakes Chemical Corporation

 

Registered

 

003 045 223

 

04-Aug-2000

 

003 045 223

 

05-Jan-2001

 

 

NDB

 

France

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

PBS-64

 

France

 

Great Lakes Chemical Corporation

 

Registered

 

003045224

 

04-Aug-2000

 

003045224

 

05-Jan-2001

 

 

NDB

 

Georgia

 

Great Lakes Chemical Corporation

 

Registered

 

AM 2001 016562

 

11-Dec-2001

 

M14852

 

12-Dec-2002

 

 

BLOOMGARD

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

300 57 838

 

07-Feb-2000

 

300 57 838

 

11-Jan-2001

 

 

LIQUIBROM

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

G149255Wz

 

14-Nov-1992

 

2053394

 

04-Jan-1994

 

 

NDB

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

PBS-64

 

Germany

 

Great Lakes Chemical Corporation

 

Registered

 

300 57 839.3/01

 

03-Aug-2000

 

300 57 839

 

21-Jun-2001

 

 

LIQUIBROM

 

Greece

 

Great Lakes Chemical Corporation

 

Registered

 

112290

 

13-Jan-1993

 

112290

 

18-Sep-1995

 

 

NDB

 

Greece

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

FIREMASTER

 

Hong Kong

 

Great Lakes Chemical Corporation

 

Registered

 

200201888

 

08-Feb-2002

 

133772002

 

17-Oct-2002

 

 

 

111

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NDB

 

Hong Kong

 

Great Lakes Chemical Corporation

 

Registered

 

2001/19790

 

06-Dec-2001

 

2003B06975

 

28-May-2003

 

 

PBS-64

 

Hong Kong

 

Great Lakes Chemical Corporation

 

Registered

 

2000 17159

 

01-Aug-2000

 

2001B04383

 

12-Apr-2001

 

 

NDB

 

Hungary

 

Great Lakes Chemical Corporation

 

Registered

 

M0106375

 

11-Dec-2001

 

174947

 

10-Apr-2003

 

 

VECAP and Design

 

India

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

18-Jul-2007

 

 

 

 

 

 

GEOBROM

 

Indonesia

 

Great Lakes Chemical Corporation

 

Registered

 

D004950

 

15-Mar-2000

 

477680

 

25-May-2001

 

 

NDB

 

Indonesia

 

Great Lakes Chemical Corporation

 

Registered

 

D00-2001-27170-27381

 

11-Mar-2002

 

530334

 

24-Feb-2003

 

 

FYREBLOC

 

Int’l Registration - Madrid Agreement / Protocol

 

Great Lakes Chemical Corporation

 

Registered

 

Z1230304

 

23-Jan-2004

 

818690

 

04-Mar-2004

 

 

VECAP and Design

 

Int’l Registration - Madrid Agreement / Protocol

 

Great Lakes Chemical Corporation

 

Registered

 

933296

 

09-Jul-2007

 

933296

 

09-Jul-2007

 

 

NDB

 

Iran

 

Great Lakes Chemical Corporation

 

Registered

 

8009545

 

09-Dec-2001

 

103382

 

04-Mar-2003

 

 

BLOOMGARD

 

Ireland

 

Great Lakes Chemical Corporation

 

Registered

 

218382

 

01-Aug-2000

 

218382

 

01-Aug-2000

 

 

NDB

 

Ireland

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

 

112

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PBS-64

 

Ireland

 

Great Lakes Chemical Corporation

 

Registered

 

218618

 

01-Aug-2000

 

218618

 

01-Aug-2000

 

 

FIREMASTER

 

Israel

 

Great Lakes Chemical Corporation

 

Registered

 

155136

 

04-Feb-2002

 

155136

 

05-Aug-2003

 

 

NDB

 

Israel

 

Great Lakes Chemical Corporation

 

Registered

 

153710

 

09-Dec-2001

 

153710

 

08-Oct-2002

 

 

REOGARD

 

Israel

 

Great Lakes Chemical Corporation

 

Registered

 

155610

 

28-Feb-2002

 

155610

 

04-Mar-2003

 

 

BLOOMGARD

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

4886200 RM

 

02-Aug-2000

 

900945

 

04-Jul-2003

 

 

BROM-O-GAS

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

RM91C002221

 

18-Jun-1991

 

612978

 

29-Dec-1993

 

 

LIQUIBROM

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

RM92C004420

 

04-Dec-1992

 

644939

 

07-Mar-1995

 

 

NDB

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

PBS-64

 

Italy

 

Great Lakes Chemical Corporation

 

Registered

 

2000C004887

 

02-Aug-2000

 

900946

 

04-Jul-2003

 

 

AGRIBROM

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

146155/1987

 

26-Dec-1987

 

2,280,376

 

30-Nov-1990

 

 

BLOOMGARD

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

84758/2000

 

01-Aug-2000

 

4447869

 

19-Jan-2001

 

 

 

113

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FIREMASTER

 

Japan

 

Great Lakes Chemical Corporation

 

Pending

 

77852002

 

04-Feb-2002

 

 

 

 

 

 

FYREBLOC

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

818690

 

23-Jan-2004

 

818690

 

29-Jul-2004

 

 

LIQUIBROM

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

383/1993

 

06-Jan-1993

 

3330914

 

11-Jul-1997

 

 

NDB

 

Japan

 

Great Lakes Chemical Corporation

 

Registered

 

108961/2001

 

06-Dec-2001

 

4626282

 

29-Nov-2002

 

 

VECAP and Design

 

Japan

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

 

 

ALKANOX 240

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385797

 

08-Dec-1997

 

 

ANOX

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385791

 

08-Dec-1997

 

 

ANOX 20

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385793

 

08-Dec-1997

 

 

ANOX 20 NDB

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385795

 

08-Dec-1997

 

 

ANOX PP18

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385792

 

08-Dec-1997

 

 

FIREMASTER

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

40-2002-6676

 

07-Feb-2002

 

605850

 

14-Jan-2005

 

 

 

114

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FYREBLOC

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

818690

 

 

 

818690

 

23-Jan-2004

 

 

NDB

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

40-2001-54718

 

07-Dec-2001

 

552892

 

04-Jul-2003

 

 

PP18NDB

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

 

 

385796

 

08-Dec-1997

 

 

REOGARD

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Registered

 

2002-0009599

 

28-Feb-2002

 

582387

 

12-May-2004

 

 

VECAP and Design

 

Korea, Republic of

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

 

 

NDB

 

Latvia

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

NDB

 

Lebanon

 

Great Lakes Chemical Corporation

 

Registered

 

34659

 

10-Dec-2001

 

89211

 

10-Dec-2001

 

 

NDB

 

Lithuania

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

NDB

 

Malaysia

 

Great Lakes Chemical Corporation

 

Registered

 

2001/15767

 

08-Dec-2001

 

01015767

 

15-Oct-2004

 

 

NDB

 

Malta

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

BLOOMGARD

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

440,353

 

04-Aug-2000

 

678,558

 

27-Nov-2000

 

 

 

115

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FIREMASTER

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

548555

 

24-May-2002

 

751371

 

25-Jun-2002

 

 

GEOBROM

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

416098

 

15-Mar-2000

 

683012

 

24-Jan-2001

 

 

LIQUIBROM

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

157865

 

28-Dec-1992

 

437696

 

19-Jul-1993

 

 

NDB

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

522798

 

11-Dec-2001

 

746795

 

14-May-2002

 

 

PBS-64

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

440,354

 

04-Aug-2000

 

677254

 

31-Oct-2000

 

 

REOLUBE

 

Mexico

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

08-Feb-1979

 

223634

 

04-Apr-1979

 

 

GEOBROM

 

New Zealand

 

Great Lakes Chemical Corporation

 

Registered

 

190353

 

13-Jan-1989

 

190353

 

26-Mar-1992

 

 

BLOOMGARD

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

2000 08913

 

02-Aug-2000

 

207665

 

29-Mar-2001

 

 

FIREMASTER

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

2002-00844

 

05-Feb-2002

 

224580

 

14-Oct-2004

 

 

NDB

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

200114235

 

06-Dec-2001

 

215595

 

29-Aug-2002

 

 

PBS-64

 

Norway

 

Great Lakes Chemical Corporation

 

Registered

 

2000 08914

 

02-Aug-2000

 

207 666

 

29-Mar-2001

 

 

 

116

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NDB

 

Peru

 

Great Lakes Chemical Corporation

 

Registered

 

140179

 

07-Dec-2001

 

080208

 

15-May-2002

 

 

FIREMASTER

 

Philippines

 

Great Lakes Chemical Corporation

 

Registered

 

42002004123

 

23-May-2002

 

42002004123

 

17-Jan-2005

 

 

NDB

 

Poland

 

Great Lakes Chemical Corporation

 

Registered

 

Z244135

 

11-Dec-2001

 

R-170962

 

22-Jun-2006

 

 

NDB

 

Portugal

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

GUARDEX

 

Puerto Rico

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

20-Oct-1967

 

14962

 

03-Nov-1970

 

 

NDB

 

Romania

 

Great Lakes Chemical Corporation

 

Registered

 

M200106205

 

11-Dec-2001

 

50218

 

11-Dec-2001

 

 

VECAP and Design

 

Russian Federation

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

 

 

FYREBLOC

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

88327

 

17-Mar-2004

 

77067

 

08-Feb-2005

 

 

GUARDEX

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16865

 

03-Jun-1992

 

2832

 

24-Apr-1993

 

 

GUARDEX

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16864

 

03-Jun-1992

 

282100

 

24-Apr-1993

 

 

GUARDEX & Hexagon Design

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16866

 

03-Jun-1992

 

2831

 

24-Apr-1993

 

 

 

117

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

GUARDEX & Hexagon Design

 

Saudi Arabia

 

Great Lakes Chemical Corporation

 

Registered

 

16867

 

03-Jun-1992

 

2833

 

24-Apr-1993

 

 

BLOOMGARD

 

Singapore

 

Great Lakes Chemical Corporation

 

Pending

 

2000 37199

 

07-Aug-2000

 

 

 

 

 

 

BLOOMGARD

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T00113800G

 

07-Aug-2000

 

T0013800G

 

14-Jan-2002

 

 

FIREMASTER

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T0201633B

 

08-Feb-2002

 

T0201633B

 

08-Feb-2002

 

 

NDB

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T0118834B

 

07-Dec-2001

 

T0118834B

 

11-Jun-2001

 

 

REOGARD

 

Singapore

 

Great Lakes Chemical Corporation

 

Registered

 

T02/02188C

 

28-Feb-2002

 

T0202188C

 

30-Aug-2001

 

 

NDB

 

Slovakia

 

Great Lakes Chemical Corporation

 

Registered

 

36982001

 

10-Dec-2001

 

202008

 

11-Feb-2003

 

 

NDB

 

Slovenia

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

BLOOMGARD

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2337962

 

04-Aug-2000

 

2,337,962

 

20-Feb-2001

 

 

LIQUIBROM

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

1740754

 

22-Jan-1993

 

1740754

 

20-Apr-1994

 

 

NDB

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

 

118

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PBS-64

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2337963

 

04-Aug-2000

 

2,337,963

 

20-Feb-2001

 

 

REOGARD

 

Spain

 

Great Lakes Chemical Corporation

 

Registered

 

2459360

 

28-Feb-2002

 

2459360

 

22-Jul-2002

 

 

BLOOMGARD

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

0005796

 

03-Aug-2000

 

350468

 

30-Nov-2001

 

 

LIQUIBROM

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

92-10152

 

18-Nov-1992

 

252048

 

24-Sep-1993

 

 

NDB

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

PBS-64

 

Sweden

 

Great Lakes Chemical Corporation

 

Registered

 

2000/05797

 

03-Aug-2000

 

0351155

 

21-Dec-2001

 

 

AQUABROME DIHALO

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

02-Mar-1983

 

322,332

 

20-Apr-1983

 

 

BLOOMGARD

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

09231/2000

 

04-Aug-2000

 

482400

 

03-Jul-2001

 

 

BROM-O-GAS

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

03-Jul-1991

 

393879

 

19-Aug-1992

 

 

BROM-O-SOL

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

 

 

03-Jul-1991

 

393880

 

19-Aug-1992

 

 

NDB

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

115102001

 

06-Dec-2001

 

497015

 

06-Dec-2001

 

 

 

119

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PBS-64

 

Switzerland

 

Great Lakes Chemical Corporation

 

Registered

 

09230/2000

 

04-Aug-2000

 

482414

 

03-Jul-2001

 

 

BLOOMGARD

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

89044757

 

03-Aug-2000

 

964699

 

16-Oct-2001

 

 

FIREMASTER

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

91004869

 

05-Feb-2002

 

1031022

 

01-Feb-2003

 

 

FYREBLOC

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

093002984

 

27-Jan-2004

 

1135698

 

16-Jan-2005

 

 

LIQUIBROM

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

(81) 59655

 

01-Dec-1992

 

609784

 

01-Sep-1993

 

 

NDB

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

90049953

 

07-Dec-2001

 

1021494

 

16-Nov-2002

 

 

PBS-64

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

89044758

 

03-Aug-2000

 

964700

 

16-Oct-2001

 

 

REOGARD

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

91007569

 

01-Mar-2002

 

1028902

 

16-Jan-2003

 

 

VECAP and Design

 

Taiwan

 

Great Lakes Chemical Corporation

 

Registered

 

96033346

 

09-Jul-2007

 

1329857

 

16-Sep-2008

 

 

FIREMASTER

 

Thailand

 

Great Lakes Chemical Corporation

 

Registered

 

482788

 

15-Mar-2002

 

TM173507

 

26-Dec-2002

 

 

REOGARD

 

Thailand

 

Great Lakes Chemical Corporation

 

Registered

 

481599

 

28-Feb-2002

 

TM170888

 

06-Nov-2002

 

 

 

120

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NDB

 

Turkey

 

Great Lakes Chemical Corporation

 

Registered

 

2001025622

 

10-Dec-2001

 

2001025622

 

10-Dec-2001

 

 

VECAP and Design

 

Turkey

 

Great Lakes Chemical Corporation

 

Pending

 

 

 

09-Jul-2007

 

 

 

 

 

 

NDB

 

Ukraine

 

Great Lakes Chemical Corporation

 

Registered

 

2001127910

 

07-Dec-2001

 

36446

 

07-Dec-2001

 

 

BLOOMGARD

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2241483

 

03-Aug-2000

 

2241483

 

19-Jan-2001

 

 

NDB

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2493385

 

07-Dec-2001

 

2493385

 

07-Dec-2003

 

 

PBS-64

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2241453

 

03-Aug-2000

 

2241453

 

19-Jan-2001

 

 

REOGARD

 

United Kingdom

 

Great Lakes Chemical Corporation

 

Registered

 

2294137

 

28-Feb-2002

 

2294137

 

30-Aug-2002

 

 

ALKANOX

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76226476

 

19-Mar-2001

 

2617338

 

10-Sep-2002

 

 

ANOX

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76223633

 

09-Mar-2001

 

3257388

 

03-Jul-2007

 

 

BROM 55

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

71694301

 

07-Sep-1955

 

640213

 

22-Jan-1957

 

 

BROM-O-GAS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72/088857

 

12-Jan-1960

 

711688

 

28-Feb-1961

 

 

 

121

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BROM-O-SOL

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72/300188

 

11-Jun-1968

 

869242

 

13-May-1969

 

 

CHLOR-O-PIC

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72300189

 

11-Jun-1968

 

869243

 

13-May-1969

 

 

DURAD

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73348745

 

04-Feb-1982

 

1266731

 

14-Feb-1984

 

 

DURAD

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73152962

 

02-Dec-1977

 

1119491

 

05-Jun-1979

 

 

FIREMASTER

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72220524

 

07-Jun-1965

 

803699

 

15-Feb-1966

 

 

FYREBLOC

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73433142

 

05-Jul-1983

 

1304499

 

13-Nov-1984

 

 

FYREBLOC

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

78277783

 

23-Jul-2003

 

2879465

 

31-Aug-2004

 

 

GEOBROM

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

75799850

 

15-Sep-1999

 

2397651

 

24-Oct-2000

 

 

GREAT LAKES CHEMICAL CORPORATION

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76200351

 

26-Jan-2001

 

2676489

 

21-Jan-2003

 

 

GREAT LAKES DBS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

74484659

 

31-Jan-1994

 

1869152

 

27-Dec-1994

 

 

KP-140

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72243654

 

18-Apr-1966

 

823251

 

31-Jan-1967

 

 

 

122

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

KP-140

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73348775

 

04-Feb-1982

 

1260698

 

13-Dec-1983

 

 

KRONITEX

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73348751

 

04-May-1982

 

1266732

 

14-Feb-1984

 

 

METH-O-GAS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72300190

 

11-Jun-1968

 

869244

 

13-May-1969

 

 

NDB

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76269741

 

11-Jun-2001

 

2630963

 

08-Oct-2002

 

 

PHT4

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72440657

 

08-Nov-1972

 

969007

 

25-Sep-1973

 

 

PYRONIL

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

73788801

 

24-Mar-1989

 

1640100

 

09-Apr-1991

 

 

REOFOS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72439537

 

27-Oct-1972

 

989449

 

30-Jul-1974

 

 

REOGARD

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

76/307,218

 

30-Aug-2001

 

2552681

 

26-Mar-2002

 

 

REOLUBE

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72371923

 

28-Sep-1970

 

918366

 

17-Aug-1971

 

 

REOMOL

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

78322277

 

03-Nov-2003

 

2901796

 

09-Nov-2004

 

 

TERR-O-GAS

 

United States of America

 

Great Lakes Chemical Corporation

 

Registered

 

72283123

 

23-Oct-1967

 

857735

 

01-Oct-1968

 

 

 

123

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VECAP and Design

 

United States of America

 

Great Lakes Chemical Corporation

 

Pending

 

79042103

 

09-Jul-2007

 

 

 

 

 

 

NDB

 

Uruguay

 

Great Lakes Chemical Corporation

 

Registered

 

335869

 

11-Dec-2001

 

335869

 

11-Apr-2002

 

 

FIREMASTER

 

Venezuela

 

Great Lakes Chemical Corporation

 

Registered

 

2002-003423

 

07-Mar-2002

 

P-266095

 

19-Dec-2005

 

 

NDB

 

Venezuela

 

Great Lakes Chemical Corporation

 

Registered

 

2001022222

 

11-Dec-2001

 

P246080

 

22-Aug-2003

 

 

SCREEN

 

Venezuela

 

Gustafson, Inc.(16)

 

Registered

 

7061/80

 

26-Sep-1980

 

105590-F

 

25-Nov-1983

 

 

HATCOL

 

Japan

 

Hatco Corporation(17)

 

Registered

 

218051991

 

31-Jan-1994

 

2619985

 

31-Jan-1994

 

 

HATCO

 

United States of America

 

Hatco Corporation

 

Registered

 

75472872

 

23-Apr-1998

 

2260855

 

13-Jul-1999

 

Security interest granted to PNC Bank by Hatco Corporation executed on 1/22/99.
A release will be filed after closing.

 

--------------------------------------------------------------------------------

(16) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Gustafson Inc.

(17) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Hatco Corporation.

 

124

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HATCO Stylized

 

United States of America

 

Hatco Corporation

 

Registered

 

71643683

 

16-Mar-1953

 

580077

 

15-Sep-1953

 

Security interest granted to PNC Bank by Hatco Corporation executed on 1/22/99.
A release will be filed after closing.

HATCOL

 

United States of America

 

Hatco Corporation

 

Registered

 

75473258

 

23-Apr-1998

 

2259307

 

06-Jul-1999

 

Security interest granted to PNC Bank by Hatco Corporation executed on 1/22/99.
A release will be filed after closing.

HATCOL

 

United States of America

 

Hatco Corporation

 

Registered

 

72238630

 

11-Feb-1966

 

828089

 

02-May-1967

 

Security interest granted to PNC Bank by Hatco Corporation executed on 1/22/99.
A release will be filed after closing.

BOWL FORCE

 

Australia

 

HomeCare Labs, Inc.

 

Registered

 

950617

 

14-Apr-2003

 

950617

 

01-Dec-2003

 

 

HOMECARE LABS

 

Australia

 

HomeCare Labs, Inc.

 

Registered

 

995831

 

30-Mar-2004

 

995831

 

09-Aug-2004

 

 

BOWL FORCE

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1174637

 

11-Apr-2003

 

TMA672746

 

15-Sep-2006

 

 

GREASED LIGHTNING

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1210925

 

24-Mar-2004

 

TMA672176

 

08-Sep-2006

 

 

 

125

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

GREASED LIGHTNING & Design

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1253371

 

07-Apr-2005

 

TMA672508

 

12-Sep-2006

 

 

GREASED LIGHTNING &1 Bolt Design

 

Canada

 

HomeCare Labs, Inc.

 

Published

 

1373958

 

28-Nov-2007

 

 

 

 

 

 

GREASED LIGHTNING ORANGE BLAST

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1211194

 

26-Mar-2004

 

654612

 

07-Dec-2005

 

 

LESS WORK

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1253369

 

07-Apr-2005

 

TMA672509

 

12-Sep-2006

 

 

PINE WORKS

 

Canada

 

HomeCare Labs, Inc.

 

Registered

 

1253367

 

07-Apr-2005

 

TMA672510

 

12-Sep-2006

 

 

THE WORKS

 

Canada

 

HomeCare Labs, Inc.

 

Published

 

1210620

 

22-Mar-2004

 

 

 

 

 

 

THE WORKS, WORKS!

 

Canada

 

HomeCare Labs, Inc.

 

Pending

 

1253372

 

07-Apr-2005

 

 

 

 

 

 

HOMECARE LABS

 

European Community

 

HomeCare Labs, Inc.

 

Registered

 

3746179

 

31-Mar-2004

 

3746179

 

31-Mar-2004

 

 

BOWL FORCE

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

597503

 

16-Apr-2003

 

795574

 

23-Jun-2003

 

 

GREASED LIGHTNING

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

648853

 

25-Mar-2004

 

853192

 

27-Sep-2004

 

 

GREASED LIGHTNING BLAST

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

685903

 

03-Nov-2004

 

874254

 

30-Mar-2005

 

 

GREASED LIGHTNING ORANGE BLAST

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

649584

 

30-Mar-2004

 

873051

 

28-Mar-2005

 

 

THE WORKS

 

Mexico

 

HomeCare Labs, Inc.

 

Registered

 

655672

 

11-May-2004

 

972566

 

16-Feb-2007

 

 

BOWL FORCE

 

New Zealand

 

HomeCare Labs, Inc.

 

Registered

 

677319

 

11-Apr-2003

 

677319

 

16-Oct-2003

 

 

BOWL FORCE

 

South Africa

 

HomeCare Labs, Inc.

 

Registered

 

200306156

 

14-Apr-2003

 

200306156

 

03-Mar-2008

 

 

BOWL FORCE

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

76452197

 

18-Sep-2002

 

2971553

 

19-Jul-2005

 

 

 

126

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DRAIN WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

74706674

 

27-Jul-1995

 

2031190

 

14-Jan-1997

 

 

DRAIN WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

75074212

 

18-Mar-1996

 

2155373

 

05-May-1998

 

 

GREASED LIGHTNING

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

73/600,262

 

23-May-1986

 

1418885

 

02-Dec-1986

 

 

GREASED LIGHTNING

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

75340258

 

13-Aug-1997

 

2184062

 

25-Aug-1998

 

 

GREASED LIGHTNING & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

77/334956

 

21-Nov-2007

 

3467123

 

15-Jul-2008

 

 

GREASED LIGHTNING & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

76289632

 

24-Jul-2001

 

2532198

 

22-Jan-2002

 

 

GREASED LIGHTNING BLAST

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78422436

 

20-May-2004

 

3046994

 

17-Jan-2006

 

 

GREASED LIGHTNING ORANGE BLAST

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78310470

 

07-Oct-2003

 

2895740

 

19-Oct-2004

 

 

GREASED LIGHTNING ORANGE BLAST (Stylized)

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

76457451

 

10-Oct-2002

 

2752586

 

19-Aug-2003

 

 

GREASED LIGHTNING POWER

 

United States of America

 

HomeCare Labs, Inc.

 

Published

 

77437581

 

02-Apr-2008

 

 

 

 

 

 

LESS WORK

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

74186192

 

18-Jul-1991

 

1695713

 

23-Jun-1992

 

 

PINE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

73805358

 

08-Jun-1989

 

1595956

 

15-May-1990

 

 

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

78557082

 

31-Jan-2005

 

 

 

 

 

 

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78557078

 

31-Jan-2005

 

3054571

 

31-Jan-2006

 

 

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

74226861

 

29-Nov-1991

 

1709665

 

25-Aug-1992

 

 

THE WORKS

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

73431001

 

20-Jun-1983

 

1402721

 

29-Jul-1986

 

 

 

127

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

THE WORKS (Stylized)

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

78644643

 

06-Jun-2005

 

 

 

 

 

 

THE WORKS FRESAIR & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

77/198,936

 

06-Jun-2007

 

 

 

 

 

 

THE WORKS GERM AWAY & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

77208665

 

18-Jun-2007

 

 

 

 

 

 

THE WORKS LIMEOSOL & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

77/198,945

 

06-Jun-2007

 

 

 

 

 

 

THE WORKS SCUM AWAY & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

77208701

 

18-Jun-2007

 

 

 

 

 

 

THE WORKS SHINE & Design

 

United States of America

 

HomeCare Labs, Inc.

 

Pending

 

77198954

 

06-Jun-2007

 

 

 

 

 

 

THE WORKS, WORKS!

 

United States of America

 

HomeCare Labs, Inc.

 

Registered

 

78557090

 

31-Jan-2005

 

3473663

 

22-Jul-2008

 

 

ANDEROL

 

Benelux

 

Huls America Inc.(18)

 

Registered

 

562503

 

14-Dec-1971

 

87510

 

03-Dec-2002

 

 

ANDEROL

 

Canada

 

Huls America Inc.

 

Registered

 

0307077

 

16-Aug-1967

 

TMA157535

 

05-Jul-1968

 

 

ANDEROL

 

Colombia

 

Huls America Inc.

 

Registered

 

92254970

 

07-Apr-1986

 

207615

 

27-Nov-1997

 

 

ANDEROL

 

Croatia

 

Huls America Inc.

 

Registered

 

Z921240N

 

 

 

Z921240

 

25-Sep-1992

 

 

ANDEROL

 

Denmark

 

Huls America Inc.

 

Registered

 

VR196702719

 

24-Jul-1967

 

VR197002099

 

03-Jul-1970

 

 

ANDEROL

 

Greece

 

Huls America Inc.

 

Registered

 

63264

 

29-Mar-1979

 

63264

 

29-Mar-1979

 

 

ANDEROL

 

Indonesia

 

Huls America Inc.

 

Registered

 

 

 

19-Feb-1993

 

540541

 

 

 

 

ANDEROL

 

Ireland

 

Huls America Inc.

 

Registered

 

151081

 

28-May-1981

 

99661

 

 

 

 

ANDEROL

 

Israel

 

Huls America Inc.

 

Registered

 

53088

 

21-Oct-1981

 

53088

 

21-Oct-1981

 

 

ANDEROL

 

Italy

 

Huls America Inc.

 

Registered

 

1271167

 

26-Jul-1967

 

810321

 

05-Feb-1968

 

 

ANDEROL

 

Japan

 

Huls America Inc.

 

Registered

 

84983/78

 

22-Nov-1978

 

1615422

 

29-Sep-1983

 

 

ANDEROL (katakana)

 

Japan

 

Huls America Inc.

 

Registered

 

S42053558

 

31-Aug-1967

 

0838393

 

21-Nov-1967

 

 

ANDEROL

 

Malaya

 

Huls America Inc.

 

Registered

 

M063251

 

22-Aug-1973

 

M063251

 

22-Aug-1973

 

 

ANDEROL

 

New Zealand

 

Huls America Inc.

 

Registered

 

109819

 

25-Sep-1974

 

109819

 

 

 

 

 

--------------------------------------------------------------------------------

(18) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Huls America Inc.

 

128

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ANDEROL

 

Pakistan

 

Huls America Inc.

 

Registered

 

60751

 

12-Jun-1974

 

60751

 

12-Jun-1974

 

 

ANDEROL Stylized

 

Portugal

 

Huls America Inc.

 

Registered

 

211858MNA

 

28-May-1981

 

211858

 

02-Nov-1988

 

 

ANDEROL

 

Romania

 

Huls America Inc.

 

Registered

 

9377

 

03-Jul-1979

 

11195

 

03-Jul-1979

 

 

ANDEROL

 

Slovenia

 

Huls America Inc.

 

Registered

 

30467923199

 

30-Mar-1979

 

Z7980231

 

30-Mar-1999

 

 

ANDEROL

 

Spain

 

Huls America Inc.

 

Registered

 

986944M1

 

22-Oct-1981

 

986944

 

20-Jan-1983

 

 

ANDEROL

 

Sweden

 

Huls America Inc.

 

Registered

 

312767

 

24-Jul-1967

 

131482

 

22-May-1970

 

 

ANDEROL

 

Venezuela

 

Huls America Inc.

 

Registered

 

83375

 

20-Feb-1975

 

83515F

 

08-Dec-1976

 

 

ANDEROL

 

Zimbabwe

 

Huls America Inc.

 

Registered

 

31582

 

22-Apr-1982

 

31582

 

22-Apr-1982

 

 

GUARDEX

 

Dominican Republic

 

Hydrotech Chemical Corporation(19)

 

Registered

 

 

 

04-Aug-1977

 

26676

 

04-Aug-1977

 

 

GUARDEX

 

Dominican Republic

 

Hydrotech Chemical Corporation

 

Registered

 

 

 

05-Aug-1977

 

26687

 

05-Aug-1977

 

 

GUARDEX

 

Dominican Republic

 

Hydrotech Chemical Corporation

 

Registered

 

 

 

05-Aug-1977

 

26682

 

05-Aug-1977

 

 

GUARDEX & Design

 

Malaysia

 

Hydrotech Chemical Corporation

 

Pending

 

99011149

 

04-Nov-1999

 

 

 

 

 

 

GREEN CHEMISTRY IS OUR NATURE

 

United States of America

 

Kaufman Holdings Corporation(20)

 

Registered

 

78409675

 

28-Apr-2004

 

3099049

 

30-May-2006

 

 

KAUFMAN HOLDINGS CORPORATION

 

United States of America

 

Kaufman Holdings Corporation

 

Registered

 

78458918

 

29-Jul-2004

 

3014268

 

08-Nov-2005

 

 

KAUFMAN HOLDINGS
CORPORATION
and Design

 

United States of America

 

Kaufman Holdings Corporation

 

Registered

 

78458924

 

29-Jul-2004

 

3062408

 

28-Feb-2006

 

 

 

--------------------------------------------------------------------------------

(19) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Hydrotech Chemical Corporation.

(20) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Kaufman Holdings Corporation.

 

129

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

THERMOGUARD

 

Argentina

 

Laurel Industries, Inc.(21)

 

Registered

 

1733867

 

26-Mar-1990

 

1882747

 

28-Feb-1992

 

 

THERMOGUARD CPA

 

Brazil

 

Laurel Industries, Inc.

 

Registered

 

 

 

10-Sep-1979

 

790255316

 

13-Oct-1981

 

 

CPA

 

Mexico

 

Laurel Industries, Inc.

 

Registered

 

32023

 

01-Oct-1987

 

341652

 

26-Jan-1988

 

 

THERMOGUARD

 

Mexico

 

Laurel Industries, Inc.

 

Registered

 

227702

 

19-Dec-1983

 

299378

 

21-May-1984

 

 

THERMOGUARD CPA

 

Mexico

 

Laurel Industries, Inc.

 

Registered

 

32025

 

01-Oct-1987

 

34,654

 

26-Jan-1988

 

 

HIVALLOY

 

Colombia

 

Montech USA, Inc.

 

Registered

 

330080

 

04-Oct-1990

 

145838

 

30-Aug-1993

 

 

FYREBLOC

 

Australia

 

PABU Services, Inc.(22)

 

Registered

 

991457

 

23-Jan-2004

 

991457

 

19-Jul-2004

 

 

FIREMASTER

 

Brazil

 

PABU Services, Inc.

 

Published

 

824631706

 

31-May-2002

 

 

 

 

 

 

NDB

 

Brazil

 

PABU Services, Inc.

 

Published

 

824234065

 

10-Dec-2001

 

 

 

 

 

 

FIREMASTER

 

India

 

PABU Services, Inc.

 

Registered

 

1079708

 

11-Feb-2002

 

1079708

 

11-Feb-2002

 

 

PYRONIL

 

Mexico

 

PABU Services, Inc.

 

Registered

 

231801

 

15-May-1995

 

497464

 

18-Jul-1995

 

 

A Stylized

 

United States of America

 

RLI Acquisition, Inc.(23)

 

Registered

 

74063903

 

23-May-1990

 

1637239

 

05-Mar-1991

 

 

ANDEROL

 

Bangladesh

 

Royal Lubricants Inc.(24)

 

Pending

 

61207

 

16-Aug-1999

 

 

 

 

 

 

ROYCO

 

Canada

 

Royal Lubricants Inc.

 

Registered

 

1007736

 

08-Mar-1999

 

TMA539818

 

17-Jan-2001

 

 

ROYCO

 

Canada

 

Royal Lubricants Inc.

 

Registered

 

0830242

 

27-Nov-1996

 

TMA498466

 

10-Aug-1998

 

 

 

--------------------------------------------------------------------------------

(21) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Laurel Industries, Inc.

(22) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by PABU Services, Inc.

(23) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by RLI Acquisition, Inc.

(24) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Royal Lubricants Inc.

 

130

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ROYAL LUBRICANTS

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

249.956

 

 

 

249956

 

07-Mar-2003

 

 

ROYAL LUBRICANTS

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

263221

 

01-Jun-2001

 

263221

 

17-Mar-2003

 

 

ROYCO

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

1043683

 

01-Jun-2001

 

249944

 

07-Mar-2002

 

 

ROYCO

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

1043685

 

01-Jun-2001

 

249957

 

07-Mar-2002

 

 

ROYCO

 

Colombia

 

Royal Lubricants Inc.

 

Registered

 

1043684

 

01-Jun-2001

 

249956

 

07-Mar-2002

 

 

ANDEROL

 

Costa Rica

 

Royal Lubricants Inc.

 

Registered

 

41432

 

27-May-1975

 

49846

 

04-Sep-1975

 

 

ROYCO

 

European Community

 

Royal Lubricants Inc.

 

Registered

 

 

 

28-Jan-1999

 

1062926

 

17-Jul-2000

 

 

ANDEROL

 

Guatemala

 

Royal Lubricants Inc.

 

Registered

 

998938

 

27-Oct-1999

 

104878

 

22-May-2000

 

 

ANDEROL

 

Hong Kong

 

Royal Lubricants Inc.

 

Registered

 

 

 

 

 

19671529

 

29-Jul-1967

 

 

ANDEROL

 

Hong Kong

 

Royal Lubricants Inc.

 

Registered

 

 

 

 

 

19671530

 

29-Jul-1967

 

 

ANDEROL

 

India

 

Royal Lubricants Inc.

 

Registered

 

925702

 

19-May-2000

 

925702

 

19-May-2000

 

 

AOSYN

 

Italy

 

Royal Lubricants Inc.

 

Registered

 

759799MI

 

19-Jul-1999

 

886254

 

27-Mar-2009

 

 

PQ

 

Italy

 

Royal Lubricants Inc.

 

Registered

 

759899MI

 

19-Jul-1999

 

886255

 

27-Mar-2003

 

 

ANDEROL

 

Jamaica

 

Royal Lubricants Inc.

 

Registered

 

4561

 

12-Aug-1999

 

36030

 

26-Jul-2000

 

 

ANDEROL

 

Lebanon

 

Royal Lubricants Inc.

 

Registered

 

355167442

 

25-May-1982

 

72351

 

25-May-1982

 

 

ROYCO

 

Mexico

 

Royal Lubricants Inc.

 

Registered

 

 

 

23-Apr-1996

 

668526

 

28-Aug-2000

 

 

ANDEROL

 

Thailand

 

Royal Lubricants Inc.

 

Registered

 

455025

 

19-Jun-1981

 

TM146548

 

05-Nov-2001

 

 

 

131

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ANDEROL

 

United Arab Emirates

 

Royal Lubricants Inc.

 

Registered

 

33063

 

21-Sep-1999

 

36038

 

31-Mar-2003

 

 

KEMIKAR

 

Ukraine

 

Uniroyal Chemical Company, Inc.

 

Registered

 

 

 

14-Jun-1993

 

3152

 

26-Dec-1994

 

Company to confirm owner. Other KEMIKARA marks are owned by Uniroyal Chemical
Corporation, Inc.

OMITE

 

Afghanistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

679

 

14-Sep-1972

 

2310

 

14-Sep-1972

 

 

VITAVAX

 

Afghanistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

678

 

14-Sep-1972

 

2309

 

14-Sep-1972

 

 

DIMILIN

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83137

 

14-Jan-1994

 

33610

 

14-Jan-1994

 

 

TEDION V18

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

64917

 

26-Feb-1975

 

14873

 

26-Feb-1975

 

 

ACRAMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2305177

 

04-Sep-2000

 

1865027

 

25-Mar-2002

 

 

ACRAMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002305176

 

04-Sep-2000

 

1865026

 

25-Mar-2002

 

 

 

132

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2010845

 

24-Nov-1995

 

1683163

 

25-Aug-1998

 

 

ADIPRENE EXTREME

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2476397

 

17-Nov-2003

 

2031413

 

15-Jun-2005

 

 

ALLEGIANCE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2238297

 

02-Sep-1999

 

1813886

 

21-Dec-2000

 

 

ANCHOR

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2405578

 

30-Dec-2002

 

1920589

 

01-Apr-2003

 

 

ASSAULT

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2358879

 

12-Nov-2001

 

1899180

 

02-Jan-2003

 

 

CAYTUR

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002273427

 

13-Mar-2000

 

0001837276

 

13-Jul-2001

 

 

DELAC

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2483413

 

12-Dec-2003

 

1977711

 

14-Apr-2004

 

 

DIMILIN

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002155184

 

04-Jun-1998

 

1804225

 

11-Sep-2000

 

 

FLEXZONE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1771029

 

05-Oct-1990

 

1928351

 

23-May-2003

 

 

 

133

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLEXZONE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1771028

 

05-Oct-1990

 

1928350

 

23-Mar-2003

 

 

JAG

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2358880

 

12-Nov-2001

 

1909181

 

02-Jan-2003

 

 

NAUGALUBE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2448725

 

31-Jul-2003

 

2007157

 

24-Jan-2005

 

 

NAUGALUBE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2480552

 

01-Dec-2003

 

2030707

 

09-Jun-2005

 

 

NAUGARD

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002180193

 

07-Oct-1998

 

0001717348

 

27-Jan-1999

 

 

NAUGAWHITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1773104

 

17-Oct-1990

 

1928352

 

23-Mar-2003

 

 

NAUGAWHITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2412528

 

20-Feb-2003

 

1928353

 

23-Mar-2003

 

 

OCTAMINE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001983114

 

15-Jun-1995

 

1596353

 

17-Apr-1996

 

 

OMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2108149

 

10-Oct-1997

 

1674116

 

08-Jul-1998

 

 

 

134

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OMITE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1746757

 

18-May-1990

 

1894180

 

30-Sep-1992

 

 

PANTERA

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2476427

 

14-Nov-2003

 

1492058

 

30-Dec-1993

 

 

PLANTVAX

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001953104

 

21-Dec-1994

 

1567462

 

04-Jul-1995

 

 

POLYBOND

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

246192

 

30-Jun-2003

 

1946139

 

15-Aug-2003

 

 

POLYGARD

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2263512

 

20-Jan-2000

 

1785023

 

31-Mar-2000

 

 

PROCURE

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2512060

 

03-May-2004

 

2061543

 

06-Jan-2006

 

 

RIBBON FLOW

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2506583

 

07-Apr-2004

 

1993389

 

31-May-1994

 

 

ROYAL MH

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1756159

 

16-Jul-1990

 

1957811

 

29-Jan-1993

 

 

ROYALAC

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001744771

 

11-May-1990

 

1894178

 

31-Aug-1992

 

 

 

135

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TERRAGUARD

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2476396

 

17-Nov-2003

 

2077412

 

04-Apr-2006

 

 

VIBRASPRAY

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002273428

 

13-Mar-2000

 

0001837275

 

13-Jul-2001

 

 

VITAPACK

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2470400

 

27-Oct-2003

 

2072404

 

15-Mar-2006

 

 

VITAPACK

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2470399

 

27-Oct-2003

 

2024201

 

28-Apr-2005

 

 

VITAVAX

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

23923641

 

01-Oct-2002

 

1963144

 

09-Dec-2003

 

 

WRM

 

Argentina

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2506886

 

12-Apr-2004

 

1994060

 

04-Oct-2004

 

 

ANDALIN

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

498570

 

01-Nov-1988

 

498570

 

31-Jan-1991

 

 

CATAPULT

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000353161

 

11-Nov-1980

 

A353161

 

11-Nov-1980

 

 

CATAPULT

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000353160

 

11-Nov-1980

 

A353160

 

11-Nov-1980

 

 

 

136

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DRIAMINE

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000372398

 

03-Mar-1982

 

A372398

 

19-Jan-1984

 

 

DWELL

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000365312

 

07-Sep-1981

 

A365312

 

07-Sep-1981

 

 

FOIL

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000486106

 

29-Apr-1988

 

A486106

 

29-Apr-1988

 

 

RAPIER

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000371098

 

03-Feb-1982

 

A371098

 

03-Feb-1982

 

 

VIBRAPAIR

 

Australia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000333355

 

25-May-1979

 

333355

 

25-May-1979

 

 

ACRAMITE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

AM 914/2001

 

06-Feb-2001

 

196604

 

31-May-2001

 

 

ADIPRENE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

936/54

 

18-May-1954

 

31008

 

02-Sep-1954

 

 

ALLEGIANCE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

618/2000

 

01-Feb-2000

 

190664

 

06-Sep-2000

 

 

POLYBOND

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1415/80

 

19-May-1980

 

95280

 

30-Oct-1980

 

 

 

137

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

RIBBON FLOW

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

5446/93

 

18-Nov-1993

 

151971

 

06-Apr-1994

 

 

TERRAZOLE

 

Austria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

304972

 

20-Dec-1972

 

74086

 

30-Mar-1973

 

 

CRUSOE

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

KEMIKAR

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99121

 

26-Aug-1993

 

369

 

26-Aug-1993

 

 

OMITE (IN CYRILLIC)

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

894-03

 

02-Sep-1993

 

4027

 

02-Sep-1993

 

 

POLYLOC

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20011590

 

25-Jul-2001

 

18189

 

24-Nov-2003

 

 

RIBBON FLOW

 

Belarus

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1743-03

 

28-Dec-1993

 

4705

 

14-Aug-1996

 

 

ADIPRENE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000019260

 

24-Nov-1971

 

75938

 

24-Nov-1971

 

 

ALAR

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000015486

 

22-Oct-1971

 

069411

 

22-Oct-1975

 

 

 

138

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

B-NINE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

15489

 

22-Oct-1971

 

31405

 

22-Oct-1972

 

 

CASORON

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

517027

 

29-Mar-1971

 

19465

 

21-Apr-1972

 

 

DEFANET

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000717107

 

05-Jul-1988

 

448196

 

05-Jul-1988

 

 

DIMILIN

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

502641

 

22-Jan-1971

 

1325

 

28-Apr-1971

 

 

DIMILIN (DEVICE)

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

800056

 

08-Jul-1993

 

533489

 

08-Jul-1993

 

 

FAZOR

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

49425

 

26-Jul-1983

 

391828

 

26-Jul-1983

 

 

FLORAMITE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000982955

 

06-Feb-2001

 

0000696783

 

01-Feb-2002

 

 

NAUGALUBE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000045378

 

07-Apr-1981

 

0000372420

 

07-Apr-1981

 

 

NAUGAWHITE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0015408

 

03-Feb-1960

 

0069338

 

22-Oct-1971

 

 

 

139

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OCTAMINE

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0547830

 

06-Oct-1969

 

59622

 

21-Sep-1971

 

 

PANAREX

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000975967

 

20-Oct-2000

 

000694531

 

20-Oct-2000

 

 

POLYBOND

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1036905

 

22-Jul-2003

 

745630

 

22-Jul-2003

 

 

RIBBON FLOW

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

805396

 

26-Oct-1993

 

540762

 

01-Aug-1994

 

 

VIBRABOND

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000045810

 

14-Jul-1981

 

0000376609

 

14-Jul-1981

 

 

VIBRASPRAY

 

Benelux

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000045809

 

14-Jul-1981

 

0000377302

 

14-Jul-1981

 

 

FAZOR

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2524-2001

 

13-Jul-2001

 

91240-C

 

18-Sep-2003

 

 

OMITE

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

25086

 

26-Jun-1970

 

56961

 

30-Oct-1980

 

 

PANTERA

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

28-Nov-1990

 

C-52665

 

04-Feb-1992

 

 

 

140

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PLANTVAX

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

29-Jul-1992

 

A62003

 

25-Mar-1993

 

 

VITAVAX

 

Bolivia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

25084

 

26-Jun-1970

 

56951

 

30-Oct-1980

 

 

ACRAMITE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

823063615

 

10-Aug-2000

 

 

 

 

 

 

ADIPRENE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

14-Jun-1954

 

002086360

 

02-Apr-1958

 

 

ADIPRENE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815133626

 

15-Sep-1989

 

815133626

 

19-Nov-1991

 

 

ADIPRENE EXTREME

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

825055982

 

12-Nov-2003

 

 

 

 

 

 

ADOBE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

823588106

 

21-Feb-2001

 

 

 

 

 

 

ALLEGIANCE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

821964275

 

31-Aug-1999

 

821964275

 

06-Dec-2005

 

 

ANCHOR

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815759134

 

20-Sep-1990

 

815759134

 

29-Dec-1992

 

 

 

141

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ASSAULT

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

824146247

 

08-Nov-2001

 

 

 

 

 

 

BLE-25

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000871573

 

09-Dec-1968

 

007226187

 

10-Jul-1980

 

 

B-NINE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000655999

 

12-Aug-1964

 

006643140

 

25-Jan-1978

 

 

BUTAZATE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0811200361

 

06-Jun-1983

 

811200361

 

03-Jul-1984

 

 

CRUSOE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

823588114

 

21-Feb-2002

 

 

 

 

 

 

DEVICE (HEAD OF GRAIN)

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0816824797

 

10-Aug-1992

 

816824797

 

08-Mar-1994

 

 

DEVICE (HEAD)

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815495870

 

26-Apr-1990

 

815495870

 

04-Mar-1992

 

 

DEVICE (HEAD)

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815495889

 

26-Apr-1990

 

815495889

 

24-Mar-1992

 

 

DIMILIN

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

21167/74

 

14-Nov-1974

 

006297692

 

25-Apr-1976

 

 

 

142

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DU-DIM

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

814035701

 

22-Jan-1988

 

814035701

 

02-May-1989

 

 

ETHAZATE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0811200353

 

06-Jun-1983

 

811200353

 

03-Jul-1984

 

 

FAZOR

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0818427620

 

04-May-1995

 

818417620

 

18-Mar-1997

 

 

FLEXZONE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0790197456

 

23-Jul-1979

 

790197456

 

13-Oct-1981

 

 

FLEXZONE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0811965503

 

25-Apr-1985

 

811965503

 

05-Aug-1986

 

 

FLUPRO

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

823622444

 

23-Feb-2001

 

 

 

 

 

 

JAG

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

824146190

 

08-Nov-2001

 

 

 

 

 

 

MH-30

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

6580769

 

26-Jun-1963

 

6580769

 

10-Jul-1977

 

 

NAUGALUBE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0790197618

 

23-Jul-1979

 

790197618

 

13-Oct-1981

 

 

 

143

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGALUBE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0811886743

 

13-Feb-1985

 

811886743

 

20-May-1986

 

 

NAUGARD

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0811886751

 

11-Feb-1985

 

811886751

 

20-May-1986

 

 

NAUGARD

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000011855

 

07-May-1979

 

0007221673

 

25-Sep-1980

 

 

NAUGAWHITE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000014503

 

05-Feb-1960

 

003375250

 

12-Sep-1966

 

 

NAUGEX SD-1

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0811200370

 

06-Jun-1983

 

811200370

 

03-Jul-1984

 

 

OCTAMINE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000871574

 

09-Dec-1968

 

006050891

 

25-Feb-1975

 

 

OCTAMINE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0790197626

 

23-Jul-1979

 

790197626

 

13-Oct-1981

 

 

OMITE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0730009513

 

16-Jan-1973

 

730009513

 

07-Dec-1982

 

 

PANTHER

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

818427655

 

04-May-1995

 

818427655

 

31-Mar-1998

 

 

 

144

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYBOND

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

800081749

 

07-Apr-1980

 

800081749

 

18-Oct-1983

 

 

POLYLOC

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

824088484

 

16-Jul-2001

 

 

 

 

 

 

PROVAX

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

814318592

 

04-Jul-1988

 

 

 

 

 

 

RIBBON FLOW

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

817762043

 

18-Mar-1994

 

817762043

 

27-Jan-1998

 

 

ROYALFLO

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0818427639

 

04-May-1995

 

818427639

 

18-Mar-1997

 

 

SCREEN

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

823639320

 

07-Aug-2001

 

 

 

 

 

 

SULFLOW SC

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

817885544

 

03-Jun-1994

 

817885544

 

15-Aug-2006

 

 

TACAP

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

822548178

 

16-Mar-2000

 

822548178

 

31-Jan-2006

 

 

TERRAZOLE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0006469515

 

04-Feb-1976

 

006469515

 

10-Oct-1976

 

 

 

145

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VEROMITE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

826832342

 

23-Aug-2004

 

 

 

 

 

 

VIBRABOND

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0800008766

 

21-Jan-1980

 

800008766

 

21-Sep-1982

 

 

VIBRASPRAY

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000027496

 

26-Sep-1979

 

790274965

 

13-Oct-1981

 

 

VIBRATHANE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000871575

 

09-Dec-1968

 

006893309

 

10-Apr-1979

 

 

VIBRATHANE

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815133618

 

15-Sep-1989

 

815133618

 

19-Nov-1991

 

 

VITAPACK

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

826002127

 

23-Oct-2003

 

 

 

 

 

 

VITAPACK

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

826002129

 

23-Oct-2003

 

 

 

 

 

 

VITAVAX

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

12293

 

21-Jun-1967

 

006520626

 

10-Mar-1977

 

 

VORTEX

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

824146220

 

08-Nov-2001

 

 

 

 

 

 

 

146

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

WRM

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815495854

 

26-Apr-1990

 

815495854

 

04-Mar-1992

 

 

WRM

 

Brazil

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0815495862

 

26-Apr-1990

 

815495862

 

04-Mar-1992

 

 

OMITE

 

Bulgaria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

309

 

28-Feb-1970

 

7371

 

18-May-1970

 

 

TRIVAX

 

Bulgaria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

07-Aug-1978

 

11770

 

12-Mar-1979

 

 

VITAVAX

 

Bulgaria

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

10368

 

28-Feb-1970

 

7372

 

18-May-1970

 

 

ACRAMITE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1065203

 

28-Jun-2000

 

TMA653786

 

29-Nov-2005

 

 

ADIPRENE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000225594

 

25-Jun-1954

 

UCA049159

 

19-Aug-1954

 

 

ADIPRENE EXTREME

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1197341

 

18-Nov-2003

 

TMA627327

 

02-Dec-2004

 

 

CASORON

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

259942

 

22-Nov-1960

 

122329

 

26-May-1961

 

 

 

147

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CAYTUR

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000302108

 

19-Jan-1967

 

0000152752

 

25-Aug-1967

 

 

DEVICE (HEAD)

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

569059

 

09-Sep-1986

 

343744

 

12-Aug-1988

 

 

DIMILIN

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

406076

 

12-Jan-1977

 

227533

 

28-Apr-1978

 

 

DURAZONE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000660188

 

15-Jun-1990

 

TMA416853

 

17-Sep-1993

 

 

OPEX

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000334282

 

30-Jun-1970

 

0000180161

 

17-Dec-1971

 

 

POLYBOND

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

453126

 

30-Apr-1980

 

0000286241

 

30-Dec-1983

 

 

POLYWET

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

638161

 

08-Aug-1989

 

371939

 

10-Aug-1990

 

 

RIBBON FLOW

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1018520

 

10-Jun-1999

 

TMA538719

 

15-Dec-2000

 

 

RIBBON FLOW

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

798664

 

30-Nov-1995

 

TMA513980

 

05-Aug-1999

 

 

 

148

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SOLITHANE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000255682

 

03-Mar-1960

 

120541

 

23-Dec-1960

 

 

SYNTON

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000471434

 

16-Jun-1981

 

0000281001

 

30-Jun-1983

 

 

TERRA-COAT

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

360141

 

05-Jan-1973

 

194433

 

28-Sep-1973

 

 

TERRAZOLE

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

360142

 

01-Jan-1973

 

196470

 

28-Dec-1973

 

 

VIBRASPRAY

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000439025

 

01-May-1979

 

0000259717

 

05-Jun-1981

 

 

WYTOX

 

Canada

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000334284

 

30-Jun-1970

 

0000177473

 

06-Aug-1971

 

 

ACRAMITE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

491736

 

30-Jun-2000

 

600956

 

02-Aug-2001

 

 

ACROMITE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

472670

 

12-Jan-2000

 

570412

 

21-Jun-2000

 

 

ADIPRENE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

328401

 

12-Jan-1996

 

455730

 

04-Jun-1996

 

 

 

149

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE EXTREME

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

636289

 

04-Feb-2004

 

698455

 

20-Jul-2004

 

 

DEVICE (HEAD)

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

151293

 

11-Apr-1990

 

575496

 

31-Aug-1990

 

 

OMITE 30W

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

176943

 

23-May-1991

 

613716

 

27-Sep-1991

 

 

PANTERA

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

438986

 

18-Dec-1998

 

533585

 

28-Jan-1999

 

 

PLANTVAX

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

627428

 

29-Oct-2003

 

680269

 

03-Dec-2003

 

 

RIBBON FLOW

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

258137

 

08-Nov-1993

 

429770

 

05-Aug-1994

 

 

VIBRABOND

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

503471

 

04-Oct-2000

 

586835

 

27-Jun-2001

 

 

VIBRAPAIR

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

484238

 

27-Apr-2000

 

569151

 

08-Aug-2000

 

 

VIBRASPRAY

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

479580

 

21-Mar-2000

 

567254

 

08-Aug-2000

 

 

 

150

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VIBRATHANE

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

452654

 

23-Jun-1999

 

545370

 

09-Sep-1999

 

 

WRM

 

Chile

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

491396

 

28-Jun-2000

 

574892

 

22-Sep-2000

 

 

CRUSOE

 

China (Peoples Republic)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

ADIPRENE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

375218

 

12-Feb-1985

 

121669

 

22-Jun-1993

 

 

ADIPRENE EXTREME

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03 102464

 

20-Nov-2003

 

285428

 

21-Jul-2004

 

 

B-NINE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

52670

 

13-Jul-2000

 

240218

 

14-Aug-2001

 

 

CARBOVAX

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

04068601

 

17-Aug-2004

 

305723

 

21-Sep-2005

 

 

DIMILIN

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0099027874

 

06-May-1999

 

0000224962

 

22-Feb-2000

 

 

FAZOR

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

52671

 

13-Jul-2000

 

240219

 

14-Aug-2001

 

 

 

151

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLORAMITE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99050991

 

11-Aug-1999

 

228623

 

19-Jun-2000

 

 

FLUPRO

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001015785

 

28-Feb-2001

 

0000243530

 

29-Oct-2001

 

 

FUERA

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0099011146

 

23-Feb-1999

 

0000224283

 

31-Dec-1999

 

 

OMITE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

295606

 

30-Nov-1988

 

159858

 

14-Apr-1994

 

 

OMITE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

92290481

 

08-Aug-1988

 

178605

 

27-Feb-1995

 

 

PANTERA

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

287013

 

30-May-1988

 

131063

 

12-Oct-1990

 

 

PLANTVAX

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

274443

 

11-Aug-1987

 

130918

 

26-Dec-1990

 

 

PROCURE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03102465

 

20-Nov-2003

 

322513

 

19-Aug-2004

 

 

PRO-GRO

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99078018

 

14-Dec-1999

 

230078

 

26-Sep-2000

 

 

 

152

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PROVAX

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

04005036

 

23-Jan-2004

 

354352

 

27-Sep-2004

 

 

RIBBON FLOW

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

418046

 

11-Nov-1993

 

160158

 

29-Apr-1994

 

 

ROYAL MH-30

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

364406

 

06-Aug-1981

 

118731

 

24-Aug-1987

 

 

ROYALFLO

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

095016246

 

20-Apr-1995

 

178313

 

08-Aug-1995

 

 

ROYALTAC

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99078019

 

14-Dec-1999

 

240318

 

13-Aug-2001

 

 

ROYALTAC

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

099078/022

 

14-Dec-1999

 

229157

 

06-Sep-2000

 

 

TEDION V18

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

20-Mar-1959

 

44577

 

11-Oct-1959

 

 

TERRAGUARD

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03102467

 

20-Nov-2003

 

285429

 

21-Jul-2004

 

 

TERRAZOLE

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

4003663

 

20-Jan-2004

 

286077

 

30-Jul-2004

 

 

 

153

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

WRM

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

408973

 

20-Sep-1993

 

160128

 

22-Apr-1994

 

 

WRM

 

Colombia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

408974

 

20-Aug-1993

 

160127

 

22-Apr-1994

 

 

ADIPRENE EXTREME

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8386-2003

 

21-Nov-2003

 

1468451

 

27-Apr-2004

 

 

DEVICE (HEAD OF GRAIN)

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1900-7866605

 

27-Aug-1991

 

78666

 

05-Mar-1992

 

 

FALONE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999-10326

 

13-Dec-1999

 

120307

 

08-Jun-2000

 

 

FAZOR

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

0000001445

 

12-Jul-2001

 

 

 

 

 

 

FAZOR SG

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000-4468

 

06-Jun-2000

 

128687

 

01-Oct-2001

 

 

FLORAMITE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2003-0009227

 

19-Dec-2003

 

148724

 

26-Jul-2004

 

 

FLUPRO

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001-01522

 

26-Feb-2001

 

128554

 

26-Sep-2001

 

 

 

154

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

MH-30

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1900-2784701

 

16-Apr-1963

 

27847

 

09-Jul-1963

 

 

MICROMITE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

04832-2001

 

22-Jun-2001

 

131235

 

18-Jan-2002

 

 

OMITE 30W

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1997-6699

 

16-Sep-1997

 

106562

 

25-Feb-1998

 

 

PANTERA

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999-5127

 

25-Jun-1999

 

144509

 

20-Feb-2004

 

 

PLANTVAX

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0012230

 

30-Mar-1984

 

64518

 

02-Oct-1984

 

 

PROCURE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8257-2003

 

19-Nov-2003

 

146836

 

16-Apr-2004

 

 

RMH 30

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

14290

 

20-Mar-1985

 

65693

 

17-Sep-1985

 

 

TERRA-COAT

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0082128

 

27-Aug-1991

 

88397

 

13-Sep-1994

 

 

TERRAGUARD

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8256-2003

 

19-Nov-2003

 

146837

 

26-Apr-2004

 

 

 

155

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TERRAZOLE

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78619

 

27-Aug-1991

 

80920

 

02-Oct-1992

 

 

TERRAZOLE 35W

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84425

 

08-Feb-1993

 

85725

 

24-Jan-1994

 

 

VITAVAX 300

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75872

 

27-Aug-1991

 

78471

 

19-Feb-1992

 

 

CRUSOE

 

Croatia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

RIBBON FLOW

 

Croatia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z381-04/93

 

09-Nov-1993

 

000Z934092

 

01-Aug-1997

 

 

TRIMENE BASE

 

Croatia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z942268N

 

09-Nov-1994

 

000Z942268

 

23-Nov-1995

 

 

ADIPRENE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000054006

 

07-Jan-1985

 

166243

 

09-Jun-1986

 

 

ADOBE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000164425

 

16-Feb-2001

 

224179

 

23-May-2002

 

 

ALLEGIANCE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

151572

 

03-Feb-2000

 

232991

 

24-Apr-2001

 

 

 

156

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CRUSOE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

164657

 

22-Feb-2001

 

241315

 

21-Feb-2002

 

 

FLEXZONE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000042327

 

27-Sep-1968

 

159170

 

04-Aug-1969

 

 

JAG

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0OZ 173557

 

09-Nov-2001

 

0000246835

 

26-Aug-2002

 

 

POLYBOND

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9267283

 

16-Mar-1992

 

0000176303

 

12-May-1994

 

 

POLYLOC

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000169645

 

16-Jul-2001

 

000242741

 

22-Mar-2002

 

 

RIBBON FLOW

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84753

 

02-Dec-1993

 

183589

 

29-Mar-1995

 

 

SCREEN

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000164424

 

16-Feb-2001

 

244178

 

23-May-2002

 

 

TRIMENE BASE

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000043236

 

27-Sep-1968

 

158690

 

20-Feb-1969

 

 

VORTEX

 

Czech Republic

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0OZ 173555

 

09-Nov-2001

 

0000246834

 

26-Aug-2002

 

 

 

157

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ACRAMITE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA2001 00548

 

06-Feb-2001

 

VR200100877

 

19-Feb-2001

 

 

ADIPRENE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA195401218

 

20-May-1954

 

VR195501289

 

23-Jul-1955

 

 

ANTERGON

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA195301713

 

31-Jul-1953

 

VR195400045

 

16-Jan-1954

 

 

CASORON

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA198708726

 

29-Dec-1987

 

VR199000797

 

16-Feb-1990

 

 

CRUSOE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DIMILIN

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA197902549

 

21-Jun-1979

 

VR198000410

 

18-Jan-1980

 

 

FLORAMITE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA2001 00550

 

06-Feb-2001

 

VR200101225

 

13-Mar-2001

 

 

PLANTVAX 75

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA197200906

 

10-Mar-1972

 

VR197301640

 

22-Jun-1973

 

 

POLYBOND

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1714/92

 

09-Mar-1992

 

0007165/92

 

31-Jul-1992

 

 

 

158

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SCREEN

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA2001 02991

 

10-Aug-2001

 

VR2001 03551

 

27-Aug-2001

 

 

TERRAZOLE

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA197300010

 

02-Jan-1973

 

VR197302540

 

24-Aug-1973

 

 

VITAVAX

 

Denmark

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

VA196702148

 

12-Jun-1967

 

VR197200187

 

21-Jan-1972

 

 

ADIPRENE EXTREME

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

130176

 

14-Nov-2003

 

28931

 

18-Feb-2004

 

 

FAZOR

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000115537

 

13-Jul-2001

 

18225

 

12-Apr-2002

 

 

FUERA

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000094229

 

22-Feb-1999

 

2309

 

10-May-2000

 

 

PROCURE

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

139177

 

14-Nov-2003

 

28931

 

18-Feb-2004

 

 

TERRAGUARD

 

Ecuador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

139175

 

14-Nov-2003

 

27830

 

18-Feb-2004

 

 

FAZOR

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16576-2001

 

31-Jul-2001

 

114 BOOK 183

 

03-May-2004

 

 

 

159

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLUPRO

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

E-12057-2001

 

09-Mar-2001

 

77/163

 

29-Nov-2002

 

 

FUERA

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001441-99

 

04-Mar-1999

 

00201

 

07-Aug-2000

 

 

MH-30

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Jan-1989

 

000079/134

 

20-Jan-1993

 

 

PANTERA

 

El Salvador

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0004305-99

 

02-Jul-1999

 

00217

 

11-Aug-2000

 

 

KEMIKAR

 

Estonia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9301107

 

26-Feb-1993

 

9894

 

06-Apr-1994

 

 

ADIPRENE EXTREME

 

European Community

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3537313

 

13-Nov-2003

 

3537313

 

29-Apr-2005

 

 

RELOADED

 

European Community

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3476967

 

30-Oct-2003

 

3476967

 

16-Jun-2005

 

 

ACRAMITE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T2001001511

 

09-Feb-2001

 

223028

 

15-Feb-2002

 

 

ADIPRENE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1580/210-54

 

31-Aug-1954

 

0000029805

 

31-Jan-1956

 

 

 

160

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

B-NINE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3894/70

 

17-Jun-1970

 

61908

 

24-Jan-1974

 

 

CRUSOE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DEVICE (HEAD)

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T199002044

 

17-Apr-1990

 

0000116040

 

07-Jan-1992

 

 

DIMILIN

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2601/79

 

17-May-1979

 

79385

 

05-Nov-1981

 

 

DU-DIM

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T197704873

 

02-Nov-1977

 

76964

 

20-Mar-1981

 

 

FLORAMITE

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T200100510

 

09-Feb-2001

 

223027

 

15-Feb-2002

 

 

POLYBOND

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1089/92

 

06-Mar-1992

 

128454

 

05-Oct-1993

 

 

RIBBON FLOW

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0004888/93

 

29-Oct-1993

 

134103

 

05-Sep-1994

 

 

SYNTON

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T198200784

 

04-Feb-1982

 

0000106650

 

05-Mar-1990

 

 

 

161

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VITAVAX

 

Finland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000002252

 

07-Jun-1967

 

0000058928

 

15-Nov-1971

 

 

ACRAMITE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3037822

 

29-Jun-2000

 

3037822

 

01-Dec-2000

 

 

ADIPRENE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

114679

 

03-Mar-1989

 

1517523

 

03-Mar-1989

 

 

ADOBE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13083429

 

16-Feb-2001

 

3083429

 

20-Jul-2001

 

 

ALANAP

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

196134

 

16-Mar-1990

 

1580723

 

16-Mar-1990

 

 

ALAR

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

201090

 

06-Apr-1990

 

1585420

 

06-Apr-1990

 

 

ALLEGIANCE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3004128

 

28-Jan-2000

 

3004128

 

28-Jan-2000

 

 

AMINOX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941905

 

13-Jul-1988

 

1477416

 

13-Jul-1988

 

 

ARANOX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941921

 

13-Jul-1988

 

1477432

 

13-Jul-1988

 

 

 

162

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ASSAULT

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13130033

 

07-Nov-2001

 

13130033

 

12-Apr-2002

 

 

BLE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941917

 

13-Jul-1988

 

1477428

 

13-Jul-1988

 

 

B-NINE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

131532

 

19-May-1989

 

1531981

 

19-May-1989

 

 

CRUSOE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13087941

 

09-Mar-2001

 

1 3087941

 

17-Aug-2001

 

 

DEVICE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3013482

 

10-Mar-2000

 

3013482

 

03-Oct-2000

 

 

FAZOR

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

673505

 

11-Aug-1983

 

1243213

 

19-May-1993

 

 

FLEXAMINE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941904

 

13-Jul-1988

 

1477415

 

13-Jul-1988

 

 

FLORAMITE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3080477

 

02-Feb-2001

 

3080477

 

06-Jul-2001

 

 

HEPTEEN

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941901

 

13-Jul-1988

 

1477412

 

13-Jul-1988

 

 

 

163

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

HERBARON G

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

23160884

 

22-Apr-2002

 

23160884

 

27-Sep-2002

 

 

JAG

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13130031

 

06-Nov-2001

 

13130031

 

12-Apr-2002

 

 

LANGIS

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13120065

 

07-Sep-2001

 

13120065

 

07-Nov-2001

 

 

MONEX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

18-Oct-1983

 

1248606

 

19-Jul-1993

 

 

NAUGALUBE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000941909

 

13-Jul-1988

 

1477420

 

13-Jul-1988

 

 

NAUGAWHITE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

718577

 

23-Oct-1984

 

1287565

 

21-Jul-1994

 

 

NEMAREX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3080732

 

05-Feb-2001

 

3080732

 

13-Jul-2001

 

 

PERLOT

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

033260408

 

03-Dec-2003

 

033260408

 

07-May-2004

 

 

POLYBOND

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

195587

 

15-Mar-1990

 

1580317

 

15-Mar-1990

 

 

 

164

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYGARD

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

314985

 

22-Oct-1991

 

1700774

 

22-Oct-1991

 

 

POLYLOC

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

131118195

 

27-Aug-2001

 

13118195

 

01-Feb-2002

 

 

RIBBON FLOW

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

04-Nov-1993

 

93490795

 

04-Nov-1993

 

 

ROYAL SLO-GRO

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Sep-1982

 

1212293

 

27-May-1992

 

 

SCREEN

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13116254

 

09-Aug-2001

 

13116254

 

11-Feb-2002

 

 

SIGNAL

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

3013849

 

13-Mar-2000

 

3013849

 

13-Mar-2000

 

 

SOLITHANE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

940765

 

08-Jul-1988

 

1475872

 

08-Jul-1988

 

 

SUNPROOF

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941911

 

13-Jul-1988

 

1477422

 

13-Jul-1988

 

 

THIOSTOP

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941907

 

13-Jul-1988

 

1477418

 

13-Jul-1988

 

 

 

165

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIMENE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941922

 

13-Jul-1988

 

1477433

 

13-Jul-1988

 

 

TRIVAX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

955073

 

16-Sep-1988

 

1489097

 

16-Sep-1988

 

 

TUEX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

941906

 

13-Jul-1988

 

1477417

 

13-Jul-1988

 

 

UNISOL G

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

213160886

 

22-Apr-2002

 

213160886

 

27-Sep-2002

 

 

VIBRABOND

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

277243

 

29-Mar-1991

 

1653311

 

29-Mar-1991

 

 

VIBRASPRAY

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

277242

 

29-Mar-1981

 

1653310

 

29-Mar-1991

 

 

VIBRATHANE

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

955071

 

10-Aug-1968

 

1489095

 

01-Sep-1988

 

 

VORTEX

 

France

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

13130036

 

06-Nov-2001

 

13130036

 

12-Apr-2002

 

 

ACRAMITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

300480849

 

28-Jun-2000

 

30048084.9

 

12-Dec-2000

 

 

 

166

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

15-Aug-1963

 

816438

 

25-Feb-1966

 

 

ADOBE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30110640.105

 

16-Feb-2001

 

30110640.1

 

11-Dec-2001

 

 

ALLEGIANCE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30034498805

 

05-May-2000

 

30034498.8

 

04-Aug-2000

 

 

ASSAULT

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30164213.3/5

 

07-Nov-2001

 

30163213.3

 

12-Sep-2002

 

 

DIMILIN

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

P23208/5

 

29-Aug-1975

 

950637

 

27-Oct-1976

 

 

FAZOR

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000006112

 

27-Jul-1983

 

1062053

 

09-Apr-1984

 

 

FLEXZONE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000U 1548

 

28-Jan-1960

 

753716

 

11-Oct-1961

 

 

FLORAMITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0301070407

 

02-Feb-2001

 

30107040.7

 

06-Sep-2001

 

 

JAG

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30164212.5/5

 

07-Nov-2001

 

30164212

 

12-Sep-2002

 

 

 

167

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGALUBE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

30-Apr-1981

 

1030412

 

30-Mar-1982

 

 

NAUGAWHITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000U 1547

 

28-Jan-1960

 

753511

 

04-Oct-1961

 

 

OMITE

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2810

 

17-Feb-1967

 

904665

 

19-Apr-1973

 

 

POLYBOND

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

37638/1WZ

 

20-Mar-1980

 

1018443

 

27-May-1981

 

 

POLYLOC

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0030140261

 

04-Jul-2001

 

3014026.1

 

07-May-2002

 

 

RIBBON FLOW

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

U9149/1 WZ

 

01-Nov-1993

 

2908836

 

11-Jul-1995

 

 

SCREEN

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0301476144

 

06-Aug-2001

 

0301476144

 

03-May-2002

 

 

TRIVAX

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

29-Jul-1978

 

999746

 

26-Mar-1980

 

 

VIBRABOND

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0U5343/1WZ

 

23-Oct-1979

 

1001255

 

24-Apr-1980

 

 

 

168

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VIBRASPRAY

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000005239

 

02-May-1979

 

1001759

 

08-May-1980

 

 

VORTEX

 

Germany

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

30164214.1/5

 

07-Nov-2001

 

30164214.1

 

12-Sep-2002

 

 

CATAPULT

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

67623

 

18-Nov-1980

 

67623

 

17-Jul-1982

 

 

CRUSOE

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DEVICE (HEAD OF GRAIN)

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

61936

 

08-Sep-1978

 

61936

 

19-Feb-1980

 

 

MICROMITE

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

64651

 

27-Sep-1979

 

64651

 

17-Aug-1981

 

 

TERRA-COAT

 

Greece

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

49651

 

02-Jan-1973

 

49651

 

17-Nov-1973

 

 

DIMILIN

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

58829

 

19-Jul-1979

 

43773

 

28-Jul-1982

 

 

EVER SHIELD

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2004-541

 

09-Mar-2004

 

27367

 

23-Oct-1983

 

 

 

169

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FAZOR

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2003-7968

 

05-Nov-2003

 

130720

 

12-Jul-2004

 

 

FLUPRO

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001-1568

 

09-Mar-2001

 

118916

 

22-Jul-2002

 

 

FUERA

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999-2120

 

17-Mar-1999

 

101072

 

07-Dec-1999

 

 

MH-30

 

Guatemala

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2004-542

 

09-Mar-2004

 

15065

 

26-May-1964

 

 

ADOBE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0101108

 

20-Feb-2001

 

169494

 

27-Mar-2002

 

 

ALLEGIANCE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M00 00546

 

03-Feb-2000

 

161249

 

11-Jul-2000

 

 

CRUSOE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0101133

 

21-Feb-2001

 

168297

 

10-Jan-2002

 

 

JAG

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M01 05767

 

08-Nov-2001

 

176865

 

20-Oct-2003

 

 

POLYBOND

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M9201363

 

11-Mar-1992

 

135799

 

11-Mar-1992

 

 

 

170

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYLOC

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0104024

 

19-Jul-2001

 

172782

 

28-Oct-2002

 

 

SCREEN

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M0101109

 

20-Feb-2001

 

169493

 

27-Mar-2002

 

 

SIGNAL

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M01 00639

 

31-Jan-2001

 

172225

 

26-Sep-2002

 

 

TRIMENE BASE

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

111687

 

21-Oct-1968

 

120525

 

14-Jul-1978

 

 

VORTEX

 

Hungary

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0M01 05766

 

08-Nov-2001

 

176505

 

10-Sep-2003

 

 

POLYBOND

 

Iceland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

190/1992

 

06-Mar-1992

 

00945/1992

 

25-Sep-1992

 

 

ACRAMITE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1301609

 

10-Aug-2004

 

1301609

 

26-Nov-2005

 

 

ADEPT

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

775338

 

24-Oct-1997

 

775338

 

24-Oct-1997

 

 

ADIPRENE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000812458

 

29-Jul-1998

 

812458

 

05-Nov-2003

 

 

 

171

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE EXTREME

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1250501

 

19-Nov-2003

 

1250501

 

19-Nov-2003

 

 

DIMILIN

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1067242

 

18-Dec-2001

 

1067242

 

18-Dec-2001

 

 

DU-DIM

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00484470

 

21-Jan-1988

 

484470

 

21-Jan-1988

 

 

FLORAMITE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1301608

 

08-Aug-2004

 

1301608

 

26-Nov-2005

 

 

OMITE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000240669

 

21-Feb-1967

 

240669

 

21-Feb-1967

 

 

PLANTVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

278574

 

28-Feb-1972

 

278574

 

05-Oct-1973

 

 

POLYLOC

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1023435

 

05-Jul-2001

 

1023435

 

05-Jul-2001

 

 

PROVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

494029

 

07-Jul-1988

 

494029

 

13-Aug-1996

 

 

TEDION V18

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

169863

 

11-Jul-1955

 

169863

 

14-Sep-1956

 

 

 

172

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

766085

 

07-Aug-1997

 

766085

 

07-Aug-1997

 

 

VIBRATHANE

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

811390

 

22-Jul-1998

 

811390

 

22-Jul-1998

 

 

VITAVAX

 

India

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

242646

 

13-Jun-1967

 

242646

 

13-Jun-1967

 

 

DIMILIN

 

Iran

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89073

 

23-Nov-1985

 

60159

 

02-Mar-1986

 

 

DIMILIN (IN FARSI)

 

Iran

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

111234

 

05-Feb-1994

 

72742

 

07-May-1994

 

 

ACRAMITE

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02411/2000

 

30-Jun-2000

 

218327

 

31-Oct-2001

 

 

CASORON

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

62338

 

31-May-1960

 

62338

 

03-Aug-1961

 

 

CRUSOE

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DU-DIM

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

109/88

 

11-Jan-1988

 

126513

 

25-Jul-1989

 

 

 

173

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FAZOR

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

27-Jul-1983

 

108467

 

29-Mar-1985

 

 

FLORAMITE

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000699/2001

 

05-Mar-2001

 

220637

 

10-Jun-2002

 

 

JAG

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03439/2001

 

07-Nov-2001

 

223198

 

09-Dec-2002

 

 

MAXTRON

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

13-Apr-1984

 

111311

 

30-Aug-1985

 

 

MIST-O-MATIC

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000061830

 

26-Nov-1959

 

61830

 

03-Dec-1960

 

 

MIST-O-MATIC

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000061831

 

26-Nov-1959

 

61831

 

03-Dec-1960

 

 

NEMAREX

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00457/2001

 

08-Feb-2001

 

220332

 

13-May-2002

 

 

RIBBON FLOW

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0005198/93

 

28-Oct-1993

 

157896

 

26-Jan-1996

 

 

ROYALFLO

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0005883/94

 

26-Sep-1994

 

165629

 

14-May-1996

 

 

 

174

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VITAFLO

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0005884/94

 

26-Sep-1994

 

164721

 

13-May-1996

 

 

VORTEX

 

Ireland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03437/2001

 

07-Nov-2001

 

000222935

 

28-Nov-2002

 

 

ALAR

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

22-Aug-1965

 

24961

 

02-Feb-1967

 

 

ANDALIN

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

70810

 

03-Nov-1988

 

70810

 

31-May-1992

 

 

CASORON

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Mar-1966

 

25676

 

27-Nov-1967

 

 

DIMILIN

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

17-Feb-1978

 

45520

 

25-May-1980

 

 

MICROMITE

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

06-Sep-1979

 

48575

 

08-Aug-1982

 

 

OMITE

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

25-Feb-1970

 

31684

 

09-Jan-1972

 

 

TEDION V18

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

14785

 

04-Mar-1955

 

14785

 

22-Jul-1956

 

 

 

175

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIVAX

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

46323

 

31-Jul-1978

 

46323

 

20-Jan-1981

 

 

VITAVAX

 

Israel

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

09-Jun-1967

 

0000027390

 

15-May-1970

 

 

ACRAMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

21442000TO

 

29-Jun-2000

 

924788

 

15-Jun-2004

 

 

ADIPRENE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

120990

 

24-May-1954

 

682625

 

22-Jan-1955

 

 

ADOBE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C000593

 

16-Feb-2001

 

944081

 

10-Nov-2004

 

 

ALANAP

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

165793

 

23-Jan-1961

 

383219

 

30-Jun-1964

 

 

ALAR

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

095C002407

 

25-Jul-1995

 

717904

 

17-Jul-1997

 

 

ALLEGIANCE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000C000248

 

02-Feb-2000

 

908252

 

22-Sep-2003

 

 

AMINOX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C001383

 

03-May-1978

 

816191

 

19-Jun-1985

 

 

 

176

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ASSAULT

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C003927

 

13-Dec-2001

 

947244

 

29-Nov-2004

 

 

BIK

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C001147

 

01-Jun-1992

 

0000635175

 

23-Nov-1994

 

 

BLE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C001225

 

28-Aug-1958

 

816054

 

11-Aug-1959

 

 

B-NINE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

208032

 

30-Jul-1964

 

683234

 

11-May-1967

 

 

CAYTUR

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

097C000987

 

10-Apr-1997

 

793026

 

25-Oct-1999

 

 

CRUSOE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C000668

 

22-Feb-2001

 

944150

 

11-Nov-2004

 

 

DU-DIM

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

18429C/77

 

28-Apr-1977

 

789322

 

18-Mar-1985

 

 

FLORAMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02001C000482

 

08-Feb-2001

 

943980

 

10-Nov-2004

 

 

JAG

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C003532

 

14-Nov-2001

 

946873

 

26-Nov-2004

 

 

 

177

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

METHAZATE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C000505

 

10-Mar-1992

 

0000634617

 

21-Nov-1994

 

 

MH

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

39865-C/83

 

09-Mar-1963

 

998409

 

29-Oct-1966

 

 

MICROMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02000C001589

 

17-May-2000

 

883728

 

04-Mar-2003

 

 

NAUGALUBE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C000452

 

13-Sep-1992

 

0000634570

 

21-Nov-1994

 

 

NAUGAWHITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

099C003646

 

24-Nov-1999

 

883728

 

04-Mar-2003

 

 

NEMAREX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C000592

 

16-Feb-2001

 

944080

 

10-Nov-2004

 

 

OCTAMINE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

096C002816

 

23-Oct-1996

 

754204

 

20-Aug-1998

 

 

OMITE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

097C000095

 

17-Jan-1997

 

792086

 

04-Oct-1999

 

 

POLYBOND

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000C0003343

 

13-Oct-2000

 

0000401214

 

12-Feb-1986

 

 

 

178

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYGARD

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

096C002815

 

23-Oct-1996

 

754203

 

20-Aug-1998

 

 

POLYLOC

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C002330

 

09-Jul-2001

 

1040483

 

27-Feb-2007

 

 

RIBBON FLOW

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

002123

 

05-Nov-1993

 

665579

 

19-Dec-1995

 

 

SCREEN

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

2001C002733

 

14-Aug-2001

 

 

 

 

 

 

SUNPROOF

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C001220

 

28-Aug-1958

 

816049

 

24-Sep-1959

 

 

TERRA-COAT

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092C002225

 

16-Nov-1992

 

0000636071

 

25-Nov-1994

 

 

TERRAZOLE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

285918

 

19-Sep-1972

 

635075

 

03-Dec-1974

 

 

THIOSTOP

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C01212

 

28-Aug-1958

 

816042

 

11-Aug-1959

 

 

TRIMENE BASE

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C000607

 

28-Aug-1958

 

815501

 

30-May-2000

 

 

 

179

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIVAX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C000608

 

24-Feb-1998

 

815502

 

30-May-2000

 

 

TUEX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

098C000609

 

28-Aug-1958

 

815503

 

30-May-2000

 

 

VIBRABOND

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

099C002745

 

07-Sep-1999

 

882692

 

04-Feb-2003

 

 

VIBRASPRAY

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

T099C000869

 

14-May-1979

 

872028

 

02-Oct-1985

 

 

VORTEX

 

Italy

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001C003928

 

13-Dec-2001

 

947245

 

29-Nov-2004

 

 

ADIPRENE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2007-525280

 

 

 

513672

 

10-Feb-1958

 

 

ADIPRENE EXTREME

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2004-010338

 

05-Feb-2004

 

4798566

 

27-Aug-2004

 

 

ARANOX & KATAKANA EQUIVALENT

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0703412/92

 

14-Apr-1965

 

965476

 

31-May-1972

 

 

CASORON

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

56941/88

 

19-May-1988

 

2374773

 

31-Jan-1992

 

 

 

180

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CASORON (IN KATAKANA)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0056942/88

 

19-May-1988

 

2374774

 

31-Jan-1992

 

 

CASORON 133

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0026599/60

 

13-Jun-1960

 

0584753

 

10-Apr-1962

 

 

CAYTUR

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0207006/90

 

29-Mar-1967

 

0863716

 

06-Jul-1970

 

 

DEVICE (BULLSEYE)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0067366/78

 

13-Sep-1978

 

2310921

 

28-Jun-1991

 

 

DU-DIM

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

5147/88

 

21-Jan-1988

 

2269497

 

21-Sep-1990

 

 

DURAZONE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0116649/91

 

08-Nov-1991

 

2674847

 

29-Jun-1994

 

 

NAUGALUBE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0085016/91

 

09-Aug-1991

 

2599640

 

30-Nov-1993

 

 

NAUGAWHITE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

7323/92

 

28-Jan-1992

 

2696594

 

30-Sep-1994

 

 

NIPITE (IN KATAKANA)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0092947/86

 

01-Sep-1986

 

2110813

 

21-Feb-1989

 

 

 

181

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OMITE & KATAKANA EQUIVALENT

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0117379/88

 

18-Oct-1988

 

2352298

 

29-Nov-1991

 

 

OMITE IN KATAKANA (O-MA-I-TO)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0149356/97

 

18-Aug-1997

 

4204200

 

23-Oct-1998

 

 

PANTERA

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0057450/88

 

23-May-1988

 

2288722

 

26-Dec-1990

 

 

RIBBON FLOW

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0110381/93

 

01-Nov-1993

 

3179929

 

31-Jul-1996

 

 

ROYAL MH-30

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0134778/73

 

23-Aug-1973

 

2348134

 

30-Oct-1991

 

 

SCREEN

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001-021140

 

09-Mar-2001

 

4540736

 

01-Feb-2002

 

 

SOLITHANE

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0201378/91

 

31-Mar-1960

 

0573551

 

01-Jun-1961

 

 

TEDEON

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000020700

 

15-Jul-1957

 

516469

 

19-Mar-1958

 

 

TEDEON (IN KATAKANA)

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0056940/88

 

19-May-1988

 

2287024

 

26-Dec-1990

 

 

 

182

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VIBRASPRAY

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

725715/94

 

10-Aug-1994

 

1706971

 

28-Aug-1984

 

 

VITAVAX WITH KATAKANA

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0026755/93

 

17-Mar-1993

 

3081003

 

31-Oct-1995

 

 

VULKLOR

 

Japan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

168558/92

 

31-Aug-1992

 

3008572

 

31-Oct-1994

 

 

KEMIKAR

 

Kazakhstan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1320

 

15-Jul-1993

 

735

 

15-Jul-1993

 

 

OMITE (IN CYRILLIC)

 

Kazakhstan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2200

 

20-Sep-1993

 

5671

 

23-Sep-1997

 

 

ALAR

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16342

 

06-Jan-1969

 

1969016342

 

19-Jun-1969

 

 

CRUSOE

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DIMILIN

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

28-Oct-1974

 

1974021502

 

30-Sep-1975

 

 

PLANTVAX

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16345

 

06-Jan-1969

 

16345

 

14-Apr-1970

 

 

 

183

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYLOC

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

051812

 

13-Jul-2001

 

51812

 

13-Jul-2001

 

 

PROCURE

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

58058

 

20-Sep-2005

 

58058

 

20-Sep-2005

 

 

ROYALFLO

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0041914

 

01-Dec-1994

 

41914

 

01-Dec-2001

 

 

TEDION V18

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

24-Sep-1959

 

9358

 

25-Feb-1960

 

 

VITAFLO

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000024676

 

21-Mar-1978

 

24676

 

18-Sep-1978

 

 

VITAVAX

 

Kenya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16344

 

06-Jan-1969

 

16344

 

19-Jun-1969

 

 

ACRAMITE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-17006

 

19-May-1999

 

466231

 

07-Mar-2000

 

 

ACRAMITE (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-17007

 

19-May-1999

 

466241

 

07-Mar-2000

 

 

ADIPRENE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25977

 

31-Aug-1990

 

223896

 

15-Oct-1991

 

 

 

184

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25982

 

31-Aug-1990

 

236926

 

01-May-1992

 

 

ADIPRENE EXTREME

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

40-2004-4861

 

05-Feb-2004

 

603640

 

23-Dec-2004

 

 

BLE & KOREAN CHARACTERS

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

91-15512

 

31-May-1991

 

239149

 

27-May-1992

 

 

B-NINE (IN HANGUL)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

86-18279

 

01-Sep-1986

 

153266

 

26-Feb-1988

 

 

CASORON

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84-288

 

10-Jan-1984

 

112237

 

07-May-1985

 

 

CASORON (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89-13106

 

27-May-1989

 

197150

 

25-Jul-1990

 

 

DEVICE (HEAD)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25981

 

31-Aug-1990

 

223899

 

15-Oct-1991

 

 

DEVICE (HEAD)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25986

 

30-Aug-1990

 

236929

 

01-May-1992

 

 

DIMILIN

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79/6452

 

02-Jul-1979

 

71061

 

11-Aug-1980

 

 

 

185

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DIMILIN (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89-13108

 

27-May-1989

 

197152

 

25-Jul-1990

 

 

DURAZONE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

91-35803

 

20-Dec-1991

 

251791

 

14-Oct-1992

 

 

FLEXZONE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

200247479

 

16-Oct-2002

 

570511

 

02-Jan-2004

 

 

OMITE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88-19802

 

02-Sep-1988

 

193844

 

15-Jun-1990

 

 

OMITE (IN KOREAN CHARACTERS)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97-36121

 

04-Aug-1997

 

416152

 

13-Aug-1998

 

 

PANTERA

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97-49758

 

25-Oct-1997

 

428179

 

03-Nov-1998

 

 

PANTERA (KOREAN CHARACTERS)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-4457

 

12-Feb-1999

 

462771

 

12-Jan-2000

 

 

PLANTVAX

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

92-21375

 

01-Aug-1992

 

269749

 

22-Jul-1993

 

 

POLYBOND

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

40200129206

 

04-Jul-2001

 

549534

 

30-May-2003

 

 

 

186

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ROYALCAST

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

200247478

 

16-Oct-2003

 

570510

 

02-Jan-2004

 

 

TEDION (IN KOREAN)

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89-13107

 

27-May-1989

 

197151

 

25-Jul-1990

 

 

TEDION V18

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

593

 

03-Jun-1960

 

5004

 

23-Jul-1960

 

 

UNIROYAL CHEMICAL

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-6877

 

16-Mar-1999

 

474459

 

01-Aug-2000

 

 

UNIROYAL CHEMICAL & DESIGN

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99-6878

 

06-Mar-1999

 

471128

 

01-Jun-2000

 

 

VIBRASPRAY

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-20296

 

09-Jul-1990

 

236925

 

01-May-1992

 

 

VIBRATHANE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25984

 

31-Aug-1990

 

236927

 

01-May-1992

 

 

VIBRATHANE

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

40200252460

 

14-Nov-2002

 

591658

 

31-Aug-2004

 

 

VITATHIRAM

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97-36120

 

04-Aug-1997

 

416151

 

13-Aug-1998

 

 

 

187

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VITAVAX

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87-15037

 

01-Aug-1987

 

169677

 

09-May-1989

 

 

WRM

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25980

 

31-Aug-1990

 

223898

 

15-Oct-1991

 

 

WRM

 

Korea, Republic of

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90-25985

 

31-Aug-1990

 

236928

 

01-May-1992

 

 

KEMIKAR

 

Latvia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M-93-861

 

23-Jan-1993

 

14192

 

11-Apr-1994

 

 

MICROMITE

 

Libya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

7331

 

30-May-2006

 

 

 

 

 

 

SEMEVAX

 

Libya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

7330

 

30-May-2006

 

 

 

 

 

 

KEMIKAR

 

Lithuania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

RL3167

 

25-Jan-1993

 

6980

 

09-Apr-1993

 

 

DIMILIN

 

Macao

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2744

 

11-Dec-1987

 

2744-M

 

25-Jan-1988

 

 

DIMILIN

 

Madagascar

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

95/0038D

 

03-Mar-1995

 

01145

 

06-Nov-1995

 

 

 

188

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DIMILIN

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83714

 

17-Sep-1979

 

M/83714

 

17-Sep-1979

 

 

MICROMITE

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000M/83645

 

10-Sep-1979

 

000M/83645

 

10-Mar-1979

 

 

RESCUE

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M/94977

 

07-May-1982

 

M/094977

 

07-May-1982

 

 

ROYAL MH-30

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000M/85646

 

10-Mar-1980

 

0000B85646

 

10-Mar-1980

 

 

VITAVAX

 

Malaya

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M/48089

 

11-Jun-1967

 

M/48089

 

12-Jun-1967

 

 

ACRAMITE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

634953

 

17-Dec-2003

 

823939

 

27-Feb-2004

 

 

ADIPRENE EXTREME

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

630041

 

18-Nov-2003

 

817733

 

16-Jan-2004

 

 

DIMILIN

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

29097

 

27-Jul-1987

 

355111

 

10-Nov-1988

 

 

FAZOR

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000492074

 

21-Jun-2001

 

0000720930

 

31-Jul-2001

 

 

 

189

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLORAMITE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

634954

 

17-Dec-2003

 

823940

 

27-Feb-2004

 

 

FLUPRO

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000471909

 

20-Feb-2001

 

697066

 

26-Apr-2001

 

 

FUERA

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000409488

 

04-Feb-2000

 

645247

 

29-Feb-2000

 

 

NAUGARD

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

06-Jan-1967

 

135096

 

20-Mar-1967

 

 

PANTERA

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000326247

 

17-Mar-1998

 

576656

 

17-May-1998

 

 

PROCURE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

630036

 

18-Nov-2003

 

817731

 

16-Jan-2004

 

 

PROSTAR

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000326553

 

19-Mar-1998

 

576836

 

19-May-1998

 

 

RIBBON FLOW

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

622972

 

08-Oct-2003

 

842445

 

08-Oct-2003

 

 

ROYAL MH-30

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

59152

 

20-Mar-1989

 

369330

 

06-Nov-1989

 

 

 

190

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TERRAGUARD

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

630037

 

18-Nov-2003

 

817732

 

16-Jan-2004

 

 

TERRAVAX

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000326072

 

16-Mar-1998

 

575189

 

31-Mar-1998

 

 

TERRAZOLE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000247360

 

07-Nov-1995

 

511121

 

28-Nov-1995

 

 

TRIGRAN

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

239756

 

09-Oct-1984

 

306980

 

08-May-1985

 

 

VIBRABOND

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

142949

 

23-Jun-1992

 

431695

 

10-Mar-1993

 

 

VIBRATHANE

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000253495

 

23-Aug-1985

 

350419

 

18-Jul-1988

 

 

VITAFLO

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

414482

 

07-Mar-2000

 

797592

 

27-Jun-2003

 

 

VITAVAX

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

147108

 

02-Jul-1979

 

242109

 

12-Mar-1980

 

 

WRM

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

602242

 

23-May-2003

 

831184

 

20-Apr-2004

 

 

 

191

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

WRM

 

Mexico

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

602243

 

23-May-2003

 

831185

 

20-Apr-2004

 

 

CRUSOE

 

Moldova

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

POLYLOC

 

Moldova

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000010486

 

26-Jul-2001

 

8897

 

05-Aug-2002

 

 

ACRAMITE

 

Morocco

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

76424

 

16-Feb-2001

 

76424

 

19-Feb-2001

 

 

ALAR

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90455

 

10-Jun-1969

 

90455

 

12-Mar-1970

 

 

B-NINE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

205155

 

01-Oct-1990

 

205155

 

28-May-1996

 

 

CASORON

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

26-Feb-1969

 

89517

 

16-Dec-1969

 

 

CATAPULT

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

134921

 

10-Nov-1980

 

134921

 

22-Jun-1983

 

 

DEVICE (BULLSEYE)

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

125044

 

08-Sep-1978

 

125044

 

29-Sep-1981

 

 

 

192

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DIMILIN

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

110990

 

12-Feb-1975

 

110990

 

26-Sep-1977

 

 

DURAZONE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

214192

 

04-Nov-1991

 

214192

 

26-May-1995

 

 

DWELL

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

138756

 

04-Sep-1981

 

138756

 

11-Jul-1985

 

 

FOIL

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

183815

 

17-May-1988

 

183815

 

16-Sep-1991

 

 

FURAVAX

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

118513

 

09-Feb-1977

 

118513

 

12-Mar-1980

 

 

MICROMITE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

129432

 

05-Sep-1979

 

129432

 

20-Oct-1982

 

 

NAUGARD

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

117344

 

21-Oct-1976

 

117344

 

29-Sep-1978

 

 

OMITE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83404

 

20-Feb-1967

 

83404

 

10-Jan-1968

 

 

PANTERA

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

183816

 

17-May-1988

 

183816

 

07-May-1991

 

 

 

193

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PLANTVAX

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

132382

 

30-Apr-1980

 

132382

 

02-Dec-1982

 

 

POLYLITE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

123413

 

10-May-1978

 

123413

 

12-Jan-1981

 

 

RIBBON FLOW

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

231537

 

29-Oct-1993

 

231537

 

20-Dec-1996

 

 

ROYALFLO

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

247268

 

29-Mar-1995

 

247268

 

17-Sep-1997

 

 

TERRAZOLE

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

102828

 

04-Jan-1973

 

102828

 

11-Jan-1974

 

 

VIBRASPRAY

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

131525

 

29-Feb-1980

 

131525

 

10-Dec-1982

 

 

VITAFLO

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

119080

 

13-Apr-1977

 

119080

 

23-Nov-1978

 

 

VITAVAX

 

New Zealand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

84201

 

06-Jun-1967

 

84201

 

22-May-1968

 

 

FAZOR

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02001-2710

 

13-Jul-2001

 

00053322CC

 

17-Apr-2002

 

 

 

194

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DU-DIM

 

Norway

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

19772985

 

31-Oct-1977

 

101611

 

25-Jan-1979

 

 

COMITE

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74731

 

27-Jul-1981

 

74731

 

27-Jul-1981

 

 

DEVICE (BULLSEYE)

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

68150

 

21-Sep-1978

 

68150

 

21-Sep-1978

 

 

DIMILIN

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69860

 

04-Jul-1979

 

69860

 

17-Dec-1980

 

 

OMITE

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

57878

 

21-Sep-1972

 

57878

 

21-Sep-1972

 

 

PROVAX

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99013

 

12-Jul-1988

 

99013

 

12-Jul-1988

 

 

ROYALFLO

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

129461

 

02-Apr-1995

 

129461

 

01-Aug-2002

 

 

TERRA-COAT

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

58234

 

23-Jan-1973

 

58234

 

23-Jan-1973

 

 

VITAVAX

 

Pakistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

57880

 

21-Sep-1972

 

57880

 

21-Sep-1972

 

 

 

195

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FAZOR

 

Panama

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

120408

 

05-Apr-2002

 

120408

 

05-Apr-2002

 

 

FLUPRO

 

Panama

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

120409

 

05-Apr-2002

 

120409

 

05-Dec-2003

 

 

FAZOR

 

Paraguay

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

06017-2002

 

18-Mar-2002

 

251709

 

14-Nov-2002

 

 

DEVICE (BULLSEYE)

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78392

 

17-May-1984

 

54308

 

16-Aug-1984

 

 

DIMILIN

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8615

 

15-Nov-1977

 

15810

 

12-Sep-1978

 

 

FAZOR

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000075340

 

03-Jun-2001

 

0000075340

 

03-Oct-2001

 

 

FLUPRO

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

124301/2001

 

20-Feb-2001

 

71729/2001

 

21-May-2001

 

 

OMITE

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000176572

 

25-Oct-1990

 

89552

 

13-Feb-1991

 

 

RIBBON FLOW

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

230156

 

28-Oct-1993

 

9146

 

12-Aug-1994

 

 

 

196

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TEDION V18

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

127228

 

07-Oct-1987

 

72314

 

17-Dec-1987

 

 

WRM

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0227588/93

 

15-Sep-1993

 

04756

 

30-Dec-1993

 

 

WRM

 

Peru

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0227589/93

 

15-Sep-1993

 

04757

 

30-Dec-1993

 

 

VITAVAX

 

Philippines

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

4-2004-01182

 

14-Dec-2004

 

 

 

 

 

 

ADIPRENE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

28-Dec-1954

 

36624

 

28-Dec-1954

 

 

ADOBE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-231965

 

22-Feb-2001

 

156734

 

07-Jun-2005

 

 

ALLEGIANCE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-213396

 

02-Mar-2000

 

146436

 

03-Feb-2004

 

 

ASSAULT

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-243464

 

27-Nov-2001

 

162674

 

14-Nov-2005

 

 

DU-CASON

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-86091

 

20-Jun-1988

 

63926

 

27-Sep-1990

 

 

 

197

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

JAG

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-243463

 

27-Nov-2001

 

162673

 

14-Nov-2005

 

 

PANTERA

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z86018

 

01-Jun-1988

 

63914

 

27-Jan-1990

 

 

POLYBOND

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-106921

 

09-Mar-1992

 

0000078598

 

05-Oct-1994

 

 

POLYLOC

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-238302

 

16-Jul-2001

 

NR159383

 

15-Jul-2005

 

 

PROVAX

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-190719

 

18-Aug-1998

 

0000131560

 

10-Aug-2001

 

 

RIBBON FLOW

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-126438

 

02-Nov-1993

 

87713

 

12-Dec-1995

 

 

SCREEN

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z-234263

 

11-Apr-2001

 

156778

 

21-Apr-2005

 

 

TRIMENE BASE

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-190526

 

12-Aug-1998

 

131921

 

16-Aug-2001

 

 

VITAVAX

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69078

 

01-Mar-1970

 

49101

 

09-Mar-1970

 

 

 

198

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VORTEX

 

Poland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

000Z-243463

 

27-Nov-2001

 

162672

 

14-Nov-2005

 

 

PROVAX

 

Portugal

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

305456

 

11-Jan-1995

 

305456

 

14-Oct-1998

 

 

VIBRABOND

 

Portugal

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

21805

 

11-Aug-1981

 

21805

 

06-Jan-1989

 

 

ALLEGIANCE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200000531

 

07-Feb-2000

 

41850

 

07-Feb-2000

 

 

ASSAULT

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200105609

 

07-Nov-2001

 

49366

 

07-Nov-2001

 

 

CRUSOE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

FLEXZONE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20116

 

16-May-1969

 

6122

 

16-May-1969

 

 

JAG

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200105611

 

07-Nov-2001

 

48973

 

07-Nov-2001

 

 

POLYLOC

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M 2001 03357

 

11-Jul-2001

 

47315

 

11-Jul-2001

 

 

 

199

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SIGNAL

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

M200000379

 

30-Jan-2001

 

45858

 

30-Jan-2001

 

 

TRIMENE BASE

 

Romania

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000020117

 

16-May-1989

 

0000006120

 

01-May-1969

 

 

CASORON

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94541

 

17-Jun-1982

 

72272

 

17-Dec-1982

 

 

CASORON (IN CYRILLIC)

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94542

 

17-Jun-1982

 

72271

 

17-Dec-1982

 

 

CRUSOE

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

DIMILIN

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

86661

 

02-Jul-1979

 

65897

 

02-Jul-1979

 

 

KEMIKAR

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

76340

 

06-Apr-1984

 

 

OMITE (IN CYRILLIC)

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000154611

 

17-Mar-1992

 

0000112399

 

12-Jul-1993

 

 

POLYLOC

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001721328

 

17-Jul-2001

 

231375

 

15-Dec-2002

 

 

 

200

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

RIBBON FLOW

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0093051682

 

23-Nov-1993

 

0000129992

 

24-Jul-1995

 

 

VITAVAX

 

Russian Federation

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

55658

 

03-Mar-1970

 

40821

 

30-Dec-1970

 

 

DIMILIN

 

Sabah

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000025028

 

17-Sep-1979

 

25028

 

11-Sep-1979

 

 

ALAR

 

Sarawak (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

SAR/20842

 

12-Jan-1980

 

SAR/20842

 

12-Jan-1980

 

 

B-NINE

 

Sarawak (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

SAR/B20844

 

12-Jan-1980

 

SAR/20844

 

12-Jan-1980

 

 

DIMILIN

 

Sarawak (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

11-Sep-1979

 

20241

 

11-Sep-1979

 

 

MICROMITE

 

Sarawak (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20839

 

12-Jan-1980

 

SAR/20839

 

12-Jan-1980

 

 

OMITE

 

Sarawak (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

20840

 

12-Jan-1980

 

20840

 

12-Jan-1980

 

 

CRUSOE

 

Serbia (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

 

201

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TRIMENE BASE

 

Serbia (Old Code)

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00Z-689/68

 

26-Sep-1968

 

18568

 

21-Apr-1970

 

 

DIMILIN

 

Singapore

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

82031

 

08-Sep-1979

 

82031D

 

08-Sep-1979

 

 

RIBBON FLOW

 

Singapore

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

08336/93

 

26-Oct-1993

 

T9308336D

 

26-Oct-1993

 

 

ADIPRENE

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

07-Jan-1985

 

166243

 

09-Jun-1986

 

 

ADOBE

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

POZ0537-2001

 

23-Feb-2001

 

199110

 

13-May-2002

 

 

ALLEGIANCE

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

Z0355-2000

 

11-Feb-2000

 

195660

 

18-Jun-2001

 

 

ASSAULT

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

03297-2001

 

09-Nov-2001

 

 

 

 

 

 

CRUSOE

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

POZ0539-2001

 

23-Feb-2001

 

199112

 

13-May-2002

 

 

JAG

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03296-2001

 

09-Nov-2001

 

201705

 

16-Jan-2003

 

 

 

202

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYBOND

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

67283

 

16-Mar-1992

 

173892

 

20-Feb-1995

 

 

POLYLOC

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Pending

 

PO2166-2001

 

16-Jul-2001

 

 

 

 

 

 

RIBBON FLOW

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

16994

 

10-Dec-1993

 

178703

 

24-Nov-1997

 

 

SCREEN

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

POZ0538-2001

 

23-Feb-2001

 

199111

 

13-May-2002

 

 

TRIMENE BASE

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000042326

 

27-Sep-1968

 

158690

 

20-Feb-1969

 

 

VORTEX

 

Slovakia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02198-2001

 

09-Nov-2001

 

201707

 

16-Jan-2003

 

 

RIBBON FLOW

 

Slovenia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0Z 9371014

 

17-Nov-1993

 

9371014

 

01-Dec-1997

 

 

ADIPRENE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

54/1539

 

19-May-1954

 

1954/01539

 

24-Nov-1954

 

 

ADIPRENE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

54/3434

 

25-Oct-1954

 

1954/03434

 

20-Apr-1955

 

 

 

203

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ALANAP

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

57/3869

 

10-Dec-1957

 

57/3869

 

16-Apr-1958

 

 

ALLEGIANCE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99/15869

 

30-Aug-1999

 

99/15869

 

09-Dec-2002

 

 

BLE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0123

 

14-Jan-1969

 

A69/0123

 

06-Mar-1970

 

 

B-NINE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

64/2615

 

28-Jul-1964

 

B64/2615

 

16-Jun-1965

 

 

CASORON

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

60/2052

 

07-Jun-1960

 

60/2052

 

05-Oct-1960

 

 

CAYTUR

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79/3036

 

13-Jun-1979

 

79/3036

 

13-Jun-1980

 

 

DEVICE (BULLSEYE)

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78/4355

 

05-Sep-1978

 

78/4355

 

12-Oct-1979

 

 

DEVICE (HEAD)

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/2686

 

09-Apr-1990

 

90/2686

 

17-May-1993

 

 

DIMILIN

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

02-Dec-1974

 

74/6294

 

04-Oct-1976

 

 

 

204

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

EVERSHIELD

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000/08986

 

10-May-2000

 

2000/08986

 

10-May-2000

 

 

FLORAMITE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/1954

 

06-Feb-2001

 

200101954

 

06-Feb-2001

 

 

MICROMITE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79/4713

 

05-Sep-1979

 

79/4713

 

17-Oct-1980

 

 

NAUGAWHITE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0121

 

14-Jan-1969

 

69/0121

 

01-Apr-1970

 

 

OCTAMINE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0120

 

14-Jan-1969

 

69/0120

 

31-Oct-1969

 

 

PANTERA

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

883844

 

16-May-1988

 

883844

 

15-Jul-1990

 

 

PLANTVAX

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/0281

 

27-Jan-1969

 

69/0281

 

06-Mar-1970

 

 

POLYBOND

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1592/80

 

20-Mar-1980

 

1592/80

 

11-Sep-1981

 

 

POLYLOC

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/12051

 

11-Jul-2001

 

200112051

 

11-Jul-2001

 

 

 

205

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYLOC

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/14023

 

14-Aug-2001

 

2001/14023

 

14-Oct-2008

 

 

PROVAX

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88/5855

 

15-Jul-1988

 

88/5855

 

29-Jun-1990

 

 

RIBBON FLOW

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94/9544

 

05-Sep-1994

 

94/9544

 

10-Apr-1997

 

 

ROYAL MH-30 SG

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

835179

 

27-Jul-1983

 

835179

 

27-Jul-1983

 

 

ROYALCAP

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

99/09262

 

25-May-1999

 

99/09262

 

10-Jun-2002

 

 

ROYALCAST

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/7357

 

28-Aug-1990

 

90/7357

 

17-May-1993

 

 

ROYALFLO

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

94/9545

 

05-Sep-1994

 

94/9545

 

25-Apr-1997

 

 

SCREEN

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

200113104

 

30-Jul-2001

 

200113104

 

30-Jul-2001

 

 

SOLITHANE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

70/4966

 

04-Nov-1970

 

70/4966

 

03-Jan-1972

 

 

 

206

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

SYNTON

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

81/9697

 

21-Dec-1981

 

81/9697

 

17-Nov-1983

 

 

TEDION V18

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

55/2080

 

29-Jun-1955

 

2080/55

 

08-Feb-1956

 

 

TERRAZOLE

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

69/4553

 

25-Sep-1969

 

69/4553

 

21-May-1973

 

 

TRIVAX

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78/3681

 

31-Jul-1978

 

78/3681

 

13-Jul-1979

 

 

WRM

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/2687

 

09-Apr-1990

 

90/2687

 

17-May-1993

 

 

WRM

 

South Africa

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90/2688

 

09-Apr-1990

 

90/2688

 

17-May-1993

 

 

ACRAMITE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002376130

 

06-Feb-2001

 

2376130

 

20-Jul-2001

 

 

ADIPRENE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

07-Aug-1954

 

284902

 

31-Mar-1955

 

 

ALAR-85

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2442342

 

27-Aug-2001

 

2442342

 

20-May-2002

 

 

 

207

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

FLORAMITE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002376131

 

06-Feb-2001

 

0002376131

 

20-Jul-2001

 

 

NAUGARD

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

03-Jan-1967

 

521476/9

 

02-Sep-1968

 

 

PANAREX

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002355716

 

06-Nov-2000

 

0002355716

 

07-May-2001

 

 

PANAREX

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002355715

 

06-Nov-2000

 

0002355715

 

07-May-2001

 

 

RIBBON FLOW

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1788653

 

10-Nov-1993

 

1788653

 

04-Apr-1994

 

 

TERRAZOL

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

24-Sep-1980

 

0000952935

 

05-Oct-1981

 

 

TERRAZOLE

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

11-Jul-1975

 

794890

 

17-Jun-1978

 

 

ZETOS

 

Spain

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

18-Jun-1969

 

591421

 

03-Dec-1973

 

 

TEDION V18

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

17225

 

24-Jul-1956

 

17225

 

30-Aug-1957

 

 

 

208

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DIMILIN

 

Sudan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000015313

 

05-Mar-1975

 

15313

 

05-Apr-1977

 

 

ACRAMITE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001-00784

 

02-Feb-2001

 

0000351765

 

18-Jan-2002

 

 

ADIPRENE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00054-1381

 

19-May-1954

 

0000077972

 

10-Apr-1955

 

 

ALAR

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00065-2820

 

06-Jul-1965

 

0000125651

 

13-Dec-1968

 

 

CASORON

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88-8284

 

29-Sep-1988

 

223224

 

03-May-1991

 

 

CAYTUR

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00080-3061

 

07-Jun-1979

 

0000172483

 

13-Jun-1980

 

 

DEVICE (HEAD)

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00090-3655

 

12-Apr-1990

 

0000228403

 

29-Nov-1991

 

 

DIMILIN

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

77-0478

 

01-Feb-1977

 

166557

 

23-Feb-1979

 

 

DU-DIM

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

197705086

 

31-Oct-1977

 

163849

 

22-Jun-1978

 

 

 

209

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGALUBE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00081-2055

 

13-Apr-1981

 

0000178134

 

11-Sep-1981

 

 

POLYBOND

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

80-1477

 

17-Mar-1980

 

182558

 

06-Aug-1982

 

 

POLYBOND

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

92-2097

 

05-Mar-1992

 

244901

 

30-Dec-1992

 

 

RIBBON FLOW

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0093-10685

 

11-Nov-1993

 

259567

 

15-Jul-1994

 

 

SYNTON

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

81-6756

 

15-Dec-1981

 

187672

 

12-Aug-1983

 

 

VIBRABOND

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00081-3791

 

17-Jul-1981

 

0000180522

 

12-Mar-1982

 

 

VIBRASPRAY

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00081-3790

 

17-Jul-1981

 

0000179789

 

22-Jan-1982

 

 

VIBRATHANE

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

00071-4201

 

13-Oct-1971

 

0000138883

 

07-Apr-1972

 

 

VITAVAX

 

Sweden

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

67-2455

 

06-Jun-1967

 

125570

 

06-Dec-1968

 

 

 

210

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ACRAMITE

 

Switzerland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1203/2001

 

06-Feb-2001

 

487316

 

25-Jul-2001

 

 

ADIPRENE

 

Switzerland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

02534/1974

 

21-Apr-1974

 

2P271240

 

21-May-1974

 

 

BXA

 

Switzerland

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9853/93

 

19-Aug-1993

 

P413412

 

19-Aug-1993

 

 

ACRAMITE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022379

 

04-Jun-2001

 

1003725

 

01-Jul-2002

 

 

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044145

 

09-Oct-1990

 

530858

 

16-Sep-1991

 

 

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044146

 

09-Oct-1990

 

529346

 

16-Aug-1991

 

 

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044148

 

09-Oct-1990

 

525064

 

01-Aug-1991

 

 

ADIPRENE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0079-44148

 

09-Oct-1990

 

530508

 

01-Sep-1991

 

 

ADIPRENE EXTREME

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

092065775

 

13-Nov-2003

 

1120860

 

01-Oct-2004

 

 

 

211

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

AMINOX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044143

 

09-Oct-1990

 

530091

 

01-Aug-1991

 

 

BLE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040736

 

19-Aug-1998

 

880337

 

01-Feb-2000

 

 

CASORON (with characters)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022380

 

04-Jun-2001

 

1003726

 

01-Jul-2002

 

 

DIMILIN

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

7057696

 

15-Dec-1988

 

444299

 

01-Jun-1989

 

 

DIMILIN (CHINESE CHARACTERS)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

01-Oct-1978

 

104002

 

01-Oct-1978

 

 

ESEN

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040738

 

19-Aug-1998

 

866516

 

16-Sep-1999

 

 

FLEXAMINE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040747

 

19-Aug-1998

 

866518

 

16-Sep-1999

 

 

METHAZATE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89001850

 

13-Jan-2000

 

949077

 

16-Jul-2001

 

 

MONEX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

88006262

 

11-Feb-1999

 

890447

 

01-May-2000

 

 

 

212

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGALUBE 403

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000001795

 

01-Feb-1979

 

116889

 

01-Jul-1979

 

 

NAUGARD

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044142

 

09-Oct-1990

 

530857

 

16-Aug-1991

 

 

NAUGAWHITE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040746

 

19-Aug-1998

 

866520

 

16-Sep-1999

 

 

OCTAMINE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044144

 

09-Oct-1990

 

535855

 

01-Oct-1991

 

 

OMITE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

29-Feb-1968

 

48251

 

01-Aug-1971

 

 

OMITE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022375

 

04-Jun-2001

 

1003722

 

01-Jul-2002

 

 

OMITE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022374

 

04-Jun-2001

 

1003721

 

01-Jul-2002

 

 

PANTERA (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022378

 

04-Jun-2001

 

1003724

 

01-Jul-2002

 

 

PLANTVAX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000034698

 

01-Sep-1972

 

62308

 

01-Feb-1973

 

 

 

213

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PLANTVAX (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022376

 

04-Jun-2001

 

103723

 

01-Jul-2002

 

 

POLYLOC

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90028295

 

10-Jul-2001

 

100568

 

01-Jun-2002

 

 

POLYLOC (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90041614

 

09-Oct-2001

 

994181

 

16-Apr-2002

 

 

RIBBON FLOW

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

82054471

 

04-Nov-1993

 

652158

 

16-Aug-1994

 

 

RIBBON FLOW

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

83022760

 

18-Mar-1994

 

663214

 

16-Dec-1994

 

 

ROYALAC

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

20-May-1977

 

93413

 

01-Dec-1977

 

 

SUNPROOF

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87040745

 

19-Aug-1998

 

866519

 

16-Sep-1999

 

 

TERRAZOLE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

89049356

 

25-Aug-2000

 

945405

 

16-Jun-2001

 

 

TERRAZOLE (IN CHINESE)

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

90022377

 

04-Jun-2001

 

1006340

 

16-Jul-2002

 

 

 

214

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

THIOSTOP

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79039548

 

07-Sep-1990

 

535846

 

01-Oct-1991

 

 

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044149

 

09-Oct-1990

 

535856

 

01-Oct-1991

 

 

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044150

 

09-Oct-1990

 

529347

 

16-Jul-1991

 

 

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044151

 

09-Oct-1990

 

527504

 

01-Jul-1991

 

 

VIBRATHANE

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

79044152

 

09-Oct-1990

 

530509

 

01-Aug-1991

 

 

VITAVAX

 

Taiwan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

87039159

 

11-Aug-1998

 

858781

 

16-Jul-1999

 

 

ADIPRENE

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

409118

 

18-Jan-2000

 

110157

 

15-Mar-2000

 

 

ADIPRENE (IN THAI CHARACTERS)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

322409

 

17-Nov-1986

 

TM54137

 

17-Nov-1986

 

 

ADIPRENE (IN THAI CHARACTERS)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

322410

 

17-Nov-1986

 

TM54138

 

17-Nov-1986

 

 

 

215

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADIPRENE EXTREME

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

563381

 

25-Aug-2004

 

237159

 

26-Mar-2006

 

 

BI-LARV

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

409120

 

07-Feb-1990

 

TM110158

 

15-Mar-2000

 

 

BILARV (In Thai)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

557064

 

27-Jun-2004

 

211540

 

26-Jan-2005

 

 

DEVICE (BULLSEYE)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

369211

 

09-Sep-1998

 

TM80604

 

22-Oct-1998

 

 

DIMILIN

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

394521

 

09-Aug-1999

 

TM100319

 

22-Oct-1999

 

 

FLY-DIM

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

431691

 

07-Sep-2000

 

TM145544

 

24-Oct-2001

 

 

NAUGARD

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

405273

 

30-Nov-1999

 

TM107528

 

08-Feb-2000

 

 

OMITE

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

226986

 

12-Mar-1992

 

TM28

 

26-Jun-1993

 

 

OMITE (IN LOCAL CHARACTERS)

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

300943

 

18-Jan-1996

 

TM55317

 

14-Feb-1997

 

 

 

216

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PANTERA

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

363266

 

28-Jun-1988

 

TM77979

 

07-Mar-1989

 

 

PLANTVAX

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

404194

 

19-Nov-1999

 

TM106148

 

21-Jan-2000

 

 

RIBBON FLOW

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

256827

 

07-Dec-1993

 

TM59811

 

13-Jun-1997

 

 

ROYAL MH-30

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

257317

 

14-Dec-1993

 

TM10994

 

16-May-1994

 

 

TEDION V18

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

43831

 

24-Oct-1961

 

184912

 

02-Oct-2003

 

 

VITAVAX

 

Thailand

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75845

 

20-Mar-1972

 

TM49669

 

25-Feb-1974

 

 

ALLEGIANCE

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000 001967

 

09-Feb-2000

 

2000 01967

 

09-Feb-2000

 

 

CASORON

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

09267

 

22-Aug-1995

 

90611

 

22-Aug-1995

 

 

DEVICE (BULLSEYE)

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

15-Nov-1998

 

117535

 

15-Nov-1998

 

 

 

217

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DU-DIM

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2003/25320

 

24-Sep-2003

 

2003025320

 

24-Sep-2003

 

 

JAG

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/023061

 

08-Nov-2001

 

2001023061

 

08-Nov-2001

 

 

NEMAREX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2991/015802

 

10-Aug-2001

 

2001/015802

 

10-Aug-2001

 

 

PANTERA

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2000/009869

 

24-May-2000

 

2000/09869

 

24-May-2000

 

 

PLANTVAX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

46243

 

12-Nov-1992

 

138209

 

19-Oct-1972

 

 

PROMITE S

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

30-May-1988

 

106018

 

30-May-1988

 

 

PROVAX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

27-Sep-1988

 

106888

 

27-Sep-1988

 

 

ROYALFLO

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9777/94

 

26-Sep-1994

 

154724

 

26-Sep-1994

 

 

SIGNAL

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2002/029865

 

21-Nov-2002

 

2002029865

 

21-Nov-2002

 

 

 

218

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TERRA-COAT

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

12-Mar-1983

 

76205

 

12-Mar-1983

 

 

TERRAZOLE

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

12-Mar-1983

 

076206

 

12-Mar-1983

 

 

VITAVAX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

9900694

 

11-Mar-1990

 

117854

 

11-Mar-1990

 

 

VORTEX

 

Turkey

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001/023063

 

08-Nov-2001

 

2001023063

 

08-Nov-2001

 

 

CRUSOE

 

Turkmenistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

CRUSOE

 

Ukraine

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

A0002948

 

31-Oct-2005

 

871183

 

31-Oct-2005

 

 

POLYLOC

 

Ukraine

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2001074514

 

23-Jul-2001

 

34786

 

15-Sep-2003

 

 

ACRAMITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002237681

 

28-Jun-2000

 

2237681

 

22-Dec-2000

 

 

ADIPRENE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000730321

 

17-May-1954

 

0000730321

 

17-May-1954

 

 

 

219

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADOBE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2261406

 

15-Feb-2001

 

2261406

 

13-Jul-2001

 

 

ALAR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

881661

 

07-Jul-1965

 

881661

 

07-Jul-1965

 

 

AMINOX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719487

 

30-Jun-1953

 

0000719487

 

22-Oct-1954

 

 

ANCHOR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2047541

 

05-Dec-1995

 

2047541

 

30-Aug-1996

 

 

ARANOX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719488

 

30-Jun-1953

 

0000719488

 

13-Mar-1954

 

 

BLE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

719889

 

14-Jul-1953

 

719889

 

14-Jul-1953

 

 

CASORON

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1353192

 

01-Aug-1988

 

1353192

 

24-Nov-1989

 

 

CATAPULT

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1143331

 

05-Nov-1980

 

1143331

 

05-Nov-1980

 

 

CAYTUR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1116176

 

20-Jun-1979

 

1116176

 

20-Jun-1979

 

 

 

220

--------------------------------------------------------------------------------

 


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CRUSOE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2262127

 

22-Feb-2001

 

2262127

 

03-Aug-2001

 

 

DURAZONE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1486287

 

18-Dec-1991

 

1486287

 

18-Dec-1991

 

 

FAZOR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001200765

 

29-Jul-1983

 

1200765

 

29-Jul-1983

 

 

FLEXAMINE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719489

 

30-Jun-1953

 

0000719489

 

12-Mar-1954

 

 

FLEXZONE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

802285

 

26-Feb-1960

 

802285

 

26-Feb-1960

 

 

FLORAMITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2260071

 

02-Feb-2001

 

2260071

 

16-Jul-2001

 

 

JAG

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2284717

 

06-Nov-2001

 

2284717

 

05-Apr-2002

 

 

LINDEX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000700600

 

17-Aug-1951

 

700600

 

17-Aug-1951

 

 

MAXTRON

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1200547

 

27-Jul-1983

 

1200547

 

27-Jul-1983

 

 

 

221

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGALUBE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001152084

 

07-Apr-1981

 

0001152084

 

07-Apr-1981

 

 

NAUGARD

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

903917

 

09-Jan-1967

 

903917

 

09-Jan-1967

 

 

NEMAREX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2260191

 

05-Feb-2001

 

2260191

 

13-Jul-2001

 

 

OCTAMINE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

943175

 

27-May-1969

 

943175

 

27-May-1969

 

 

OMITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

905639

 

17-Feb-1967

 

905639

 

17-Feb-1967

 

 

PANAREX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

224996

 

25-Oct-2000

 

2249996

 

11-May-2001

 

 

PANTERA

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1349609

 

30-Jun-1988

 

1349609

 

30-Jun-1988

 

 

PLANTVAX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

946150

 

25-Jul-1969

 

946150

 

25-Jul-1969

 

 

POLYGARD

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

763651

 

19-Mar-1957

 

763651

 

19-Mar-1957

 

 

 

222

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYLITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

818648

 

24-Mar-1961

 

818648

 

24-Mar-1961

 

 

POLYLOC

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2274965

 

11-Jul-2001

 

2274965

 

11-Jul-2001

 

 

PROVAX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001358239

 

20-Sep-1988

 

0001358239

 

20-Sep-1988

 

 

RIBBON FLOW

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1551723

 

27-Oct-1993

 

1551723

 

21-Oct-1994

 

 

ROYALAC

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

919181

 

02-Jan-1968

 

919181

 

02-Jan-1968

 

 

SCREEN

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0002278075

 

15-Aug-2001

 

0002278075

 

04-Oct-2002

 

 

SIGNAL

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2225566

 

21-Mar-2000

 

2225566

 

20-Jan-2004

 

 

SOLITHANE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

801825

 

27-Oct-1959

 

801825

 

27-Oct-1959

 

 

TEDION V18

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

743837

 

28-Jun-1955

 

743837

 

03-Dec-1955

 

 

 

223

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TERRA-COAT

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1004077

 

01-Jan-1973

 

1004077

 

01-Jan-1973

 

 

THE METEOR

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001114386

 

16-May-1979

 

1114386

 

16-May-1979

 

 

TRIMENE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719491

 

30-Jun-1953

 

0000719491

 

30-Jun-1953

 

 

TUEX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000719486

 

30-Jun-1953

 

0000719486

 

29-Sep-1953

 

 

VIBRABOND

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1123003

 

25-Oct-1979

 

1123003

 

25-Oct-1979

 

 

VIBRASPRAY

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1113749

 

03-May-1979

 

1113749

 

14-Apr-1982

 

 

VITE

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0001535425

 

12-May-1993

 

1535425

 

24-Mar-1995

 

 

VORTEX

 

United Kingdom

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

228716

 

06-Nov-2001

 

2284716

 

05-Apr-2002

 

 

ACTAFOAM

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72166029

 

03-Apr-1963

 

765305

 

25-Feb-1964

 

 

 

224

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ADEPT

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75/471990

 

22-Apr-1998

 

2260846

 

13-Jul-1999

 

 

ADIPRENE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71665762

 

05-May-1954

 

0610867

 

23-Aug-1955

 

 

ALANAP

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

636906

 

20-Oct-1952

 

574094

 

05-May-1953

 

 

AMINOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0182386

 

04-Feb-1963

 

779288

 

03-Nov-1964

 

 

ARANOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72/181715

 

21-Nov-1963

 

781915

 

22-Dec-1964

 

 

ARAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72/211947

 

12-Feb-1965

 

799001

 

23-Nov-1965

 

 

BEUTENE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0071317725

 

06-Aug-1931

 

0000289954

 

15-Dec-1931

 

 

BIK

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73013369

 

13-Feb-1974

 

1002414

 

28-Jan-1975

 

 

B-NINE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

174997

 

13-Aug-1963

 

765737

 

03-Mar-1964

 

 

 

225

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

BUTAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182383

 

04-Dec-1963

 

797947

 

26-Oct-1965

 

 

CASORON

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000155743

 

23-Oct-1962

 

753930

 

06-Aug-1963

 

 

COMITE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

393281

 

27-May-1971

 

953392

 

20-Feb-1973

 

 

CPB

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000012658

 

04-Feb-1974

 

1005677

 

04-Mar-1975

 

 

ETHAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72182381

 

04-Dec-1963

 

797946

 

26-Oct-1965

 

 

FLEXAMINE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000211945

 

12-Feb-1965

 

798999

 

23-Nov-1965

 

 

HEPTEEN BASE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

71317726

 

06-Aug-1931

 

289955

 

15-Dec-1931

 

 

METHAZATE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000182384

 

04-Dec-1963

 

797948

 

26-Oct-1965

 

 

MH-30

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

166955

 

17-Apr-1963

 

766976

 

24-Mar-1964

 

 

 

226

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

NAUGARD 76

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73518010

 

17-Jan-1985

 

1352297

 

06-Aug-1985

 

 

OCTAMINE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0182380

 

04-Dec-1963

 

779286

 

03-Nov-1964

 

 

OPEX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

075/817091

 

07-Oct-1999

 

2373004

 

01-Aug-2000

 

 

PACZOL

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78317510

 

23-Oct-2003

 

2953669

 

17-May-2005

 

 

POLYBOND

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

246296

 

16-Jan-1980

 

0001201658

 

20-Jul-1982

 

 

POLYGARD

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

634225

 

20-Aug-1952

 

0573548

 

21-Apr-1953

 

 

POLYWET

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78/322486

 

03-Nov-2003

 

2916321

 

04-Jan-2005

 

 

PROCURE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

75/472476

 

22-Apr-1998

 

2251422

 

08-Jun-1999

 

 

ROYAL SLO-GRO

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000332270

 

10-Jul-1969

 

0000926631

 

11-Jan-1972

 

 

 

227

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ROYALTAC

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

426949

 

12-Jun-1972

 

0961833

 

26-Jun-1973

 

 

SORBATRAN

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000460629

 

18-Jun-1973

 

1020137

 

09-Sep-1975

 

 

SUNPROOF

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74/142363

 

25-Feb-1991

 

1671531

 

14-Jan-1992

 

 

SYNTON

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000306871

 

21-Apr-1981

 

0001196613

 

01-Jun-1982

 

 

TONOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000182385

 

04-Dec-1963

 

788898

 

04-May-1965

 

Security interest granted to Deutsche Bank AG New York Branch by Uniroyal
Chemical Company, Inc. executed on 8/16/2004.  A release will be recorded after
closing.

TUEX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0182382

 

04-Dec-1963

 

779287

 

03-Nov-1964

 

 

 

228

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

UNIROYAL CHEMICAL

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

074/469058

 

13-Dec-1993

 

1873482

 

17-Jan-1995

 

 

UNIROYAL CHEMICAL

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

074/469061

 

13-Dec-1993

 

1869200

 

27-Dec-1994

 

 

VIBRARIM

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

78297904

 

09-Sep-2003

 

2961244

 

07-Jun-2005

 

 

VIBRATHANE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

72122044

 

24-Jun-1961

 

739228

 

16-Oct-1962

 

 

VIGILANTE

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

73533178

 

19-Apr-1985

 

1364123

 

08-Oct-1985

 

 

WRM

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

74/229841

 

12-Dec-1991

 

1714849

 

15-Sep-1992

 

 

WYTOX

 

United States of America

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

399033

 

02-Aug-1971

 

944425

 

10-Oct-1972

 

 

ALANAP

 

Uruguay

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000337180

 

13-Feb-2002

 

0000337180

 

10-Feb-2002

 

 

TEDION V18

 

Uruguay

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

16-Aug-2001

 

333321

 

28-Oct-2001

 

 

 

229

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

KEMIKAR

 

Uzbekistan

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

93012183

 

12-Jul-1993

 

745

 

12-Jul-1993

 

 

ADIPRENE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

20-Dec-1985

 

00030491

 

18-Feb-1956

 

 

B-NINE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

14822-88

 

16-Aug-1988

 

149913

 

06-Dec-1993

 

 

FAZOR

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Published

 

010452-1999

 

16-Jun-1999

 

 

 

 

 

 

FLEXZONE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2981

 

01-May-1966

 

55791

 

24-Sep-1969

 

 

FLUPRO

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

03193-2001

 

23-Feb-2001

 

P238288

 

28-Jun-2002

 

 

FUERA

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2512-1999

 

24-Feb-1999

 

research4

 

19-Dec-2003

 

 

GRANOVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8107

 

01-Dec-1976

 

86511-F

 

27-Apr-1978

 

 

OMITE

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

00071307

 

30-Nov-1972

 

 

 

230

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

PLANTVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

0000071309

 

30-Nov-1972

 

 

POLYBOND

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

2262/80

 

18-Apr-1980

 

00106143-F

 

07-Feb-1984

 

 

ROYAL MH-30

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

8001

 

10-Jul-1985

 

120196-F

 

25-Apr-1986

 

 

ROYALTAC

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0000006560

 

01-Jul-1981

 

00111978-F

 

12-Dec-1984

 

 

TEDION V18

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1483

 

25-Apr-1960

 

42454

 

17-Oct-1962

 

 

TRIVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

6179

 

01-Sep-1979

 

102165-F

 

25-May-1983

 

 

VITAVAX

 

Venezuela

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

 

 

73464-F

 

17-Jul-1973

 

 

B-NINE

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0N-0168/95

 

17-Jan-1995

 

0000017880

 

29-Aug-1995

 

 

PLANTVAX

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0N-0170/95

 

17-Jan-1995

 

17881

 

29-Aug-1995

 

 

 

231

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VITAVAX

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

0N-171/95

 

17-Jul-1995

 

18039

 

14-Sep-1995

 

 

FLORAMITE

 

Zambia

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

97/2001

 

09-Feb-2001

 

97/2001

 

16-Oct-2002

 

 

FLORAMITE

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

154/2001

 

07-Feb-2001

 

154/2001

 

03-Dec-2001

 

 

POLYLOC

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

730/2001

 

12-Jul-2001

 

730/2001

 

20-May-2002

 

 

ROYALCAP

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

1999/0527

 

27-May-1999

 

724/99

 

20-Dec-1999

 

 

ROYALFLO

 

Zimbabwe

 

Uniroyal Chemical Company, Inc. (Delaware)

 

Registered

 

 

 

24-Aug-1994

 

1245/94

 

08-May-1995

 

 

CASORON

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

69955

 

04-Feb-1980

 

19923

 

04-Feb-1980

 

 

POLYGARD

 

African Union Territories (OAPI)

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

68733

 

06-Nov-1978

 

18668

 

04-Aug-1979

 

 

ADOBE

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2328219

 

19-Feb-2001

 

1886151

 

19-Sep-2002

 

 

 

232

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

CRUSOE

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2328676

 

22-Feb-2001

 

1892346

 

28-Oct-2002

 

 

FLUPRO

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2328937

 

23-Feb-2001

 

1887162

 

26-Sep-2002

 

 

OCTAMINE

 

Argentina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0002007121

 

01-Nov-1995

 

1619589

 

23-Oct-1996

 

 

DURAZONE

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000033746

 

04-Nov-1991

 

0000033746

 

31-Jul-1995

 

 

MICROMITE

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000151800

 

21-Sep-1979

 

0000151800

 

06-Jan-1985

 

 

OMITE

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2077

 

04-Jun-1973

 

2077

 

21-Nov-1982

 

 

VITAVAX

 

Bangladesh

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

59203

 

14-Mar-1999

 

59203

 

14-Mar-1999

 

 

ROYAL MH-30 SG

 

Bosnia and Herzegovina

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

015420A

 

03-Aug-2001

 

BAZ15420A

 

14-Dec-2006

 

 

PROCURE

 

Brazil

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

826057110

 

12-Nov-2003

 

 

 

 

 

 

 

233

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

TERRAGUARD

 

Brazil

 

Uniroyal Chemical Company, Inc. (NJ)

 

Published

 

826057101

 

13-Nov-2003

 

 

 

 

 

 

ACROMITE

 

Chile

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

472671

 

12-Jan-2000

 

616920

 

16-Apr-2002

 

 

DIMILIN

 

Costa Rica

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

126396

 

07-Oct-1999

 

131430

 

14-Feb-2002

 

 

DIMILIN

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

14-Dec-1979

 

29764

 

14-Dec-1979

 

 

FLUPRO

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2002-158931

 

26-Feb-2001

 

129947

 

15-Aug-2001

 

 

FUERA

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000009315

 

10-Mar-1999

 

0000103992

 

15-May-1999

 

 

PANTERA

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0099039210

 

25-Jun-1999

 

0000107406

 

15-Oct-1999

 

 

TERRAZOLE

 

Dominican Republic

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

 

 

0000024943

 

05-Feb-1976

 

 

ACRAMITE

 

Egypt

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

000140387

 

13-Feb-2001

 

 

 

 

 

 

 

234

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

COMITE

 

Egypt

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000077645

 

10-Jul-1990

 

0000077645

 

08-Apr-1993

 

 

OMITE (IN CYRILLIC)

 

Georgia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

1993 002279

 

17-Mar-1992

 

0000010858

 

23-Sep-1998

 

 

ROYAL MH-30 SG

 

Georgia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

1993009343

 

23-Dec-1993

 

11148

 

27-Nov-1998

 

 

DIMILIN

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

21-Nov-1979

 

28177

 

16-May-1980

 

 

FLUPRO

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000839-01

 

28-Feb-2001

 

82125

 

10-Jul-2001

 

 

FUERA

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

3204/99

 

04-Mar-1999

 

80138

 

18-Dec-2000

 

 

PANTERA

 

Honduras

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

8210/99

 

22-Jun-1999

 

79769

 

10-Nov-2000

 

 

DIMILIN

 

Hong Kong

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

05-Jul-1979

 

858/1980

 

07-May-1980

 

 

RIBBON FLOW

 

Hong Kong

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0093/11675

 

02-Nov-1993

 

003264/96

 

12-Apr-1996

 

 

 

235

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

POLYGARD

 

India

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

178241

 

29-Jan-1957

 

178241

 

29-Jan-1957

 

 

TETRA V18

 

Jordan

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

43185

 

27-Aug-1996

 

43185

 

23-Jun-1997

 

 

VITAFLO

 

Jordan

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

 

 

16533

 

01-Jan-1978

 

 

FLORAMITE

 

Kenya

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

51963

 

29-Aug-2001

 

 

 

 

 

 

DIMILIN

 

Kuwait

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000047226

 

28-Jun-2000

 

0000037801

 

10-Jun-2002

 

 

ACRAMITE

 

Lebanon

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

86418

 

15-Feb-2001

 

86418

 

15-Feb-2001

 

 

DEVICE (BULLSEYE)

 

Lebanon

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000076420

 

12-Sep-1978

 

60972

 

23-Sep-1993

 

 

OMITE

 

Lebanon

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

85964

 

04-Jan-2001

 

85964

 

04-Jan-2001

 

 

B-NINE

 

Malaya

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

000M/85644

 

10-Mar-1980

 

0000085644

 

10-Mar-1980

 

 

 

236

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DU-DIM

 

Malaysia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

089/MA7794

 

18-Dec-1989

 

089/MA7794

 

03-Nov-1994

 

 

OMITE

 

Mexico

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

9250

 

22-Feb-1967

 

139187

 

18-Nov-1967

 

 

SIGNAL

 

Moldova

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000099981

 

31-Jan-2001

 

0000008450

 

15-Jan-2002

 

 

MICROMITE

 

Morocco

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

07-Nov-1980

 

75262

 

07-Nov-1980

 

 

TERRAZOLE

 

Myanmar

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

4981/1996

 

29-Oct-1996

 

4981/1996

 

29-Jan-1997

 

 

DEVICE (HEAD)

 

Namibia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00090/0453

 

18-Apr-1990

 

00090/0453

 

18-Apr-1990

 

 

WRM

 

Namibia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00090/0454

 

18-Apr-1990

 

00090/0454

 

18-Apr-1990

 

 

WRM

 

Namibia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00090/0455

 

18-Apr-1990

 

00090/0455

 

18-Apr-1990

 

 

DRUM PAL

 

New Zealand

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000137127

 

13-May-1981

 

0000137127

 

12-Sep-1984

 

 

 

237

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

DEVICE (HEAD OF GRAIN)

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

07-Nov-1989

 

10503CC

 

13-Nov-1979

 

 

FLUPRO

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Published

 

002001-914

 

13-Mar-2001

 

 

 

 

 

 

FUERA

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0099-00622

 

25-Feb-1999

 

45447

 

04-Dec-2000

 

 

PANTERA

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0099-01964

 

18-Jun-1999

 

60101CC

 

05-Feb-2004

 

 

TRIMENE

 

Nicaragua

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

24-Oct-1969

 

0000022175

 

30-Jan-1970

 

 

DIMILIN

 

Panama

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

046592

 

11-Mar-1988

 

046592

 

15-Dec-1988

 

 

FUERA

 

Panama

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000101012

 

08-Jun-1999

 

0000101012

 

15-Apr-2002

 

 

PANTERA

 

Panama

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000103806

 

16-Nov-1999

 

0000103806

 

21-Nov-2000

 

 

DIMILIN

 

Paraguay

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

218449

 

02-Oct-1979

 

218449

 

02-Oct-1979

 

 

 

238

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

OMITE

 

Paraguay

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

00071-2000

 

04-Jan-2000

 

226902

 

21-Jul-2000

 

 

VITAVAX

 

Paraguay

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2000/1618

 

28-Jan-2000

 

226943

 

21-Jul-2000

 

 

ACRAMITE

 

Saudi Arabia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000069339

 

04-Feb-2001

 

0000588/52

 

19-Sep-2001

 

 

DIMILIN

 

Saudi Arabia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

8542

 

14-Jul-1979

 

85/42

 

10-Jun-1981

 

 

DURAZONE

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

63851

 

18-May-1992

 

63851

 

18-May-1992

 

 

OMITE

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

34702

 

01-Sep-1972

 

34702

 

01-Sep-1972

 

 

PLANTVAX

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

34698

 

01-Sep-1972

 

34698

 

01-Sep-1972

 

 

VITAVAX

 

Sri Lanka

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

34703

 

01-Sep-1972

 

34703

 

01-Sep-1972

 

 

ACRAMITE

 

Tunisia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

15-Feb-2001

 

00EE010307

 

15-Feb-2001

 

 

 

239

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

ALAR

 

Tunisia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0EE97.0354

 

03-Feb-1967

 

0000071/82

 

03-Feb-1967

 

 

TEDION V18

 

Tunisia

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

 

 

24-Mar-1995

 

EE950403

 

24-Mar-1995

 

 

ACRAMITE

 

Turkey

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

2001/012520

 

28-Jun-2001

 

2001012520

 

28-Jun-2001

 

 

BLE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000309277

 

23-Dec-1930

 

0000283324

 

26-May-1931

 

 

BLIZZARD

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

76/141338

 

06-Oct-2000

 

2942342

 

19-Apr-2005

 

 

LAUREX

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000309275

 

23-Dec-1930

 

0000288670

 

03-Nov-1931

 

 

NAUGAWHITE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000056898

 

08-Aug-1958

 

0688941

 

01-Dec-1959

 

 

NITROPORE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

72076109

 

19-Jun-1959

 

694425

 

15-Mar-1960

 

 

PROVAX

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000765318

 

22-Nov-1988

 

1583268

 

20-Feb-1990

 

 

 

240

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

QUALITY THE ACTIVE INGREDIENT

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

073/819139

 

14-Aug-1989

 

0001644864

 

21-May-1991

 

 

ROYALAC

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000283830

 

31-Oct-1967

 

0000869572

 

20-May-1969

 

 

ROYALTUF

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

0000773543

 

09-Jan-1989

 

1558675

 

03-Oct-1989

 

 

SOLITHANE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

84103

 

27-Oct-1959

 

703073

 

23-Aug-1960

 

 

TRIMENE BASE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

309276

 

23-Dec-1930

 

0000285004

 

14-Jul-1931

 

Security interest granted to Deutsche Bank AG New York Branch by Uniroyal
Chemical Company, Inc. executed on 8/16/2004. A release will be recorded after
closing.

VIBRABOND

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

222108

 

03-Jul-1979

 

1173764

 

20-Oct-1981

 

 

 

241

--------------------------------------------------------------------------------


 

Trademark

 

Country

 

Record
Owner

 

Status

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

K&E
Comments

VIBRACURE

 

United States of America

 

Uniroyal Chemical Company, Inc. (NJ)

 

Registered

 

200383

 

15-Jan-1979

 

1134920

 

13-May-1980

 

 

TERRAZOLE

 

Viet Nam

 

Uniroyal Chemical Company, Inc. (NJ)

 

Pending

 

0N-0169/95

 

17-Jan-1995

 

 

 

 

 

 

UNIROYAL & DEVICE

 

Botswana

 

Uniroyal Goodrich Licensing Services, Inc. (25)

 

Registered

 

 

 

 

 

7441

 

09-Feb-1970

 

 

UNIROYAL & DEVICE

 

South Africa

 

Uniroyal Goodrich Licensing Services, Inc.

 

Registered

 

00070/0563

 

09-Feb-1970

 

00070/0563

 

09-Feb-1970

 

 

UNIROYAL & DEVICE

 

South Africa

 

Uniroyal Goodrich Licensing Services, Inc.

 

Registered

 

00070/0564

 

09-Feb-1970

 

00070/0564

 

09-Feb-1970

 

 

UNIROYAL & DEVICE

 

South Africa

 

Uniroyal Goodrich Licensing Services, Inc.

 

Registered

 

00070/0565

 

09-Feb-1970

 

00070/0565

 

09-Feb-1970

 

 

HYBASE

 

Sweden

 

Witco Chemical Corporation(26)

 

Registered

 

3713

 

26-Nov-1957

 

86321

 

16-Jan-1959

 

 

 

--------------------------------------------------------------------------------

(25) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Uniroyal Goodrich Licensing Services, Inc.

(26) Company has confirmed that Chemtura Corporation is the beneficial owner of
all trademarks currently held by Witco Chemical Corporation.

 

242

--------------------------------------------------------------------------------


 

CHEMTURA CORPORATION

PATENTS

 

Pending and Granted Patents

 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Israel

 

Granted

 

159091

 

31-May-2002

 

159091

 

4-Sep-2007

 

Anderol, Inc.(1)

 

HIGH TEMPERATURE LUBRICANT COMPOSITION

 

 

United States

 

Granted

 

11/464668

 

15-Aug-2006

 

7413682

 

19-Aug-2008

 

Anderol, Inc.

 

ANTIOXIDANTS AND METHODS OF MAKING ANTIOXIDANTS

 

 

United States

 

Granted

 

11/672559

 

8-Feb-2007

 

7307049

 

11-Dec-2007

 

Anderol, Inc.

 

ANTIOXIDANTS FOR SYNTHETIC LUBRICANTS AND METHODS AND MANUFACTURE

 

 

China P.R.

 

Granted

 

99804334.6

 

8-Dec-1999

 

99804334.6

 

11-Aug-2004

 

Basell North America Inc.(2)

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

 

 

Finland

 

Granted

 

97112260.1

 

17-Jul-1997

 

819709

 

13-Nov-2002

 

Basell North America Inc.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

 

 

 

--------------------------------------------------------------------------------

(1) Company has confirmed that Chemtura Corporation is the beneficial owner of
all patents currently held by Anderol, Inc.

 

(2) Company has confirmed that Chemtura Corporation is the beneficial owner of
all patents currently held by Basell North America Inc.

 

1

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

France

 

Granted

 

97112260.1

 

17-Jul-1997

 

819709

 

13-Nov-2002

 

Basell North America Inc.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

 

 

Germany

 

Granted

 

97112260.1

 

17-Jul-1997

 

69717017.9

 

13-Nov-2002

 

Basell North America Inc.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

 

 

Great Britain

 

Granted

 

99973412.2

 

8-Dec-1999

 

1056807

 

26-Jan-2005

 

Basell North America Inc.

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

 

 

Great Britain

 

Granted

 

97112260.1

 

17-Jul-1997

 

819709

 

13-Nov-2002

 

Basell North America Inc.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

 

 

Italy

 

Granted

 

97112260.1

 

17-Jul-1997

 

819709

 

13-Nov-2002

 

Basell North America Inc.

 

PROCESS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

 

 

Japan

 

Granted

 

07-034561

 

31-Jan-1995

 

3942203

 

13-Apr-2007

 

Basell North America Inc.

 

PROCESS FOR SEQUENTIALLY GRAFTING OLEFIN POLYMER MATERIALS AND GRAFTED POLYMERS
THEREFROM

 

 

Mexico

 

Granted

 

26568

 

19-Mar-1991

 

178527

 

3-Jul-1995

 

Basell North America Inc.

 

HEAT RESISTANT PROPYLENE POLYMER COMPOSITIONS.

 

 

Mexico

 

Granted

 

2000/007976

 

8-Dec-1999

 

213940

 

25-Apr-2003

 

Basell North America Inc.

 

POLYPROPYLENE GRAFT COPOLYMERS WITH IMPROVED SCRATCH AND MAR RESISTANCE

 

 

 

2

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Mexico

 

Granted

 

9203003

 

18-Jun-1992

 

181022

 

14-Mar-1996

 

Basell North America Inc.

 

PROCESS FOR GRAFTING VINYL MONOMERS ON PARTICULATE OLEFIN POLYMERS.

 

 

Mexico

 

Granted

 

9505087

 

18-Jun-1992

 

194888

 

12-Jan-2000

 

Basell North America Inc.

 

PROCESS FOR GRAFTING VINYL MONOMERS ON PARTICULATE OLEFIN POLYMERS.

 

 

Republic of Korea

 

Granted

 

1997-0033792

 

19-Jul-1997

 

367194

 

23-Dec-2002

 

Basell North America Inc.

 

PROCESS AND APPARATUS FOR PRODUCING POLYOLEFIN GRAFTED COPOLYMERS

 

 

Republic of Korea

 

Granted

 

10-1992-10648

 

19-Jun-1992

 

231675

 

31-Aug-1999

 

Basell North America Inc.

 

PROCESS FOR GRAFTING VINYL MONOMERS ON PARTICULATE OLEFIN POLYMERS.

 

 

United States

 

Granted

 

08/935227

 

22-Sep-1997

 

5888939

 

30-Mar-1999

 

BioLab Services, Inc.

 

COMPOSITION AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

United States

 

Granted

 

08/355112

 

13-Dec-1994

 

5591692

 

7-Jan-1997

 

BioLab Services, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

United States

 

Granted

 

08/234638

 

28-Apr-1994

 

5498415

 

12-Mar-1996

 

BioLab Services, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATER SYSTEMS

 

 

 

3

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

United States

 

Granted

 

08/530643

 

20-Sep-1995

 

5,514,287

 

7-May-1996

 

BioLab Services, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER

 

 

United States

 

Granted

 

08/530639

 

20-Sep-1995

 

5670059

 

23-Sep-1997

 

BioLab Services, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

United States

 

Granted

 

08/675042

 

3-Jul-1996

 

5779914

 

14-Jul-1998

 

BioLab Services, Inc.

 

METHODS FOR SANITIZING WATER

 

 

Australia

 

Granted

 

2003-243202

 

7-May-2003

 

2003243202

 

15-Jan-2009

 

Bio-Lab, Inc.

 

CATALYTIC OXIDATION OF PEROXY SALTS

 

 

Australia

 

Granted

 

57347/96

 

8-May-1996

 

718428

 

27-Jul-2000

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

 

 

Australia

 

Granted

 

25780/92

 

3-Sep-1992

 

659678

 

3-Oct-1995

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

Australia

 

Granted

 

14194/92

 

30-Jan-1992

 

651186

 

22-Nov-1994

 

Bio-Lab, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATER SYSTEMS

 

 

Australia

 

Granted

 

25542/95

 

12-May-1995

 

693210

 

5-Nov-1998

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

 

4

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Australia

 

Granted

 

69859/98

 

12-May-1995

 

717276

 

6-Jul-2000

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

Australia

 

Granted

 

59383/96

 

30-May-1996

 

696499

 

24-Dec-1998

 

Bio-Lab, Inc.

 

SEQUESTERED COPPER ALGICIDES USING IONIC POLYMERIC STABILIZING AGENTS

 

 

Australia

 

Granted

 

57388/96

 

10-May-1996

 

706731

 

7-Oct-1999

 

Bio-Lab, Inc.

 

SLOW-DISSOLVING MULTI-FUNCTIONAL SANITIZER AND CLARIFIER

 

 

Australia

 

Granted

 

69858/98

 

12-May-1995

 

708827

 

5-Nov-1998

 

Bio-Lab, Inc.

 

TABLET COMPOSTIONS FOR CONTROLLING MICROBIAL GROWTH

 

 

Canada

 

Granted

 

2221154

 

8-May-1996

 

2221154

 

6-Feb-2001

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

 

 

Canada

 

Granted

 

2116454

 

3-Sep-1992

 

2116454

 

7-May-2002

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

Canada

 

Granted

 

2103715

 

30-Jan-1992

 

21037150

 

6-Jan-1998

 

Bio-Lab, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATETR SYSTEMS

 

 

Canada

 

Granted

 

2190490

 

12-May-1995

 

2190490

 

18-Jan-2000

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

 

5

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Canada

 

Granted

 

2,221,252

 

10-May-1996

 

2,221,252

 

17-Aug-2004

 

Bio-Lab, Inc.

 

SLOW-DISSOLVING MULTI-FUNCTIONAL SANITIZER AND CLARIFIER

 

 

France

 

Granted

 

EP92919807.5

 

3-Sep-1992

 

637914

 

11-Nov-1998

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

France

 

Granted

 

95919888.8

 

12-May-1995

 

759890

 

19-Dec-2001

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

Germany

 

Granted

 

92919807.5

 

3-Sep-1992

 

69227595.9

 

11-Nov-1998

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBALS IN AQUEOUS
MEDIA

 

 

Germany

 

Granted

 

95919888.8

 

12-May-1995

 

69524744.1

 

19-Dec-2001

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

Great Britain

 

Granted

 

95919888.8

 

12-May-1995

 

759890

 

19-Dec-2001

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

 

6

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Italy

 

Granted

 

92919807.5

 

3-Sep-1992

 

637914

 

11-Nov-1998

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

Italy

 

Granted

 

95919888.8

 

12-May-1995

 

759890

 

19-Dec-2001

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

Japan

 

Granted

 

506607/92

 

30-Jan-1992

 

3323197

 

28-Jun-2002

 

Bio-Lab, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATER SYSTEMS

 

 

Mexico

 

Granted

 

92-00563

 

10-Feb-1992

 

177237

 

15-Mar-1995

 

Bio-Lab, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATER SYSTEMS

 

 

New Zealand

 

Granted

 

536388

 

7-May-2003

 

536388

 

8-Nov-2007

 

Bio-Lab, Inc.

 

CATALYTIC OXIDATION OF PEROXY SALTS

 

 

New Zealand

 

Granted

 

545253

 

13-Aug-2004

 

545253

 

8-Jan-2009

 

Bio-Lab, Inc.

 

DUAL LAYER TABLET, METHOD OF MAKING AND USE THEREOF

 

 

New Zealand

 

Granted

 

285971

 

12-May-1995

 

285971

 

11-May-1999

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

South Africa

 

Granted

 

2004/9037

 

7-May-2003

 

2004/9037

 

28-Jun-2006

 

Bio-Lab, Inc.

 

CATALYTIC OXIDATION OF PEROXY SALTS

 

 

South Africa

 

Granted

 

96/3751

 

10-May-1996

 

96/3751

 

27-Nov-1996

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

 

 

 

7

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

South Africa

 

Granted

 

92/6651

 

2-Sep-1992

 

92/6651

 

26-May-1993

 

Bio-Lab, Inc.

 

COMPOSITONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

South Africa

 

Granted

 

92/0798

 

4-Feb-1992

 

92/0798

 

25-Nov-1992

 

Bio-Lab, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATER SYSTEMS

 

 

South Africa

 

Granted

 

2006/01082

 

13-Aug-2004

 

2006/01082

 

25-Apr-2007

 

Bio-Lab, Inc.

 

DUAL LAYER TABLET, METHOD OF MAKING AND USE THEREOF

 

 

South Africa

 

Granted

 

95/3796

 

10-May-1995

 

95/3796

 

24-Apr-1996

 

Bio-Lab, Inc.

 

METHOD AND COMPOSITIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

South Africa

 

Granted

 

2003/09692

 

4-Jun-2002

 

2003/09692

 

24-Nov-2004

 

Bio-Lab, Inc.

 

SELF-CLEANING PROBE SYSTEM

 

 

South Africa

 

Granted

 

96/4766

 

6-Jun-1996

 

96/4766

 

26-Mar-1997

 

Bio-Lab, Inc.

 

SEQUESTERED COPPER ALGICIDES USING IONIC POLYMERIC STABILIZING AGENTS

 

 

Spain

 

Granted

 

92919807.5

 

3-Sep-1992

 

637914

 

11-Nov-1998

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR CONTROLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

United States

 

Granted

 

10/923251

 

19-Aug-2004

 

7419589

 

2-Sep-2008

 

Bio-Lab, Inc.

 

ADAPTABLE WATER PURIFICATION APPARATUS

 

 

 

8

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

United States

 

Granted

 

08/683168

 

18-Jul-1996

 

5776876

 

7-Jul-1998

 

Bio-Lab, Inc.

 

AQUEOUS ACIDIC FILTER CLEANING COMPOSITION FOR REMOVING ORGANIC BIGUANIDE
DEPOSITS

 

 

United States

 

Granted

 

10/872202

 

18-Jun-2004

 

7045077

 

16-May-2006

 

Bio-Lab, Inc.

 

CALCIUM HYPOCHLORITE COMPOSITIONS

 

 

United States

 

Granted

 

10/513651

 

5-Nov-2004

 

7238290

 

3-Jul-2007

 

Bio-Lab, Inc.

 

CATALYTIC OXIDATION OF PEROXY SALTS

 

 

United States

 

Granted

 

08/441382

 

15-May-1995

 

5674429

 

7-Oct-1997

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

 

 

United States

 

Granted

 

08/826537

 

2-Apr-1997

 

5908580

 

1-Jun-1999

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

 

 

United States

 

Granted

 

09/281186

 

30-Mar-1999

 

6,068,791

 

30-May-2000

 

Bio-Lab, Inc.

 

CHLOROISOCYANURIC ACID COMPOSITION HAVING REDUCED GAS EVOLUTION

 

 

United States

 

Granted

 

08/324389

 

17-Oct-1994

 

5,614,528

 

25-Mar-1997

 

Bio-Lab, Inc.

 

COMPOSITIONS AND METHODS FOR INHIBITING THE FORMATION OF CHLORAMINES AND
TRIHALOMETHANES IN AQUEOUS MEDIA

 

 

United States

 

Granted

 

08/695123

 

5-Aug-1996

 

5670451

 

23-Sep-1997

 

Bio-Lab, Inc.

 

COMPOSTIONS AND METHODS FOR CONRTOLLING THE GROWTH OF MICROBIALS IN AQUEOUS
MEDIA

 

 

 

9

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

United States

 

Granted

 

07/431824

 

6-Nov-1989

 

5015643

 

14-May-1991

 

Bio-Lab, Inc.

 

DISINFECTANT FOR THE TREATMENT OF WATER SYSTEMS

 

 

United States

 

Granted

 

10/645310

 

21-Aug-2003

 

6,863,830

 

8-Mar-2005

 

Bio-Lab, Inc.

 

DUAL LAYER TABLET, METHOD OF MAKING AND USE THEREOF

 

 

United States

 

Granted

 

10/939131

 

10-Sep-2004

 

7452122

 

18-Nov-2008

 

Bio-Lab, Inc.

 

FEEDER DEVICE

 

 

United States

 

Granted

 

36346

 

24-Mar-1993

 

5422126

 

6-Jun-1995

 

Bio-Lab, Inc.

 

HALOGEN COMPOSITIONS FOR WATER TREATMENT AND METHOD OF PREPARATION THEREOF

 

 

United States

 

Granted

 

08/243,236

 

16-May-1994

 

5,478,482

 

26-Dec-1995

 

Bio-Lab, Inc.

 

METHOD AND COMPOSTIONS FOR TREATING RECIRCULATING WATER SYSTEMS

 

 

United States

 

Granted

 

11/757722

 

4-Jun-2007

 

7364669

 

29-Apr-2008

 

Bio-Lab, Inc.

 

METHOD FOR REDUCING REACTIVITY OF CALCIUM HYPOCHLORITE

 

 

United States

 

Granted

 

07/950907

 

24-Sep-1992

 

5338461

 

16-Aug-1994

 

Bio-Lab, Inc.

 

METHOD OF DISINFECTING A WATER SYSTEM WITH A DRY OXIDIZER COMPOSITION

 

 

United States

 

Granted

 

324,088

 

14-Oct-1994

 

5,490,886

 

13-Feb-1996

 

Bio-Lab, Inc.

 

METHODS FOR QUENCHING METAL

 

 

United States

 

Granted

 

08/308282

 

19-Sep-1994

 

5514640

 

7-May-1996

 

Bio-Lab, Inc.

 

NON-CRYSTALLIZING C14 QUARTERNARY AMMONIUM BIOCIDES

 

 

 

10

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

United States

 

Granted

 

8561934

 

22-Nov-1995

 

5851406

 

22-Dec-1998

 

Bio-Lab, Inc.

 

PROCESS FOR PREVENTING THE DEGRADATION OF WATER SOLUBLE PACKAGING FILMS BY
HALOGENATED HYDANTOINS OR CHLORINATED CYANURIC ACID AND APPARATUS FOR
DISINFECTING A WATER SYSTEM

 

 

United States

 

Granted

 

08/486832

 

7-Jun-1995

 

5,541,150

 

30-Jul-1996

 

Bio-Lab, Inc.

 

SEQUESTERED COPPER ALGICIDES USING IONIC POLYMERIC STABILIZING AGENTS

 

 

United States

 

Granted

 

08/973295

 

1-Apr-1998

 

6387415

 

14-May-2002

 

Bio-Lab, Inc.

 

SEQUESTERED METAL BIOCIDES USING IONIC POLYMERIC STABILIZING AGENTS

 

 

United States

 

Granted

 

08/441384

 

15-May-1995

 

5,648,314

 

15-Jul-1997

 

Bio-Lab, Inc.

 

SLOW-DISSOLVING MULTI-FUNCTIONAL SANITIZER AND CLARIFIER

 

 

United States

 

Granted

 

09/638987

 

15-Aug-2000

 

6,528,466

 

4-Mar-2003

 

Bio-Lab, Inc.

 

SOLID OXIDIZER WITH DISSOLUTION INDICATIOR

 

 

United States

 

Granted

 

08/856,874

 

15-May-1997

 

5,866,511

 

2-Feb-1999

 

Bio-Lab, Inc.

 

STABILIZED SOLUTIONS OF BROMONITROMETHANE AND THEIR USE AS BIOCIDES

 

 

United States

 

Granted

 

10/681579

 

8-Oct-2003

 

7083717

 

1-Aug-2006

 

Bio-Lab, Inc.

 

WATER PURIFICATION APPARATUS

 

 

 

11

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

France

 

Granted

 

5766688.5

 

22-Jun-2005

 

1784411

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

 

 

Germany

 

Granted

 

5766688.5

 

22-Jun-2005

 

6.02005E+11

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

 

 

Great Britain

 

Granted

 

5766688.5

 

22-Jun-2005

 

1784411

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

 

 

Italy

 

Granted

 

5766688.5

 

22-Jun-2005

 

1784411

 

12-Nov-2008

 

Chemtura Corp. and Chemtura Canada Co./Cie.

 

OVERBASED CALCIUM SALICYLATE GREASES

 

 

Australia

 

Granted

 

11897/2008

 

22-Apr-2008

 

320710

 

11-Aug-2008

 

Chemtura Corporation

 

TIRE

 

 

Australia

 

Granted

 

11898/2008

 

22-Apr-2008

 

320711

 

11-Aug-2008

 

Chemtura Corporation

 

TIRE

 

 

Austria

 

Granted

 

1959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

 

 

Austria

 

Granted

 

3783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

Austria

 

Granted

 

1979262.1

 

19-Sep-2001

 

1325069

 

22-Feb-2006

 

Chemtura Corporation

 

THERMOPLASTIC RESINS STABILIZED BY BLENDS OF STERICALLY HINDERED PHENOLS,
SECONDARY AMINES,  AND LACTONES

 

 

 

12

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Belgium

 

Granted

 

3741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

COMPLEXES OF METAL SALTS OF ORGANIC ACIDS AND B-DIKETONES AND METHODS FOR
PRODUCING SAME

 

 

Belgium

 

Granted

 

99939198

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

Belgium

 

Granted

 

3783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

Belgium

 

Granted

 

942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

 

 

Belgium

 

Granted

 

1961955

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

PROCESS FOR PRODUCING LIQUID POLYALPHAOLEFIN POLYMER, METALLOCENE CATALYST
THEREFOR, THE RESULTING POLYMER AND LUBRICANT

 

 

Belgium

 

Granted

 

973742

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

 

 

Belgium

 

Granted

 

5810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

 

 

 

13

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Belgium

 

Granted

 

2715143

 

15-Mar-2002

 

1397427

 

16-Nov-2005

 

Chemtura Corporation

 

THERMOPLASTIC RESINS IN CONTACT WITH METALS OR METAL SALTS STABILIZED BY BLENDS
OF DITHIOCARBAMATES AND METAL DEACTIVATORS

 

 

Belgium

 

Granted

 

2776150.1

 

4-Oct-2002

 

1446466

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

 

 

Canada

 

Granted

 

125723

 

23-Apr-2008

 

125723

 

8-Dec-2008

 

Chemtura Corporation

 

TIRE

 

 

China P.R.

 

Granted

 

200480011804.60

 

2-Apr-2004

 

ZL200480011804.6

 

5-Nov-2008

 

Chemtura Corporation

 

DIPHENYLAMINE ALKYLATED WITH OLEFIN MIXTURES CONTAINING FRACTIONS WITH VARYING
DEREES OF ACTIVITY

 

 

China P.R.

 

Granted

 

200480037008.X

 

29-Oct-2004

 

ZL200480037008.X

 

13-Aug-2008

 

Chemtura Corporation

 

LIQUID MICROEMULSION STABILIZER COMPOSITION FOR HALOGEN-CONTAINING POLYMERS

 

 

Denmark

 

Granted

 

99939198

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

 

14

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Finland

 

Granted

 

3783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

France

 

Granted

 

2763825.3

 

30-Sep-2002

 

1451276

 

22-Oct-2008

 

Chemtura Corporation

 

1,2,4-OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

 

France

 

Granted

 

4759761.2

 

23-Mar-2004

 

1613602

 

3-Jan-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

 

 

France

 

Granted

 

2807876.4

 

26-Sep-2002

 

1543096

 

30-Apr-2008

 

Chemtura Corporation

 

ALKYL-SUCCINHYRAZIDE ADDITIVES FOR LUBRICANTS

 

 

France

 

Granted

 

1935504.9

 

15-May-2001

 

1290116

 

2-Aug-2006

 

Chemtura Corporation

 

CLARIFICATION METHOD FOR OIL DISPERSIONS COMPRISING OVERBASED DETERGENTS
CONTAINING CALCITE

 

 

France

 

Granted

 

3741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

COMPLEXES OF METAL SALTS OF ORGANIC ACIDS AND B-DIKETONES AND METHODS FOR
PRODUCING SAME

 

 

France

 

Granted

 

978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

 

 

 

15

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

France

 

Granted

 

1959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

 

 

France

 

Granted

 

976769

 

1-Nov-2000

 

1237967

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

 

 

France

 

Granted

 

5747936.2

 

5-May-2005

 

1756185

 

21-Nov-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANES CURED WITH ALKYLATED 4,4'-METHYLENEDIANILINE

 

 

France

 

Granted

 

99902412.8

 

22-Jan-1999

 

1054875

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

 

 

France

 

Granted

 

97951736.4

 

16-Dec-1997

 

964862

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

 

 

France

 

Granted

 

99965004.7

 

19-Nov-1999

 

1137747

 

23-Jul-2008

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING MULTIPLE ANTIOXIDANTS

 

 

France

 

Granted

 

99939198

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

 

16

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

France

 

Granted

 

3783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

France

 

Granted

 

3776507

 

22-Oct-2003

 

1556326

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

 

 

France

 

Granted

 

3759474.4

 

23-Sep-2003

 

1551924

 

10-Jan-2007

 

Chemtura Corporation

 

NATURAL FIBER-FILLED POLYOLEFIN COMPOSITES

 

 

France

 

Granted

 

2250438.5

 

22-Jan-2002

 

1227144

 

25-May-2005

 

Chemtura Corporation

 

OIL-SOLUBLE ADDITIVE COMPOSITIONS FOR LUBRICATING OILS

 

 

France

 

Granted

 

99907179.8

 

25-Feb-1999

 

994932

 

25-May-2005

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

 

 

France

 

Granted

 

2729292.9

 

24-May-2002

 

1392805

 

2-Aug-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

 

France

 

Granted

 

942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

 

 

France

 

Granted

 

1961955

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

PROCESS FOR PRODUCING LIQUID POLYALPHAOLEFIN POLYMER, METALLOCENE CATALYST
THEREFOR, THE RESULTING POLYMER AND LUBRICANT

 

 

 

17

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

France

 

Granted

 

963502

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

 

 

France

 

Granted

 

973742

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

 

 

France

 

Granted

 

5810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

 

 

France

 

Granted

 

98301722.9

 

9-Mar-1998

 

866058

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

 

 

France

 

Granted

 

1979262.1

 

19-Sep-2001

 

1325069

 

22-Feb-2006

 

Chemtura Corporation

 

THERMOPLASTIC RESINS STABILIZED BY BLENDS OF STERICALLY HINDERED PHENOLS,
SECONDARY AMINES,  AND LACTONES

 

 

France

 

Granted

 

99936087.8

 

25-Feb-1999

 

991739

 

15-Jun-2005

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN OVERBASED DETERGENTS

 

 

France

 

Granted

 

2776150.1

 

4-Oct-2002

 

1446466

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

 

 

Germany

 

Granted

 

2763825.3

 

30-Sep-2002

 

60229550.5

 

22-Oct-2008

 

Chemtura Corporation

 

1,2,4-OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

 

Germany

 

Granted

 

2734152.8

 

3-May-2002

 

60221381.9

 

25-Jul-2007

 

Chemtura Corporation

 

ALKYL HYDRAZIDE ADDITIVES FOR LUBRICANTS

 

 

Germany

 

Granted

 

4759761.2

 

23-Mar-2004

 

6.02004E+11

 

3-Jan-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

 

 

 

18

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Germany

 

Granted

 

2807876.4

 

26-Sep-2002

 

60226350.6

 

30-Apr-2008

 

Chemtura Corporation

 

ALKYL-SUCCINHYRAZIDE ADDITIVES FOR LUBRICANTS

 

 

Germany

 

Granted

 

1935504.9

 

15-May-2001

 

60121943

 

2-Aug-2006

 

Chemtura Corporation

 

CLARIFICATION METHOD FOR OIL DISPERSIONS COMPRISING OVERBASED DETERGENTS
CONTAINING CALCITE

 

 

Germany

 

Granted

 

3741907.4

 

6-Jun-2003

 

60312685.5

 

21-Mar-2007

 

Chemtura Corporation

 

COMPLEXES OF METAL SALTS OF ORGANIC ACIDS AND B-DIKETONES AND METHODS FOR
PRODUCING SAME

 

 

Germany

 

Granted

 

978566.8

 

13-Nov-2000

 

60036018

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

 

 

Germany

 

Granted

 

1959611.3

 

7-Aug-2001

 

60114212.8

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

 

 

Germany

 

Granted

 

976769

 

1-Nov-2000

 

60032938

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

 

 

 

19

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Germany

 

Granted

 

5747936.2

 

5-May-2005

 

6.02005E+11

 

21-Nov-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANES CURED WITH ALKYLATED 4,4'-METHYLENEDIANILINE

 

 

Germany

 

Granted

 

976993.6

 

6-Nov-2000

 

60023542.4

 

26-Oct-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

 

 

Germany

 

Granted

 

977001.7

 

28-Nov-2000

 

60023735.4

 

2-Nov-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

 

 

Germany

 

Granted

 

99902412.8

 

22-Jan-1999

 

69938586.5

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

 

 

Germany

 

Granted

 

97951736.4

 

16-Dec-1997

 

69737634.6

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

 

 

Germany

 

Granted

 

99965004.7

 

19-Nov-1999

 

69939181.4

 

23-Jul-2008

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING MULTIPLE ANTIOXIDANTS

 

 

Germany

 

Granted

 

99939198

 

25-Feb-1999

 

69917902.5

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

Germany

 

Granted

 

3783413.2

 

10-Nov-2003

 

60318956.3

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

Germany

 

Granted

 

3776507

 

22-Oct-2003

 

60309060.5

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

 

 

 

20

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Germany

 

Granted

 

3759474.4

 

23-Sep-2003

 

60311124.6

 

10-Jan-2007

 

Chemtura Corporation

 

NATURAL FIBER-FILLED POLYOLEFIN COMPOSITES

 

 

Germany

 

Granted

 

2250438.5

 

22-Jan-2002

 

60204245.3

 

25-May-2005

 

Chemtura Corporation

 

OIL-SOLUBLE ADDITIVE COMPOSITIONS FOR LUBRICATING OILS

 

 

Germany

 

Granted

 

99907179.8

 

25-Feb-1999

 

69925431

 

25-May-2005

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

 

 

Germany

 

Granted

 

2729292.9

 

24-May-2002

 

60213590.7

 

2-Aug-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

 

Germany

 

Granted

 

942338.5

 

24-Jul-2000

 

60036364.3

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

 

 

Germany

 

Granted

 

1961955

 

8-Aug-2001

 

60128926.9

 

13-Jun-2007

 

Chemtura Corporation

 

PROCESS FOR PRODUCING LIQUID POLYALPHAOLEFIN POLYMER, METALLOCENE CATALYST
THEREFOR, THE RESULTING POLYMER AND LUBRICANT

 

 

Germany

 

Granted

 

963502

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

 

 

Germany

 

Granted

 

1973542.2

 

25-Sep-2001

 

60129833

 

8-Aug-2007

 

Chemtura Corporation

 

SIZING COMPOSITION

 

 

Germany

 

Granted

 

2806450.9

 

6-Dec-2002

 

60216145.2

 

15-Nov-2006

 

Chemtura Corporation

 

STABILITY IMPROVEMENT OF ALUMINUM HYDROXIDE IN PVC COMPOUND

 

 

 

21

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Germany

 

Granted

 

3814040.6

 

15-Dec-2003

 

60305528.1

 

24-May-2006

 

Chemtura Corporation

 

STYRENIC POLYMER COMPOSITES

 

 

Germany

 

Granted

 

973742

 

20-Oct-2000

 

60028406.9

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

 

 

Germany

 

Granted

 

98301722.9

 

9-Mar-1998

 

69830437.3

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

 

 

Germany

 

Granted

 

2715143

 

15-Mar-2002

 

60207408.8

 

16-Nov-2005

 

Chemtura Corporation

 

THERMOPLASTIC RESINS IN CONTACT WITH METALS OR METAL SALTS STABILIZED BY BLENDS
OF DITHIOCARBAMATES AND METAL DEACTIVATORS

 

 

Germany

 

Granted

 

1979262.1

 

19-Sep-2001

 

60117400.3

 

22-Feb-2006

 

Chemtura Corporation

 

THERMOPLASTIC RESINS STABILIZED BY BLENDS OF STERICALLY HINDERED PHENOLS,
SECONDARY AMINES,  AND LACTONES

 

 

Germany

 

Granted

 

99936087.8

 

25-Feb-1999

 

69925790.5

 

15-Jun-2005

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN OVERBASED DETERGENTS

 

 

Germany

 

Granted

 

2776150.1

 

4-Oct-2002

 

60212685.1

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

 

 

Great Britain

 

Granted

 

2763825.3

 

30-Sep-2002

 

1451276

 

22-Oct-2008

 

Chemtura Corporation

 

1,2,4-OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

 

 

22

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Great Britain

 

Granted

 

2734152.8

 

3-May-2002

 

1390457

 

25-Jul-2007

 

Chemtura Corporation

 

ALKYL HYDRAZIDE ADDITIVES FOR LUBRICANTS

 

 

Great Britain

 

Granted

 

4759761.2

 

23-Mar-2004

 

1613602

 

3-Jan-2007

 

Chemtura Corporation

 

ALKYLATED IMINODIBENZYLS AS ANTIOXIDANTS

 

 

Great Britain

 

Granted

 

2807876.4

 

26-Sep-2002

 

1543096

 

30-Apr-2008

 

Chemtura Corporation

 

ALKYL-SUCCINHYRAZIDE ADDITIVES FOR LUBRICANTS

 

 

Great Britain

 

Granted

 

1935504.9

 

15-May-2001

 

1290116

 

2-Aug-2006

 

Chemtura Corporation

 

CLARIFICATION METHOD FOR OIL DISPERSIONS COMPRISING OVERBASED DETERGENTS
CONTAINING CALCITE

 

 

Great Britain

 

Granted

 

3741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

COMPLEXES OF METAL SALTS OF ORGANIC ACIDS AND B-DIKETONES AND METHODS FOR
PRODUCING SAME

 

 

Great Britain

 

Granted

 

978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

 

 

Great Britain

 

Granted

 

1959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

 

 

 

23

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Great Britain

 

Granted

 

976769

 

1-Nov-2000

 

1237967

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

 

 

Great Britain

 

Granted

 

5747936.2

 

5-May-2005

 

1756185

 

21-Nov-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANES CURED WITH ALKYLATED 4,4'-METHYLENEDIANILINE

 

 

Great Britain

 

Granted

 

99902412.8

 

22-Jan-1999

 

1054875

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

 

 

Great Britain

 

Granted

 

97951736.4

 

16-Dec-1997

 

964862

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

 

 

Great Britain

 

Granted

 

99965004.7

 

19-Nov-1999

 

1137747

 

23-Jul-2008

 

Chemtura Corporation

 

LUBRICANT COMPOSITIONS COMPRISING MULTIPLE ANTIOXIDANTS

 

 

Great Britain

 

Granted

 

99939198

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

Great Britain

 

Granted

 

3783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

Great Britain

 

Granted

 

3776507

 

22-Oct-2003

 

1556326

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

 

 

 

24

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Great Britain

 

Granted

 

715952.8

 

21-Mar-2006

 

2437230

 

18-Feb-2009

 

Chemtura Corporation

 

MITICIDAL TRIAZOLIDINE DERIVATIVES

 

 

Great Britain

 

Granted

 

3759474.4

 

23-Sep-2003

 

1551924

 

10-Jan-2007

 

Chemtura Corporation

 

NATURAL FIBER-FILLED POLYOLEFIN COMPOSITES

 

 

Great Britain

 

Granted

 

2250438.5

 

22-Jan-2002

 

1227144

 

25-May-2005

 

Chemtura Corporation

 

OIL-SOLUBLE ADDITIVE COMPOSITIONS FOR LUBRICATING OILS

 

 

Great Britain

 

Granted

 

99907179.8

 

25-Feb-1999

 

994932

 

25-May-2005

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

 

 

Great Britain

 

Granted

 

2729292.9

 

24-May-2002

 

1392805

 

2-Aug-2006

 

Chemtura Corporation

 

OXADIAZOLE ADDITIVES FOR LUBRICANTS

 

 

Great Britain

 

Granted

 

942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

 

 

Great Britain

 

Granted

 

1961955

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

PROCESS FOR PRODUCING LIQUID POLYALPHAOLEFIN POLYMER, METALLOCENE CATALYST
THEREFOR, THE RESULTING POLYMER AND LUBRICANT

 

 

Great Britain

 

Granted

 

963502

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

 

 

Great Britain

 

Granted

 

1973542.2

 

25-Sep-2001

 

1335886

 

8-Aug-2007

 

Chemtura Corporation

 

SIZING COMPOSITION

 

 

 

25

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Great Britain

 

Granted

 

2806450.9

 

6-Dec-2002

 

1461381

 

15-Nov-2006

 

Chemtura Corporation

 

STABILITY IMPROVEMENT OF ALUMINUM HYDROXIDE IN PVC COMPOUND

 

 

Great Britain

 

Granted

 

3814040.6

 

15-Dec-2003

 

1572802

 

24-May-2006

 

Chemtura Corporation

 

STYRENIC POLYMER COMPOSITES

 

 

Great Britain

 

Granted

 

973742

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

 

 

Great Britain

 

Granted

 

5810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

 

 

Great Britain

 

Granted

 

98301722.9

 

9-Mar-1998

 

866058

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

 

 

Great Britain

 

Granted

 

1979262.1

 

19-Sep-2001

 

1325069

 

22-Feb-2006

 

Chemtura Corporation

 

THERMOPLASTIC RESINS STABILIZED BY BLENDS OF STERICALLY HINDERED PHENOLS,
SECONDARY AMINES,  AND LACTONES

 

 

Great Britain

 

Granted

 

99936087.8

 

25-Feb-1999

 

991739

 

15-Jun-2005

 

Chemtura Corporation

 

VISCOSITY DRIFT CONTROL IN OVERBASED DETERGENTS

 

 

Great Britain

 

Granted

 

2776150.1

 

4-Oct-2002

 

1446466

 

21-Jun-2006

 

Chemtura Corporation

 

VISCOSITY GROWTH INHIBITION IN OIL ADDITIVE CONCENTRATES

 

 

India

 

Granted

 

INPCT200100752MUM

 

15-Sep-2000

 

213608

 

9-Jan-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

 

 

 

26

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Italy

 

Granted

 

1935504.9

 

15-May-2001

 

1290116

 

2-Aug-2006

 

Chemtura Corporation

 

CLARIFICATION METHOD FOR OIL DISPERSIONS COMPRISING OVERBASED DETERGENTS
CONTAINING CALCITE

 

 

Italy

 

Granted

 

3741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

COMPLEXES OF METAL SALTS OF ORGANIC ACIDS AND B-DIKETONES AND METHODS FOR
PRODUCING SAME

 

 

Italy

 

Granted

 

978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

 

 

Italy

 

Granted

 

976769

 

1-Nov-2000

 

1237967

 

10-Jan-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

 

 

Italy

 

Granted

 

99902412.8

 

22-Jan-1999

 

1054875

 

23-Apr-2008

 

Chemtura Corporation

 

INSECTICIDAL DIHYDROOXADIAZINE COMPOUNDS

 

 

Italy

 

Granted

 

97951736.4

 

16-Dec-1997

 

964862

 

18-Apr-2007

 

Chemtura Corporation

 

INSECTICIDAL OXADIAZINE COMPOUNDS

 

 

Italy

 

Granted

 

99939198

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

 

27

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Italy

 

Granted

 

3783413.2

 

10-Nov-2003

 

1562730

 

30-Jan-2008

 

Chemtura Corporation

 

METHOD AND DEVICE FOR APPLYING A THICK REACTIVE COATING ON A BODY ROTATING ABOUT
AN AXIS

 

 

Italy

 

Granted

 

3776507

 

22-Oct-2003

 

1556326

 

11-Oct-2006

 

Chemtura Corporation

 

METHOD FOR THE ALKYLATION OF SALICYLIC ACID

 

 

Italy

 

Granted

 

942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

 

 

Italy

 

Granted

 

1961955

 

8-Aug-2001

 

1309633

 

13-Jun-2007

 

Chemtura Corporation

 

PROCESS FOR PRODUCING LIQUID POLYALPHAOLEFIN POLYMER, METALLOCENE CATALYST
THEREFOR, THE RESULTING POLYMER AND LUBRICANT

 

 

Italy

 

Granted

 

963502

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

 

 

Italy

 

Granted

 

1973542.2

 

25-Sep-2001

 

1335886

 

8-Aug-2007

 

Chemtura Corporation

 

SIZING COMPOSITION

 

 

Italy

 

Granted

 

2806450.9

 

6-Dec-2002

 

1461381

 

15-Nov-2006

 

Chemtura Corporation

 

STABILITY IMPROVEMENT OF ALUMINUM HYDROXIDE IN PVC COMPOUND

 

 

Italy

 

Granted

 

3814040.6

 

15-Dec-2003

 

1572802

 

24-May-2006

 

Chemtura Corporation

 

STYRENIC POLYMER COMPOSITES

 

 

Italy

 

Granted

 

973742

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

 

 

 

28

--------------------------------------------------------------------------------

 


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Italy

 

Granted

 

5810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

 

 

Italy

 

Granted

 

98301722.9

 

9-Mar-1998

 

866058

 

8-Jun-2005

 

Chemtura Corporation

 

SYNTHESIS OF TERTIARY AMINE OXIDES

 

 

Italy

 

Granted

 

1979262.1

 

19-Sep-2001

 

1325069

 

22-Feb-2006

 

Chemtura Corporation

 

THERMOPLASTIC RESINS STABILIZED BY BLENDS OF STERICALLY HINDERED PHENOLS,
SECONDARY AMINES,  AND LACTONES

 

 

Japan

 

Granted

 

266547/95

 

16-Oct-1995

 

4195730

 

3-Oct-2008

 

Chemtura Corporation

 

AMINE-STABILIZED AMORPHOUS PHOSPHITE

 

 

Japan

 

Granted

 

167291/94

 

20-Jul-1994

 

3616662

 

12-Nov-2004

 

Chemtura Corporation

 

NEOALKYL ALKYLIDENE-2,2-BISPHENYL AND BIPHENYL PHOSPHITE ESTERS

 

 

Japan

 

Granted

 

2003-513987

 

18-Jul-2001

 

4141951

 

20-Jun-2008

 

Chemtura Corporation

 

ORGANO-IMIDO MOLYBDENUM COMPLEXES AS FRICTION MODIFIER ADDITIVES FOR LUBRICANT
COMPOSITIONS

 

 

Japan

 

Granted

 

550448/99

 

25-Feb-1999

 

4073046

 

1-Feb-2008

 

Chemtura Corporation

 

OVERBASED MAGNESIUM DEPOSIT CONTROL ADDITIVE FOR RESIDUAL FU EL OILS

 

 

 

29

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Japan

 

Granted

 

111744/91

 

16-May-1991

 

3241397

 

19-Oct-2001

 

Chemtura Corporation

 

POLYMER STABILIZER AND POLYMER COMPOSITION STABILIZED THEREW ITH

 

 

Japan

 

Granted

 

5-12136

 

28-Jan-1993

 

3293921

 

5-Apr-2002

 

Chemtura Corporation

 

PROCESS FOR MAKING PHOSPHITE ESTERS

 

 

Japan

 

Granted

 

235179/98

 

21-Aug-1998

 

4128279

 

23-May-2008

 

Chemtura Corporation

 

PROCESS FOR THE PREPARATION OF PHOSPHITES

 

 

Japan

 

Granted

 

2003-502128

 

30-Apr-2002

 

4128523

 

23-May-2008

 

Chemtura Corporation

 

THIADIAZOLIDINE ADDITIVES FOR LUBRICANTS

 

 

Malaysia

 

Granted

 

PI20014792

 

15-Oct-2001

 

MY-131817-A

 

28-Sep-2007

 

Chemtura Corporation

 

C-NITROSOANILINE COMPOUNDS AND THEIR BLENDS AS POLYMERIZATION INHIBITORS

 

 

Malaysia

 

Granted

 

PI20012045

 

2-May-2001

 

MY-130469-A

 

29-Jun-2007

 

Chemtura Corporation

 

NITROAROMATIC SOLUBILIZER FOR NITROXYLS IN AROMATIC SOLVENTS

 

 

Netherlands

 

Granted

 

3741907.4

 

6-Jun-2003

 

1517878

 

21-Mar-2007

 

Chemtura Corporation

 

COMPLEXES OF METAL SALTS OF ORGANIC ACIDS AND B-DIKETONES AND METHODS FOR
PRODUCING SAME

 

 

Netherlands

 

Granted

 

978566.8

 

13-Nov-2000

 

1235885

 

15-Aug-2007

 

Chemtura Corporation

 

COMPOSITION AND METHOD FOR INHIBITING POLYMERIZATION AND POLYMER GROWTH

 

 

 

30

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Netherlands

 

Granted

 

1959611.3

 

7-Aug-2001

 

1307465

 

19-Oct-2005

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

 

 

Netherlands

 

Granted

 

976993.6

 

6-Nov-2000

 

1233937

 

26-Oct-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

 

 

Netherlands

 

Granted

 

977001.7

 

28-Nov-2000

 

1233989

 

2-Nov-2005

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

 

 

Netherlands

 

Granted

 

99939198

 

25-Feb-1999

 

1086195

 

9-Jun-2004

 

Chemtura Corporation

 

MARINE CYLINDER OILS CONTAINING HIGH VISCOSITY DETERGENTS

 

 

Netherlands

 

Granted

 

942338.5

 

24-Jul-2000

 

1127083

 

12-Sep-2007

 

Chemtura Corporation

 

POLYOLEFIN GRAFT COPOLYMERS MADE WITH FLUORINATED MONOMERS

 

 

Netherlands

 

Granted

 

963502

 

15-Sep-2000

 

1135288

 

29-Oct-2008

 

Chemtura Corporation

 

SIDE BEARING PAD

 

 

Netherlands

 

Granted

 

973742

 

20-Oct-2000

 

1228172

 

31-May-2006

 

Chemtura Corporation

 

SUBSTITUTED LINEAR THIOUREA ADDITIVES FOR LUBRICANTS

 

 

Netherlands

 

Granted

 

5810208.8

 

26-Aug-2005

 

1794107

 

26-Nov-2008

 

Chemtura Corporation

 

SULFONATED NITROPHENOL AS POLYMERIZATION INHIBITORS

 

 

 

31

--------------------------------------------------------------------------------


 

Country

 

Status

 

Application
No.

 

Application
Date

 

Patent No.

 

Grant Date

 

Record Owner

 

Title

 

K&E
Comments

Netherlands

 

Granted

 

2715143

 

15-Mar-2002

 

1397427

 

16-Nov-2005

 

Chemtura Corporation

 

THERMOPLASTIC RESINS IN CONTACT WITH METALS OR METAL SALTS STABILIZED BY BLENDS
OF DITHIOCARBAMATES AND METAL DEACTIVATORS

 

 

Republic of Korea

 

Granted

 

7016252/2002

 

15-May-2001

 

10-0706479

 

4-Apr-2007

 

Chemtura Corporation

 

CLARIFICATION METHOD FOR OIL DISPERSIONS COMPRISING OVERBASED DETERGENTS
CONTAINING CALCITE

 

 

Republic of Korea

 

Granted

 

7001899/2003

 

7-Aug-2001

 

10-0785608

 

6-Dec-2007

 

Chemtura Corporation

 

DIRECT SYNTHESIS OF TIN (II)  AND CARBOXYLATES AND TIN (IV) CARBOXYLATES FROM
ELEMENTAL TIN OR TIN OXIDES

 

 

Republic of Korea

 

Granted

 

7006836/2002

 

1-Nov-2000

 

10-0791682

 

27-Dec-2007

 

Chemtura Corporation

 

HIGH PERFORMANCE POLYURETHANE ELASTOMERS FROM MDI PREPOLYMERS WITH REDUCED
CONTENT OF FREE MDI MONOMER

 

 

Republic of Korea

 

Granted

 

7007006/2002

 

6-Nov-2000

 

10-0715592

 

30-Apr-2007

 

Chemtura Corporation

 

INHIBITION OF POLYMERIZATION OF UNSATURATED MONOMERS

 

 

